
	

115 S1519 PCS: National Defense Authorization Act for Fiscal Year 2018
U.S. Senate
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 165
		115th CONGRESS1st Session
		S. 1519
		[Report No. 115–125]
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2017
			Mr. McCain, from the Committee on Armed Services, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2018 for military activities of the Department of
			 Defense, for military construction, and for defense activities of the
			 Department of Energy, to prescribe military personnel strengths for such
			 fiscal year, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Defense Authorization Act for Fiscal Year 2018.
		2.Organization of Act into divisions; table of contents
 (a)DivisionsThis Act is organized into four divisions as follows: (1)Division A—Department of Defense Authorizations.
 (2)Division B—Military Construction Authorizations. (3)Division C—Department of Energy National Security Authorizations and Other Authorizations.
 (4)Division D—Funding Tables. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.
					Sec. 2. Organization of Act into divisions; table of contents.
					Sec. 3. Congressional defense committees.
					Sec. 4. Budgetary effects of this Act.DIVISION A—Department of Defense Authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of appropriations
					Sec. 101. Authorization of appropriations.
					Subtitle B—Army programs
					Sec. 111. Transfer of excess High Mobility Multipurpose Wheeled Vehicles to foreign countries.
					Sec. 112. Limitation on availability of funds for Army Air-Land Mobile Tactical Communications and
			 Data Network, including Warfighter Information Network-Tactical (WIN-T).
					Subtitle C—Navy programs
					Sec. 121. Multiyear procurement authority for Virginia class submarine program.
					Sec. 122. Arleigh Burke class destroyers.
					Sec. 123. Multiyear procurement authority for V–22 joint aircraft program.
					Sec. 124. Design and construction of amphibious ship replacement designated LX(R) or amphibious
			 transport dock designated LPD–30.
					Sec. 125. Modification of cost limitation baseline for CVN–78 class aircraft carrier program.
					Sec. 126. Extension of limitation on use of sole-source shipbuilding contracts for certain vessels.
					Subtitle D—Air Force Programs
					Sec. 131. Inventory requirement for Air Force fighter aircraft.
					Sec. 132. Comptroller General review of total force integration initiatives for reserve component
			 rescue squadrons.
					Subtitle E—Defense-wide, Joint, and multiservice matters
					Sec. 141. F–35 economic order quantity contracting authority.
					Sec. 142. Authority for Explosive Ordnance Disposal units to acquire new or emerging technologies
			 and capabilities.TITLE II—Research, development, test, and evaluation
					Subtitle A—Authorization of appropriations
					Sec. 201. Authorization of appropriations.
					Subtitle B—Program requirements, restrictions, and limitations
					Sec. 211. Mechanisms for expedited access to technical talent and expertise at academic
			 institutions to support Department of Defense missions.
					Sec. 212. Codification and enhancement of authorities to provide funds for defense laboratories for
			 research and development of technologies for military missions.
					Sec. 213. Modification of laboratory quality enhancement program.
					Sec. 214. Prizes for advanced technology achievements.
					Sec. 215. Expansion of definition of competitive procedures to include competitive selection for
			 award of research and development proposals.
					Sec. 216. Inclusion of modeling and simulation in test and evaluation activities for purposes of
			 planning and budget certification.
					Sec. 217. Differentiation of research and development activities from service activities.
					Sec. 218. Designation of additional Department of Defense science and technology reinvention
			 laboratories.
					Sec. 219. Department of Defense directed energy weapon system prototyping and demonstration
			 program.
					Sec. 220. Authority for the Under Secretary of Defense for Research and Engineering to promote
			 innovation in the Department of Defense.
					Sec. 221. Limitation on availability of funds for F–35 Joint Strike Fighter Follow-On
			 Modernization.
					Sec. 222. Improvement of update process for populating mission data files used in advanced combat
			 aircraft.
					Subtitle C—Reports and other matters
					Sec. 231. Competitive acquisition plan for low probability of detection data link networks.
					Sec. 232. Clarification of selection dates for pilot program for the enhancement of the research,
			 development, test, and evaluation centers of the Department of Defense.
					Sec. 233. Requirement for a plan to build a prototype for a new ground combat vehicle for the Army.
					Sec. 234. Plan for successfully fielding the Integrated Air and Missile Defense Battle Command
			 System.
					Sec. 235. Sense of Congress on hypersonic weapons.TITLE III—Operation and Maintenance
					Subtitle A—Authorization of appropriations
					Sec. 301. Authorization of appropriations.
					Subtitle B—Logistics and sustainment
					Sec. 311. Sentinel Landscapes Partnership.
					Sec. 312. Increased percentage of sustainment funds authorized for realignment to restoration and
			 modernization at each installation.
					Subtitle C—Reports
					Sec. 321. Plan for modernized, dedicated Department of the Navy adversary air training enterprise.
					Subtitle D—Other matters
					Sec. 331. Defense Siting Clearinghouse.
					Sec. 332. Temporary installation reutilization authority for arsenals, depots, and plants.
					Sec. 333. Pilot program for operation and maintenance budget presentation.
					Sec. 334. Servicewomen's commemorative partnerships.
					Sec. 335. Authority for agreements to reimburse States for costs of suppressing wildfires on State
			 lands caused by Department of Defense activities under leases and other
			 grants of access to State lands.
					Sec. 336. Repurposing and reuse of surplus Army firearms.
					Sec. 337. Department of the Navy marksmanship awards.
					Subtitle E—Energy and Environment
					Sec. 341. Authority to carry out environmental restoration activities at National Guard and Reserve
			 locations.
					Sec. 342. Special considerations for energy performance goals.
					Sec. 343. Centers for Disease Control study on health implications of per- and polyfluoroalkyl
			 substances contamination in drinking water.
					Sec. 344. Environmental oversight and remediation at Red Hill Bulk Fuel Storage Facility.TITLE IV—Military Personnel Authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for Reserves on active duty in support of the reserves.
					Sec. 413. End strengths for military technicians (dual status).
					Sec. 414. Fiscal year 2018 limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational
			 support.
					Sec. 416. Number of members of the National Guard on full-time duty in support of the reserves
			 within the National Guard Bureau.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.TITLE V—Military Personnel Policy
					Subtitle A—Officer Personnel Policy
					Sec. 501. Clarification of baselines for authorized numbers of general and flag officers on active
			 duty and in joint duty assignments.
					Sec. 502. Authority of promotion boards to recommend officers of particular merit be placed at the
			 top of the promotion list.
					Sec. 503. Clarification to exception for removal of officers from list of officers recommended for
			 promotion after 18 months without appointment.
					Sec. 504. Flexibility in promotion of officers to positions of Staff Judge Advocate to the
			 Commandant of the Marine Corps and Deputy Judge Advocate General of the
			 Navy.
					Sec. 505. Repeal of requirement for specification of number of officers who may be recommended for
			 early retirement by a Selective Early Retirement Board.
					Sec. 506. Extension of service-in-grade waiver authority for voluntary retirement of certain
			 general and flag officers for purposes of enhanced flexibility in officer
			 personnel management.
					Sec. 507. Inclusion of Principal Military Deputy to the Assistant Secretary of the Army for
			 Acquisition, Technology, and Logistics among officers subject to repeal of
			 statutory specification of general officer grade.
					Sec. 508. Clarification of effect of repeal of statutory specification of general or flag officer
			 grade for various positions in the Armed Forces.
					Sec. 509. Grandfathering of retired grade of Assistant Judge Advocates General of the Navy as of
			 repeal of statutory specification of general and flag officers grades in
			 the Armed Forces.
					Sec. 510. Service credit for cyberspace experience or advanced education upon original appointment
			 as a commissioned officer.
					Sec. 510A. Authority for officers to opt-out of promotion board consideration.
					Sec. 510B. Reauthorization of authority to order retired members to active duty in high-demand,
			 low-density assignments.
					Subtitle B—Reserve Component Management
					Sec. 511. Consolidation of authorities to order members of the reserve components of the Armed
			 Forces to perform duty.
					Sec. 512. Establishment of Office of Complex Investigations within the National Guard Bureau.
					Subtitle C—General Service Authorities
					Sec. 516. Report on policies for regular and reserve officer career management.
					Sec. 517. Responsibility of Chiefs of Staff of the Armed Forces for standards and qualifications
			 for military specialties within the Armed Forces.
					Sec. 518. Confidential review of characterization of terms of discharge of members of the Armed
			 Forces who are survivors of sexual assault.
					Sec. 519. Improvements to certain authorities and procedures of discharge review boards.
					Sec. 520. Public availability of information related to disposition of claims regarding discharge
			 or release of members of the Armed Forces when the claims involve sexual
			 assault.
					Subtitle D—Military Justice Matters
					Sec. 521. Revision to Manual for Courts-Martial with respect to dissemination of visual depictions
			 of private areas or sexually explicit conduct without the consent of the
			 person depicted.
					Sec. 522. Technical and conforming amendments in connection with reform of the Uniform Code of
			 Military Justice.
					Sec. 523. Priority of review by Court of Appeals for the Armed Forces of decisions of Courts of
			 Criminal Appeals on petitions for enforcement of victims' rights.
					Sec. 524. Assistance of defense counsel in additional post-trial matters for accused convicted by
			 court-martial.
					Sec. 525. Enumeration of additional limitations on acceptance of plea agreements by military judges
			 of general or special courts-martial.
					Sec. 526. Additional proceedings by Courts of Criminal Appeals by order of United States Court of
			 Appeals for the Armed Forces.
					Sec. 527. Clarification of applicability and effective dates for statute of limitations amendments
			 in connection with Uniform Code of Military Justice Reform.
					Sec. 528. Modification of year of initial review by Military Justice Review Panel of Uniform Code
			 of Military Justice reform amendments.
					Sec. 529. Clarification of applicability of certain provisions of law to civilian judges of the
			 United States Court of Military Commission Review.
					Sec. 530. Enhancement of effective prosecution and defense in courts-martial and related matters.
					Sec. 531. Court of Appeals for the Armed Forces jurisdiction to review interlocutory appeals of
			 decisions on certain petitions for writs of mandamus.
					Sec. 532. Punitive article on wrongful broadcast or distribution of intimate visual images or
			 visual images of sexually explicit conduct under the Uniform Code of
			 Military Justice.
					Subtitle E—Member Education, Training, Transition, and Resilience
					Sec. 541. Ready, Relevant Learning initiative of the Navy.
					Sec. 542. Element in preseparation counseling for members of the Armed Forces on assistance and
			 support services for caregivers of certain veterans through the Department
			 of Veterans Affairs.
					Sec. 543. Discharge in the Selected Reserve of the commissioned service obligation of military
			 service academy graduates who participate in professional athletics.
					Sec. 544. Pilot programs on appointment in the excepted service in the Department of Defense of
			 physically disqualified former cadets and midshipmen.
					Sec. 545. Limitation on availability of funds for attendance of Air Force enlisted personnel at Air
			 Force officer professional military education in-residence courses.
					Sec. 546. Pilot program on integration of Department of Defense and non-Federal efforts for
			 civilian employment of members of the Armed Forces following transition
			 from active duty to civilian life.
					Sec. 547. Two-year extension of suicide prevention and resilience program for the National Guard
			 and Reserves.
					Sec. 548. Sexual assault prevention and response training for all individuals enlisted in the Armed
			 Forces under a delayed entry program.
					Sec. 549. Use of assistance under Department of Defense Tuition Assistance Program for
			 non-traditional education to develop cybersecurity and computer coding
			 skills.
					Subtitle F—Defense Dependents' Education and Military Family Readiness Matters
					PART I—Defense Dependents' Education Matters
					Sec. 551. Impact aid for children with severe disabilities.
					Sec. 552. Continuation of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian employees.
					Sec. 553. One-year extension of authorities relating to the transition and support of military
			 dependent students to local educational agencies.
					PART II—Military Family Readiness Matters
					Sec. 556. Housing treatment for certain members of the Armed Forces, and their spouses and other
			 dependents, undergoing a permanent change of station within the United
			 States.
					Sec. 557. Direct hire authority for Department of Defense for childcare services providers for
			 Department child development centers.
					Sec. 558. Report on expanding and contracting for childcare services of the Department of Defense.
					Sec. 559. Report on review of General Schedule pay grades of childcare services providers of the
			 Department of Defense.
					Sec. 560. Pilot program on public-private partnerships for telework facilities on military
			 installations outside the United States.
					Sec. 561. Report on mechanisms to facilitate the obtaining by military spouses of professional
			 licenses or credentials in other States.
					Sec. 562. Additional military childcare matters.
					Subtitle G—Decorations and Awards
					Sec. 571. Authority of Secretary of the Army to award the Personnel Protection Equipment award of
			 the Army to former members of the Army.
					Sec. 572. Authorization for award of Distinguished Service Cross to Specialist Frank M. Crary for
			 acts of valor in Vietnam.
					Subtitle H—Other Matters
					Sec. 581. Modification of submittal date of Comptroller General of the United States report on
			 integrity of the Department of Defense whistleblower program.
					Sec. 582. Report to Congress on accompanied and unaccompanied tours of duty in remote locations
			 with high family support costs.TITLE VI—Compensation and Other Personnel Benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Fiscal year 2018 increase in military basic pay.
					Sec. 602. Extension of authority to provide temporary increase in rates of basic allowance for
			 housing under certain circumstances.
					Sec. 603. Adjustment to basic allowance for housing at with dependents rate of certain members of
			 the uniformed services.
					Sec. 604. Modification of authority of President to determine alternative pay adjustment in annual
			 basic pay of members of the uniformed services.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces.
					Sec. 612. One-year extension of certain bonus and special pay authorities for health care
			 professionals.
					Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers.
					Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authorities.
					Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and
			 special pays.
					Sec. 616. Aviation bonus matters.
					Sec. 617. Special aviation incentive pay and bonus authorities for enlisted members who pilot
			 remotely piloted aircraft.
					Sec. 618. Technical and conforming amendments relating to 2008 consolidation of special pay
			 authorities.
					Subtitle C—Disability Pay, Retired Pay, and Survivor Benefits
					PART I—Amendments in Connection with Retired Pay Reform
					Sec. 631. Adjustments to Survivor Benefit Plan for members electing lump sum payments of retired
			 pay under the modernized retirement system for members of the uniformed
			 services.
					Sec. 632. Technical correction regarding election to participate in modernized retirement system
			 for reserve component members experiencing a break in service.
					PART II—Other Matters
					Sec. 636. Authority for the Secretaries of the military departments to provide for care of remains
			 of those who die on active duty and are interred in a foreign cemetery.
					Sec. 637. Technical corrections to use of member's current pay grade and years of service in a
			 division of property involving disposable retired pay.
					Sec. 638. Permanent extension and cost-of-living adjustments of special survivor indemnity
			 allowances under the Survivor Benefit Plan.
					Subtitle D—Other Matters
					Sec. 651. Construction of domestic source requirement for footwear furnished to enlisted members of
			 the Armed Forces on initial entry into the Armed Forces.
					Sec. 652. Inclusion of Department of Agriculture in Transition Assistance Program.
					Sec. 653. Review and update of regulations governing debt collectors interactions with unit
			 commanders.TITLE VII—Health Care Provisions
					Subtitle A—TRICARE and Other Health Care Benefits
					Sec. 701. TRICARE Advantage demonstration program.
					Sec. 702. Continued access to medical care at facilities of the uniformed services for certain
			 members of the reserve components.
					Sec. 703. Modification of eligibility for TRICARE Reserve Select and TRICARE Retired Reserve of
			 certain members of the reserve components.
					Sec. 704. Expedited evaluation and treatment for prenatal surgery under the TRICARE program.
					Sec. 705. Specification that individuals under the age of 21 are eligible for hospice care services
			 under the TRICARE program.
					Sec. 706. Modifications of cost-sharing requirements for the TRICARE Pharmacy Benefits Program and
			 treatment of certain pharmaceutical agents.
					Sec. 707. Consolidation of cost-sharing requirements under TRICARE Select and TRICARE Prime.
					Sec. 708. TRICARE technical amendments.
					Sec. 709. Contraception coverage parity under the TRICARE program.
					Subtitle B—Health Care Administration
					Sec. 721. Modification of priority for evaluation and treatment of individuals at military
			 treatment facilities.
					Sec. 722. Selection of directors of military treatment facilities and tours of duty of such
			 directors.
					Sec. 723. Clarification of administration of military medical treatment facilities.
					Sec. 724. Modification of execution of TRICARE contracting responsibilities.
					Sec. 725. Pilot program on establishment of integrated health care delivery systems.
					Subtitle C—Reports and Other Matters
					Sec. 731. Extension of authority for Joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund.
					Sec. 732. Additional emergency uses for medical products to reduce deaths and severity of injuries
			 caused by agents of war.
					Sec. 733. Prohibition on conduct of certain medical research and development projects.
					Sec. 734. Modification of determination of average wait times at urgent care clinics and pharmacies
			 at military medical treatment facilities under pilot program.
					Sec. 735. Report on plan to improve pediatric care and related services for children of members of
			 the Armed Forces.
					Sec. 736. Inclusion of gambling disorder in health assessments and related research efforts of the
			 Department of Defense.TITLE VIII—Acquisition policy, acquisition management, and related matters
					Subtitle A—Acquisition policy and management
					Sec. 801. Repeal of temporary suspension of public-private competitions for conversion of
			 Department of Defense functions to performance by contractors.
					Sec. 802. Technical and conforming amendments related to program management provisions.
					Sec. 803. Should-cost management.
					Sec. 804. Clarification of purpose of Defense acquisition.
					Sec. 805. Defense policy advisory committee on technology.
					Sec. 806. Report on extension of development, acquisition, and sustainment authorities of the
			 military departments to the United States Special Operations Command.
					Subtitle B—Amendments to general contracting authorities, procedures, and limitations
					Sec. 811. Waiver authority for purposes of expanding competition.
					Sec. 812. Increased simplified acquisition threshold applicable to Department of Defense
			 procurements.
					Sec. 813. Increased threshold for cost or pricing data and truth in negotiations requirements.
					Sec. 814. Contract authority for advanced development of initial or additional prototype units.
					Sec. 815. Treatment of independent research and development costs on certain contracts.
					Sec. 816. Non-traditional contractor definition.
					Sec. 817. Repeal of domestic source restriction related to wearable electronics.
					Sec. 818. Use of outcome-based and performance-based requirements for services contracts.
					Sec. 819. Pilot program for longer term multiyear service contracts.
					Sec. 820. Identification of commercial services.
					Sec. 821. Government Accountability Office bid protest reforms.
					Sec. 822. Enhanced post-award debriefing rights.
					Sec. 823. Limitation on unilateral definitization.
					Sec. 824. Restriction on use of reverse auctions and lowest price technically acceptable
			 contracting methods for safety equipment.
					Sec. 825. Use of lowest price technically acceptable source selection process.
					Sec. 826. Middle tier of acquisition for rapid prototype and rapid fielding.
					Sec. 827. Elimination of cost underruns as factor in calculation of penalties for cost overruns.
					Sec. 828. Contract closeout authority.
					Sec. 829. Service contracts of the Department of Defense.
					Sec. 830. Department of Defense contractor workplace safety and accountability.
					Sec. 831.  Department of Defense promotion of contractor compliance with existing law.
					Subtitle C—Provisions relating to major defense acquisition programs
					Sec. 835. Revisions to definition of major defense acquisition program.
					Sec. 836. Prohibition on use of lowest price technically acceptable source selection process for
			 major defense acquisition programs.
					Subtitle D—Provisions related to acquisition workforce
					Sec. 841. Training in commercial items procurement.
					Sec. 842. Modification of definition of acquisition workforce to include personnel engaged in the
			 acquisition or development of cybersecurity systems.
					Sec. 843. Training and support for programs pursuing agile acquisition methods.
					Sec. 844. Credits to Department of Defense Acquisition Workforce Development Fund.
					Subtitle E—Provisions related to commercial items
					Sec. 851. Modification to definition of commercial items.
					Sec. 852. Revision to definition of commercial item.
					Sec. 853. Commercial item determinations.
					Sec. 854. Preference for acquisition of commercial items.
					Sec. 855. Inapplicable laws and regulations.
					Subtitle F—Industrial base matters
					Sec. 861. Review regarding applicability of foreign ownership, control, or influence requirements
			 of National Security Industrial Program to national technology and
			 industrial base companies.
					Sec. 862. Pilot program on strengthening manufacturing in defense industrial base.
					Sec. 863. Sunset of certain provisions relating to the industrial base.
					Subtitle G—International contracting matters
					Sec. 865. Procurement exception relating to agreements with foreign governments.
					Sec. 866. Applicability of cost and pricing data certification requirements.
					Sec. 867. Enhancing program licensing.
					Subtitle H—Other transactions
					Sec. 871. Other transaction authority.
					Sec. 872. Education and training for transactions other than contracts and grants.
					Sec. 873. Preference for use of other transactions and experimental authority.
					Sec. 874. Methods for entering into research agreements.
					Subtitle I—Development and acquisition of software intensive and digital products and services 
					Sec. 881. Rights in technical data.
					Sec. 882. Defense Innovation Board analysis of software acquisition regulations.
					Sec. 883. Pilot to tailor software-intensive major programs to use agile methods.
					Sec. 884. Review and realignment of defense business systems to emphasize agile methods.
					Sec. 885. Software development pilot using agile best practices.
					Sec. 886. Use of open source software.
					Subtitle J—Other matters
					Sec. 891. Improved transparency and oversight over Department of Defense research, development,
			 test, and evaluation efforts and procurement activities related to medical
			 research.
					Sec. 892. Rights in technical data related to medical research.
					Sec. 893. Oversight, audit, and certification from the Defense Contract Audit Agency for
			 procurement activities related to medical research.
					Sec. 894. Requirements for Defense Contract Audit Agency report.
					Sec. 895. Prototype projects to digitize defense acquisition regulations, policies, and guidance,
			 and empower user tailoring of acquisition process.
					Sec. 896. Pilot program for adoption of acquisition strategy for Defense Base Act insurance.
					Sec. 897. Phase III awards.
					Sec. 898. Pilot program for streamlined technology transition from the SBIR and STTR programs of
			 the Department of Defense.
					Sec. 899. Annual report on limitation of subcontractor intellectual property rights.
					Sec. 899A. Extension from 20 to 30 years of maximum total period for Department of Defense
			 contracts for storage, handling, or distribution of liquid fuels and
			 natural gas.
					Sec. 899B. Exception for Department of Defense contracts from requirement that business operations
			 conducted under government contracts accept and dispense $1 coins.
					Sec. 899C. Investing in rural small businesses.TITLE IX—Department of Defense Organization and Management
					Subtitle A—Office of the Secretary of Defense and Related Matters
					Sec. 901. Chief Management Officer of the Department of Defense.
					Sec. 902. Realignment of responsibilities, duties, and powers of Chief Information Officer of the
			 Department of Defense.
					Sec. 903. Clarification of authority of Under Secretary of Defense for Acquisition and Sustainment
			 with respect to service acquisition programs for which the service
			 acquisition executive is the milestone decision authority.
					Sec. 904. Executive Schedule matters relating to Under Secretary of Defense for Acquisition and
			 Sustainment.
					Sec. 905. Technical amendment.
					Sec. 906. Redesignation of Under Secretary of Defense for Personnel and Readiness as Under
			 Secretary of Defense for Personnel and Health.
					Sec. 907. Qualifications for appointment and additional duties and powers of certain officials
			 within the Office of the Under Secretary of Defense (Comptroller).
					Sec. 908. Five-year period of relief from active duty as a commissioned officer of a regular
			 component of the Armed Forces for appointment to Under Secretary of
			 Defense positions.
					Sec. 909. Redesignation of Principal Deputy Under Secretaries of Defense as Deputy Under
			 Secretaries of Defense and related matters.
					Sec. 910. Reduction of number and elimination of specific designations of Assistant Secretaries of
			 Defense.
					Sec. 911. Limitation on maximum number of Deputy Assistant Secretaries of Defense.
					Sec. 912. Modification of definition of OSD personnel for purposes of limitation on number of
			 Office of Secretary of Defense personnel.
					Subtitle B—Organization of Other Department of Defense Offices and Elements
					Sec. 921. Reduction in authorized number of Assistant Secretaries of the military departments.
					Sec. 922. Qualifications for appointment of Assistant Secretaries of the military departments for
			 financial management.
					Subtitle C—Organization and Management of the Department of Defense Generally
					Sec. 931. Reduction in limitation on number of Department of Defense SES positions.
					Sec. 932. Manner of carrying out reductions in major Department of Defense headquarters activities.
					Sec. 933. Certifications on cost savings achieved by reductions in major Department of Defense
			 headquarters activities.
					Sec. 934. Direct hire authority for the Department of Defense for personnel to assist in business
			 transformation and management innovation.
					Sec. 935. Data analytics capability for support of enhanced oversight and management of the Defense
			 Agencies and Department of Defense Field Activities.
					Sec. 936. Enhanced use of data analytics to improve acquisition program outcomes.
					Sec. 937. Pilot programs on data integration strategies for the Department of Defense.
					Sec. 938. Background and security investigations for Department of Defense personnel.
					Subtitle D—Other Matters
					Sec. 951. Transfer of lead of Guam Oversight Council from the Deputy Secretary of Defense to the
			 Secretary of the Navy.
					Sec. 952. Corrosion control and prevention executives matters.TITLE X—General Provisions
					Subtitle A—Financial Matters
					Sec. 1001. General transfer authority.
					Sec. 1002. Calculations for payments into Department of Defense Military Retirement Fund using
			 single level percentage of basic pay determined on Armed Force-wide rather
			 than Armed Forces-wide basis.
					Sec. 1003. Certifications on audit readiness of the Department of Defense and the military
			 departments, Defense Agencies, and other organizations and elements of the
			 Department of Defense.
					Sec. 1004. Failure to obtain audit opinion on fiscal year full financial statements of the
			 Department of Defense.
					Sec. 1005. Improper payment matters.
					Sec. 1006. Financial operations dashboard for the Department of Defense.
					Sec. 1007. Comptroller General of the United States recommendations on audit capabilities and
			 infrastructure and related matters.
					Subtitle B—Counterdrug Activities
					Sec. 1011. Extension and modification of authority to support a unified counterdrug and
			 counterterrorism campaign in Colombia.
					Subtitle C—Naval Vessels and Shipyards
					Sec. 1016. Policy of the United States on minimum number of battle force ships.
					Sec. 1017. Operational readiness of Littoral Combat Ships on extended deployment.
					Sec. 1018. Authority to purchase used vessels to recapitalize the Ready Reserve Force and the
			 Military Sealift Command surge fleet.
					Sec. 1019. Surveying ships.
					Sec. 1020. Pilot program on funding for national defense sealift vessels.
					Subtitle D—Counterterrorism
					Sec. 1031. Extension of prohibition on use of funds for transfer or release of individuals detained
			 at United States Naval Station, Guantanamo Bay, Cuba, to the United
			 States.
					Sec. 1032. Extension of prohibition on use of funds to construct or modify facilities in the United
			 States to house detainees transferred from United States Naval Station,
			 Guantanamo Bay, Cuba.
					Sec. 1033. Extension of prohibition on use of funds for transfer or release to certain countries of
			 individuals detained at United States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1034. Extension of prohibition on use of funds for realignment of forces at or closure of
			 United States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1035. Authority to transfer individuals detained at United States Naval Station, Guantanamo
			 Bay, Cuba, to the United States temporarily for emergency or critical
			 medical treatment.
					Subtitle E—Miscellaneous Authorities and Limitations
					Sec. 1041. Matters relating to the submittal of future-years defense programs.
					Sec. 1042. Department of Defense integration of information operations and cyber-enabled
			 information operations.
					Sec. 1043. Prohibition on lobbying activities with respect to the Department of Defense by certain
			 officers of the Armed Forces and civilian employees of the Department
			 within two years of separation from military service or employment with
			 the Department.
					Sec. 1044. Definition of unmanned aerial vehicle for purposes of title 10, United States Code.
					Sec. 1045. Technical amendment relating to management of military technicians.
					Sec. 1046. Extension of prohibition on use of funds for retirement of legacy maritime mine
			 countermeasure platforms.
					Sec. 1047. Sense of Congress on the basing of KC–46A aircraft outside the continental United
			 States.
					Sec. 1048. Authorization to procure up to six polar-class icebreakers.
					Subtitle F—Studies and Reports
					Sec. 1061. Assessment of global force posture.
					Sec. 1062. Army modernization strategy.
					Sec. 1063. Report on Army plan to improve operational unit readiness by reducing number of
			 non-deployable soldiers assigned to operational units.
					Sec. 1064. Efforts to combat physiological episodes on certain Navy aircraft.
					Sec. 1065. Studies on aircraft inventories for the Air Force.
					Sec. 1066. Plan and recommendations for interagency vetting of foreign investments with potential
			 impacts on national defense and national security.
					Sec. 1067. Report on authorities for the employment, use, and status of National Guard and Reserve
			 technicians.
					Sec. 1068. Conforming repeals and technical amendments in connection with reports of the Department
			 of Defense whose submittal to Congress has previously been terminated by
			 law.
					Sec. 1069. Annual reports on approval of employment or compensation of retired general or flag
			 officers by foreign governments for Emoluments Clause purposes.
					Sec. 1070. Annual report on civilian casualties in connection with United States military
			 operations.
					Sec. 1071. Report on large-scale, joint exercises involving the air and land domains.
					Sec. 1072. Department of Defense review of Navy capabilities in the Arctic region.
					Sec. 1073. Business case analysis on establishment of active duty association and additional
			 primary aircraft authorizations for the 168th Air Refueling Wing.
					Sec. 1074. Report on Navy capacity to increase production of anti-submarine warfare and search and
			 rescue rotary wing aircraft in light of increase in the size of the
			 surface fleet to 355 ships.
					Subtitle G—Other Matters
					Sec. 1081. Protection against misuse of Naval Special Warfare Command insignia.
					Sec. 1082. Collaborations between the Armed Forces and certain non-Federal entities on support of
			 Armed Forces missions abroad.
					Sec. 1083. Federal charter for Spirit of America.
					Sec. 1084. Reconsideration of claims for disability compensation for veterans who were the subjects
			 of mustard gas or lewisite experiments during World War II.
					Sec. 1085. Prize competition to identify root cause of physiological episodes on Navy, Marine
			 Corps, and Air Force training and operational aircraft.
					Sec. 1086. Exception to the interdepartmental waiver doctrine for cleanup of vehicle crashes.
					Sec. 1087. Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and
			 Firearms Safety.TITLE XI—Civilian Personnel Matters
					Subtitle A—Department of Defense Matters
					Sec. 1101. Pilot program on enhanced personnel management system for cybersecurity and legal
			 professionals in the Department of Defense.
					Sec. 1102. Inclusion of Strategic Capabilities Office and Defense Innovation Unit Experimental of
			 the Department of Defense in personnel management authority to attract
			 experts in science and engineering.
					Sec. 1103. Permanent authority for demonstration projects relating to acquisition personnel
			 management policies and procedures.
					Sec. 1104. Establishment of senior scientific technical managers at Major Range and Test Facility
			 Base facilities and Defense Test Resource Management Center.
					Sec. 1105. Extension of temporary direct hire authority for domestic defense industrial base
			 facilities and the major range and test facilities base.
					Sec. 1106. Direct hire authority for financial management experts in the Department of Defense
			 workforce.
					Sec. 1107. Authority for waiver of requirement for a baccalaureate degree for positions in the
			 Department of Defense on cybersecurity and computer programming.
					Subtitle B—Government-wide Matters
					Sec. 1111. Elimination of foreign exemption provision in regard to overtime for Federal civilian
			 employees temporarily assigned to a foreign area.
					Sec. 1112. One-year extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseas.
					Sec. 1113. One-year extension of temporary authority to grant allowances, benefits, and gratuities
			 to civilian personnel on official duty in a combat zone.TITLE XII—Matters Relating to Foreign Nations
					Subtitle A—Assistance and Training
					Sec. 1201. Support of special operations for irregular warfare.
					Sec. 1202. Modification of authority on support of special operations to combat terrorism.
					Sec. 1203. Modifications of certain authority in connection with reform of defense security
			 cooperation programs and activities.
					Sec. 1204. Global Security Contingency Fund matters.
					Sec. 1205. Defense Institute of International Legal Studies.
					Subtitle B—Matters Relating to Afghanistan and Pakistan
					Sec. 1211. Extension of Commanders' Emergency Response Program and related authorities.
					Sec. 1212. Extension of authority to transfer defense articles and provide defense services to the
			 military and security forces of Afghanistan.
					Sec. 1213. Extension and modification of authority for reimbursement of certain coalition nations
			 for support provided to United States military operations.
					Sec. 1214. Extension of authority to acquire products and services produced in countries along a
			 major route of supply to Afghanistan.
					Sec. 1215. Extension of semiannual report on enhancing security and stability in Afghanistan.
					Sec. 1216. Sense of Congress regarding the Afghan special immigrant visa program.
					Sec. 1217. Special immigrant visas for Afghan allies.
					Subtitle C—Matters Relating to Syria, Iraq, and Iran
					Sec. 1231. Modification of authority to provide assistance to counter the Islamic State of Iraq and
			 Syria.
					Sec. 1232. Modification of authority to provide assistance to the vetted Syrian opposition.
					Sec. 1233. Extension and modification of authority to support operations and activities of the
			 Office of Security Cooperation in Iraq.
					Sec. 1234. Modification and additional elements in annual report on the military power of Iran.
					Subtitle D—Matters Relating to the Russian Federation
					Sec. 1241. Extension of limitation on military cooperation between the United States and the
			 Russian Federation.
					Sec. 1242. Extension of limitation on availability of funds relating to activities to recognize the
			 sovereignty of the Russian Federation over Crimea.
					Sec. 1243. Extension of Ukraine Security Assistance Initiative.
					Sec. 1244. Extension of authority on training for Eastern European national security forces in the
			 course of multilateral exercises.
					Sec. 1245. Security assistance for Baltic nations for joint program for resiliency and deterrence
			 against aggression.
					Sec. 1246. Annual report on military and security developments involving the Russian Federation.
					Sec. 1247. Annual report on attempts of the Russian Federation to provide disinformation and
			 propaganda to members of the Armed Forces by social media.
					Sec. 1248. Support of European Deterrence Initiative to deter Russian aggression.
					Sec. 1249. Sense of Congress on the European Deterrence Initiative.
					Sec. 1250. Enhancement of Ukraine Security Assistance Initiative.
					Sec. 1251. Sense of Congress on the importance of the North Atlantic Treaty Organization
			 Intelligence Fusion Center.
					Subtitle E—Matters Relating to the Asia-Pacific Region
					Sec. 1261. Asia-Pacific Stability Initiative.
					Sec. 1262. Expansion of military-to-military engagement with the Government of Burma.
					Sec. 1263. Agreement supplemental to Compact of Free Association with Palau.
					Sec. 1264. Workforce issues for relocation of Marines to Guam.
					Sec. 1265. United States policy with respect to freedom of navigation operations and overflight
			 beyond the territorial seas.
					Sec. 1266. Sense of Congress on the importance of the rule of law in the South China Sea.
					Sec. 1267. Sense of Congress on the importance of the relationship between the United States and
			 Japan.
					Sec. 1268. Sense of Congress on the importance of the United States alliance with the Republic of
			 Korea.
					Sec. 1269. Sense of Congress on extended deterrence for the Korean Peninsula and Japan.
					Sec. 1270. Defense partnership between the United States and Taiwan.
					Sec. 1270A. Naval port of call exchanges between the United States and Taiwan.
					Sec. 1270B. Program to enhance the undersea warfare capabilities of Taiwan.
					Sec. 1270C. Invitation of Taiwan military forces to participate in joint military exercises.
					Sec. 1270D. Report on military exchanges between senior officers and officials of the United States
			 and Taiwan.
					Subtitle F—Reports
					Sec. 1271. Submittal of Department of Defense Supplemental and Cost of War Execution reports on
			 quarterly basis.
					Sec. 1272. Consolidation of reports on United States Armed Forces, civilian employees, and
			 contractors deployed in support of Operation Inherent Resolve and
			 Operation Freedom’s Sentinel.
					Subtitle G—Other Matters
					Sec. 1281. Modification of availability of funds in Special Defense Acquisition Fund for precision
			 guided munitions.
					Sec. 1282. Use of funds in the United States for certain United States-Israel anti-tunnel
			 cooperation activities.
					Sec. 1283. Foreign military sales letters of request for pricing and availability.
					Sec. 1284. Sense of Congress on reaffirming strategic partnerships and allies.TITLE XIII—COOPERATIVE THREAT REDUCTION
					Sec. 1301. Specification of Cooperative Threat Reduction funds.
					Sec. 1302. Funding allocations.TITLE XIV—Other Authorizations
					Subtitle A—Military Programs
					Sec. 1401. Working capital funds.
					Sec. 1402. Chemical Agents and Munitions Destruction, Defense.
					Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide.
					Sec. 1404. Defense Inspector General.
					Sec. 1405. Defense Health Program.
					Subtitle B—National Defense Stockpile
					Sec. 1411. Authority to dispose of certain materials from and to acquire additional materials for
			 the National Defense Stockpile.
					Subtitle C—Chemical Demilitarization Matters
					Sec. 1421. Acquisition reporting on major chemical demilitarization programs of the Department of
			 Defense.
					Subtitle D—Armed Forces Retirement Home
					Sec. 1431. Authorization of appropriations for Armed Forces Retirement Home.
					Sec. 1432. Armed Forces Retirement Home matters.
					Subtitle E—Other Matters
					Sec. 1441. Authority for transfer of funds to Joint Department of Defense-Department of Veterans
			 Affairs Medical Facility Demonstration Fund for Captain James A. Lovell
			 Health Care Center, Illinois.
					Sec. 1442. Enhancement of database of emergency response capabilities of the Department of Defense.TITLE XV—Authorization of Additional Appropriations for Overseas Contingency Operations
					Subtitle A—Authorization of Appropriations
					Sec. 1501. Purpose.
					Sec. 1502. Overseas contingency operations.
					Sec. 1503. Procurement.
					Sec. 1504. Research, development, test, and evaluation.
					Sec. 1505. Operation and maintenance.
					Sec. 1506. Military personnel.
					Sec. 1507. Working capital funds.
					Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide.
					Sec. 1509. Defense Inspector General.
					Sec. 1510. Defense Health Program.
					Subtitle B—Financial Matters
					Sec. 1521. Treatment as additional authorizations.
					Sec. 1522. Special transfer authority.
					Subtitle C—Other Matters
					Sec. 1531. Afghanistan Security Forces Fund.TITLE XVI—STRATEGIC PROGRAMS, CYBER, AND INTELLIGENCE MATTERS
					Subtitle A—Space Activities
					Sec. 1601. Air Force Space Command.
					Sec. 1602. Air Force space contractor responsibility watch list.
					Sec. 1603. Presidential National Voice Conferencing System.
					Sec. 1604. Limitation on use of funds for Delta IV launch vehicle.
					Sec. 1605. Policy of the United States with respect to classification of space as a combat domain.
					Sec. 1606. Launch support and infrastructure modernization.
					Subtitle B—Defense Intelligence and Intelligence-Related Activities
					Sec. 1611. Extension of authority to engage in commercial activities as security for intelligence
			 collection activities.
					Subtitle C—Cyber Warfare, Cybersecurity, and Related Matters
					Sec. 1621. Policy of the United States on cyberspace, cybersecurity, and cyber warfare.
					Sec. 1622. Cyber posture review.
					Sec. 1623. Modification and clarification of requirements and authorities relating to establishment
			 of unified combatant command for cyber operations.
					Sec. 1624. Annual assessment of cyber resiliency of nuclear command and control system.
					Sec. 1625. Strategic Cybersecurity Program.
					Sec. 1626. Evaluation of agile acquisition of cyber tools and applications.
					Sec. 1627. Report on cost implications of terminating dual-hat arrangement for Commander of United
			 States Cyber Command.
					Sec. 1628. Modification of Information Assurance Scholarship Program.
					Sec. 1629. Measuring compliance of components of Department of Defense with cybersecurity
			 requirements for securing industrial control systems.
					Sec. 1630. Exercise on assessing cybersecurity support to election systems of States.
					Sec. 1630A. Report on various approaches to cyber deterrence.
					Sec. 1630B. Prohibition on use of software platforms developed by Kaspersky Lab.
					Subtitle D—Nuclear Forces
					Sec. 1631. Collection, storage, and sharing of data relating to nuclear security enterprise.
					Sec. 1632. Establishment of procedures for implementation of Nuclear Enterprise Review.
					Sec. 1633. Procurement authority for certain parts of intercontinental ballistic missiles.
					Sec. 1634. Execution and programmatic oversight of nuclear command, control, and communications
			 programs.
					Sec. 1635. Measures in response to noncompliance of the Russian Federation with its obligations
			 under the INF Treaty.
					Sec. 1636. Certification that the Nuclear Posture Review addresses deterrent effect and operation
			 of United States nuclear forces in current and future security
			 environments.
					Sec. 1637. Plan to manage Integrated Tactical Warning and Attack Assessment System and multi-domain
			 sensors.
					Sec. 1638. Certification requirement with respect to strategic radiation hardened trusted foundry.
					Sec. 1639. Requirements for Nuclear Posture Review.
					Sec. 1640. Sense of Congress on Nuclear Posture Review.
					Subtitle E—Missile Defense Programs
					Sec. 1651. Iron Dome short-range rocket defense system and Israeli Cooperative Missile Defense
			 Program co-development and co-production.
					Sec. 1652. Development of persistent space-based sensor architecture.
					Sec. 1653. Ground-based interceptor capacity and Fort Greely missile field infrastructure
			 requirements.
					Sec. 1654. Sense of the Senate on the state of United States missile defense.
					Sec. 1655.  Sense of the Senate and report on ground-based midcourse defense testing.DIVISION B—Military construction authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to be specified by law.
					Sec. 2003. Effective date.
					TITLE XXI—Army military construction
					Sec. 2101. Authorized Army construction and land acquisition projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2105. Modification of authority to carry out certain fiscal year 2015 project.
					Sec. 2106. Extension of authorization of certain fiscal year 2014 project.
					Sec. 2107. Extension of authorizations of certain fiscal year 2015 projects.
					TITLE XXII—Navy military construction
					Sec. 2201. Authorized Navy construction and land acquisition projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Extension of authorizations of certain fiscal year 2014 projects.
					Sec. 2206. Extension of authorizations of certain fiscal year 2015 projects.
					TITLE XXIII—Air Force military construction
					Sec. 2301. Authorized Air Force construction and land acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing units.
					Sec. 2304. Authorization of appropriations, Air Force.
					Sec. 2305. Modification of authority to carry out certain fiscal year 2017 projects.
					Sec. 2306. Extension of authorizations of certain fiscal year 2015 projects.
					TITLE XXIV—Defense agencies military construction
					Sec. 2401. Authorized Defense Agencies construction and land acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense Agencies.
					Sec. 2404. Modification of authority to carry out certain fiscal year 2017 project.
					Sec. 2405. Extension of authorizations of certain fiscal year 2014 projects.
					Sec. 2406. Extension of authorizations of certain fiscal year 2015 projects.
					TITLE XXV—International programs
					Subtitle A—North Atlantic Treaty Organization Security Investment Program
					Sec. 2501. Authorized NATO construction and land acquisition projects.
					Sec. 2502. Authorization of appropriations, NATO.
					Subtitle B—Host country in-kind contributions
					Sec. 2511. Republic of Korea funded construction projects.
					Sec. 2512. Modification of authority to carry out certain fiscal year 2017 projects.
					TITLE XXVI—Guard and Reserve Forces facilities
					Subtitle A—Project authorizations and authorization of appropriations
					Sec. 2601. Authorized Army National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects.
					Sec. 2604. Authorized Air National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and Reserve.
					Subtitle B—Other Matters
					Sec. 2611. Modification of authority to carry out certain fiscal year 2015 project.
					Sec. 2612. Extension of authorizations of certain fiscal year 2014 projects.
					Sec. 2613. Extension of authorizations of certain fiscal year 2015 projects.
					TITLE XXVII—Base realignment and closure activities
					Sec. 2701. Authorization of appropriations for base realignment and closure activities funded
			 through Department of Defense Base Closure Account.
					Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round.
					TITLE XXVIII—Military Construction and General Provisions
					Subtitle A—Military Construction Program and Military Family Housing Changes
					Sec. 2801. Authority to use expiring funds for certain military construction projects.
					Sec. 2802. Extension of temporary, limited authority to use operation and maintenance funds for
			 construction projects in certain areas outside the United States.
					Subtitle B—Real Property and Facilities Administration
					Sec. 2811. Authority to use energy cost savings for energy resilience, mission assurance, and
			 weather damage repair and prevention measures.
					Sec. 2812. Modification of unspecified minor military construction project authority to cover
			 correction of deficiencies that are threats to installation resilience.
					Sec. 2813. Land exchange valuation of property with reduced development that limits encroachment on
			 military installations.
					Sec. 2814. Treatment of storm water collection systems as utility systems.
					Sec. 2815. Access to military installations by transportation network companies.
					Subtitle C—Land Conveyances
					Sec. 2821. Land conveyance, Natick Soldier Systems Center, Massachusetts.
					Sec. 2822. Land conveyance, Army and Air Force Exchange Service property, Dallas, Texas.
					Sec. 2823. Land conveyances, certain former peacekeeper ICBM facilities in Wyoming.
					Sec. 2824. Land exchange, Naval Industrial Ordnance Reserve Plant, Sunnyvale, California.
					Sec. 2825. Land exchange, Naval Air Station Corpus Christi, Texas.
					Subtitle D—Project Management and Oversight Reforms
					Sec. 2831. Notification requirement for certain cost overruns and schedule delays.
					Sec. 2832. Limited authority for private sector supervision of military construction projects in
			 event of extensive cost overruns or project delays.
					Sec. 2833. Annual report on cost overruns and schedule delays.
					Sec. 2834. Report on design errors and omissions related to Fort Bliss hospital replacement
			 project.
					Sec. 2835. Report on cost increase and delay related to USSTRATCOM command and control facility
			 project at Offutt Air Force Base.
					Subtitle E—Other Matters
					Sec. 2841. Annual Department of Defense energy management reports.
					Sec. 2842. Aggregation of energy efficiency and energy resilience projects in life cycle cost
			 analyses.
					Sec. 2843. Authority of the Secretary of the Air Force to accept lessee improvements at Air Force
			 Plant 42.
					Sec. 2844. Prohibition on use of funds for Kwajalein project.
					Sec. 2845. Energy resilience.
					Sec. 2846. Consideration of energy security and energy resilience in awarding energy and fuel
			 contracts for military installations.
					Sec. 2847. Requirement to address energy resilience in exercising utility system conveyance
			 authority.
					Sec. 2848. In-kind lease payments; prioritization of utility services that promote energy
			 resilience.
					Sec. 2849. Disclosure of beneficial ownership by foreign persons of high security space leased by
			 the Department of Defense.
					TITLE XXIX—Overseas contingency operations military construction
					Sec. 2901. Authorized Army construction and land acquisition projects.
					Sec. 2902. Authorized Air Force construction and land acquisition projects.
					Sec. 2903. Authorization of appropriations.
					Sec. 2904. Extension of authorization of certain fiscal year 2015 projects.DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
					TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
					Subtitle A—National Security Programs and Authorizations
					Sec. 3101. National Nuclear Security Administration.
					Sec. 3102. Defense environmental cleanup.
					Sec. 3103. Other defense activities.
					Sec. 3104. Nuclear energy.
					Subtitle B—Program Authorizations, Restrictions, and Limitations
					Sec. 3111. Assessment and development of prototype nuclear weapons of foreign countries.
					Sec. 3112. Use of funds for construction and project support activities relating to MOX facility.
					Sec. 3113. Repeal, consolidation, and modification of reporting requirements.
					Sec. 3114. National Nuclear Security Administration personnel system.
					Sec. 3115. Annual reports on unfunded priorities of National Nuclear Security Administration.
					TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD
					Sec. 3201. Authorization.
					TITLE XXXV—MARITIME ADMINISTRATION
					Sec. 3501. Maritime Administration.
					DIVISION D—Funding Tables
					Sec. 4001. Authorization of amounts in funding tables.TITLE XLI—Procurement
					Sec. 4101. Procurement.
					Sec. 4102. Procurement for overseas contingency operations.
					TITLE XLII—Research, Development, Test, and Evaluation
					Sec. 4201. Research, development, test, and evaluation.
					Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.
					TITLE XLIII—Operation and Maintenance
					Sec. 4301. Operation and maintenance.
					Sec. 4302. Operation and maintenance for overseas contingency operations.
					TITLE XLIV—Military Personnel
					Sec. 4401. Military personnel.
					Sec. 4402. Military personnel for overseas contingency operations.
					TITLE XLV—Other Authorizations
					Sec. 4501. Other authorizations.
					Sec. 4502. Other authorizations for overseas contingency operations.
					TITLE XLVI—Military Construction
					Sec. 4601. Military construction.
					Sec. 4602. Military construction for overseas contingency operations.
					TITLE XLVII—Department of Energy National Security Programs
					Sec. 4701. Department of Energy national security programs.
			3.Congressional
 defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses.
		ADepartment of Defense Authorizations
			IProcurement
				AAuthorization of appropriations
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.
					BArmy programs
					111.
						Transfer of excess High Mobility Multipurpose Wheeled Vehicles to foreign countries
						(a)Transfers
 (1)In generalChapter 153 of title 10, United States Code, is amended by inserting after section 2581 the following new section:
								
									2581a.Transfer of excess High Mobility Multipurpose Wheeled Vehicles (HMMWVs) to foreign countries
 (a)Requirements(1)Before an excess High Mobility Multipurpose Wheeled Vehicle (HMMWV) is transferred on a grant or sales basis to a foreign country for the purpose of operation by that country, the Secretary of Defense shall ensure that the HMMWV receives the same new, modernized powertrain and a modernized, armored or armor-capable crew compartment restored to like-new condition that the HMMWV would receive if it were to be modernized for operational use by the armed forces.
 (2)For the purposes of paragraph (1), the term the same new, modernized powertrain— (A)means a fully-functioning new powertrain system; and
 (B)does not mean an individual part, component, subassembly, assembly, or subsystem integral to the functioning of the powertrain system such as a new engine or transmission.
 (3)Any work performed pursuant to paragraph (1) shall be performed in the United States and shall be covered by section 2460(b)(1) of this title.
 (b)WaiverSubject to the requirements of subsection (c), the Secretary may waive the requirements of subsection (a)(1) if the Secretary determines in writing that such an exception is required by the national security interests of the United States.
 (c)Notification(1)If the Secretary makes a written determination under subsection (b), the Secretary may not transfer excess HMMWVs until 30 days after the Secretary has provided notice of the proposed transfer to the congressional defense committees. The notification shall include—
 (A)the total quantity of HMMWVs, the serial and model numbers of each individual HMMWV, and the age, condition, and expected useful life of each individual HMMWV to be transferred;
 (B)the recipient of the HMMWVs, the intended use of the HMMWVs, and a description of the national security interests of the United States necessitating the transfer;
 (C)an explanation of why it is not in the national security interests of the United States to make the transfer in accordance with the requirements of subsection (a);
 (D)the impact on the national technology and industrial base and, particularly, any reduction of the opportunities of entities in the national technology and industrial base to sell new or used HMMWVs to the countries to which the proposed transfer of HMMWVs is to take place; and
 (E)the names of all entities in the national technology and industrial base consulted as part of the determination in subsection (D), as well as the dates when and the names, titles, and affiliations of all individuals with whom such consultations took place.
 (2)The Secretary shall make the notification required under this subsection in accordance with the procedures specified in section 060403 of volume 3, chapter 6, of the Department of Defense Financial Management Regulation..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2581 the following new item:
								2581a. Transfer of excess High Mobility Multipurpose Wheeled Vehicles (HMMWVs) to foreign
			 countries..
 (b)Effective dateSection 2581a of title 10, United States Code, as added by subsection (a), shall apply with respect to transfers of High Mobility Multipurpose Wheeled Vehicles on and after the date of the enactment of this Act.
						112.
						Limitation on availability of funds for Army Air-Land Mobile Tactical Communications and Data
			 Network, including Warfighter Information Network-Tactical (WIN-T)
 (a)LimitationNo funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for other procurement, Army, and available for the Warfighter Information Network-Tactical (WIN-T), Increment 2 (Inc 2) program may be obligated or expended until the Secretary of the Army submits the report required under subsection (b).
 (b)ReportThe Secretary of the Army shall submit to the congressional defense committees a report describing how the Army intends to implement the recommendations related to air-land ad-hoc, mobile tactical communications and data networks provided by the Director of Cost Assessment and Program Evaluation (CAPE) pursuant to section 237 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 781).
						CNavy programs
					121.
						Multiyear procurement authority for Virginia class submarine program
 (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of up to 13 Virginia class submarines.
 (b)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2018, for advance procurement associated with the Virginia Class submarines for which authorization to enter into a multiyear procurement contract is provided under subsection (a), and for equipment or subsystems associated with the Virginia Class submarine program, including procurement of—
 (1)long lead time material; or (2)material or equipment in economic order quantities when cost savings are achievable.
 (c)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such fiscal year.
 (d)Limitation on termination liabilityA contract for construction of Virginia Class submarines entered into in accordance with subsection (a) shall include a clause that limits the liability of the United States to the contractor for any termination of the contract. The maximum liability of the United States under the clause shall be the amount appropriated for the submarines covered by the contract regardless of the amount obligated under the contract.
						122.Arleigh Burke class destroyers
						(a)Authority for multiyear procurement
 (1)In generalSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning not earlier than the fourth quarter of fiscal year 2018, for the procurement of up to 15 Arleigh Burke class Flight III guided missile destroyers.
 (2)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2018, for advance procurement associated with the destroyers for which authorization to enter into a multiyear procurement contract is provided under paragraph (1), and for systems and subsystems associated with such destroyers in economic order quantities when cost savings are achievable.
 (3)Condition for out-year contract paymentsA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2018 is subject to the availability of appropriations or funds for that purpose for such fiscal year.
 (b)Modification to procurement of additional arleigh burke class destroyerSection 125(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended by striking to be procured either and inserting to be procured using a fixed-price contract either.
						123.
						Multiyear procurement authority for V–22 joint aircraft program
 (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of Defense may enter into one or more multiyear contracts, beginning with the fiscal year 2018 program year, for the procurement of V–22 aircraft. Notwithstanding subsection (k) of such section 2306b, the Secretary of Defense may enter into a multiyear contract under this section for up to five years.
 (b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2018 is subject to the availability of appropriations for that purpose for such later fiscal year.
						124.
						Design and construction of amphibious ship replacement designated LX(R) or amphibious transport
			 dock designated LPD–30
 (a)In generalThe Secretary of the Navy may enter into a contract, beginning with the fiscal year 2018 program year, for the design and construction of the amphibious ship replacement designated LX(R) or the amphibious transport dock designated LPD–30 using amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy.
 (b)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary may use incremental funding to make payments under the contract.
 (c)Condition for out-year contract paymentsThe contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2018 is subject to the availability of appropriations for that purpose for such fiscal year.
 125.Modification of cost limitation baseline for CVN–78 class aircraft carrier programSection 122(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2105), as most recently amended by section 122 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 749), is further amended by striking paragraph (2) and inserting the following new paragraphs:
						
 (2)CVN–79The total amount obligated from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for the aircraft carrier designated CVN–79 may not exceed $11,398,000,000 (as adjusted pursuant to subsection (b)).
 (3)Follow-on shipsThe total amount obligated from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for any ship that is constructed in the CVN–78 class of aircraft carriers after CVN–79 may not exceed $12,000,000,000 (as adjusted pursuant to subsection (b))..
					126.
 Extension of limitation on use of sole-source shipbuilding contracts for certain vesselsSection 124 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking 2017 and inserting 2017 or fiscal year 2018.
					DAir Force Programs
					131.Inventory requirement for Air Force fighter aircraft
 (a)Inventory requirementSection 8062 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (i)Inventory requirement(1)Effective October 1, 2017, the Secretary of the Air Force shall maintain a total aircraft inventory of fighter aircraft of not less than 1,970 aircraft, and a total primary mission aircraft inventory (combat-coded) of not less than 1,145 fighter aircraft.
 (2)In this subsection: (A)The term fighter aircraft means an aircraft that—
 (i)is designated by a mission design series prefix of F– or A–; (ii)is manned by one or two crewmembers; and
 (iii)executes single-role or multi-role missions, including air-to-air combat, air-to-ground attack, air interdiction, suppression or destruction of enemy air defenses, close air support, strike control and reconnaissance, combat search and rescue support, or airborne forward air control.
 (B)The term primary mission aircraft inventory means aircraft assigned to meet the primary aircraft authorization to a unit for the performance of its wartime mission..
						(b)Limitation on retirement of Air Force fighter aircraft
 (1)LimitationExcept as provided under subsection (d), the Secretary of the Air Force may not proceed with a decision to retire fighter aircraft in any number that would reduce the total number of such aircraft in the Air Force total active inventory (TAI) below 1,970, and shall maintain a minimum of 1,145 fighter aircraft designated as primary mission aircraft inventory (PMAI).
 (2)Additional limitations on retirement of fighter aircraftExcept as provided under subsection (d), the Secretary of the Air Force may not retire fighter aircraft from the total active inventory as of the date of the enactment of this Act until the later of the following:
 (A)The date that is 30 days after the date on which the Secretary submits the report required under paragraph (3).
 (B)The date that is 30 days after the date on which the Secretary certifies to the congressional defense committees that—
 (i)the retirement of such fighter aircraft will not increase the operational risk of meeting the National Defense Strategy; and
 (ii)the retirement of such aircraft will not reduce the total fighter force structure below 1,970 fighter aircraft or the primary mission aircraft inventory below 1,145.
 (3)Report on retirement of aircraftThe Secretary of the Air Force shall submit to the congressional defense committees a report setting forth the following:
 (A)The rationale for the retirement of existing fighter aircraft and an operational analysis of replacement fighter aircraft that demonstrates performance of the designated mission at an equal or greater level of effectiveness as the retiring aircraft.
 (B)An assessment of the implications for the Air Force, the Air National Guard, and the Air Force Reserve of the force mix ratio of fighter aircraft.
 (C)Such other matters relating to the retirement of fighter aircraft as the Secretary considers appropriate.
								(c)Reports on fighter aircraft
 (1)In generalExcept as provided under subsection (d), at least 90 days before the date on which a fighter aircraft is retired, the Secretary of the Air Force, in consultation with (where applicable) the Director of the Air National Guard or Chief of the Air Force Reserve, shall submit to the congressional defense committees a report on the proposed force structure and basing of fighter aircraft.
 (2)ElementsEach report submitted under paragraph (1) shall include the following elements: (A)A list of each fighter aircraft proposed for retirement, including for each such aircraft—
 (i)the mission design series type; (ii)the variant; and
 (iii)the assigned unit and military installation where such aircraft is based. (B)A list of each unit affected by a proposed retirement listed under subparagraph (A) and a description of how such unit is affected.
 (C)For each military installation and unit listed under subparagraph (A)(iii), a description of changes, if any, to the designed operational capability (DOC) statement of the unit as a result of a proposed retirement.
 (D)A description of any anticipated changes in manpower authorizations as a result of a proposed retirement listed under subparagraph (A).
 (d)Exception for certain aircraftThe requirements of subsections (b) and (c) do not apply to individual fighter aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair.
 (e)Fighter aircraft definedIn this section, the term fighter aircraft has the meaning given the term in subsection (i)(2)(A) of section 8062 of title 10, United States Code, as added by subsection (a) of this section.
						132.Comptroller General review of  total force integration initiatives for reserve component rescue
			 squadrons
 (a)Comptroller general reviewNot later than June 30, 2018, the Comptroller General of the United States shall review the Air Force fielding plan for the HH–60 replacement programs and submit to the congressional defense committees a report on the plan.
 (b)BriefingNot later than March 1, 2018, the Comptroller General shall provide a briefing to the congressional defense committees on the plan.
 (c)ElementsThe review received under subsection (a) shall include, with respect to the HH–60 replacement programs, the following elements:
 (1)A description of the National Commission on the Structure of the Air Force’s recommendations regarding the use of concurrent and proportional fielding and how the Air Force applied these principles in the fielding plan for the HH–60G replacement programs.
 (2)An evaluation of the Air Force’s fielding plan for the HH–60G replacement programs, including an assessment of the Air Force’s rationale for the plan, as well as the alternative fielding plans considered by the Air Force.
 (3)An evaluation of the potential readiness impact of the Air Force’s fielding plan on active duty, National Guard, and Reserve units, including the ability to meet training, maintenance, and deployment requirements, as well as the implications for total force integration initiatives should the fielding not be proportional.
 (d)HH–60G replacement programs definedIn this section, the term HH–60G replacement programs means the HH–60G Ops Loss Replacement and HH-60W Combat Rescue Helicopter programs. EDefense-wide, Joint, and multiservice matters 141. F–35 economic order quantity contracting authority (a)In generalThe Secretary of Defense may enter into one or more contracts during fiscal year 2018 for the procurement of economic order quantities of material and equipment that has completed formal hardware qualification testing for the F–35 aircraft for use in procurement contracts to be awarded during fiscal years 2019 and 2020. The total amount obligated under all contracts entered into under this section shall not exceed $661,000,000.
 (b)AuthorityTo the extent that funds are otherwise available for obligation, the Secretary may enter into economic order quantity contracts for purchases under this section whenever the Secretary finds each of the following:
 (1)That the use of such a contract will result in significant savings of the total anticipated costs of carrying out the program through annual contracts.
 (2)That the minimum need for the property to be purchased is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities.
 (3)That there is a reasonable expectation that throughout the contemplated contract period the Secretary will request funding for the contract at the level required to avoid contract cancellation.
 (4)That there is a stable design for the property to be acquired and that the technical risks associated with such property are not excessive.
 (5)That the estimates of both the cost of the contract and the anticipated cost avoidance through the use of an economic order quantity contract are realistic.
 (6)That the use of such a contract will promote the national security of the United States. (c)Certification requirementA contract may not be entered into under this section unless the Secretary of Defense certifies in writing, not later than 30 days before entry into the contract, that each of the following conditions is satisfied:
 (1)The Secretary has determined that each of the requirements in paragraphs (1) through (6) of subsection (b) will be met by such contract and has provided the basis for such determination to the congressional defense committees.
 (2)Confirmation that the preliminary findings of the Secretary under paragraph (1) were made after the completion of a cost analysis performed by the Director of Cost Assessment and Program Evaluation for the purpose of section 2334(e)(1) of title 10, United States Code, and that the analysis supports those preliminary findings.
 (3)A sufficient number of end items of the system being acquired under such contract have been delivered at or within the most current estimates of the program acquisition unit cost or procurement unit cost for such system to determine that current estimates of such unit costs are realistic.
 (4)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program for such fiscal year will include the funding required to execute the program without cancellation.
 (5)The contract is a fixed price type contract. (6)The proposed contract provides for production at not less than minimum economic rates given the existing tooling and facilities.
							142.Authority for Explosive Ordnance Disposal units to acquire new or emerging technologies and
 capabilitiesThe Secretary of Defense may provide Explosive Ordnance Disposal (EOD) units with the authority to acquire new or emerging EOD technologies and capabilities that are not specifically listed on the Table of Allowance (TOA) or Table of Equipment (TOE).
					IIResearch, development, test, and evaluation
				AAuthorization of appropriations
 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Department of Defense for research, development, test, and evaluation as specified in the funding table in section 4201.
					BProgram requirements, restrictions, and limitations
					211.Mechanisms for expedited access to technical talent and expertise at academic institutions to
			 support Department of Defense missions
						(a)Arrangements authorized
 (1)In generalThe Secretary of Defense may establish one or more multi-institution task order contracts, consortia, cooperative agreements, or other arrangements to facilitate expedited access to university technical expertise, including faculty, staff, and students, in support of Department of Defense missions in the areas specified in subsection (e).
 (2)Use for technical analyses and engineering supportThe Secretary may use an arrangement under paragraph (1) to fund technical analyses and other engineering support as required to address acquisition and operational challenges, including support for classified programs and activities.
 (3)Performance by designated university performerThe Secretary shall ensure that work awarded through an arrangement under paragraph (1) is performed primarily by the designated university performer.
 (b)LimitationAn arrangement established under subsection (a)(1) may not be used to fund research programs that can be executed through other Department of Defense basic research activities.
 (c)Consultation with other Department of Defense activitiesAn arrangement established under subsection (a)(1) shall, to the degree practicable, be made in consultation with other Department of Defense activities, including federally funded research and development centers (FFRDCs), university affiliated research centers (UARCs), and Defense laboratories and test centers, for purposes of providing technical expertise and reducing costs and duplicative efforts.
 (d)Policies and proceduresIf the Secretary establishes one or more arrangements under subsection (a)(1), the Secretary shall establish and implement policies and procedures to govern—
 (1)selection of participants in the arrangement or arrangements; (2)the awarding of task orders under the arrangement or arrangements;
 (3)maximum award size for tasks under the arrangement or arrangements; (4)the appropriate use of competitive awards and sole source awards under the arrangement or arrangements; and
 (5)technical areas under the arrangement or arrangements. (e)Mission areasThe areas specified in this subsection are as follows:
 (1)Cybersecurity. (2)Air and ground vehicles.
 (3)Shipbuilding. (4)Explosives detection and defeat.
 (5)Undersea warfare. (6)Trusted electronics.
 (7)Unmanned systems. (8)Directed energy.
 (9)Energy, power, and propulsion. (10)Management science and operations research.
 (11)Artificial intelligence. (12)Data analytics.
 (13)Business systems. (14)Technology transfer and transition.
 (15)Biological engineering and genetic enhancement. (16)High performance computing.
 (17)Materials science and engineering. (18)Quantum information sciences.
 (19)Special operations activities. (20)Modeling and simulation.
 (21)Autonomous systems. (22)Model based engineering.
 (23)Such other areas as the Secretary considers appropriate. (f)SunsetThe authorities under this section shall expire on September 30, 2020.
 (g)Arrangements established under subsection (a)(1) definedIn this section, the term arrangement established under subsection (a)(1) means a multi-institution task order contract, consortia, cooperative agreement, or other arrangement established under subsection (a)(1).
						212.Codification and enhancement of authorities to provide funds for defense laboratories for research
			 and development of
			 technologies for military missions
 (a)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2362 the following new section:
							
								2363.Mechanisms to
			 provide funds for defense laboratories for research and development of
			 technologies for military missions
 (a)Mechanisms to provide funds(1)The Secretary of Defense, in consultation with the Secretaries of the military departments, shall establish mechanisms under which the director of a defense laboratory may use an amount of funds equal to not less than two percent and not more than four percent of all funds available to the defense laboratory for the following purposes:
 (A)To fund innovative basic and applied research that is conducted at the defense laboratory and supports military missions.
 (B)To fund development programs that support the transition of technologies developed by the defense laboratory into operational use.
 (C)To fund workforce development activities that improve the capacity of the defense laboratory to recruit and retain personnel with necessary scientific and engineering expertise that support military missions.
 (D)To fund the revitalization recapitalization, or minor military construction of the laboratory infrastructure and equipment, in accordance with subsection (b).
 (2)The mechanisms established under paragraph (1) shall provide that funding shall be used under paragraph (1) at the discretion of the director of a defense laboratory in consultation with the science and technology executive of the military department concerned.
 (3)After consultation with the science and technology executive of the military department concerned, the director of a defense laboratory may charge customer activities a fixed percentage fee, in addition to normal costs of performance, in order to obtain funds to carry out activities authorized by this subsection. The fixed fee may not exceed four percent of costs.
 (b)Availability of funds for infrastructure projects(1)Subject to the provisions of this subsection, funds available under a mechanism under subsection (a)(1)(D) that are solely intended to carry out a laboratory infrastructure project shall be available for such project until expended.
 (2)Funds shall be available in accordance with paragraph (1) for a project referred to in such paragraph only if the Secretary notifies the congressional defense committees of the total cost of the project before the date on which the Secretary uses a mechanism under subsection (a)(1)(D) for such project.
 (3)Funds may accumulate under a mechanism under subsection (a) for a project referred to in paragraph (1) for not more than five years.
 (4)The Secretary shall ensure that a project referred to in paragraph (1) for which funds are made available in accordance with such paragraph complies with the applicable cost limitations in the following provisions of law:
 (A)Section 2805(d) of this title, with respect to revitalization and recapitalization projects. (B)Section 2811 of this title, with respect to repair projects.
 (C)Section 2802 of this title, with respect to construction projects that exceed the cost specified in subsection (a)(2) of section 2805 of this title for certain unspecified minor military construction projects for laboratories.
 (c)Annual report on use of authorityNot later than March 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority under subsection (a) during the preceding year..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2362 the following new item:
							2363. Mechanisms to provide funds for defense laboratories for research and development of
			 technologies for military missions..
 (c)Conforming amendments(1)Section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note), is hereby repealed.
 (2)Section 2805(d)(1)(B) of title 10, United States Code, is amended by striking under section 219(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note) and inserting section 2363(a) of this title.
							213.Modification of laboratory quality enhancement program
 (a)In generalSection 211 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)in subsection (a)(1)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)in subparagraph (B), by striking the semicolon and inserting ; and; and (C)by adding at the end the following new subparagraph:
									
 (C)new interpretations of existing statutes and regulations that would enhance the ability of a director of a science and technology reinvention laboratory to manage the facility and discharge the mission of the laboratory;;
 (2)in subsection (d), by adding at the end the following new paragraph:  (3)(A)Each panel described in paragraph (1), (2), or (3) of subsection (b) shall submit to the panel described in paragraph (4) of such subsection (relating to governance and oversight processes) the following:
 (i)The findings of the panel with respect to the review conducted by the panel under subsection (a)(1)(C).
 (ii)The recommendations made by the panel under such subsection. (iii)Such comments, findings, and recommendations as the panel may have received by a science and technology reinvention laboratory with respect to—
 (I)the review conducted by the panel under such subsection; or (II)recommendations made by the panel under such subsection.
 (B)(i)The panel described in subsection (b)(4) shall review and refashion such recommendations as the panel may receive under subparagraph (A).
 (ii)In reviewing and refashioning recommendations under clause (i), the panel may, as the panel considers appropriate, consult with the science and technology executive of the affected service.
 (C)The panel described in subsection (b)(4) shall submit to the Under Secretary of Defense for Research and Engineering the recommendations made by the panel under subsection (a)(1)(C) and the recommendations refashioned by the panel under subparagraph (B) of this paragraph.;
 (3)by redesignating subsections (e) and (f) as subsection (f) and (g), respectively; and (4)by inserting after subsection (d) the following new subsection (e):
								
 (e)Interpretation of provisions of law(1)The Under Secretary of Defense for Research and Engineering, acting under the guidance of the Secretary, shall issue regulations regarding the meaning, scope, implementation, and applicability of any provision of a statute relating to a science and technology reinvention laboratory.
 (2)In interpreting or defining under paragraph (1), the Under Secretary shall, to the degree practicable, emphasize providing the maximum operational flexibility to the directors of the science and technology reinvention laboratories to discharge the missions of their laboratories.
 (3)In interpreting or defining under paragraph (1), the Under Secretary shall seek recommendations from the panel described in subsection (b)(4)..
 (b)Technical corrections(1)Subsections (a), (c)(1)(C), and (d)(2) of such section are amended by striking Assistant Secretary each place it appears and inserting Under Secretary. (2)Subparagraph (C) of section 342(b)(3) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337), as amended by section 211(f) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as redesignated by subsection (a)(3) of this section, is amended by striking Assistant Secretary and inserting Under Secretary.
 214.Prizes for advanced technology achievementsSection 2374a of title 10, United States Code, is amended— (1)in subsection (a), by striking in recognition of and inserting and other types of prizes that the Secretary determines are appropriate to recognize;
 (2)in subsection (c), by striking cash both places it appears; (3)in subsection (e)—
 (A)by striking and from State and local governments and inserting , from State and local governments, and from the private sector; and (B)by adding at the end the following: The Secretary may not give any special consideration to any private sector entity in return for a donation.; and
 (4)by amending subsection (f) to read as follows:  (f)Use of prize authorityUse of prize authority under this section shall be considered the use of competitive procedures for the purposes of section 2304 of this title..
						215.Expansion of definition of competitive procedures to include competitive selection for award of
 research and development proposalsSection 2302(2)(B) of title 10, United States Code, is amended by striking basic research and inserting research and development. 216.Inclusion of modeling and simulation in test and evaluation activities for purposes of planning and budget certificationSection 196 of title 10, United States Code, is amended—
 (1)in subsection (d)(1), in the first sentence, by inserting , including modeling and simulation capabilities after and resources; and (2)in subsection (e)(1), by inserting , including modeling and simulation activities, after evaluation activities.
						217.Differentiation of research and development activities from service activities
 (a)In generalFor the purposes of activities and programs carried out by the Department of Defense, research and development activities, including activities under the Small Business Innovation Research Program (SBIR) or the Small Business Technology Transfer Program (STTR), shall be considered as separate and distinct from contract service activities.
 (b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue updated guidance to carry out this section.
						(c)Definitions
 (1)In generalIn this section: (A)The term advisory and assistance service has the meaning given such term in section 1105(g)(2) of title 31, United States Code.
 (B)The term research and development activities— (i)means—
 (I)creative work undertaken on a systematic basis in order to increase the stock of knowledge, including the knowledge of man, culture, and society; and
 (II)the use of the stock of knowledge described in subparagraph (A) to devise new applications; and (ii)includes activities described in section 9 of the Small Business Act (15 U.S.C. 638).
 (C)The term contract service activities has the meaning given the term contract services in section 2330(c) of title 10, United States Code. (D)The terms Small Business Innovation Research Program and Small Business Technology Transfer Program have the meanings given such terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e)).
 (2)Definition of services for purposes of requirements relating to tracking of purchases of servicesSection 2330a(h) of title 10, United States Code, is amended by inserting after paragraph (4) the following new paragraph:
								
 (5)ServicesThe term services has the meaning given the term contract services in section 2330(c) of this title.. 218.Designation of additional Department of Defense science and technology reinvention laboratoriesSection 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) is amended by adding at the end the following new paragraphs:
						
 (20)The Air Force Office of Scientific Research. (21)The 711th Human Performance Wing of the Air Force Research Laboratory.
 (22)The Air Vehicles Directorate of the Air Force Research Laboratory. (23)The Directed Energy Directorate of the Air Force Research Laboratory.
 (24)The Information Directorate of the Air Force Research Laboratory. (25)The Materials and Manufacturing Directorate of the Air Force Research Laboratory.
 (26)The Munitions Directorate of the Air Force Research Laboratory. (27)The Propulsion Directorate of the Air Force Research Laboratory.
 (28)The Sensors Directorate of the Air Force Research Laboratory. (29)The Space Vehicles Directorate of the Air Force Research Laboratory.
 (30)The Naval Facilities Engineering and Expeditionary Warfare Center.. 219.Department of Defense directed energy weapon system prototyping and demonstration program (a)EstablishmentThe Secretary of Defense, acting through the Under Secretary, shall establish a program on the prototyping and demonstration of directed energy weapon systems to build and maintain the military superiority of the United States by—
 (1)accelerating the fielding of directed energy weapon systems that would help counter technological advantages of potential adversaries of the United States; and
 (2)supporting the military departments, the combatant commanders, the United States Special Operations Command, and the Missile Defense Agency in developing prototypes and demonstrating operational utility of high energy lasers and high powered microwave weapon systems.
							(b)Guidelines
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall issue guidelines for the operation of the program established under subsection (a), including—
 (A)criteria for an application for funding by a military department, defense agency, or a combatant command;
 (B)the priorities, if any, to be provided to field directed energy weapon system technologies developed by research funding of the Department or industry; and
 (C)criteria for evaluation of an application for funding or changes to policies or acquisition and business practices by such a department, agency, or command for purposes of improving the effectiveness and efficiency of the Program.
 (2)LimitationFunding for a military department, defense agency, or combatant command under the program established under subsection (a) may only be available for advanced technology development, prototyping, and demonstrations in which the Department of Defense maintains management of the technical baseline and a primary emphasis on technology transition and evaluating military utility to enhance the likelihood that the particular directed energy weapon system will meet the Department end user’s need.
							(c)Applications for funding
 (1)In generalNot less frequently than once each year, the Under Secretary shall solicit from the heads of the military departments, the defense agencies, and the combatant commands applications for funding under the program established under subsection (a) to be used to enter into contracts, cooperative agreements, or other transaction agreements entered into pursuant to section 2371b of title 10, United States Code, with appropriate entities for the fielding or commercialization of technologies.
 (2)Treatment pursuant to certain congressional rulesNothing in this section shall be construed to require any official of the Department of Defense to provide funding under the program to any congressional earmark as defined pursuant to clause 9 of rule XXI of the Rules of the House of Representatives or any congressionally directed spending item as defined pursuant to paragraph 5 of rule XLIV of the Standing Rules of the Senate.
							(d)Funding
 (1)In generalExcept as provided in paragraph (2) and subject to the availability of appropriations for such purpose, of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for research, development, test, and evaluation, defense-wide, $200,000,000 shall be available to the Under Secretary to allocate to the military departments, the defense agencies, and the combatant commands to carry out the program established under subsection (a).
 (2)LimitationNot more than half of the amounts made available under paragraph (1) may be allocated as described in such paragraph until the Under Secretary—
 (A)develops the strategic plan required by section 219(a)(2)(A) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note); and
 (B)submits such strategic plan to the congressional defense committees. (e)Designation of Under Secretary of Defense for Research and Engineering as the official with principal responsibility for development and demonstration of directed energy weaponsSection 219(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended by striking Not later and all that follows through of Defense and inserting The Under Secretary of Defense for Research and Engineering shall serve.
 (f)Under Secretary definedIn this section, the term Under Secretary means the Under Secretary of Defense for Research and Engineering in the Under Secretary's capacity as the official with principal responsibility for the development and demonstration of directed energy weapons pursuant to section 219(a)(1) of such Act (Public Law 114–328; 10 U.S.C. 2431 note), as amended by subsection (e).
						220.Authority for the Under Secretary of Defense for Research and Engineering to promote innovation in
 the Department of DefenseThe Secretary of Defense shall establish procedures under which the Under Secretary of Defense for Research and Engineering may request a time-limited review and if necessary require coordination on and modification of proposed directives, rules, regulations, and other policies that in Under Secretary's view would adversely affect the ability of the innovation, research, and engineering enterprise of the Department of Defense to effectively and efficiently execute its missions, including policies and practices concerning the following:
 (1)Personnel and talent management. (2)Financial management and budgeting.
 (3)Infrastructure, installations, and military construction. (4)Acquisition.
 (5)Management. (6)Such other areas as the Secretary may designate.
 221.Limitation on availability of funds for F–35 Joint Strike Fighter Follow-On ModernizationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 or any other fiscal year for the Department of Defense may be obligated for F–35 Joint Strike Fighter Follow-On Modernization until the Secretary of Defense provides the final report required under section 224(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
					222.Improvement of update process for populating mission data files used in advanced combat aircraft
						(a)Improvements to update process
 (1)In generalThe Secretary of Defense shall take such actions as may be necessary to improve the process used to update the mission data files used in advanced combat aircraft of the United States so that such updates can occur more quickly.
 (2)RequirementsIn improving the process under paragraph (1), the Secretary shall ensure the following: (A)That under such process, updates to the mission data files are developed, operationally tested, and loaded onto systems of advanced combat aircraft while in theaters of operation in a time-sensitive manner to allow for the distinguishing of threats, including distinguishing friends from foes, loading and delivery of weapon suites, and coordination with allied and coalition armed forces.
 (B)When updates are made to the mission data files, all areas of responsibility (AoRs) are included. (C)The process includes best practices relating to such mission data files that have been identified by industry and allies of the United States.
 (D)The process improves the exchange of information between weapons systems of the United States and weapon systems of allies and partners of the United States, with respect to such mission data files.
 (b)Consultation and pilot programsIn carrying out subsection (a), the Secretary shall consult the innovation organizations resident in the Department of Defense and may consider carrying out a pilot program under another provision of this Act.
 (c)ReportNot later than March 31, 2018, the Secretary shall submit to the congressional defense committees a report on the actions taken by the Secretary under subsection (a)(1) and how the process described in such subsection has been improved.
						CReports and other matters
					231.Competitive acquisition plan for low probability of detection data link networks
 (a)Plan requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff shall jointly, in consultation with the Secretary of the Navy and the Secretary of the Air Force, develop a plan to procure a secure, low probability of detection data link network capability with the ability to effectively operate in hostile jamming environments while preserving the low observable characteristics of the relevant platforms, between existing and planned—
 (1)fifth-generation combat aircraft; (2)fifth-generation and fourth-generation combat aircraft;
 (3)fifth-generation and fourth-generation combat aircraft and appropriate support aircraft and other network nodes for command, control, communications, intelligence, surveillance, and reconnaissance purposes; and
 (4)fifth-generation and fourth-generation combat aircraft and their associated network-enabled precision weapons.
 (b)Additional plan requirementsThe plan required by subsection (a) shall include— (1)nonproprietary and open systems approaches compatible with the Rapid Capabilities Office Open Mission Systems initiative of the Air Force and the Future Airborne Capability Environment initiative of the Navy;
 (2)a competitive acquisition process, to include comparative flight demonstrations in realistic airborne environments; and
 (3)low risk and affordable solutions with minimal impact or changes to existing host platforms, and minimal overall integration costs.
 (c)BriefingNot later than February 15, 2018, the Under Secretary and the Vice Chairman shall provide to the congressional defense committees written documentation and briefing on the plan developed under subsection (a).
 (d)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for operations and maintenance for the Office of the Secretary of Defense and the Office of the Chairman of the Joint Chiefs of Staff, not more than 85 percent may be obligated or expended until a period of 15 days has elapsed following the date on which the Under Secretary and Vice Chairman submits to the congressional defense committees the plan required by subsection (a).
						232.Clarification of selection dates for pilot program for the enhancement of the research,
 development, test, and evaluation centers of the Department of DefenseSection 233 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)in subsection (b)(2), by striking the enactment of this Act both places it appears and inserting such submittal; and (2)in subsection (c)(1), by striking propose and implement and inserting submit to the Assistant Secretary concerned a proposal on, and implement,.
						233.Requirement for a plan to build a prototype for a new ground combat vehicle for the Army
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a plan to build a prototype for a new ground combat vehicle for the Army.
 (b)ContentsThe plan required by subsection (a) shall include the following: (1)A description of how the Secretary intends to exploit the latest enabling component technologies that have the potential to dramatically change basic combat vehicle design and improve lethality, protection, mobility, range, and sustainment, including an analysis of capabilities of the most advanced foreign ground combat vehicles and whether any have characteristics that should inform the development of the Army's prototype vehicle, including whether any United States allies or partners have advanced capabilities that could be directly incorporated in the prototype.
 (2)The schedule, cost, key milestones, and leadership plan to rapidly design and build the prototype ground combat vehicle.
							234.Plan for successfully fielding the Integrated Air and Missile Defense Battle Command System
 (a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a plan to successfully field a suitable, survivable, and effective Integrated Air and Missile Defense Battle Command System program.
 (b)LimitationNone of the funds authorized to be appropriated by this Act for research, development, test, and evaluation may be obligated by the Secretary of the Army for the Army Integrated Air and Missile Defense and the Integrated Air and Missile Defense Battle Command System until the date on which the plan is submitted under subsection (a).
						235.Sense of Congress on hypersonic weapons
 (a)FindingsCongress makes the following findings: (1)The United States has gained a thorough understanding of hypersonic technology over the course of seven decades of experimentation.
 (2)The requirements for technological breakthroughs in hypersonics have largely been established, allowing pursuit of hypersonic glide weapons without a prohibitive budget effect.
 (3)The Department of Defense has several hypersonic research and development efforts underway, including conventional prompt global strike (CPS) weapons system, the Hypersonic Air-Breathing Weapon Concept, and the Tactical Boost Glide program.
 (4)In testimony before the Committee on Armed Services of the Senate on April 4, 2017, the Commander of United States Strategic Command, General John Hyten, identified the conventional prompt global strike weapons system as the leading technology maturation effort in the realm of hypersonics and stated that his command sees an operational need for a CPS capabilities by the mid-2020s..
 (5)Hypersonic weapons present a radical change in warfare, because they can circumvent many of the challenges associated with contested warfare and integrated air defenses.
 (6)Hypersonic weapons may provide solutions to difficult problem sets, such as anti-access area denial schemes, deeply buried or hardened target sets, and mobile high value target sets.
 (7)Other countries are aggressively pursuing hypersonic weapons at an alarming rate that threaten to outpace the United States if the United States does not more aggressively pursue development of hypersonic weapons.
 (8)The Air Force has a $10,000,000 requirement on the Unfunded Priority List for hypersonic prototyping.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Department of Defense should expedite testing, evaluation, and acquisition of hypersonic weapon systems to meet the stated needs of the warfighter;
 (2)testing of such weapon systems should include flight testing, ground based testing, and underwater launch testing;
 (3)the Department of Defense should adhere to the requirement in section 1688 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) to proceed to a Milestone A decision on the conventional prompt global strike weapons system not later than September 30, 2020, or the date that is 240 days after the successful completion of intermediate range flight 2 of such system;
 (4)the United States cannot afford to lose its advantage over foreign countries in developing hypersonic weapons; and
 (5)the Department of Defense should focus on the next generation of weapon systems, including third offset technologies, such as hypersonics.
							IIIOperation and Maintenance
				AAuthorization of appropriations
					301.
 Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.
					BLogistics and sustainment
					311.
						Sentinel Landscapes Partnership
 (a)EstablishmentThe Secretary of Defense, in coordination with the Secretary of Agriculture and the Secretary of the Interior, may establish and carry out a program to preserve sentinel landscapes. The program shall be known as the Sentinel Landscapes Partnership.
 (b)Designation of sentinel landscapesThe Secretary of Defense, in consultation with the Secretary of Agriculture and the Secretary of the Interior, may, as the Secretary determines appropriate, collectively designate one or more sentinel landscapes.
 (c)Coordination of activitiesThe Secretaries may coordinate actions between their departments and with other agencies and private organizations to more efficiently work together for the mutual benefit of conservation, working lands, and national defense, and to encourage private landowners to engage in voluntary land management and conservation activities that contribute to the sustainment of military installations, ranges, and airspace.
 (d)Priority considerationThe Secretary of Agriculture and the Secretary of the Interior may give to any eligible landowner or agricultural producer within a designated sentinel landscape priority consideration for participation in any easement, grant, or assistance programs administered by that Secretary’s department. Participation in any such program pursuant to this section shall be voluntary.
 (e)DefinitionsIn this section: (1)Military installationThe term military installation has the same meaning as provided in section 670(1) of title 16, United States Code.
 (2)State-owned national guard installationThe term State-owned National Guard installation has the same meaning as provided in section 670(3) of title 16, United States Code. (3)Sentinel landscapeThe term sentinel landscape means a landscape-scale area encompassing—
 (A)one or more military installations or state-owned National Guard installations and associated airspace; and
 (B)the working or natural lands that serve to protect and support the rural economy, the natural environment, outdoor recreation, and the national defense test and training missions of the military- or State-owned National Guard installation or installations.
 (f)Conforming amendmentSection 312(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 729; 10 U.S.C. 2684a note) is repealed.
						312.Increased percentage of sustainment funds authorized for realignment to restoration and
			 modernization at each installation
 (a)In generalThe Secretary of Defense may authorize an installation commander to realign up to 7.5 percent of an installation’s sustainment funds to restoration and modernization.
 (b)SunsetThe authority under subsection (a) shall expire at the close of September 30, 2022. (c)DefinitionsThe terms sustainment, restoration, and modernization have the meanings given the terms in the Department of Defense Financial Management Regulation.
						CReports
					321.Plan for modernized, dedicated Department of the Navy adversary air training enterprise
 (a)Plan requiredThe Chief of Naval Operations and the Commandant of the Marine Corps shall develop a plan— (1)to establish a modernized, dedicated adversary air training enterprise for the Department of the Navy in order to—
 (A)maximize warfighting effectiveness and synergies of the current and planned fourth and fifth generation combat air forces through optimized training and readiness; and
 (B)harness intelligence analysis, emerging live-virtual-constructive training technologies, range infrastructure improvements, and results of experimentation and prototyping efforts in operational concept development;
 (2)to explore all available opportunities to challenge the combat air forces of the Department of the Navy with threat representative adversary-to-friendly aircraft ratios, known and emerging adversary tactics, and high-fidelity replication of threat airborne and ground capabilities; and
 (3)to execute all means available to achieve training and readiness goals and objectives of the Navy and Marine Corps with demonstrated institutional commitment to the adversary air training enterprise through the application of Department of the Navy policy and resources, partnering with the other Armed Forces, allies, and friends, and employing the use of industry contracted services.
 (b)Plan elementsThe plan required under subsection (a) shall include enterprise goals, objectives, concepts of operations, phased implementation timelines, analysis of expected readiness improvements, prioritized resource requirements, and such other matters as the Chief of Naval Operations and Commandant of the Marine Corps consider appropriate.
 (c)Submittal of plan and briefingNot later than March 1, 2018, the Chief of Naval Operations and Commandant of the Marine Corps shall provide to the Committees on Armed Services of the Senate and the House of Representatives a written plan and briefing on the plan required under subsection (a).
						DOther matters
					331.
						Defense Siting Clearinghouse
 (a)CodificationChapter 7 of title 10, United States Code, is amended by inserting after section 183 the following new section:
							
								183a.Defense Siting Clearinghouse for review of mission obstructions
 (a)Establishment(1)The Secretary of Defense shall establish a Defense Siting Clearinghouse (in this section referred to as the Clearinghouse).
 (2)The Clearinghouse shall be— (A)organized under the authority, direction, and control of an Assistant Secretary of Defense designated by the Secretary; and
 (B)assigned such personnel and resources as the Secretary considers appropriate to carry out this section.
 (b)Functions(1)The Clearinghouse shall coordinate Department of Defense review of applications for energy projects filed with the Secretary of Transportation pursuant to section 44718 of title 49 and received by the Department of Defense from the Secretary of Transportation.
 (2)The Clearinghouse shall accelerate the development of planning tools necessary to determine the acceptability to the Department of Defense of proposals included in an application for an energy project submitted pursuant to such section.
 (3)The Clearinghouse shall perform such other functions as the Secretary of Defense assigns. (c)Review of proposed actions(1)Not later than 30 days after receiving from the Secretary of Transportation a proper application for an energy project under section 44718 of title 49 that may have an adverse impact on military operations and readiness, the Clearinghouse shall conduct a preliminary review of such application. The review shall—
 (A)assess the likely scope, duration, and level of risk of any adverse impact of such energy project on military operations and readiness; and
 (B)identify any feasible and affordable actions that could be taken by the Department, the developer of such energy project, or others to mitigate the adverse impact and to minimize risks to national security while allowing the energy project to proceed with development.
 (2)If the Clearinghouse determines under paragraph (1) that an energy project will have an adverse impact on military operations and readiness, the Clearinghouse shall issue to the applicant a notice of presumed risk that describes the concerns identified by the Department in the preliminary review and requests a discussion of possible mitigation actions.
 (3)At the same time that the Clearinghouse issues to the applicant a notice of presumed risk under paragraph (2), the Clearinghouse shall provide the same notice to the governor of the State in which the project is located and request that the governor provide the Clearinghouse any comments the governor believes of relevance to the application. The Secretary of Defense shall consider the comments of the governor in the Secretary’s evaluation of whether the project presents an unacceptable risk to the national security of the United States and shall include the comments with the determination provided to the Secretary of Transportation pursuant to section 44718(f) of title 49.
 (4)The Clearinghouse shall develop, in coordination with other departments and agencies of the Federal Government, an integrated review process to ensure timely notification and consideration of energy projects filed with the Secretary of Transportation pursuant to section 44718 of title 49 that may have an adverse impact on military operations and readiness.
 (5)The Clearinghouse shall establish procedures for the Department of Defense for the coordinated consideration of and response to a request for a review received from another Federal agency, a State government, an Indian tribal government, a local government, a landowner, or the developer of an energy project, including guidance to personnel at each military installation in the United States on how to initiate such procedures and ensure a coordinated Department response.
 (6)The Clearinghouse shall develop procedures for conducting early outreach to parties carrying out energy projects that could have an adverse impact on military operations and readiness and to clearly communicate to such parties actions being taken by the Department of Defense under this section. The procedures shall provide for filing by such parties of a project area and preliminary project layout at least one year before expected construction of any project proposed within a military training route or within line-of-sight of any air route surveillance radar or airport surveillance radar operated or used by the Department of Defense in order to provide adequate time for analysis and negotiation of mitigation options. Material marked as proprietary or competition sensitive by a party filing for this preliminary review shall be protected from public release by the Department of Defense.
 (d)Comprehensive review(1)The Secretary of Defense shall develop a comprehensive strategy for addressing the military impacts of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49.
 (2)In developing the strategy required by paragraph (1), the Secretary shall— (A)assess of the magnitude of interference posed by projects filed with the Secretary of Transportation pursuant to section 44718 of title 49;
 (B)for the purpose of informing preliminary reviews under subsection (c)(1) and early outreach efforts under subsection (c)(5), identify geographic areas selected as proposed locations for projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49 where such projects could have an adverse impact on military operations and readiness and categorize the risk of adverse impact in such areas; and
 (C)specifically identify feasible and affordable long-term actions that may be taken to mitigate adverse impacts of projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49, on military operations and readiness, including—
 (i)investment priorities of the Department of Defense with respect to research and development; (ii)modifications to military operations to accommodate applications for such projects;
 (iii)recommended upgrades or modifications to existing systems or procedures by the Department of Defense;
 (iv)acquisition of new systems by the Department and other departments and agencies of the Federal Government and timelines for fielding such new systems; and
 (v)modifications to the projects for which such applications are filed, including changes in size, location, or technology.
 (e)Department of defense determination of unacceptable risk(1)The Secretary of Defense may not object to an energy project filed with the Secretary of Transportation pursuant to section 44718 of title 49, except in a case in which the Secretary of Defense determines, after giving full consideration to mitigation actions identified pursuant to this section, that such project, in isolation or cumulatively with other projects, would result in an unacceptable risk to the national security of the United States. Such a determination shall constitute a finding pursuant to section 44718(f) of title 49.
 (2)(A)Not later than 30 days after making a determination of unacceptable risk under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees a report on such determination and the basis for such determination. Such report shall include an explanation of the operational impact that led to the determination, a discussion of the mitigation options considered, and an explanation of why the mitigation options were not feasible or did not resolve the conflict. The Secretary of Defense may provide public notice through the Federal Register of the determination.
 (B)The Secretary of Defense shall notify the appropriate State agency of a determination made under paragraph (1).
 (3)The Secretary of Defense may only delegate the responsibility for making a determination of unacceptable risk under paragraph (1) to the Deputy Secretary of Defense, an under secretary of defense, or a deputy under secretary of defense.
 (f)Authority to accept contributions of fundsThe Secretary of Defense is authorized to request and accept a voluntary contribution of funds from an applicant for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49. Amounts so accepted shall remain available until expended for the purpose of offsetting the cost of measures undertaken by the Secretary of Defense to mitigate adverse impacts of such a project on military operations and readiness or to conduct studies of potential measures to mitigate such impacts.
 (g)Effect of Department of Defense hazard assessmentAn action taken pursuant to this section shall not be considered to be a substitute for any assessment or determination required of the Secretary of Transportation under section 44718 of title 49.
 (h)Savings clauseNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (i)DefinitionsIn this section: (1)The term adverse impact on military operations and readiness means any adverse impact upon military operations and readiness, including flight operations, research, development, testing, and evaluation, and training, that is demonstrable and is likely to impair or degrade the ability of the armed forces to perform their warfighting missions.
 (2)The term energy project means a project that provides for the generation or transmission of electrical energy. (3)The term landowner means a person that owns a fee interest in real property on which a proposed energy project is planned to be located.
 (4)The term military installation has the meaning given that term in section 2801(c)(4) of this title. (5)The term military readiness includes any training or operation that could be related to combat readiness, including testing and evaluation activities.
 (6)The term military training route means a training route developed as part of the Military Training Route Program, carried out jointly by the Federal Aviation Administration and the Secretary of Defense, for use by the armed forces for the purpose of conducting low-altitude, high-speed military training.
 (7)The term unacceptable risk to the national security of the United States means the construction, alteration, establishment, or expansion, or the proposed construction, alteration, establishment, or expansion, of a structure or sanitary landfill that would—
 (A)significantly endanger safety in air commerce, related to the activities of the Department of Defense;
 (B)significantly interfere with the efficient use and preservation of the navigable airspace and of airport traffic capacity at public-use airports, related to the activities of the Department of Defense; or
 (C)significantly impair or degrade the capability of the Department of Defense to conduct training, research, development, testing, and evaluation, and operations or to maintain military readiness..
						(b)Conforming and clerical amendments
 (1)Repeal of existing provisionSection 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (49 U.S.C. 44718 note) is repealed.
 (2)Cross-reference in title 49, United States CodeSection 44718(f) of title 49, United States Code, is amended by inserting and in accordance with section 183a(e) of title 10 after conducted under subsection (b). (3)Reference to regulationsSection 44718(g) of title 49, United States Code, is amended by striking 211.3 of title 32, Code of Federal Regulations, as in effect on January 6, 2014 both places it appears and inserting 183a(i) of title 10.
 (4)Table of sections amendmentThe table of sections at the beginning of chapter 7 of title 10 is amended by inserting after the item relating to section 183 the following new item:
								183a. Defense Siting Clearinghouse for review of mission obstructions..
 (c)Applicability of existing rules and regulationsNotwithstanding the amendments made by subsection (a), any rule or regulation promulgated to carry out section 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (49 U.S.C. 44718 note), that is in effect on the day before the date of the enactment of this Act shall continue in effect and apply to the extent such rule or regulation is consistent with the authority under section 183a of title 10, United States Code, as added by subsection (a), until such rule or regulation is otherwise amended or repealed.
						332.Temporary installation reutilization authority for arsenals, depots, and plants
 (a)Modified authorityIn the case of a military manufacturing arsenal, depot, or plant, the Secretary of the Army may authorize leases and contracts under section 2667 of title 10, United States Code, for a term of up to 25 years, notwithstanding subsection (b)(1) of such section, if the Secretary determines that a lease or contract of that duration will promote the national defense for the purpose of—
 (1)helping to maintain the viability of the military manufacturing arsenal, depot, or plant and any military installations on which it is located;
 (2)eliminating, or at least reducing, the cost of Government ownership of the military manufacturing arsenal, depot, or plant, including the costs of operations and maintenance, the costs of environmental remediation, and other costs; and
 (3)leveraging private investment at the military manufacturing arsenal, depot, or plant through long-term facility use contracts, property management contracts, leases, or other agreements that support and advance the preceding purposes.
							(b)Delegation and review process
 (1)In generalThe Secretary of the Army may delegate the authority provided by this section to the commander of the major subordinate command of the Army that has responsibility for the military manufacturing arsenal, depot, or plant or, if part of a larger military installation, the installation as a whole. The commander may approve a lease or contract under such authority on a case-by-case basis or a class basis.
 (2)Notice of approvalUpon any approval of a lease or contract by a commander pursuant to a delegation of authority under paragraph (1), the commander shall notify the Army real property manager and Congress of the approval.
 (3)Review periodAny lease or contract that is approved utilizing the delegation authority under paragraph (1) is subject to a 90-day hold period so that the Army real property manager may review the lease or contract pursuant to paragraph (4).
 (4)Disposition of reviewIf the Army real property manager disapproves of a contract or lease submitted for review under paragraph (3), the agreement shall be null and void upon transmittal by the real property manager to the delegating authority of a written disapproval, including a justification for such disapproval, within the 90-day hold period. If no such disapproval is transmitted within the 90-day hold period, the agreement shall be deemed approved.
 (5)Approval of revised agreementIf, not later than 60 days after receiving a disapproval under paragraph (4), the delegating authority submits to the Army real property manager a new contract or lease that addresses the concerns of the Army real property manager outlined in such disapproval, the new contract or lease shall be deemed approved unless the Army real property manager transmits to the delegating authority a disapproval of the new contract or lease within 30 days of such submission.
 (c)Military manufacturing arsenal, depot, or plant definedIn this section, the term military manufacturing arsenal, depot, or plant means a Government-owned, Government-operated defense plant of the Army that manufactures weapons, weapon components, or both.
 (d)SunsetThe authority under this section shall terminate at the close of September 30, 2020. Any contracts entered into on or before such date shall continue in effect according to their terms.
						333.
						Pilot program for operation and maintenance budget presentation
 (a)In generalAlong with the budget for fiscal years 2019, 2020, and 2021 submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Secretary of Defense and the Secretaries of the military departments shall submit to the Committees on Armed Services of the Senate and the House of Representatives an annex for the following Operation and Maintenance sub-activity groups (SAG):
 (1)For the Army: (A)SAG 111 – Maneuver Units.
 (B)SAG 123 – Land Forces Depot Maintenance. (C)SAG 131 – Base Operations Support.
 (D)SAG 322 – Flight Training. (2)For the Navy:
 (A)SAG 1A5A – Aircraft Depot Maintenance. (B)SAG 1B1B – Mission and Other Ship Operations.
 (C)SAG 1B4B – Ship Depot Maintenance. (D)SAG BSS1 – Base Operating Support.
 (3)For the Marine Corps: (A)SAG 1A1A – Operational Forces.
 (B)SAG 1A3A – Depot Maintenance. (C)SAG 1B1B – Field Logistics.
 (D)SAG BSS1 – Base Operating Support. (4)For the Air Force:
 (A)SAG 011A – Primary Combat Forces. (B)SAG 011Y – Flying Hour Program.
 (C)SAG 011Z – Base Support. (D)SAG 021M – Depot Maintenance.
 (b)ElementsThe annex required under subsection (a) shall include the following elements: (1)A summary by appropriation account with subtotals for Department of Defense components.
 (2)A summary of each appropriation account by budget activity, activity group, and sub-activity group with budget activity and activity group subtotals and an appropriation total.
 (3)A detailed sub-activity group by program element and expense aggregate listing in budget activity and activity group sequence.
 (4)A rollup document by sub-activity group with accompanying program element funding with the PB-61 program element tags included.
 (5)A summary of each depot maintenance facility with information on workload, work force, sources of funding, and expenses similar to the exhibit on Mission Funded Naval Shipyards included with the 2012 Navy Budget Justification.
 (6)A summary of contractor logistics support for each program element, including a measure of workload and unit cost.
 (c)FormattingThe annex required under subsection (a) shall be formatted in accordance with relevant Department of Defense financial management regulations that provide guidance for budget submissions to Congress.
						334.
						Servicewomen's commemorative partnerships
 (a)In generalThe Secretary of Defense may provide not more than $5,000,000 in financial support for the acquisition, installation, and maintenance of exhibits, facilities, historical displays, and programs at military service memorials and museums that highlight the role of women in the military. The Secretary may enter into a contract, partnership, or grant with a non-profit organization for the purpose of performing such acquisition, installation, and maintenance.
 (b)PurposesThe contracts, partnerships, or grants shall be limited to serving the purposes of— (1)preserving the history of the 3,000,000 women who have served in the United States Armed Forces;
 (2)managing an archive of artifacts, historic memorabilia, and documents related to servicewomen; (3)maintaining a women veterans’ oral history program; and
 (4)conducting other educational programs related to women in service. 335.Authority for agreements to reimburse States for costs of suppressing wildfires on State lands caused by Department of Defense activities under leases and other grants of access to State landsSection 2691 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (d)The Secretary of Defense may, in any lease, permit, license, or other grant of access for use of lands owned by a State, agree to reimburse the State for the reasonable costs of the State in suppressing wildland fires caused by the activities of the Department of Defense under such lease, permit, license, or other grant of access..
					336.
						Repurposing and reuse of surplus Army firearms
 (a)Required transferNot later than 90 days after the date of the enactment of this Act, and subject to subsection (c), the Secretary of the Army shall transfer to Rock Island Arsenal all excess firearms, related spare parts and components, small arms ammunition, and ammunition components currently stored at Defense Distribution Depot, Anniston, Alabama, that are no longer actively issued for military service and that are otherwise prohibited from commercial sale, or distribution, under Federal law.
 (b)Repurposing and reuseThe items specified for transfer under subsection (a) shall be melted and repurposed for military use as determined by the Secretary of the Army, including—
 (1)the reforging of new firearms or their components; and (2)force protection barriers and security bollards.
 (c)Items exempt from transferM–1 Garand, caliber .45 M1911/M1911A1 pistols, and caliber .22 rimfire rifles are not subject to the transfer requirement under subsection (a).
						337.
						Department of the Navy marksmanship awards
 Section 40728 of title 36, United States Code, is amended by adding at the end the following new subsection:
						
 (i)Authorized navy transfers(1)Notwithstanding subsections (a) and (b), the Secretary of the Navy may transfer to the corporation, in accordance with the procedures prescribed in this subchapter, M–1 Garand and caliber .22 rimfire rifles held within the inventories of the United States Navy and the United States Marine Corps and stored at Defense Distribution Depot, Anniston, Alabama, or Naval Surface Warfare Center, Crane, Indiana, as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018.
 (2)The items specified for transfer under paragraph (1) shall be used as awards for competitors in marksmanship competitions held by the United States Marine Corps or the United States Navy and may not be resold..
					EEnergy and Environment
					341.
 Authority to carry out environmental restoration activities at National Guard and Reserve locationsSection 2701(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
 (5)Authority to carry out activities at National Guard and Reserve locationsThe Secretary may carry out activities under this section at National Guard and Reserve locations..
					342.
 Special considerations for energy performance goalsSection 2911(c) of title 10, United States Code, is amended— (1)in paragraph (1), by inserting and to reduce the future demand and the requirements for the use of energy after consumption of energy;
 (2)in paragraph (2), by striking to reduce the future demand and the requirements for the use of energy and inserting to enhance energy resilience to ensure the Department of Defense has the ability to prepare for and recover from energy disruptions that impact mission assurance on military installations; and
 (3)by adding at the end the following new paragraph:  (13)Opportunities to leverage third-party financing to address installation energy needs..
						343.
						Centers for Disease Control study on health implications of per- and polyfluoroalkyl substances
			 contamination in drinking water
 (a)In generalThe Secretary of Health and Human Services, acting through the Centers for Disease Control and Prevention and the Agency for Toxic Substances and Disease Registry and in consultation with the Department of Defense, shall—
 (1)commence a study on the human health implications of per- and polyfluoroalkyl substances (PFAS) contamination in drinking water, ground water, and any other sources of water and relevant exposure vectors, including the cumulative human health implications of multiple types of PFAS contamination at levels above and below health advisory levels;
 (2)not later than 5 years after the date of enactment of this Act (or 7 years after such date of enactment after providing notice to the appropriate congressional committees of the need for the delay)—
 (A)complete such study and make any appropriate recommendations; and (B)submit a report to the appropriate congressional committees on the results of such study; and
 (3)not later than one year after the date of the enactment of this Act, and annually thereafter until submission of the report under paragraph (2)(B), submit to the appropriate congressional committees a report on the progress of the study.
							(b)Authorization of appropriations
 (1)AuthorizationThere is authorized to be appropriated $7,000,000 to carry out this section. (2)OffsetThe amount authorized to be appropriated for fiscal year 2018 for the Department of Defense by section 301 for operation and maintenance is hereby reduced by $7,000,000, with the amount of such decrease to be allocated to operation and maintenance, Navy, SAG BSIT, as specified in the funding tables in section 4301.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees;
 (2)the Committee on Heath, Education, Labor, and Pensions and the Committee on Veterans' Affairs of the Senate; and
 (3)the Committee on Energy and Commerce and the Committee on Veterans' Affairs of the House of Representatives.
							344.
						Environmental oversight and remediation at Red Hill Bulk Fuel Storage Facility
 (a)Sense of CongressIt is the sense of Congress that— (1)the Red Hill Bulk Fuel Storage Facility located on Oahu, Hawaii is a national strategic asset that—
 (A)supports combatant commander theater security requirements; (B)supports contingency operations;
 (C)provides essential and timely support to the United States and allies’ military mobilizations and disaster response efforts in the Indo-Asia-Pacific and around the world; and
 (D)is routinely used to support normal transit of Navy and Air Force movements in the region; (2)the facility in its current form cannot be replicated anywhere else in the world;
 (3)moving the fuel to another storage facility in the Indo-Asia-Pacific would have implications for the United States military force structure in the State of Hawaii and put at risk billions of dollars in annual economic activity that the Armed Forces bring to the State of Hawaii;
 (4)if the facility were closed, the United States Armed Forces would be unable to support the National Military Strategy, including the goals of the United States Pacific Commander, and national security interests would be significantly undermined;
 (5)constant vigilance is required to ensure that facility degradation and fuel leaks do not pose a threat to the people of Hawaii, especially the drinking water on Oahu; and
 (6)despite its importance, the facility continues to face long-term challenges without robust and consistent funding that provides the Navy and the Defense Logistics Agency with the resources needed to improve the tanks and associated infrastructure.
							(b)Budget submissions
 (1)Annual budget justificationThe Secretary of Defense, in consultation with the Secretary of the Navy, shall ensure that the budget justification materials submitted to Congress in support of the Department of Defense budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) includes a description of how the Department will use funds to support any deliverables that the parties of the Administrative Order on Consent/Statement of Work have identified as necessary to mitigate and prevent fuel leaks at the Red Hill Bulk Fuel Storage Facility on Oahu, Hawaii.
 (2)Future years Defense budgetThe Secretary of Defense, in consultation with the Secretary of the Navy, shall ensure that each future-years defense program submitted to Congress under section 221 of title 10, United States Code, describes how the Department will use funds to support any deliverables that the parties of the Administrative Order on Consent/Statement of Work have identified as necessary to mitigate and prevent fuel leaks at the Red Hill Bulk Fuel Storage Facility on Oahu, Hawaii, in the period covered by the future-years defense program.
 (c)Administrative Order on Consent/Statement of Work definedIn this section, the term Administrative Order on Consent/Statement of Work means a legally enforceable agreement between the United States Department of the Navy (Navy), the Defense Logistics Agency (DLA), the United States Environmental Protection Agency (EPA), Region 9, and the State of Hawaii Department of Health (DOH) that the parties voluntarily entered into on September 28, 2015 [EPA DKT NO. RCRA 7003–R9–2015–01/DOH DKT NO. 15–UST–EA–01].
						IVMilitary Personnel Authorizations
				AActive Forces
					401.End
 strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2018, as follows:
 (1)The Army, 481,000.
 (2)The Navy, 327,900.
 (3)The Marine Corps, 186,000.
 (4)The Air Force, 325,100.
						BReserve Forces
					411.End
		strengths for Selected Reserve
						(a)In
 generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2018, as follows:
 (1)The Army National Guard of the United States, 343,500.
 (2)The Army Reserve, 199,500.
 (3)The Navy Reserve, 59,000.
 (4)The Marine Corps Reserve, 38,500.
 (5)The Air National Guard of the United States, 106,600.
 (6)The Air Force Reserve, 69,800.
 (7)The Coast Guard Reserve, 7,000.
							(b)End strength
 reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—
 (1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and
 (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.
							(c)End strength
 increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.
						412.End
		strengths for Reserves on active duty in support of the reserves
 Within the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2018, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:
 (1)The Army National Guard of the United States, 30,155.
 (2)The Army Reserve, 16,261.
 (3)The Navy Reserve, 10,101.
 (4)The Marine Corps Reserve, 2,261.
 (5)The Air National Guard of the United States, 16,260.
 (6)The Air Force Reserve, 3,588. 413.End strengths for military technicians (dual status) The minimum number of military technicians (dual status) as of the last day of fiscal year 2018 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:
 (1)For the Army National Guard of the United States, 22,294.
 (2)For the Army Reserve, 6,492.
 (3)For the Air National Guard of the United States, 19,135.
 (4)For the Air Force Reserve, 8,880.
						414.Fiscal year
		2018 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
 GuardThe number of non-dual status technicians employed by the National Guard as of September 30, 2018, may not exceed the following:
 (A)For the Army National Guard of the United States, 0.
 (B)For the Air National Guard of the United States, 0.
								(2)Army
 ReserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2018, may not exceed 0.
							(3)Air Force
 ReserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2018, may not exceed 0.
							(b)Non-dual status
 technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code.
						415.Maximum number
		of reserve personnel authorized to be on active duty for operational
		support
 During fiscal year 2018, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:
 (1)The Army National Guard of the United States, 17,000.
 (2)The Army Reserve, 13,000.
 (3)The Navy Reserve, 6,200.
 (4)The Marine Corps Reserve, 3,000.
 (5)The Air National Guard of the United States, 16,000.
 (6)The Air Force Reserve, 14,000.
						416.Number of members of the National Guard on full-time duty in support of the reserves within the
 National Guard BureauWithin the personnel authorized by paragraphs (1) and (5) of section 412, the number of personnel under each such paragraph who may serve with the National Guard Bureau may not exceed the number equal to six percent of the number authorized by such paragraph.
					CAuthorization of Appropriations
					421.Military
		personnel
						(a)Authorization
 of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.
						(b)Construction of
 authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2018.
						VMilitary Personnel Policy
				AOfficer Personnel Policy
					501.Clarification of baselines for authorized numbers of general and flag
			 officers on active duty and in joint duty assignments
 (a)Active-duty baselineSubsection (h)(2) of section 526 of title 10, United States Code, is amended by striking the lower of and all that follows and inserting the statutory limit of general officers or flag officers of that armed force under subsection (a).. (b)Joint duty assignment baselineSubsection (i)(2) of such section is amended by striking the lower of and all that follows and inserting the statutory limit on general officer and flag officer positions that are joint duty assignments under subsection (b)(1)..
						502.Authority of promotion boards to recommend officers of particular merit be placed at the top of the
			 promotion list
						(a)Authority of promotion boards To recommend officers of particular merit Be placed at top of
 promotion listSection 616 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (g)(1)In selecting the officers to be recommended for promotion, a selection board may, when authorized by the Secretary of the military department concerned, recommend officers of particular merit, from among those officers selected for promotion, to be placed at the top of the promotion list promulgated by the Secretary under section 624(a)(1) of this title.
 (2)The number of such officers placed at the top of the promotion list may not exceed the number equal to 20 percent of the maximum number of officers that the board is authorized to recommend for promotion in such competitive category. If the number determined under this subsection is less than one, the board may recommend one such officer.
 (3)No officer may be recommended to be placed at the top of the promotion list unless the officer receives the recommendation of at least a majority of the members of a board for such placement.
 (4)For the officers recommended to be placed at the top of the promotion list, the board shall recommend the order in which these officers should be promoted..
 (b)Officers of particular merit appearing at top of promotion listSection 624(a)(1) of such title is amended by inserting , except such officers of particular merit who were approved by the President and recommended by the board to be placed at the top of the promotion list under section 616(g) of this title as these officers shall be placed at the top of the promotion list in the order recommended by the board after officers on the active-duty list.
						503.Clarification to exception for removal of officers from list of officers recommended for promotion
 after 18 months without appointmentSection 629(c)(3) of title 10, United States Code, is amended by striking the Senate is not able to obtain the information necessary and inserting the military department concerned is not able to obtain and provide to the Senate the information the Senate requires.
					504.Flexibility in promotion of officers to positions of Staff Judge Advocate to the Commandant of the
			 Marine Corps and Deputy Judge Advocate General of the Navy
 (a)Staff Judge Advocate to Commandant of the Marine CorpsSection 5046(b) of title 10, United States Code, is amended— (1)by inserting (1) after (b); and
 (2)by adding at the end the following new paragraph:  (2)If the Secretary of the Navy elects to convene a selection board under section 611(a) of this title to consider eligible officers for selection to appointment as Staff Judge Advocate, the Secretary may, in connection with such consideration for selection—
 (A)treat any section in chapter 36 of this title referring to promotion to the next higher grade as if such section referred to promotion to a higher grade; and
 (B)waive section 619(a)(2) of this title if the Secretary determines that the needs of the Marine Corps require the waiver..
 (b)Deputy Judge Advocate General of the NavySection 5149(a) of such title is amended by adding at the end the following new paragraph:  (3)If the Secretary of the Navy elects to convene a selection board under section 611(a) of this title to consider eligible officers for selection to appointment as Deputy Judge Advocate General, the Secretary may, in connection with such consideration for selection—
 (A)treat any section in chapter 36 of this title referring to promotion to the next higher grade as if such section referred to promotion to a higher grade; and
 (B)waive section 619(a)(2) of this title if the Secretary determines that the needs of the Navy require the waiver..
						505.Repeal of requirement for specification of  number of officers who may be recommended for early
 retirement by a Selective Early Retirement BoardSection 638a of title 10, United States Code, is amended— (1)in subsection (c)—
 (A)by striking paragraph (1); and (B)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively; and
 (2)in subsection (d)— (A)by striking paragraph (2); and
 (B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
							506.Extension of service-in-grade waiver authority for voluntary retirement of certain general and flag
			 officers for purposes of enhanced flexibility in officer personnel
 managementSection 1370(a)(2)(G) of title 10, United States Code, is amended by striking 2017 and inserting 2025. 507.Inclusion of Principal Military Deputy to the Assistant Secretary of the Army for Acquisition, Technology, and Logistics among officers subject to repeal of statutory specification of general officer gradeSection 3016(b)(5)(B) of title 10, United States Code, is amended by striking a lieutenant general and inserting an officer.
					508.Clarification of effect of repeal of statutory specification of general or flag officer grade for
			 various positions in the Armed Forces
 (a)Retention of grade of incumbents in positions on effective dateEffective as of December 23, 2016, and as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) to which it relates, section 502 of that Act (130 Stat. 2102) is amended by adding at the end the following new subsection:
							
 (tt)Retention of grade of incumbents in positions on effective dateThe grade of service of an officer serving as of the date of the enactment of this Act in a position whose statutory grade is affected by an amendment made by this section may not be reduced after that date by reason of such amendment as long as the officer remains in continuous service in such position after that date..
 (b)Clarifying amendment to Chief of Veterinary Corps of the Army repealSection 3084 of title 10, United States Code, is amended by striking the last sentence. 509.Grandfathering of retired grade of Assistant Judge Advocates General of the Navy as of repeal of statutory specification of general and flag officers grades in the Armed Forces (a)In generalNotwithstanding the amendments made by section 502(gg)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), the officer holding a position specified in subsection (b) as of December 23, 2016, in the grade of rear admiral (lower half) or brigadier general, as applicable, may be retired after that date in such grade with the retired pay of such grade (unless entitled to higher pay under another provision of law).
 (b)Specified positionsThe positions specified in this subsection are the following: (1)The Assistant Judge Advocate General of the Navy provided for by section 5149(b) of title 10, United States Code.
 (2)The Assistant Judge Advocate General of the Navy provided for by section 5149(c) of title 10, United States Code.
							510.Service credit for cyberspace experience or advanced education upon original appointment as a
			 commissioned officer
 (a)Original appointment as a reserve officerSection 12207 of title 10, United States Code, is amended— (1)in subsection (a)(2), by inserting or (e) after subsection (b);
 (2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; (3)by inserting after subsection (d) the following new subsection (e):
								
 (e)(1)Under regulations prescribed by the Secretary of Defense, if the Secretary of a military department determines that the number of commissioned officers with cyberspace-related experience or advanced education in reserve active-status in an armed force under the jurisdiction of such Secretary is critically below the number needed, such Secretary may credit any person receiving an original appointment as a reserve commissioned officer with a period of constructive service for the following:
 (A)Special experience or training in a particular cyberspace-related field if such experience or training is directly related to the operational needs of the armed force concerned.
 (B)Any period of advanced education in a cyberspace-related field beyond the baccalaureate degree level if such advanced education is directly related to the operational needs of the armed force concerned.
 (2)Constructive service credited an officer under this subsection shall not exceed one year for each year of special experience, training, or advanced education, and not more than three years total constructive service may be credited.
 (3)Constructive service credited an officer under this subsection is in addition to any service credited that officer under subsection (a) and shall be credited at the time of the original appointment of the officer.
 (4)The authority to award constructive service credit under this subsection expires on December 31, 2023.; and
 (4)in subsection (f), as redesignated by paragraph (2), by striking or (d) and inserting , (d), or (e). (b)Extension of authority in connection with original appointment of regular officersSection 533(g)(4) of such title is amended by striking December 31, 2018 and inserting December 31, 2023.
						510A.Authority for officers to opt-out of promotion board consideration
 (a)Active-duty list officersSection 619 of title 10, United States Code, is amended— (1)in subsection (d), by adding at the end the following new paragraph:
								
 (6)An officer excluded under subsection (e).; and (2)by adding at the end the following new subsection:
								
 (e)Authority to permit officers to opt out of selection board considerationThe Secretary of Defense may authorize the Secretary of a military department to provide that an officer under the jurisdiction of that Secretary may, upon the officer's request and with the approval of the Secretary concerned, be excluded from consideration by a selection board convened under section 611(a) of this title to consider officers for promotion to the next higher grade. The Secretary concerned may only approve such a request if—
 (1)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department of Defense, or a career progression requirement delayed by the assignment of education;
 (2)the Secretary concerned determines the exclusion from consideration is in the best interest of the military department concerned; and
 (3)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..
 (b)Reserve active-status list officersSection 14301 of such title is amended— (1)in subsection (c)—
 (A)in the subsection heading, by striking previously selected officers not eligible and inserting certain officers not; and (B)by adding at the end the following new paragraph:
									
 (6)An officer excluded under subsection (j).; and (2)by adding at the end the following new subsection:
								
 (j)Authority to permit officers to opt out of selection board considerationThe Secretary of Defense may authorize the Secretary of a military department to provide that an officer under the jurisdiction of that Secretary may, upon the officer's request and with the approval of the Secretary concerned, be excluded from consideration by a selection board convened under section 14101(a) of this title to consider officers for promotion to the next higher grade. The Secretary concerned may only approve such a request if—
 (1)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department of Defense, or a career progression requirement delayed by the assignment or education;
 (2)the Secretary concerned determines the exclusion from consideration is in the best interest of the military department concerned; and
 (3)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..
							510B.Reauthorization of authority to order retired members to active duty in high-demand, low-density
 assignmentsSection 688a(f) of title 10, United States Code, is amended by striking after December 21, 2011. and inserting “outside a period as follows:  (1)The period beginning on December 2, 2002, and ending on December 31, 2011.
 (2)The period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018 and ending on December 31, 2022..
					BReserve Component Management
					511.Consolidation of authorities to order members of the reserve components of the Armed Forces to
 perform dutySection 515 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 810) is amended—
 (1)in the second sentence of subsection (b), by striking such legislation as would be necessary to amend titles 10, 14, 32, and 37 of the United States Code and other provisions of law in order to implement the Secretary's approach by October 1, 2018 and inserting legislation implementing the alternate approach by April 30, 2019; and
 (2)by adding at the end the following new subsection:  (c)Attributes of alternate approachThe Secretary of Defense shall ensure the alternate approach described in subsection (b)—
 (1)reduces the number of statutory authorities by which members of the reserve components of the Armed Forces may be ordered to perform duty to not more than 8 statutory authorities grouped into 4 duty categories to which specific pay and benefits may be aligned, which categories shall include—
 (A)one duty category that shall generally reflect active service performed in support of contingency type operations or other military actions in support of the commander of a combatant command;
 (B)a second duty category that shall— (i)generally reflect active service not described in subparagraph (A); and
 (ii)consist of training, administration, operational support, and full-time support of the reserve components;
 (C)a third duty category that shall— (i)generally reflect duty performed under direct military supervision while not in active service; and
 (ii)include duty characterized by partial-day service; and (D)a fourth duty category that shall—
 (i)generally reflect remote duty completed while not under direct military supervision; and (ii)include completion of correspondence courses and telework;
 (2)distinguishes among duty performed under titles 10, 14, and 32, United States Code, and ensures that the reasons the members of the reserve components are utilized under the statutory authorities which exist prior to the alternate approach are preserved and can be tracked as separate and distinct purposes;
 (3)minimizes, to the maximum extent practicable, disruptions in pay and benefits for members, and adheres to the principle that a member should receive pay and benefits commensurate with the nature and performance of the member’s duties;
 (4)ensures the Secretary has the flexibility to meet emerging requirements and to effectively manage the force; and
 (5)aligns Department of Defense programming and budgeting to the types of duty members perform.. 512.Establishment of Office of Complex Investigations within the National Guard Bureau (a)EstablishmentChapter 1101 of title 10, United States Code, is amended by adding at the end the following new section:
							
								10509.Office of Complex Investigations
 (a)In generalThere is in the National Guard Bureau an Office of Complex Investigations (in this section referred to as the Office) under the authority, direction, and control of the Chief of the National Guard Bureau.
 (b)Disposition and functionsThe Office shall be organized, trained, equipped, and managed to conduct administrative investigations in order to assist the States in the organization, maintenance, and operation of the National Guard as follows:
 (1)In investigations of allegations of sexual assault involving members of the National Guard. (2)In investigations in circumstances involving members of the National Guard in which other law enforcement agencies within the Department of Defense do not have, or have limited, jurisdiction or authority to investigate.
 (3)In investigations in such other circumstances involving members of the National Guard as the Chief of the National Guard Bureau may direct.
 (c)Scope of investigative authorityIndividuals performing investigations described in subsection (b)(1) are authorized— (1)to have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable establishment which relate to programs and operations with respect to the National Guard; and
 (2)to request such information or assistance as may be necessary for carrying out those duties from any Federal, State, or local governmental agency or unit thereof..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 1101 of such title is amended by adding at the end the following new item:
							10509. Office of Complex Investigations..
						CGeneral Service Authorities
					516.Report on policies for regular and reserve officer career management
 (a)Report requiredNot later than March 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review, undertaken by the Secretary for purposes of the report, of the policies of the Department of Defense for the career management of regular and reserve officers of the Armed Forces pursuant to the Defense Officer Personnel Management Act (commonly referred to as DOPMA) and the Reserve Officer Personnel Management Act (commonly referred to as ROPMA).
 (b)ElementsThe report required by subsection (a) shall include recommendations for the following: (1)Mechanisms to increase the ability of officers to repeatedly transition between active duty and reserve active-status throughout the course of their military careers.
 (2)Mechanisms to provide the Armed Forces additional flexibility in managing the populations of officers in the grades of major, lieutenant colonel, and colonel and Navy grades of lieutenant commander, commander, and captain.
 (3)Mechanisms to use the modernized retirement system provided by part I of subtitle D of title VI of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) to encourage officers to pursue careers of lengths that vary from the traditional 20-year military career.
 (4)Mechanisms to provide for alternative career tracks for officers that encourage and facilitate the recruitment and retention of officers with technical expertise.
 (5)Mechanisms for a career and promotion path for officers in cyber-related specialties. (6)Mechanism to ensure the officer corps does not become disproportionately weighted toward officers serving in the grades of major, lieutenant colonel, and colonel and Navy grades of lieutenant commander, commander, and captain.
 (7)Any other mechanisms or matters the Secretary considers appropriate to improve the effective recruitment, management, and retention of regular and reserve officers of the Armed Forces.
 (c)Scope of reportIf any recommendation of the Secretary in the report required by subsection (a) requires legislative or administrative action for implementation, the report shall include a proposal for legislative action, or a description of administrative action, as applicable, to implement such recommendation.
						517.Responsibility of Chiefs of Staff of the Armed Forces for standards and qualifications for military
			 specialties within the Armed Forces
 (a)In generalExcept as provided in subsection (d), responsibility within an Armed Force for establishing, approving, and modifying the criteria, standards, and qualifications for military speciality codes within that Armed Force shall be vested solely in the Chief of Staff of that Armed Force.
 (b)Military specialty codesFor purposes of this section, a military specialty code is as follows: (1)A Military Occupational Speciality Code (MOS) and any other military specialty or military occupational specialty of the Army, in the case of the Army.
 (2)A Naval Enlisted Code (NEC), Unrestricted Duty code, Restricted Duty code, Restricted Line duty code, Staff Corps code, Limited Duty code, Warrant Officer code, and any other military specialty or military occupational specialty of the Navy, in the case of the Navy.
 (3)An Air Force Specialty Code (AFSC) and any other military specialty or military occupational specialty of the Air Force, in the case of the Air Force.
 (4)A Military Occupational Speciality Code (MOS) and any other military specialty or military occupational specialty of the Marine Corps, in the case of the Marine Corps.
 (c)Chief of Staff for Marine CorpsFor purposes of this section, the Commandant of the Marine Corps shall be deemed to be the Chief of Staff of the Marine Corps.
 (d)Gender integrationNothing in this section shall be construed to terminate, alter, or revise the authority of the Secretary of Defense to establish, approve, modify, or otherwise regulate gender-based criteria, standards, and qualifications for military specialties within the Armed Forces.
						518.Confidential review of characterization of terms of discharge of members of the Armed Forces who
			 are survivors of
			 sexual assault
						(a)Codification of current confidential process
 (1)CodificationChapter 79 of title 10, United States Code, is amended by inserting after section 1554a a new section 1554b consisting of—
 (A)a heading as follows:  1554b.Confidential review of characterization of terms of discharge of members of the armed forces who are survivors of sex-related offenses; and (B)a text consisting of the text of section 547 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3375; 10 U.S.C. 1553 note).
 (2)Clerical amendmentThe table of sections at the beginning of chapter 79 of such title is amended by inserting after the item relating to section 1554a the following new item:
								1554b. Confidential review of characterization of terms of discharge of members of the armed forces
			 who are survivors of sex-related offenses..
 (3)Conforming repealSection 547 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is repealed. (b)TerminologySubsection (a) of section 1554b of title 10, United States Code, as added by subsection (a) of this section, is amended by striking victim each place it appears and inserting survivor.
						(c)Clarification of applicability to individuals who allege they were a survivor of a sex-related
 offense during military serviceSubsection (a) of such section 1554b, as so added, is further amended by inserting after sex-related offense the following: , or alleges that the individual was the survivor of a sex-related offense,. (d)Conforming amendmentsSuch section 1554b, as so added, is further amended—
 (1)by striking Armed Forces each place it appears in subsections (a) and (b) and inserting armed forces; (2)in subsection (a)—
 (A)by striking boards for the correction of military records of the military department concerned and inserting boards of the military department concerned established in accordance with this chapter; and (B)by striking such an offense and inserting a sex-related offense;
 (3)in subsection (b), by striking boards for the correction of military records and inserting boards of the military department concerned established in accordance with this chapter; and (4)in subsection (d)—
 (A)in paragraph (1), by striking title 10, United States Code and inserting this title; and (B)in paragraphs (2) and (3), by striking such title and inserting this title.
								519.Improvements to certain authorities and procedures of  discharge review boards
 (a)Repeal of 15-year statute of limitations on motions or requests for reviewSubsection (a) of section 1553 of title 10, United States Code, is amended by striking the second sentence.
 (b)Telephonic presentation of evidenceSubsection (c) of such section is amended in the second sentence by striking or by affidavit and inserting , by affidavit, or by telephone or video conference (to the extent reasonable and technically feasible).
 (c)Effective dateThe amendments made by this section shall take effect on October 1, 2018. 520.Public availability of information related to disposition of claims regarding discharge or release of members of the Armed Forces when the claims involve sexual assault (a)Boards for the correction of military recordsSection 1552(h) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (4)The number and disposition of claims decided during the calendar quarter preceding the calendar quarter in which such information is made available in which sexual assault is alleged to have contributed, whether in whole or in part, to the original characterization of the discharge or release of the claimant..
 (b)Discharge review boardsSection 1553(f) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (4)The number and disposition of claims decided during the calendar quarter preceding the calendar quarter in which such information is made available in which sexual assault is alleged to have contributed, whether in whole or in part, to the original characterization of the discharge or release of the former member..
						DMilitary Justice Matters
					521.Revision to Manual for Courts-Martial with respect to dissemination of visual depictions of
			 private areas or sexually explicit conduct without the consent of the
			 person depicted
 (a)Requirement To enumerate offense for purposes of general punitive articleNot later than 180 days after the date of the enactment of this Act, part IV of the Manual for Courts-Martial shall be amended to include as an enumerated offense under section 934 of title 10, United States Code (article 134 of the Uniform Code of Military Justice), the distribution of a visual depiction of the private area of a person or of sexually explicit conduct involving a person that was—
 (1)photographed, videotaped, filmed, or recorded by any means with the consent of such person; and (2)distributed by another person who knew or should have known that the depicted person did not consent to such distribution.
 (b)Private area definedIn this section, the term private area has the meaning given the term in section 920c(d) of title 10, United States Code (article 120c(d) of the Uniform Code of Military Justice).
						522.Technical and conforming amendments in connection with reform of the Uniform Code of Military
			 Justice
						(a)Articles 1, 6b, and 137
 (1)Section 801 of title 10, United States Code (article 1 of the Uniform Code of Military Justice), is amended in the matter preceding paragraph (1) by striking chapter: and inserting chapter (the Uniform Code of Military Justice):.
 (2)Section 806b(b) of title 10, United States Code (article 6b(b) of the Uniform Code of Military Justice), is amended by striking (the Uniform Code of Military Justice).
 (3)Section 937 of title 10, United States Code (article 137 of the Uniform Code of Military Justice), as amended by section 5503 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking (the Uniform Code of Military Justice) each place it appears as follows:
 (A)In subsection (a)(1), in the matter preceding subparagraph (A). (B)In subsection (b), in the matter preceding subparagraph (A).
 (C)In subsection (d), in the matter preceding paragraph (1). (b)Article 6bSection 806b(e)(3) of title 10, United States Code (article 6b(e)(3) of the Uniform Code of Military Justice), is amended—
 (1)by inserting after President, the following: subject to section 830a of this title (article 30a).; (2)by striking and, to the extent practicable, and inserting To the extent practicable, such a petition; and
 (3)by striking before the court. and inserting before the Court of Criminal Appeals.. (c)Article 30aSubsection (a)(1) of section 830a of title 10, United States Code (article 30a of the Uniform Code of Military Justice), as added by section 5202 of the National Defense Authorization Act for Fiscal Year 2017, is amended—
 (1)in the matter preceding subparagraph (A), by inserting , or otherwise act on, after to review; and (2)by adding at the end the following new subparagraph:
								
 (D)Pre-referral matters under subsections (c) and (e) of section 806b of this title (article 6b).. (d)Article 39Subsection (a)(4) of section 839 of title 10, United States Code (article 39 of the Uniform Code of Military Justice), as amended by section 5222(1) of the National Defense Authorization Act for Fiscal Year 2017, is amended by striking in non-capital cases unless the accused requests sentencing by members under section 825 of this title (article 25) and inserting under section 853(b)(1) of this title (article 53(b)(1)).
 (e)Article 43Subsection (i) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), as added by section 5225(c) of the National Defense Authorization Act for Fiscal Year 2017, is amended by striking Dna Evidence.— and inserting DNA Evidence.—.
 (f)Article 48Subsection (c)(1) of section 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), as amended by section 5230 of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking section 866(g) of this title (article 66(g)) and inserting section 866(h) of this title (article 66(h)).
 (g)Article 53Subsection (b)(1)(B) of section 853 of title 10, United States Code (article 53 of the Uniform Code of Military Justice), as amended by section 5236 of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking in a trial.
 (h)Article 53aSubsection (d) of section 853a of title 10, United States Code (article 53a of the Uniform Code of Military Justice), as added by section 5237 of the National Defense Authorization Act for Fiscal Year 2017, is amended by striking military judge the second place it appears and inserting court-martial.
 (i)Article 56Subsection (d)(1) of section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), as amended by section 5301 of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (1)in the matter preceding subparagraph (A), by inserting after concerned, the following: under standards and procedures set forth in regulations prescribed by the President,; and (2)in subparagraph (B), by inserting after (B) the following: as determined in accordance with standards and procedures prescribed by the President,.
							(j)Article 58a
 (1)Subsection (a) of section 858a of title 10, United States Code (article 58a of the Uniform Code of Military Justice), as amended by section 5303(1) of the National Defense Authorization Act for Fiscal Year 2017, is further amended in the matter after paragraph (3) by inserting after reduces the following: , if such a reduction is authorized by regulation prescribed by the President,.
 (2)The heading of such section (article) is amended to read as follows:  858a. Art 58a. Sentences: reduction in enlisted grade. (k)Article 58bSubsection (b) of section 858b of title 10, United States Code (article 58b of the Uniform Code of Military Justice), is amended in the first sentence by striking section 860 of this title (article 60) and inserting section 860a or 860b of this title (article 60a or 60b).
 (l)Article 62Subsection (b) of section 862 of title 10, United States Code (article 62 of the Uniform Code of Military Justice), is amended by striking , notwithstanding section 866(c) of this title (article 66(c)).
 (m)Article 63Subsection (b) of section 863 of title 10, United States Code (article 63 of the Uniform Code of Military Justice), as added by section 5327 of the National Defense Authorization Act for Fiscal Year 2017, is amended by striking the period at the end and inserting , subject to such limitations as the President may prescribe by regulation..
 (n)Article 64Subsection (a) of section 864 of title 10, United States Code (article 64 of the Uniform Code of Military Justice), as amended by section 5328(a) of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking (a) (a) In general.— and inserting (a) In general.—.
 (o)Article 65Subsection (b)(1) of section 865 of title 10, United States Code (article 65 of the Uniform Code of Military Justice), as amended by section 5329 of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking section 866(b)(2) of this title (article 66(b)(2)) and inserting section 866(b)(3) of this title (article 66(b)(3)).
 (p)Article 66Subsection (e)(2)(C) of section 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), as amended by section 5330 of the National Defense Authorization Act for Fiscal Year 2017, is further amended by inserting after required the following: by regulation prescribed by the President or.
 (q)Article 69Subsection (c)(1)(A) of section 869 of title 10, United States Code (article 69 of the Uniform Code of Military Justice), as amended by section 5233 of the National Defense Authorization Act for Fiscal Year 2017, is further amended by inserting a comma after in part.
 (r)Article 82Subsection (b) of section 882 of title 10, United States Code (article 82 of the Uniform Code of Military Justice), as amended by section 5403 of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking section 99 and inserting section 899.
 (s)Article 103aSection 8312(b)(2)(A) of title 5, United States Code, is amended by striking article 106a and inserting article 103a. (t)Article 119aSubsection (b) of section 919a of title 10, United States Code (article 119a of the Uniform Code of Military Justice), as amended by section 5401(13)(B) of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (1)by striking 928a, 926, and 928 and inserting 926, 928, and 928a; and (2)by striking 128a 126, and 128 and inserting 126, 128, and 128a.
 (u)Article 120Subsection (g)(2) of section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), as amended by section 5430(b) of the National Defense Authorization Act for Fiscal Year 2017, is further amended in the first sentence by striking brest and inserting breast.
 (v)Article 128Subsection (b)(2) of section 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice), as amended by section 5441 of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking the comma after substantial bodily harm.
 (w)Article 132Subsection (b)(2) of section 932 of title 10, United States Code (article 132 of the Uniform Code of Military Justice), as added by section 5450 of the National Defense Authorization Act for Fiscal Year 2017, is amended by striking section 1034(h) and inserting section 1034(j).
 (x)Article 146Subsection (f) of section 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice), as amended by section 5521 of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (1)in paragraph (2), by striking the sentence beginning Not later than and inserting the following new sentence: The analysis under this paragraph shall be included in the assessment required by paragraph (1).; and
 (2)by striking paragraph (5) and inserting the following new paragraph (5):  (5)ReportsWith respect to each review and assessment under this subsection, the Panel shall submit a report to the Committees on Armed Services of the Senate and the House of Representatives. Each report—
 (A)shall set forth the results of the review and assessment concerned, including the findings and recommendations of the Panel; and
 (B)shall be submitted not later than December 31 of the calendar year in which the review and assessment is concluded..
							(y)Tables of sections
 (1)The table of sections at the beginning of subchapter II of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(1) of the National Defense Authorization Act for Fiscal Year 2017, is further amended in the items relating to sections 810 and 812 (articles 10 and 12) by striking Art..
 (2)The table of sections at the beginning of subchapter V of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(2) of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (A)by striking 825. the second place it appears and inserting 825a.; and (B)in the items relating to sections 825a, 826a, and 829 (articles 25a, 26a, and 29), by striking Art..
 (3)The table of sections at the beginning of subchapter VI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(3) of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (A)by striking 830. the second place it appears and inserting 830a.; and (B)in the items relating to sections 830a and 832 through 835 (articles 30a and 32 through 35), by striking Art..
 (4)The table of sections at the beginning of subchapter VII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(4) of the National Defense Authorization Act for Fiscal Year 2017, is further amended in the items relating to sections 846 through 848, 850, 852, 853, and 853a (articles 46 through 48, 50, 52, 53, and 53a) by striking Art..
 (5)The table of sections at the beginning of subchapter VIII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(5) of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking the item relating to section 858a (article 58a) and inserting the following new item:
								858a. 58a. Sentences: reduction in enlisted grade..
 (6)The table of sections at the beginning of subchapter IX of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(6) of the National Defense Authorization Act for Fiscal Year 2017, is further amended in the items relating to sections 860 through 861, 864 through 866, and 869 (articles 60 through 61, 64 through 66, and 69) by striking Art..
 (7)The table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5452 of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (A)in the items relating to sections 877 through 934 (articles 77 through 134), by striking Art.;
 (B)in the item relating to section 887a (article 87a), by striking Resistence and inserting Resistance; (C)in the item relating to section 908 (article 108), by striking of the United States–Loss and inserting of United States–Loss,; and
 (D)in the item relating to section 909 (article 109), by striking of the and inserting of. (8)The table of sections at the beginning of subchapter XI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(7) of the National Defense Authorization Act for Fiscal Year 2017, is further amended in the items relating to sections 936 and 940a (articles 136 and 140a) by striking Art..
 (9)The table of sections at the beginning of subchapter XII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by section 5541(8) of the National Defense Authorization Act for Fiscal Year 2017, is further amended in the items relating to sections 946 and 946a (articles 146 and 146a) by striking Art..
							(z)Other provisions of title 10 in connection with UCMJ reform
 (1)Section 673(a) of title 10, United States Code, is amended by striking section 920, 920a, or 920c of this title (article 120, 120a, or 120c of the Uniform Code of Military Justice) and inserting section 920, 920c, or 930 of this title (article 120, 120c, or 130 of the Uniform Code of Military Justice).
 (2)Section 674(a) of such title is amended by striking section 920, 920a, 920b, 920c, or 925 of this title (article 120, 120a, 120b, 120c, or 125 of the Uniform Code of Military Justice) and inserting section 920, 920b, 920c, or 930 of this title (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice).
 (3)Section 1034(c)(2)(A) of such title is amended by striking sections 920 through 920c of this title (articles 120 through 120c of the Uniform Code of Military Justice) and inserting section 920, 920b, 920c, or 930 of this title (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice).
 (4)Section 1044e(g)(1) of such title is amended by striking section 920, 920a, 920b, 920c, or 925 of this title (article 120, 120a, 120b, 120c, or 125 of the Uniform Code of Military Justice) and inserting section 920, 920b, 920c, or 930 of this title (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice).
 (5)Section 1059(e) of such title is amended— (A)in paragraph (1)(A)(ii), by striking the approval of and all that follows through as approved, and inserting entry of judgment under section 860c of this title (article 60c of the Uniform Code of Military Justice) if the sentence; and
 (B)in paragraph (3)(A), by striking by a court-martial the second place it appears and all that follows through include any such punishment, and inserting for a dependent-abuse offense and the conviction is disapproved or is otherwise not part of the judgment under section 860c of this title (article 60c of the Uniform Code of Military Justice) or the punishment is disapproved or is otherwise not part of the judgment under such section (article),.
 (6)Section 1408(h)(10)(A) of such title is amended by striking the approval and all that follows and inserting entry of judgment under section 860c of this title (article 60c of the Uniform Code of Military Justice)..
 (aa)Effective dateThe amendments made by this section shall take effect immediately after the coming into effect of the amendments made by division E of the National Defense Authorization Act for Fiscal Year 2017, as provided for in section 5542 of that Act.
						523.Priority of review by Court of Appeals for the Armed Forces of decisions of Courts of Criminal
			 Appeals on petitions for enforcement of victims' rights
 (a)PrioritySection 806b(e)(3) of title 10, United States Code (article 6b(e)(3) of the Uniform Code of Military Justice), as amended by section 522(b) of this Act, is further amended by adding at the end the following new sentence: Review of any decision on such a petition by the Court of Appeals for the Armed Forces shall have priority in the Court of Appeals for the Armed Forces, as determined under the rules of the Court of Appeals for the Armed Forces..
 (b)Effective dateThe amendment made by subsection (a) shall take effect immediately after the coming into effect of the following (in the order specified):
 (1)The amendments made by division E of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as provided for in section 5542 of that Act.
 (2)The amendments made by section 522(b) of this Act, as provided in section 522(aa) of this Act. 524.Assistance of defense counsel in additional post-trial matters for accused convicted by court-martial (a)AssistanceSubsection (c)(2) of section 838 of title 10, United States Code (article 38 of the Uniform Code of Military Justice), is amended by striking section 860 of this title (article 60) and inserting section 860, 860a, or 860b of this title (article 60, 60a, or 60b).
 (b)Effective dateThe amendment made by subsection (a) shall take effect immediately after the coming into effect of the amendments made by division E of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as provided for in section 5542 of that Act.
						525.Enumeration of additional limitations on acceptance of plea agreements by military judges of
			 general or special courts-martial
 (a)In generalSubsection (b) of section 853a of title 10, United States Code (article 53a of the Uniform Code of Military Justice), as added by section 5237 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is amended—
 (1)in paragraph (2), by striking or after the semicolon; (2)in paragraph (3), by striking the period and inserting a semicolon; and
 (3)by adding at the end the following new paragraphs:  (4)is prohibited by law; or
 (5)is contrary to, or is inconsistent with, a regulation prescribed by the President with respect to terms, conditions, or other aspects of plea agreements..
 (b)Effective dateThe amendments made by subsection (a) shall take effect immediately after the coming into effect of the amendments made by division E of the National Defense Authorization Act for Fiscal Year 2017, as provided for in section 5542 of that Act.
						526.Additional proceedings by Courts of Criminal Appeals by order of United States Court of Appeals for
			 the Armed Forces
 (a)In generalSubsection (f)(3) of section 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), as amended by section 5330 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended—
 (1)by inserting after Court the first place it appears the following: of Criminal Appeals; and (2)by adding at the end the following new sentence: If the Court of Appeals for the Armed Forces determines that additional proceedings are warranted, the Court of Criminal Appeals shall order a hearing or other proceeding in accordance with the direction of the Court of Appeals for the Armed Forces..
 (b)Effective dateThe amendments made by subsection (a) shall take effect immediately after the coming into effect of the amendments made by division E of the National Defense Authorization Act for Fiscal Year 2017, as provided for in section 5542 of that Act.
						527.Clarification of applicability and effective dates for statute of limitations amendments in
			 connection with Uniform Code of Military Justice Reform
 (a)Applicability of certain amendmentsEffective as of December 23, 2016, and immediately after the enactment of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), to which such amendment relates, section 5225(f) of that Act is amended by striking this subsection and inserting this section.
 (b)Child abuse offensesWith respect to offenses committed before the date designated by the President under section 5542(a) of the National Defense Authorization Act for Fiscal Year 2017, subsection (b)(2)(B) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), shall be applied as in effect on December 22, 2016.
 (c)Fraudulent enlistment or appointment offensesWith respect to the period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017 and ending on the day before the date designated by the President under section 5542(a) of that Act, in the application of subsection (h) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), as added by section 5225(b) of that Act, the reference in such subsection (h) to section 904a(1) of title 10, United States Code (article 104a(1) of the Uniform Code of Military Justice), shall be deemed to be a reference to section 883(1) of title 10, United States Code (article 83(1) of the Uniform Code of Military Justice).
						528.Modification of year of initial review by Military Justice Review Panel of Uniform Code of Military
			 Justice reform amendments
 (a)In generalSubsection (f)(1) of section 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice), as amended by section 5521 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking fiscal year 2020 and inserting fiscal year 2021.
 (b)Effective dateThe amendment made by subsection (a) shall take effect immediately after the coming into effect of the amendments made by division E of the National Defense Authorization Act for Fiscal Year 2017, as provided for in section 5542 of that Act.
						529.Clarification of applicability of certain provisions of law to civilian judges of the United States
 Court of Military Commission ReviewSection 950f(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
 (5)(A)For purposes of sections 203, 205, 207, 208, and 209 of title 18, the term special Government employee shall include a judge of the Court appointed under paragraph (3). (B)A person appointed as a judge of the Court under paragraph (3) shall be considered to be an officer or employee of the United States with respect to such person's status as a judge, but only during periods in which such person is performing the duties of such a judge. Any provision of law that prohibits or limits the political or business activities of an employee of the United States shall only apply to such a judge during such periods..
					530.Enhancement of effective prosecution and defense in courts-martial and related matters
 (a)Additional element in program for effective prosecution and defenseSubsection (a)(1) of section 542 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2126; 10 U.S.C. 827 note) is amended by inserting before the semicolon the following: or there is adequate supervision and oversight of trial counsel and defense counsel so detailed to ensure effective prosecution and defense in the court-martial.
						(b)Assignment of civilian employees to supervise less experienced judge advocates in
 prosecution and defenseSuch section is further amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)Assignment of civilian employees to supervise less experienced judge advocates in prosecution and defense (1)Assignment authorizedThe Secretary concerned may assign the function of supervising and overseeing prosecution or defense in courts-martial by less experienced judge advocates to civilian employees of the military department concerned or the Department of Homeland Security, as applicable, who have extensive litigation expertise.
 (2)Status as supervisorA civilian employee assigned to supervise and oversee the prosecution or defense in a court-martial pursuant to this subsection is not required to be detailed to the case, but must be reasonably available for consultation during court-martial proceedings..
 (c)Pilot programs on professional developmental process for judge advocatesSubsection (d) of such section, as redesignated by subsection (b)(1) of this section, is amended— (1)in paragraph (1), striking establishing and all that follows and inserting a military justice career track for judge advocates under the jurisdiction of the Secretary.;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph (4):
								
 (4)ElementsEach pilot program shall include the following: (A)A military justice career track for judge advocates that leads to judge advocates with military justice expertise in the grade of colonel, or in the grade of captain in the case of judge advocates of the Navy.
 (B)The use of skill identifiers to identify judge advocates for participation in the pilot program from among judge advocates having appropriate skill and experience in military justice matters.
 (C)Guidance for promotion boards considering the selection for promotion of officers participating in the pilot program in order to ensure that judge advocates who are participating in the pilot program have the same opportunity for promotion as all other judge advocate officers being considered for promotion by such boards.
 (D)Such other matters as the Secretary concerned considers appropriate.. 531.Court of Appeals for the Armed Forces jurisdiction to review interlocutory appeals of decisions on certain petitions for writs of mandamusSection 806b(e) of title 10, United States Code (article 6b(e) of the Uniform Code of Military Justice), is amended—
 (1)in paragraph (1), by striking paragraph (4)and inserting paragraph (5); (2)by redesignating paragraph (4) as paragraph (5); and
 (3)by inserting after paragraph (3) the following new paragraph (4):  (4)The Court of Appeals for the Armed Forces may review for legal error a grant or denial of a petition for a writ of mandamus under this subsection by the Court of Criminal Appeals, upon petition of a victim of an offense under this chapter or of the accused, and on good cause shown. Any such review shall, to the extent practicable, have priority over all other proceedings of the Court of Appeals..
						532.Punitive article on wrongful broadcast or distribution of intimate visual images or visual images
			 of sexually explicit conduct under the Uniform
			 Code of Military Justice
 (a)ProhibitionSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 917 (article 117 of the Uniform Code of Military Justice) the following new section (article):
							
								917a.Art. 117a. Wrongful broadcast or distribution of intimate visual images
 (a)ProhibitionAny person subject to this chapter who— (1)knowingly and wrongfully broadcasts or distributes an intimate visual image of another person or a visual image of sexually explicit conduct involving a person who—
 (A)is at least 18 years of age at the time the intimate visual image or visual image of sexually explicit conduct was created;
 (B)is identifiable from the intimate visual image or visual image of sexually explicit conduct itself, or from information displayed in connection with the intimate visual image or visual image of sexually explicit conduct; and
 (C)does not explicitly consent to the broadcast or distribution of the intimate visual image or visual image of sexually explicit conduct;
 (2)knows or reasonably should have known that the intimate visual image or visual image of sexually explicit conduct was made under circumstances in which the person depicted in the intimate visual image or visual image of sexually explicit conduct retained a reasonable expectation of privacy regarding any broadcast or distribution of the intimate visual image or visual image of sexually explicit conduct; and
 (3)knows or reasonably should have known that the broadcast or distribution of the intimate visual image or visual image of sexually explicit conduct is likely—
 (A)to cause harm, harassment, intimidation, emotional distress, or financial loss for the person depicted in the intimate visual image or visual image of sexually explicit conduct; or
 (B)to harm substantially the depicted person with respect to that person’s health, safety, business, calling, career, financial condition, reputation, or personal relationships,
											is guilty of wrongful distribution of intimate visual images or  visual images of sexually
			 explicit
			 conduct and shall be punished as a
 court-martial may direct.(b)DefinitionsIn this section (article): (1)BroadcastThe term broadcast means to electronically transmit a visual image with the intent that it be viewed by a person or persons.
 (2)DistributeThe term distribute means to deliver to the actual or constructive possession of another person, including transmission by mail or electronic means.
 (3)Intimate visual imageThe term intimate visual image means a visual image that depicts a private area of a person.
 (4)Private areaThe term private area means the naked or underwear-clad genitalia, anus, buttocks, or female areola or nipple. (5)Reasonable expectation of privacyThe term reasonable expectation of privacy refers to circumstances in which a reasonable person would believe that an intimate visual image of the person, or a visual image of sexually explicit conduct involving the person, would not be broadcast or distributed to another person.
 (6)Sexually explicit conductThe term sexually explicit conduct means actual or simulated genital-genital contact, oral-genital contact, anal-genital contact, or oral-anal contact, whether between persons of the same or opposite sex, bestiality, masturbation, or sadistic or masochistic abuse.
 (7)Visual imageThe term visual image means the following: (A)Any developed or undeveloped photograph, picture, film or video.
 (B)Any digital or computer image, picture, film, or video made by any means, including those transmitted by any means, including streaming media, even if not stored in a permanent format.
 (C)Any digital or electronic data capable of conversion into a visual image.. (b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after the item relating to section 917 (article 117) the following new item:
							917a. 117a. Wrongful broadcast or distribution of intimate visual images..
						EMember Education, Training, Transition, and Resilience
					541.Ready, Relevant Learning initiative of the Navy
 (a)Certifications requiredNot later than October 1, 2017, and each year thereafter, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and House of Representatives a certification on the status of implementation of the Ready, Relevant Learning initiative of the Navy for each applicable enlisted rating.
 (b)ElementsEach certification under subsection (a) shall include the following: (1)A certification by the Commander of the United States Fleet Forces Command that the block learning and modernized delivery methods of the Ready, Relevant Learning initiative to be implemented during the fiscal year beginning in which such certification is submitted will meet or exceed the existing training delivery approach for all associated training requirements.
 (2)A certification by the Secretary that the content re-engineering necessary to meet all training objectives and transition from the traditional training curriculum to the modernized delivery format to be implemented during such fiscal year will be complete prior to such transition, including full functionality of all required course software and hardware.
 (3)A detailed cost estimate of transitioning to the block learning and modernized delivery approaches to be implemented during such fiscal year with funding listed by purpose, amount, appropriations account, budget program element or line item, and end strength adjustments.
 (4)A detailed phasing plan associated with transitioning to the block learning and modernized delivery approaches to be implemented during such fiscal year, including the current status, timing, and identification of reductions in A school and C school courses, curricula, funding, and personnel.
 (5)A certification by the Secretary that— (A)the contracting strategy associated with transitioning to the modernized delivery approach to be implemented during such fiscal year has been completed; and
 (B)contracting actions contain sufficient specification detail to enable a low risk approach to receiving the deliverable end item or items on-budget, on-schedule, and with satisfactory performance.
								542.Element in preseparation counseling for members of the Armed Forces on assistance and support
			 services for caregivers of certain veterans through the Department of
			 Veterans Affairs
 (a)In generalSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (18)A description, developed in consultation with the Secretary of Veterans Affairs, of the assistance and support services for family caregivers of eligible veterans under the program conducted by the Secretary of Veterans Affairs pursuant to section 1720G of title 38, including the veterans covered by the program, the caregivers eligible for assistance and support through the program, and the assistance and support available through the program..
						(b)Participation of potential  caregivers in appropriate preseparation counseling
 (1)In generalIn accordance with procedures established by the Secretary of Defense, each Secretary of a military department shall take appropriate actions to achieve the following:
 (A)To determine whether each member of the Armed Forces under the jurisdiction of such Secretary who is undergoing preseparation counseling pursuant to section 1142 of title 10, United States Code (as amended by subsection (a)), and who may require caregiver services after separation from the Armed Forces has identified an individual to provide such services after the member's separation.
 (B)In the case of a member described in subparagraph (A) who has identified an individual to provide caregiver services after the member's separation, at the election of the member, to permit such individual to participate in appropriate sessions of the member's preseparation counseling in order to inform such individual of—
 (i)the assistance and support services available to caregivers of members after separation from the Armed Forces; and
 (ii)the manner in which the member's transition to civilian life after separation may likely affect such individual as a caregiver.
 (2)CaregiversFor purposes of this subsection, individuals who provide caregiver services refers to individuals (including a spouse, partner, parent, sibling, adult child, other relative, or friend) who provide physical or emotional assistance to former members of the Armed Forces during and after their transition from military life to civilian life following separation from the Armed Forces.
 (3)Deadline for commencementEach Secretary of a miliary department shall commence the actions required pursuant to this subsection by not later than 180 days after the date of the enactment of this Act.
							543.Discharge in the Selected Reserve of the commissioned service obligation of military service
			 academy graduates who participate in professional
			 athletics
 (a)United States Military AcademySection 4348(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (5)That, if upon graduation the cadet obtains employment as a professional athlete in lieu of the acceptance of an appointment tendered under paragraph (2), the cadet—
 (A)will accept an appointment as a commissioned officer as a Reserve in the Army for service in the Army Reserve; and
 (B)will remain in that reserve component as a member of the Selected Reserve until completion of the commissioned service obligation of the cadet..
 (b)United States Naval AcademySection 6959(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (5)That, if upon graduation the midshipman obtains employment as a professional athlete in lieu of the acceptance of an appointment tendered under paragraph (2), the midshipman—
 (A)will accept an appointment as a commissioned officer as a Reserve in the Navy for service in the Navy Reserve or the Marine Corps Reserve; and
 (B)will remain in that reserve component as a member of the Selected Reserve until completion of the commissioned service obligation of the midshipman..
 (c)United States Air Force AcademySection 9348(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (5)That, if upon graduation the cadet obtains employment as a professional athlete in lieu of the acceptance of an appointment tendered under paragraph (2), the cadet—
 (A)will accept an appointment as a commissioned officer as a Reserve in the Air Force for service in the Air Force Reserve; and
 (B)will remain in that reserve component as a member of the Selected Reserve until completion of the commissioned service obligation of the cadet..
 (d)Application of amendmentsThe Secretaries of the military departments shall promptly revise the cadet and midshipman service agreements under sections 4348, 6959, and 9348 of title 10, United States Code, to reflect the amendments made by this section. The revised agreement shall apply to cadets and midshipmen who are attending the United States Military Academy, the United States Naval Academy, or the United States Air Force Academy on the date of the enactment of this Act and to persons who begin attendance at such military service academies on or after that date.
						544.Pilot programs on appointment in the excepted service in the Department of Defense of physically
			 disqualified former cadets and midshipmen
						(a)Pilot programs authorized
 (1)In generalEach Secretary of a military department may carry out a pilot program under which former cadets or midshipmen described in paragraph (2) (in this section referred to as eligible individuals) under the jurisdiction of such Secretary may be appointed by the Secretary of Defense in the excepted service under section 3320 of title 5, United States Code, in the Department of Defense.
 (2)Cadets and midshipmenExcept as provided in paragraph (3), a former cadet or midshipman described in this paragraph is any former cadet at the United States Military Academy or the United States Air Force Academy, and any former midshipman at the United States Naval Academy, who—
 (A)completed the prescribed course of instruction and graduated from the applicable service academy; and
 (B)is determined to be medically disqualified to complete a period of active duty in the Armed Forces prescribed in an agreement signed by such cadet or midshipman in accordance with section 4348, 6959, or 9348 of title 10, United States Code.
 (3)ExceptionA former cadet or midshipman whose medical disqualification as described in paragraph (2)(B) is the result of the gross negligence or misconduct of the former cadet or midshipman is not an eligible individual for purposes of appointment under a pilot program.
 (b)PurposeThe purpose of the pilot programs is to evaluate the feasibility and advisability of permitting eligible individuals who cannot accept a commission or complete a period of active duty in the Armed Forces prescribed by the Secretary of the military department concerned to fulfill an obligation for active duty service in the Armed Forces through service as a civilian employee of the Department of Defense
						(c)Positions
 (1)In generalThe positions to which an eligible individual may be appointed under a pilot program are existing positions within the Department of Defense in grades up to GS–9 under the General Schedule under section 5332 of title 5, United States Code (or equivalent). The authority in subsection (a) does not authorize the creation of additional positions, or create any vacancies to which eligible individuals may be appointed under a pilot program.
 (2)Term positionsAny appointment under a pilot program shall be to a position having a term of five years or less. (d)Scope of authority (1)Recruitment and retention of eligible individualsThe authority in subsection (a) may be used only to the extent necessary to recruit and retain on a non-competitive basis cadets and midshipmen who are relieved of an obligation for active duty in the Armed Forces due to becoming medically disqualified from serving on active duty in the Armed Forces, and may not be used to appoint any other individuals in the excepted service.
 (2)Voluntary acceptance of appointmentsA pilot program may not be used as an implicit or explicit basis for compelling an eligible individual to accept an appointment in the excepted service in accordance with this section.
 (e)Relationship to repayment provisionsCompletion of a term appointment pursuant to a pilot program shall relieve the eligible individual concerned of any repayment obligation under section 303a(e) or 373 of title 37, United States Code, with respect to the agreement of the individual described in subsection (b)(2)(B).
						(f)Termination
 (1)In generalThe authority to appoint eligible individuals in the excepted service under a pilot program shall expire on the date that is four years after the date of the enactment of this Act.
 (2)Effect on existing appointmentsThe termination by paragraph (1) of the authority in subsection (a) shall not affect any appointment made under that authority before the termination date specified in paragraph (1) in accordance with the terms of such appointment.
							545.Limitation on availability of funds for attendance of Air Force enlisted personnel at Air Force
			 officer
			 professional military education in-residence courses
 (a)LimitationNone of the funds authorized to be appropriated or otherwise available for the Department of the Air Force may be obligated or expended for the purpose of the attendance of Air Force enlisted personnel at Air Force officer professional military education (PME) in-residence courses until the later of—
 (1)the date on which the Secretary of the Air Force submits to the Committees on Armed Services of the Senate and the House of Representatives, and to the Comptroller General of the United States, a report on the attendance of such personnel at such courses as described in subsection (b);
 (2)the date on which the Comptroller General submits to such committees the report setting forth an assessment of the report under paragraph (1) as described in subsection (c); or
 (3)180 days after the date of the enactment of this Act. (b)Secretary of the Air Force reportThe report of the Secretary described in subsection (a)(1) shall include the following:
 (1)The purpose of the attendance of Air Force enlisted personnel at Air Force officer professional military education in-residence courses.
 (2)The objectives for the attendance of such enlisted personnel at such officer professional military education courses.
 (3)The required prerequisites for such enlisted personnel to attend such officer professional military education courses.
 (4)The process for selecting such enlisted personnel to attend such officer professional military education courses.
 (5)The impact of the attendance of such enlisted personnel at such officer professional military education courses on the availability of officer allocations for the attendance of officers at such courses.
 (6)The impact of the attendance of such enlisted personnel at such officer professional military education courses on the morale and retention of officers attending such courses.
 (7)The resources required for such enlisted personnel to attend such officer professional military education courses.
 (8)The impact on unit and overall Air Force manning levels of the attendance of such enlisted personnel at such officer professional military education courses, especially at the statutorily-limited end strengths of grades E–8 and E–9.
 (9)The extent to which graduation by such enlisted personnel from such officer professional military education courses is a requirement for Air Force or joint assignments.
 (10)The planned assignment utilization for Air Force enlisted graduates of such officer professional military education courses.
 (11)Any other matters in connection with the attendance of such enlisted personnel at such officer professional military education courses that the Secretary considers appropriate.
							(c)Comptroller General of the United States report
 (1)In generalNot later than 90 days after the date the Secretary submits the report described in subsection (a)(1), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a briefing on an assessment of the report by the Comptroller General. As soon as practicable after the briefing, the Comptroller General shall submit to such committees a report on such assessment for purposes of subsection (a)(2).
 (2)ElementsThe report under paragraph (1) shall include the following: (A)An assessment of whether the conclusions and assertions included in the report of the Secretary under subsection (a) are comprehensive, fully supported, and sufficiently detailed.
 (B)An identification of any shortcomings, limitations, or other reportable matters that affect the quality of the findings or conclusions of the report of the Secretary.
								546.Pilot program on integration of Department of Defense and non-Federal efforts for civilian
			 employment of members of the Armed Forces following transition from
			 active duty to civilian life
						(a)Pilot program required
 (1)In generalThe Secretary of Defense shall conduct a pilot program to assess the feasability and advisability of assisting members of the Armed Forces described in subsection (c) who are undergoing the transition from active duty in the Armed Forces to civilian life by accelerating and improving their access to employment following their transition to civilian life through the coordination, integration, and leveraging of existing programs and authorities of the Department of Defense for such purposes with programs and resources of State and local agencies, institutions of higher education, employers, and other public, private, and nonprofit entities applicable to the pilot program.
 (2)Existing community programs and resourcesFor purposes of this section, existing programs and resources of State and local agencies, institutions of higher education, employers, and other public, private, and nonprofit entities described in paragraph (1) in the vicinity of a location of the pilot program are referred to as the existing community programs and resources in that vicinity.
 (b)GoalsThe goals of the pilot program shall be as follows: (1)To facilitate the coordination of existing community programs and resources in the locations of the pilot program in order to identify a model for the coordination of such programs and authorities that can be replicated nationwide in communities in which members of the Armed Forces described in subsection (c) are undergoing the transition from active duty to civilian life.
 (2)To identify mechanisms by which the Department of Defense and existing community programs and resources may work with employers and members of the Armed Forces described in subsection (c) in order to—
 (A)identify workforce needs that may be satisfiable by such members following their transition to civilian life;
 (B)identify military occupational skills that may satisfy the workforce needs identified pursuant to subparagraph (A); and
 (C)identify gaps in the training of members of the Armed Forces that may require remediation in order to satisfy workforce needs identified pursuant to subparagraph (A), and identify mechanisms by which members of the Armed Forces described in subsection (c) may receive training to remediate such gaps.
 (3)To identify mechanisms to assist members of the Armed Forces described in subsection (c) in bridging geographical gaps between their final military installations and nearby metropolitan areas in which employment and necessary training are likely to be available to such members during or following their transition to civilian life.
 (c)Covered membersThe members of the Armed Forces described in this subsection are the following: (1)Regular members of the Armed Forces who are within 180 days of discharge or release from the Armed Forces.
 (2)Members of the reserve components of the Armed Forces (whether National Guard or Reserve) who are on active duty for a period of more than 365 days and are within 180 days of release from such active duty.
							(d)Locations
 (1)In generalThe Secretary shall carry out the pilot program at not less than five locations selected by the Secretary for purposes of the pilot program.
 (2)Selection requirementsEach location selected pursuant to paragraph (1) shall— (A)include a military installation—
 (i)that has a well-established military-civilian community relationship with the civilian communities nearby; and
 (ii)at which serves an appropriate population of members of the Armed Forces described in subsection (c);
 (B)have a large employment or industry base that supports a variety of occupational opportunities; (C)have appropriate institutional infrastructure for the provision of worker training; and
 (D)take place in a different geographic region of the United States. (e)ElementsAt each location selected for the pilot program there shall be the following:
 (1)A mechanism to identify existing community programs and resources for participation in the pilot program, including programs and resources that are currently working with programs and authorities of the Department of Defense to assist members of the Armed Forces described in subsection (c), and, especially, programs and resources that are recognized as engaging in best practices in working with such programs and authorities of the Department.
 (2)A mechanism to assess the willingness of employers in the vicinity of such location to participate in the pilot program and employ members of the Armed Forces participating in the pilot program following their transition to civilian life.
 (3)A mechanism to assess the willingness of the State in which such location is located to recognize military training for credit for professional and occupational licenses.
 (4)A civilian community coordinator for the pilot program, who shall be responsible for implementation and execution of the pilot program for the Department, and for coordinating existing community programs and resources, at such location by—
 (A)pursuing a multi-faceted outreach and engagement strategy that leverages relationships with appropriate public, private, and nonprofit entities in the vicinity of such location for purposes of the pilot program;
 (B)developing and implementing a program using existing resources, infrastructure, and experience to maximize the benefits of the pilot program for members of the Armed Forces participating in the pilot program by minimizing the time required for completion of training provided to such members under the pilot program, which program shall—
 (i)compliment continuing Department efforts to assist members of the Armed Forces in their transition from active duty in the Armed Forces to civilian life and to coordinate with existing veteran employment programs for purposes of such efforts;
 (ii)provide for the cultivation of a network of partners among the entities described in subparagraph (A) in order to maximize the number of opportunities for civilian employment for members of the Armed Forces participating in the pilot program following their transition to civilian life;
 (iii)provide for the use of comprehensive assessments of the military experience gained by members of the Armed Forces participating in the pilot program in order to assist them in obtaining civilian employment relating to their military occupations following their transition to civilian life;
 (iv)seek to secure for members of the Armed Forces participating in the pilot program maximum credit for prior military service in their pursuit of civilian employment following their transition to civilian life;
 (v)seek to eliminate unnecessary and redundant elements of the training provided for purposes of the pilot program to members of the Armed Forces participating in the pilot program;
 (vi)seek to minimize the time required for members of the Armed Forces participating in the pilot program in obtaining skills, credentials, or certifications required for civilian employment following their transition to civilian life; and
 (vii)provide for the continuous collection of data and feedback from employers in the vicinity of such location in order to tailor training provided to members of the Armed Forces for purposes of the pilot program to meet the needs of such employers.
 (5)A plan of action for delivering additional training and credentialing modules for members of the Armed Forces described in subsection (c) in order to seek to provide such members with skills that are in high demand in the vicinity and region of such location.
							(f)Reports
 (1)Initial reportNot later than one year after the date of the commencement of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. The report shall include, for each location selected for the pilot program pursuant to subsection (d), the following:
 (A)A full description of the pilot program, including— (i)the number of members of the Armed Forces participating in the pilot program;
 (ii)the outreach to public, private, and nonprofit entities conducted for purposes of the pilot program to encourage such entities to participate in the pilot program;
 (iii)the entities participating in the pilot program, set forth by employment sector; (iv)the number of members participating in the pilot program who obtained employment with an entity participating in the pilot program, set forth by employment sector;
 (v)a description of any additional training provided to members participating in the pilot program for purposes of the pilot program, including the amount of time required for such additional training; and
 (vi)a description of the cost of the pilot program. (B)A current assessment of the effect of the pilot program on Department of Defense and community efforts to assist members of the Armed Forces described in subsection (c) in obtaining civilian employment following their transition to civilian life.
 (2)Final reportNot later than 90 days before the date on which the pilot program terminates, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an update of the report submitted under paragraph (1).
 (g)ConstructionNothing in this section may be construed to authorize the Secretary to hire additional employees for the Department of Defense to carry out the pilot program.
 (h)TerminationThe authority of the Secretary to carry out the pilot program shall terminate on the date that is two years after the date on which the pilot program commences.
 547.Two-year extension of suicide prevention and resilience program for the National Guard and ReservesSection 10219(g) of title 10, United States Code, is amended by striking October 1, 2018 and inserting October 1, 2020. 548.Sexual assault prevention and response training for all individuals enlisted in the Armed Forces under a delayed entry program (a)Training requiredCommencing not later than January 1, 2018, each Secretary concerned shall, insofar as practicable, provide training on sexual assault prevention and response to each individual under the jurisdiction of such Secretary who is enlisted in the Armed Forces under a delayed entry program such that each such individual completes such training before the date of commencement of basic training or initial active duty for training in the Armed Forces.
						(b)Elements
 (1)In generalThe training provided pursuant to subsection (a) shall meet such requirements as the Secretary of Defense shall establish for purposes of this section. Such training shall, to the extent practicable, be uniform across the Armed Forces.
 (2)Sense of Congress on provision and nature of trainingIt is the sense of Congress that the training should— (A)be provided through in-person instruction, whenever possible; and
 (B)include instruction on the proper use of social media. (c)DefinitionsIn this section:
 (1)The term delayed entry program means the following: (A)The Future Soldiers Program of the Army.
 (B)The Delayed Entry Program of the Navy and the Marine Corps. (C)The program of the Air Force for the delayed entry of enlistees into the Air Force.
 (D)The program of the Coast Guard for the delayed entry of enlistees into the Coast Guard. (E)Any successor program to a program referred to in subparagraphs (A) through (D).
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 549.Use of assistance under Department of Defense Tuition Assistance Program for non-traditional education to develop cybersecurity and computer coding skills (a)Briefing on use requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall provide the Committees on Armed Services of the Senate and the House of Representatives a briefing on the feasability and advisability of the enactment into law of the authority described in subsection (b).
 (b)AuthorityThe authority described in this subsection is authority for a member of the Armed Forces who is eligible for tuition assistance under the Department of Defense Tuition Assistance (TA) Program to use such assistance at or with an educational institution described in subsection (c) for courses or programs of education of such educational institution in connection with the following:
 (1)Cybersecurity skills or related skills. (2)Computer coding skills or related skills.
							(c)Educational institutions
 (1)In generalAn educational institution described in this subsection is an educational institution not otherwise approved for participation in the Department of Defense Tuition Assistance Program that receives approval from the Department of Defense for participation in the program for courses or programs of education described in subsection (b).
 (2)ApprovalAny approval of the participation of an educational institution in the Program under this subsection would be granted by the Under Secretary of Defense for Personnel and Readiness in accordance with such guidance as the Under Secretary would issue for purposes of this section.
 (3)Memoranda of understandingThe Under Secretary would enter into a memorandum of understanding with each educational institution approved for participation in the Program pursuant to this subsection regarding the participation of such educational institution in the Program. Each memorandum of understanding would set forth such terms and conditions regarding the participation of the educational institution concerned in the Program, including terms and conditions applicable to the courses or programs for which tuition assistance under the Program could be used, as the Under Secretary would consider appropriate for purposes of this section.
 (d)Courses and programsThe courses and programs of education for which tuition assistance could be used pursuant to the authority in subsection (b) would include the following:
 (1)Massive online open courses (MOOCs). (2)Short-term certification courses, including so-called computer coding boot camps.
 (3)Such other non-traditional courses and programs of education leading to skills specified in subsection (b) as the Under Secretary would consider appropriate for purposes of this section.
							FDefense Dependents' Education and Military Family Readiness Matters
					IDefense Dependents' Education Matters
						551.Impact aid for
		children with severe disabilities
 (a)In generalOf the amount authorized to be appropriated for fiscal year 2018 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
 (b)Use of certain amountOf the amount available under subsection (a) for payments as described in that subsection, $5,000,000 shall be available for such payments to local educational agencies determined by the Secretary of Defense, in the discretion of the Secretary, to have higher concentrations of military children with severe disabilities.
							552.Continuation
		of authority to assist local educational agencies that benefit dependents of
		members of the Armed Forces and Department of Defense civilian
		employees
							(a)Assistance to
		schools with significant numbers of military dependent
 studentsOf the amount authorized to be appropriated for fiscal year 2018 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $25,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).
							(b)Local
 educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
							553.One-year extension of authorities relating to the transition and support of military dependent
 students to local educational agenciesSection 574(c)(3) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (20 U.S.C. 7703b note) is amended by striking September 30, 2017 and inserting September 30, 2018.
						IIMilitary Family  Readiness Matters
						556.Housing treatment for certain members of the Armed Forces, and their spouses and other dependents,
			 undergoing a permanent change of station within the United States
							(a)Housing treatment
 (1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 403 the following new section:
									
										403a.Housing treatment for certain members of the armed forces, and their spouses and other dependents,
			 undergoing a permanent change of station within the United States
											(a)Housing treatment for certain members who have a spouse or other dependents
 (1)Housing treatment regulationsThe Secretary of Defense shall prescribe regulations that permit a member of the armed forces described in paragraph (2) who is undergoing a permanent change of station within the United States to request the housing treatment described in subsection (b) during the covered relocation period of the member.
 (2)Eligible membersA member described in this paragraph is any member who— (A)has a spouse who is gainfully employed or enrolled in a degree, certificate or license granting program at the beginning of the covered relocation period;
 (B)has one or more dependents attending an elementary or secondary school at the beginning of the covered relocation period;
 (C)has one or more dependents enrolled in the Exceptional Family Member Program; or (D)is caring for an immediate family member with a chronic or long-term illness at the beginning of the covered relocation period.
													(b)Housing treatment
 (1)Continuation of housing for the spouse and other dependentsIf a spouse or other dependent of a member whose request under subsection (a) is approved resides in Government-owned or Government-leased housing at the beginning of the covered relocation period, the spouse or other dependent may continue to reside in such housing during a period determined in accordance with the regulations prescribed pursuant to this section.
 (2)Early housing eligibilityIf a spouse or other dependent of a member whose request under subsection (a) is approved is eligible to reside in Government-owned or Government-leased housing following the member’s permanent change of station within the United States, the spouse or other dependent may commence residing in such housing at any time during the covered relocation period.
												(3)Temporary use of government-owned or government-leased housing intended for members without a
 spouse or dependentIf a spouse or other dependent of a member relocates at a time different from the member in accordance with a request approved under subsection (a), the member may be assigned to Government-owned or Government-leased housing intended for the permanent housing of members without a spouse or dependent until the member’s detachment date or the spouse or other dependent’s arrival date, but only if such Government-owned or Government-leased housing is available without displacing a member without a spouse or dependent at such housing.
 (4)Equitable basic allowance for housingIf a spouse or other dependent of a member relocates at a time different from the member in accordance with a request approved under subsection (a), the amount of basic allowance for housing payable may be based on whichever of the following areas the Secretary concerned determines to be the most equitable:
 (A)The area of the duty station to which the member is reassigned. (B)The area in which the spouse or other dependent resides, but only if the spouse or other dependent resides in that area when the member departs for the duty station to which the member is reassigned, and only for the period during which the spouse or other dependent resides in that area.
 (C)The area of the former duty station of the member, but only if that area is different from the area in which the spouse or other dependent resides.
 (c)Rule of construction related to certain basic allowance for housing paymentsNothing in this section shall be construed to limit the payment or the amount of basic allowance for housing payable under section 403(d)(3)(A) of this title to a member whose request under subsection (a) is approved.
 (d)Inapplicability to Coast GuardThis section does not apply to members of the Coast Guard. (e)Housing treatment educationThe regulations prescribed pursuant to this section shall ensure the relocation assistance programs under section 1056 of title 10 include, as part of the assistance normally provided under such section, education about the housing treatment available under this section.
 (f)DefinitionsIn this section: (1)Covered relocation period(A)Subject to subparagraph (B), the term covered relocation period, when used with respect to a permanent change of station of a member of the armed forces, means the period that—
 (i)begins 180 days before the date of the permanent change of station; and (ii)ends 180 days after the date of the permanent change of station.
 (B)The regulations prescribed pursuant to this section may provide for a shortening or lengthening of the covered relocation period of a member for purposes of this section.
 (2)DependentThe term dependent has the meaning given that term in section 401 of this title. (3)Permanent change of stationThe term permanent change of station means a permanent change of station described in section 452(b)(2) of this title..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 7 such title is amended by inserting after the item relating to section 403 the following new item:403a. Housing treatment for certain members of the armed forces, and their spouses and other
			 dependents,	undergoing a permanent change of station within the United
			 States..
 (b)Effective dateThe amendments made by this section shall take effect on October 1, 2018. 557.Direct hire authority for Department of Defense for childcare services providers for Department child development centers (a)In generalThe Secretary of Defense may, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, recruit and appoint qualified childcare services providers to positions within the Department of Defense child development centers.
 (b)RegulationsThe Secretary shall carry out this section in accordance with regulations prescribed by the Secretary for purposes of this section.
 (c)Deadline for implementationThe Secretary shall prescribe the regulations required by subsection (b), and commence implementation of subsection (a), by not later than May 1, 2018.
 (d)Childcare services provider definedIn this section, the term childcare services provider means a person who provides childcare services for dependent children of members of the Armed Forces and civilian employees of the Department of Defense in child development centers on Department installations.
 558.Report on expanding and contracting for childcare services of the Department of DefenseNot later than March 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment, undertaken by the Secretary for purposes of the report, of the feasibility and advisability of the following:
 (1)Expanding the operating hours of childcare facilities of the Department of Defense in order to meet childcare services requirements for swing-shift, night-shift, and weekend workers.
 (2)Using contracts with private-sector childcare services providers to expand the availability of childcare services for members of the Armed Forces at locations outside military installations at costs similar to the current costs for childcare services through child development centers on military installations.
 (3)Contracting with private-sector childcare services providers to operate childcare facilities of the Department on military installations.
 (4)Expanding childcare services as described in paragraphs (1) through (3) to members of the National Guard and Reserves in a manner that does not substantially raise costs of childcare services for the military departments or conflict with others who have a higher priority for space in childcare services programs, such as members of the Armed Forces on active duty.
							559.Report on review of General Schedule pay grades of childcare services providers of the Department
			 of Defense
 (a)Report requiredNot later than March 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on a review, undertaken by the Secretary for purposes of the report, of the General Schedule pay grades for childcare services provider positions within the Department of Defense.
 (b)Elements of reviewThe review undertaken for purposes of subsection (a) shall include the following: (1)A comparison of the compensation provided for current General Schedule pay grades for childcare services provider positions within the Department with the compensation provided to childcare services providers in the private sector providing similar childcare services.
 (2)An assessment of the mix of General Schedule pay grades currently required by the Department to most effectively recruit and retain childcare services providers for military dependents.
 (3)A comparison of the budget implications of the current General Schedule pay grade mix with the General Schedule pay grade mix determined pursuant to paragraph (2) to be required by the Department to most effectively recruit and retain childcare services providers for military dependents.
								560.Pilot program on public-private partnerships for telework facilities
			 on military installations outside the United States
 (a)In generalCommencing not later than one year after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program to assess the feasability and advisability of providing telework facilities for military spouses on military installations outside the United States. The Secretary shall consult with the host nation or nations concerned in carrying out the pilot program.
 (b)Number of installationsThe Secretary shall carry out the pilot program at not less than two military installations outside the United States selected by the Secretary for purposes of the pilot program.
 (c)DurationThe duration of the pilot program shall be a period selected by the Secretary, but not more than three years.
 (d)ElementsThe pilot program shall include the following elements: (1)The pilot program shall be conducted as one or more public-private partnerships between the Department of Defense and a private corporation or partnership of private corporations.
 (2)The corporation or corporations participating in the pilot program shall contribute to the carrying out of the pilot program an amount equal to the amount committed by the Secretary to the pilot program at the time of its commencement.
 (3)The Secretary shall enter into one or more memoranda of understanding with the corporation or corporations participating in the pilot program for purposes of the pilot program, including the amounts to be contributed by such corporation or corporations pursuant to paragraph (2).
 (4)The telework undertaken by military spouses under the pilot program may only be for United States companies.
 (5)The pilot program shall permit military spouses to provide administrative, informational technology, professional, and other necessary support to companies through telework from Department installations outside the United States.
 (e)FundingOf the amount authorized to be appropriated for fiscal year 2018 by section 401 and available for military personnel as specified in the funding table in section 4401, up to $1,000,000 may be available to carry out the pilot program, including entry into memoranda of understanding pursuant to subsection (d)(3) and payment by the Secretary of the amount committed by the Secretary to the pilot program pursuant to subsection (d)(2).
							561.Report on mechanisms to facilitate the obtaining by military spouses of professional licenses or
 credentials in other StatesNot later than March 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment of the feasability and advisability of the following:
 (1)The development and maintenance of a joint Federal-State clearing house to process the professional license and credential information of military spouses in order—
 (A)to facilitate the matching of such information with State professional licensure and credentialing requirements; and
 (B)to provide military spouses information on the actions required to obtain professional licenses or credentials in other States.
 (2)The establishment of a joint Federal-State taskforce dedicated to the elimination of unnecessary or duplicative professional licensure and credentialing requirements among the States.
 (3)The development and maintenance of an Internet website that serves as a one-stop resource on professional licenses and credentials for military spouses that sets forth license and credential requirements for common professions in the States and provides assistance and other resources for military spouses seeking to obtain professional licenses or credentials in other States.
							562.Additional military childcare matters
							(a)Hours of operation of childcare development centers of the Department of Defense
 (1)In generalThe hours of operation of each childcare development center (CDC) of the Department of Defense shall, to the extent practicable, be set and maintained in manner that takes into account the demands and circumstances of members of the Armed Forces, including members of the reserve components, who use such center in facilitation of the performance of their military duties.
 (2)Matters To be taken into accountThe demands and circumstances to be taken into account under paragraph (1) for purposes of setting and maintaining the hours of operation of a childcare development center shall include the following:
 (A)Mission requirements of units whose members use such center. (B)The unpredictability of work schedules, and fluctuations in day-to-day work hours, of such members.
 (C)The potential for frequent and prolonged absences of such members for training, operations, and deployments.
 (D)The location of such center on the military installation concerned, including the location in connection with duty locations of members and applicable military family housing.
 (E)The geographic separation of such members from their extended family. (F)The impact on the ability of such members to perform their military duties of employment of their spouses or educational pursuits of their spouses.
 (G)Such other matters as the Secretary of the military department concerned considers appropriate for purposes of this subsection.
									(b)Childcare coordinators for military installations
 (1)Childcare coordinatorsEach Secretary of a military department shall provide for a childcare coordinator at each military installation under the jurisdiction of such Secretary at which are stationed significant numbers of members of the Armed Forces with accompanying dependent children, as determined by such Secretary.
 (2)Nature of positionThe childcare coordinator for a military installation may be an individual appointed to that position on full-time or part-time basis or an individual appointed to another position whose duties in such other position are consistent with the discharge by the person of the duties of childcare coordinator.
 (3)DutiesEach childcare coordinator for an installation shall carry out the duties as follows:
 (A)Act as an advocate for military families at the installation on childcare matters both on-installation and off-installation.
 (B)Work with the commander of the installation in order to seek to ensure that the childcare development centers at the installation, together with any other available childcare options on or in the vicinity of the installation—
 (i)provide a quality of care (including a caregiver-to-child ratio) commensurate with best practices of private providers of childcare services; and
 (ii)are responsive to the childcare needs of members stationed at the installation and their families. (C)Work with private providers of childcare services in the vicinity of the installation in order to—
 (i)track vacancies in the childcare facilities of such providers; (ii)seek to increase the availability of affordable childcare services for such members; and
 (iii)otherwise ease the use of such services by such members. (D)Such other duties as the Secretary of the military department concerned shall specify.
									GDecorations and Awards
					571.Authority of Secretary of the Army to award the Personnel Protection Equipment award of the Army to
 former members of the ArmyNotwithstanding any requirement in section 1125 of title 10, United States Code, relating to the award of awards only to current members of the Armed Forces, the Secretary of the Army may award the Personnel Protection Equipment (PPE) award of the Army to former members of the Army.
					572.Authorization for award of Distinguished Service Cross to Specialist Frank M. Crary for acts
			 of valor in Vietnam
 (a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Distinguished Service Cross under section 3742 of such title to Specialist Frank M. Crary for the acts of valor in Vietnam described in subsection (b).
 (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Frank M. Crary on April 7, 1966, as a member of the Army serving in the grade of Specialist in Vietnam while serving with Company D, 1st Battalion (Airborne), 12th Cavalry Regiment, 1st Cavalry Division.
						HOther Matters
					581.Modification of submittal date of Comptroller General of the United States report on integrity of
 the Department of Defense whistleblower programSection 536(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2124) is amended by striking 18 months after the date of the enactment of this Act and inserting December 31, 2018.
					582.Report to Congress on accompanied and unaccompanied tours of duty in remote locations with high
 family support costsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a comparative analysis, undertaken by the Secretary for purposes of the report, of accompanied tours of duty and unaccompanied tours of duty of members of the Armed Forces in remote locations with high family support costs (including facility construction and operation costs), including the following:
 (1)United States Naval Station, Guantanamo Bay, Cuba. (2)Kwajalein Atoll.
 (3)Al Udeid Air Base, Qatar. VICompensation and Other Personnel Benefits APay and Allowances 601.Fiscal year 2018 increase in military basic pay (a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2018 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made.
						(b)Increase in
 Basic PayEffective on January 1, 2018, the rates of monthly basic pay for members of the uniformed services are increased by 2.1 percent.
						602.Extension of authority to provide temporary increase in rates of basic allowance for housing under
 certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2018. 603.Adjustment to basic allowance for housing at with dependents rate of certain members of the uniformed services (a)In generalSection 403 of title 37, United States Code, is amended by adding at the end the following new subsection:
							
 (p)Ineligibility for with dependents rate of certain membersA member who is married to another member, is assigned to the same geographic location as such other member, and has one or more dependent children with such other member is not eligible for a basic allowance for housing at the with dependents rate..
						(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall take effect on October 1, 2017, and shall, except as provided in paragraph (2), apply with respect to allowances for basic housing payable for months beginning on or after that date.
 (2)Preservation of current BAH for members with uninterrupted eligibility for BAHNotwithstanding the amendment made by subsection (a), the monthly amount of basic allowance for housing payable to a member of the uniformed services under section 403 of title 37, United States Code, as of September 30, 2017, shall not be reduced by reason of the amendment so long as the member retains uninterrupted eligibility for such basic allowance for housing within an area of the United States or within an overseas location (as applicable).
							604.Modification of authority of President to determine alternative pay adjustment in annual basic pay
			 of members of the uniformed services
 (a)ModificationSection 1009(e) of title 37, United States Code, is amended— (1)in paragraph (1), by striking or serious economic conditions affecting the general welfare;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and—
 (1)if the date of the enactment of this Act occurs before September 1 of a year, shall apply with respect to plans for alternative pay adjustments for any year beginning after such year; and
 (2)if the date of the enactment of this Act occurs after August 31 of a year, shall apply with respect to plans for alternative pay adjustments for any year beginning after the year following such year.
							BBonuses and Special and Incentive Pays
					611.One-year
		extension of certain bonus and special pay authorities for reserve
 forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018:
 (1)Section 308b(g), relating to Selected Reserve reenlistment bonus.
 (2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus.
 (3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units.
 (4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service.
 (5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service.
 (6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service.
 (7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance.
 (8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service.
						612.One-year
		extension of certain bonus and special pay authorities for health care
		professionals
						(a)Title 10
 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018:
 (1)Section 2130a(a)(1), relating to nurse officer candidate accession program.
 (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
							(b)Title 37
 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018:
 (1)Section 302c-1(f), relating to accession and retention bonuses for psychologists.
 (2)Section 302d(a)(1), relating to accession bonus for registered nurses.
 (3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.
 (4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.
 (5)Section 302h(a)(1), relating to accession bonus for dental officers.
 (6)Section 302j(a), relating to accession bonus for pharmacy officers.
 (7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.
 (8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.
							613.One-year
		extension of special pay and bonus authorities for nuclear
 officersThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018:
 (1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service.
 (2)Section 312b(c), relating to nuclear career accession bonus.
 (3)Section 312c(d), relating to nuclear career annual incentive bonus.
						614.One-year
		extension of authorities relating to title 37 consolidated special pay,
 incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018:
 (1)Section 331(h), relating to general bonus authority for enlisted members.
 (2)Section 332(g), relating to general bonus authority for officers.
 (3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.
 (4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.
 (5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.
 (6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers' Training Corps.
 (7)Section 351(h), relating to hazardous duty pay.
 (8)Section 352(g), relating to assignment pay or special duty pay.
 (9)Section 353(i), relating to skill incentive pay or proficiency bonus.
 (10)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
						615.One-year
		extension of authorities relating to payment of other title 37 bonuses and
 special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018:
 (1)Section 301b(a), relating to aviation officer retention bonus.
 (2)Section 307a(g), relating to assignment incentive pay.
 (3)Section 308(g), relating to reenlistment bonus for active members.
 (4)Section 309(e), relating to enlistment bonus.
 (5)Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing foreign language proficiency.
 (6)Section 324(g), relating to accession bonus for new officers in critical skills.
 (7)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.
 (8)Section 327(h), relating to incentive bonus for transfer between Armed Forces.
 (9)Section 330(f), relating to accession bonus for officer candidates.
						616.Aviation bonus matters
 Section 334(c) of title 37, United States Code, is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
 (2)by inserting after paragraph (1) the following new paragraphs:  (2)Business case for payment of aviation bonus amounts (A)In generalThe amount of the aviation bonus payable under paragraph (1)(B) under agreements entered into under subsection (d) during a fiscal year shall be determined solely through a business case analysis of the amount required to be paid under such agreements in order to address anticipated manning shortfalls for such fiscal year by aircraft type category.
 (B)Budget justification documentsThe budget justification documents in support of the budget of the President for a fiscal year (as submitted to Congress pursuant to section 1105 of title 31) shall set forth for each uniformed service the following:
 (i)The amount requested for the payment of aviation bonuses under this section using amounts authorized to be appropriated for the fiscal year concerned by aircraft type category.
 (ii)The business case analysis supporting the amount so requested by aircraft type category. (iii)For each aircraft type category, whether or not the amount requested will permit the payment during the fiscal year concerned of the maximum amount of the aviation bonus authorized by paragraph (1).
 (iv)If any amount requested is to address manning shortfalls, a description of any plans of the Secretary concerned to address such shortfalls by non-monetary means.
										(3)Tiered limitation on maximum amount of aviation bonus
 (A)In generalThe maximum amount of the aviation bonus payable under paragraph (1)(B) under agreements entered into under subsection (d) during a fiscal year shall vary by anticipated manning shortfalls for such fiscal year by aircraft type category. The variance shall be stated by tier correlating maximum bonus amounts with anticipated manning and retention levels, as follows:
 (i)Maximum amount payable (known as Tier I) is the amount specified for the fiscal year concerned by paragraph (1)(B) and is payable under agreements for duty by aircraft type category in which—
 (I)the projected manning level for the fiscal year does not exceed 90 percent of the required manning level; or
 (II)the two-year retention trend for personnel performing such duty does not exceed 50 percent.
 (ii)Maximum amount payable (known as Tier II) is an amount equal to 68 percent of the amount specified for the fiscal year concerned by paragraph (1)(B) and is payable under agreements for duty by aircraft type category in which—
 (I)the projected manning level for the fiscal year is between 90 and 95 percent of the required manning level; or
 (II)the two-year retention trend for personnel performing such duty is between 50 and 55 percent.
 (iii)Maximum amount payable (known as Tier III) is an amount equal to 34 percent of the amount specified for the fiscal year concerned by paragraph (1)(B) and is payable under agreements for duty by aircraft type category in which—
 (I)the projected manning level for the fiscal year is between 95 and 100 percent of the required manning level; or
 (II)the two-year retention trend for personnel performing such duty is between 55 and 65 percent.
 (iv)Maximum amount payable (known as Tier IV) is zero for duty by aircraft type category in which— (I)the projected manning level for the fiscal year is 100 percent or more of the required manning level; or
 (II)the two-year retention trend for personnel performing such duty exceeds 65 percent.
 (B)Limitation on total number of agreements providing for Tier I paymentIn no event may all the agreements entered into under subsection (d) during a fiscal year by a Secretary concerned provide for a maximum amount payable as described in subparagraph (A)(i)..
						617.Special aviation incentive pay and bonus authorities for enlisted members who pilot remotely
			 piloted aircraft
 (a)In generalChapter 5 of title 37, United States Code, is amended by inserting after section 334 the following new section:
							
								334a.Special aviation incentive pay and bonus authorities: enlisted members who pilot remotely piloted
			 aircraft
									(a)Aviation incentive pay
 (1)Incentive pay authorizedThe Secretary concerned may pay aviation incentive pay under this section to an enlisted member in a regular or reserve component of a uniformed service who—
 (A)is entitled to basic pay under section 204 of this title or compensation under 206 of this title; (B)is designated as a remotely piloted aircraft pilot, or is in training leading to such a designation;
 (C)engages in, or is in training leading to, frequent and regular performance of operational flying duty or proficiency flying duty;
 (D)engages in or remains in aviation service for a specified period; and (E)meets such other criteria as the Secretary concerned determines appropriate.
 (2)Enlisted members not currently engaged in flying dutyThe Secretary concerned may pay aviation incentive pay under this section to an enlisted member who is otherwise qualified for such pay but who is not currently engaged in the performance of operational flying duty or proficiency flying duty if the Secretary determines, under regulations prescribed under section 374 of this title, that payment of aviation pay to that enlisted member is in the best interests of the service.
 (b)Aviation bonusThe Secretary concerned may pay an aviation bonus under this section to an enlisted member in a regular or reserve component of a uniformed service who—
 (1)is entitled to aviation incentive pay under subsection (a); (2)is within one year of completing the member’s enlistment;
 (3)reenlists or voluntarily extends the member’s enlistment for a period of at least one year or, in the case of an enlisted member serving pursuant to an indefinite reenlistment, executes a written agreement to remain on active duty for a period of at least one year or to remain in an active status in a reserve component for a period of at least one year; and
 (4)meets such other criteria as the Secretary concerned determines appropriate. (c)Maximum amount and method of payment (1)Maximum amountThe Secretary concerned shall determine the amount of a bonus or incentive pay to be paid under this section, except that—
 (A)aviation incentive pay under subsection (a) shall be paid at a monthly rate not to exceed $1,000 per month; and
 (B)an aviation bonus under subsection (b) may not exceed $35,000 for each 12-month period of obligated service agreed to under subsection (d).
											(2)Business case for payment of aviation bonus amounts
 (A)In generalThe amount of the aviation bonus payable under paragraph (1)(B) under agreements entered into under subsection (d) during a fiscal year shall be determined solely through a business case analysis of the amount required to be paid under such agreements in order to address anticipated manning shortfalls for such fiscal year by aircraft type category.
 (B)Budget justification documentsThe budget justification documents in support of the budget of the President for a fiscal year (as submitted to Congress pursuant to section 1105 of title 31) shall set forth for each uniformed service the following:
 (i)The amount requested for the payment of aviation bonuses under this section using amounts authorized to be appropriated for the fiscal year concerned by aircraft type category.
 (ii)The business case analysis supporting the amount so requested by aircraft type category. (iii)For each aircraft type category, whether or not the amount requested will permit the payment during the fiscal year concerned of the maximum amount of the aviation bonus authorized by paragraph (1).
 (iv)If any amount requested is to address manning shortfalls, a description of any plans of the Secretary concerned to address such shortfalls by non-monetary means.
 (3)Lump sum or installmentsA bonus under this section may be paid in a lump sum or in periodic installments, as determined by the Secretary concerned.
 (4)Fixing bonus amountUpon acceptance by the Secretary concerned of the written agreement required by subsection (d), the total amount of the bonus to be paid under the agreement shall be fixed.
 (d)Written agreement for bonusTo receive an aviation bonus under this section, an enlisted member determined to be eligible for the bonus shall enter into a written agreement with the Secretary concerned that specifies—
 (1)the amount of the bonus; (2)the method of payment of the bonus under subsection (c)(2);
 (3)the period of obligated service; and (4)the type or conditions of the service.
 (e)Reserve component enlisted members performing inactive duty trainingAn enlisted member of reserve component who is entitled to compensation under section 206 of this title and who is authorized aviation incentive pay under this section may be paid an amount of incentive pay that is proportionate to the compensation received under section 206 of this title for inactive-duty training.
									(f)Relationship to other pay and allowances
 (1)Aviation incentive payAviation incentive pay paid to an enlisted member under subsection (a) shall be in addition to any other pay and allowance to which the enlisted member is entitled, except that an enlisted member may not receive a payment under such subsection and section 351(a)(2) or 353(a) of this title for the same skill and period of service.
 (2)Aviation bonusAn aviation bonus paid to an enlisted member under subsection (b) shall be in addition to any other pay and allowance to which the enlisted member is entitled, except that an enlisted member may not receive a bonus payment under such subsection and section 331 or 353(b) of this title for the same skill and period of service.
 (g)RepaymentAn enlisted member who receives aviation incentive pay or an aviation bonus under this section and who fails to fulfill the eligibility requirements for the receipt of the incentive pay or bonus or complete the period of service for which the incentive pay or bonus is paid, as specified in the written agreement under subsection (d) in the case of a bonus, shall be subject to the repayment provisions of section 373 of this title.
 (h)DefinitionsIn this section: (1)Aviation serviceThe term aviation service means participation in aerial flight performed, under regulations prescribed by the Secretary concerned, by an eligible enlisted member remotely piloted aircraft pilot.
 (2)Operational flying dutyThe term operational flying duty means flying performed under competent orders by enlisted members of the regular or reserve components while serving in assignments in which basic flying skills are normally maintained in the performance of assigned duties as determined by the Secretary concerned, and flying duty performed by members in training that leads to designation as a remotely piloted aircraft pilot by the Secretary concerned.
 (3)Proficiency flying dutyThe term proficiency flying duty means flying performed under competent orders by enlisted members of the regular or reserve components while serving in assignments in which such skills would normally not be maintained in the performance of assigned duties.
 (i)Termination of AuthorityNo agreement may be entered into under this section after December 31, 2018. . (b)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 334 the following new item:
							334a. Special aviation incentive pay and bonus authorities: enlisted members who pilot remotely
			 piloted aircraft..
						618.Technical and conforming amendments relating to 2008 consolidation of special pay authorities
						(a)Repayment provisions
 (1)Title 10The following provisions of title 10, United States Code, are each amended by inserting or 373 before of title 37: (A)Section 510(i).
 (B)Subsections (a)(3) and (c) of section 2005. (C)Paragraphs (1) and (2) of section 2007(e).
 (D)Section 2105. (E)Section 2123(e)(1)(C).
 (F)Section 2128(c). (G)Section 2130a(d).
 (H)Section 2171(g). (I)Section 2173(g)(2).
 (J)Paragraphs (1) and (2) of section 2200a(e).
 (K)Section 4348(f). (L)Section 6959(f).
 (M)Section 9348(f). (N)Subsections (a)(2) and (b) of section 16135.
 (O)Section 16203(a)(1)(B). (P)Section 16301(h).
 (Q)Section 16303(d). (R)Paragraphs (1) and (2) of section 16401(f).
 (2)Title 14Section 182(g) of title 14, United States Code, is amended by inserting or 373 before of title 37. (b)Officers appointed pursuant to an agreement under section 329 of title 37Section 641 of title 10, United States Code, is amended by striking paragraph (6).
 (c)Reenlistment leaveThe matter preceding paragraph (1) of section 703(b) of title 10, United States Code, is amended by inserting or paragraph (1) or (3) of section 351(a) after section 310(a)(2).
 (d)Rest and recuperation absence for qualified members extending duty at designated location overseasThe matter following paragraph (4) of section 705(a) of title 10, United States Code, is amended by inserting or 352 after section 314.
 (e)Rest and recuperation absence for certain members undergoing extended deployment to combat zoneSection 705a(b)(1)(B) of title 10, United States Code, is amended by inserting or 352(a) after section 305. (f)Additional incentives for health professionals of the Indian Health ServiceSection 116(a) of the Indian Health Care Improvement Act (25 U.S.C. 1616i(a)) is amended by inserting or 335(b) after section 302(b).
 (g)Military pay and allowances continuance while in a missing statusSection 552(a)(2) of title 37, United States Code, is amended by inserting or section 351(a)(2) after section 301. (h)Military pay and allowancesSection 907(d) of title 37, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by inserting or 351 after section 301;
 (B)in subparagraph (B), by inserting or 352 after section 301c; (C)in subparagraph (C), by inserting or 353(a) after section 304;
 (D)in subparagraph (D), by inserting or 352 after section 305; (E)in subparagraph (E), by inserting or 352 after section 305a;
 (F)in subparagraph (F), by inserting or 352 after section 305b; (G)in subparagraph (G), by inserting or 352 after section 307a;
 (H)in subparagraph (I), by inserting or 352 after section 314; (I)in subparagraph (J), by striking 316 and inserting 353(b); and
 (J)in subparagraph (K), by striking 323 and inserting section 355; and (2)in paragraph (2)—
 (A)in subparagraph (A), by inserting or 352 after section 307; (B)in subparagraph (B), by striking 308 and inserting 331;
 (C)in subparagraph (C), by striking 309 and inserting 331; and (D)in subparagraph (D), by inserting or 353 after section 320.
 (i)Pay and allowances of officers of the Public Health ServiceSection 208(a)(2) of the Public Health Service Act (42 U.S.C. 210(a)(2)) is amended by inserting or 373 after 303a(b). CDisability Pay, Retired Pay, and Survivor Benefits IAmendments in Connection with Retired Pay Reform 631.Adjustments to Survivor Benefit Plan for members electing lump sum payments of retired pay under the modernized retirement system for members of the uniformed services (a)Definition of base amountSection 1447(6)(A) of title 10, United States Code, is amended in the matter preceding clause (i) by inserting or 1415(b)(1)(B) after section 1409(b)(2).
 (b)Coordination with reductions in retired paySection 1452 of such title is amended— (1)in subsection (a)(1), by inserting , other than retired pay received as a lump sum under section 1415(b)(1)(A) of this title, in the matter preceding subparagraph (A) after , the retired pay;
 (2)in subsection (b)(1), by inserting , other than retired pay received as a lump sum under section 1415(b)(1)(A) of this title, after The retired pay; and (3)in subsection (c)—
 (A)in paragraph (1), by inserting , other than retired pay received as a lump sum under section 1415(b)(1)(A) of this title, after The retired pay; and (B)in paragraph (4), by inserting or 1415(b)(1)(B) after section 1409(b)(2).
									632.Technical correction regarding election to participate in modernized retirement system for
			 reserve component members experiencing a break in service
 (a)Persons experiencing a break in serviceSection 12739(f)(2)(B)(iii) of title 10, United States Code, is amended by striking on the date of the reentry and inserting within 30 days after the date of the reentry. (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2018, immediately after the coming into effect of the amendment made by section 631(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 843), to which the amendment made by subsection (a) relates.
							IIOther Matters
						636.Authority for the Secretaries of the military departments to provide for care of remains of those
 who die on active duty and are interred in a foreign cemeterySection 1482(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (10)In the case of a decedent under the jurisdiction of a Secretary of a military department at the time of death, enduring care of remains interred in a foreign cemetery if the burial location was designated by such Secretary..
						637.Technical corrections to  use of member's current pay grade and years of service in a division of
			 property involving disposable retired pay
 (a)In generalSection 1408 of title 10, United States Code, is amended— (1)in subsection (a)(4)—
 (A)in the matter preceding clause (i) of subparagraph (A), by striking (as determined pursuant to subparagraph (B); and (B)by striking subparagraph (B) and inserting the following new subparagraph (B):
										
 (B)For purposes of subparagraph (A), in the case of a division of property as part of a final decree of divorce, dissolution, annulment, or legal separation that becomes final prior to the date of a member's retirement, the total monthly retired pay to which the member is entitled shall be—
 (i)in the case of a member not described in clause (ii), the amount of retired pay to which the member would have been entitled using the member's retired pay base and years of service on the date of the decree of divorce, dissolution, annulment, or legal separation, as computed under section 1406 or 1407 of this title, whichever is applicable, increased by the sum of the cost-of-living adjustments that—
 (I)would have occurred under section 1401a(b) of this title between the date of the decree of divorce, dissolution, annulment, or legal separation and the time of the member's retirement using the adjustment provisions under section 1401a of this title applicable to the member upon retirement; and
 (II)occur under 1401a of this title after the member's retirement; or (ii)in the case of a member who becomes entitled to retired pay pursuant to chapter 1223 of this title, the amount of retired pay to which the member would have been entitled using the member's retired pay base and creditable service points on the date of the decree of divorce, dissolution, annulment, or legal separation, as computer under chapter 1223 of this title, increased by the sum of the cost-of-living adjustments as described in clause (i) that apply with respect to the member.
												; and
 (2)in subsection (d), by adding at the end the following new paragraph:  (8)A division of property award computed as a percentage of a member's disposable retired pay shall be increased by the same percentage as any cost-of-living adjustment made under section 1401a after the member's retirement..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on December 23, 2016, as if enacted immediately following the enactment of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) to which such amendments relate.
 (c)ApplicabilityThe amendments made by subsection (a) shall apply with respect to any division of property as part of a final decree of divorce, dissolution, annulment, or legal separation involving a member of the Armed Forces to which section 1408 of title 10, United States Code, applies that becomes final after December 23, 2016.
							638.Permanent extension and cost-of-living adjustments of special survivor indemnity allowances under
			 the
			 Survivor Benefit
 PlanSection 1450(m) of title 10, United States Code, is amended— (1)in paragraph (2)—
 (A)in subparagraph (H), by striking and at the end; and (B)by striking subparagraph (I) and inserting the following new subparagraphs:
									
 (I)for months from October 2016 through December 2018, $310; and (J)for months during any calendar year after 2018, the amount determined in accordance with paragraph (6).; and
 (2)by striking paragraph (6) and inserting the following new paragraph (6):  (6)Cost-of-living adjustments after 2018 (A)In generalThe amount of the allowance payable under paragraph (1) for months during any calendar year beginning after 2018 shall be—
 (i)the amount payable pursuant to paragraph (2) for months during the preceding calendar year, plus (ii)an amount equal to the percentage of the amount determined pursuant to clause (i) which percentage is equal to the percentage increase in retired pay of members and former members of the armed forces for such calendar year under section 1401a of this title.
 (B)Public notice on amount of allowance payableThe Secretary of Defense shall publish in the Federal Register each year the amount of the allowance payable under paragraph (1) for months in such year by reason of the operation of this paragraph..
							DOther Matters
					651.Construction of domestic source requirement for footwear furnished to enlisted members of the Armed
 Forces on initial entry into the Armed ForcesSection 418(d) of title 37, United States Code, is amended by adding at the end the following new paragraphs:
						
 (4)This subsection does not apply to the furnishing of athletic footwear to the members of the Army, the Navy, the Air Force, or the Marine Corps upon their initial entry into the armed forces, or prohibit the provision of a cash allowance to such members for such purpose, if the Secretary of Defense determines that compliance with paragraph (2) would result in a sole source contract for procurement of athletic footwear for the purpose stated in paragraph (1) because there would be only a sole certified of supply for such footwear.
 (5)The Secretary of Defense shall ensure that all procurements of athletic footwear to which this subsection applies are made using firm fixed price contracts..
					652.Inclusion of Department of Agriculture in Transition Assistance Program
 (a)In generalSubsection (a) of section 1144 of title 10, United States Code, is amended by striking and the Secretary of Veterans Affairs each place it appears in paragraphs (1) and (2) and inserting the Secretary of Veterans Affairs, and the Secretary of Agriculture. (b)Inclusion in elements of programSubsection (b) of such section is amended by adding at the end the following new paragraph:
							
 (12)Provide information regarding the availability to such members of the following through the Department of Agriculture:
 (A)Grants, loans, and other assistance to enter production agriculture or engage in rural entrepreneurship.
 (B)Identification of and assistance in obtaining employment within the agricultural sector that aligns with military occupational specialties or military certifications, including employment with the Department.
 (C)Training and apprenticeships for employment in rural communities and in the agricultural and food sectors..
 653.Review and update of regulations governing debt collectors interactions with unit commandersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review and update Department of Defense Instruction 1344.09 and any associated regulations to ensure that such regulations comply with Federal consumer protection laws with respect to the collection of debt.
					VIIHealth Care Provisions
				ATRICARE and Other Health Care Benefits
					701.TRICARE Advantage demonstration program
						(a)Establishment
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall, in consultation with the Secretary of Health and Human Services, establish a demonstration program to enable applicable eligible individuals to enroll in Medicare Advantage plans.
 (2)DurationThe demonstration program established under paragraph (1) shall be carried out for a period of not less than five years.
							(b)Plans
 (1)SelectionThe Secretary shall competitively select one or more Medicare Advantage plans for which the Secretary of Health and Human Services has waived or modified requirements under section 1857(i) of the Social Security Act (42 U.S.C. 1395w-27(i)) in market areas of the TRICARE program with large concentrations of beneficiaries eligible for TRICARE for Life (as determined by the Secretary) to participate in the demonstration program through the use of risk-bearing, capitated contracts with Medicare Advantage organizations.
 (2)RequirementsEach Medicare Advantage plan selected under paragraph (1) shall meet the following requirements: (A)The plan is an MA-PD plan (as defined in section 1860D-1(a)(3)(C) of the Social Security Act (42 U.S.C. 1395w-101(a)(3)(C))).
 (B)The plan has a minimum quality star rating of four or higher under section 1853(o)(4) of such Act (42 U.S.C. 1395w-23(o)(4)).
 (C)The plan and the Medicare Advantage organization offering the plan meet such other criteria as the Secretary determines appropriate for purposes of this section.
								(3)Use of Department facilities and services
 (A)Military treatment facilitiesThe Secretary may include military treatment facilities as authorized providers for applicable eligible individuals enrolled in a Medicare Advantage plan participating in the demonstration program as a service provided by the Department of Defense.
 (B)Pharmacy benefits programThe Secretary may include coverage of pharmaceutical agents under the pharmacy benefits program under section 1074g of title 10, United States Code, as a coverage option for applicable eligible individuals enrolled in a Medicare Advantage plan participating in the demonstration program as a service provided by the Department of Defense.
 (c)Enrollment of applicable eligible individualsUnless an applicable eligible individual opts out, all applicable eligible individuals located in an area participating in the demonstration program shall be enrolled in a Medicare Advantage plan selected under subsection (b)(1).
 (d)Costs of programThe Secretary and the Secretary of Health and Human Services shall jointly determine the appropriate distribution of costs and potential savings to the Department of Defense and the Department of Health and Human Services that result from the demonstration program.
						(e)Reports
							(1)Report on implementation of program
 (A)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation by the Secretary of the demonstration program under this section.
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A description of each Medicare Advantage plan participating in the demonstration program, disaggregated by market area of the TRICARE program (as determined by the Secretary).
 (ii)A description of covered benefits, premium rates, and copayments or cost sharing, if any, for each Medicare Advantage plan participating in the demonstration program in each such area.
 (iii)The number of applicable eligible individuals eligible to enroll and the number of applicable eligible individuals projected to enroll in each Medicare Advantage plan participating in the demonstration program in each such area.
 (iv)An assessment of projected average annual out-of-pocket costs, if any, for applicable eligible individuals enrolled in each Medicare Advantage plan participating in the demonstration program.
 (v)A description of outcome metrics developed to measure quality of care, improved health outcomes, better access to care, and enhanced beneficiary experience under the demonstration program.
									(2)Final report
 Not later than four years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report providing a comprehensive assessment of the demonstration program under this section.
 (f)DefinitionsIn this section: (1)Applicable eligible individualThe term applicable eligible individual means an eligible individual (as defined in paragraph (2)) who is a Medicare Advantage eligible individual (as defined in section 1851(a)(3) of the Social Security Act (42 U.S.C. 1395w-21(a)(3))).
 (2)Eligible individualThe term eligible individual means an individual eligible for health benefits under section 1086(d) of title 10, United States Code.
 (3)Medicare Advantage organizationThe term Medicare Advantage organization has the meaning given that term in section 1859 of the Social Security Act (42 U.S.C. 1395w-28). (4)Medicare Advantage planThe term Medicare Advantage plan means a health plan under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w-21 et seq.).
 (5)SecretaryThe term Secretary means the Secretary of Defense. (6)TRICARE program; TRICARE for lifeThe terms TRICARE program and TRICARE for Life have the meanings given those terms in section 1072 of title 10, United States Code.
							(g)Regulations
 (1)In generalIn order to implement expeditiously the demonstration program under this section, the Secretary may prescribe such changes to the regulations implementing the TRICARE program as the Secretary considers appropriate.
 (2)RulemakingThe Secretary shall implement any changes prescribed under paragraph (1)— (A)by prescribing an interim final rule; and
 (B)not later than 180 days after prescribing such interim final rule and considering public comments with respect to such interim final rule, by prescribing a final rule.
 (h)Waiver authorityThe Secretary of Health and Human Services may waive such requirements of titles XI and XVIII of the Social Security Act (42 U.S.C. 1301 et seq.; 1395 et seq.) as may be necessary for purposes of carrying out this section.
						702.Continued access to medical care at facilities of the uniformed services for certain members of the
			 reserve
			 components
 (a)TRICARE Reserve SelectParagraph (2) of section 1076d(f) of title 10, United States Code, is amended to read as follows:  (2)The term TRICARE Reserve Select means—
 (A)medical care at facilities of the uniformed services to which a dependent described in section 1076(a)(2) of this title is entitled; and
 (B)health benefits under the TRICARE Select self-managed, preferred provider network option under section 1075 of this title made available to beneficiaries by reason of this section and subject to the cost-sharing requirements set forth in such section 1075..
 (b)TRICARE Retired ReserveSection 1076e is amended— (1)In subsection (b), in the subsection heading, by striking Retired Reserve;
 (2)In subsection (c), by striking Retired Reserve the last place it appears; and (3)in subsection (f), by striking paragraph (2) and inserting the following:
								
 (2)The term TRICARE Retired Reserve means— (A)medical care at facilities of the uniformed services to which a dependent described in section 1076(a)(2) of this title is entitled; and
 (B)health benefits under the TRICARE Select self-managed, preferred provider network option under section 1075 of this title made available to beneficiaries by reason of this section and subject to the cost-sharing requirements set forth in such section 1075..
							703.Modification of eligibility for TRICARE Reserve Select and TRICARE Retired Reserve of certain
			 members of the reserve components
 (a)TRICARE Reserve SelectSection 1076d(a) of title 10, United States Code, is amended— (1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and
 (2)by striking paragraph (2). (b)TRICARE Retired ReserveSection 1076e(a) of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and (2)by striking paragraph (2).
							704.Expedited evaluation and treatment for prenatal surgery under the TRICARE program
 (a)In generalThe Secretary of Defense shall implement processes and procedures to ensure that a covered beneficiary under the TRICARE program whose pregnancy is complicated with a fetal condition or suspected of being complicated with a fetal condition receives, in an expedited manner and at the discretion of the covered beneficiary, evaluation, non-directive counseling, and treatment from a perinatal or pediatric specialist capable of providing surgical management and intervention in utero.
 (b)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. 705.Specification that individuals under the age of 21 are eligible for hospice care services under the TRICARE programSection 1079(a)(15) of title 10, United States Code, is amended by inserting before the period at the end the following: , except that hospice care may be provided to individuals under the age of 21.
					706.Modifications of cost-sharing requirements for the TRICARE Pharmacy Benefits Program and treatment
			 of certain pharmaceutical agents
 (a)In generalParagraph (6) of section 1074g(a) of title 10, United States Code, is amended to read as follows:  (6)(A)In the case of any of the years 2018 through 2026, the cost-sharing amounts under this subsection for eligible covered beneficiaries shall be determined in accordance with the following table:For:The cost-sharing amount for a 30-day supply of a retail generic is:The cost-sharing amount for a 30-day supply of a retail formulary is:The cost-sharing amount for a 90-day supply of a mail order generic is:The cost-sharing amount for a 90-day supply of a mail order formulary is:The cost-sharing amount for a 90-day supply of a mail order non-formulary is:2018$10$28$10$28$542019$10$30$10$30$582020$10$32$10$32$622021$11$34$11$34$662022$11$36$11$36$702023$11$38$11$38$752024$12$40$12$40$802025$13$42$13$42$852026$14$45$14$45$90
 (B)For any year after 2026, the cost-sharing amounts under this subsection for eligible covered beneficiaries shall be equal to the cost-sharing amounts for the previous year adjusted by an amount, if any, determined by the Secretary to reflect changes in the costs of pharmaceutical agents and prescription dispensing, rounded to the nearest dollar.
 (C)Notwithstanding subparagraphs (A) and (B), the cost-sharing amounts under this subsection for a dependent of a member of the uniformed services who dies while on active duty, a member retired under chapter 61 of this title, or a dependent of a member retired under such chapter shall be equal to the cost-sharing amounts, if any, for 2017.
									.
						(b)Treatment of certain pharmaceutical agents
 (1)Pharmacy benefits programSuch section is amended by adding at the end the following new paragraph:  (10)Notwithstanding paragraphs (2), (5), and (6), in order to encourage the use by covered beneficiaries of pharmaceutical agents that provide the greatest value to covered beneficiaries and the Department of Defense (as determined by the Secretary, including considerations of better care, healthier people, and smarter spending), the Secretary may, upon the recommendation of the Pharmacy and Therapeutics Committee established under subsection (b) and review by the Uniform Formulary Beneficiary Advisory Panel established under subsection (c)—
 (A)exclude from the pharmacy benefits program any pharmaceutical agent that the Secretary determines provides very little or no value to covered beneficiaries and the Department under the program; and
 (B)give preferential status to any non-generic pharmaceutical agent on the uniform formulary by treating it, for purposes of cost-sharing under paragraph (6), as a generic product under the TRICARE retail pharmacy program and mail order pharmacy program..
 (2)Medical contractsSection 1079 of such title is amended by adding at the end the following new subsection:  (q)In the case of any pharmaceutical agent (as defined in section 1074g(g) of this title) provided under a contract entered into under this section by a physician, in an outpatient department of a hospital, or otherwise as part of any medical services provided under such a contract, the Secretary of Defense may, under regulations prescribed by the Secretary, adopt special reimbursement methods, amounts, and procedures to encourage the use of high-value products and discourage the use of low-value products, as determined by the Secretary..
 (3)RegulationsIn order to implement expeditiously the reforms authorized by the amendments made by paragraphs (1) and (2), the Secretary of Defense may prescribe such changes to the regulations implementing the TRICARE program (as defined in section 1072 of title 10, United States Code) as the Secretary considers appropriate—
 (A)by prescribing an interim final rule; and (B)not later than one year after prescribing such interim final rule and considering public comments with respect to such interim final rule, by prescribing a final rule.
								707.Consolidation of cost-sharing requirements under TRICARE Select and TRICARE Prime
						(a)TRICARE Select
 (1)In generalSection 1075 of title 10, United States Code, is amended— (A)in subsection (c), by striking paragraphs (1) and (2) and inserting the following new paragraphs:
									
 (1)With respect to beneficiaries in the active-duty family member category or the retired category other than beneficiaries described in paragraph (2)(B), the cost-sharing requirements shall be calculated pursuant to subsection (d)(1).
 (2)(A)With respect to beneficiaries described in subparagraph (B) in the active-duty family member category or the retired category, the cost-sharing requirements shall be calculated as if the beneficiary were enrolled in TRICARE Extra or TRICARE Standard as if TRICARE Extra or TRICARE Standard, as the case may be, were still being carried out by the Secretary.
 (B)Beneficiaries described in this subparagraph are the following beneficiaries: (i)Retired members and the family members of such retired members covered by section 1086(c)(1) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a retired member.
 (ii)Survivors covered by section 1086(c)(2) of this title.; (B)by striking subsection (e); and
 (C)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively. (2)Conforming amendmentSubsection (d)(2) of such section is amended by striking , and the amounts specified under paragraphs (1) and (2) of subsection (e),.
 (b)TRICARE PrimeSection 1075a(a) of title 10, United States Code, is amended— (1)by striking paragraph (2) and inserting the following new paragraph:
								
 (2)With respect to beneficiaries in the active-duty family member category or the retired category (as described in section 1075(b)(1) of this title) other than beneficiaries described in paragraph (3)(B), the cost-sharing requirements shall be calculated pursuant to subsection (b)(1).; and
 (2)in paragraph (3), by striking subparagraph (B) and inserting the following new subparagraph:  (B)Beneficiaries described in this subparagraph are the following beneficiaries:
 (i)Retired members and the family members of such retired members covered by section 1086(c)(1) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a retired member.
 (ii)Survivors covered by section 1086(c)(2) of this title.. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2018.
						708.TRICARE technical amendments
 (a)Definition of TRICARE StandardParagraph (15) of section 1072 of title 10, United States Code, is amended to read as follows:  (15)The term TRICARE Standard means the TRICARE program made available prior to January 1, 2018, covering health benefits contracted for under the authority of section 1079(a) or 1086(a) of this title and subject to the same rates and conditions as apply to persons covered under those sections..
						(b)Cost-sharing amounts
							(1)TRICARE Select
 (A)Allowance of cost-sharing amounts as determined by the SecretarySubsection (d) of section 1075 of such title is amended by adding at the end the following new paragraph:
									
 (4)The cost-sharing requirements applicable to services not specifically addressed in the table set forth in paragraph (1) shall be established by the Secretary..
 (B)Modification of reference to ambulance civilian networkParagraph (1) of such subsection is amended, in the first column of the table, by striking Ambulance civilian network and inserting Ground ambulance civilian network. (2)TRICARE Prime (A)Allowance of cost-sharing amounts as determined by the SecretarySubsection (b) of section 1075a of such title is amended by adding at the end the following new paragraph:
									
 (4)The cost-sharing requirements applicable to services not specifically addressed in the table set forth in paragraph (1) shall be established by the Secretary..
 (B)Modification of reference to ambulance civilian networkParagraph (1) of such section is amended, in the first column of the table, by striking Ambulance civilian network and inserting Ground ambulance civilian network. (c)Medical care for dependents (1)Reference to medically necessary vitaminsParagraphs (3) and (18) of section 1077(a) of such title are amended by striking subsection (g) each place it appears and inserting subsection (h).
 (2)Eligibility of dependents to purchase hearing aidsSection 1077(g) of such title is amended by striking of former members of the uniformed services and inserting eligible for care under this section. (d)Modification of reference to fiscal year (1)Contracts for medical care for spouses and childrenSection 1079(b) such title is amended by striking fiscal year each place it appears and inserting calendar year.
 (2)Contracts for health benefits for certain members, former members, and their dependentsSection 1086(b) of such title is amended by striking fiscal year each place it appears and inserting calendar year. (e)Referrals and preauthorizations for TRICARE Prime (1)Preauthorization for care at residential treatment centersSection 1095f(b) of such title is amended by adding at the end the following new paragraph:
								
 (4)Inpatient care at a residential treatment center.. (2)ReferenceSection 1075a(c) of such title is amended by striking section 1075f(a) and insertingsection 1095f(a).
 (f)Applicability of premium for dependent coverageSection 1110b(c)(1) of such title is amended by striking section 1075 of this section and inserting section 1075 or 1075a of this title, as appropriate. 709.Contraception coverage parity under the TRICARE program (a)In generalSection 1074d of title 10, United States Code, is amended—
 (1)in subsection (a)— (A)in the subsection heading, by inserting for members and former members after Services available; and
 (B)in paragraph (1), by striking subsection (b) and inserting subsection (d); (2)by redesignating subsection (b) as subsection (d); and
 (3)by inserting after subsection (a) the following new subsections:  (b)Care related to prevention of pregnancyFemale covered beneficiaries shall be entitled to care related to the prevention of pregnancy described in subsection (d)(3).
 (c)Prohibition on cost-Sharing for certain servicesNotwithstanding section 1074g(a)(6), section 1075, or section 1075a of this title or any other provision of law, cost-sharing may not be imposed or collected for care related to the prevention of pregnancy provided pursuant to subsection (a) or (b), including for any method of contraception provided, whether provided through a facility of the uniformed services, the TRICARE retail pharmacy program, or the national mail-order pharmacy program.
									.
 (b)Care related to prevention of pregnancySubsection (d)(3) of such section, as redesignated by subsection (a)(2), is further amended by inserting before the period at the end the following: (including all methods of contraception approved by the Food and Drug Administration, contraceptive care (including with respect to insertion, removal, and follow up), sterilization procedures, and patient education and counseling in connection therewith).
 (c)Conforming amendmentSection 1077(a)(13) of such title is amended by striking section 1074d(b) and inserting section 1074d(d). (d)Effective dateThe amendments made by this section shall take effect on October 1, 2018.
						BHealth Care Administration
					721.Modification of priority for evaluation and treatment of individuals at military treatment
 facilitiesSubsection (b) of section 717 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended to read as follows:
						
							(b)Priority of covered beneficiaries
 (1)In generalExcept as provided in paragraph (2), the evaluation and treatment of covered beneficiaries at military treatment facilities shall be prioritized ahead of the evaluation and treatment of veterans and civilians at such facilities under subsection (a).
 (2)WaiverThe Secretary may waive the requirement under paragraph (1) in order to provide timely evaluation and treatment for individuals who are—
 (A)severely wounded or injured by acts of terror that occur in the United States; or (B)residents of the United States who are severely wounded or injured by acts of terror outside the United States..
					722.Selection of directors of military treatment facilities and tours of duty of
			 such directors
 (a)In generalNot later than January 1, 2019, the Secretary of Defense shall do the following: (1)Develop the common qualifications and core competencies required of military and civilian individuals for selection as directors of military treatment facilities.
 (2)Establish a minimum length for the tour of duty of a member of the Armed Forces serving as a director of a military treatment facility.
							(b)Qualifications and competencies
 (1)StandardsIn developing common qualifications and core competencies under subsection (a)(1), the Secretary shall include standards with respect to the following:
 (A)Professional competence. (B)Moral and ethical integrity and character.
 (C)Formal education in healthcare executive leadership and healthcare management. (D)Such other matters as the Secretary considers appropriate.
 (2)ObjectiveThe objective of the Secretary in developing such qualifications and competencies shall be to ensure that the individuals selected as directors of military treatment facilities are highly qualified to serve as health system executives in a medical treatment facility of the Armed Forces.
							(c)Tours of duty
 (1)In generalExcept as provided in paragraph (2), in the case of a director of a military treatment facility who is a member of the Armed Forces, the length of the tour of duty of any such director assigned to such position after January 1, 2019, may not be shorter than the longer of—
 (A)the length established pursuant to subsection (a)(2); or (B)three years.
 (2)WaiverThe Secretary may authorize a tour of duty of a member of the Armed Forces serving as a director of a military treatment facility of a shorter length than is otherwise provided for in paragraph (1) if the Secretary determines, in the discretion of the Secretary, that there is good cause for a tour of duty in such position of shorter length. Any such determination shall be made on a case-by-case basis.
							723.Clarification of administration of military medical
 treatment facilitiesSection 1073c(a) of title 10, United States Code, is amended— (1)in paragraph (1)(E), by striking miliary and inserting military;
 (2)in paragraph (2), in the matter preceding subparagraph (A), by striking commander of each military medical treatment facility and inserting military or civilian director of each military medical treatment facility, under the authority, direction, and control of the Director of the Defense Health Agency,; and
 (3)by adding at the end the following new paragraph:  (4)If the Secretary of Defense determines it appropriate, a military director (or any other senior military officer or officers) of a military medical treatment facility may be a commanding officer for purposes of chapter 47 of this title (the Uniform Code of Military Justice) with respect to military personnel assigned to the military medical treatment facility..
 724.Modification of execution of TRICARE contracting responsibilitiesSubsection (b) of section 705 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended to read as follows:
						
 (b)Execution of contracting responsibilityWith respect to any acquisition of managed care support services under the TRICARE program initiated after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018, the Under Secretary of Defense for Acquisition and Sustainment shall serve as the authority for decisions relating to such acquisition and shall be responsible for approving the acquisition strategy and conducting pre-solicitation, pre-award, and post-award acquisition reviews..
					725.Pilot program on establishment of integrated health care delivery systems
 (a)In generalBeginning not later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs and the Secretary of Health and Human Services, shall carry out a pilot program to establish integrated health care delivery systems among the military health system, other Federal health systems, and private sector integrated health systems.
 (b)Duration of pilot programThe Secretary of Defense shall carry out the pilot program for a period of not less than five years.
						(c)Implementation of pilot program
 (1)Establishment of task forceThe Secretary shall establish a multi-disciplinary task force of Federal and private sector health care experts (in this section referred to as the Task Force) to develop a plan to implement the pilot program.
							(2)Membership of task force
 (A)In generalThe Task Force shall be composed of senior health care representatives from— (i)the Department of Defense;
 (ii)the Department of Veterans Affairs; (iii)the Centers for Medicare & Medicaid Services;
 (iv)high-performance, integrated health systems in the private sector; and (v)health information technology organizations in the private sector.
 (B)Additional membersThe Secretary may appoint additional members of the Task Force from the private sector as the Secretary considers appropriate.
 (3)Submittal of planNot later than 180 days after the date of the enactment of this Act, the Task Force shall submit to the Secretary an implementation plan for the pilot program.
 (4)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (d)ElementsThe pilot program shall be developed and carried out as follows:
 (1)To create high-value integrated health systems that— (A)establish value-based models of reimbursement for health care providers in integrated health care delivery systems to promote medical innovation and create better health value for patients;
 (B)provide innovative health benefit design solutions to promote effective, efficient, and affordable health care; and
 (C)tailor case management and care coordination for high-need, high-cost patients. (2)To empower health care providers with real-time advanced information technology solutions—
 (A)to coordinate and manage health care services across the continuum of care; and (B)to leverage sophisticated data capture, cloud computing, and data analytical tools to provide predictive modeling capabilities for health care providers.
 (3)To empower patients with transparent information on health care costs, quality outcomes, and safety within health care provider networks in high-value integrated health systems.
 (4)To provide incentives to patients and health care providers to prevent overuse of low-value health care services.
							(e)Reports
 (1)Report on implementationNot later than 270 days after the date of the enactment of this Act, the Secretary shall transmit to the Committees on Armed Services of the Senate and the House of Representatives the implementation plan submitted to the Secretary under subsection (c)(3).
							(2)Final Report
 (A)In generalNot later than four years after the date that the pilot program begins, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the pilot program.
 (B)ElementsThe report submitted under subparagraph (A) shall provide the following: (i)An analysis of the impact of the pilot program on building sustainable integrated health care delivery systems among the military health system, other Federal health systems, and private sector integrated health systems.
 (ii)A determination of the extent to which value-based health care reimbursement models create value for patients and the health systems participating in the pilot program.
 (iii)A determination of the extent to which the use of real-time advanced information technology solutions—
 (I)improves coordination and management of health care services across the continuum of care; and (II)leverages sophisticated data capture, cloud computing, and data analytical tools to provide comprehensive predictive modeling capabilities for health care providers.
 (iv)A determination of the extent to which transparency of health care costs, health care quality outcomes, and patient safety within health care provider networks encourages patients to seek care from health care providers who provide high-quality health outcomes at lower cost.
 (v)A determination of the extent to which patient and provider incentives prevent overuse of low-value health services.
 (vi)A determination of the extent to which the pilot program should be expanded and implemented on a permanent basis.
									CReports and Other Matters
					731.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical
 Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), section 723 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), and section 741(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking September 30, 2018 and inserting September 30, 2019.
					732.Additional emergency uses for medical products to reduce deaths and severity of injuries caused by
			 agents of war
 Section 1107a of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (d)Additional authority to reduce deaths and severity of injuries caused by agents of war(1)In a case in which an emergency use of an unapproved product or an emergency unapproved use of an approved product cannot be authorized under section 564 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360bbb–3) because the emergency does not involve an actual or threatened attack with a biological, chemical, radiological, or nuclear agent or agents, the Secretary of Defense may authorize an emergency use outside the United States of the product to reduce the number of deaths or the severity of harm to members of the armed forces (or individuals associated with deployed members of the armed forces) caused by a risk or agent of war.
 (2)Except as otherwise provided in this subsection, an authorization by the Secretary under paragraph (1) shall have the same effect with respect to the armed forces as an emergency use authorization under section 564 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360bbb–3).
 (3)The Secretary may issue an authorization under paragraph (1) with respect to the emergency use of an unapproved product or the emergency unapproved use of an approved product only if—
 (A)the committee established under paragraph (5) has recommended that the Secretary issue the authorization; and
 (B)the Assistant Secretary of Defense for Health Affairs makes a written determination, after consultation with the Commissioner of Food and Drugs, that, based on the totality of scientific evidence available to the Assistant Secretary, criteria comparable to those specified in section 564(c) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360bbb–3(c)) have been met.
 (4)With respect to the emergency use of an unapproved product or the emergency unapproved use of an approved product under this subsection, the Secretary of Defense shall establish such scope, conditions, and terms under this subsection as the Secretary considers appropriate, including scope, conditions, and terms comparable to those specified in section 564 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360bbb–3).
 (5)(A)There is established in the Department of Defense a Department of Defense Emergency Use Authorization Committee (in this paragraph referred to as the Committee) to advise the Assistant Secretary of Defense for Health Affairs on proposed authorizations under this subsection.
 (B)Members of the Committee shall be appointed by the Secretary of Defense and shall consist of prominent health care professionals who are not employees of the Department of Defense (other than for purposes of serving as a member of the Committee).
 (C)The Committee may be established as a subcommittee of another Federal advisory committee. (6)In this subsection:
 (A)The term biological product has the meaning given that term in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)).
 (B)The terms device and drug have the meanings given those terms in section 201 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 321).
 (C)The term product means a drug, device, or biological product. (D)The terms unapproved product and unapproved use of an approved product have the meanings given those terms in section 564(a)(4) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360bbb–3(a)(4))..
 733.Prohibition on conduct of certain medical research and development projectsThe Secretary of Defense and each Secretary of a military department may not fund or conduct a medical research and development project unless the Secretary funding or conducting the project—
 (1)submits to the Committees on Armed Services of the Senate and the House of Representatives a written certification that the project is designed to directly protect, enhance, or restore the health and safety of members of the Armed Forces; and
 (2)does not initiate the funding or conduct of such project until the date that is 90 days after the submittal of such written certification.
						734.Modification of determination of average wait times at urgent care clinics and pharmacies at
			 military medical
			 treatment facilities under pilot program
						(a)Urgent care clinics
 Subsection (c)(2) of section 744 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended to read as follows:
							
 (2)DeterminationIn carrying out paragraph (1), the Secretary shall determine the average wait time to display under such paragraph by using a formula derived from best practices in the health care industry..
						(b)Pharmacies
 Subsection (d)(2) of such section is amended to read as follows:  (2)DeterminationIn carrying out paragraph (1), the Secretary shall determine the average wait time to display under such paragraph by using a formula derived from best practices in the health care industry..
						735.Report on plan to improve pediatric care and related services for children of members of the Armed
			 Forces
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan of the Department of Defense to improve pediatric care and related services for children of members of the Armed Forces.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)In order to ensure that children receive developmentally-appropriate and age-appropriate health care services from the Department, a plan to align preventive pediatric care under the TRICARE program with—
 (A)standards for such care as required by the Patient Protection and Affordable Care Act (Public Law 111–148);
 (B)guidelines established for such care by the Early and Periodic Screening, Diagnosis, and Treatment program under the Medicaid program carried out under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and
 (C)recommendations by organizations that specialize in pediatrics. (2)A plan to develop a uniform definition of pediatric medical necessity for the Department that aligns with recommendations of organizations that specialize in pediatrics in order to ensure that a consistent definition of such term is used in providing health care in military treatment facilities and by health care providers under the TRICARE program.
 (3)A plan to revise certification requirements for residential treatment centers of the Department to expand the access of children of members of the Armed Forces to services at such centers.
 (4)A plan to develop measures to evaluate and improve access to pediatric care, coordination of pediatric care, and health outcomes for such children.
 (5)A plan to include an assessment of access to pediatric specialty care in the annual report to Congress on the effectiveness of the TRICARE program.
 (6)A plan to improve the quality of and access to behavioral health care under the TRICARE program for children of members of the Armed Forces, including intensive outpatient and partial hospitalization services.
 (7)A plan to mitigate the impact of permanent changes of station and other service-related relocations of members of the Armed Forces on the continuity of health care services received by such children who have special medical or behavioral health needs.
 (8)A plan to mitigate deficiencies in data collection, data utilization, and data analysis to improve pediatric care and related services for children of members of the Armed Forces.
 (c)TRICARE program definedIn this section, the term TRICARE program has the meaning given such term in section 1072 of title 10, United States Code. 736.Inclusion of gambling disorder in health assessments and related research efforts of the Department of Defense (a)Annual Periodic Health AssessmentThe Secretary of Defense shall incorporate medical screening questions specific to gambling disorder into the Annual Periodic Health Assessment (DD Form 3024) conducted by the Department of Defense for members of the Armed Forces.
 (b)Research effortsThe Secretary shall incorporate into ongoing research efforts of the Department questions on gambling disorder, as appropriate, including by restoring such questions into the Health Related Behaviors Survey of Active Duty Military Personnel.
						VIIIAcquisition policy, acquisition management, and related matters
				AAcquisition policy and management
					801.Repeal of temporary suspension of public-private competitions for conversion of Department of
 Defense functions to performance by contractorsEffective as of the date that is one year after the date of the enactment of this Act, section 325 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2253) is repealed.
					802.Technical and conforming amendments related to program management provisions
 (a)Repeal of duplicative provision related to program and project managementSubsection (c) of section 503 of title 31, United States Code, as added by section 861(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2298), is repealed.
						(b)Repeal of duplicative provision related to program management officers and program management
 policy councilSection 1126 of title 31, United States Code, as added by section 861(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2299), is repealed.
 (c)Repeal of obsolete provisionsSection 861 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2299) is amended—
 (1)in subsection (a), by striking paragraphs (2) and (3); (2)in subsection (b), by striking paragraph (2); and
 (3)by striking subsections (c) and (d). 803.Should-cost management (a)Requirement for regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the Defense Supplement to the Federal Acquisition Regulation to provide for the appropriate use of the should-cost review process in a manner that is transparent, objective, and provides for the efficiency of the systems acquisition process in the Department of the Defense.
 (b)Required elementsThe regulations required under subsection (a) shall incorporate, at a minimum, the following elements:
 (1)A description of the features distinguishing a should-cost review and the analysis of program direct and indirect costs.
 (2)Establishment of a process for communicating with the contractor the elements of a proposed should-cost review.
 (3)A method for ensuring that identified should-cost savings opportunities are based on accurate, complete, and current information and are associated with specific engineering or business changes that can be quantified and tracked.
 (4)A description of the training, skills, and experience, including cross functional experience, that Department of Defense and contractor officials carrying out a should-cost review in subsection (a) should possess.
 (5)A method for ensuring appropriate collaboration with the contractor throughout the review process. (6)Establishment of review process requirements that provide for sufficient analysis and minimize any impact on program schedule.
 (7)A requirement that any separate audit or review carried out in connection with the should-cost review be provided to the prime contractor under the program.
 804.Clarification of purpose of Defense acquisitionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the Defense Federal Acquisition Regulation as appropriate to provide the following:
 (1)The Defense Acquisition System exists to manage the nation's investments in technologies, programs, and product support necessary to achieve the National Security Strategy and support the United States Armed Forces.
 (2)The investment strategy of the Department of Defense shall be postured to support not only today's force, but also the next force, and future forces beyond that.
 (3)The primary objective of Defense acquisition is to acquire quality products that satisfy user needs with measurable improvements to mission capability and operational support, in a timely manner, and at a fair and reasonable price.
						805.Defense policy advisory committee on technology
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall form a committee of senior executives from United States firms in the national technology and industrial base to meet with the Secretary, the Secretaries of the military departments, and members of the Joint Chiefs of Staff to exchange information, including, as appropriate, classified information, on technology threats to the national security of the United States and on the emerging technologies from the national technology and industrial base that may become available to counter such threats in a timely manner.
 (b)MeetingsThe defense policy advisory committee on technology formed pursuant to subsection (a) shall meet with the Secretary and the other Department of Defense officials specified in such subsection collectively at least once annually in each of fiscal years 2018 through 2022. The Secretary of Defense shall provide the congressional defense committees annual briefings on the meetings.
 (c)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the defense policy advisory committee on technology established pursuant to this section.
						806.Report on extension of development, acquisition, and sustainment authorities of the military
			 departments to the United States Special Operations Command
 (a)ReviewThe Secretary of Defense shall carry out a review of the authorities available to the Secretaries of the military departments and the acquisition executives of the military departments for the development, acquisition, and sustainment of technology, equipment, and services for the military departments in order to determine the feasibility and advisability of the provision of such authorities to the Commander of the United States Special Operations Command and the acquisition executive of the Command for the development, acquisition, and sustainment of special operations-peculiar technology, equipment, and services.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review required by subsection (a). The report shall include the following:
 (1)A description of the review. (2)An identification of the authorities the Secretary recommends for provision to the Commander of the United States Special Operations Command and the acquisition executive of the Command as described in subsection (a), and recommendations for any modifications of such authorities that the Secretary considers appropriate for purposes of the United States Special Operations Command.
 (3)Such recommendations for legislative or administrative action as the Secretary considers appropriate for the provision of authorities identified pursuant to paragraph (2) as described in subsection (a).
 (4)Such other matters as the Secretary considers appropriate in light of the review. BAmendments to general contracting authorities, procedures, and limitations 811.Waiver authority for purposes of expanding competitionSection 2304 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (m)In the event the application of any provision of law results in only one responsible bidder for a contract, the Secretary of Defense may waive such provision of law (other than subsection (c)) for purposes of expanding competition for the contract..
					812.Increased simplified acquisition threshold applicable to Department of Defense procurements
						(a)
							Increased simplified acquisition threshold
 (1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:
								
									2339a.Simplified acquisition threshold
 Notwithstanding section 134 of title 41, the simplified acquisition threshold for the Department of Defense for purposes of such section is $250,000.
										.
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								2339a. Simplified acquisition threshold..
 (b)Conforming amendmentSection 134 of title 41, United States Code, is amended by striking In division B and inserting Except as provided in section 2339a of title 10, in division B. 813.Increased threshold for cost or pricing data and truth in negotiations requirementsSection 2306a of title 10, United States Code, is amended by striking $500,000 each place it appears and inserting $1,000,000.
					814.Contract authority for advanced development of initial or additional prototype units
						(a)Permanent authority
 (1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2302d the following new section:
								
									2302e.Contract authority for advanced development of initial or additional prototype units
 (a)AuthorityA contract initially awarded from the competitive selection of a proposal resulting from a general solicitation referred to in section 2302(2)(B) of this title may contain a contract line item or contract option for—
 (1)the provision of advanced component development, prototype, or initial production of technology developed under the contract; or
 (2)the delivery of initial or additional items if the item or a prototype thereof is created as the result of work performed under the contract.
											(b)Limitations
 (1)Minimal amountA contract line item or contract option described in subsection (a)(2) shall require the delivery of the minimal amount of initial or additional items to allow for the timely competitive solicitation and award of a follow-on development or production contract for those items.
 (2)TermA contract line item or contract option described in subsection (a) shall be for a term of not more than 2 years.
 (3)Dollar value of workThe dollar value of the work to be performed pursuant to a contract line item or contract option described in subsection (a) may not exceed the amount of expenditure consistent with a major system, as defined in section 2302d of this title.
 (4)ApplicabilityThe authority provided in subsection (a) applies only to the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, and the Secretary of the Air Force.
											.
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2302d the following new item:
								2302e. Contract authority for advanced development of initial or additional prototype units..
 (b)Modification of competitive procedures definitionSection 2302(2)(B) of title 10, United States Code, is amended by striking basic research proposals and inserting proposals for basic research, applied research, advanced research, or development projects. (c)Repeal of obsolete authoritySection 819 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 107–314; 10 U.S.C. 2302 note) is hereby repealed.
						815.Treatment of independent research and development costs on certain contracts
 (a)Threshold for establishing advisory panel related to goal for reimbursable bid and proposal costsSection 2372a(d)(1) of title 10, United States Code, as added by section 824(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is amended by striking If the Department of Defense exceeds the goal established under subsection (c) for a fiscal year, within 180 days after exceeding the goal and inserting If the amount of reimbursable bid and proposal costs paid by the Department of Defense for a fiscal year exceeds .75 percent of the total aggregate industry sales to the Department for such fiscal year, within 180 days of exceeding such threshold.
 (b)Independent research and development costs: allowable costsSection 2372(d) of title 10, United States Code, as amended by section 824(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking subsection (c)(3)(A) and inserting subsection (c)(2)(A).
 816.Non-traditional contractor definitionSection 2302(9) of title 10, United States Code, is amended by striking means an entity that is not currently performing and inserting means a specific business unit or function with a unique entity identifier that is not currently performing.
 817.Repeal of domestic source restriction related to wearable electronicsSection 2533a(b)(2) of title 10, United States Code, is amended by inserting (excluding wearable electronics) after Hand or measuring tools. 818.Use of outcome-based and performance-based requirements for services contracts (a)Justification requirement for use of personnel and labor hour requirementsThe Department of Defense may not enter into a contract for the procurement of services valued in excess of $10,000,000 based on specific descriptive personnel and labor hour requirements unless the program manager and contracting officer first submit to the Under Secretary of Defense for Acquisition and Sustainment a written justification including the reasons for basing the contract on those requirements instead of outcome- or performance-based requirements.
 (b)Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on justifications submitted pursuant to subsection (a). The report shall review the adequacy of the justifications and identify any reoccurring obstacles to the use of outcome- and performance-based requirements instead of specified personnel and labor hour requirements for purposes of awarding services contracts.
 (c)SunsetThe requirements under this section shall terminate at the close of September 30, 2022. 819.Pilot program for longer term multiyear service contracts (a)In generalThe Secretary of Defense may use the authority under subsection (a) of section 2306c of title 10, United States Code, to enter into up to five contracts for periods of not more than 10 years for services described in subsection (b) of such section. Each contract entered into pursuant to this subsection may be extended for up to five additional one-year terms.
						(b)Study
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall enter into an agreement with an independent organization with relevant expertise to study best practices and lessons learned from using services contracts for periods longer than five years by commercial companies, foreign governments, and State governments, as well as service contracts for periods longer than five years used by the Federal Government, such as Energy Savings Performance Contracts.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the study conducted under paragraph (1).
 (c)Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the pilot program carried out under this section.
 820.Identification of commercial servicesSection 876 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2311) is amended—
 (1)by striking Not later than and inserting (a) In general.—Not later than; and (2)by adding at the end the following new subsection:
							
 (b)Identification of industry subcategoriesIn preparing the guidance required under subsection (a), the Secretary shall identify those industry subcategories in facilities-related services, knowledge-based services (except engineering services), construction services, medical services, or transportation services in which there are significant numbers of commercial services providers able to meet the requirements of the Department of Defense..
						821.Government Accountability Office bid protest reforms
 (a)In generalChapter 137 of title 10, United States Code, as amended by section 812, is further amended by adding at the end the following new section:
							
								2340.Government Accountability Office bid protests
									(a)Payment of costs for denied protests
 (1)In generalA contractor who files a protest described under paragraph (2) with the Government Accountability Office on a contract with the Department of Defense shall pay to the Department of Defense costs incurred for processing a protest at the Government Accountability Office and the Department of Defense.
 (2)Covered protestsA protest described under this paragraph is a protest— (A)all of the elements of which are denied in an opinion issued by the Government Accountability Office; and
 (B)filed by a party with revenues in excess of $100,000,000 during the previous year. (b)Withholding of payments above incurred costs of incumbent contractors (1)In generalContractors who file a protest on a contract on which they are the incumbent contractor shall have all payments above incurred costs withheld on any bridge contracts or temporary contract extensions awarded to the contractor as a result of a delay in award resulting from the filing of such protest.
										(2)Disposition of withheld payments above incurred costs
 (A)Release to incumbent contractorAll payments above incurred costs of a protesting incumbent contractor withheld pursuant to paragraph (1) shall be released to the protesting incumbent contractor if—
 (i)the solicitation that is the subject of the protest is cancelled and no subsequent request for proposal is released or planned for release; or
 (ii)if the Government Accountability Office issues an opinion that upholds any of the protest grounds filed under the protest.
 (B)Release to awardeeExcept for the exceptions set forth in subparagraph (A), all payments above incurred costs of a protesting incumbent contractor withheld pursuant to paragraph (1) shall be released to the contractor that was awarded the protested contract prior to the protest.
 (C)Release to Department of Defense in event of no contract awardExcept for the exceptions set forth in subparagraph (A), if a protested contract for which payments above incurred costs are withheld under paragraph (1) is not awarded to a contractor, the withheld payments shall be released to the Department of Defense and deposited into an account that can be used by the Department to offset costs associated with Government Accountability Office bid protests..
 (b)Clerical amendmentThe table of sections for such chapter, as amended by section 812(a)(2) of this Act, is further amended by inserting after the item relating to section 2339a the following new item:
							
								
									2340. Government Accountability Office bid protests..
						822.Enhanced post-award debriefing rights
 (a)Release of contract award informationNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that all required post-award debriefings must provide detailed and comprehensive statements of the agency’s rating for each evaluation criteria and of the agency’s overall award decision. With regard to protecting the confidential and proprietary information of other offerors, the revision shall encourage the release to the company of all information that otherwise would be releaseable in the course of a bid protest challenge to an award. At a minimum, the revisions shall include—
 (1)a requirement for disclosure of the agency’s written source selection award determination, redacted if necessary to protect other offerors’ confidential and proprietary information;
 (2)a requirement for a combined written and oral debriefing for all contract awards and task or delivery orders valued at $10,000,000 or higher;
 (3)a requirement for an option, at an offerors’ election, for access to an unredacted copy of the source selection award determination and the supporting agency record for outside counsel or other appropriate outside representative for all contract awards and task or delivery orders valued at $10,000,000 or higher;
 (4)provisions ensuring that both losing and winning offerors are entitled to the applicable enhanced post-award debriefing rights; and
 (5)robust procedures, consistent with section 2305(b)(5)(C) of title 10, United States Code, and section 15.506(e) of the Federal Acquisition Regulation, to protect the confidential and proprietary information of other offerors.
 (b)Opportunity for follow-up questionsSection 2305(b)(5) of title 10, United States Code, is amended— (1)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively;
 (2)in subparagraph (B)— (A)in clause (v), by striking ; and and inserting a semicolon;
 (B)in clause (vi), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new clause:
									
 (vii)an opportunity for a disappointed offeror to submit within two business days of receiving a post-award debriefing additional, follow-up questions related to the debriefing.; and
 (3)by inserting after subparagraph (B) the following new subparagraph:  (C)The agency shall respond in writing to additional, follow-up questions submitted under subparagraph (B) within five business days. The debriefing will not be considered concluded until the agency delivers its written responses to the disappointed offeror..
 (c)Commencement of post-briefing periodSection 3553(d)(4) of title 31, United States Code, is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) respectively;
 (2)by striking The period and inserting (A) The period; and (3)by adding at the end the following new subparagraph:
								
 (B)For procurements conducted by any component of the Department of Defense, the five-day post-debriefing period does not commence until the day the Government delivers to a disappointed offeror the written responses to any questions submitted pursuant to section 2305(5)(B)(vii) of title 10..
 (d)Decisions on protestsSection 3554(a)(1) of title 31, United States Code, is amended by striking the period at the end and inserting the following: for all protests arising from agencies outside the Department of Defense and within 65 days after the date the protest is submitted to the Comptroller General for all protests arising from the Department of Defense and its subordinate agencies. In protests arising from the Department of Defense and its subordinate agencies which present unusually complex issues or large agency records, the Comptroller General may extend the time for decision but in no event later than 100 days after the protest is submitted..
						823.Limitation on unilateral definitization
 (a)LimitationSection 2326 of title 10, United States Code, is amended — (1)by redesignating subsections (c), (d), (e), (f), (g), (h), and (i) as subsections (d), (e), (f), (g), (h), (i), and (j) respectively; and
 (2)by inserting after subsection (b) the following new subsection:  (c)Limitation on unilateral definitization by the contracting officerThe following limitation applies to all undefinitized contractual actions with a not to exceed value of $50,000,000 or greater:
 (1)If agreement is not reached on contractual terms, specifications, and price by a date certain, as required under subsection (b)(1), the contracting officer may not unilaterally definitize those terms, specifications and price over the objection of the contractor until—
 (A)the head of the agency approves the definitization in writing; (B)the contracting officer provides the written approval to the contractor; and
 (C)the head of the agency notifies the congressional defense committees of the approval. (2)The contract modification unilaterally definitizing the action shall not take effect until 60 calendar days after the congressional defense committees have been notified under subparagraph (C) of such paragraph..
 (b)Conforming regulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulations to conform with the amendments made by subsection (a).
						824.Restriction on use of reverse auctions and lowest price technically acceptable contracting methods
			 for safety equipment
 (a)In generalSection 814 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)in the section heading, by inserting and safety equipment after personal protective equipment; and (2)by inserting and safety equipment after personal protective equipment.
 (b)Conforming amendmentsThe tables of sections in section 2(b) of such Act and at the beginning of title VIII of such Act are amended in the item relating to section 814 by inserting and safety equipment after personal protective equipment.
						825.Use of lowest price technically acceptable source selection process
 (a)Additional requirementsSubsection (b) of section 813 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)in paragraph (5), by striking ; and and inserting a semicolon; (2)in paragraph (6), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following new paragraphs:  (7)the Department of Defense would not realize any additional innovation or future technological advantage by using a different methodology; and
 (8)the items procured are predominantly expendable in nature, non-technical, or a short life expectancy or short shelf life..
 (b)Reporting requirementSubsection (d) of such section is amended by striking contract exceeding $10,000,000 and inserting contract exceeding $5,000,000. 826.Middle tier of acquisition for rapid prototype and rapid fielding (a)Elimination of cost-sharing requirementSection 804(c)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is amended—
 (1)by striking subparagraph (C); and (2)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.
 (b)Use of simplified proceduresNot later than 180 days after the date of the enactment of this Act, the Defense Acquisition Regulation Supplement shall be amended to provide for special simplified procedures for purchases of property and services under the rapid prototyping and rapid fielding programs established under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note).
						827.Elimination of cost underruns as factor in calculation of penalties for cost overruns
 (a)In generalSection 828 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note) is amended—
 (1)in subsection (a), by striking fiscal year 2015 and inserting fiscal years 2018, 2019, 2020, 2021, and 2022; (2)in subsection (b)—
 (A)in paragraph (1), by striking or underrun; (B)in paragraph (2), by striking or underruns;
 (C)in paragraph (3)— (i)by striking and cost underruns; and
 (ii)by striking or underruns; and (D)in paragraph (4), by striking , except that the cost overrun penalty may not be a negative amount; and
 (3)in subsection (c), by striking each fiscal year beginning with fiscal year 2015 and inserting fiscal years 2018, 2019, 2020, 2021, and 2022. (b)Prior fiscal yearsThe requirements of section 828 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), as in effect on the day before the date of the enactment of this Act, shall continue to apply with respect to fiscal years beginning on or before October 1, 2016.
 828.Contract closeout authoritySection 836(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2286) is amended by striking entered into prior to fiscal year 2000 and inserting entered into at least 17 years before the current fiscal year.
					829.Service contracts of the Department of Defense
 (a)Inclusion of certain information in future-years defense programEach future-years defense program submitted to Congress pursuant to section 221of title 10, United States Code, for a fiscal year after fiscal year 2018 shall include an estimate of the cost and number of service contracts of the Department of Defense for each fiscal year covered by the future-years defense program. The estimate shall be set forth for the Department of Defense as a whole and separately for each department, agency, organization, and element of the Department anticipated to use service contracts during the fiscal years covered by the future-years defense program concerned.
 (b)Requirement for certification and briefingNo study or competition regarding a public-private competition for the conversion to performance by a contractor for any function performed by Department of Defense civilian employees may be begun or announced pursuant to section 2461 of title 10, United States Code, or otherwise pursuant to Office of Management and Budget Circular A–76, until such time as—
 (1)the future-years defense program submitted to Congress includes the information described in subsection (a); or
 (2)the Secretary of Defense certifies that the Department has a plan to provide such information by the next fiscal year.
							830.Department of Defense contractor workplace safety and accountability
						(a)Identification of known workplace safety and health violations
 (1)In generalA contracting officer, prior to awarding or renewing a covered contract, shall, as part of the responsibility determination, consider any identified violations of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or equivalent State laws by the offeror, and by any covered subcontractors.
 (2)Responsibility determinationThe contracting officer shall consider violations described in paragraph (1) in determining whether the offeror is a responsible source with a satisfactory record of performance that meets mission and ethical standards.
 (3)Referral of information to suspension and debarment officialsAs appropriate, a contracting officer shall refer matters related to violations described in paragraph (1) to the Department of Defense's suspension and debarment official in accordance with Department procedures.
 (b)Contractor rightsThe Secretary of Defense shall establish policies and practices— (1)ensuring that when making responsibility determinations, contracting officers request that contractors provide any and all information the contractors deem necessary to demonstrate responsibility prior to final determinations;
 (2)establishing mechanisms for contractors to have an expedited process to review any information used to support determinations of non-responsibility; and
 (3)establishing mechanisms for contractors to have an expedited process to appeal determinations of non-responsibility.
 (c)Protest rightsThe Secretary of Defense shall protect the rights of contractors to protest bids and appeal actions taken pursuant to this section.
 (d)Training and guidanceThe Secretary of Defense shall develop and provide clear training and guidance to acquisition officials, contracting officers, and current and potential contractors regarding implementation policies and practices for this section.
						(e)Comptroller General report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Department of Defense and the congressional defense committees a report on the health and safety records of Department of Defense contractors.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of the Department of Defense's existing procedures to evaluate the safety and health records of current and prospective contractors.
 (B)An evaluation of the Department's adherence to those procedures. (C)An assessment of the current incidence of health and safety violations by Department contractors.
 (D)An assessment of whether the Department of Labor has the resources to investigate and identify safety and health violations by Department of Defense contractors.
 (E)An assessment of whether the Department of Labor should consider assuming an expanded investigatory role or a targeted enforcement program for ensuring the safety and health of workers under Department of Defense contracts.
 (f)DefinitionsIn this section: (1)Covered contractThe term covered contract means a Department of Defense contract for the procurement of property or services, including construction, valued in excess of $1,000,000.
 (2)Covered subcontractorThe term covered subcontractor means a subcontractor listed in the bid for a covered contract or known by the Department of Defense to be a subcontractor of the offeror.
 831. Department of Defense promotion of contractor compliance with existing lawIt is the sense of Congress that— (1)the Department of Defense should aim to ensure that parties contracting with the Federal Government abide by existing law, including worker protection laws;
 (2)worker protection laws, including chapter 43 of title 38, United States Code (commonly known as the Uniformed Services Employment and Reemployment Rights Act of 1994 or USERRA) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), were enacted to ensure equitable workplace practices;
 (3)identifying and helping to improve the compliance of contractors with worker protection violations will help avoid setbacks and delays stemming from contracting with noncompliant contractors; and
 (4)the Secretary of Defense has the authority to ensure contractors’ compliance with existing laws and should establish a goal to work with responsible contractors who are in compliance with worker protection laws.
						CProvisions relating to major defense acquisition programs
 835.Revisions to definition of major defense acquisition programSection 2430(a) of title 10, United States Code, is amended— (1)in paragraph (1)(B), by inserting in the case of a program that is not a program for the acquisition of an automated information system (either a product or a service), after (B); and
 (2)in paragraph (2)— (A)by striking does not include an acquisition program and inserting the following: “does not include—
								
 (A)an acquisition program; and (B)by striking the period at the end and inserting the following: “; or
								
 (B)an acquisition program for a defense business system (as defined in section 2222(i)(1) of this title) carried out using the acquisition guidance issued pursuant to section 883(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2223a note)..
							836.Prohibition on use of lowest price technically acceptable source selection process for major
			 defense acquisition programs
						(a)Prohibition
 (1)In generalChapter 144 of title 10, United States Code, is amended by inserting after section 2441 the following new section:
								
									2442.Prohibition on use of lowest price technically acceptable source selection process
 (a)In generalThe Department of Defense shall not use a lowest price technically acceptable source selection process for the development contract of a major defense acquisition program.
 (b)Notification(1)The Secretary of Defense shall submit to the congressional defense committees a notification of the source selection process that the Department of Defense plans to use for the development contract of a major defense acquisition program.
 (2)The notification required under paragraph (1) shall be submitted at the same time that the President submits under section 1105 of title 31 the budget in which budget authority is requested for the development contract of a major defense acquisition program. If the Department of Defense has not yet determined the source selection process for the development contract at the time that budget authority for the development contract is requested, the Department of Defense shall submit the notification not later than 30 days before release of the request for proposals for the development contract.
 (c)DefinitionsIn this section: (1)Lowest price technically acceptable source selection processThe term lowest price technically acceptable source selection process has the meaning given that term in part 15 of the Federal Acquisition Regulation.
 (2)Major defense acquisition programThe term major defense acquisition program has the meaning given that term in section 2430 of this title. (3)Development contractThe term development contract means a prime contract for the development of a major defense acquisition program.
											.
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2441 the following new item:“2442. Prohibition on use of lowest price technically acceptable source selection process.”.
 (b)ApplicabilityThe requirements of section 2442 of title 10, United States Code, as added by subsection (a), shall apply to major defense acquisition programs for which budgetary authority is requested for fiscal year 2019 or a subsequent fiscal year.
						DProvisions related to acquisition workforce
					841.Training in commercial items procurement
 (a)TrainingNot later than one year after the date of the enactment of this Act, the President of the Defense Acquisition University shall establish a comprehensive training program on part 12 of the Federal Acquisition Regulation. The training shall cover, at a minimum, the following topics:
 (1)The origin of part 12 and the congressional mandate to prefer commercial procurements. (2)The definition of a commercial item, with a particular focus on the of a type concept.
 (3)Price analysis and negotiations. (4)Market research and analysis.
 (5)Independent cost estimates. (6)Parametric estimating methods.
 (7)Value analysis. (8)Best practices in pricing from commercial sector organizations, foreign government organizations, and other Federal, state, and local public sectors organizations.
 (9)Other topics on commercial procurements necessary to ensure a well-educated acquisition workforce. (b)Enrollments goalsThe President of the Defense Acquisition University shall set goals for student enrollment for the comprehensive training program established under subsection (a).
 (c)Supporting activitiesThe Secretary of Defense shall establish, in support of the achievement of the goals of this section—
 (1)a university research program to engage academic experts on research topics of interest to improve commercial item identification and pricing methodologies; and
 (2)a set of exchange and interface opportunities between government personnel experts to increase awareness of best practices and challenges in commercial item identification and pricing.
 (d)FundingThe Secretary of Defense shall use amounts available in the Department of Defense Acquisition Workforce Development Fund established under section 1705 of title 10, United States Code, to fund the comprehensive training program established under subsection (a).
						842.Modification of definition of acquisition workforce to include personnel engaged in the acquisition
 or development of cybersecurity systemsSection 1705(h)(2)(A) of title 10, United States Code, is amended— (1)by inserting (i) after (A);
 (2)by striking ; and and inserting ; or; and (3)by adding at the end the following new clause:
							
 (ii)are engaged in the acquisition or development of systems relating to cybersecurity; and. 843.Training and support for programs pursuing agile acquisition methods (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the President of the Defense Acquisition University, shall establish an in-resident targeted training course at the Defense Acquisition University on Agile Acquisition.
 (b)Course componentsThe course shall include the following elements: (1)Training designed to instill a common understanding of all functional roles and dependencies involved in developing and producing a capability using Agile processes.
 (2)An exercise involving teams composed of personnel from pertinent functions and functional organizations engaged in developing an integrated Agile Acquisition approach for a specific program.
 (c)Course attendanceThe course shall be— (1)available for certified acquisition personnel from all program offices using Agile Acquisition methods; and
 (2)mandatory for personnel from other relevant organizations in each of the military services and Defense Agencies, including organizations responsible for engineering, budgeting, contracting, test and evaluation, requirements validation, and certification and accreditation, that support those program offices.
							(d)Agile Acquisition coach
 (1)In generalThe Secretary and the senior acquisition executives in each of the military services and Defense Agencies, in coordination with the Director of the Defense Digital Service, shall ensure that program offices pursuing Agile Acquisition methods have access to an Agile Acquisition coach.
 (2)ExpertiseThe Agile Acquisition coach shall possess expertise in— (A)commercial Agile Acquisition methods; and
 (B)the acquisition system and processes of the Department of Defense. (3)DutiesThe Agile Acquisition coach shall—
 (A)assist program offices, supporting stakeholder organizations, and personnel in properly applying Agile Acquisition methods; and
 (B)notify the appropriate acquisition authorities if programs are deviating from best practices or are not receiving appropriate support from stakeholder organizations, in a manner or to a degree that threatens the success of the program.
 (e)Agile Acquisition research programThe President of the Defense Acquisition University shall establish a research program to conduct research on and development of Agile Acquisition practices and tools best tailored to meet the mission needs of the Department of Defense.
 (f)DefinitionsIn this section the term “Agile Acquisition”— (1)means acquisition pursuant to a methodology for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback; and
 (2)involves— (A)the incremental development and fielding of capabilities, commonly called “spirals”, “spins”, or “sprints”, which can be measured in a few weeks or months; and
 (B)continuous participation and collaboration by users, testers, and requirements authorities. 844.Credits to Department of Defense Acquisition Workforce Development FundSection 1705(d)(2)(D) of title 10, United States Code, is amended to read as follows:
						
 (D)The Secretary of Defense may adjust the amount specified in subparagraph (C) for a fiscal year if the Secretary determines that the amount is greater or less than reasonably needed for purposes of the Fund for such fiscal year. The Secretary may not adjust the amount for a fiscal year to an amount that is more than $600,000,000 or less than $400,000,000..
					EProvisions related to commercial items
 851.Modification to definition of commercial itemsSection 2376 of title 10, United States Code, is amended— (1)in paragraph (1), by striking commercial item,; and
 (2)by adding at the end the following new paragraph:  (4)The term commercial item has the meaning given the term in section 103 of title 41, except that it does not include an item referred to in paragraph (3)(B) of such section if, after the minor modifications made to meet Federal Government requirements referred to in such paragraph, the item includes a preponderance of government-unique functions or essential characteristics..
 852.Revision to definition of commercial itemSection 103(8) of title 41, United States Code, is amended by striking to multiple State and local governments and inserting to multiple State, local, or foreign governments. 853.Commercial item determinationsSection 2380 of title 10, United States Code, is amended—
 (1)by striking The Secretary and inserting (a) In general.—The Secretary; and (2)by adding at the end the following new subsection:
							
								(b)Items previously acquired using commercial item acquisition procedures
 (1)DeterminationsA contract or subcontract for an item using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation shall serve as a prior commercial item determination with respect to such item for purposes of this chapter unless the Secretary of Defense determines in writing that it is no longer cost-effective to procure the item using commercial item acquisition procedures.
 (2)Limitation(A)Except as provided under subparagraph (B), funds appropriated or otherwise made available to the Department of Defense may not be used for the procurement under part 15 of the Federal Acquisition Regulation of an item that was previously acquired using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation.
 (B)The limitation under subparagraph (A) does not apply to the procurement of an item that was previously acquired using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation following—
 (i)a written determination by the head of contracting activity pursuant to section 2306a(b)(4)(B) of this title that the use of such procedures was improper; or
 (ii)a written determination by the Secretary of Defense that it is no longer cost-effective to procure the item using such procedures..
 854.Preference for acquisition of commercial itemsSection 2377(b) of title 10, United States Code, is amended— (1)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and moving such subparagraphs, as so redesignated, two ems to the right;
 (2)by striking The head and inserting (1) The head; and (3)by adding at the end the following new paragraph:
							
 (2)The preference for the acquisition of commercial items and nondevelopmental items under this section shall take priority over any small business set-aside program, and shall require, to the maximum extent practicable, the acquisition of commercial items or nondevelopmental items other than commercial items in accordance with the terms of this section. If the requirements of an agency with respect to a procurement of supplies or services can be met with commercial items or nondevelopmental items other than commercial items provided by a small business concern, the small business concern may be awarded the contract in accordance with the requirements of a set-aside program..
						855.Inapplicable laws and regulations
						(a)Review of determinations not to exempt Department of Defense contracts for commercial items and
			 commercially available off-the-shelf items from certain laws and
 regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—
 (1)review each determination of the Federal Acquisition Regulatory Council pursuant to section 1906(b)(2), section 1906(c)(3), or section 1907(a)(2) of title 41, United States Code, not to exempt contracts and subcontracts described in subsection (a) of section 2375 of title 10, United States Code, from laws such contracts and subcontracts would otherwise be exempt from under section 1906(d) of title 41, United States Code; and
 (2)revise the Department of Defense Supplement to the Federal Acquisition Regulation to provide an exemption from each law subject to such determination unless the Secretary determines there is a specific reason not to provide the exemption.
 (b)Elimination of certain contract clause requirements applicable to commercial item contractsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to eliminate all regulations promulgated after the date of the enactment of the Federal Acquisition Streamlining Act of 1994 (Public Law 103–355) that require a specific contract clause for a contract using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation, except for regulations required by law or that the Secretary determines are vital to national security.
						(c)Elimination of certain contract clause requirements applicable to commercially available
 off-the-shelf item subcontractsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to eliminate all requirements for a prime contractor to include a specific contract clause in a subcontract for commercially available off-the-shelf items unless the inclusion of such clause is required by law or is necessary for the contractor to meet the requirements of the prime contract.
						FIndustrial base matters
					861.Review regarding applicability of foreign ownership, control, or influence requirements of National
			 Security Industrial Program to national technology and industrial base
			 companies
 (a)ReviewThe Secretary of Defense, with the concurrence of the Secretary of State, shall review whether companies whose ownership or majority control is based in countries that are part of the national technology and industrial base should be exempted from the foreign ownership, control, or influence (FOCI) requirements of the National Security Industrial Program.
						(b)Authority
 (1)In generalThe Secretary of Defense may establish a program to carry out the exemption process described under subsection (a). Under the program, the Secretary, with the concurrence of the Secretary of State, shall maintain a list of companies owned or controlled by countries that are part of the national technology and industrial base that are eligible for exemption from the requirements described under such subsection.
 (2)Determinations of eligibilityThe Secretary of Defense, with the concurrence of the Secretary of State, may designate a company under paragraph (1) as exempt from the requirements described under subsection (a) upon a determination that such exemption—
 (A)is beneficial to improving collaboration within countries participating in the national technology and industrial base;
 (B)is in the United States national security interest; and (C)will not result in a greater risk of the disclosure of classified or sensitive information consistent with the National Security Industrial Program.
 (3)Exercise of authorityThe authority under paragraph (1) to exempt a listed company from the requirements described under subsection (a) may be exercised beginning on the date that is the later of—
 (A)the date that is 60 days after the Secretary of Defense, in consultation with the Secretary of State, submits to the congressional defense committees a report summarizing the review conducted under such subsection; and
 (B)the date that is 30 days after the Secretary of Defense, in consultation with the Secretary of State, submits to the congressional defense committees a written notification of a determination under paragraph (2) to exempt the company from such requirements, including a discussion of the issues related to the foreign ownership or control of the company that were considered as part of the determination.
 (c)National technology and industrial base definedIn this section, the term national technology and industrial base has the meaning given the term in section 2500 of title 10, United States Code. 862.Pilot program on strengthening manufacturing in defense industrial base (a)Pilot program requiredThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of increasing the capability of the defense industrial base to support—
 (1)production needs to meet military requirements; and (2)manufacturing and production of emerging defense and commercial technologies of military value.
 (b)AuthoritiesThe Secretary shall carry out the pilot program under the following: (1)The Defense Production Act of 1950 (50 U.S.C. 4501 et seq.).
 (2)Chapters 137 and 139 and sections 2371, 2371b, and 2373 of title 10, United States Code. (3)Such other legal authorities as the Secretary considers applicable to carrying out the pilot program.
 (c)ActivitiesActivities under the pilot program may include the following: (1)Use of contracts, grants, or other transaction authorities to support manufacturing and production capabilities in small and medium sized manufacturers.
 (2)Purchases of quantities of goods or equipment for testing and qualification purposes. (3)Purchase commitments to create incentives for industry to develop manufacturing and production capabilities of interest to national security, including cost sharing with funding from nongovernmental sources.
 (4)Issuing loans directly to small and medium sized enterprises to support manufacturing and production capabilities.
 (5)Guaranteeing loans to enable small and medium sized manufacturers to obtain private sector loans to support manufacturing and production capabilities in areas of national security interest.
 (6)Giving awards to third party entities to support investments in small and medium sized manufacturers working in areas of national security interest, including activities to support debt and equity investments that would benefit missions of the Department of Defense.
 (7)Such other activities as the Secretary determines necessary. (d)TerminationThe pilot program shall terminate on the date that is five years after the date of the enactment of this Act.
						863.Sunset of certain provisions relating to the industrial base
 (a)Miscellaneous limitations on the procurement of goods other than United States goodsSection 2534 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (k)Sunset on certain restrictionsThe restriction under subsection (a) relative to the procurement of the items set forth in paragraphs (1) through (4) of such subsection shall terminate on the close of September 30, 2018..
 (b)Photovoltaic devicesSection 858 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2534 note) is amended by adding at the end the following new subsection:
							
 (c)SunsetThis section shall terminate on the close of September 30, 2018.. GInternational contracting matters 865.Procurement exception relating to agreements with foreign governments Section 2533a of title 10, United States Code, is amended—
 (1)in subsection (a), by striking subsections (c) through (h) and inserting subsections (c) through (i); (2)by redesignating subsections (i), (j), and (k) as subsections (j), (k), and (l), respectively; and
 (3)by inserting after subsection (h) the following new subsection:  (i)Exception relating to agreements with foreign governmentsSubsection (a) does not preclude the acquisition of items described in subsection (b) as part of a weapon system if the acquisition is necessary in furtherance of an agreement with a foreign government in which both governments agree to remove barriers to purchases of supplies produced in the other country or services performed by sources of the other country..
 866.Applicability of cost and pricing data certification requirementsSection 2306a(b)(1) of title 10, United States Code, is amended— (1)in subparagraph (C), by striking ; or and inserting a semicolon;
 (2)in subparagraph (D)(ii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
							
 (E)for a foreign military sale where there is already an existing Government contract— (i)for the same or similar item or service; and
 (ii)for which the Government has current cost and pricing data and insights into the reasonableness of price..
						867.Enhancing program licensing
 (a)In generalNot later than September 30, 2019, the Secretary of Defense, with the concurrence of the Secretary of State, shall establish a structure for implementing a revised program export licensing framework intended to provide comprehensive export licensing authorization to support large international cooperative defense programs between multiple nations and determine what, if any, regulatory authorities require modification.
 (b)SustainmentThe licensing framework established under subsection (a) shall require a program license for the future sustainment of all international cooperative defense programs comprised of more than five nations. The program license shall be finalized prior to the sustainment phase of that program’s acquisition lifecycle.
						HOther transactions
					871.Other transaction authority
 (a)Expanded authority for prototype projectsSubsection (a) of section 2371b of title 10, United States Code, is amended— (1)by striking (1) Subject and inserting Subject; and
 (2)by striking paragraphs (2) and (3). (b)Modification of cost sharing requirement for use of other transaction authoritySubsection (d)(1) of such section is amended by striking subparagraph (C) and inserting the following new subparagraph:
							
 (C)At least one third of the total cost of the prototype project is to be paid out of funds provided by sources other than the Federal Government..
 (c)Use of other transaction authority for ongoing prototype projectsSubsection (f)(1) of such section is amended by adding at the end the following: A transaction includes all individual prototype sub-projects awarded under the transaction to a consortium of United States industry and academic institutions..
 872.Education and training for transactions other than contracts and grantsSection 2371 of title 10, United States Code, is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following new subsection:  (g)Education and trainingThe Secretary of Defense shall ensure that management, technical, and contracting personnel of the Department involved in the award and administration of transactions under this section or other innovative forms of contracting are afforded adequate education and training..
 873.Preference for use of other transactions and experimental authorityIn the execution of science and technology and prototyping programs, the Secretary of Defense shall establish a preference for using transactions other than contracts, cooperative agreements, and grants entered into pursuant to sections 2371 and 2371b of title 10, United States Code, and authority for procurement for experimental purposes pursuant to section 2373 of title 10, United States Code.
 874.Methods for entering into research agreementsSection 2358(b) of title 10, United States Code, is amended— (1)in paragraph (3), by striking or;
 (2)in paragraph (4), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs:
							
 (5)by transactions other than contracts, cooperative agreements, and grants entered into pursuant to sections 2371 and 2371b of this title; or
 (6)by procurement for experimental purposes pursuant to section 2373 of this title.. IDevelopment and acquisition of software intensive and digital products and services  881.Rights in technical data (a)Modification of definition of technical dataParagraph (4) of section 2302 of title 10, United States Code, is amended to read as follows:
							
 (4)The term technical data— (A)means recorded information (regardless of the form or method of the recording) of a scientific or technical nature relating to supplies procured by an agency;
 (B)with respect to software, includes everything required to reproduce, build/recompile, test, and deploy working system binaries on system hardware, including all source code, revision histories, build scripts, build/compilation/modification instructions/procedures, documentation, test cases, expected test results, compilers, interpreters, test harnesses, specialized build and test hardware, connectors, cables, and library dependencies; and
 (C)does not include computer software incidental to contract administration or financial, administrative, cost or pricing, or management data or other information incidental to contract administration..
 (b)Rights in technical dataSection 2320(a)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
							
 (J)The Secretary of Defense shall require the following with respect to software delivery: (i)Software shall be delivered in native electronic format.
 (ii)Builds must not be dependent upon pre-defined build directories. (iii)In the case of licensing restrictions that do not allow library dependency inclusion, verified accessible repositories and revision history shall be documented and included.
 (iv)Commercial Off-The Shelf/Non-Development Item (COTS/NDI) shall be delivered on original Licensed Media. If firmware is part of the delivery, then a Firmware Support Manual should be included as an Appendix..
						882.Defense Innovation Board analysis of software acquisition regulations
						(a)Study
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall task the Defense Innovation Board to undertake a study on streamlining software development and acquisition regulations.
 (2)Member participationThe Chairman of the Defense Innovation Board shall select appropriate members from the membership of the Board to participate in this study, and may recommend additional temporary members or contracted support personnel to the Secretary of Defense for the purposes of this study. In considering additional appointments to the study, the Secretary of Defense shall ensure that members have significant technical, legislative, or regulatory expertise and reflect diverse experiences in the public and private sector.
 (3)ScopeThe study conducted pursuant to paragraph (1) shall— (A)review the acquisition regulations applicable to the Department of Defense with a view toward streamlining and improving the efficiency and effectiveness of software acquisition in order to maintain defense technology advantage;
 (B)produce specific and detailed recommendations for any legislation, including the amendment or repeal of regulations, that the members of the Board conducting the study determine necessary to—
 (i)streamline development and procurement of software; (ii)adopt best practices from the private sector applicable to government use;
 (iii)promote rapid adoption of new technology; (iv)ensure continuing financial and ethical integrity in procurement; and
 (v)protect the best interests of the Department of Defense; and (C)produce such additional recommendations for legislation as such members consider appropriate.
 (4)Consultation on major program realignmentThe Secretary of Defense shall consult with the Defense Innovation Board in conducting activities under the major program realignment pilot program established pursuant to section 873. The Secretary shall provide the Board with timely access to all information necessary for the Board to provide such consultation and report on the major program realignment.
 (5)Access to informationThe Secretary of Defense shall provide the Defense Innovation Board with timely access to appropriate information, data, resources, and analysis so that the Board may conduct a thorough and independent analysis as required under this subsection.
							(b)Reports
 (1)Interim reportsNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report to or brief the congressional defense committees on the interim findings of the study conducted pursuant to subsection (a). The Defense Innovation Board shall provide regular updates to the Secretary of Defense and the congressional defense committees for purposes of providing the interim report
 (2)Final reportNot later than one year after the Secretary of Defense tasks the Defense Advisory Board to conduct the study, the Board shall transmit a final report of the study to the Secretary. Not later than 30 days after receiving the final report, the Secretary of Defense shall transmit the final report, together with such comments as the Secretary determines appropriate, to the congressional defense committees.
							883.Pilot to tailor software-intensive major programs to use agile methods
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries and Chiefs of the military services, shall identify one major program per service and one defense-wide program for tailoring into smaller increments. The programs shall be selected from among those designated as major defense acquisition programs and those formerly designated as major automated information systems (excluding defense business systems).
 (b)Program selection criteriaIn identifying candidate programs, the Secretary shall prioritize programs that— (1)are software intensive;
 (2)have identified software development as a risk; (3)have experienced cost growth and schedule delay; and
 (4)did not deliver any operational capability within the prior calendar year. (c)Realignment planThe Secretary of Defense shall finalize a realignment plan within 60 days of programs being identified under subsection (a) that provides for the realigned program increments having a cost below the cost threshold for designation as a major acquisition.
 (d)Realignment executionEach realigned program increment shall— (1)be designed to deliver a meaningfully useful capability within the first 180 days following realignment;
 (2)be designed to deliver subsequent meaningfully useful capabilities on timeframes of less than 180 days;
 (3)incorporate cross-functional teams focused on software production that prioritize user needs and control of total cost of ownership;
 (4)be staffed with highly qualified technically trained staff and personnel with management and business process expertise in leadership positions to support requirements modification, acquisition strategy, and program decisionmaking;
 (5)ensure that realigned acquisition strategies are broad enough to allow offerors to propose a service, system, modified business practice, configuration of personnel, or combination thereof as a solution;
 (6)include periodic engagement with the user community, as well as representation by the user community in program management and software production activity;
 (7)ensure realigned acquisition strategies favor outcomes-based requirements definition and capability as a service, including the establishment of technical evaluation criteria as outcomes to be used to drive service-level agreements with vendors; and
 (8)consider options for termination of the relationship with any vendor unable or unwilling to offer terms that meet the requirements of this section.
 (e)ConsultationIn conducting the program selection and tailoring under this section, the Secretary shall— (1)use the tools, resources, and expertise of digital and innovation organizations resident in the Department, such as the Defense Innovation Board, the Defense Innovation Unit Experimental, the Defense Science Board, the Defense Digital Services, federally funded research and development centers, research laboratories, and other technical, management, and acquisition experts;
 (2)use the digital development and acquisition expertise of the General Services Administration’s Technology Transition Service, Office of 18F; and
 (3)leverage the science, technology, and innovation activities established pursuant to section 217 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2445a note).
 (f)Agile acquisition definedIn this section, the term agile acquisition— (1)means acquisition pursuant to a methodology for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback; and
 (2)involves— (A)the incremental development and fielding of capabilities, commonly called spirals, spins, or sprints, which can be measured in a few weeks or months; and
 (B)continuous participation and collaboration by users, testers, and requirements authorities. 884.Review and realignment of defense business systems to emphasize agile methods (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chief Information Officers and Chief Management Officers of the military services, shall conduct a comprehensive assessment of investments in defense business systems and prioritize no fewer than four and up to eight such systems for realignment and restructuring into smaller increments and the incorporation of agile acquisition methods.
 (b)Program assessment elementsThe assessment under subsection (a) shall include the following: (1)A comparison of investments in business systems across the Department of Defense within each business system portfolio category, such as personnel and pay systems, accounting and financial systems, and contracting and procurement systems.
 (2)Identification of opportunities to rationalize requirements across investments within a business system portfolio.
 (3)Identification of programs within business system portfolio categories that are most closely following the best acquisition practices for software intensive systems.
 (c)Program realignment selection criteriaIn identifying programs for potential realignment, the Secretary of Defense shall prioritize programs that—
 (1)did not deliver any operational capability within the prior calendar year; (2)have experienced cost growth and schedule delay; and
 (3)have similar user requirements to a better performing program within the same business system portfolio category.
 (d)Realignment planThe Secretary of Defense shall finalize a realignment plan within 60 days of programs being identified under subsection (c).
 (e)Realignment executionEach realigned program increment shall— (1)be designed to deliver a meaningfully useful capability within the first 180 days following realignment;
 (2)be designed to deliver subsequent meaningfully useful capabilities on timeframes of less than 180 days;
 (3)incorporate cross-functional teams focused on software production that prioritize user needs and control of total cost of ownership;
 (4)be staffed with highly qualified technically trained staff and personnel with management and business process expertise in leadership positions to support requirements modification, acquisition strategy, and program decision making;
 (5)ensure that realigned acquisition strategies are broad enough to allow offerors to propose a service, system, modified business practice, configuration of personnel, or combination thereof as a solution;
 (6)include periodic engagement with the user community as well as representation by the user community in program management and software production activity;
 (7)ensure realigned acquisition strategies favor outcomes-based requirements definition and capability as a service, including the establishment of technical evaluation criteria as outcomes to be used to drive service-level-agreements with vendors; and
 (8)consider options for termination of the relationship with any vendor unable or unwilling to offer terms that meet the requirements of this section.
 (f)ConsultationIn conducting the program selection and realignments under this section, the Secretary shall— (1)use the tools, resources, and expertise of digital and innovation organizations resident in the Department, such as the Defense Innovation Board, the Defense Innovation Unit Experimental, the Defense Science Board, the Defense Business Board, the Defense Digital Services, federally funded research and development centers, research laboratories, and other technical, management, and acquisition experts;
 (2)use the digital development and acquisition expertise of the General Services Administration’s Technology Transition Service, Office of 18F; and
 (3)leverage the science, technology, and innovation activities established pursuant to section 217 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2445a note).
 (g)Agile acquisition definedIn this section, the term agile acquisition— (1)means acquisition pursuant to a methodology for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback; and
 (2)involves— (A)the incremental development and fielding of capabilities, commonly called “spirals”, “spins”, or “sprints”, which can be measured in a few weeks or months; and
 (B)continuous participation and collaboration by users, testers, and requirements authorities.
								885.Software development pilot using agile best practices
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall identify no fewer than four and up to eight software development activities within the Department of Defense or military departments to be developed using modern agile acquisition methods.
 (b)Streamlined processesSoftware development activities identified under subsection (a) shall be developed without incorporation of the following contract or transaction requirements:
 (1)Earned Value Management (EVM) or EVM-like reporting. (2)Development of Integrated Master Schedule.
 (3)Development of Integrated Master Plan. (4)Development of Technical Requirement Document.
 (5)Development of Systems Requirement Documents. (6)Use of Information Technology Infrastructure Library agreements.
 (7)Use of Software Development Life Cycle (methodology). (c)Roles and responsibilities (1)In generalSelected activities shall include the following roles and responsibilities:
 (A)A program manager that is empowered to make all programmatic decisions within the overarching activity objectives, including resources, funding, personnel, and contract or transaction termination recommendations.
 (B)A product owner that reports directly to the program manager and is responsible for the overall design of the product, prioritization of roadmap elements and interpretation of their acceptance criteria, and prioritization of the list of all features desired in the product.
 (C)An engineering lead that reports directly to the program manager and is responsible for the implementation and operation of the software.
 (D)A design lead that reports directly to the program manager and is responsible for identifying, communicating, and visualizing user needs through a human centered design process.
 (2)QualificationsThe Secretary shall establish qualifications for personnel filling these positions prior to their selection. The qualifications may not include a positive education requirement and must be based on technical expertise or experience in delivery of software products, to include agile concepts.
 (3)Coordination plan for testing and certification organizationsThe program manager shall ensure resources for test and certification organizations support of iterative development processes.
 (d)PlanThe Secretary of Defense or designee shall develop a plan for each selected activity under the pilot to include the following elements:
 (1)Definition of a product vision, identifying a succinct, clearly defined need the software will address.
 (2)Definition of a product road map, outlining a noncontractual plan that identifies short-term and long-term product goals and specific technology solutions to help meet those goals and adjusts to mission and user needs at the product owner’s discretion.
 (3)The use of a Broad Agency Announcement, Other Transaction Authority, or other rapid merit-based solicitation procedure.
 (4)Identification of, and continuous engagement with, end users. (5)Frequent and iterative end user validation of features and usability consistent with the principles outlined in the Digital Services Playbook.
 (6)Use of commercial best practices for advanced computing systems, including, where applicable— (A)Automated Testing, Integration, and Deployment;
 (B)compliance with applicable commercial accessibility standards; (C)capability to support modern versions of multiple, common web browsers;
 (D)capability to be viewable across commonly used end user devices, including mobile devices; and (E)built-in application monitoring.
 (e)Program scheduleThe Secretary shall ensure that each selected activity includes— (1)award processes that take no longer than 3 months after a requirement is identified;
 (2)planned frequent and iterative end user validation of implemented features and their usability; (3)delivery of a functional prototype or minimally viable product in 3 months or less from award; and
 (4)follow-on delivery of iterative development cycles no longer than 4 weeks apart, including security testing and configuration management as applicable.
 (f)Oversight metricsThe Secretary shall ensure that the selected activities— (1)use a modern tracking tool to execute requirements backlog tracking; and
 (2)use agile development metrics that, at a minimum, track— (A)pace of work accomplishment;
 (B)completeness of scope of testing activities (such as code coverage, fault tolerance, and boundary testing);
 (C)product quality attributes (such as major and minor defects and measures of key performance attributes and quality attributes);
 (D)delivery progress relative to the current product roadmap; and
 (E)goals for each iteration. (g)Data rights (1)Unclassified software (A)Department of Defense rightsThe Department of Defense shall obtain sufficient data rights for unclassified software so that all custom computer software developed under the pilot activities are managed as open source software.
 (B)Public availabilityThe contractor shall publicly develop and release the source code for unclassified custom software in a public repository with a license through which the copyright holder provides the rights to use, study, reuse, modify, enhance, and distribute the software to anyone and for any purpose.
 (2)Other softwareFor all other custom software delivered under the pilot activities, the Department of Defense shall obtain sufficient data rights to enable a third party, other than the pilot contractor, to continue development and maintenance activities throughout the program lifecycle.
							(h)Restrictions
 (1)Use of fundsNo funds made available for the selected activities may be expended on estimation or evaluation using source lines of code methodologies.
 (2)Contract typesThe Secretary of Defense may not use lowest price technically acceptable contracting methods or cost plus contracts to carry out selected activities under this section, and shall encourage the use of existing streamlined and flexible contracting arrangements.
 (i)ConsultationIn executing the software development activities under subsection (a), the Secretary shall— (1)use the tools, resources, and expertise of digital and innovation organizations resident in the Department, such as the Defense Innovation Board, the Defense Innovation Unit Experimental, the Defense Science Board, the Defense Business Board, the Defense Digital Services, federally funded research and development centers, research laboratories, and other technical, management, and acquisition experts; and
 (2)use, as appropriate, the digital development and acquisition expertise of the General Services Administration.
							(j)Reports
							(1)Software development activity commencement
 (A)In generalNot later than 30 days before the commencement of a software development activity under subsection (a), the Secretary shall submit to the congressional defense committees a report on the pilot activity.
 (B)ElementsThe report on a pilot activity under this paragraph shall set forth a description of the pilot activity, including the following information:
 (i)The purpose of the pilot activity. (ii)The duration of the pilot activity.
 (iii)The efficiencies and benefits anticipated to accrue to the Government under the pilot program. (2)Software development activity completion (A)In generalNot later than 60 days after the completion of a pilot activity, the Secretary shall submit to the congressional defense committees a report on the pilot activity.
 (B)ElementsThe report on a pilot activity under this paragraph shall include the following elements:
 (i)A description of results of the pilot activity. (ii)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot activity.
 (k)Agile acquisition definedIn this section, the term agile acquisition— (1)means acquisition pursuant to a methodology for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback; and
 (2)involves— (A)the incremental development and fielding of capabilities, commonly called “spirals”, “spins”, or “sprints”, which can be measured in a few weeks or months; and
 (B)continuous participation and collaboration by users, testers, and requirements authorities.
								886.Use of open source software
						(a)Open source software
 (1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2320 the following new section:
								
									2320a.Use of open source software
 (a)Software developmentAll unclassified custom-developed computer software and related technical data that is not a defense article regulated pursuant to section 38 of the Arms Export Control Act (22 U.S.C. 2778) and that is developed under a contract or other transaction awarded by the Department of Defense on or after the date that is 180 days after the date of the enactment of this section shall be managed as open source software unless specifically waived by the service acquisition executive.
 (b)Release of software in public repositoryThe Secretary of Defense shall require the contractor to release source code and related technical data described under subsection (a) in a public repository approved by the Department of Defense, subject to a license through which the copyright holder provides the rights to use, study, reuse, modify, enhance, and distribute the software to anyone and for any purpose.
 (c)Applicability to existing softwareThe Secretary of Defense shall, where appropriate— (1)apply open source licenses to existing custom-developed computer software; and
 (2)release related source code and technical data in a public repository location approved by the Department of Defense.
 (d)DefinitionsIn this section: (1)Custom-developed computer softwareThe term custom-developed computer software means human-readable source code, including segregable portions thereof, that is first produced in the performance of a Department of Defense contract or other transaction, or is otherwise fully funded by the Federal Government.
 (2)Technical dataThe term technical data has the meaning given the term in section 2302 of this title.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 2320 the following new item:
								2320a. Use of open source software..
 (b)Prize competitionThe Secretary of Defense shall create a prize for a research and develop program or other activity for identifying, capturing, and storing existing Department of Defense custom-developed computer software and related technical data. The Secretary of Defense shall create an additional prize for improving, repurposing, or reusing software to better support the Department of Defense mission. The prize programs shall be conducted in accordance with section 2374a of title 10, United States Code.
 (c)Reverse engineeringThe Secretary of Defense shall task the Defense Advanced Research Program Agency with a project to identify methods to locate and reverse engineer Department of Defense custom-developed computer software and related technical data for which source code is unavailable.
 (d)DefinitionsIn this section: (1)Custom-developed computer softwareThe term custom-developed computer software means human-readable source code, including segregable portions thereof, that is first produced in the performance of a Department of Defense contract or other transaction, or is otherwise fully funded by the Federal Government.
 (2)Technical dataThe term technical data has the meaning given the term in section 2302 of title 10, United States Code. (e)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the Defense Federal Acquisition Regulation Supplement to carry out this section and the amendments made by this section.
						JOther matters
					891.Improved transparency and oversight over Department of Defense research, development, test, and
 evaluation efforts and procurement activities related to medical researchThe Secretary of Defense may not enter into a contract, grant, or cooperative agreement for congressional special interest medical research programs under the congressionally directed medical research program of the Department of Defense unless the contract, grant, or cooperative agreement meets the following conditions:
 (1)Compliance with the cost and price data requirements under section 2306a of title 10, United States Code.
 (2)Compliance with the cost accounting standards under section 1502 of title 41, United States Code. (3)Compliance with requirements for full and open competition under section 2304 of title 10, United States Code, without reliance on one of the exceptions set forth in subsection (c) of such section.
 892.Rights in technical data related to medical researchThe Secretary of Defense may not enter into a contract, grant, or cooperative agreement for congressional special interest medical research programs under the congressionally directed medical research program of the Department of Defense unless the contract, grant, or cooperative agreement provides that the United States Government will have the same rights to the technical data to an item or process developed under the contract, grant, or cooperative agreement as applicable under section 2320(a)(2)(A) of title 10, United States Code, to items and processes developed exclusively with Federal funds where the medical research results in medicines and other treatments that will be procured or otherwise paid for by the Federal Government through the Department of Defense, the Department of Veterans Affairs, Medicare, Medicaid, or other Federal Government health programs.
					893.Oversight, audit, and certification from the Defense Contract Audit Agency for procurement
 activities related to medical researchThe Secretary of Defense may not enter into a contract, grant, or cooperative agreement for congressional special interest medical research programs under the congressionally directed medical research program of the Department of Defense unless the contract, grant, or cooperative agreement meets the following conditions:
 (1)Prior to obligation of any funds, review by and certification from the Defense Contract Audit Agency regarding the adequacy of the accounting systems of the proposed awardee, including a forward pricing review of the awardee's proposal.
 (2)Prior to any payment on the contract, grant, or cooperative agreement, performance by the Defense Contract Audit Agency of an incurred cost audit.
 894.Requirements for Defense Contract Audit Agency reportSubparagraph (E) of section 2313a(a)(2) of title 10, United States Code, is amended to read as follows:
						
 (E)the total number and dollar value of audits that are pending for a period longer than 18 months as of the end of the fiscal year covered by the report, including a breakdown by type of audit;.
					895.Prototype projects to digitize defense acquisition regulations, policies, and guidance, and empower
			 user tailoring of acquisition process
 (a)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall conduct development efforts to develop prototypes to digitize defense acquisition regulations, policies, and guidance and to develop a digital decision support tool that facilitates the ability of users to tailor programs in accordance with existing laws, regulations, and guidance.
 (b)ElementsUnder the prototype projects, the Secretary shall— (1)convert existing acquisition policies, guides, memos, templates, and reports to an online, interactive digital format to create a dynamic, integrated, and authoritative knowledge environment for purposes of assisting program managers and the acquisition workforce of the Department of Defense to navigate the complex lifecycle for each major type of acquisition program or activity of the Department;
 (2)as part of this digital environment, create a digital decision support capability that uses decision trees and tailored acquisition models to assist users to develop strategies and facilitate coordination and approvals; and
 (3)as part of this environment, establish a foundational data layer to enable advanced data analytics on the acquisition enterprise of the Department, to include business process reengineering to improve productivity.
 (c)Use of prototypes in acquisition activitiesThe Under Secretary of Defense for Research and Engineering shall encourage the use of these prototypes to model, develop, and test any procedures, policies, instructions, or other forms of direction and guidance that may be required to support acquisition training, practices, and policies of the Department of Defense.
 (d)FundingThe Secretary may use the authority under section 1705(e)(4)(B) of title 10, United States Code, to develop acquisition support prototypes and tools under this program.
						896.Pilot program for adoption of acquisition
			 strategy for Defense Base Act insurance
 (a)In generalThe Secretary of Defense shall establish a pilot program for the United States Army Corps of Engineers (USACE) for purposes of adopting an acquisition strategy for insurance required by the Defense Base Act (42 U.S.C. 1651 et seq.) in order to minimize the cost of such insurance to the Department of Defense.
 (b)CriteriaThe pilot program acquisition strategy developed pursuant to subsection (a) shall address the following criteria:
 (1)Minimize overhead costs associated with obtaining insurance required by the Defense Base Act, such as direct or indirect costs for contract management and contract administration.
 (2)Minimize costs for coverage of such insurance consistent with realistic assumptions regarding the likelihood of incurred claims by contractors of the Department and USACE.
 (3)Provide for a correlation of premiums paid in relation to claims incurred that is modeled on best practices in government and industry for similar kinds of insurance.
 (4)Provide for a competitive marketplace for insurance required by the Defense Base Act to the maximum extent practicable.
							(c)Single contract
 (1)In generalIn adopting the pilot program acquisition strategy pursuant to subsection (a), the Secretary shall enter into a single Defense Base Act insurance contract for USACE for contracts involving performance in all theaters, and potentially including combat operations.
 (2)ScopeThe contract shall extend to all categories of insurance coverage, including construction, aviation, security, and services contracts.
 (3)TermThe contract entered into under this subsection shall be in effect for at least 3 years, or as considered appropriate by the Secretary.
							(d)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the pilot program and the acquisition strategy adopted pursuant to subsection (a).
 (2)ElementsThe report required under paragraph (1) shall include— (A)a discussion of each of the options considered and the extent to which each option addresses the criteria identified under subsection (b); and
 (B)a plan to implement within 18 months after the date of enactment of this Act the acquisition strategy adopted by the Secretary.
 (e)Review and renewal of pilot program and acquisition strategyThe Secretary shall review the pilot program and may renew the program, provided that the objectives have been reached.
 897.Phase III awardsSection 9(r)(4) of the Small Business Act (15 U.S.C. 638(r)(4)) is amended by striking shall issue Phase III awards and inserting the following: “shall—  (A)consider an award under the SBIR program or the STTR program to satisfy the requirements under section 2304 of title 10, United States Code, and any other applicable competition requirements; and
 (B)issue, without further justification, Phase III awards. 898.Pilot program for streamlined technology transition from the SBIR and STTR programs of the Department of Defense (a)DefinitionsIn this section—
 (1)the terms commercialization, Federal agency, Phase I, Phase II, Phase III, SBIR, and STTR have the meanings given those terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); (2)the term covered small business concern means—
 (A)a small business concern that completed a Phase II award under the SBIR or STTR program of the Department; or
 (B)a small business concern that— (i)completed a Phase I award under the SBIR or STTR program of the Department; and
 (ii)a contracting officer for the Department recommends for inclusion in a multiple award contract described in subsection (b);
 (3)the term Department means the Department of Defense; (4)the term multiple award contract has the meaning given the term in section 3302(a) of title 41, United States Code;
 (5)the term pilot program means the pilot program established under subsection (b); and (6)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).
 (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall establish a pilot program under which the Department shall award multiple award contracts to covered small business concerns for the purchase of technologies, supplies, or services that the covered small business concern has developed through the SBIR or STTR program.
 (c)Waiver of Competition in Contracting Act requirementsThe Secretary of Defense may establish procedures to waive provisions of section 2304 of title 10, United States Code, for purposes of carrying out the pilot program.
 (d)Use of contract vehicleA multiple award contract described in subsection (b) may be used by any service or component of the Department.
 (e)TerminationThe pilot program established under this section shall terminate on September 30, 2023. (f)Rule of constructionNothing in this section shall be construed to prevent the commercialization of products and services produced by a small business concern under an SBIR or STTR program of a Federal agency through—
 (1)direct awards for Phase III of an SBIR or STTR program; or (2)any other contract vehicle.
 899.Annual report on limitation of subcontractor intellectual property rightsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of Defense shall submit to the congressional defense committees a report listing all contracts entered into during the previous fiscal year using procedures under part 15 of the Federal Acquisition Regulation where the prime contractor limited the intellectual property rights of one or more subcontractors without being required to do so by the United States Government.
					899A.Extension from 20 to 30 years of maximum total period for Department of Defense contracts for
			 storage, handling, or distribution of liquid fuels and natural gas
 (a)ExtensionSection 2922(b) of title 10, United States Code, is amended by striking a total of 20 years and inserting a total of 30 years. (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2027, and shall apply with respect to contracts entered into on or after such date.
						899B.Exception for Department of Defense contracts from requirement that business operations conducted
 under government contracts accept and dispense $1 coinsSection 5112(p)(1) of title 31, United States Code, is amended by inserting , with the exception of business operations conducted by any entity under a contract with the Department of Defense, before shall take such action.
					899C.
						Investing in rural small businesses
 (a)Flexibility for residency in HUBZonesSection 3(p)(5)(A)(i)(I) of the Small Business Act (15 U.S.C. 632(p)(5)(A)(i)(I)) is amended by striking 35 percent each place that term appears and inserting 33 percent.
 (b)Enabling local communities to maximize economic potentialThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 3(p)(1) (15 U.S.C. 632(p)(1))—
 (A)in subparagraph (E), by striking or at the end; (B)by redesignating subparagraph (F) as subparagraph (G); and
 (C)by inserting after subparagraph (E) the following:  (F)another qualified area designated by the Administrator under section 31(d); or; and
 (2)in section 31 (15 U.S.C. 657a)— (A)by redesignating subsection (d) as subsection (e); and
 (B)by inserting after subsection (c) the following:  (d)Other qualified areas (1)DefinitionsIn this subsection—
 (A)the term covered area means an area in a State— (i)that is located outside of an urbanized area, as determined by the Bureau of the Census; and
 (ii)with a population of not more than 50,000; (B)the term governor means the chief executive of a State; and
 (C)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.
 (2)DesignationA governor may petition the Administrator to designate one or more covered areas as a HUBZone if the average unemployment rate of each covered area is not less than 120 percent of the average unemployment rate of the United States or of the State in which the covered area is located, whichever is less, based on the most recent data available from the American Community Survey conducted by the Bureau of the Census.
 (3)CriteriaIn reviewing a petition submitted by a governor under paragraph (2), the Administrator may consider—
 (A)the potential for job creation and investment; (B)the demonstrated interest of small business concerns in the covered area to participate in the HUBZone program established under section 31; and
 (C)the consideration by State and local government officials of a HUBZone as part of an economic development strategy.
 (4)PetitionWith respect to a petition submitted by a governor to the Administrator under paragraph (2)— (A)the governor may submit not more than 1 petition in a fiscal year unless the Administrator determines that an additional petition from the State of the governor is appropriate;
 (B)the governor may not submit a petition for more than 10 percent of the total number of covered areas in the State of the governor; and
 (C)if the Administrator grants the petition and designates one or more covered areas as a HUBZone, the governor shall, not less frequently than annually, submit data to the Administrator certifying that each covered area continues to meet the requirements of clauses (i) and (ii) of paragraph (1)(A).
 (5)ProcessThe Administrator shall establish procedures— (A)to ensure that the Administration accepts petitions under paragraph (2) from all States each fiscal year; and
 (B)to provide technical assistance, before the filing of a petition under paragraph (2), to a governor who is interested in filing such a petition..
 (c)Ensuring timely consideration of HUBZone applicationsSection 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)) is amended by adding at the end the following:
							
 (C)Review of applicationsNot later than 60 days after the date on which the Administrator receives an application from a small business concern to be certified as a qualified HUBZone small business concern under subparagraph (A)(i), the Administrator shall approve or deny the application..
						IXDepartment of Defense Organization and Management
				AOffice of the Secretary of Defense and Related Matters
					901.Chief Management Officer of the Department of Defense
						(a)Chief Management Officer
 (1)In generalEffective February 1, 2018, section 132a of title 10, United States Code, is amended to read as follows:
								
									132a.Chief Management Officer
 (a)AppointmentThere is a Chief Management Officer of the Department of Defense, appointed from civilian life by the President, by and with the advice and consent of the Senate. The Chief Management Officer shall be appointed from among persons who have an extensive management or business background and experience with managing large or complex organizations. A person may not be appointed as Chief Management Officer within seven years after relief from active duty as a commissioned officer of a regular component of an armed force.
 (b)ResponsibilitiesSubject to the authority, direction, and control of the Secretary of Defense, the Chief Management Officer shall perform such duties and exercise such powers as the Secretary may prescribe, including—
 (1)serving as the chief management officer of the Department of Defense with the mission of managing the business operations of the Department;
 (2)serving as the principal advisor to the Secretary on establishing policies for, and directing, all business operations of the Department, including business transformation, business planning and processes, performance management, and business information technology management and improvement activities and programs, including the allocation of resources for business operations and unifying business management efforts across the Department;
 (3)exercising authority, direction, and control over the Defense Agencies and Department of Defense Field Activities providing shared business services for the Department that are designated by the Secretary for purposes of this paragraph;
 (4)as of January 1, 2019— (A)serving as the Chief Information Officer of the Department for purposes of section 2222 of this title;
 (B)administering the responsibilities and duties specified in sections 11315 and 11319 of title 40, section 3506(a)(2) of title 44, and section 2223(a) of this title for business systems and management; and
 (C)any responsibilities, duties, and powers relating to business systems or management that are exercisable by a chief information officer for the Department, other than those responsibilities, duties, and powers of a chief information officer that are vested in the Chief Information Warfare Officer by section 142 of this title;
 (5)serving as the official with principal responsibility in the Department for providing for the availability of common, usable, Defense-wide data sets with applications such as improving acquisition outcomes and personnel management; and
 (6)the authority to direct the Secretaries of the military departments and the heads of all other elements of the Department with regard to matters for which the Chief Management Officer has responsibility under this section.
 (c)PrecedenceThe Chief Management Officer takes precedence in the Department of Defense after the Secretary of Defense and the Deputy Secretary of Defense..
 (2)Clerical amendmentEffective February 1, 2018, the table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 132a and inserting the following new item:
								132a. Chief Management Officer..
							(b)Conforming repeal of prior authorities on CMO
 (1)In generalEffective on January 31, 2018, subsection (c) of section 901 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2341; 10 U.S.C. 131 note) is repealed, and the amendments to be made by paragraph (4) of that subsection shall not be made.
 (2)Further conforming amendmentsEffective on February 1, 2018, section 132 of title 10, United States Code, is amended— (A)by striking subsection (c); and
 (B)by redesignating subsection (d) as subsection (c). (c)Conforming amendments on precedence in DoDEffective on February 1, 2018, and immediately after the coming into effect of the amendments made by section 901 of the National Defense Authorization Act for Fiscal Year 2017—
 (1)section 131(b) of title 10, United States Code, is amended— (A)by redesignating paragraphs (2) through (9) as paragraphs (3) through (10), respectively; and
 (B)by inserting after paragraph (1) the following new paragraph (2):  (2)The Chief Management Officer of the Department of Defense.; 
 (2)section 133a(c) of such title is amended— (A)in paragraph (1), by striking and the Deputy Secretary of Defense and inserting , the Deputy Secretary of Defense, and the Chief Management Officer of the Department of Defense; and
 (B)in paragraph (2), by inserting the Chief Management Officer, after the Deputy Secretary,; and (3)section 133b(c) of such title is amended—
 (A)in paragraph (1), by inserting the Chief Management Officer of the Department of Defense, after the Deputy Secretary of Defense,; and (B)in paragraph (2), by inserting the Chief Management Officer, after the Deputy Secretary,.
 (d)Executive Schedule Level IIEffective on February 1, 2018, and immediately after the coming into effect of the amendment made by section 901(h) of the National Defense Authorization Act for Fiscal Year 2017, section 5313 of title 5, United States Code, is amended by inserting before the item relating to the Under Secretary of Defense for Research and Engineering the following new item:
							
 Chief Management Officer of the Department of Defense.. (e)Service of incumbent Deputy Chief Management Officer as Chief Management Officer upon commencement of latter position without further appointmentThe individual serving in the position of Deputy Chief Management Officer of the Department of Defense as of February 1, 2018, may continue to serve as Chief Management Officer of the Department of Defense under section 132a of title 10, United States Code (as amended by subsection (a)), commencing as of that date without further appointment pursuant to such section 132a.
 (f)Report on Defense Agencies and Field Activities providing shared business servicesNot later than January 15, 2018, the Secretary of Defense shall submit to the congressional defense committees a report specifying each Defense Agency and Department of Defense Field Activity providing shared business services for the Department of Defense that is to be designated by the Secretary for purposes of subsection (b)(3) of section 132a of title 10, United States Code (as so amended), as of the coming into effect of such section 132a
						(g)Notice to Congress on transfer of oversight of Defense Agencies and Field Activities with
 business-support functions to CMOUpon the transfer of responsibility for oversight of a Defense Agency or Department of Defense Field Activity specified in subsection (c) of section 132a of title 10, United States Code (as so amended), to the Chief Management Officer of the Department of Defense, the Secretary of Defense shall submit to the congressional defense committees a notice on the transfer, including the Defense Agency or Field Activity subject to the transfer and a description of the nature and scope of the responsibility for oversight transferred.
						902.Realignment of responsibilities, duties, and powers of Chief Information Officer of the Department
			 of Defense
 (a)In generalEffective on January 1, 2019, the responsibilities, duties, and powers vested in the Chief Information Officer of the Department of Defense as of December 31, 2018, are realigned as follows:
 (1)There is vested in the Chief Information Warfare Officer of the Department of Defense the responsibilities, duties, and powers provided for by section 142 of title 10, United States Code (as amended by subsection (b)).
 (2)There is vested in the Chief Management Officer of the Department of Defense any responsibilities, duties, and powers vested in the Chief Information Officer of the Department of Defense as of December 31, 2018, that are not vested in the Chief Information Warfare Officer by paragraph (1) and such section 142.
							(b)Chief Information Warfare Officer
 (1)In generalSection 142 of title 10, United States Code, is amended to read as follows:  142.Chief Information Warfare Officer (a)In general(1)There is a Chief Information Warfare Officer of the Department of Defense, who shall be appointed from among civilians who are qualified to serve as the Chief Information Warfare Officer by the President, by and with the advice and consent of the Senate.
 (2)The Chief Information Warfare Officer shall report directly to the Secretary of Defense in the performance of duties under this section.
 (b)Responsibility and authority(1)Subject to the authority, direction, and control of the Secretary of Defense, the Chief Information Warfare Officer is responsible for all matters relating to the information environment of the Department of Defense and has the authority to establish policy for, and direct the Secretaries of the military departments and the heads of all other elements of the Department relating to, the matters as follow:
 (A)Space and space launch systems. (B)Communications networks and information technology (other than business systems).
 (C)National security systems. (D)Information assurance and cybersecurity.
 (E)Electronic warfare and cyber warfare. (F)Nuclear command and control and senior leadership communications systems.
 (G)Command and control systems and networks. (H)The electromagnetic spectrum.
 (I)Positioning, navigation, and timing. (J)Any other matters assigned to the Chief Information Officer of the Department of Defense, not relating to business systems or management, in sections 2223 and 2224 of this title, sections 11315 and 11319 of title 40, and sections 3506 and 3544 of title 44.
 (2)In addition to the responsibilities in paragraph (1), the responsibilities of the Chief Information Warfare Officer include—
 (A)exercising authority, direction, and control over the missions, programs, and organizational elements pertaining to information assurance (formally Information Assurance Directorate) of the National Security Agency;
 (B)exercising authority, direction, and control over the Defense Information Systems Agency, or any successor organization, for the matters described in paragraph (1); and
 (C)responsibilities for policy, oversight, guidance, and coordination for all Department matters relating to the electromagnetic spectrum, including—
 (i)coordination with other Federal agencies and the private sector; (ii)coordination for classified programs; and
 (iii)in coordination with the Under Secretary for Personnel and Health, the spectrum management workforce.
 (3)Notwithstanding the exemptions for the Department of Defense in section 11319 of title 40, the authority of the Chief Information Warfare Officer to direct the secretaries of the military departments for information warfare matters as provided in paragraph (1) shall include—
 (A)playing a significant and directive role in the decision processes for all annual and multi-year planning, programming, budgeting, and execution decisions, including the authority to realign the elements of the budgets and budget requests of the military departments that pertain to the responsibilities of the Chief Information Warfare Officer;
 (B)reviewing and approving any funding request or reprogramming request; (C)ensuring that the military departments comply with Government and Department standards on a matter described in paragraph (1) or (2);
 (D)reviewing and approving the appointment of any other employee who functions in the capacity of a Chief Information Officer or a Chief Information Warfare Officer for any component within the Department, except for the Chief Management Officer of the Department of Defense; and
 (E)participating in all meetings, management, and decision-making forums on issues pertaining to any matter described in paragraph (1) or (2).
 (4)The Chief Information Warfare Officer shall oversee and may require that programs of the military departments comply with such direction and standards as the Chief Information Warfare Officer may establish relating to a matter described in paragraph (1) or (2).
 (5)The Chief Information Warfare Officer shall perform such additional duties and exercise such additional powers as the Secretary may prescribe.
 (c)Chief Information Officer for certain purposesThe Chief Information Warfare Officer— (1)is the Chief Information Officer of the Department of Defense for purposes of 3554(a)(3) of title 44 and section 2224 of this title; and
 (2)in coordination with the Chief Management Officer of the Department of Defense, is the Chief Information Officer of the Department of Defense for purposes of section 11315 of title 40 and section 2223 of this title.
 (d)Principal Cyber AdvisorIn addition to any other duties under this section, the Chief Information Warfare Officer shall serve as Principal Cyber Advisor under section 932(c) of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 2224 note).
 (e)Principal Department of Defense Space AdvisorIn addition to any other duties under this section, the Chief Information Warfare Officer shall perform the duties of the Principal Department of Defense Space Advisor in accordance with Department of Defense Directive 5100.96 and any succeeding directive.
 (f)Collaborative mechanisms(1)The Secretary of Defense shall establish collaboration mechanisms between the Chief Information Warfare Officer and the Under Secretary of Defense for Intelligence, the Under Secretary of Defense for Policy, the Chairman of the Joint Chiefs of Staff, and the Assistant Secretary of Defense for Public Affairs for purposes of developing and overseeing the execution of offensive and defensive information warfare strategies, plans, programs, and operations.
 (2)The strategies, plans, programs and operations shall appropriately integrate cyber, electronic, and electromagnetic spectrum warfare, military deception, military information support operations, and public affairs to conduct, counter, and deter information warfare
 (g)Precedence in DoD(1)The Chief Information Warfare Officer shall take precedence in the Department of Defense with the officials serving in positions specified in section 131(b)(2) of this title.
 (2)The officials serving in positions specified in such section and the Chief Information Warfare Officer take precedence among themselves in the order prescribed by the Secretary..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 142 and inserting the following new item:
								142. Chief Information Warfare	Officer..
 (3)Executive Schedule Level IISection 5313 of title 5, United States Code, is amended by inserting after the item relating to the Deputy Secretary of Defense the following new item:
								
 Chief Information Warfare Officer of the Department of Defense.. (4)ReferencesAny reference to the Chief Information Officer of the Department of Defense in any law, regulation, map, document, record, or other paper of the United States in that official's capacity as the official responsible for the information security and information dominance of the Department of Defense shall be deemed to be a reference to Chief Information Warfare Officer of the Department of Defense.
 (5)Principal Cyber AdvisorParagraph (1) of section 932(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 829; 10 U.S.C. 2224 note) is amended to read as follows:
								
 (1)In generalThe Chief Information Warfare Officer of the Department of Defense under section 142 of title 10, United States Code, shall serve as the Principal Cyber Advisor to act as the principal advisor to the Secretary on military cyber forces and activities..
 (6)Standards for networksA military department may not develop or procure a network that does not fully comply with such standards as the Chief Information Warfare Officer under section 142 of title 10, United States Code (as amended by paragraph (1)), may establish relating to a matter described in subsection (b) of such section.
 (7)Alternative proposalNot later than March 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a proposal for such alternatives or modifications to the realignment of responsibilities required by section 142 of title 10, United States Code (as so amended), as the Secretary considers appropriate, together with an implementation plan for such proposal. The proposal may not be carried out unless approved by statute.
 (8)Quarterly briefing on implementationNot later than January 30, 2018, and every 90 days thereafter through January 1, 2019, the Secretary shall provide to the congressional defense committees a briefing on the status of the implementation of the Chief Information Warfare Officer of the Department of Defense under section 142 of title 10, United States Code (as so amended), during the preceding 90 days.
							(9)Effective date
 (A)In generalExcept as provided in subparagraph (B), this subsection and the amendments made by this subsection shall take effect on January 1, 2019.
 (B)Interim mattersParagraphs (7) and (8) of this subsection shall take effect on the date of the enactment of this Act.
								903.Clarification of authority of Under Secretary of Defense for Acquisition and Sustainment with
			 respect to service acquisition programs for which the service acquisition
 executive is the milestone decision authorityEffective on February 1, 2018, and immediately after the coming into effect of the amendment made by section 901(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), subsection (b)(6) of section 133b of title 10, United States Code, as added by such section 901(b), is amended by striking supervisory authority and inserting advisory authority.
					904.Executive Schedule matters relating to Under Secretary of Defense for Acquisition and Sustainment
 (a)Inapplicability of pending amendmentThe amendment to be made by section 901(h) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2342) with regard to the Under Secretary of Defense for Acquisition and Sustainment shall not be made.
 (b)Executive Schedule Level IIIEffective on February 1, 2018, section 5314 of title 5, United States Code, is amended by inserting before the item relating to the Under Secretary of Defense for Policy the following:
							
 Under Secretary of Defense for Acquisition and Sustainment.. 905.Technical amendmentSection 901(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2339; 10 U.S.C. 133a note) is amended—
 (1)by striking Research and Engineering.— and all that follows through Effective on February 1, 2018 and inserting Research and Engineering.—Effective on February 1, 2018; and (2)by striking paragraph (2).
						906.Redesignation of Under Secretary of Defense for Personnel and Readiness as Under Secretary of
			 Defense for Personnel and Health
						(a)Redesignation
 (1)In generalSection 136 of title 10, United States Code, is amended by striking and Readiness each place it appears and inserting and Health. (2)Heading amendmentThe heading of such section is amended to read as follows:
								
									136.Under Secretary of Defense for Personnel and Health.
 (3)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 136 and inserting the following new item:
								136. Under Secretary of Defense for Personnel and Health..
							(b)Conforming amendments
							(1)Title 10
 (A)Subparagraph (D) of section 131(b)(2) of title 10, United States Code, is amended to read as follows:
									
 (D)The Under Secretary of Defense for Personnel and Health.. (B)Section 137(c) of such title is amended by striking and Readiness and inserting and Health.
 (2)Executive Schedule Level IIISection 5314 of title 5, United States Code, is amended by striking the item relating to the Under Secretary of Defense for Personnel and Readiness and inserting the following new item:
								
									Under Secretary of Defense for Personnel and Health..
 (c)ReferencesAny reference to the Under Secretary of Defense for Personnel and Readiness in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Under Secretary of Defense for Personnel and Health.
						907.Qualifications for appointment and additional duties and powers of certain officials within the
			 Office of the Under Secretary of Defense
			 (Comptroller)
						(a)Under Secretary of Defense (Comptroller)
 (1)Qualification for appointmentSubsection (a) of section 135 of title 10, United States Code, is amended— (A)by inserting (1) after (a); and
 (B)by adding at the end the following new paragraph:  (2)(A)Any individual appointed as Under Secretary of Defense (Comptroller) shall be an individual who—
 (i)has significant financial management service in— (I)a Federal or State agency that received an audit with an unqualified opinion on such agency’s financial statements during the time of such individual’s service; or
 (II)a public company that received an audit with an unqualified opinion on such company’s financial statements during the time of such individual’s service; or
 (ii)has served as chief financial officer, deputy chief financial officer, or an equivalent executive-level position with direct authority for financial management in a large public or private sector organization.
 (B)In this paragraph, the term public company has the meaning given the term issuer in section 2(7) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(7)).. (2)Duties and powersSuch section is further amended—
 (A)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (B)by inserting after subsection (c) the following new subsection (d):
									
 (d)In addition to any duties under subsection (c), the Under Secretary of Defense (Comptroller) shall, subject to the authority, direction, and control of the Secretary of Defense, do the following:
 (1)Provide guidance and instruction on annual performance plans and evaluations to the following: (A)The Assistant Secretaries of the military departments for financial management.
 (B)Any other official of an agency, organization, or element of the Department of Defense with responsibility for financial management.
 (2)Give directions to the military departments, Defense Agencies, and other organizations and elements of the Department of Defense regarding their financial statements and the audit and audit readiness of such financial statements..
								(b)Deputy Chief Financial Officer
 (1)Qualification for appointmentAny individual appointed as Deputy Chief Financial Officer of the Department of Defense shall be an individual who—
 (A)has significant financial management service in— (i)a Federal or State agency that received an audit with an unqualified opinion on such agency’s financial statements during the time of such individual’s service; or
 (ii)a public company that received an audit with an unqualified opinion on such company’s financial statements during the time of such individual’s service; or
 (B)has served as chief financial officer, deputy chief financial officer, or an equivalent executive-level position with direct authority for financial management in a large public or private sector organization.
 (2)Public company definedIn this subsection, the term public company has the meaning given the term issuer in section 2(7) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(7)). (c)ApplicabilityThis section and the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to appointments that are made on or after that date.
						908.Five-year period of relief from active duty as a commissioned officer of a
			 regular component of the Armed Forces for appointment to Under
			 Secretary of Defense positions
 (a)Under Secretary of Defense for Research and EngineeringEffective on February 1, 2018, and immediately after the coming into effect of the amendments made by subsection (a) of the National Defense Authorization Act for Fiscal Year 2017 (130 Stat. 2339), section 133a(a) of title 10, United States Code (as added by such subsection (a)), is amended by striking seven years and inserting five years.
 (b)Under Secretary of Defense for Acquisition and SustainmentEffective on February 1, 2018, and immediately after the coming into effect of the amendments made by subsection (b) of the National Defense Authorization Act for Fiscal Year 2017 (130 Stat. 2340), section 133b(a) of title 10, United States Code (as added by such subsection (b)), is amended by striking seven years and inserting five years.
 (c)Under Secretary of Defense for PolicySection 134(a) of title 10, United States Code, is amended by striking seven years and inserting five years. (d)Under Secretary of Defense (Comptroller)Section 135(a) of such title is amended by adding at the end the following new sentence: A person may not be appointed as Under Secretary within five years after relief from active duty as a commissioned officer of a regular component of the armed forces..
 (e)Under Secretary of Defense for Personnel and HealthSubsection (a) of section 136 of such title, as amended by section 906(a) of this Act, is further amended by adding at the end the following new sentence: A person may not be appointed as Under Secretary within five years after relief from active duty as a commissioned officer of a regular component of the armed forces..
 (f)Under Secretary of Defense for IntelligenceSection 137(a) of such title is amended by adding at the end the following new sentence: A person may not be appointed as Under Secretary within five years after relief from active duty as a commissioned officer of a regular component of the armed forces..
						909.Redesignation of Principal Deputy Under Secretaries of Defense as Deputy Under Secretaries
			 of Defense and related matters
 (a)RedesignationSection 137a of title 10, United States Code, is amended by striking Principal each place it appears. (b)Increase in authorized numberSubsection (a)(1) of such section is amended by striking five and inserting six.
 (c)Replacement of ATL position with two positions in connection with OSD reformSubsection (c) of such section is amended— (1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and
 (2)by striking paragraph (1) and inserting the following new paragraphs:  (1)One of the Deputy Under Secretaries is the Deputy Under Secretary of Defense for Research and Engineering.
 (2)One of the Deputy Under Secretaries is the Deputy Under Secretary of Defense for Acquisition and Sustainment..
 (d)Redesignation of DUSD for Personnel and Readiness as DUSD for Personnel and HealthParagraph (4) of subsection (c) of such section, as amended and redesignated by this section, is further amended by striking Personnel and Readiness and inserting Personnel and Health.
						(e)Conforming amendments
 (1)OSDParagraph (6) of section 131(b) of title 10, United States Code, is amended to read as follows:  (6)The Deputy Under Secretaries of Defense..
 (2)PrecedenceSection 138(d) of such title is amended by striking Principal. (f)Executive schedule level IV (1)In generalSection 5315 of title 5, United States Code, is amended—
 (A)by striking Principal in the items relating to the Principal Deputy Under Secretary of Defense for Policy, the Principal Deputy Under Secretary of Defense (Comptroller), and the Principal Deputy Under Secretary of Defense for Intelligence; and
 (B)by striking the item relating to the Principal Deputy Under Secretary of Defense for Personnel and Readiness and inserting the following new item:
									
 Deputy Under Secretary of Defense for Personnel and Health.. (2)OSD reformSection 5315 of such title is further amended by inserting before the item relating to the Deputy Under Secretary of Defense for Policy, as amended by paragraph (1)(A), the following new items:
								
 Deputy Under Secretary of Defense for Research and Engineering. Deputy Under Secretary of Defense for Acquisition and Sustainment..
							(g)Clerical amendments
 (1)Heading amendmentThe heading of section 137a of such title is amended to read as follows:  137a.Deputy Under Secretaries of Defense. (2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 137a and inserting the following new item:
								137a. Deputy Under  Secretaries of Defense..
							(h)Effective dates
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)ATL position amendmentsThe amendments made by subsections (b), (c), and (f)(2) of this section shall take effect on February 1, 2018, immediately after the coming into effect of the amendments made by subsections (a) and (b) of section 901 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2339), to which the amendments made by subsections (b), (c), and (f)(2) of this section relate.
							910.Reduction of number and elimination of specific designations of  Assistant Secretaries of
			 Defense
 (a)Reduction of authorized numberSubsection (a)(1) of section 138 of title 10, United States Code, is amended by striking 14 and inserting 13. (b)Elimination of certain specific designationsSubsection (b) of such section is amended—
 (1)by striking paragraphs (2), (3), and (5); and (2)by redesignating paragraphs (4) and (6) as paragraphs (2) and (3), respectively.
 911.Limitation on maximum number of Deputy Assistant Secretaries of DefenseThe maximum number of Deputy Assistant Secretaries of Defense after the date of the enactment of this Act may not exceed 46.
					912.Modification of definition of OSD personnel for purposes of limitation on number of Office of
			 Secretary of Defense personnel
						(a)Modification
 (1)In generalSection 143(b) of title 10, United States Code, as amended by section 903(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking and detailed personnel and inserting detailed, and contractor personnel.
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on October 1, 2018. (b)Report on number of contractor personnel in OSD and each secretariate of the military departmentsNot later than December 31, 2017, the Secretary of Defense shall submit to the congressional defense committees a report specifying the following:
 (1)The number of contractor personnel in the Office of the Secretary of Defense as of October, 1, 2017.
 (2)The number of contractor personnel in each office of a Secretary of a military department as of October 1, 2017.
							BOrganization of Other Department of Defense Offices and Elements
					921.Reduction in authorized number of Assistant Secretaries of the military departments
 (a)Assistant Secretaries of the ArmySection 3016(a) of title 10, United States Code, is amended by striking five and inserting four. (b)Assistant Secretaries of the NavySection 5016(a) of such title is amended by striking four and inserting three.
 (c)Assistant Secretaries of the Air ForceSection 8016(a) of such title is amended by striking four and inserting three. 922.Qualifications for appointment of Assistant Secretaries of the military departments for financial management (a)Assistant Secretary of the ArmySection 3016(b)(4) of title 10, United States Code, is amended—
 (1)by inserting (A) after (4); (2)by striking The Assistant Secretary shall have as his principal responsibility and inserting the following:
								
 (C)The principal responsibility of the Assistant Secretary shall be; and (3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph (B):
								
 (B)(i)Any individual appointed as Assistant Secretary shall be an individual who— (I)has significant financial management service in—
 (aa)a Federal or State agency that received an audit with an unqualified opinion on such agency’s financial statements during the time of such individual’s service; or
 (bb)a public company that received an audit with an unqualified opinion on such company’s financial statements during the time of such individual’s service; or
 (II)has served as chief financial officer, deputy chief financial officer, or an equivalent executive-level position with direct authority for financial management in a large public or private sector organization.
 (ii)In this subparagraph, the term public company has the meaning given the term issuer in section 2(7) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(7)).. (b)Assistant Secretary of the NavySection 5016(b)(3) of such title is amended—
 (1)by inserting (A) after (3); (2)by striking The Assistant Secretary shall have as his principal responsibility and inserting the following:
								
 (C)The principal responsibility of the Assistant Secretary shall be; and (3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph (B):
								
 (B)(i)Any individual appointed as Assistant Secretary shall be an individual who— (I)has significant financial management service in—
 (aa)a Federal or State agency that received an audit with an unqualified opinion on such agency’s financial statements during the time of such individual’s service; or
 (bb)a public company that received an audit with an unqualified opinion on such company’s financial statements during the time of such individual’s service; or
 (II)has served as chief financial officer, deputy chief financial officer, or an equivalent executive-level position with direct authority for financial management in a large public or private sector organization.
 (ii)In this subparagraph, the term public company has the meaning given the term issuer in section 2(7) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(7)).. (c)Assistant Secretary of the Air ForceSection 8016(b)(3) of such title is amended—
 (1)by inserting (A) after (3); (2)by striking The Assistant Secretary shall have as his principal responsibility and inserting the following:
								
 (C)The principal responsibility of the Assistant Secretary shall be; and (3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph (B):
								
 (B)(i)Any individual appointed as Assistant Secretary shall be an individual who— (I)has significant financial management service in—
 (aa)a Federal or State agency that received an audit with an unqualified opinion on such agency’s financial statements during the time of such individual’s service; or
 (bb)a public company that received an audit with an unqualified opinion on such company’s financial statements during the time of such individual’s service; or
 (II)has served as chief financial officer, deputy chief financial officer, or an equivalent executive-level position with direct authority for financial management in a large public or private sector organization.
 (ii)In this subparagraph, the term public company has the meaning given the term issuer in section 2(7) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(7)).. (d)ApplicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to appointments that are made on or after that date.
						COrganization and Management of the Department of Defense Generally
 931.Reduction in limitation on number of Department of Defense SES positionsSection 1109(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking 1,260 and inserting 1,140.
 932.Manner of carrying out reductions in major Department of Defense headquarters activitiesSection 346(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 796; 10 U.S.C. 111 note) is amended by adding at the end the following new paragraph:
						
 (5)Manner of carrying out reductionsReductions in major Department of Defense headquarters activities pursuant to the headquarters reduction plan referred to in paragraph (1), as modified pursuant to that paragraph, shall be carried out after a consideration of the current manpower levels, historic manpower levels, mission requirements, and anticipated staffing needs of such headquarters activities necessary to meet national defense objectives. Further, the plan required by subsection (a) shall be modified to take into account the requirement in the preceding sentence..
					933.Certifications on cost savings achieved by reductions in major Department of Defense headquarters
 activitiesSection 346(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 796 10 U.S.C. 111 note), as amended by section 932 of this Act, is further amended by adding at the end the following new paragraph:
						
 (6)Certifications on cost savings achievedNot later than 60 days after close of each of fiscal years 2017 through 2020, the Director of Cost Assessment and Program Evaluation shall certify to the Secretary of Defense, and to the congressional defense committees, the following:
 (A)The validity of the cost savings achieved for each major Department of Defense headquarters activity during the fiscal year concerned.
 (B)Whether the cost savings achieved for each major Department of Defense headquarters activity during the fiscal year concerned met the savings objective for such activity for such fiscal year, as established pursuant to paragraph (1)..
					934.Direct hire authority for the Department of Defense for personnel to assist in business
			 transformation and management
			 innovation
 (a)AuthorityThe Secretary of Defense may appoint in the Department of Defense individuals described in subsection (b) without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, for the purpose of assisting and facilitating the efforts of the Department in business transformation and management innovation.
 (b)Covered individualsThe individuals described in this subsection are individuals who have all of the following: (1)A management or business background.
 (2)Experience working with large or complex organizations. (3)Expertise in management and organizational change, data analytics, or business process design.
 (c)Limitation on numberThe number of individuals appointed pursuant to this section at any one time may not exceed 25 individuals.
 (d)Nature of appointmentAny appointment under this section shall be on a term basis. The term of any such appointment shall be specified by the Secretary at the time of the appointment.
						935.Data analytics capability for support of enhanced oversight and management of the Defense Agencies
			 and Department of Defense Field Activities
						(a)Data analytics capability required
 (1)In generalBy not later than September 30, 2020, the Deputy Chief Management Officer of the Department of Defense shall establish and maintain within the Department of Defense a data analytics capability for purposes of supporting enhanced oversight and management of the Defense Agencies and Department of Defense Field Activities.
 (2)Discharge through successor positionIf the position of Deputy Chief Management Officer of the Department of Defense is succeeded by another position in the Department, the duties of the Deputy Chief Management Officer under this section shall be discharged by the occupant of such succeeding position.
 (b)ElementsThe data analytics capability shall permit the following: (1)The maintenance on a continuing basis of an accurate tabulation of the amounts being expended by the Defense Agencies and Department of Defense Field Activities on their personnel.
 (2)The maintenance on a continuing basis of an accurate number of the personnel currently supporting the Defense Agencies and Field Activities, including the following:
 (A)Members of the regular components of the Armed Forces. (B)Members of the reserve components of the Armed Forces.
 (C)Civilian employees of the Department of Defense. (D)Employees of contractors of the Department, including federally funded research and development centers.
 (E)Detailees, whether from another organization or element of the Department or from another department or agency of the Federal Government.
 (3)The maintenance of a continuing basis of the following: (A)An identification of the functions being performed by each Defense Agency and Field Activity.
 (B)An accurate tabulation of the amounts being expended by each Defense Agency and Field Activity on its functions.
 (4)The streamlined assembly and analysis of data for purposes of the capability, including through appropriate automated processes.
 (c)ResourcesIn establishing the data analytics capability, the Deputy Chief Management Officer may use the following:
 (1)Data and information from each of the Defense Agencies and Department of Defense Field Activities. (2)Data and information from the Defense Manpower Data Center (DMDC).
 (3)Subject to the direction and control of the Secretary of Defense, any other resources of the Department the Deputy Chief Management Officer considers appropriate.
							(d)Reports
 (1)Interim reportNot later than one year after the date of the enactment of this Act, the Deputy Chief Management Officer shall submit to the congressional defense committees a report on the progress of the Deputy Chief Management Officer in establishing the data analytics capability. The report shall include the following:
 (A)A description and assessment of the efforts of the Deputy Chief Management Officer through the date of the report to establish the data analytics capability.
 (B)A description of current gaps in the data required to establish the data analytics capability, and a description of the efforts to be undertaken to eliminate such gaps.
 (C)Any other matters in connection with the establishment of the data analytics capability that the Deputy Chief Management Officer considers appropriate.
 (2)Final reportNot later than December 31, 2020, the Deputy Chief Management Officer shall submit to the congressional defense committees a report on the data analytics capability as established pursuant to this section. The report shall include the following:
 (A)A description and assessment of the data analytics capability. (B)Any other matters in connection with the data analytics capability that the Deputy Chief Management Officer considers appropriate.
								936.Enhanced use of data analytics to improve acquisition program outcomes
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, acting jointly through the Deputy Chief Management Officer and the Chief Information Officer of the Department of Defense, and in coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Armed Forces, establish a set of activities that use data analysis, measurement, and other evaluation-related methods to improve the acquisition outcomes of the Department of Defense and enhance organizational learning.
						(b)Activities
 (1)In generalThe set of activities established under subsection (a) may include the following: (A)Establishment of data analytics capabilities and organizations within the appropriate military service.
 (B)Development of capabilities in Department of Defense laboratories, test centers, and Federally funded research and development centers to provide technical support for data analytics activities that support acquisition program management and business process re-engineering activities.
 (C)Increased use of existing analytical capabilities available to acquisition programs and offices to support improved acquisition outcomes.
 (D)Funding of intramural and extramural research and development activities to develop and implement data analytics capabilities in support of improved acquisition outcomes.
 (E)Publication, to the maximum extent practicable, and in a manner that protects classified and proprietary information, of data collected by the Department related to acquisition program costs and activities for access and analyses by the general public.
 (F)Clarification by the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps, in coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics, of a consistent policy as to the role of data analytics in establishing budgets and making milestone decisions for major defense acquisition programs.
 (G)Continual assessment, in consultation with the private sector, of the efficiency of current data collection and analyses processes, so as to minimize the requirement for collection and delivery of data by, from, and to government organizations.
 (H)Promulgation of guidance to acquisition programs and activities on the efficient use and sharing of data between programs and organizations to improve acquisition program analytics and outcomes.
 (I)Promulgation of guidance on assessing and enhancing quality of data and data analyses to support improved acquisition outcomes.
 (2)Gap analysis of current activitiesThe Secretary shall, in coordination with the Armed Forces, identify the current activities, organizations, and groups of personnel that are pursuing tasks similar to those described in paragraph (1) that are being carried out as of the date of the enactment of this Act. The Secretary shall consider such current activities, organizations, and personnel in determining the set of activities to establish pursuant to subsection (a).
 (3)Training and educationThe Secretary shall, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, conduct a review of the curriculum taught at the National Defense University, the Defense Acquisition University, and appropriate private sector academic institutions to determine the extent to which the curricula include appropriate courses on data analytics and other evaluation-related methods and their application to defense acquisitions.
 (c)Discharge of certain dutiesAfter January 31, 2018— (1)any duties under this section to be discharged by the Deputy Chief Management Officer of the Department of Defense shall be discharged by the Chief Management Officer of the Department of Defense; and
 (2)any duties under this section to be discharged by the Under Secretary of Defense for Acquisition, Technology, and Logistics shall be discharged by the Under Secretary of Defense for Acquisition and Sustainment.
							937.Pilot programs on data integration strategies for the Department of Defense
 (a)Pilot programs requiredThe Secretary of Defense shall, acting through the Chief Management Officer of the Department of Defense, carry out pilot programs to develop data integration strategies for the Department of Defense to address high-priority challenges of the Department.
 (b)Scope of pilot programsThe pilot programs required by subsection (a) shall involve data integration strategies to address challenges of the Department with respect to the following:
 (1)The budget of the Department. (2)Logistics.
 (3)Personnel security and insider threats. (4)At least two other high-priority challenges of the Department identified by the Secretary for purposes of this section.
 (c)ElementsIn developing a data integration strategy to address a challenge of the Department for purposes of a pilot program under this section, the Secretary shall do the following:
 (1)Identify the elements of the Department, and the officials of such elements, to be involved in carrying out the data integration strategy.
 (2)Specify the elements of the data integration strategy. (3)Specify the policies of the Department, if any, to be modified or waived in order to facilitate the carrying out of the data integration strategy by enabling timely and continuous sharing of information needed to solve the challenge concerned.
							(d)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the pilot programs to be carried out under this section.
 (2)ElementsThe report shall include the following: (A)A description of each pilot program, including the challenge of the Department to be addressed by such pilot program and the manner in which the data integration strategy under such pilot program will address the challenge.
 (B)If the carrying out of any pilot program requires legislative action for the waiver or modification of a statutory requirement that prevents or impedes the carrying out of the pilot program, a recommendation for legislative action to waive or modify such statutory requirement.
								938.Background and security investigations for Department of Defense personnel
						(a)Transition to discharge by Defense Security Service
 (1)In generalThe Secretary of Defense has the authority to conduct security, suitability, and credentialing background investigations. In carrying out such authority, the Secretary may use such authority, or may delegate such authority to another entity. As part of providing for the conduct of background investigations initiated by the Department of Defense through the Defense Security Service by not later than the deadline specified in subsection (b), the Secretary shall, in consultation with the Director of the Office of Personnel Management, provide for a phased transition from the conduct of such investigations by the National Background Investigations Bureau (NBIB) of the Office of Personnel Management to the conduct of such investigations by the Defense Security Service by that deadline.
 (2)Phased transitionThe phased transition required by paragraph (1) shall— (A)provide for the transition of the conduct of investigations to the Defense Security Service using a risk management approach; and
 (B)be consistent with the transition from legacy information technology operated by the Office of Personnel Management to the new information technology, including the National Background Investigations System, as described in subsection (f).
 (b)Commencement of implementation plan for ongoing discharge of investigations through DSSNot later than October 1, 2020, the Secretary of Defense shall commence carrying out the implementation plan developed pursuant to section 951(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2371).
						(c)Transfer of certain functions within DoD to DSS
 (1)In generalFor purposes of meeting the requirements in subsections (a) and (b), the Secretary of Defense shall transfer the functions, personnel, and associated resources of the organizations specified in paragraph (2) to the Defense Security Service.
 (2)OrganizationsThe organizations specified in this paragraph are the following: (A)The Consolidated Adjudications Facility.
 (B)The Personnel Security Assurance Division of the Defense Manpower Data Center. (C)Other organizations identified by the Secretary for purposes of this subsection.
 (3)Supporting organizationsIn addition to the organizations identified pursuant to (2), the following organizations shall prioritize resources to directly support the execution of requirements in subsections (a) and (b):
 (A)The Office of Cost Analysis and Program Evaluation. (B)The Defense Digital Services.
 (C)Other organizations designated by the Secretary for purposes of this paragraph. (4)Timing and manner of transferThe Secretary—
 (A)may carry out the transfer required by paragraph (1) at any time before the date specified in subsection (b) that the Secretary considers appropriate for purposes of this section; and
 (B)shall carry out the transfer in a manner designed to minimize disruptions to the conduct of background investigations for personnel of the Department of Defense.
								(d)Transfer of certain functions in OPM to DSS
 (1)In generalFor purposes of meeting the requirements in subsections (a) and (b), the Secretary of Defense shall, in consultation with the Director of the Office of Personnel Management, provide for the transfer of the functions described in paragraph (2), and any associated personnel and resources, to the Department of Defense.
 (2)FunctionsThe functions described in this paragraph are the following: (A)Any personnel security investigations functions transferred by the Secretary to the Director pursuant to section 906 of the National Defense Authorization Act for Fiscal Year 2004 (5 U.S.C. 1101 note).
 (B)Any other functions of the Office of Personnel Management in connection with background investigations initiated by the Department of Defense that the Secretary and the Director jointly consider appropriate.
 (3)Location within DoDAny functions transferred to the Department pursuant to this subsection shall be located within the Defense Security Service.
 (e)Conduct of certain actionsFor purposes of the conduct of background investigations following the commencement of the carrying out of the implementation plan referred to in subsection (b), the Secretary of Defense shall provide for the following:
 (1)A single capability for the centralized funding, submissions, and processing of all background investigations, from within the Defense Security Service.
 (2)The discharge by the Consolidated Adjudications Facility, from within the Defense Security Service pursuant to transfer under subsection (c), of adjudications in connection with the following:
 (A)Background investigations. (B)Continuous evaluation and vetting checks.
								(f)Enhancement of information technology capabilities of NBIS
 (1)In generalThe Secretary of Defense shall, in consultation with the Director of the Office of Personnel Management, conduct a review of the information technology capabilities of the National Background Investigations System (NBIS) in order to determine whether enhancements to such capabilities are required for the following:
 (A)Support for background investigations pursuant to this section and section 951 of the National Defense Authorization Act for Fiscal Year 2017.
 (B)Support of the National Background Investigations Bureau. (C)Execution of the conduct of background investigations initiated by the Department of Defense pursuant to this section, including submissions and adjudications.
 (2)Common componentIn providing for the transition and operation of the System as described in paragraph (1)(C), the Secretary shall, in consultation with the Director, develop a common component of the System usable for background investigations by both the Defense Security Service and the National Background Investigations Bureau.
 (3)EnhancementsIf the review pursuant to paragraph (1) determines that enhancements described in that paragraph are required, the Secretary shall, in consultation with the Director, carry out such enhancements.
 (g)Use of certain private industry dataIn carrying out background and security investigations pursuant to this section and section 951 of the National Defense Authorization Act for Fiscal Year 2017, the Secretary of Defense may use background materials collected on individuals by the private sector, in accordance with national policies and standards, that are applicable to such investigations, including materials as follows:
 (1)Financial information, including credit scores and credit status. (2)Criminal records.
 (3)Drug screenings. (4)Verifications of information on resumes and employment applications (such as previous employers, educational achievement, and educational institutions attended).
 (5)Other publicly available electronic information. (h)Security clearances for contractor personnel (1)In generalThe Secretary of Defense shall review the requirements of the Department of Defense relating to position sensitivity designations for contractor personnel in order to determine whether such requirements may be reassessed or modified to reduce the number and range of contractor personnel who are issued security clearances in connection with work under contracts with the Department.
 (2)GuidanceThe Secretary shall issue guidance to program managers, contracting officers, and security personnel of the Department specifying requirements for the review of contractor position sensitivity designations and the number of contractor personnel of the Department who are issued security clearances for the purposes of determining whether the number of such personnel who are issued security clearances should and can be reduced.
 (i)Personnel To support the transfer of functionsThe Secretary of Defense shall authorize the Director of the Defense Security Service to promptly increase personnel for the purpose of beginning the establishment and expansion of investigative capacity to support the phased transfer of investigative functions from the Office of Personnel Management to the Department of Defense under this section. The Director of Cost Analysis and Program Assessment shall advise the Secretary on the size of the initial investigative workforce and the rate of growth of that workforce.
						(j)Briefings and reports
 (1)Report on future periodic reinvestigations, insider threat, and continuous vettingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Director of National Intelligence and the Director of the Office of Personnel Management, submit to Congress a report that includes the following:
 (A)An assessment of the feasibility and advisability of periodic reinvestigations of backgrounds of Government and contractor personnel with security clearances.
 (B)A plan to provide the Government with an enhanced risk management model which reduces the gaps in coverage perpetuated by the current time-based periodic reinvestigations model, particularly in light of the increasing use of continuous background evaluations of such personnel.
 (C)A plan for expanding continuous background vetting capabilities such as the Installation Matching Engine for Security and Analysis to the broader population, including those at the lowest Tiers and levels of access, which plan shall include details to ensure that all individuals credentialed for physical access to Department of Defense facilities and installations are vetted to the same level of fitness determinations and subject to appropriate continuous vetting.
 (D)A plan to fully integrate and incorporate insider threat data, tools, and capabilities into the new end-to-end vetting processes and supporting information technology established by the Defense Security Service to ensure a holistic and transformational approach to detecting, deterring, and mitigating threats posed by trusted insiders.
 (2)Quarterly briefingsNot later than the end of each calendar year quarter after the date of the enactment of this Act, the Secretary of Defense shall provide the Committees on Armed Services of the Senate and the House of Representatives a briefing on the progress of the Secretary in carrying out the requirements of this section during such calendar year quarter. Until the backlog of security clearance applications at the National Background Investigations Bureau is eliminated, each quarterly briefing shall also include the current status of the backlog and the resulting mission and resource impact to the Department of Defense and the defense industrial base.
 (3)Annual reportsNot later than the end of each calendar year after the date of the enactment of this Act, the Secretary shall submit to the committees of Congress referred to in paragraph (2) a report on the following for the calendar year in which such report is to be submitted:
 (A)The status of the Secretary in meeting the requirements in subsections (a), (b), and (c) as of the end of such calendar year.
 (B)The status as of the end of such calendar year of any transfers to be carried out pursuant to subsection (d).
 (C)An assessment of the personnel security capabilities of the Department of Defense as of the end of such calendar year.
 (4)TerminationNo briefing or report is required pursuant to paragraph (2) or (3) after December 31, 2020. DOther Matters 951.Transfer of lead of Guam Oversight Council from the Deputy Secretary of Defense to the Secretary of the Navy (a)TransferSection 5013 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (h)Until September 30, 2020, the Secretary of the Navy shall lead the Guam Oversight Council and shall be the principal representative of the Department of Defense for coordinating the interagency efforts in matters relating to Guam, including the following executive orders:
 (1)Executive Order No. 13299 of May 12, 2003 (68 Fed. Reg. 25477; 48 U.S.C. note prec. 1451; relating to the Interagency Group on Insular Affairs).
 (2)Executive Order No. 12788 of January 15, 1992, as amended (57 Fed. Reg. 2213; relating to the Defense Economic Adjustment Program)..
 (b)Repeal of superseded authoritySection 132 of such title is amended by striking subsection (e). 952.Corrosion control and prevention executives matters (a)Scope and level of positionsSubsection (a) of section 903 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2228 note) is amended—
 (1)by striking shall be the senior official and inserting shall be a senior official; and (2)by adding at the end the following new sentence: Each individual so designated shall be a senior civilian employee of the military department concerned in pay grade GS–15 or higher..
 (b)QualificationsSuch section is further amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following new subsection (b):  (b)QualificationsAny individual designated as a corrosion control and prevention executive of a military department pursuant to subsection (a) shall—
 (1)have a working knowledge of corrosion prevention and control; (2)have strong program management and communication skills; and
 (3)understand the acquisition, research, development, test, and evaluation, and sustainment policies and procedures of the military department, including for the sustainment of infrastructure..
							XGeneral Provisions
				AFinancial Matters
					1001.General
		transfer authority
						(a)Authority To
		transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2018 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000.
							(3)Exception for
 transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).
 (b)LimitationsThe authority provided by subsection (a) to transfer authorizations—
 (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and
 (2)may not be used to provide authority for an item that has been denied authorization by Congress.
							(c)Effect on
 authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
						(d)Notice to
 CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).
						1002.Calculations for payments into Department of Defense Military Retirement Fund using single level
			 percentage
			 of basic pay determined on Armed Force-wide rather than Armed Forces-wide
 basisSection 1465 of title 10, United States Code, is amended— (1)in subsection (c)(1), in the flush matter at the end of paragraph (1), by striking Such single level and inserting Except as otherwise provided in subsection (d), such single level;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following new subsection (d):
							
 (d)(1)Notwithstanding subsection (c), in any actuarial valuation of Department of Defense military retirement and survivor benefits programs for purposes of a fiscal year beginning after fiscal year 2018—
 (A)the determination made pursuant to subsection (c)(1)(A) shall be a single level percentage of basic pay for active duty for each armed force (other than the Coast Guard) and for each of the Army National Guard and the Air National Guard for full-time National Guard duty (rather than the single level percentage of basic pay otherwise required by that subsection); and
 (B)the determination made pursuant to subsection (c)(1)(B) shall be a single level percentage of basic pay and of compensation for members of the Selected Reserve of each armed force (other than the Coast Guard) (rather than the single level percentage of basic pay and of compensation otherwise required by that subsection).
 (2)In making calculations for purposes of subsection (b)(1) for fiscal years after fiscal year 2018— (A)the Secretary of Defense—
 (i)shall not use the single level percentage of basic pay determined under subsection (c)(1)(A) as provided for in subsection (b)(1)(A)(i); but
 (ii)shall use for purposes of subsection (b)(1)(A)(i) each separate single level percentage of basic pay determined under paragraph (1)(A) for each armed force and for each of the Army National Guard and the Air National Guard; and
 (B)the Secretary of Defense— (i)shall not use the single level percentage of basic pay and of compensation determined under subsection (c)(1)(B) as provided for in subsection (b)(1)(B)(i); but
 (ii)shall use for purposes of subsection (b)(1)(B)(i) each separate single level percentage of basic pay and of compensation determined under paragraph (1)(B) for each armed force.
 (3)In making calculations for purposes of section 1466(a) of this title for purposes of deposits into the Fund for months in fiscal years after fiscal year 2018—
 (A)the Secretary of Defense— (i)shall not use the single level percentage of basic pay determined under subsection (c)(1)(A) as provided for in section 1466(a)(1)(A) of this title; but
 (ii)shall use for purposes of section 1466(a)(1)(A) of this title each separate single level percentage of basic pay determined under paragraph (1)(A) for each armed force and for each of the Army National Guard and the Air National Guard; and
 (B)the Secretary of Defense— (i)shall not use the single level percentage of basic pay and of compensation determined under subsection (c)(1)(B) as provided for in section 1466(a)(2)(A) of this title; but
 (ii)shall use for purposes of section 1466(a)(2)(A) each separate single level percentage of basic pay and of compensation determined under paragraph (1)(B) for each armed force.
											.
						1003.Certifications on audit readiness of the Department of Defense and the military departments,
			 Defense Agencies, and other organizations and elements of the Department
			 of Defense
 (a)Department of DefenseNot later than September 30, 2017, and each year thereafter, the Secretary of Defense shall certify to the congressional defense committees whether or not the full financial statements of the Department of Defense are audit ready as of the date of such certification.
						(b)Military departments, Defense Agencies, and other organizations and elements
 (1)In generalNot later than September 30, 2017, and each year thereafter, each Secretary of a military department, each head of a Defense Agency, and each head of any other organization or element of the Department of Defense designated by the Secretary of Defense for purposes of this subsection shall certify to the congressional defense committees whether or not the full financial statements of the military department, the Defense Agency, or the organization or element concerned became audit ready during the fiscal year in which such certification is to be submitted.
 (2)Transmittal through Secretary of DefenseThe individual certifications required by this subsection shall be transmitted to the congressional defense committees collectively by the Secretary under procedures established by the Secretary for purposes of this subsection.
 (c)Termination on receipt of audit opinion on full financial statementsA certification is no longer required under subsection (a) or (b) with respect to the Department of Defense, or a military department, Defense Agency, or organization or element of the Department, as applicable, after the Department of Defense or such military department, Defense Agency, or organization or element receives an audit opinion on its full financial statements.
 (d)Audit ready definedIn this section, the term audit ready, with respect to the full financial statements of the Department of Defense, a military department, a Defense Agency, or another organization or element of the Department of Defense, means that the Department of Defense, the military department, the Defense Agency, or the organization or element has in place critical audit capabilities and associated infrastructure to successfully start and support a financial audit of its full financial statements.
						1004.Failure to obtain audit opinion on fiscal year full financial statements of the Department of
			 Defense
						(a)Reduction in basic pay of military Secretaries for failure to obtain audit opinion on full
 financial statements for fiscal years 2018 and thereafterIf the Department of Defense does not obtain an audit opinion on its full financial statements for fiscal year 2018, or any fiscal year thereafter, by March 31 of the succeeding calendar year, the annual rate of basic pay payable for each Secretary of a military department for the calendar year next following such succeeding calendar year shall be the annual rate of basic pay for positions at level III of the Executive Schedule pursuant to section 5313 of title 5, United States Code, rather than the annual rate of basic pay otherwise provided for the positions of Secretary of a military department by law.
						(b)Review and recommendations on efforts To obtain audit opinion on full financial statements for
			 fiscal year 2018 by March 31, 2019
 (1)In generalIf the Department does not obtain an audit opinion on its full financial statements for fiscal year 2018 by March 31, 2019, the Secretary of Defense shall establish within the Department a team of distinguished, private sector experts with experience conducting financial audits of large public or private sector organizations to review and make recommendations to improve the efforts of the Department to obtain an audit opinion on its full financial statements.
 (2)Scope of activitiesThe team established pursuant to paragraph (1) shall— (A)identify impediments to the progress of the Department in obtaining an audit opinion on its full financial statements, including an identification of the organizations or elements that are lagging in their efforts toward obtaining such audit opinion;
 (B)estimate when an audit opinion on the full financial statements of the Department will be obtained; and
 (C)consider mechanisms and incentives to support efficient achievement by the Department of its audit goals, including organizational mechanisms to transfer direction and management control of audit activities from subordinate organizations to the Office of the Secretary of Defense, individual personnel incentives, workforce improvements (including in senior leadership positions), business process, technology, and systems improvements (including the use of data analytics), and metrics by which the Secretary and Congress may measure and assess progress toward achievement of the audit goals of the Department.
 (3)ReportIf the Secretary takes action pursuant to paragraph (1), the Secretary shall, not later than September 30, 2019, submit to the congressional defense committees a report on the team established pursuant to that paragraph, including a description of the actions taken and to be taken by the team pursuant to paragraph (2).
							1005.Improper payment matters
 Subject to the authority, direction, and control of the Secretary of Defense, the Under Secretary of Defense (Comptroller) shall take the following actions:
 (1)With regard to estimating improper payments: (A)Establish and implement key quality assurance procedures, such as reconciliations, to ensure the completeness and accuracy of sampled populations.
 (B)Revise the procedures for the sampling methodologies of the Department of Defense so that such procedures—
 (i)comply with Office of Management and Budget guidance and generally accepted statistical standards;
 (ii)produce statistically valid improper payment error rates, statistically valid improper payment dollar estimates, and appropriate confidence intervals for both; and
 (iii)in meeting clauses (i) and (ii), take into account the size and complexity of the transactions being sampled.
 (2)With regard to identifying programs susceptible to significant improper payments, conduct a risk assessment that complies with the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204) and the amendments made by that Act (in this section collectively referred to as IPERA).
 (3)With regard to reducing improper payments, establish procedures that produce corrective action plans that—
 (A)comply fully with IPERA and associated Office of Management and Budget guidance, including by holding individuals responsible for implementing corrective actions and monitoring the status of corrective actions; and
 (B)are in accordance with best practices, such as those recommended by the Chief Financial Officers Council, including by providing for—
 (i)measurement of the progress made toward remediating root causes of improper payments; and (ii)communication to the Secretary of Defense and the heads of departments, agencies, and organizations and elements of the Department of Defense, and key stakeholders, on the progress made toward remediating the root causes of improper payments.
 (4)With regard to implementing recovery audits for improper payments, develop and implement procedures to—
 (A)identify costs related to the recovery audits and recovery efforts of the Department of Defense; and
 (B)evaluate improper payment recovery efforts in order to ensure that they are cost effective. (5)Monitor the implementation of the revised chapter of the Financial Management Regulations on recovery audits in order to ensure that the Department of Defense, the military departments, the Defense Agencies, and the other organizations and elements of the Department of Defense either conduct recovery audits or demonstrate that it is not cost effective to do so.
 (6)Develop and submit to the Office of Management and Budget for approval a payment recapture audit plan that fully complies with Office of Management and Budget guidance.
 (7)With regard to reporting on improper payments, design and implement procedures to ensure that the annual improper payment and recovery audit reporting of the Department of Defense is complete, accurate, and complies with IPERA and associated Office of Management and Budget guidance.
						1006.Financial operations dashboard for the Department of Defense
						(a)Financial operations dashboard
 (1)In generalThe Under Secretary of Defense (Comptroller) shall develop and maintain on an Internet website available to Federal Government agencies a tool (commonly referred to as a dashboard) to permit Federal Government officials to track key indicators of the financial performance of the Department of Defense, including outstanding accounts payable, abnormal accounts payable, outstanding advances, unmatched disbursements, abnormal undelivered orders, negative unliquidated obligations, violations of sections 1341 and 1517(a) of title 31, United States Code (commonly referred to as the Anti-Deficiency Act), costs deriving from payment delays, interest penalty payments, and improper payments, and actual savings realized through interest payments made, discounts for timely or advanced payments, and other financial management and improvement initiatives.
 (2)Information coveredThe tool shall cover financial performance information for the military departments, the defense agencies, and any other organizations or elements of the Department of Defense.
 (3)Tracking of performance over timeThe tool shall permit the tracking of financial performance over time, including by month, quarter, and year, and permit users of the tool to export both current and historical data on financial performance.
 (4)UpdatesThe information covered by the tool shall be updated not less frequently than monthly. (b)Annual report on value created by improved financial managementNot later than December 31 each year, the Secretary of Defense shall submit to Congress a report setting forth, for each military department, defense agency, and other organization or element of the Department of Defense, the following:
 (1)A description of the value, if any, that accrued as a result of improved financial management and related cost-savings initiatives during the most recent fiscal year.
 (2)A description of the manner in which such value, if any, was applied, and will be applied, to provide mission value.
 (3)A target for the savings to be achieved as a result of improved financial management and related cost-savings initiatives during the fiscal year in which such report is submitted.
							1007.Comptroller General of the United States recommendations on audit capabilities and infrastructure
			 and related matters
 (a)Bi-monthly summary of status of audit corrective action planThe Under Secretary of Defense (Comptroller) shall assemble on a bi-monthly basis a management summary of the current status of actions under the consolidated audit corrective action plan (CAP) with respect to the critical audit capabilities and associated infrastructure of the Department of Defense, the military departments, the Defense Agencies, and other organizations and elements of the Department of Defense.
 (b)Centralized monitoring and reporting processThe Under Secretary of Defense (Comptroller) shall develop and implement a centralized monitoring and reporting process that captures and maintains up-to-date information, including the standard data elements recommended in the Implementation Guide for OMB Circular A–123, for all corrective action plans Department of Defense-wide that pertain to critical audit capabilities and associated infrastructure.
						BCounterdrug Activities
					1011.Extension and modification of authority to support a unified counterdrug and counterterrorism
			 campaign in Colombia
 (a)ExtensionSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1013 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2385), is further amended—
 (1)in subsection (a)(1), by striking 2019 and inserting 2022; and (2)in subsection (c), by striking 2019 and inserting 2022.
 (b)Scope of authoritySubsection (a) of such section 1021 is further amended— (1)in paragraph (1), by striking organizations designated as and all that follows and inserting terrorist organizations and other illegally armed groups determined by the Secretary of Defense to pose a significant threat to the national security interests of the United States.; and
 (2)in paragraph (2), by striking authority and all that follows and inserting “authority as follows:  (A)To protect human health and welfare in emergency circumstances, including the undertaking of rescue operations.
 (B)To support efforts to demobilize, disarm, and reintegrate members of illegally armed groups.. CNaval Vessels and Shipyards 1016.Policy of the United States on minimum number of battle force ships (a)PolicyIt shall be the policy of the United States to have available, as soon as practicable, not fewer than 355 battle force ships, comprised of the optimal mix of platforms, with funding subject to the availability of appropriations or other funds.
 (b)Battle force ships definedIn this section, the term ‘‘battle force ships” has the meaning given the term in Secretary of the Navy Instruction 5030.8C.
						1017.Operational readiness of Littoral Combat Ships on extended deployment
 (a)In generalSubsection (a) of section 7310 of title 10, United States Code, is amended— (1)by inserting Under jurisdiction of the Secretary of the Navy in the subsection heading after Vessels;
 (2)by striking A naval vessel (or any other vessel under the jurisdiction of the Secretary of the Navy) and inserting (1) Except as provided in paragraph (2), a naval vessel; and (3)by adding at the end the following new paragraph:
								
 (2)(A)Subject to subparagraph (B), in the case of a naval vessel classified as a Littoral Combat Ship and operating on deployment, corrective and preventive maintenance or repair (whether intermediate or depot level) and facilities maintenance may be performed on the vessel—
 (i)in a foreign shipyard; (ii)at a facility outside of a foreign shipyard; or
 (iii)at any other facility convenient to the vessel. (B)(i)Corrective and preventive maintenance or repair may be performed on a vessel as described in subparagraph (A) if the work is performed by United States Government personnel or United States contractor personnel.
 (ii)Facilities maintenance may be performed by a foreign contractor on a vessel as described in subparagraph (A) only as approved by the Secretary of the Navy..
 (b)DefinitionsSuch section is further amended by adding at the end the following new subsection:  (d)DefinitionsIn this section:
 (1)The term corrective and preventive maintenance or repair means— (A)maintenance or repair actions performed as a result of a failure in order to return or restore equipment to acceptable performance levels; and
 (B)scheduled maintenance or repair actions to prevent or discover functional failures. (2)The term facilities maintenance means preservation or corrosion control efforts and cleaning services..
						(c)Clerical amendments
 (1)Section headingThe heading of such section is amended to read as follows:  7310.Overhaul, repair, and maintenance of vessels in foreign shipyards and facilities: restrictions; exceptions. (2)Table of sectionsThe table of sections at the beginning of chapter 633 of such title is amended by striking the item relating to section 7310 and inserting the following new item:
								7310. Overhaul, repair, and maintenance of vessels in foreign shipyards and facilities:
			 restrictions; exceptions..
							1018.Authority to purchase used vessels to recapitalize the Ready Reserve Force and the Military Sealift
			 Command surge fleet
						(a)Deposit of additional funds in National Defense Sealift  Fund
 (1)Other funds made available to Department of the NavySubsection (d) of section 2218 of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
 (4)Any other funds made available to the Department of the Navy for carrying out the purposes of the Fund set forth in subsection (c)..
 (2)Expiration of funds after 5 yearsSubsection (g) of such section is amended by striking subsection (d)(1) and inserting paragraph (1) or (4) of subsection (d). (b)Authority To purchase used vesselsSubsection (f) of such section is amended by adding at the end the following new paragraph:
							
 (3)(A)Notwithstanding the limitations in paragraph (1) and subsection (c)(1)(E), the Secretary of Defense may, as part of a program to recapitalize the Ready Reserve Force component of the National Defense Reserve Fleet and the Military Sealift Command surge fleet, purchase used vessels, regardless of where constructed, from among vessels previously participating in the Maritime Security Fleet, if available at a reasonable cost (as determined by the Secretary). If such previously participating vessels are not available at a reasonable cost, used vessels comparable to such previously participating vessels may be purchased from any source, regardless of where constructed, if available at a reasonable cost (as determined by the Secretary).
 (B)In exercising the authority in subparagraph (A), the Secretary shall purchase used vessels constructed in the United States, if available at a reasonable cost (as determined by the Secretary).
 (C)In exercising the authority in subparagraph (A), the Secretary shall ensure that any conversion, modernization, maintenance, or repair of vessels occurs in shipyards located in the United States, except in emergency situations (as determined by the Secretary)..
 (c)Definition of Maritime Security FleetSubsection (k) of such section is amended by adding at the end the following new paragraph:  (5)The term Maritime Security Fleet means the fleet established under section 53102(a) of title 46..
 (d)Technical amendmentSubsection (i) of such section is amended by striking (50 U.S.C. App. 1744) and inserting (50 U.S.C. 4405). 1019.Surveying ships (a)Surveying ship requirementNot later than 120 days after the date of the enactment of this Act, the Chief of Naval Operations shall submit to the congressional defense committees a report setting forth a force structure assessment that establishes a surveying ship requirement. The Chief of Naval Operations shall conduct the assessment for purposes of the report, and may limit the assessment to surveying ships.
 (b)DefinitionsIn this section: (1)The term surveying ship has the meaning given the term in Secretary of the Navy Instruction 5030.8C.
 (2)The term force structure assessment has the meaning given the term in Chief of Naval Operations Instruction 3050.27. 1020.Pilot program on funding for national defense sealift vessels (a)In generalThe Secretary of the Navy may carry out a pilot program to assess the feasability and advisability of the use of the authorities specified in subsection (b) in connection with research and development and operation, maintenance, and lease or charter of national defense sealift vessels.
 (b)AuthoritiesThe authorities specified in this subsection are authorities as follows: (1)To derive funds for obligations and expenditures for research and development relating to national defense sealift vessels from the Research, Development, Test, and Evaluation, Navy account.
 (2)To derive funds for obligations and expenditures for operation, maintenance, and lease or charter of national defense sealift vessels from the Operation and Maintenance, Navy account.
 (3)To use funds in the account referred to in paragraph (1) for obligations and expenditures described in that paragraph, and to use funds in the account referred to in paragraph (2) for obligations and expenditures described in that paragraph, without the transfer of such funds to the National Defense Sealift Fund.
 (c)LimitationThe authorities in subsection (b) may be used under the pilot program only with respect to applicable amounts authorized to be appropriated for the Department of Defense for fiscal years 2018 and 2019.
 (d)Continuing availability of NDSF fundsNothing in this section shall be construed to prohibit the use of amounts available in the National Defense Sealift Fund for fiscal years 2018 and 2019 for use for the purposes of the Fund under section 2218(c) of title 10, United States Code, in such fiscal years.
						(e)Reports
 (1)In generalNot later than 120 days after the conclusion of the pilot program, the Secretary, the Commander of the United States Transportation Command, and the Administrator of the Maritime Administration each shall submit to the congressional defense committees an independent report on the pilot program.
 (2)ElementsEach report shall include the following: (A)A description of lessons learned from the pilot program regarding the efficacy of funding national defense sealift vessel requirements using the accounts specified in paragraphs (1) and (2) of subsection (b) rather than the National Defense Sealift Fund.
 (B)An assessment of potential operational, financial, and other significant impacts if the pilot program is made permanent.
 (C)Such recommendations as the official submitting such report considers appropriate regarding modifications of section 2218 of title 10, United States Code, in light of the pilot program.
 (f)DefinitionsIn this section: (1)The term national defense sealift vessel has the meaning given the term in section 2218(k)(3) of title 10, United States Code.
 (2)The term National Defense Sealift Fund means the Fund established by section 2218 of title 10, United States Code. DCounterterrorism 1031.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesSection 1032 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking December 31, 2017 and inserting December 31, 2018.
					1032.Extension of prohibition on use of funds to construct or modify facilities in the United States to
			 house detainees transferred from United States Naval Station, Guantanamo
 Bay, CubaSection 1033(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking December 31, 2017 and inserting December 31, 2018.
					1033.Extension of prohibition on use of funds for transfer or release to certain countries of
 individuals detained at United States Naval Station, Guantanamo Bay, CubaSection 1034 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking December 31, 2017 and inserting December 31, 2018.
					1034.Extension of prohibition on use of funds for realignment of forces at or closure of United States
 Naval Station, Guantanamo Bay, CubaSection 1035 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2391) is amended by striking fiscal year 2017 and inserting any of fiscal years 2017 through 2021.
					1035.Authority to transfer individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to
			 the United States temporarily for emergency or critical medical treatment
 (a)Temporary transfer for medical treatmentNotwithstanding section 1032 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as amended by section 1031 of this Act, or any similar provision of law enacted after September 30, 2015, the Secretary of Defense may, after consultation with the Secretary of Homeland Security, temporarily transfer an individual detained at Guantanamo to a Department of Defense medical facility in the United States for the sole purpose of providing the individual medical treatment if the Secretary of Defense determines that—
 (1)the medical treatment of the individual is necessary to prevent death or imminent significant injury or harm to the health of the individual;
 (2)the necessary medical treatment is not available to be provided at United States Naval Station, Guantanamo Bay, Cuba, without incurring excessive and unreasonable costs; and
 (3)the Department of Defense has provided for appropriate security measures for the custody and control of the individual during any period in which the individual is temporarily in the United States under this section.
 (b)Limitation on exercise of authorityThe authority of the Secretary of Defense under subsection (a) may be exercised only by the Secretary of Defense or another official of the Department of Defense at the level of Under Secretary of Defense or higher.
 (c)Conditions of transferAn individual who is temporarily transferred under the authority in subsection (a) shall— (1)while in the United States, remain in the custody and control of the Secretary of Defense at all times; and
 (2)be returned to United States Naval Station, Guantanamo Bay, Cuba, as soon as feasible after a Department of Defense physician determines, in consultation with the Commander, Joint Task Force-Guantanamo Bay, Cuba, that any necessary follow-up medical care may reasonably be provided the individual at United States Naval Station, Guantanamo Bay.
 (d)Status while in United StatesAn individual who is temporarily transferred under the authority in subsection (a), while in the United States—
 (1)shall be deemed at all times and in all respects to be in the uninterrupted custody of the Secretary of Defense, as though the individual remained physically at United States Naval Station, Guantanamo Bay, Cuba;
 (2)shall not at any time be subject to, and may not apply for or obtain, or be deemed to enjoy, any right, privilege, status, benefit, or eligibility for any benefit under any provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), or any other law or regulation;
 (3)shall not be permitted to avail himself of any right, privilege, or benefit of any law of the United States beyond those available to individuals detained at United States Naval Station, Guantanamo Bay; and
 (4)shall not, as a result of such transfer, have a change in any designation that may have attached to that detainee while detained at United States Naval Station, Guantanamo Bay, pursuant to the Authorization for Use of Military Force (Public Law 107–40), as determined in accordance with applicable law and regulations.
 (e)No cause of actionAny decision to transfer or not to transfer an individual made under the authority in subsection (a) shall not give rise to any claim or cause of action.
						(f)Limitation on judicial review
 (1)LimitationExcept as provided in paragraph (2), no court, justice, or judge shall have jurisdiction to hear or consider any claim or action against the United States or its departments, agencies, officers, employees, or agents arising from or relating to any aspect of the detention, transfer, treatment, or conditions of confinement of an individual transferred under this section.
 (2)Exception for habeas corpusThe United States District Court for the District of Columbia shall have exclusive jurisdiction to consider an application for writ of habeas corpus seeking release from custody filed by or on behalf of an individual who is in the United States pursuant to a temporary transfer under the authority in subsection (a). Such jurisdiction shall be limited to that required by the Constitution, and relief shall be only as provided in paragraph (3). In such a proceeding the court may not review, halt, or stay the return of the individual who is the object of the application to United States Naval Station, Guantanamo Bay, Cuba, pursuant to subsection (c).
 (3)ReliefA court order in a proceeding covered by paragraph (2)— (A)may not order the release of the individual within the United States; and
 (B)shall be limited to an order of release from custody which, when final, the Secretary of Defense shall implement in accordance with section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 801 note).
 (g)NotificationWhenever a temporary transfer of an individual detained at Guantanamo is made under the authority of subsection (a), the Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives of the transfer not later than five days after the date on which the transfer is made.
 (h)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means an individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or a member of the Armed Forces of the United States; and
 (2)is— (A)in the custody or under the control of the Department of Defense; or
 (B)otherwise detained at United States Naval Station, Guantanamo Bay. (i)ApplicabilityThis section shall apply to an individual temporarily transferred under the authority in subsection (a) regardless of the status of any pending or completed proceeding or detention on the date of the enactment of this Act.
						EMiscellaneous Authorities and Limitations
					1041.Matters relating to the submittal of future-years defense programs
 (a)Timing of submittal to CongressSubsection (a) of section 221 of title 10, United States Code, is amended by striking at or about the same time and inserting not later than five days after the date on which. (b)Manner and form of submittalSuch section is further amended—
 (1)in subsection (a) by inserting make available to United States Government entities and before submit to Congress; and (2)by adding at the end the following new subsection:
								
 (d)(1)The Secretary of Defense shall make available to United States Government entities and submit to Congress each future-years defense program under this section as follows:
 (A)By making such program available on an Internet website of the Under Secretary of Defense (Comptroller) available to United States Government in the form of an unclassified electronic database.
 (B)By delivering printed copies of such program to the congressional defense committee. (2)In the event inclusion of classified material in a future-years defense program would otherwise render the totality of the program classified for purposes of this subsection—
 (A)such program shall be made available to United States Government entities and submitted to Congress in unclassified form, with such material attached as a classified annex; and
 (B)such annex shall be submitted to the congressional defense committees, the Congressional Budget Office, the Comptroller General of the United States, and the Congressional Research Service..
 (c)Accuracy of informationSuch section is further amended by adding at the end the following new subsection:  (e)Each future-years defense program under this subsection shall be accompanied by a certification by the Under Secretary of Defense (Comptroller), in the case of the Department of Defense, and the comptroller of each military department, in the case of such military department, that any information entered into the Standard Data Collection System of the Department of Defense, the Comptroller Information System, or any other data system, as applicable, for purposes of assembling such future-years defense program was accurate..
						(d)Conforming amendments
 (1)Heading amendmentThe heading of section 221 of such title is amended to read as follows:  221.Future-years defense program: consistency in budgeting; availability to United States Government entities and submittal to Congress. (2)Table of sectionsThe table of sections at the beginning of chapter 9 of such title is amended by striking the item relating to section 221 and inserting the following new item:
								221. Future-years defense program: consistency in budgeting; availability to United States
			 Government entities and submittal
			 to Congress..
 (e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to future-years defense programs submitted at the time of budgets of the President for fiscal years beginning after fiscal year 2018.
 (f)DoD guidanceThe Secretary of Defense shall, in coordination with the Under Secretary of Defense (Comptroller), update Department of Defense Financial Management Regulation 7000.14–R, and any other appropriate instructions and guidance, to ensure that the Department of Defense takes appropriate actions to comply with the amendments made by this section in the submittal of future-years defense programs in calendar years after calendar year 2017.
						1042.Department of Defense integration of information operations and cyber-enabled information
			 operations
						(a)Integration of Department of Defense information operations and cyber-enabled information
			 operations
							(1)Establishment of cross-functional task force
 (A)In generalThe Secretary of Defense shall establish a cross-functional task force consistent with section 911(c)(1) of the National Defense Authorization Act for Fiscal Year 2017 (114–328; 10 U.S.C. 111 note) to integrate across the organizations of the Department of Defense responsible for information operations, military deception, public affairs, electronic warfare, and cyber operations to produce integrated strategy, planning, and budgeting to counter, deter, and conduct strategic information operations and cyber-enabled information operations.
 (B)DutiesThe task force shall carry out the following: (i)Development of a strategic framework for the conduct by the Department of Defense of information operations, including cyber-enabled information operations, coordinated across all relevant Department of Defense entities, including both near-term and long-term guidance for the conduct of such coordinated operations.
 (ii)Development and dissemination of a common operating paradigm across the organizations specified in subparagraph (A) of the influence, deception, and propaganda activities of key malign actors, including in cyberspace.
 (iii)Development of guidance for, and promotion of, the liaison capability of the Department to interact with the private sector, including social media, on matters related to the influence activities of malign actors.
									(2)Head of cross-functional task force
 (A)In generalThe Secretary of Defense shall appoint as the head of the task force such individual as the Secretary considers appropriate from among individuals serving in the Department as an Under Secretary of Defense or in such other position within the Department of lesser order of precedence.
 (B)ResponsibilitiesThe responsibilities of the head of the task force are as follows: (i)Oversight of strategic policy and guidance.
 (ii)Overall resource allocation for the integration of information operations and cyber operations of the Department.
 (iii)Ensuring the task force faithfully pursues the purpose set forth in subparagraph (A) of paragraph (1) and carries out its duties as set forth in subparagraph (B) of such paragraph.
 (iv)Carrying out such activities as are required of the head of the task force under subsections (b) and (c).
									(b)Requirements and plans for information operations
 (1)Combatant command planningThe Secretary shall require each commander of a combatant command to develop such requirements and specific plans as may be necessary for the conduct of information operations, including plans for deterring information operations, particularly in the cyber domain, by malign actors against the United States, allies of the United States, and interests of the United States.
							(2)Implementation plan for Department of Defense strategy for operations in the information
			 environment
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the head of the task force shall—
 (i)review the Department of Defense Strategy for Operations in the Information Environment, dated June 2016; and
 (ii)submit to the congressional defense committees a plan for implementation of such strategy.
 (B)ElementsThe implementation plan shall include, at a minimum, the following: (i)An accounting of the efforts undertaken in support of the strategy described in subparagraph (A)(i) since it was issued in June 2016.
 (ii)A description of any updates or changes to such strategy that have been made since it was first issued, as well as any expected updates or changes in light of the establishment of the task force.
 (iii)A description of the role of the Department as part of a broader whole-of-government strategy for strategic communications, including assumptions about the roles and contributions of other Government departments and agencies to such a strategy.
 (iv)Defined actions, performance metrics, and projected timelines to achieve the following specified tasks:
 (I)Train, educate, and prepare commanders and their staffs, and the Joint Force as a whole, to lead, manage, and conduct operations in the information environment.
 (II)Train, educate, and prepare information operations professionals and practitioners to enable effective operations in the information environment.
 (III)Manage information operations professionals, practitioners, and organizations to meet emerging operational needs.
 (IV)Establish a baseline assessment of current ability of the Department to conduct operations in the information environment, including an identification of the types of units and organizations currently responsible for building and employing information-related capabilities and an assignment of appropriate roles and missions for each type of unit or organization.
 (V)Develop the ability of the Department and operating forces to engage, assess, characterize, forecast, and visualize the information environment.
 (VI)Develop and maintain the proper capabilities and capacity to operate effectively in the information environment in coordination with implementation of related cyber and other strategies.
 (VII)Develop and maintain the capability to assess accurately the effect of operations in the information environment.
 (VIII)Adopt, adapt, and develop new science and technology for the Department to operate effectively in the information environment.
 (IX)Develop and adapt information environment-related concepts, policies, and guidance. (X)Ensure doctrine relevant to operations in the information environment remains current and responsive based on lessons learned and best practices.
 (XI)Develop, update, and de-conflict authorities and permissions, as appropriate, to enable effective operations in the information environment.
 (XII)Establish and maintain partnerships among Department and interagency partners to enable more effective whole-of-government operations in the information environment.
 (XIII)Establish and maintain appropriate interaction with entities that are not part of the Federal Government, including entities in industry, entities in academia, Federally funded research and development centers, and other organizations, to enable operations in the information environment.
 (XIV)Establish and maintain collaboration between and among the Department and international partners, including partner countries and nongovernmental organizations, to enable more effective operations in the information environment.
 (XV)Foster, enhance, and leverage partnership capabilities and capacities. (v)An analysis of any personnel, resourcing, capability, authority, or other gaps that will need to be addressed to ensure effective implementation of the strategy described in subparagraph (A)(i) across all relevant elements of the Department.
 (vi)An investment framework and projected timeline for addressing any gaps identified under clause (v). (vii)Such other matters as the Secretary of Defense considers relevant.
 (C)Periodic status reportsNot later than 90 days after the date on which the implementation plan is submitted under subparagraph (A)(ii) and not less frequently than once every 90 days thereafter until the date that is three years after the date of such submittal, the head of the task force shall submit to the congressional defense committees a report describing the status of the efforts of the Department to accomplish the tasks specified under clauses (iv) and (vi) of subparagraph (B).
 (c)Training and educationConsistent with the elements of the implementation plan required under clauses (i) and (ii) of subsection (b)(2)(B)(4), the head of the task force shall establish programs to provide training and education to such members of the Armed Forces and civilian employees of the Department of Defense as the Secretary considers appropriate to ensure understanding of the role of information in warfare, the central goal of all military operations to affect the perceptions, views, and decision-making of adversaries, and the effective management and conduct of operations in the information environment.
 (d)Establishment of Defense Intelligence Officer for Information Operations and Cyber OperationsThe Secretary shall establish a position within the Department of Defense known as the Defense Intelligence Officer for Information Operations and Cyber Operations.
 (e)DefinitionsIn this section: (1)The term head of the task force means the head appointed under subsection (a)(2)(A).
 (2)The term implementation plan means the plan required by subsection (b)(2)(A)(ii). (3)The term task force means the cross-functional task force established under subsection (a)(1)(A).
							1043.Prohibition on lobbying activities with respect to the Department of Defense by certain officers of
			 the Armed Forces and civilian employees of the Department within two years
			 of separation from military service or employment with the Department
 (a)ProhibitionAn individual described in subsection (b) may not engage in lobbying activities with respect to the Department of Defense during the two-year period beginning on the date of retirement or separation from service in the Armed Forces or the date of retirement or separation from service with the Department, as applicable.
 (b)Covered individualsAn individual described in this section is the following: (1)An officer of the Armed Forces in grade O–7 or higher at the time of retirement or separation from the Armed Forces.
 (2)A civilian employee of the Department of Defense at the Senior Executive Service (SES) level or higher at the time of retirement or separation from service with the Department.
 (c)Lobbying activities with respect to the Department of Defense definedIn this section: (1)The term lobbying activities with respect to the Department of Defense means the following:
 (A)Lobbying contacts and other lobbying activities with covered executive branch officials and covered legislative branch officials with respect to the Department of Defense.
 (B)Lobbying contacts with covered executive branch officials described in subparagraphs (C) through (F) of section 3(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(3)) in the Department of Defense.
 (2)The term lobbying activities has the meaning given that term in section 3(7) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(7)).
 (3)The term covered executive branch official has the meaning given that term in section 3(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(3)).
 (4)The term covered legislative branch official has the meaning given that term in section 3(4) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(4)).
 1044.Definition of unmanned aerial vehicle for purposes of title 10, United States CodeSection 101(e) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
 (6)Unmanned aerial vehicleThe term unmanned aerial vehicle— (A)means an aerial vehicle that is not controlled by a human being after launch, such as a cruise missile; and
 (B)does not include a remotely piloted aerial vehicle if the vehicle is controlled by a human being after launch..
 1045.Technical amendment relating to management of military techniciansSection 1053(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 10216 note) is amended by striking 20 percent and inserting 12.6 percent.
					1046.Extension of prohibition on use of funds for retirement of legacy maritime mine countermeasure
 platformsSection 1045(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended in the matter preceding paragraph (1) by striking authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Navy and inserting authorized to be appropriated or otherwise made available for the Navy for fiscal year 2017 or 2018.
					1047.Sense of Congress on the  basing of KC–46A aircraft outside the continental United States
 (a)FindingCongress finds that the Department of Defense is continuing its process of permanently stationing KC–46A aircraft at installations in the continental United States (CONUS) and forward-basing outside the continental United States (OCONUS).
 (b)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force, as part of the strategic basing process for KC–46A aircraft, should continue to place emphasis on and consider the benefits derived from locations outside the continental United States that—
 (1)support day-to-day air refueling operations, operations plans of the combatant commands, and flexibility for contingency operations, and have—
 (A)a strategic location that is essential to the defense of the United States and its interests; (B)receivers for boom or probe-and-drogue training opportunities with joint and international partners; and
 (C)sufficient airfield and airspace availability and capacity to meet requirements; and (2)possess facilities that—
 (A)take full advantage of existing infrastructure to provide— (i)runway, hangars, and aircrew and maintenance operations; and
 (ii)sufficient fuels receipt, storage, and distribution capacities for a 5-day peacetime operating stock; and
 (B)minimize overall construction and operational costs. 1048.Authorization to procure up to six polar-class icebreakers (a)Authority To procure icebreakers (1)In generalThe Secretary of the department in which the Coast Guard is operating may, in consultation with the Secretary of the Navy, enter into a contract or contracts for the procurement of up to six polar-class icebreakers, including—
 (A)polar-class heavy icebreakers; and (B)polar-class medium icebreakers.
 (2)Condition for out-year contract paymentsA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2018 is subject to the availability of appropriations or funds for that purpose for such later fiscal year.
							(b)Comptroller General of the United States report
 (1)In generalNot later than 45 days after the date of the enactment of the this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report assessing the cost and procurement schedule for new United States icebreakers.
 (2)ElementsThe report required in paragraph (1) shall include an analysis of the following: (A)The current status of the efforts of the Coast Guard to acquire new icebreaking capability, including coordination through the Integrated Program Office.
 (B)Actions being taken by the Coast Guard to incorporate key practices from other nations that procure icebreakers to increase knowledge and reduce costs and risks.
 (C)The extent by which the cost and schedule for building Coast Guard icebreakers differs from those in other countries, if known.
 (D)The extent that innovative acquisition practices (such as multiyear funding and block buys) may be applied to icebreaker acquisition to reduce the cost and accelerate the schedule.
 (E)A capacity replacement plan to mitigate a potential icebreaker capability gap if the Polar Star cannot remain in service.
 (F)Any other matters the Comptroller General considers appropriate. FStudies and Reports 1061.Assessment of global force posture (a)Assessment requiredThe Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff and the commanders of the combatant commands, provide for and oversee an assessment of the global force posture of the Armed Forces.
 (b)ReportNot later than the earlier of 180 days after the production of the 2018 National Defense Strategy (which is intended to be closely coordinated with and complementary to a new National Security Strategy) or December 31, 2018, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the assessment required by subsection (a). The report shall include the following:
 (1)Recommendations for force size, structure, and basing in Europe, the Middle East, and Asia Pacific that reflect and complement the force sizing construct included in the 2018 National Defense Strategy in order to guide the growth of the force structure of the Armed Forces, which recommendations shall be based on an evaluation of the relative costs of rotational and forward-based forces as well as impacts to deployment timelines of threats to lines of communication and anti-access area denial capabilities of potential adversaries.
 (2)An assessment by each commander of a geographic combatant command of the capability and force structure gaps within the context of an evaluation of the potential threats in the theater of operations of the combatant command concerned and the operation plans that such combatant command are expected to execute.
 (3)An evaluation of the concept of operations and the sources of manpower for headquarters required to oversee and direct execution of current operations plans.
							1062.Army modernization strategy
 (a)Strategy requiredThe Secretary of the Army shall develop a modernization strategy for the total Army. (b)ElementsThe strategy required by subsection (a) shall include the following:
 (1)A comprehensive description of the future total Army, including key objectives, war fighting challenges, and risks, sufficient to establish requirements, set priorities, identify opportunity costs, and establish acquisition time lines for the total Army over a period beyond the period of the current future-years defense program under section 221 of title 10, United States Code.
 (2)Mechanisms for identifying programs of the Army that may be unnecessary, or do not perform according to expectations, in achieving the future total Army.
 (3)A comprehensive description of the manner in which the future total Army intends to fight and win as part of a joint force engaged in combat across all operational domains.
 (4)A comprehensive description of the mechanisms required by the future total Army to maintain command, control, and communications and sustainment.
 (c)Particular considerationsIn developing the strategy required by subsection (a), the Secretary shall take into particular account the following:
 (1)Current trends and developments in weapons and equipment technologies. (2)New tactics and force design of peer adversaries, including the rapid pace of development of such tactics and force design by such adversaries.
							(d)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the strategy required by subsection (a).
 (2)FormIf the report is submitted in classified form, the report shall be accompanied by an unclassified summary.
							1063.Report on Army plan to improve operational unit readiness by reducing number of non-deployable
 soldiers assigned to operational unitsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report on the plans of the Army to improve operational unit readiness in the Army by reducing the number of non-deployable soldiers assigned to operational units of the Army and replacing such soldiers with soldiers capable of world-wide deployment.
					1064.
						Efforts to combat physiological episodes on certain Navy aircraft
 (a)In generalNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter until January 1, 2020, the Secretary of the Navy shall provide to the congressional defense committees information on efforts by the Navy’s Physiological Episode Team to combat the prevalence of physiological episodes in F/A–18 Hornet and Super Hornet, EA–18G Growler, and T–45 Goshawk aircraft.
 (b)ElementsThe information required under subsection (a) shall include the following elements: (1)A description of Naval Aviation Enterprise activities addressing physiological episodes during the reporting period.
 (2)An estimate of funding expended in support of the activities described under paragraph (1). (3)A description of any planned or executed changes to Physiological Episode Team structure or processes.
 (4)A description of activities planned for the upcoming two quarters. (c)FormThe information required under subsection (a) may be provided in a written report or a briefing.
						1065.Studies on aircraft inventories for the Air Force
						(a)Independent    studies
 (1)In generalThe Secretary of Defense shall provide for the performance of three independent studies of alternative aircraft inventories through 2030, and an associated force-sizing construct, for the Air Force.
 (2)Submittal to CongressNot later than March 1, 2019, the Secretary shall submit the results of each study to the congressional defense committees.
 (3)FormThe result of each study shall be submitted in unclassified form, but may include a classified annex.
 (b)Entities To perform studiesThe Secretary shall provide for the studies under subsection (a) to be performed as follows:
 (1)One study shall be performed by the Secretary of the Air Force, in consultation with the Director of the Office of Net Assessment.
 (2)One study shall be performed by a federally funded research and development center. (3)One study shall be conducted by an independent, nongovernmental institute which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, and has recognized credentials and expertise in national security and military affairs.
							(c)Performance   of   studies
 (1)Independent performanceThe Secretary shall require the studies under this section to be conducted independently of one another.
 (2)Matters to be consideredIn performing a study under this section, the organization performing the study, while being aware of current and projected aircraft inventories for the Air Force, shall not be limited by such current or projected aircraft inventories, and shall consider the following matters:
 (A)The national security and national defense strategies of the United States. (B)Potential future threats to the United States and to United States air and space forces through 2030.
 (C)Traditional roles and missions of the Air Force. (D)Alternative roles and missions for the Air Force.
 (E)The force-sizing methodology and rationale used to calculated aircraft inventory levels. (F)Other government and nongovernment analyses that would contribute to the study through variations in study assumptions or potential scenarios.
 (G)The role of evolving technology on future air forces, including unmanned and space systems. (H)Opportunities for reduced operation and sustainment costs.
 (I)Current and projected capabilities of other Armed Forces that could affect force structure capability and capacity requirements of the Air Force.
 (d)Study resultsThe results of each study under this section shall— (1)identify a force-sizing construct for the Air Force that connects national security strategy to aircraft inventories;
 (2)present the alternative aircraft inventories considered, with assumptions and possible scenarios identified for each;
 (3)provide for presentation of minority views of study participants; and (4)for the recommended inventories, provide—
 (A)the numbers and types of aircraft, the numbers and types of manned and unmanned aircraft, and the basic capabilities of each of such platforms;
 (B)describe the force-sizing rationale used to arrive at the recommended inventory levels; (C)other information needed to understand the aircraft inventories in basic form and the supporting analysis; and
 (D)options to address aircraft types whose retirement commences before 2030. 1066.Plan and recommendations for interagency vetting of foreign investments with potential impacts on national defense and national security (a)Plan and recommendations requiredThe Secretary of Defense shall, in consultation with the Secretary of State and the Secretary of Treasury, assess and develop a plan, and recommendations for agencies of the United States Government other than the Department of Defense, to improve the effectiveness of interagency vetting of foreign investments that could potentially impair both the national security of the United States and the ability of the Department to defend the nation, specifically investments from nations that pose threats to the national security interests of the United States.
 (b)ObjectivesThe assessment, plan, and recommendations required by subsection (a) shall have the following objectives:
 (1)To increase collaboration and coordination among the Department of Defense and other agencies of the United States Government, including the Director of National Intelligence, in the identification and prevention of foreign investments that could potentially impair the national security of the United States and the ability of the Department to defend the nation.
 (2)To increase collaboration and cooperation among the United States Government and governments of United States allies and partners on investments described in paragraph (1), including through information sharing.
 (3)To restrict investments described in paragraph (1) by countries of special concern in critical technologies and emerging technologies that are foundational for maintaining the United States technological advantage.
 (c)Analysis of issuesThe plan and recommendations required by subsection (a) shall be based upon the results of an analysis of issues as follows:
 (1)Whether the current interagency vetting processes and policies place adequate focus on the country of origin of each transaction, particularly when it is a country of special concern, and whether certain transactions emanating from those countries should be presumed to pose certain risks to the ability of the Department to defend the nation.
 (2)What are the current or projected major vulnerabilities of the Department pertaining to foreign investment, including in the areas of cybersecurity, reliance on foreign suppliers in the supply chain for defense equipment, limitations on access to certain materials that are essential for national defense, and the use of transportation assets and other critical infrastructure for training, mobilizing, and deploying forces.
 (3)Whether the current interagency vetting process for foreign investments— (A)requires additional resources in order to be effective;
 (B)permits the Department adequate time to thoroughly review transactions to conduct national security threat assessments and also determine the impacts of transactions on national defense;
 (C)adequately takes into account risks to the ability of the Department to defend the nation posed by transactions before attempting to mitigate them in various ways; and
 (D)provides adequate monitoring and compliance of agreements to mitigate such risks. (4)Whether other agencies of the United States Government, including the Department of the Interior, are aware of the counterintelligence risks posed to facilities of the Department by purchases or leases of nearby Federal land and are cooperative in providing information to permit a proper assessment of those risks.
 (5)Whether and to what extent industrial espionage is occurring against private United States companies to obtain commercial secrets related to critical or foundational technologies.
 (6)Whether and to what extent future foreign investments have the potential for any of the following: (A)To increase the cost to the Department of acquiring or maintaining necessary defense-related equipment and systems.
 (B)To reduce the United States technological and industrial advantage relative to any country of special concern.
 (C)To give any country of special concern a heightened ability to conduct information warfare against the United States, including through the spread false or misleading information to the American public and the manipulation of American public opinion on critical public policy issues.
 (7)Whether currently mandated annual reports to Congress on the interagency vetting of foreign investments provide valuable information.
 (d)ElementsThe elements of the assessment, plan, and recommendations required by subsection (a) shall include the following:
 (1)A list of countries of special concern for investments that could potentially impair the ability of the Department to defend the nation.
 (2)A description of recent trends in foreign investment transactions by countries of special concern, including joint ventures, the sale of assets pursuant to bankruptcy, and the purchase or lease of real estate in proximity to military installations.
 (3)A description of any strategies used by countries of special concern to exploit vulnerabilities in existing foreign investment vetting processes and regulations.
 (4)An assessment of any market distortion or unfair competition by any country of special concern that directly or indirectly impairs the national security or the United States and the ability of the Department to defend the nation.
							(e)Reports
 (1)Interim reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the progress of the Secretary in developing the plan and recommendations required by subsection (a).
 (2)Final reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the committees of Congress referred to in paragraph (1) a report setting forth the plan and recommendations developed pursuant to subsection (a).
 (3)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex.
							1067.Report on authorities for the employment, use, and status of National Guard and Reserve technicians
 (a)In generalNot later than April 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review, undertaken by the Secretary for purposes of the report, of the following:
 (1)Authority for the employment, use, and status of National Guard technicians under section 709 of title 32, United States Code (commonly referred to as the National Guard Technicians Act of 1968).
 (2)Authorities for the employment, use, and status of National Guard and Reserve technicians under sections 10216 through 10218 of title 10, United States Code.
 (3)Any other authorities on the employment, use, and status of National Guard and Reserve technicians under law.
 (b)PurposesThe purposes of the review required pursuant to subsection (a) shall be as follows: (1)To define the mission and requirements of National Guard and Reserve technicians.
 (2)To identify means to improve the management and administration of the National Guard and Reserve technician workforce.
 (3)To identify means to enhance the capability of the Department of Defense to recruit and retain National Guard and Reserve technicians.
 (4)To assess the current career progression tracks of National Guard and Reserve technicians. (c)ConsultationIn conducting the review required pursuant to subsection (a), the Secretary shall consult with the Chief of the National Guard Bureau, the Chief of Army Reserve, the Chief of Air Force Reserve, and representatives of National Guard and Reserve technicians (including collective bargaining representatives of such technicians).
 (d)Inclusion of recent authorities in reviewThe Secretary shall ensure that the review required pursuant to subsection (a) takes into account authorities, and modifications of authorities, for the employment, use, and status of National Guard and Reserve technicians in the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) and the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
 (e)Required elementsIn meeting the purposes of the review as set forth in subsection (b), the review required pursuant to subsection (a) shall address, in particular, the following:
 (1)The extent to which National Guard and Reserve technicians are assigned military duties inconsistent with, or of a different nature than, their civilian duties, the impact of such assignments on unit readiness, and the effect of such assignments on the career progression of technicians.
 (2)The use by the Department of Defense (especially within the National Guard) of selective retention boards to separate National Guard and Reserve technicians from military service (with the effect of thereby separating them from civilian service) before they accrue a full, unreduced retirement annuity in connection with Federal civilian service, and whether that use is consistent with the authority in section 10216(f) of title 10, United States Code, that technicians be permitted to remain in service past their mandatory separation date until they qualify for an unreduced retirement annuity.
 (3)The feasibility and advisability of extending eligibility for benefits under the TRICARE program to National Guard and Reserve technicians, including the types, if any, of benefits whose extension would be feasible and advisable.
 (4)The impact on recruitment and retention, and the budgetary impact, of permitting National Guard and Reserve technicians who receive an enlistment incentive before becoming a technician to retain such incentive upon becoming a technician.
 (f)Report elementsThe report required by subsection (a) shall include the following: (1)The results of the review undertaken pursuant to subsection (a), including on the matters set forth in subsections (b) and (e).
 (2)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the review in order to improve and enhance the employment, use, and status of National Guard and Reserve technicians.
							1068.Conforming repeals and technical amendments in connection with reports of the Department of Defense
			 whose submittal to Congress has previously been terminated by law
 (a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)Section 113(c) is amended—
 (A)by striking paragraph (2); (B)by striking (1); and
 (C)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively. (2)Section 113 is further amended by striking subsection (l).
 (3)(A)Section 115a is repealed. (B)The table of sections at the beginning of chapter 2 is amended by striking the item relating to section 115a.
 (4)Section 386(c)(1) is amended by striking 331,. (5)(A)Section 235 is repealed.
 (B)The table of sections at the beginning of chapter 9 is amended by striking the item relating to section 235.
 (6)Section 428 is amended by striking subsection (f). (7)Section 974(d) is amended by striking paragraph (3).
 (8)Section 1073b is amended— (A)by striking subsection (a); and
 (B)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively. (9)Section 1597 is amended—
 (A)by striking subsection (c); (B)by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively; and
 (C)in subsection (c), as redesignated by subparagraph (B), by striking or a master plan prepared under subsection (c). (10)Section 1705 is amended—
 (A)by striking subsection (f); and (B)by redesignating subsections (g) and (h) as subsections (f) and (g), respectively.
 (11)Section 1722b is amended by striking subsection (c). (12)Section 1781b is amended by striking subsection (d).
 (13)Section 2193b is amended— (A)by striking subsection (g); and
 (B)by redesignating subsection (h) as subsection (g). (14)Section 2262 is amended by striking subsection (d).
 (15)Section 2263 is amended— (A)by striking subsection (b); and
 (B)by redesignating subsection (c) as subsection (b). (16)(A)Section 2277 is repealed.
 (B)The table of sections at the beginning of chapter 135 is amended by striking the item relating to section 2277.
 (17)Section 2306b(l) is amended— (A)by striking paragraphs (4) and (5); and
 (B)by redesignating paragraphs (6), (7), (8), and (9) as paragraphs (4), (5), and (6), and (7), respectively.
 (18)(A)Section 2313a is repealed. (B)The table of sections at the beginning of chapter 137 is amended by striking the item relating to section 2313a.
 (19)Section 2330a is amended by striking subsection (c). (20)Section 2350j is amended by striking subsection (f).
 (21)Section 2410i(c) is amended by striking the second sentence. (22)Section 2475 is amended—
 (A)by striking subsection (a); and (B)by striking (b) Notification of decision To execute plan.—.
 (23)Section 2506 is amended— (A)by striking (a) Departmental guidance.—; and
 (B)by striking subsection (b). (24)Section 2537 is amended—
 (A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b).
 (25)Section 2564 is amended— (A)by striking subsection (e); and
 (B)by redesignating subsections (f) and (g) as subsection (e) and (f), respectively. (26)Section 2831 is amended—
 (A)by striking subsection (e); (B)by redesignating subsection (f) as subsection (e); and
 (C)in subsection (e), as so redesignated— (i) by striking (1) Except as provided in paragraphs (2) and (3), the Secretary and inserting The Secretary;
 (ii)by striking paragraphs (2) and (3); and (iii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
 (27)Section 2859 is amended— (A)by striking subsection (c); and
 (B)by redesignating subsection (d) as subsection (c). (28)Section 2861 is amended by striking subsection (d).
 (29)Section 2866(b) is amended by striking paragraph (3). (30)Section 2912 is amended by striking subsection (d).
 (31)(A)Section 4316 is repealed. (B)The table of sections at the beginning of chapter 401 is amended by striking the item relating to section 4316.
 (32)Section 5144(d) is amended— (A)by striking (1) before The Commander; and
 (B)by striking paragraph (2). (33)Section 10504 is amended—
 (A)by striking (a) Annual report.—; and (B)by striking subsection (b).
 (b)Title 32, United States CodeSection 509 of title 32, United States Code, is amended— (1)by striking subsection (k); and
 (2)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively. (c)Title 5, United States CodeSection 9902(f)(2) of title 5, United States Code, is amended—
 (1)by striking (A) after (2); and (2)by striking subparagraphs (B) and (C).
 (d)Department of Defense Authorization Act, 1985Section 1003 of the Department of Defense Authorization Act, 1985 (Public Law 98–525; 22 U.S.C. 1928 note) is amended by striking subsections (c) and (d).
 (e)National Defense Authorization Act, Fiscal Year 1989Subsection (b) of section 1009 of the National Defense Authorization Act, Fiscal Year 1989 (Public Law 100–456; 22 U.S.C. 1928 note) is repealed.
 (f)National Defense Authorization Act for Fiscal Years 1990 and 1991Section 211 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law 101–189; 103 Stat. 1394) is amended by striking subsection (e).
 (g)National Defense Authorization Act for Fiscal Year 1991Section 1518 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 24 U.S.C. 418) is amended—
 (1)in subsection (c)(1), by striking Congress and in the second sentence; and (2)in subsection (e)—
 (A)by striking paragraph (2); (B)by striking (1) before Not later than; and
 (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. (h)National Defense Authorization Act for Fiscal Year 1994Section 1603 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 22 U.S.C. 2751 note) is amended by striking subsection (d).
 (i)National Defense Authorization Act for Fiscal Year 1995Section 533 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 113 note) is repealed.
 (j)National Defense Authorization Act for Fiscal Year 2000Section 366 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 113 note) is amended by striking subsection (f).
 (k)National Defense Authorization Act for Fiscal Year 2002The National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107) is amended as follows:
 (1)Section 346 (115 Stat. 1062) is amended— (A)by striking subsections (b) and (c); and
 (B)by redesignating subsection (d) as subsection (b). (2)Section 1008(d) (10 U.S.C. 113 note) is amended—
 (A)by striking (1) before On each; and (B)by striking paragraph (2).
 (l)National Defense Authorization Act for Fiscal Year 2003Section 817 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2306a note) is amended—
 (1)by striking subsection (d); and
 (2)by redesignating subsection (e) as subsection (d). (m)National Defense Authorization Act for Fiscal Year 2004Section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 271 note) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
 (n)National Defense Authorization Act for Fiscal Year 2006The National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) is amended as follows:
 (1)Section 123 (119 Stat. 3157) is amended— (A)by striking subsection (d); and
 (B)by redesignating subsection (e) as subsection (d). (2)Section 218(c) (119 Stat. 3171) is amended by striking paragraph (3).
 (3)Section 1224 (10 U.S.C. 113 note) is repealed. (o)National Defense Authorization Act for Fiscal Year 2007Section 357 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 22 U.S.C. 4865 note) is amended—
 (1)by striking (a) Reconciliation required.—; and (2)by striking subsection (b).
 (p)National Defense Authorization Act for Fiscal Year 2008The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as follows:
 (1)Section 328 (10 U.S.C. 4544 note) is amended by striking subsection (b). (2)Section 330 (122 Stat. 68) is amended by striking subsection (e).
 (3)Section 845 (5 U.S.C. App. 5 note) is repealed. (q)National Defense Authorization Act for Fiscal Year 2009The Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417) is amended as follows:
 (1)Section 943 (122 Stat. 4578) is amended— (A)by striking subsection (e); and
 (B)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively. (2)Section 1014 (122 Stat. 4586) is amended by striking subsection (c).
 (3)Section 1048 (122 Stat. 4603) is repealed. (r)National Defense Authorization Act for Fiscal Year 2010Section 121 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2211) is amended—
 (1)by striking subsection (e); and
 (2)by redesignating subsection (f) as subsection (e). (s)National Defense Authorization Act for Fiscal Year 2011The Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is amended as follows:
 (1)Section 112(b) (124 Stat. 4153) is amended— (A)by striking paragraph (3); and
 (B)by redesignating paragraph (4) as paragraph (3). (2)Section 243 (10 U.S.C. 2358 note) is amended—
 (A)by striking subsection (c); and (B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
 (3)Section 866(d) (10 U.S.C. 2302 note) is amended— (A)by striking (d) Reports.— and all that follows through (2) Program assessment.—If the Secretary and inserting the following:
									
 (d)Program assessmentIf the Secretary; and (B)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively, and indenting the left margin of such paragraphs, as so redesignated, two ems from the left margin.
 (4)Section 1054 (10 U.S.C. 113 note) is repealed. (t)National Defense Authorization Act for Fiscal Year 2012The National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) is amended as follows:
 (1)Subsection (b) of section 1102 (5 U.S.C. 9902 note) is repealed. (2)Section 1207 (22 U.S.C. 2151 note) is amended—
 (A)by striking subsection (n); and (B)by redesignating subsections (o) and (p) as subsections (n) and (o), respectively.
 (3)Section 2828 (10 U.S.C. 7291 note) is amended— (A)by striking (a) Metering required.—; and
 (B)by striking subsection (b). (4)Section 2867 (10 U.S.C. 2223a note) is amended by striking subsection (d).
 (u)National Defense Authorization Act for Fiscal Year 2013The National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239) is amended as follows:
 (1)Section 126 (126 Stat. 1657) is amended— (A)by striking (a) Designation required.—; and
 (B)by striking subsection (b). (2)Section 144 (126 Stat. 1663) is amended by striking subsection (c).
 (3)Section 716 (10 U.S.C. 1074g note) is amended— (A)by striking subsection (e); and
 (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. (4)Section 738(e) (10 U.S.C. 1071 note) is amended—
 (A)by striking Reports required.— and all that follows through Not later than and inserting Report.—Not later than; and (B)by striking paragraph (2).
 (5)Section 865 (126 Stat. 1861) is repealed. (6)Section 917 (126 Stat. 1878) is repealed.
 (7)Subsection (c) of section 921 (126 Stat. 1878) is repealed. (8)Subsection (c) of section 1079 (10 U.S.C. 221 note) is repealed.
 (9)Section 1211(d) (126 Stat. 1983) is amended— (A)by striking paragraph (3); and
 (B)by redesignating paragraph (4) as paragraph (3). (10)Section 1273 (22 U.S.C. 2421f) is amended—
 (A)by striking subsection (d); and (B)by redesignating subsection (e) as subsection (d).
 (11)Section 1276 (10 U.S.C. 2350c note) is amended— (A)by striking subsection (e); and
 (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. (v)National Defense Authorization Act for Fiscal Year 2014The National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) is amended as follows:
 (1)Section 907(c)(3) (10 U.S.C. 1564 note) is amended— (A)by striking Metrics.— and all that follows through In developing the strategy and inserting Metrics.—In developing the strategy; and
 (B)by striking subparagraph (B). (2)Section 923 (10 U.S.C. prec. 421 note) is amended—
 (A)by striking subsection (b); and (B)by redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively.
 (3)Section 1249 (127 Stat. 925) is repealed. (4)Section 1611 (127 Stat. 947) is amended by striking subsection (d).
 (5)Section 2916 (127 Stat. 1028) is amended— (A)by striking (a) Program of decontamination required.—; and
 (B)by striking subsection (b). (w)National Defense Authorization Act for Fiscal Year 2015The Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended as follows:
 (1)Section 232 (10 U.S.C. 2358 note) is amended— (A)by striking subsection (e); and
 (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. (2)Section 914(d) (5 U.S.C. 5911 note) is amended—
 (A)by striking paragraphs (2) and (3); and (B)by redesignating paragraph (4) as paragraph (2).
 (3)Section 1052(b) (128 Stat. 3497) is amended— (A)by striking paragraph (2);
 (B)by striking Reports required.— and all that follows through Not later than and inserting Report.—Not later than; and (C)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3) and indenting the left margin of such paragraphs, as so redesignated, two ems from the left margin.
 (4)Section 1207 (10 U.S.C. 2342 note) is amended— (A)by striking subsection (d); and
 (B)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively. (5)Section 1209 (128 Stat. 3542) is amended by striking subsection (d).
 (6)Section 1236 (128 Stat. 3559) is amended by striking subsection (d). (7)Section 1325 (50 U.S.C. 3715) is amended—
 (A)by striking subsection (e); and (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.
 (8)Section 1341 (50 U.S.C. 3741) is repealed. (9)Section 1342 (50 U.S.C. 3742) is repealed.
 (10)Section 1532(b) (128 Stat. 3613) is amended by striking paragraph (5). (11)Section 1534 (128 Stat. 3616) is amended—
 (A)by striking subsection (g); and (B)by redesignating subsection (h) as subsection (g).
 (12)Section 1607 (128 Stat. 3625) is amended— (A)by striking subsection (b);
 (B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and (C)in subsection (c), as redesignated by subparagraph (B), by striking requirements under subsections (a) and (b) and inserting requirement in subsection (a).
 (x)Intelligence Reform and Terrorism Prevention Act of 2004Section 3002(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343(c)) is amended by striking paragraph (4).
						1069.Annual reports on approval of employment or compensation of retired general or flag officers by
			 foreign governments for Emoluments Clause purposes
 (a)Annual reportsSection 908 of title 37, United States Code, is amended by adding at the end the following new subsection:
							
 (d)Annual reports on approvals for retired general and flag officers(1)Not later than January 31 each year, the Secretaries of the military departments shall jointly submit to the appropriate committees and Members of Congress a report on each approval under subsection (b) for employment or compensation described in subsection (a) for a retired member of the armed forces in a general or flag officer grade that was issued during the preceding year.
 (2)In this subsection, the appropriate committees and Members of Congress are— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate;
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives;
 (C)the Majority Leader and the Minority Leader of the Senate; and (D)the Speaker of the House of Representatives and the Minority Leader of the House of Representatives..
 (b)Scope of first reportThe first report submitted pursuant to subsection (d) of section 908 of title 37, United States Code (as added by subsection (a) of this section), after the date of the enactment of this Act shall cover the five-year period ending with the year before the year in which such report is submitted.
						1070.Annual report on civilian casualties in connection with United States military operations
 (a)Annual report requiredNot later than May 1 each year, the Secretary of Defense shall submit to the congressional defense committees a report on civilian casualties caused as a result of United States military operations during the preceding year.
 (b)ElementsEach report under subsection (a) shall set forth the following: (1)A list of all the United States military operations during the year covered by such report that were confirmed to have resulted in civilian casualties.
 (2)For each military operation listed pursuant to paragraph (1), the following: (A)The date.
 (B)The location. (C)The type of operation.
 (D)The confirmed number of civilian casualties. (c)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)SunsetThe requirement to submit a report under subsection (a) shall expire on the date that is five years after the date of the enactment of this Act.
						1071.Report on large-scale, joint exercises involving the air and land domains
 (a)FindingsCongress makes the following findings: (1)General Milley has stated that the Army would experience High Military Risk against emerging threats or great power conflict.
 (2)General Goldfein has stated that for 15 consecutive years, the Army's been decisively committed to Iraq and Afghanistan and other counter terrorist, counter insurgency type operations. In order to do that, [the Air Force] essentially came off of a core warfare fighting skills of combined arms maneuver against a near peer or a higher end threat.
 (3)The United States has grown accustomed to technological supremacy and weapons overmatch to deter and defeat potential adversaries.
 (4)The Department of Defense conducts several large-scale, joint exercises that stress interoperability in contested air and sea domains, including the VALIANT SHIELD, NORTHERN EDGE, and RIMPAC exercises, yet few large-scale, joint Army and Air Force exercises exist to stress interoperability in contested air and land domains.
 (5)Large-scale, joint training exercises that stress interoperability across domains are a vital part of establishing and maintaining military readiness for conflicts involving near-peer competitors.
 (6)It is to the benefit of the United States and the North Atlantic Treaty Organization (NATO) to train to contested air and land operations in order to increase joint and coalition readiness, as well as to correct capability gaps in the European theatre of operations that may be discovered during these exercises.
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Defense shall submit to the congressional defense committees a report on the following:
 (1)Existing large-scale, joint exercises involving the air and land domains. (2)Plans to expand the scale and scope of the exercises described in paragraph (1).
 (3)Plans to conduct new large-scale, joint exercises in the domains referred to in paragraph (1). (c)Potential locations for expanded or new exercisesThe report under subsection (b) shall include an analysis of potential locations for the expanded or new exercises covered by the plans described in paragraphs (2) and (3) of that subsection, with priority given to locations that facilitate training by and with—
 (1)sufficient overlapping airspace and ground range capabilities and capacity to meet the training requirements for operating within an anti-access area denial (A2/AD) environment for air and ground operations;
 (2)the ability to host bilateral and multilateral training opportunities with international partners in both the air and land domains;
 (3)limited encroachments that adversely impact training or operations; (4)robust use of the electromagnetic spectrum, including global positioning system (GPS), atmospheric, and communications-jamming;
 (5)minimization of adversary intelligence collection capabilities; (6)realistic replication of diverse geographic, topographic, and weather environments in which a near-peer combined air and ground campaign might occur;
 (7)existing facilities to support personnel, operations, and logistics associated with the flying missions and ground maneuver missions; and
 (8)minimization of overall construction and operational costs. 1072.Department of Defense review of Navy capabilities in the Arctic region (a)Report on capabilities (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on the capabilities of the Navy in the Arctic region.
 (2)ElementsThe report required by paragraph (1) shall include an analysis of the following: (A)The current naval capabilities of the Department of Defense in the Arctic region, with a particular emphasis on surface capabilities.
 (B)Any gaps that exist between the current naval capabilities described in paragraph (1) and the ability of the Department to fully execute its updated strategy for the Arctic region.
 (C)Any gaps in the capabilities described in paragraph (1) that require ice-hardening of existing vessels or the construction of new vessels to preserve freedom of navigation in the Arctic region whenever and wherever necessary.
 (D)An analysis and recommendation of which Navy vessels could be ice-hardened to effectively preserve freedom of navigation in the Arctic region when and where necessary, in all seasons and weather conditions.
 (E)An analysis of any cost increases or schedule adjustments that may result from ice-hardening existing or new Navy vessels
 (b)Comptroller General of the United States reviewNot later than 90 days after the date on which the Secretary submits the report required by subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees a review of the report, including any matters in connection with the report and the review that the Comptroller General considers appropriate.
 (c)FormThe report under subsection (a) and the review under subsection (b) shall each be submitted in unclassified form, but may include a classified annex.
						1073.Business case analysis on establishment of active duty association and additional primary aircraft
			 authorizations for the
			 168th Air Refueling Wing
 (a)Business case analysisThe Secretary of the Air Force shall conduct a business case analysis on the establishment of an active or classic association with the 168th Air Refueling Wing.
 (b)ElementsThe business case analysis conducted under subsection (a) shall address the following: (1)Consideration of the addition of two F–35A squadrons at Eielson Air Force Base, Alaska, in 2020, and an examination of future shortfalls in air refueling requirements due to such additional aircraft.
 (2)An analysis of potential benefits of adding four primary aircraft authorizations (PAA) for KC–135R tanker aircraft to the 168th Air Refueling Wing.
 (3)Identification of efficiencies and cost savings to be achieved by the 168th Air Refueling Wing after an active or classic association is in place in comparison with temporarily assigned tanker augmentation rotations.
 (4)A detailed comparison of the costs and benefits of an active association for the 168th Air Refueling Wing with a classic association for the Wing.
 (5)An analysis of the effects of the augmented airlift capability arising from additional tanker assets for the 168th Air Refueling Wing in better facilitating rapid deployment of 5th Generation Fighters, necessary support equipment and personnel, and other rapid response forces.
 (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the business case analysis conducted under subsection (a).
						1074.Report on Navy capacity to increase production of anti-submarine warfare and search and rescue
			 rotary wing aircraft in light of increase in the size of the surface fleet
 to 355 shipsNot later than September 15, 2017, the Secretary of the Navy shall submit to the congressional defense committees a report describing and assessing the capacity of the Navy, in light of an increase in the size of the surface fleet of the Navy to 355 ships, to increase production of the following:
 (1)Anti-submarine warfare rotary wing aircraft. (2)Search and rescue rotary wing aircraft.
						GOther Matters
					1081.Protection against misuse of Naval Special Warfare Command insignia
 (a)In generalChapter 663 of title 10, United States Code, is amended by adding at the end the following new section:
							
								7882.Protection against misuse of insignia of Naval Special Warfare Command
 (a)Protection against misuseSubject to subsection (b), no person may use any covered Naval Special Warfare insignia in connection with any promotion, good, service, or other commercial activity when a particular use would be likely to suggest a false affiliation, connection, or association with, endorsement by, or approval of, the United States Government, the Department of Defense, or the Department of the Navy.
 (b)ExceptionSubsection (a) shall not apply to the use of a covered Naval Special Warfare insignia for purposes such as criticism, comment, news reporting, analysis, research, or scholarship.
 (c)Treatment of disclaimersAny determination of whether a person has violated this section shall be made without regard to any use of a disclaimer of affiliation, connection, or association with, endorsement by, or approval of the United States Government, the Department of Defense, the Department of the Navy, or any subordinate organization thereof to the extent consistent with international obligations of the United States.
 (d)EnforcementWhenever it appears to the Attorney General that any person is engaged in, or is about to engage in, an act or practice that constitutes or will constitute conduct prohibited by this section, the Attorney General may initiate a civil proceeding in a district court of the United States to enjoin such act or practice, and such court may take such injunctive or other action as is warranted to prevent the act, practice, or conduct.
 (e)Rule of constructionNothing in this section shall be construed to limit the authority of the Secretary of the Navy to register any symbol, name, phrase, term, acronym, or abbreviation otherwise capable of registration under the provisions of the Act of July 5, 1946, popularly known as the Lanham Act or the Trademark Act of 1946 (15 U.S.C. 1051 et seq.).
 (f)Covered Naval Special Warfare insignia definedIn this section, the term covered Naval Special Warfare insignia means any of the following: (1)The Naval Special Warfare insignia comprising or consisting of the design of an eagle holding an anchor, trident, and flint-lock pistol.
 (2)The Special Warfare Combatant Craft Crewman insignia comprising or consisting of the design of the bow and superstructure of a Special Operations Craft on a crossed flint-lock pistol and enlisted cutlass, on a background of ocean swells.
 (3)Any colorable imitation of the insignia referred to in paragraphs (1) and (2), in a manner which could reasonably be interpreted or construed as conveying the false impression that an advertisement, solicitation, business activity, or product is in any manner approved, endorsed, sponsored, or authorized by, or associated with, the United States Government, the Department of Defense, or the Department of the Navy..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 663 of such title is amended by adding at the end the following new item:
							7882. Protection against misuse of insignia of Naval Special Warfare Command..
						1082.Collaborations between the Armed Forces and certain non-Federal entities on support of Armed Forces
			 missions abroad
 (a)FindingThe Senate finds that qualified non-Federal entities have contributed to enhance the effectiveness of the mission of the Department of Defense through the provision of private humanitarian, economic, and other non-lethal assistance from United States citizens in response to local needs identified by members of the Armed Forces in areas in which the Armed Forces are deployed abroad.
 (b)Sense of SenateIt is the sense of the Senate that United States military commanders should collaborate with and, consistent with applicable laws and regulations, provide transportation, lodging, and other logistical support to qualified non-Federal entities to advance missions of the Armed Forces abroad.
						(c)Guidance on collaborations
 (1)Review of current guidanceNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a review of the guidance of the Department of Defense applicable to collaborations between United States military commanders and qualified non-Federal entities for support of missions of the Armed Forces abroad.
 (2)Additional guidanceIf the Secretary determines pursuant to the review that additional guidance is required in connection with collaborations described in paragraph (1), the Secretary shall, not later than 180 days after the date of the enactment of this Act, issue such additional guidance as the Secretary considers appropriate in light of the review, consistent with applicable law.
 (3)BriefingNot later than 150 days after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the findings of the review, including recommendations for such legislative action as the Secretary considers appropriate to facilitate collaboration between United States military commanders and qualified non-Federal entities for support of missions of the Armed Forces abroad.
 (d)Qualified non-Federal entity definedIn this section, the term qualified non-Federal entity means an organization that— (1)is based in the United States;
 (2)has an independent board of directors and is subject to independent financial audits; (3)is privately-funded;
 (4)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code;
 (5)provides international humanitarian, economic, or other non-lethal assistance; (6)is a Private Voluntary Organization registered with the United States Agency for International Development; and
 (7)has a stated mission of supporting the safety and security of members of the Armed Forces, civilian personnel of the United States, and United States missions abroad.
							1083.Federal charter for Spirit of America
						(a)Federal charter
 (1)In generalPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 2003 the following new chapter:
								
									2005Spirit of AmericaSec. 
											200501. Organization.
											200502. Purposes.
											200503. Powers.
											200504. Duty to maintain tax-exempt status.
											200505. Annual report.
										
										200501.Organization
 (a)Federal charterSpirit of America (in this chapter the corporation), a nonprofit corporation, is a federally chartered corporation. (b)Expiration of charterIf the corporation does not comply with the provisions of this chapter, the charter granted by this chapter expires.
 (c)Scope of charterNothing in the charter granted by this chapter shall be construed as conferring special rights or privileges upon the corporation, or as placing upon the Department of Defense any obligation with respect to the corporation.
 (d)No claim of Governmental approval or authorityThe corporation may not claim approval of Congress, or the authority of the United States, for any activity of the corporation.
 200502.PurposesThe purposes of the corporation are as provided in its constitution and bylaws and include the following patriotic, charitable, and inspirational purposes:
 (1)To respond to the needs of local populations abroad, as identified by members of the Armed Forces and diplomats of the United States abroad.
 (2)To provide privately-funded humanitarian, economic, and other nonlethal assistance to address such needs.
 (3)To support the safety and success of members of the Armed Forces and diplomats of the United States abroad.
 (4)To connect the people of the United States more closely to the members of the Armed Forces and diplomats of the United States abroad, and to the missions carried out by such personnel abroad.
 (5)To demonstrate the goodwill of the people of the United States to peoples around the world. 200503.PowersThe corporation may—
 (1)adopt and amend a constitution, by-laws, and regulations to carry out the purposes of the corporation;
 (2)adopt and alter a corporate seal; (3)establish and maintain offices to conduct its activities;
 (4)enter into contracts; (5)acquire, own, lease, encumber, and transfer property as necessary and appropriate to carry out the purposes of the corporation;
 (6)establish, regulate, and discontinue subordinate State and territorial subdivisions and local chapters or posts;
 (7)publish a magazine and other publications (including through the Internet); (8)sue and be sued; and
 (9)do any other act necessary and proper to carry out the purposes of the corporation as provided in its constitution, by-laws, and regulations.
 200504.Duty to maintain tax-exempt statusThe corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986.
 200505.Annual reportThe corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted as the same time as the report of the audit required by section 10101 of this title. The report may not be printed as public document..
 (2)Tables of chaptersThe table of chapters at the beginning of title 36, United States Code, and at the beginning of subtitle II of such title, are each amended by inserting after the item relating to chapter 2003 the following new item:
								2005.Spirit of America200501..
							(b)Distribution of corporation assistance abroad through Department of Defense
 (1)Acceptance and coordination of assistanceThe Department of Defense (including members of the Armed Forces) may, in the discretion of the Secretary of Defense and in accordance with guidance issued by the Secretary—
 (A)accept from Spirit of America, a federally-chartered corporation under chapter 2005 of title 36, United States Code (as added by subsection (a)), humanitarian, economic, and other nonlethal assistance funded by private funds in the carrying out of the purposes of the corporation; and
 (B)respond to requests from the corporation for the identification of the needs of local populations abroad for assistance, and coordinate with the corporation in the provision and distribution of such assistance, in the carrying out of such purposes.
 (2)Distribution of assistance to local populationsIn accordance with guidance issued by the Secretary, members of the Armed Forces abroad may provide to local populations abroad humanitarian, economic, and other nonlethal assistance provided to the Department by the corporation pursuant to this subsection.
 (3)Scope of guidanceThe guidance issued pursuant to this subsection shall ensure that any assistance distributed pursuant to this subsection shall be for purposes of supporting the mission or missions of the Department and the Armed Forces for which such assistance is provided by the corporation.
 (4)DoD support for corporation activitiesIn accordance with guidance issued by the Secretary, the Department and the Armed Forces may— (A)provide transportation, lodging, storage, and other logistical support—
 (i)to personnel of the corporation (whether in the United States or abroad) who are carrying out the purposes of the corporation; and
 (ii)in connection with the acceptance and distribution of assistance provided by the corporation; and (B)use assets of the Department and the Armed Forces in the provision of support described in subparagraph (A).
								1084.Reconsideration of claims for disability compensation for veterans who were the subjects of mustard
			 gas or lewisite
			 experiments during World War II
						(a)Reconsideration of claims for disability compensation in connection with exposure to mustard gas or
			 lewisite
 (1)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall reconsider all claims for compensation described in paragraph (2) and make a new determination regarding each such claim.
 (2)Claims for compensation describedClaims for compensation described in this paragraph are claims for compensation under chapter 11 of title 38, United States Code, that the Secretary of Veterans Affairs determines are in connection with full-body exposure to mustard gas or lewisite during active military, naval, or air service during World War II and that were denied before the date of the enactment of this Act.
 (3)Presumption of exposureIn carrying out paragraph (1), if the Secretary of Veterans Affairs or the Secretary of Defense makes a determination regarding whether a veteran experienced full-body exposure to mustard gas or lewisite, such Secretary—
 (A)shall presume that the veteran experienced full-body exposure to mustard gas or lewisite, as the case may be, unless proven otherwise; and
 (B)may not use information contained in the DoD and VA Chemical Biological Warfare Database or any list of known testing sites for mustard gas or lewisite maintained by the Department of Veterans Affairs or the Department of Defense as the sole reason for determining that the veteran did not experience full-body exposure to mustard gas or lewisite.
 (4)ReportNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 90 days thereafter, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report specifying any claims reconsidered under paragraph (1) that were denied during the 90-day period preceding the submittal of the report, including the rationale for each such denial.
 (b)Development of policyNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly establish a policy for processing future claims for compensation under chapter 11 of title 38, United States Code, that the Secretary of Veterans Affairs determines are in connection with exposure to mustard gas or lewisite during active military, naval, or air service during World War II.
 (c)Investigation and report by Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—
 (1)for purposes of determining whether a site should be added to the list of the Department of Defense of sites where mustard gas or lewisite testing occurred, investigate and assess sites where—
 (A)the Army Corps of Engineers has uncovered evidence of mustard gas or lewisite testing; or (B)more than two veterans have submitted claims for compensation under chapter 11 of title 38, United States Code, in connection with exposure to mustard gas or lewisite at such site and such claims were denied; and
 (2)submit to the appropriate committees of Congress a report on experiments conducted by the Department of Defense during World War II to assess the effects of mustard gas and lewisite on people, which shall include—
 (A)a list of each location where such an experiment occurred, including locations investigated and assessed under paragraph (1);
 (B)the dates of each such experiment; and (C)the number of members of the Armed Forces who were exposed to mustard gas or lewisite in each such experiment.
 (d)Investigation and report by Secretary of Veterans AffairsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (1)investigate and assess— (A)the actions taken by the Secretary to reach out to individuals who had been exposed to mustard gas or lewisite in the experiments described in subsection (c)(2)(A); and
 (B)the claims for disability compensation under laws administered by the Secretary that were filed with the Secretary and the percentage of such claims that were denied by the Secretary; and
 (2)submit to the appropriate committees of Congress— (A)a report on the findings of the Secretary with respect to the investigations and assessments carried out under paragraph (1); and
 (B)a comprehensive list of each location where an experiment described in subsection (c)(2)(A) was conducted.
 (e)DefinitionsIn this section: (1)The terms active military, naval, or air service, veteran, and World War II have the meanings given such terms in section 101 of title 38, United States Code.
 (2)The term appropriate committees of Congress means— (A)the Committee on Veterans’ Affairs, the Committee on Armed Services, and the Special Committee on Aging of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives.
 (3)The term full-body exposure, with respect to mustard gas or lewisite, has the meaning given that term by the Secretary of Defense.
							1085.
						Prize competition to identify root cause of physiological episodes on Navy, Marine Corps, and Air
			 Force training and operational aircraft
 (a)In generalUnder the authority of section 2374a of title 10, United States Code, and section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Secretary of Defense, in consultation with the Secretary of the Navy, the Secretary of the Air Force, the Commandant of the Marine Corps, and the heads of any other appropriate Federal agencies that have experience in prize competitions, and when appropriate, in coordination with private organizations, may establish a prize competition designed to accelerate identification of the root cause or causes of physiological episodes experienced in Navy, Marine Corps, and Air Force training and operational aircraft.
 (b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2018 to carry out this section. (c)Supplement not supplantAny funds made available pursuant to this section are in addition to any other amount made available for research on identification of root cause or causes of physiological episodes experienced in Navy, Marine Corps, and Air Force training and operational aircraft.
						1086.Exception to the interdepartmental waiver doctrine for cleanup of vehicle crashes
 (a)Responsibility for cleanupNotwithstanding the interdepartmental waiver doctrine, the Secretary of Defense may, at the request of the affected Federal department or agency, expend funds necessary for cleanup resulting from an activity of the Department of Defense involving a vehicle crash on land or other property under the jurisdiction of another Federal department or agency.
 (b)ScopeThe authority under subsection (a) includes expenditures necessary to complete cleanup to meet the regulations of the affected department or agency, which may be different than the regulations applicable to the Department.
						1087.Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and Firearms Safety
 (a)In generalSection 40728(h) of title 36, United States Code, is amended— (1)by striking (1) Subject to paragraph (2), the Secretary may transfer and inserting The Secretary shall transfer; and
 (2)by striking The Secretary shall determine a reasonable schedule for the transfer of such surplus pistols.. (b)Sale of M1911/M1911A1 pistols (1)SaleAny M1911/M1911A1 pistols sold under the Civilian Marksmanship Program under subchapter II of chapter 407 of title 36, United States Code, shall be sold at fair market value.
 (2)Disposition of proceedsAny proceeds of the sale of M1911/M1911A1 pistols pursuant to paragraph (1), less transfer and storage costs, shall be covered over into the Treasury as miscellaneous receipts.
							XICivilian Personnel Matters
				ADepartment of Defense Matters
					1101.Pilot program on enhanced personnel management system for cybersecurity and legal professionals in
			 the Department of Defense
 (a)Pilot program requiredThe Secretary of Defense shall carry out within the Department of Defense a pilot program to assess the feasability and advisability of an enhanced personnel management system in accordance with this section for cybersecurity and legal professionals in the Department described in subsection (b) who enter civilian service with the Department on or after January 1, 2020.
						(b)Cybersecurity and legal professionals
 (1)In generalThe cybersecurity and legal professionals described in this subsection are the following: (A)Civilian cybersecurity professionals in the Department of Defense consisting of civilian personnel engaged in or directly supporting planning, commanding and controlling, training, developing, acquiring, modifying, and operating systems and capabilities, and military units and intelligence organizations (other than those funded by the National Intelligence Program) that are directly engaged in or used for offensive and defensive cyber and information warfare or intelligence activities in support thereof.
 (B)Civilian legal professionals in the Department occupying legal or similar positions, as determined by the Secretary of Defense for purposes of the pilot program, that require eligibility to practice law in a State or territory of the United States.
 (2)Inapplicability to SES positionsThe pilot program shall not apply to positions within the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code.
							(c)Direct-appointment authority
 (1)Inapplicability of general civil service appointment authorities to appointmentsUnder the pilot program, the Secretary of Defense, with respect to the Defense Agencies, and the Secretary of the military department concerned, with respect to the military departments, may appoint qualified candidates as cybersecurity and legal professionals without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code.
 (2)Appointment on direct-hire basisAppointments under the pilot program shall be made on a direct-hire basis.
							(d)Term appointments
 (1)Renewable term appointmentsEach individual shall serve with the Department of Defense as a cybersecurity or legal professional under the pilot program pursuant to an initial appointment to service with the Department for a term of not less than 2 years nor more than 8 years. Any term of appointment under the pilot program may be renewed for one or more additional terms of not less than 2 years nor more than 8 years as provided in subsection (h).
 (2)Length of termsThe length of the term of appointment to a position under the pilot program shall be prescribed by the Secretary of Defense taking into account the national security, mission, and other applicable requirements of the position. Positions having identical or similar requirements or terms may be grouped into categories for purposes of the pilot program. The Secretary may delegate any authority in this paragraph to a commissioned officer of the Armed Forces in pay grade O–7 or above or an employee in the Department in the Senior Executive Service.
							(e)Nature of service under appointments
 (1)Treatment of personnel appointed as employeesExcept as otherwise provided by this section, individuals serving with the Department of Defense as cybersecurity or legal professionals under the pilot program pursuant to appointments under this section shall be considered employees (as specified in section 2105 of title 5, United States Code) for purposes of the provisions of title 5, United States Code, and other applicable provisions of law, including, in particular, for purposes as follows:
 (A)Eligibility for participation in the Federal Employees' Retirement System under chapter 84 of title 5, United States Code, subject to the provisions of section 8402 of such title and the regulations prescribed pursuant to such section.
 (B)Eligibility for enrollment in a health benefits plan under chapter 89 of title 5, United States Code (commonly referred as the Federal Employees Health Benefits Program).
 (C)Eligibility for and subject to the employment protections of subpart F of part III of title 5, United States Code, relating to merit principles and protections.
 (D)Eligibility for the protections of chapter 81, of title 5, United States Code, relating to workers compensation.
 (2)Scope of rights and benefitsIn administering the pilot program, the Secretary of Defense shall specify, and from time to time update, a comprehensive description of the rights and benefits of individuals serving with the Department under the pilot program pursuant to this subsection and of the provisions of law under which such rights and benefits arise.
							(f)Compensation
 (1)Basic payIndividuals serving with the Department of Defense as cybersecurity or legal professionals under the pilot program shall be paid basic pay for such service in accordance with a schedule of pay prescribed by the Secretary of Defense for purposes of the pilot program.
 (2)Treatment as basic payBasic pay payable under the pilot program shall be treated for all purposes as basic pay paid under the provisions of title 5, United States Code.
 (3)Performance awardsIndividuals serving with the Department as cybersecurity or legal professionals under the pilot program may be awarded such performance awards for outstanding performance as the Secretary shall prescribe for purposes of the pilot program. The performance awards may include a monetary bonus, time off with pay, or such other awards as the Secretary considers appropriate for purposes of the pilot program. The award of performance awards under the pilot program shall based in accordance with such policies and requirements as the Secretary shall prescribe for purposes of the pilot program.
 (4)Additional compensationIndividuals serving with the Department as cybersecurity or legal professionals under the pilot program may be awarded such additional compensation above basic pay as the Secretary (or the designees of the Secretary) consider appropriate in order to promote the recruitment and retention of highly skilled and productive cybersecurity and legal professionals to and with the Department.
 (g)Probationary periodThe following terms of appointment shall be treated as a probationary period under the pilot program:
 (1)The first term of appointment of an individual to service with the Department of Defense as a cybersecurity or legal professional, regardless of length.
 (2)The first term of appointment of an individual to a supervisory position in the Department as a cybersecurity or legal professional, regardless of length and regardless of whether or not such term of appointment to a supervisory position is the first term of appointment of the individual concerned to service with the Department as a cybersecurity or legal professional.
							(h)Renewal of appointments
 (1)In generalThe Secretary of Defense shall prescribe the conditions for the renewal of appointments under the pilot program. The conditions may apply to one or more categories of positions, positions on a case-by-case basis, or both.
 (2)Particular conditionsIn prescribing conditions for the renewal of appointments under the pilot program, the Secretary shall take into account the following (in the order specified):
 (A)The necessity for the continuation of the position concerned based on mission requirements and other applicable justifications for the position.
 (B)The service performance of the individual serving in the position concerned, with individuals with satisfactory or better performance afforded preference in renewal.
 (C)Input from employees on conditions for renewal. (D)Applicable private and public sector labor market conditions
 (3)Service performanceThe assessment of the service performance of an individual under the pilot program for purposes of paragraph (2)(B) shall consist of an assessment of the ability of the individual to effectively accomplish mission goals for the position concerned as determined by the supervisor or manager of the individual based on the individual's performance evaluations and the knowledge of and review by such supervisor or manager (developed in consultation with the individual) of the individual’s performance in the position. An individual's tenure of service in a position or the Department of Defense may not be the primary element of the assessment.
 (i)Professional developmentThe pilot program shall provide for the professional development of individuals serving with the Department of Defense as cybersecurity and legal professionals under the pilot program in a manner that—
 (1)creates opportunities for education, training, and career-broadening experiences, and for experimental opportunities in other organizations within and outside the Federal Government; and
 (2)reflects the differentiated needs of personnel at different stages of their careers. (j)Sabbaticals (1)In generalThe pilot program shall provide for an individual who is in a successive term after the first 8 years with the Department of Defense as a cybersecurity or legal professional under the pilot program to take, at the election of the individual, a paid or unpaid sabbatical from service with the Department for professional development or education purposes. The length of a sabbatical shall be any length not less than 6 months nor more than 1 year (unless a different period is approved by the Secretary of the military department or head of the organization or element of the Department concerned for purposes of this subsection). The purpose of any sabbatical shall be subject to advance approval by the organization or element in the Department in which the individual is currently performing service. The taking of a sabbatical shall be contingent on the written agreement of the individual concerned to serve with the Department for an appropriate length of time at the conclusion of the term of appointment in which the sabbatical commences, with the period of such service to be in addition to the period of such term of appointment.
 (2)Number of sabbaticalsAn individual may take more than one sabbatical under this subsection. (3)RepaymentExcept as provided in paragraph (4), an individual who fails to satisfy a written agreement executed under paragraph (1) with respect to a sabbatical shall repay the Department an amount equal to any pay, allowances, and other benefits received by the individual from the Department during the period of the sabbatical.
 (4)Waiver of repaymentAn agreement under paragraph (1) may include such conditions for the waiver of repayment otherwise required under paragraph (3) for failure to satisfy such agreement as the Secretary specifies in such agreement.
 (k)RegulationsThe Secretary of Defense shall administer the pilot program under regulations prescribed by the Secretary for purposes of the pilot program.
						(l)Termination
 (1)In generalThe authority of the Secretary of Defense to appoint individuals for service with the Department of Defense as cybersecurity or legal professionals under the pilot program shall expire on December 31, 2029.
 (2)Effect on existing appointmentsThe termination of authority in paragraph (1) shall not be construed to terminate or otherwise affect any appointment made under this section before December 31, 2029, that remains valid as of that date.
							(m)Implementation
 (1)Interim final ruleNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall prescribe an interim final rule to implement the pilot program.
 (2)Final ruleNot later than 180 days after prescribing the interim final rule under paragraph (1) and considering public comments with respect to such interim final rule, the Secretary shall prescribe a final rule to implement the pilot program.
 (3)ObjectivesThe regulations prescribed under paragraphs (1) and (2) shall accomplish the objectives set forth in subsections (a) through (j) and otherwise ensure flexibility and expedited appointment of cybersecurity and legal professionals in the Department of Defense under the pilot program.
							(n)Reports
 (1)Reports requiredNot later than January 30 of each of 2022, 2025, and 2028, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the carrying out of the pilot program. Each report shall include the following:
 (A)A description and assessment of the carrying out of the pilot program during the period since the commencement of the pilot program or the previous submittal of a report under this subsection, as applicable.
 (B)A description and assessment of the successes in and impediments to carrying out the pilot program system during such period.
 (C)Such recommendations as the Secretary considers appropriate for legislative action to improve the pilot program and to otherwise improve civilian personnel management of cybersecurity and legal professionals by the Department of Defense.
 (D)In the case of the report submitted in 2028, an assessment and recommendations by the Secretary on whether to make the pilot program permanent.
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives.
								1102.Inclusion of Strategic Capabilities Office and Defense Innovation Unit Experimental of the
			 Department of Defense in personnel management authority to attract experts
			 in science and engineering
 (a)In generalSubsection (a) of section 1599h of title 10, United States Code, is amended by adding at the end the following new paragraphs:
							
 (4)Strategic Capabilities OfficeThe Director of the Strategic Capabilities Office may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Office.
 (5)DIUxThe Director of the Defense Innovation Unit Experimental may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Unit..
 (b)Scope of appointment authoritySubsection (b)(1) of such section is amended— (1)in subparagraph (B), by striking and at the end; and
 (2)by adding at the end the following new subparagraphs:  (D)in the case of the Strategic Capabilities Office, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Office; and
 (E)in the case of the Defense Innovation Unit Experimental, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Unit;.
 (c)Extension of terms of appointmentSubsection (c)(2) of such section is amended by striking or the Office of Operational Test and Evaluation and inserting the Office of Operational Test and Evaluation, the Strategic Capabilities Office, or the Defense Innovation Unit Experimental.
						1103.Permanent authority for demonstration projects relating to acquisition personnel management
			 policies and
			 procedures
 (a)Permanent authoritySection 1762 of title 10, United States Code, is amended by striking subsections (g) and (h). (b)Scope of authoritySubsection (a) of such section is amended by striking Commencement.— and all that follows through a demonstration project and inserting In general.—The Secretary of Defense may carry out demonstration projects.
 (c)Increase in limit on number of participantsSubsection (c) of such section is amended by striking the demonstration project under this section may not exceed 120,000 and inserting at any one time in demonstration projects under this section may not exceed 130,000. (d)AssessmentsSubsection (e) of such section is amended—
 (1)by striking paragraph (1) and inserting the following new paragraph:  (1)Upon the completion of a demonstration project under this section, the Secretary of Defense shall provide for the conduct of an assessment of the demonstration project by an appropriate independent organization designated by the Secretary for that purpose. The Secretary shall submit to the covered congressional committees a report on each assessment conducted pursuant to this paragraph.; and
 (2)by striking paragraph (3). 1104.Establishment of senior scientific technical managers at Major Range and Test Facility Base facilities and Defense Test Resource Management CenterSection 2358a of title 10, United States Code, is amended—
 (1)in subsection (d)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting , each facility of the Major Range and Test Facility Base, and the Defense Test Resource Management Center after each STRL; and
 (ii)in subparagraph (A), by inserting , of such facility of the Major Range and Test Facility Base, or the Defense Test Resource Management Center; and
 (B)in paragraph (2)— (i)by striking The positions and inserting (A) The laboratory positions; and
 (ii)by adding at the end the following new subparagraph:  (B)The test and evaluation positions described in paragraph (1) may be filled, and shall be managed, by the director of the Major Range and Test Facility Base, in the case of a position at a facility of the Major Range and Test Facility Base, and the director of the Defense Test Resource Management Center, in the case of a position at such center, under criteria established pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note), relating to personnel demonstration projects at laboratories of the Department of Defense, except that the director involved shall determine the number of such positions at each facility of the Major Range and Test Facility Base and the Defense Test Resource Management Center, not to exceed two percent of the number of scientists and engineers employed at the Major Range and Test Facility Base or the Defense Test Resource Management Center, as the case may be, as of the close of the last fiscal year before the fiscal year in which any appointments subject to that numerical limitations are made.; and
 (2)in subsection (f)— (A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (4), respectively;
 (B)by inserting before paragraph (2), as redesignated by subparagraph (A), the following new paragraph (1):
								
 (1)The term Defense Test Resource Management Center means the Department of Defense Test Resource Management Center established under section 196 of this title.; and
 (C)by inserting after paragraph (2), as so redesignated, the following new paragraph:  (3)The term Major Range and Test Facility Base means the test and evaluation facilities and resources that are designated by the Secretary of Defense as facilities and resources comprising the Major Range and Test Facility Base..
							1105.Extension of temporary direct hire authority for domestic defense industrial base facilities and
 the major range and test facilities baseSection 1125(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2457; 10 U.S.C. 1580 note prec.) is amended by striking and 2018 and inserting through 2019.
 1106.Direct hire authority for financial management experts in the Department of Defense workforceSection 1110 of the National Defense Authorization Act for 2017 (Public Law 114–328; 130 Stat. 2450; 10 U.S.C. 1580 note prec.) is amended—
 (1)in subsection (a), by striking the Defense Agencies or the applicable military Department and inserting a Department of Defense component; (2)in subsection (b)(1), by striking the Defense Agencies and inserting each Department of Defense component listed in subsection (f) other than the Department of the Army, the Department of the Navy, and the Department of the Air Force;
 (3)in subsection (d)— (A)by striking any Defense Agency or military department and inserting any Department of Defense component; and
 (B)by striking such Defense Agency or military department and inserting such Department of Defense component; and (4)by striking subsection (f) and inserting the following new subsection (f):
							
 (f)Department of Defense component definedIn this section, the term Department of Defense component means the following: (1)A Defense Agency.
 (2)The Office of the Chairman of the Joint Chiefs of Staff. (3)The Joint Staff.
 (4)A combatant command. (5)The Office of the Inspector General of the Department of Defense.
 (6)A Field Activity of the Department of Defense. (7)The Department of the Army.
 (8)The Department of the Navy. (9)The Department of the Air Force.
									.
						1107.Authority for waiver of requirement for a baccalaureate degree for positions in the Department of
			 Defense on cybersecurity and computer programming
 (a)Briefing on waiver requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall provide the Committees on Armed Services of the Senate and the House of Representatives a briefing on the feasability and advisability of the enactment into law of the waiver authority described in subsection (b) and the authorities in subsections (c) through (e).
 (b)Waiver authorityThe waiver authority described in this subsection is the authority of the Secretary of Defense to waive any requirement in law for the possession of a baccalaureate degree as a condition of appointment to a position or category of positions in the Department of Defense specified in subsection (c) if the Secretary determined that the duties of the position or category of positions could be appropriately discharged by individuals demonstrating expertise other than a baccalaureate degree.
 (c)PositionsThe positions or categories of positions in the Department specified in this subsection are positions or categories of positions whose primary duties involve the following:
 (1)Cybersecurity, including computer network operations, computer network defense, computer network attack, and computer network exploitation.
 (2)Computer programming. (d)AppointmentAn individual who does not possess a baccalaureate degree could be appointed to a position covered by a waiver pursuant to subsection (b) only if the Secretary determined that the expertise demonstrated by the individual was sufficient for the appropriate discharge of the duties of the position by the individual.
 (e)GuidanceThe Secretary would issue guidance for purposes of this section setting forth the following: (1)The positions or categories of positions in the Department subject to the waiver authorized by subsection (b).
 (2)For each position or category of positions, the expertise required for appointment to such position or category of positions.
							BGovernment-wide Matters
					1111.Elimination of foreign exemption provision in regard to overtime for Federal civilian
			 employees temporarily assigned to a foreign area
 (a)In generalSection 5542 of title 5, United States Code, is amended by adding at the end the following:  (h)Notwithstanding section 13(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(f)), an employee who is working at a location in a foreign country, or in a territory under the jurisdiction of the United States to which the exemption under such section 13(f) applies, in temporary duty travel status while maintaining an official duty station or worksite in an area of the United States that is not exempted under such section 13(f) shall not be considered, for all purposes, to be exempted from section 7 of such Act (29 U.S.C. 207) on the basis of the employee performing work at such a location..
 (b)Federal wage system employeesSection 5544 of title 5, United States Code, is amended by adding at the end the following:  (d)Notwithstanding section 13(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(f)), an employee whose overtime pay is determined in accordance with subsection (a) who is working at a location in a foreign country, or in a territory under the jurisdiction of the United States to which the exemption under such section 13(f) applies, in temporary duty travel status while maintaining an official duty station or worksite in an area of the United States that is not exempted under such section 13(f) shall not be considered, for all purposes, to be exempted from section 7 of such Act (29 U.S.C. 207) on the basis of the employee performing work at such a location..
 (c)Conforming repealSection 5542(a) of title 5, United States Code, is amended by striking paragraph (6). 1112.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasSection 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1137 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking through 2017 and inserting through 2018.
					1113.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian
 personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and most recently amended by section 1133 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking “2018” and inserting “2019”.
					XIIMatters Relating to Foreign Nations
				AAssistance and Training
					1201.Support of special operations for irregular warfare
 (a)AuthorityThe Secretary of Defense may, with the concurrence of the relevant Chief of Mission, expend up to $10,000,000 during each of fiscal years 2018 through 2021 to provide support to foreign forces, irregular forces, groups, or individuals engaged in supporting or facilitating ongoing irregular warfare operations by United States Special Operations Forces.
 (b)FundsFunds for support under this section in a fiscal year shall be derived from amounts authorized to be appropriated for that fiscal year for the Department of Defense for operation and maintenance.
						(c)Procedures
 (1)In generalThe authority in this section shall be exercised in accordance with such procedures as the Secretary shall establish for purposes of this section.
 (2)ElementsThe procedures that shall establish, at a minimum, the following:
 (A)Policy guidance for the execution of activities under the authority in this section.
 (B)The processes through which activities under the authority in this section are to be developed, validated, and coordinated, as appropriate, with relevant entities of the United States Government.
 (3)Notice to Congress on procedures and material modificationsThe Secretary shall notify the congressional defense committees of the procedures established pursuant to this section before any exercise of the authority in this section, and shall notify such committee of any material modification of the procedures.
							(d)Notification
 (1)In generalNot later than 15 days before exercising the authority in this section to make funds available to initiate support of an approved military operation or changing the scope or funding level of any support under this section for such an operation by $500,000 or an amount equal to 10 percent of such funding level (whichever is less), or not later than 48 hours after exercising such authority if the Secretary determines that extraordinary circumstances that impact the national security of the United States exist that otherwise prevent notice under this subsection before the exercise of such authority, the Secretary shall notify the congressional defense committees of the use of such authority with respect to such operation. Any such notification shall be in writing.
 (2)ElementsA notification required by this subsection shall include the following: (A)The type of support provided or to be provided to United States Special Operations Forces.
 (B)The type of support provided or to be provided to the recipient of the funds. (C)The amount obligated under the authority to provide support.
 (e)Limitation on delegationThe authority of the Secretary to make funds available under this section for support of a military operation may not be delegated.
 (f)Construction of authorityNothing in this section shall be construed to constitute a specific statutory authorization for any of the following:
 (1)The conduct of a covert action, as such term is defined in section 503(e) of the National Security Act of 1947 (50 U.S.C. 3093(e)).
 (2)The introduction of United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances.
 (3)The conduct or support of activities, directly or indirectly, that are inconsistent with the laws of armed conflict.
 (g)Programmatic and policy oversightThe Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall have primary programmatic and policy oversight within the Office of the Secretary of Defense of support to irregular warfare activities authorized by this section.
						(h)Biannual reports
 (1)Report on preceding fiscal yearNot later than 120 days after the close of each fiscal year in which subsection (a) is in effect, the Secretary shall submit to the congressional defense committees a report on the support provided under this section during the preceding fiscal year.
 (2)Report on current calendar yearNot later than 180 days after the submittal of each report required by paragraph (1), the Secretary shall submit to the congressional defense committees a report on the support provided under this section during the first half of the fiscal year in which the report under this paragraph is submitted.
 (3)ElementsEach report required by this subsection shall include the following:
 (A)A summary of the ongoing irregular warfare operations by United States Special Operations Forces that were supported or facilitated by foreign forces, irregular forces, groups, or individuals for which support was provided under this section during the period covered by such report.
 (B)A description of the support or facilitation provided by such foreign forces, irregular forces, groups, or individuals to United States Special Operations Forces during such period.
 (C)The type of recipients that were provided support under this section during such period, identified by authorized category (foreign forces, irregular forces, groups, or individuals).
 (D)A detailed description of the support provided to the recipients under this section during such period.
 (E)The total amount obligated for support under this section during such period, including budget details.
 (F)The intended duration of support provided under this section during such period (G)An assessment of value of the support provided under this section during such period, including a summary of significant activities undertaken by foreign forces, irregular forces, groups, or individuals to support irregular warfare operations by United States Special Operations Forces.
 (H)The total amount obligated for support under this section in prior fiscal years. (i)Irregular warfare definedIn this section, the term irregular warfare means activities in support of predetermined United States policy and military objectives conducted by, with, and through regular forces, irregular forces, groups, and individuals participating in competition between state and non-state actors short of traditional armed conflict.
						1202.Modification of authority on support of special operations to combat terrorism
 (a)Oversight of supportSection 127e of title 10, United States Code, is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following new subsection (g):  (g)Oversight by ASD for SOLICThe Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall have primary responsibility within the Office of the Secretary of Defense for oversight of policies and programs for support authorized by this section..
 (b)ReportsSubsection (h) of such section, as redesignated by subsection (a)(1) of this section is further amended—
 (1)in paragraph (1)— (A)in the heading, by striking calendar year and inserting fiscal year;
 (B)by striking March 1 each year and inserting 120 days after the end of the preceding fiscal year of each year; and (C)by striking the preceding calendar year and inserting such preceding fiscal year; and
 (2)in paragraph (2)— (A)in the heading, by striking calendar year and inserting fiscal year;
 (B)by striking September 1 and inserting July 1; and (C)by striking the calendar year and inserting the fiscal year.
								1203.Modifications of certain authority in connection with reform of defense security cooperation
			 programs and activities
 (a)Defense institutional capacity building of foreign countriesSection 332 of title 10, United States Code, is amended— (1)in subsection (a), by inserting members of the armed forces and before civilian employees in the matter preceding paragraph (1);
 (2)in subsection (b)(2)(B)— (A)by striking employees both place it appears and inserting advisors; and
 (B)by striking employee's and inserting advisor's; and (3)in subsection (c)—
 (A)by inserting member of the armed forces or before civilian employee of the Department of Defense in the matter preceding paragraph (1); (B)in paragraph (1), by striking employee as an; and
 (C)in paragraph (3), by striking the employee and inserting the advisor. (b)Defense institutional capacity building of foreign forcesSection 333(c)(4) of such title is amended by striking the Department and inserting the Department of Defense or another department or agency of the United States Government.
						1204.Global Security Contingency Fund matters
 (a)Two-year extension of authoritySection 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note) is amended—
 (1)in subsection (i), by striking September 30, 2017 and inserting September 30, 2019; and (2)in subsection (p)—
 (A)by striking September 30, 2017 and inserting September 30, 2019; and (B)by striking through 2017 and inserting through 2019.
 (b)Purposes of FundSubsection (b) of such section is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking , or other national security forces that conduct border and maritime security, internal defense, and counterterrorism operations and inserting or other national security forces;
 (B)in subparagraph (A), by striking or at the end; (C)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following new subparagraph:  (C)provide support to civil or national security authorities in connection with humanitarian assistance (including demining), disaster response, and disaster risk reduction activities.;  and
 (2)in paragraph (2), by striking rule of law programs, and all that follows and inserting rule of law programs and stabilization efforts in a country.. (c)Notice to Congress on initiation of assistanceSubsection (l) of such section is amended by striking 30 days and inserting 15 days.
						1205.Defense Institute of International Legal Studies
 (a)In generalThe Secretary of Defense may operate an institute to be known as the Defense Institute of International Legal Studies (in this section referred to as the Institute) in accordance with this section for purposes in furtherance of United States security and foreign policy objectives of—
 (1)promoting an understanding of and appreciation for the rule of law; and
 (2)encouraging the international development of internal capacities of foreign governments for civilian control of the military, military justice, the legal aspects of peacekeeping, good governance and anti-corruption in defense reform, and human rights.
 (b)ActivitiesIn carrying out the purposes specified in subsection (a), the Institute may conduct activities as follows:
 (1)Research, communication, and exchange of ideas. (2)Education and training involving military and civilian personnel, both within and outside the United States.
 (3)Building the legal capacity of foreign military and other security forces, including equitable, transparent, and accountable defense institutions, civilian control of the military, human rights, and democratic governance.
 (4)Institutional legal capacity building of foreign defense and security institutions. (c)Concurrence of Secretary of StateThe concurrence of the Secretary of State is required to conduct activities specified in subsection (b).
						(d)Department of Defense review
 (1)In generalThe Secretary of Defense shall conduct a comprehensive review of the mission, workforce, funding, and other support of the Institute.
 (2)ElementsThe review shall include, but not be limited to, the following: (A)An assessment of the scope of the mission of the Institute, taking into account the increasing security cooperation authorities and requirements of the Department of Defense, including core rule of law training in the United States and abroad, defense legal institution building, and statutorily required human rights and legal capacity building of foreign security forces.
 (B)An assessment of the workforce of the Institute, including whether it is appropriately sized to align with the full scope of the mission of the Institute.
 (C)A review of the funding mechanisms for the activities of the Institute, including the current mechanisms for reimbursing the Institute by the Department of State and by the Department of Defense through the budget of the Defense Security Cooperation Agency.
 (D)An evaluation of the feasibility and advisability of the provision of funds appropriated for the Department of Defense directly to the Institute, and the actions, if any, required to authorize the Institute to receive such funds directly.
 (E)A description of the challenges, if any, of the Institute to increase its capacity to provide residence courses to meet demands for training and assistance.
 (F)An assessment of the capacity of the Department of Defense to assess, monitor, and evaluate the effectiveness of the human rights training and other activities of the Institute.
 (3)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report summarizing the findings of the review and any recommendations for enhancing the capability of the Institute to fulfill its mission that the Secretary considers appropriate.
							BMatters Relating to Afghanistan and Pakistan
					1211.Extension of Commanders' Emergency Response Program and related authorities
 (a)CERPSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1211(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2477), is further amended—
 (1)in subsection (a), by striking December 31, 2018 and inserting December 31, 2019; (2)in subsection (b), by striking fiscal year 2017 and fiscal year 2018 and inserting each of fiscal years 2017, 2018, and 2019; and
 (3)in subsection (f), by striking December 31, 2018 and inserting December 31, 2019. (b)Payments for redress of certain injuriesSection 1211(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (130 Stat. 2478) is amended by striking December 31, 2018 and inserting December 31, 2019.
						1212.Extension of authority to transfer defense articles and provide defense services
			 to the military
			 and security forces of Afghanistan
 (a)ExpirationSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as most recently amended by section 1213 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2478), is further amended by striking December 31, 2017 and inserting December 31, 2018.
 (b)Excess defense articlesSubsection (i)(2) of such section 1222, as so amended, is further amended by striking December 31, 2017 each place it appears and inserting December 31, 2018. 1213.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations (a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1218 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking the period beginning on October 1, 2016, and ending on December 31, 2017, and inserting fiscal year 2018,.
 (b)Limitations on amounts availableSubsection (d)(1) of such section, as so amended, is further amended— (1)in the first sentence, by striking during the period beginning on October 1, 2016, and ending on December 31, 2017, may not exceed $1,100,000,000 and inserting during fiscal year 2018 may not exceed $900,000,000; and
 (2)in the second sentence, by striking the period beginning on October 1, 2016 and ending on December 31, 2017, may not exceed $900,000,000 and inserting during fiscal year 2018 may not exceed $700,000,000.
 (c)Extension of reporting requirement on reimbursement of Pakistan for security enhancement activitiesSubsection (e)(2) of such section, as added by section 1218 of the National Defense Authorization Act for Fiscal Year 2017, is amended by inserting and annually thereafter, after December 31, 2017,.
						(d)Extension of notice requirement relating to reimbursement of Pakistan for support provided by
 PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008, as most recently amended by section 1218(e) of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking December 31, 2017 and inserting September 30, 2018.
 (e)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSection 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2001), as most recently amended by section 1218(f) of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking for any period prior to December 31, 2017 and inserting for fiscal year 2018 and any prior fiscal year.
 (f)Additional limitation on reimbursement of Pakistan pending certification on PakistanOf the total amount of reimbursements and support authorized for Pakistan during fiscal year 2018 pursuant to the second sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as amended by subsection (b)(2)), $350,000,000 shall not be eligible for the waiver under section 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001) unless the Secretary of Defense certifies to the congressional defense committees that—
 (1)Pakistan continues to conduct military operations that are contributing to significantly disrupting the safe havens, fundraising and recruiting efforts, and freedom of movement of the Haqqani Network and Lashkar-e-Tayyiba in Pakistan;
 (2)Pakistan has taken steps to demonstrate its commitment to prevent the Haqqani Network and Lashkar-e-Tayyiba from using any Pakistan territory as a safe haven and for fundraising and recruiting efforts;
 (3)the Government of Pakistan is making an attempt to actively coordinate with the Government of Afghanistan to restrict the movement of militants, such as the Haqqani Network and Lashkar-e-Tayyiba, along the Afghanistan-Pakistan border; and
 (4)Pakistan has shown progress in arresting and prosecuting senior leaders and mid-level operatives of the Haqqani Network and Lashkar-e-Tayyiba.
							1214.Extension of authority to acquire products and services produced in countries along a major route
 of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2478), is further amended by striking December 31, 2018 and inserting December 31, 2019.
 1215.Extension of semiannual report on enhancing security and stability in AfghanistanSection 1225(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550), as amended by section 1215(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2480), is further amended by striking December 15, 2019 and inserting December 15, 2020.
					1216.Sense of Congress regarding the Afghan special immigrant visa program
 (a)FindingsCongress finds the following: (1)The Armed Forces, the Department of State, the United States Agency for International Development, and other agencies and departments of the United States rely on the services of Afghan nationals in a variety of sensitive and trusted capacities to support the operations of the United States Government in Afghanistan.
 (2)Afghans who have supported the United States Government in Afghanistan face grave threats from the Taliban and other terrorist groups as a result of their service.
 (3)Commander of the United States Central Command, General Joseph L. Votel, warned in a June 14, 2017, letter that curtailing or abandoning the special immigrant visa program for Afghans carried out under the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) would risk significantly undermining years of progress and goodwill and could serve to tip the balance in favor of malign actors.
 (4)Commander of Resolute Support and United States Forces-Afghanistan, General John W. Nicholson Jr., warned in a June 12, 2017, letter that if such program “is not fully resourced it could significantly undermine our credibility and the 16 years of tremendous sacrifice by thousands of Afghans on behalf of Americans and Coalition partners”.
 (5)All visas allocated for such program are projected to be exhausted and all visa issuances for principal applicants will cease in October 2017, if additional visas are not authorized.
 (6)The cessation of the issuance of special immigrant visas for Afghans is likely to cause panic among the Afghans who are assisting the United States, often at great personal risk, and could significantly affect the operations of the United States Government in Afghanistan.
 (b)Sense of CongressIt is the sense of Congress that an additional 4,000 visas should be made available for principal aliens who are eligible for special immigrant status under the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) to prevent harm to the operations of the United States Government in Afghanistan.
 1217.Special immigrant visas for Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended in the matter preceding clause (i), by striking “11,000” and inserting “15,000”.
					CMatters Relating to Syria, Iraq, and Iran
					1231.Modification of authority to provide assistance to counter the Islamic State of Iraq
			 and Syria
						(a)Clarification of construction authority
 (1)ClarificationSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2485), is further amended by striking facility and infrastructure repair and renovation, and inserting infrastructure repair and renovation, small-scale construction of temporary facilities necessary to meet urgent operational or force protection requirements with a cost less than $4,000,000,.
 (2)Additional limitations and requirementsSuch section 1236 is further amended by adding at the end the following new subsections:  (m)Limitation on aggregate cost of construction, repair, and renovation projectsThe aggregate amount of construction, repair, and renovation projects carried out under this section in any fiscal year may not exceed $30,000,000.
									(n)Approval and notice before certain construction, repair, and renovation projects
 (1)ApprovalA construction, repair, or renovation project costing more than $1,000,000 may not be carried out under this section unless approved in advance by the Commander of the United States Central Command.
 (2)NoticeWhen a decision is made to carry out a construction, repair, or renovation project to which paragraph (1) applies, the Commander of the United States Central Command shall notify in writing the appropriate committees of Congress of that decision, including the justification for the project and the estimated cost of the project. The project may be carried out only after the end of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code..
 (3)Element in quarterly reports on construction, repair, and renovationParagraph (8) of subsection (d) of such section 1236 is amended to read as follows:  (8)A list of new projects for construction, repair, or renovation commenced during the period covered by such progress report, and a list of projects for construction, repair, or renovation continuing from the period covered by the preceding progress report..
 (b)FundingSubsection (g) of such section 1236, as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (1)by striking in the National Defense Authorization Act for Fiscal Year 2017 for Overseas Contingency Operations in title XV for fiscal year 2017 and inserting for the Department of Defense for Overseas Contingency Operations for fiscal year 2018; and
 (2)by striking $630,000,000 and inserting $1,269,000,000. (c)Name of Islamic State or Iraq and Syria (1)In generalSuch section 1236 is further amended—
 (A)in subsection (a)(1)— (i)by striking the Levant and inserting Syria; and
 (ii)by striking ISIL each place it appears and inserting ISIS; and (B)in subsection (l)—
 (i)in paragraph (1)(B)(i), by striking the Levant (ISIL) and inserting Syria (ISIS); and (ii)in paragraph (2)(A), by striking ISIL and inserting ISIS.
 (2)Heading amendmentThe heading of such section 1236 is amended to read as follows:  1236.Authority to provide assistance to counter the Islamic State of Iraq and Syria. 1232.Modification of authority to provide assistance to the vetted Syrian opposition (a)Nature of assistanceSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), as amended by section 1221(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2485), is further amended in the matter preceding paragraph (1) by striking construction of training and associated facilities and inserting construction and repair of training and associated facilities or other facilities necessary to meet urgent military operational requirements of a temporary nature with a cost less than $4,000,000.
 (b)Scope of element on construction projects in quarterly progress reportsSubsection (d)(9) of such section 1209 is amended by inserting before the semicolon the following: , including new construction or repair commenced during the period covered by such progress report and construction and repair continuing from the period covered by the preceding progress report.
						(c)Notice on new initiatives
 (1)In generalSubsection (f) of such section 1209, as most recently amended by section 1221(b) of the National Defense Authorization Act for Fiscal Year 2017, is further amended to read as follows:
								
 (f)Notice to Congress before initiation of new initiativesNot later than 30 days before initiating a new initiative under subsection (a), the Secretary of Defense shall submit to the appropriate congressional committees a notice setting forth the following:
 (1)The initiative to be carried out, including a detailed description of the assistance provided.
 (2)The budget, implementation timeline and anticipated delivery schedule for the assistance to which the initiative relates, the military department responsible for management and the associated program executive office, and the completion date for the initiative.
 (3)The amount, source, and planned expenditure of funds to carry out the initiative. (4)Any financial or other support for the initiation provided by foreign governments.
 (5)Any other information with respect to the initiative that the Secretary considers appropriate. . (2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act, and shall apply with respect to new initiatives initiated under section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 on or after the date that is 30 days after the date of the enactment of this Act.
 (d)Limitation on aggregate cost of construction and repair projectsSuch section 1209 is further amended by adding at the end the following new subsection:  (l)Limitation on aggregate cost of construction and repair projectsThe aggregate amount of construction and repair projects carried out under this section in any fiscal year may not exceed $10,000,000..
 (e)Approval and notice before certain construction and repair projectsSuch section 1209 is further amended by adding at the end the following new subsection:  (m)Approval and notice before certain construction and repair projects (1)ApprovalA construction or repair project costing more than $1,000,000 may not be carried out under this section unless approved in advance by the Commander of the United States Central Command.
 (2)NoticeWhen a decision is made to carry out a construction or repair project to which paragraph (1) applies, the Commander of the United States Central Command shall notify in writing the appropriate committees of Congress of that decision, including the justification for the project and the estimated cost of the project. The project may be carried out only after the end of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code..
						1233.Extension and modification of authority to support operations and activities of the Office of
			 Security
			     Cooperation in Iraq
 (a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2017 and inserting fiscal year 2018.
						(b)Amount available
 (1)In generalSuch section is further amended— (A)in subsection (c), by striking fiscal year 2017 may not exceed $70,000,000 and inserting fiscal year 2018 may not exceed $42,000,000; and
 (B)in subsection (d), by striking fiscal year 2017 and inserting fiscal year 2018. (2)Limitation of use of FY18 funds pending planOf the amount available for fiscal year 2018 for section 1215 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, not more than 50 percent may be obligated or expended until 30 days after the date on which the plan required by the joint explanatory statement to accompany the conference report on S.2943 of the 114th Congress, the National Defense Authorization Act for Fiscal Year 2017, and entitled to transition the activities conducted by OSC-I but funded by the Department of Defense to another entity or transition the funding of such activities to another source is provided to the appropriate committees of Congress.
 (c)Clarification of OSC-I mandate and expansion of eligible recipientsSubsection (f) of such section is further amended— (1)in paragraph (1), by striking training activities in support of Iraqi Ministry of Defense and Counter Terrorism Service personnel and all that follows and inserting “activities to support the following:
								
 (A)Defense institution building to mitigate capability gaps and promote effective and sustainable defense institutions.
 (B)Professionalization, strategic planning and reform, financial management, manpower management, and logistics management of military and other security forces of or associated with the Government of Iraq, including Kurdish and tribal security forces or other local security forces with a national security mission, at a base or facility of the Government of Iraq.; and
 (2)in paragraph (2)— (A)in the heading, by striking of training; and
 (B)by striking training and inserting activities of the Office of Security Cooperation in Iraq. 1234.Modification and additional elements in annual report on the military power of Iran (a)In generalSection 1245(b) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 113 note) is amended—
 (1)in paragraph (5)— (A)by inserting and from after transfers to;
 (B)by striking from non-Iranian sources and inserting from or to non-Iranian sources or destinations; and (C)by inserting before the period at the end the following: , including transfers that pertain to nuclear development, ballistic missiles, and chemical, biological, and advanced conventional weapons, weapon systems, and delivery vehicles; and
 (2)by adding at the end the following new paragraphs:  (6)An assessment of the use of civilian transportation infrastructure and assets, including seaports, airports, and commercial vessels and aircraft, used to transport illicit military cargo to or from Iran, including military personnel, military goods, and related components.
 (7)An assessment of military-to-military cooperation between Iran and foreign counties, including Cuba, North Korea, Pakistan, Sudan, Syria, Venezuela, and any other country designated by the Secretary of Defense with additional reference to cooperation and collaboration on the development of nuclear, biological, chemical, and advanced conventional weapons, weapon systems, and delivery vehicles..
 (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to reports required to be submitted under section 1245 of the National Defense Authorization Act for Fiscal Year 2010 after that date.
						DMatters Relating to the Russian Federation
					1241.Extension of limitation on military cooperation between the United States and the Russian
 FederationSection 1232 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)in subsection (a)— (A)by inserting or 2018 after fiscal year 2017; and
 (B)by inserting in the fiscal year concerned after may be used; and (2)in subsection (c), by inserting with respect to funds for a fiscal year after the limitation in subsection (a).
						1242.Extension of limitation on availability of funds relating to activities to recognize the
 sovereignty of the Russian Federation over CrimeaSection 1234 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)in subsection (a), by inserting or 2018 after fiscal year 2017; and (2)in subsection (b), by inserting for a fiscal year after expenditure of funds.
						1243.Extension of Ukraine Security Assistance Initiative
 (a)ExtensionSubsection (h) of section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068), as amended by section 1237 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2494), is further amended by striking December 31, 2018 and inserting December 31, 2019.
 (b)Funding for fiscal year 2018Subsection (f) of such section 1250, as added by subsection (a) of such section 1237, is further amended by adding at the end the following new paragraph:
							
 (3)For fiscal year 2018, $500,000,000.. (c)Availability of fundsSubsection (c) of such section 1250, as amended by subsection (c) of such section 1237, is further amended—
 (1)in paragraph (1), by inserting after pursuant to subsection (f)(2) the following: , or more than $250,000,000 of the funds available for fiscal year 2018 pursuant to subsection (f)(3),;
 (2)in paragraph (2), by inserting with respect to the fiscal year concerned after is a certification; and (3)in paragraph (3)—
 (A)by inserting or 2018 after in fiscal year 2017; and (B)by striking in paragraph (2), such funds may be used in that fiscal year and inserting in paragraph (2) with respect to such fiscal year, such funds may be used in such fiscal year.
								1244.Extension of authority on training for Eastern European national security forces in the course of
			 multilateral exercises
 (a)ExtensionSubsection (h) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2282 note) is amended—
 (1)by striking September 30, 2018 and inserting December 31, 2020; and (2)by striking fiscal years 2016 through 2018 and inserting fiscal year 2016 through calendar year 2020.
 (b)Technical and conforming amendmentsSuch section is further amended— (1)by striking military each place it appears and inserting security;
 (2)in subsection (e), by striking that and inserting than; and (3)in subsection (f), by striking section 2282 and inserting chapter 16.
							1245.Security assistance for Baltic nations for joint program for
			 resiliency and deterrence against aggression
 (a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, conduct or support a joint program of the Baltic nations to improve their resilience against and build their capacity to deter aggression by the Russian Federation.
 (b)Joint programFor purposes of subsection (a), a joint program of the Baltic nations may be either of the following:
 (1)A program jointly agreed by the Baltic nations that builds interoperability among those countries. (2)An agreement for the joint procurement by the Baltic nations of defense articles or services using assistance provided pursuant to subsection (a).
 (c)Participation of other countriesAny country other than a Baltic nation may participate in the joint program described in subsection (a), but only using funds of such country.
 (d)Limitation on amountThe total amount of assistance provided pursuant to subsection (a) in fiscal year 2018 may not exceed $100,000,000.
 (e)FundingAmounts for assistance provided pursuant to subsection (a) shall be derived from amounts authorized to be appropriated by this Act and available for the European Deterrence Initiative (EDI).
 (f)Baltic nations definedIn this section, the term Baltic nations means the following: (1)Estonia.
 (2)Latvia. (3)Lithuania.
							1246.Annual report on military and security developments involving the
 Russian FederationSection 1245(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3566), as most recently amended by section 1235(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2490), is further amended—
 (1)by redesignating paragraphs (14) through (20) as paragraphs (15) through (21), respectively; and (2)by inserting after paragraph (13) the following new paragraph (14):
							
 (14)An assessment of Russia's hybrid warfare strategy and capabilities, including— (A)Russia’s information warfare strategy and capabilities, including the use of misinformation, disinformation, and propaganda in social and traditional media;
 (B)Russia’s financing of political parties, think tanks, media organizations, and academic institutions;
 (C)Russia’s malicious cyber activities; (D)Russia’s use of coercive economic tools, including sanctions, market access, and differential pricing, especially in energy exports; and
 (E)Russia’s use of criminal networks and corruption to achieve political objectives.. 1247.Annual report on attempts of the Russian Federation to provide disinformation and propaganda to members of the Armed Forces by social media (a)Annual report requiredNot later than March 31 each year, the Secretary of Defense shall submit to the congressional defense committees a report on attempts by the Russian Federation, or any foreign person acting as an agent of or on behalf of the Russian Federation, during the preceding year to knowingly disseminate Russian Federation-supported disinformation or propaganda, through social media applications or related Internet-based means, to members of the Armed Forces with probable intent to cause injury to the United States or advantage the Government of the Russian Federation.
 (b)FormEach report under this section shall be submitted in unclassified form, but may include a classified annex.
						1248.Support of European Deterrence Initiative to deter Russian aggression
 (a)FindingsCongress makes the following findings: (1)Military exercises, such as Exercise Nifty Nugget and Exercise Reforger during the Cold War, have historically made important contributions to testing operational concepts, technologies, and leadership approaches; identifying limiting factors in the execution of operational plans and appropriate corrective action; and bolstering deterrence against adversaries by demonstrating United States military capabilities.
 (2)Military exercises with North Atlantic Treaty Organization (NATO) allies enhance the interoperability and strategic credibility of the alliance.
 (3)The increase in conventional, nuclear, and hybrid threats by the Russian Federation against the security interests of the United States and allies in Europe requires substantial and sustained investment to improve United States combat capability in Europe.
 (4)The decline of a permanent United States military presence in Europe in recent years increases the likelihood the United States will rely on being able to flow forces from the continental United States to the European theater in the event of a major contingency.
 (5)Senior military leaders, including the Commander of United States Transportation Command, have warned that a variety of increasingly advanced capabilities, especially the proliferation of anti-access, area denial (A2/AD) capabilities, have given adversaries of the United States the ability to challenge the freedom of movement of the United States military in all domains from force deployment to employment to disrupt, delay, or deny operations.
 (b)Sense of CongressIt is the sense of Congress that, to enhance the European Deterrence Initiative and bolster deterrence against Russian aggression, the United States, together with North Atlantic Treaty Organization allies and other European partners, should demonstrate its resolve and ability to meet its commitments under Article V of the North Atlantic Treaty through appropriate military exercises with an emphasis on participation of United States forces based in the continental United States and testing strategic and operational logistics and transportation capabilities.
						(c)Report
 (1)In generalNot later than March 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the following:
 (A)An analysis of the challenges to the ability of the United States to flow significant forces from the continental United States to the European theater in the event of a major contingency.
 (B)The plans of the Department of Defense, including the conduct of military exercises, to address such challenges.
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 1249.Sense of Congress on the European Deterrence InitiativeIt is the sense of Congress that— (1)the European Deterrence Initiative will bolster efforts to deter further Russian aggression by providing resources to—
 (A)train and equip the military forces of North Atlantic Treaty Organization (NATO) and non-North Atlantic Treaty Organization partners in order to improve responsiveness, expand expeditionary capability, and strengthen combat effectiveness across the spectrum of security environments;
 (B)enhance the indications and warning, interoperability, and logistics capabilities of Allied and partner military forces to increase their ability to respond to external aggression, defend sovereignty and territorial integrity, and preserve regional stability;
 (C)improve the agility and flexibility of military forces required to address threats across the full spectrum of domains and effectively operate in a wide array of coalition operations across diverse global environments from North Africa and the Middle East to Eastern Europe and the Arctic; and
 (D)mitigate potential gaps forming in the areas of information warfare, Anti-Access Area Denial, and force projection;
 (2)investments that support the security and stability of Europe, and that assist European nations in further developing their security capabilities, are in the long-term vital national security interests of the United States; and
 (3)funds for such efforts should be authorized and appropriated in the base budget of the Department of Defense in order to ensure continued and planned funding to address long-term stability in Europe, reassure the European allies and partners of the United States, and deter further Russian aggression.
 1250.Enhancement of Ukraine Security Assistance InitiativeSection 1250(b) of National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 126 Stat. 1068), as amended by section 1237(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2495), is further amended by adding at the end the following new paragraph:
						
 (12)Treatment of wounded Ukraine soldiers in the United States in medical treatment facilities through the Secretarial Designee Program, and transportation, lodging, meals, and other appropriate non-medical support in connection with such treatment (including incidental expenses in connection with such support)..
					1251.Sense of Congress on the importance of the North Atlantic Treaty Organization Intelligence Fusion
			 Center
 (a)FindingsCongress makes the following findings: (1)The North Atlantic Treaty Organization (NATO) Intelligence Fusion Center provides a crucial contribution to the North Atlantic Treaty Organization alliance and the national security of the United States.
 (2)The fast-paced evolution of the security situation throughout Europe and its periphery, as well as a marked increase in conventional, nuclear, and hybrid threats from the Russian Federation, require optimized efforts to track and attribute critical threats to the security and stability of Europe and United States national security interests.
 (3)The ability of the North Atlantic Treaty Organization Intelligence Fusion Center to leverage strategic intelligence partnerships with the United States and other allies facilitates daily and direct collaboration that provides operational advantages and efficiencies needed to ensure the rapid and proper response by the North Atlantic Treaty Organization to Russian aggression in the conventional, nuclear, and hybrid domains.
 (4)The collocation of the North Atlantic Treaty Organization Intelligence Fusion Center with the Joint Intelligence Analysis Complex of the United States European Command facilitates the sharing and fusion of intelligence, contributes to filling intelligence gaps within both the North Atlantic Treaty Organization and the United States European Command, and supports a common intelligence picture for the North Atlantic Council, which is essential to establishing political consensus on evaluating, analyzing, and attributing existing and emerging threats.
 (5)The North Atlantic Treaty Organization Intelligence Fusion Center and its collocation with the Joint Intelligence Analysis Complex contribute significantly to providing the North Atlantic Treaty Organization alliance and the United States European Command timely and effective indications and warnings of threats emanating from within and around Europe.
 (b)Sense of CongressIt is the sense of Congress that the collocation of the North Atlantic Treaty Organization Intelligence Fusion Center with the Joint Intelligence Analysis Complex of the United States European Command provides the optimal solution to intelligence and operational requirements, while fostering critical diplomatic relationships, and is the most efficient configuration of the intelligence enterprise.
						EMatters Relating to the Asia-Pacific Region
					1261.Asia-Pacific Stability Initiative
 (a)In generalThe Secretary of Defense may carry out a program of activities described in subsection (b) for the purpose of enhancing stability in the Asia-Pacific region. The program of activities shall be known as the Asia-Pacific Stability Initiative.
 (b)ActivitiesThe activities described in this subsection are the following: (1)Activities to increase the presence and enhance the posture of the United States Armed Forces in the Asia-Pacific region.
 (2)Bilateral and multilateral military training and exercises with allies and partner nations in the Asia-Pacific region.
 (3)Activities to improve military and defense infrastructure in the Asia-Pacific region in order to enhance the responsiveness and capabilities of the United States Armed Forces in that region.
 (4)Activities to enhance the storage and pre-positioning in the Asia-Pacific region of equipment of the United States Armed Forces.
 (5)Activities to build the defense and security capacity of the United States Armed Forces in the Asia-Pacific region and, using the authorities specified in subsection (c), the defense and security capacity of allies and partner nations in that region.
 (c)Activities To build defense and security capacity of allies and partner nationsThe activities to build the defense and security capacity of allies and partner nations in the Asia-Pacific region described in subsection (b)(5) may include activities under the authorities of the Department of Defense as follows:
 (1)Section 2282 of title 10, United States Code, or section 333 of such title (its successor section), relating to authority to build the capacity of foreign security forces.
 (2)Section 332 of title 10, United States Code, relating to defense institution capacity building for friendly foreign countries and international and regional organizations.
 (3)Section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2282 note), relating to the Southeast Asia Maritime Security Initiative.
 (4)Section 1206 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 2282 note), relating to training of security forces and associated ministries of foreign countries to promote respect for the rule of law and human rights.
 (5)Any other authority available to the Secretary of Defense for the purpose of building the defense and security capacity of allies and partner nations in the Asia-Pacific region.
							(d)Transfer requirements
 (1)Use of funds only pursuant to transferFunds available for the Asia-Pacific Stability Initiative may be used for activities described in subsections (b) and (c) only pursuant to a transfer of such funds to or among either or both of the following accounts of the Department of Defense:
 (A)Military personnel accounts. (B)Operation and maintenance accounts.
 (2)Effect on authorization amountsThe transfer of an amount available for the Asia-Pacific Stability Initiative to an account under the authority provided by paragraph (1) in a fiscal year shall be deemed to increase the amount authorized for such account for such fiscal year by an amount equal to the amount transferred.
 (3)Construction with other transfer authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense by law.
 (e)Notification requirementsNot later than 15 days before that date on which a transfer of funds under subsection (d) takes effect, the Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives in writing of the transfer. Each notice of a transfer of funds shall include the following:
 (1)A detailed description of the project or activity to be supported by the transfer of funds, including any request of the Commander of the United States Pacific Command for support, urgent operational need, or emergent operational need to be satisfied by the project or activity.
 (2)The amount to be transferred and expended on the project or activity. (3)A timeline for expenditure of the transferred funds.
 (f)FundingAmounts for the Asia- Pacific Stability Initiative shall be derived from amounts authorized to be appropriated for fiscal year 2018 for the Department of Defense for operation and maintenance by section 301 and available for the Asia-Pacific Stability Initiative as specified in the funding table in section 4301.
 (g)Duration of transfer authorityThe authority in subsection (d) to transfer funds expires September 30, 2019. (h)Asia-Pacific region definedIn this section, the term Asia-Pacific region means the region that falls under the responsibility and jurisdiction of United States Pacific Command.
 1262.Expansion of military-to-military engagement with the Government of BurmaSection 1253(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3571; 22 U.S.C. 2151 note) is amended by adding at the end the following new paragraphs:
						
 (6)Courses or workshops to improve the Burmese military's— (A)understanding of regional and global security issues; and
 (B)ability to adhere to international training standards. (7)Consultation, education, and training on maritime domain awareness.
 (8)Consultation, education, and training on peacekeeping operations. (9)Courses or workshops on combating illegal trafficking and migration..
					1263.Agreement supplemental to Compact of Free Association with Palau
 (a)Approval of agreement supplemental to compactThe Compact Review Agreement and appendices signed by the United States and the Republic of Palau on September 3, 2010, in connection with section 432 of the Compact of Free Association with Palau (Public Law 99–658; 48 U.S.C. 1931 note), with the funding schedule therein to be modified by the parties to the Agreement as necessary and appropriate, are approved (hereinafter the Agreement).
 (b)Status of prior year paymentsAmounts provided to the Government of Palau by the Government of the United States in fiscal years 2011 through 2017 shall also be considered as funding to implement the Agreement.
 (c)Extension of effective dateSection 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) is amended by striking 2009 and inserting 2024.
						1264.Workforce issues for relocation of Marines to Guam
 (a)Amendments to the Military Construction Authorization Act for Fiscal Year 2009Subsection 2824(c)(6)(D) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 10 U.S.C. 2687 note) is amended—
 (1)by inserting and the Secretary of Veterans Affairs after the Secretary of Labor each place it appears; and (2)in the last sentence, by striking determines and inserting determine.
							(b)Amendment to joint resolution approving the covenant establishing Commonwealth of the Northern
 Mariana IslandsSection 6(b) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(b)) is amended to read as follows:
							
								(b)Numerical limitations for nonimmigrant workers
 (1)In generalAn alien, if otherwise qualified, may, before December 31, 2023, seek admission to Guam as a nonimmigrant worker under section 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) without counting against the numerical limitations set forth in section 214(g) of such Act (8 U.S.C. 1184(g)). The numerical limitation of such aliens may not exceed 4,000 for any fiscal year. An alien, if otherwise qualified, may, before December 31, 2023, be admitted under section 101(a)(15)(H)(ii)(b) of such Act for a period of up to 3 years to perform services or labor on Guam pursuant to any agreement entered into by a prime contractor or subcontractor calling for services or labor required for performance of the contract or subcontract in direct support of all military-funded construction, repairs, renovation, and facilities services necessary to enable the Marine Corps realignment in the Pacific, notwithstanding the requirement of such section that the service or labor be temporary. This subsection does not apply to any employment to be performed outside of Guam or the Commonwealth.
 (2)Applicability of certain requirementsThe requirements of section 2824(c) of the Military Construction Act for Fiscal Year 2009 (division B of Public Law 110–417; 10 U.S.C. note) shall apply to this subsection..
 (c)Effective dateThe amendment made by subsection (b) shall take effect on the date that is 120 days after the date of enactment of this Act.
						1265.United States policy with respect to freedom of navigation operations and
			 overflight beyond the territorial seas
 (a)FindingsCongress makes the following findings: (1)Since the Declaration of Independence in 1776, which was inspired in part as a response to a tyrant who plundered our seas, ravaged our Coasts and who wrote laws for cutting off our Trade with all parts of the world, freedom of seas and promotion of international commerce have been core security interests of the United States.
 (2)Article I, section 8 of the Constitution of the United States establishes enumerated powers for Congress, which include regulating commerce with foreign nations, punishing piracies and felonies committed on the high seas and offenses against the law of nations, and providing and maintaining a Navy.
 (3)For centuries, the United States has maintained a commitment to ensuring the right to freedom of navigation for all law-abiding parties in every region of the world.
 (4)In support of international law, the longstanding United States commitment to freedom of navigation and ensuring the free access to sea lanes to promote global commerce remains a core security interest of the United States.
 (5)This is particularly true in areas of the world that are critical transportation corridors and key routes for global commerce, such as the South China Sea and the East China Sea, through which a significant portion of global commerce transits.
 (6)The consistent exercise of freedom of navigation operations and overflights by United States naval and air forces throughout the world plays a critical role in safeguarding the freedom of the seas for all lawful nations, supporting international law, and ensuring the continued safe passage and promotion of global commerce and trade.
 (b)Declaration of policyIt is the policy of the United States to fly, sail, and operate throughout the oceans, seas, and airspace of the world wherever international law allows.
 (c)Implementation of policyIn furtherance of the policy set forth in subsection (b), the Secretary of Defense shall— (1)plan and execute a robust series of routine and regular naval presence missions and freedom of navigation operations (FONOPs) throughout the world, including for critical transportation corridors and key routes for global commerce;
 (2)execute, in such critical transportation corridors, routine and regular naval presence missions and maritime freedom of navigation operations throughout the year;
 (3)in addition to the operations executed pursuant to paragraph (2), execute routine and regular maritime freedom of navigation operations throughout the year, in accordance with international law, including the use of expanded military options and maneuvers beyond innocent passage; and
 (4)to the maximum extent practicable, execute freedom of navigation operations pursuant to this subsection with regional partner countries and allies of the United States.
 1266.Sense of Congress on the importance of the rule of law in the South China SeaIt is the sense of Congress that— (1)the South China Sea is a vitally important waterway for global commerce and for regional security, with almost 30 percent of the maritime trade of the world transiting the South China Sea annually;
 (2)the People’s Republic of China is undermining regional security and prosperity and challenging international rules and norms by engaging in coercive activities and attempting to limit lawful foreign operations in the South China Sea;
 (3)a tribunal determined that China had violated the Philippines’ sovereign rights in its exclusive economic zone by (a) interfering with Philippine fishing and petroleum exploration, (b) constructing artificial islands and (c) failing to prevent Chinese fishermen from fishing in the zone, and that Chinese law enforcement vessels had unlawfully created a serious risk of collision when they physically obstructed Philippine vessels;
 (4)the arbitral tribunal award of July 2016 stated that there is no legal basis for China to claim historic rights to resources within the sea areas falling within the nine-dash line; and
 (5)the United States should play a vital role in securing the South China Sea and ensuring freedom of navigation and overflight for all countries by undertaking freedom of navigation operations on a regular and consistent basis, as well as maintaining persistent presence operations in the region.
 1267.Sense of Congress on the importance of the relationship between the United States and JapanIt is the sense of Congress that— (1)the United States and Japan are indispensable partners in tackling global challenges, and have pledged significant support for efforts to counter violent extremism (including the threat of the Islamic State), combat the proliferation of weapons of mass destruction, prevent piracy, and assist the victims of conflict and disaster worldwide;
 (2)the security alliance between the United States and Japan has evolved considerably over many decades and will continue to transform as a partnership, sharing greater responsibilities, dedicated to ensuring a secure and prosperous Asia-Pacific region and world;
 (3)the alliance between the United States and Japan is essential for ensuring maritime security and freedom of navigation, commerce, and overflight in the waters of the East China Sea;
 (4)Japan, a cornerstone of peace in the Asia-Pacific region, stands as a strong partner of the United States in efforts to uphold respect for the rule of law and to oppose the use of coercion, intimidation, or force to change the regional or global status quo, including in the East China Sea and the South China Sea, which are among the busiest waterways in the world;
 (5)the United States and Japan are committed to working together towards a world in which the Democratic People's Republic of Korea (DPRK) does not threaten global peace and security with its weapons of mass destruction and illicit activities, and in which it respects human rights and its people can live in freedom;
 (6)the alliance between the United States and Japan should be strengthened to maintain peace and stability in the Asia-Pacific region and beyond, to confront emerging challenges, and to safeguard maritime security and ensure freedom of navigation, commerce, and overflight in the East China Sea and the South China Sea;
 (7)although the United States Government does not take a position on sovereignty of the Senkaku Islands, the United States acknowledges that the islands are under the administration of Japan and opposes any unilateral actions that would seek to undermine their administration by Japan; and
 (8)the unilateral actions of a third party will not affect the United States acknowledgment of the administration of Japan over the Senkaku Islands, and the United States remains committed under the Treaty of Mutual Cooperation and Security with Japan to respond to any armed attack in the territories under the administration of Japan.
						1268.Sense of Congress on the importance of the
			 United States
			 alliance with the Republic of Korea
 (a)FindingsCongress makes the following findings: (1)The Government of North Korea has repeatedly violated its commitments to the complete, verifiable, and irreversible dismantlement of its nuclear weapons programs.
 (2)Based on its past actions, including the transfer of sensitive nuclear and missile technology to state sponsors of terrorism, North Korea poses a grave risk for the proliferation of nuclear weapons and other weapons of mass destruction.
 (3)North Korea has— (A)unilaterally withdrawn from the Korean War Armistice Agreement, done at Panmunjom, Korea, July 27, 1953; and
 (B)committed provocations against South Korea— (i)by sinking the warship Cheonan and killing 46 of her crew on March 26, 2010;
 (ii)by shelling Yeonpyeong Island and killing 4 South Korea civilians on November 23, 2010; and (iii)by its involvement in the DarkSeoul cyberattacks against the financial and communications interests of the Republic of Korea on March 20, 2013.
 (4)North Korea maintains a system of brutal political prison camps that contain as many as 200,000 men, women, and children, who are—
 (A)kept in atrocious living conditions with insufficient food, clothing, and medical care; and (B)under constant fear of rape, torture, or arbitrary execution.
 (5)The Government of North Korea has provided technical support and conducted destructive and coercive cyberattacks including against Sony Pictures Entertainment and other United States persons.
 (6)The conduct of the Government of North Korea poses an imminent threat to— (A)the security of the United States and its allies;
 (B)the global economy; (C)the safety of members of the United States Armed Forces;
 (D)the integrity of the global financial system; (E)the integrity of global nonproliferation programs; and
 (F)the people of North Korea. (b)Sense of CongressIt is the sense of Congress that, in order to achieve the peaceful disarmament of North Korea, the United States should—
 (1)reaffirm the commitment of the United States to defending our allies in the region, including through the deployment of a Terminal High Altitude Area Defense (THAAD) battery to the Republic of Korea, and the commitment to provide extended deterrence, guaranteed by the full spectrum of United States defense capabilities, including conventional capabilities, missile defense, and the nuclear umbrella;
 (2)support ongoing efforts to strengthen the alliance between the United States and the Republic of Korea alliance, to protect the 28,500 members of the United States Armed Forces stationed on the Korean Peninsula, and to defend the alliance against any and all provocations committed by the North Korea regime; and
 (3)support efforts to deepen trilateral coordination and cooperation between the United States, the Republic of Korea, and Japan, to address the grave and growing threat of the ballistic missiles and nuclear weapons programs of North Korea.
 1269.Sense of Congress on extended deterrence for the Korean Peninsula and JapanIt is the sense of Congress that— (1)the nuclear and missile program of North Korea is one of the most dangerous national security threats facing the United States today; and
 (2)given the threat posed by North Korea to our allies, the Republic of Korea and Japan, the Nuclear Posture Review that will occur this year should fully consider the perspectives of key allies and partners of the United States in East Asia, including the Republic of Korea and Japan.
						1270.Defense partnership between the United States and Taiwan
 (a)Sense of CongressIt is the sense of Congress that United States should strengthen and enhance its long-standing partnership and strategic cooperation with Taiwan, and reinforce its commitment to the Taiwan Relations Act and the Six Assurances as both countries work toward mutual security objectives, by—
 (1)conducting regular transfers of defense articles and defense services necessary to enable Taiwan to secure common interests and objectives with the United States, based solely on the needs of Taiwan;
 (2)assisting Taiwan in building an effective air defense capability consisting of a balance of fighters and mobile air defense systems; and
 (3)inviting Taiwan to participate in multilateral training activities hosted by the United States that increase the credible deterrent capabilities of Taiwan.
							(b)Report on naval port of call exchanges between the United States and Taiwan
 (1)Report requiredNot later than September 1, 2018, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the following:
 (A)An assessment and planning regarding ports of call by the United States Navy at Kaohsiung, or any other suitable port or ports on the island of Taiwan.
 (B)An assessment of the feasibility and advisability of permitting the United States Pacific Command (PACOM) to receive ports of call by the navy of Taiwan in Hawaii, Guam, and other appropriate locations.
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 1270A.Naval port of call exchanges between the United States and TaiwanThe Secretary of Defense shall— (1)reestablish regular ports of call by the United States Navy at Kaohsiung or any other suitable port or ports on the island of Taiwan; and
 (2)permit the United States Pacific Command (PACOM) to receive ports of call by the navy of Taiwan in Hawaii, Guam, and other appropriate locations.
 1270B.Program to enhance the undersea warfare capabilities of TaiwanThe Secretary of Defense shall implement a program of technical assistance and consultation to support the efforts of Taiwan to develop indigenous undersea warfare capabilities, including vehicles and sea mines, for its military forces.
 1270C.Invitation of Taiwan military forces to participate in joint military exercisesThe Secretary of Defense shall invite the military forces of Taiwan to participate in one of the military exercises known as the Red Flag exercises, conducted at Eielson Air Force Base, Alaska, and Nellis Air Force Base, Nevada, that are conducted during the one-year period beginning on the date of the enactment of this Act.
 1270D.Report on military exchanges between senior officers and officials of the United States and TaiwanNot later than April 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report that includes the following:
 (1)A list of actions taken to implement the recommendations contained in section 1284 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2544).
 (2)A description of future plans to implement the recommendations contained in section 1284 of the National Defense Authorization Act for Fiscal Year 2017.
 (3)If no actions have been taken to implement the recommendations contained in section 1284 of the National Defense Authorization Act for Fiscal Year 2017 or there are no future plans to implement the recommendations, the reasons why.
						FReports
					1271.Submittal of Department of Defense Supplemental and Cost of War Execution reports on quarterly
 basisSubsection (c) of section 1212 of the National Defense Authorization Act for Fiscal Year 2006 (10 U.S.C. 113 note) is amended to read as follows:
						
 (c)Quarterly submittal to Congress and GAO of certain reports on costsNot later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees and the Comptroller General of the United States the Department of Defense Supplemental and Cost of War Execution report for such fiscal year quarter..
					1272.Consolidation of reports on United States Armed Forces, civilian employees, and contractors
			 deployed in
			 support of Operation Inherent Resolve and Operation Freedom’s Sentinel
 (a)Reports requiredNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on United States Armed Forces, Department of Defense civilian employees, and Department of Defense contractor employees deployed in support of Operation Inherent Resolve and Operation Freedom’s Sentinel.
 (b)ElementsEach report under subsection (a) shall include the following: (1)The total number of members of the United States Armed Forces, set forth by Armed Force and component (whether regular, National Guard, or Reserve), Department of Defense civilian employees, and Department of Defense contractor employees deployed in support of Operation Inherent Resolve and Operation Freedom’s Sentinel for the most recent month for which data is available.
 (2)An estimate for the 3-month period following the date on which the report is submitted of the total number of members of the United States Armed Forces, set forth by Armed Force and component (whether regular, National Guard, or Reserve), Department civilian employees, and Department contractor employees to be deployed in support of Operation Inherent Resolve and Operation Freedom’s Sentinel.
 (3)A description of any limitations on the number of United States Armed Forces, Department civilian employees, and Department contractor employees deployed in support of Operation Inherent Resolve and Operation Freedom’s Sentinel.
 (4)A description of military functions that are and are not subject to the limitations described in paragraph (3).
 (5)The total number of members of the United States Armed Forces, set forth by Armed Force and component (whether regular, National Guard, or Reserve), Department civilian employees, and Department contractor employees deployed in support of Operation Inherent Resolve or Operation Freedom’s Sentinel that are not subject to the limitations described in paragraph (3) for the most recent month for which data is available.
 (6)Any changes to the limitations described in paragraph (3), and the rationale for such changes.
 (7)Any other matters the Secretary considers appropriate. (c)FormIf any report under subsection (a) is submitted in classified form, such report shall be accompanied by an unclassified summary that includes, at a minimum, the information required by subsection (b)(1).
 (d)SunsetThe requirement to submit reports under this section shall terminate on the earlier of— (1)the date on which Operation Inherent Resolve and Operation Freedom’s Sentinel terminate, whichever is later; or
 (2)the date that is five years after the date of the enactment of this Act. (e)Repeal of superseded provisionSection 1224 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1053) is repealed.
						GOther Matters
					1281.Modification of availability of funds in Special Defense Acquisition Fund for precision guided
			 munitions
 (a)In generalSection 114(c)(3) of title 10, United States Code, is amended— (1)by striking amount available and all that follows through $500,000,000 and inserting amount of obligation authority available from the Special Defense Acquisition Fund in any fiscal year after fiscal year 2017, 20 percent; and
 (2)by inserting after precision guided munitions the following: , and associated support equipment and services,. (b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2017.
						1282.Use of funds in the United States for certain United
			 States-Israel anti-tunnel cooperation activities
 (a)In generalSection 1279(b) of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 8606(b)) is amended by adding at the end the following new paragraph:
							
 (5)Use of certain amount for RDT&E in USOf the amount provided by the United States in support under paragraph (1), not less than 50 percent of such amount shall be used for research, development, test, and evaluation activities in the United States in connection with such support.
								.
 (b)Repeal of superseded limitationSection 1295 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2562) is amended by striking subsection (c).
 1283.Foreign military sales letters of request for pricing and availabilityBefore delivering a formal pricing and availability response to a foreign customer with respect to a foreign military sale, the Department of Defense implementing agency shall consult with relevant United States commercial entities that would be involved in the foreign military sale case. If as a result of such consultation a commercial entity determines that the pricing and availability factors being developed by the implementing agency are not accurate, the implementing agency and the commercial entity shall each provide a justification with respect to the differences to the Defense Security Cooperation Agency within 30 days of the implementing agency being notified of such discrepancy.
					1284.Sense of Congress on reaffirming strategic partnerships and allies
 (a)FindingsCongress makes the following findings: (1)Since World War II, the United States has sought partnership and cooperation in establishing a rules-based international order which has resulted in one of the most prosperous periods of human history.
 (2)The United States is signatory to seven mutual defense treaties with 56 different countries.
 (3)One of the United States defense alliances is the 29-nation-strong North Atlantic Treaty Organization (NATO) which is celebrating its 68th anniversary.
 (4)The United States has not faced a more diverse and complex array of crises and threats, including the emergence of competitors like Russia and China, increasingly unstable threats from North Korea and Iran, and the continued threat from transnational violent extremist groups like the Islamic State and al–Qaeda.
 (5)The strain of a decreased military budget has decreased capability at precisely the time when demand for United States military strength has increased.
 (6)Fifteen years of continuous war has stymied military modernization, focused training on asymmetrical warfare over large-scale conflicts.
 (7)Secretary of Defense James Mattis stated that alliances provide avenues for peace, fostering the conditions for economic growth with countries that share the same vision, while tempering the plans of those who would attack other nations or try to impose their will over the less powerful.
 (b)Sense of congressIt is the sense of Congress that— (1)the United States is an ally rich nation and our potential competitors—such as Russia, China, and North Korea—are ally poor;
 (2)United States allies and partners are critical to defending peace and prosperity throughout the world;
 (3)the rules-based international order supported by the United States and its allies has ensured—and will continue to promote—an international system that benefits all nations;
 (4)throughout the world, the United States will continue to foster relationships with nations of like minds and beliefs;
 (5)as the United States manages multiple strategic challenges, our enduring strength remains in alliances such as the North Atlantic Treaty Organization; and
 (6)the United States will continue to deepen alliances and expand them, and will take no ally for granted.
							XIIICOOPERATIVE THREAT REDUCTION
				1301.Specification of Cooperative Threat Reduction funds
 (a)Fiscal year 2018 cooperative threat reduction funds definedIn this title, the term fiscal year 2018 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711).
 (b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2018, 2019, and 2020.
 1302.Funding allocationsOf the $324,600,000 authorized to be appropriated to the Department of Defense for fiscal year 2018 in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:
 (1)For strategic offensive arms elimination, $12,100,000. (2)For chemical weapons destruction, $5,000,000.
 (3)For global nuclear security, $17,900,000. (4)For cooperative biological engagement, $172,800,000.
 (5)For proliferation prevention, $89,800,000. (6)For activities designated as Other Assessments/Administrative Costs, $27,000,000.
					XIVOther Authorizations
				AMilitary Programs
					1401.Working
 capital fundsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.
					1402.Chemical
		Agents and Munitions Destruction, Defense
						(a)Authorization
 of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.
 (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—
 (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
 (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
							1403.Drug
 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.
					1404.Defense
 Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.
					1405.Defense
 Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2018 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries.
					BNational Defense Stockpile
					1411.Authority to dispose of certain materials from and to acquire additional materials for the National
			 Defense Stockpile
 (a)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager may dispose of not more than 25 short tons of materials transferred from another department or agency of the United States to the National Defense Stockpile under section 4(b) of such Act (50 U.S.C. 98c(b)) that the National Defense Stockpile Manager determines is no longer required from the stockpile.
						(b)Acquisition authority
 (1)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States:
 (A)Electrolytic manganese metal. (B)Antimony.
 (2)Amount of authorityThe National Defense Stockpile Manager may use up to $9,000,000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified in paragraph (1).
 (3)Fiscal year limitationThe authority under paragraph (1) is available for purchases during fiscal year 2018 through fiscal year 2027.
							CChemical Demilitarization Matters
					1421.Acquisition reporting on major chemical demilitarization programs of the Department of Defense
 (a)Reporting on major programsAcquisition reporting on each major program within the chemical demilitarization programs of the Department of Defense, including construction in connection with such program, shall—
 (1)comply with reporting guidelines for an Acquisition Category 1 (ACAT 1) system; and
 (2)be reported separately from acquisition reporting on the other major program within the chemical demilitarization programs of the Department of Defense.
 (b)Major program within the chemical demilitarization programs of the Department of Defense definedIn this section, the term major program within the chemical demilitarization programs of the Department of Defense means each program as follows: (1)Pueblo Chemical Agent Destruction Pilot Plant program, Colorado.
 (2)Blue Grass Chemical Agent Destruction Pilot Plant program, Kentucky. DArmed Forces Retirement Home 1431.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2018 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					1432.Armed Forces Retirement Home matters
						(a)Termination of oversight responsibilities of Under Secretary of Defense for Personnel and Readiness
 (1)Senior Medical AdvisorSection 1513A of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a) is amended— (A)in subsection (b), by striking the Under Secretary of Defense for Personnel and Readiness, in the matter preceding paragraph (1); and
 (B)in subsection (c)(4), by striking the Under Secretary of Defense for Personnel and Readiness and inserting the Secretary of Defense. (2)OmbudsmenSection 1517(e)(2) of such Act (24 U.S.C. 417(e)(2)) is amended by striking the Under Secretary of Defense for Personnel and Readiness and inserting the Secretary of Defense.
 (3)InspectionsSection 1518 of such Act (24 U.S.C. 418) is amended— (A)in subsection (c)(1), by striking the Under Secretary of Defense for Personnel and Readiness,; and
 (B)in subsection (e)(1), by striking the Under Secretary of Defense for Personnel and Readiness and inserting the Secretary of Defense. (b)Advisory CouncilSection 1516 of such Act (24 U.S.C. 416) is amended—
 (1)in subsection (c)(1), by striking 15 members, and all that follows and inserting 15 members.; and (2)in subsection (f)(1), by striking shall and inserting may.
 (c)AdministratorsSection 1517(b) of such Act (24 U.S.C. 417(b)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
								
 (4)serve at the pleasure of the Secretary of Defense.. EOther Matters 1441.Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $115,500,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
 (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
						1442.Enhancement of database of emergency response capabilities of the
			 Department of Defense
 (a)In generalSection 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2436; 10 U.S.C. 113 note) is amended—
 (1)by striking The Secretary of Defense shall maintain and inserting the following:  (a)In generalThe Secretary of Defense shall establish and maintain; and
 (2)in paragraph (2)— (A)by inserting (including cyber capabilities) after emergency response capabilities; and
 (B)by inserting (including units of the National Guard and Reserves) after identification of the units. (b)Information required To keep database currentSuch section is further amended by adding at the end the following new subsection:
							
 (b)Information required To keep database currentIn implementing and maintaining the database required by subsection (a), the Secretary shall identify and revise the information required to be included in the database at least once every two years for purposes of keeping the database current..
						XVAuthorization of Additional Appropriations for Overseas Contingency Operations
				AAuthorization of Appropriations
 1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2018 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.
 1502.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 1503.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2018 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102.
 1504.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202.
 1505.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302.
 1506.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402.
 1507.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.
 1508.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502.
 1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.
 1510.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.
					BFinancial Matters
 1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.
					1522.Special transfer authority
						(a)Authority To transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2018 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $3,500,000,000.
 (b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
 (c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.
						COther Matters
					1531.Afghanistan Security Forces Fund
 (a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2018 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
						(b)Equipment disposition
 (1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts in the Afghanistan Security Forces Fund authorized under this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces.
 (2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that the equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the United States, but is no longer required by such security forces or was damaged before transfer to such security forces.
 (3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to Secretary of Defense acceptance of the equipment. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5).
 (4)Treatment as Department of Defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.
							(5)Quarterly reports on equipment disposition
 (A)In generalNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary of Defense shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following:
 (i)This subsection.
 (ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575).
 (iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088).
 (iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613).
 (v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note).
 (B)ElementsEach report under subparagraph (A) shall include a list of all equipment that was accepted during the period covered by the report and treated as stocks of the Department of Defense and copies of the determinations made under paragraph (2), as required by paragraph (3).
								(c)Security of Afghan women
 (1)In generalOf the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2018, it is the goal that $25,000,000, but in no event less than $10,000,000, shall be used for—
 (A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and
 (B)the recruitment, training, and contracting of female security personnel for future elections. (2)Types of programs and activitiesSuch programs and activities may include—
 (A)efforts to recruit women into the Afghan National Defense and Security Forces, including the special operations forces;
 (B)programs and activities of the Afghan Ministry of Defense Directorate of Human Rights and Gender Integration and the Afghan Ministry of Interior Office of Human Rights, Gender and Child Rights;
 (C)development and dissemination of gender and human rights educational and training materials and programs within the Afghan Ministry of Defense and the Afghan Ministry of Interior;
 (D)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces;
 (E)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station;
 (F)support for Afghanistan National Police Family Response Units; and (G)security provisions for high-profile female police and army officers.
								(d)Inspector General oversight of Fund
 (1)Quality standards for IG productsExcept as provided in paragraph (3), each product published or issued by an Inspector General relating to the oversight of programs and activities funded under the Afghanistan Security Forces Fund shall be prepared—
 (A)in accordance with the Generally Accepted Government Auditing Standards/Government Auditing Standards (GAGAS/GAS), as issued and updated by the Government Accountability Office; or
 (B)if not prepared in accordance with the standards referred to in subparagraph (A), in accordance with the Quality Standards for Inspection and Evaluation issued by the Council of the Inspectors General on Integrity and Efficiency (commonly referred to as the CIGIE Blue Book).
 (2)Specification of quality standards followedEach product published or issued by an Inspector General relating to the oversight of programs and activities funded under the Afghanistan Security Forces Fund shall cite within such product the quality standards followed in conducting and reporting the work concerned.
 (3)WaiverThe Lead Inspector General for Operation Freedom’s Sentinel may waive the applicability of paragraph (1) to a specific product relating to the oversight by an Inspector General of activities and programs funded under the Afghanistan Security Forces Fund if the Lead Inspector General determines that the waiver would facilitate timely efforts to promote efficiency and effectiveness and prevent, detect, and deter fraud, waste, and abuse. Any product published or issued pursuant to a waiver under this paragraph shall include a statement that work for such product was not conducted in accordance with the standards referred to in paragraph (1) and an explanation why such standards were not employed.
							XVISTRATEGIC PROGRAMS, CYBER, AND INTELLIGENCE MATTERS
				ASpace Activities
					1601.Air Force Space Command
 (a)In generalChapter 135 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2279c.Air Force Space Command
 (a)In generalThe head of the Air Force Space Command shall be the Commander of the Air Force Space Command, who shall be appointed in accordance with section 601 of this title.
 (b)TermThe Commander shall be appointed to serve a term of six years, and the Secretary of Defense may— (1)terminate, or propose to extend for a period of four years, the term of the appointment of the Commander; or
 (2)propose to promote the individual serving as the Commander during that term of appointment. . (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 2279b the following new item:
							2279c. Air Force Space Command..
						1602.Air Force space  contractor responsibility watch list
 (a)In generalThe Commander of the Air Force Space and Missile Systems Center shall establish and maintain a watch list of contractors with a history of poor performance on space procurement or research, development, test, and evaluation program contracts.
						(b)Basis for inclusion on list
 (1)In generalThe Commander of the Air Force Space and Missile Systems Center may place a contractor on the watch list established under subsection (a) upon determining that the ability of the contractor to perform Air Force space contracts has been called into question by any of the following issues:
 (A)Poor performance or award fee scores below 50 percent. (B)Financial concerns.
 (C)Felony convictions or civil judgements. (D)Security or foreign ownership and control issues.
 (2)Discretion of the commanderThe Commander of the Air Force Space and Missile Systems Center shall be responsible for determining which contractors to place on the watch list, whether an entire company or a specific division should be included, and when to remove a contractor from the list.
							(c)Effect of listing
 (1)Prime contractsThe Air Force Space and Missile Systems Center may not solicit an offer from, award a contract to, execute an engineering change proposal with, or exercise an option on any Air Force space program with a contractor included on the list established under subsection (a) without the prior approval of the Commander of the Air Force Space and Missile Systems Center.
 (2)SubcontractsA prime contractor on a Air Force Space and Missile Systems Center contract may not enter into a subcontract valued in excess of $3,000,000 or 5 percent of the prime contract value with a contractor included on the watch list established under subsection (a) without the prior approval of the Commander of the Air Force Space and Missile Systems Center.
 (d)Request for removal from listA contractor may submit to the Commander a written request for removal from the watch list, including evidence that the contractor has resolved the issue that was the basis for inclusion on the list.
 (e)Rule of constructionNothing in this section shall be construed as preventing the suspension or debarment of a contractor, but inclusion on the watch list shall not be construed as a punitive measure or de facto suspension or debarment of a contractor.
						1603.Presidential National Voice Conferencing System
 (a)Consolidation of elementsNot later than one year after the date of the enactment of this Act, all program elements and funding for the Presidential National Voice Conferencing System (PNVC) shall be transferred to the Program Executive Office with responsibility for the Presidential National Voice Conferencing System.
 (b)Acquisition reportingCommencing not later than one year after the date of the enactment of this Act, any reporting on the acquisition of the Presidential National Voice Conferencing System shall comply with reporting guidelines for an Acquisition Category 1 (ACAT 1) system.
 1604.Limitation on use of funds for Delta IV launch vehicleNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 or any fiscal year thereafter for the Air Force may be obligated to maintain infrastructure, system engineering, critical skills, base and range support, depreciation, or sustainment commodities for the Delta IV launch vehicle until the date on which the Secretary of the Air Force submits to the congressional defense committees a certification that the Air Force plans to launch a satellite procured by the Air Force on a Delta IV launch vehicle during the 3-year period beginning on the date of the certification.
					1605.Policy of the United States with respect to classification of space as a combat domain
 (a)In generalIt is the policy of the United States to develop, produce, field, and maintain an integrated system of assets in response to the increasingly contested nature of the space operating domain to—
 (1)ensure the resiliency of capabilities at every level of orbit in space; (2)deter or deny an attack on capabilities at every level of orbit in space; and
 (3)defend the territory of the United States, its allies, and its deployed forces across all operating domains.
 (b)ImplementationThe United States shall implement the policy set forth in subsection (a)— (1)in accordance with the laws of the United States and the obligations of the United States under international agreements; and
 (2)with appropriate consultation, cooperation, and coproduction of assets with allies and partners of the United States.
							1606.Launch support and infrastructure modernization
 (a)In generalIn support of the policy outlined in section 2273 of title 10, United States Code, the Secretary of Defense shall carry out a program to modernize infrastructure and improve support activities for processing and launch of United States national security space vehicles launching from Federal ranges.
 (b)ElementsThe program required by this section shall include— (1)investments in infrastructure to improve operations at the Eastern and Western Ranges that may benefit all users, to enhance the overall capabilities of ranges, to improve safety, and to reduce the long term cost of operations and maintenance;
 (2)measures to normalize processes, systems, and products across the Eastern and Western ranges to minimize the burden on launch providers; and
 (3)improvements in transparency, flexibility, and, responsiveness for launch scheduling. (c)ConsultationIn carrying out this program, the Secretary should consult with current and anticipated users of the Eastern and Western ranges.
 (d)CooperationIn carrying out this section, the Secretary should consider partnerships authorized under section 2276 of title 10, United States Code.
						(e)Report
 (1)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the plan for the implementation of the launch support and infrastructure modernization program.
 (2)ElementsThe report required under paragraph (1) shall include— (A)a description of plans and the resources needed to improve launch support infrastructure, utilities, support equipment, and range operations;
 (B)a description of plans to streamline and normalize processes, systems, and products at the Eastern and Western ranges, to ensure consistency for range users; and
 (C)recommendations for improving transparency, flexibility, and responsiveness in launch scheduling. BDefense Intelligence and Intelligence-Related Activities 1611.Extension of authority to engage in commercial activities as security for intelligence collection activitiesThe second sentence of section 431(a) of title 10, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2020.
					CCyber Warfare, Cybersecurity, and Related Matters
					1621.Policy of the United States on cyberspace, cybersecurity, and cyber warfare
 (a)In generalIt shall be the policy of the United States, with respect to matters pertaining to cyberspace, cybersecurity, and cyber warfare, that the United States should employ all instruments of national power, including the use of offensive cyber capabilities, to deter if possible, and respond when necessary, to any and all cyber attacks or other malicious cyber activities that target United States interests with the intent to—
 (1)cause casualties among United States persons or persons of our allies; (2)significantly disrupt the normal functioning of United States democratic society or government (including attacks against critical infrastructure that could damage systems used to provide key services to the public or government);
 (3)threaten the command and control of the United States Armed Forces, the freedom of maneuver of the United States Armed Forces, or the industrial base or other infrastructure on which the United States Armed Forces rely to defend United States interests and commitments; or
 (4)achieve an effect, whether individually or in aggregate, comparable to an armed attack or imperil a vital interest of the United States.
 (b)Response optionsIn carrying out the policy set forth in subsection (a), the United States shall plan, develop, and demonstrate response options to address the full range of potential cyber attacks on United States interests that could be conducted by potential adversaries of the United States.
 (c)Denial optionsIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall, to the greatest extent practicable, prioritize the defensibility and resiliency against cyber attacks and malicious cyber activities described in subsection (a) of infrastructure critical to the political integrity, economic security, and national security of the United States.
 (d)Cost-imposition optionsIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall develop and demonstrate, or otherwise make known to adversaries of the existence of, cyber capabilities to impose costs on any foreign power targeting the United States or United States persons with a cyber attack or malicious cyber activity described in subsection (a).
 (e)Multi-prong responseIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall—
 (1)devote immediate and sustained attention to boosting the cyber resilience of critical United States strike systems (including cyber, nuclear, and non-nuclear systems) in order to ensure the United States can credibly threaten to impose unacceptable costs in response to even the most sophisticated large-scale cyber attack;
 (2)develop offensive cyber capabilities and specific plans and strategies to put at risk targets most valued by adversaries of the United States and their key decision makers;
 (3)enhance attribution capabilities to reduce the time required to positively attribute an attack with high confidence; and
 (4)develop intelligence and offensive cyber capabilities to detect, disrupt, and potentially expose malicious cyber activities.
 (f)Policies relating to offensive cyber capabilities and sovereigntyIt is the policy of the United States that, when a cyber attack or malicious cyber activity transits or otherwise relies upon the networks or infrastructure of a third country—
 (1)the United States shall, to the greatest extent practicable, notify and encourage the government of that country to take action to eliminate the threat; and
 (2)if the government is unable or unwilling to take action, the United States reserves the right to act unilaterally (with the consent of that government if possible, but without such consent if necessary).
							(g)Authority of Secretary of Defense
 (1)In generalThe Secretary of Defense has the authority to develop, prepare, coordinate, and, when appropriately authorized to do so, conduct military cyber operations in response to cyber attacks and malicious cyber activities described in subsection (a) that are carried out against the United States or United States persons by a foreign power.
 (2)Delegation of additional authoritiesThe Secretary may delegate to the Commander of the United States Cyber Command such authorities of the Secretaries of the military departments, including authorities relating to manning, training, and equipping, that the Secretary considers appropriate.
 (3)Use of delegated authoritiesThe use by the Commander of the United States Cyber Command of any authority delegated to the Commander pursuant to this subsection shall be subject to the authority, direction, and control of the Secretary.
 (4)Rule of constructionNothing in this subsection shall be construed to limit the authority of the President or Congress to authorize the use of military force.
 (h)Foreign power definedIn this section, the term foreign power has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
						1622.Cyber posture review
 (a)Requirement for comprehensive reviewIn order to clarify United States cyber deterrence policy and strategy for the near term, the Secretary of Defense shall conduct a comprehensive review of the cyber posture of the United States for the next 5 to 10 years. The Secretary shall conduct the review in consultation with the Director of National Intelligence, the Attorney General, the Secretary of the Department of Homeland Security, and the Secretary of State.
 (b)Elements of reviewThe cyber posture review shall include the following elements: (1)The role of cyber forces in United States military strategy, planning, and programming.
 (2)A declaratory policy relating to United States responses to cyber attack and use of offensive cyber capabilities, guidance for the employment of offensive cyber capabilities, a public affairs plan, and an engagement plan for adversaries and allies.
 (3)Proposed norms for the conduct of offensive cyber operations in crisis and conflict. (4)Guidance for the development of cyber deterrence campaign plans focused on key leadership of Russia, China, Iran, North Korea, and any other country the Secretary determines appropriate.
 (5)Examination through analysis and gaming of escalation dynamics in various scenarios, as well as the spiral escalatory effects of countries developing increasingly potent offensive cyber capabilities, and what steps should be undertaken to bolster stability in cyberspace and more broadly stability between major powers.
 (6)A certification of whether sufficient personnel are trained and equipped to meet validated cyber requirements.
 (7)Such other matters as the Secretary considers appropriate. (c)Report to congressNot later than March 1, 2018, the Secretary of Defense shall submit to Congress, in unclassified and classified forms as necessary, a report on the results of the cyber posture review conducted under this section.
 (d)Sense of CongressIt is the sense of Congress that the United States should respond to all cyber attacks and to all significant cyber intrusions by imposing costs on those responsible that exceed any benefit that the attacker or intruder may have hoped to gain.
						1623.Modification and clarification of requirements and authorities relating to establishment of unified
			 combatant command
			 for cyber operations
 (a)Deadline for establishmentBefore the Cyber Mission Force reaches full operational capability, the President shall establish the unified combatant command for cyber operations forces pursuant to section 167b(a) of title 10, United State Code.
 (b)Clarification of functionsSubsection (a) of section 167b of title 10, United States Code, is amended— (1)by striking the second sentence;
 (2)by inserting (1) before With the; and (3)by adding at the end the following new paragraph:
								
 (2)The principal functions of the cyber command are as follows: (A)To execute cyber operations.
 (B)To prepare cyber operations forces to carry out assigned missions.. (c)Modification of assignment of forcesSubsection (b) of such section is amended by striking stationed in the United States.
 (d)Modification of command of activity or missionSubsection (d) of such section is amended to read as follows:  (d)Command of activity or missionThe commander of the cyber command shall execute and exercise command of cyberspace operations and coordinate with the affected commanders of the unified combatant commands, unless otherwise directed by the President or the Secretary of Defense..
 (e)Modification of authority of combatant commanderSubsection (e)(2)(A) of such section is amended— (1)in clause (iii)—
 (A)in subclause (I), by striking and at the end; (B)in subclause (II), by striking assigned to unified combatant commands;
 (C)by redesignating subclause (II) as subclause (III); and (D)by inserting after subclause (I) the following new subclause (II):
									
 (II)for development and acquisition of joint cyber capabilities; and; (2)in clause (iv), by striking joint and inserting cyber operations; and
 (3)in clause (v), by striking commissioned and noncommissioned officers and inserting cyber operations forces. 1624.Annual assessment of cyber resiliency of nuclear command and control system (a)In generalChapter 24 of title 10, United States Code, is amended by adding at the end the following new section:
							
								499.Annual assessment of cyber resiliency of nuclear command and control system
 (a)In generalNot less frequently than annually, the Commander of the United States Strategic Command and the Commander of the United States Cyber Command (in this section referred to collectively as the Commanders) shall jointly conduct an assessment of the cyber resiliency of the nuclear command and control system.
 (b)ElementsIn conducting the assessment required by subsection (a), the Commanders shall— (1)conduct an assessment of the sufficiency and resiliency of the nuclear command and control system to operate through a cyber attack from the Russian Federation, the People's Republic of China, or any other country or entity the Commanders identify as a potential threat; and
 (2)develop recommendations for mitigating any concerns of the Commanders resulting from the assessment.
 (c)Report required(1)The Commanders shall jointly submit to the Chairman of the Joint Chiefs of Staff, for submission to the Council on Oversight of the National Leadership Command, Control, and Communications System established under section 171a of this title (in this section referred to as the Council), a report on the assessment required by subsection (a) that includes the following:
 (A)The recommendations developed under subsection (b)(2). (B)A statement of the degree of confidence of each of the Commanders in the mission assurance of the nuclear deterrent against a top tier cyber threat.
 (C)A detailed description of the approach used to conduct the assessment required by subsection (a) and the technical basis of conclusions reached in conducting that assessment.
 (D)Any other comments of the Commanders. (2)The Council shall submit to the Secretary of Defense the report required by paragraph (1) and any comments of the Council on the report.
 (3)The Secretary of Defense shall submit to the congressional defense committees the report required by paragraph (1), any comments of the Council on the report under paragraph (2), and any comments of the Secretary on the report.
 (d)TerminationThis section shall terminate on the date that is 10 years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018..
 (b)Clerical amendmentThe table of sections for chapter 24 of such title is amended by inserting after the item relating to section 498 the following new item:
							499. Annual assessment of cyber resiliency of nuclear command and control system..
						1625.Strategic Cybersecurity Program
 (a)In generalThe Secretary of Defense shall establish a program to be known as the Strategic Cybersecurity Program or SCP (in this section referred to as the Program).
 (b)ElementsThe Program shall be comprised of personnel assigned to the Program by the Secretary from among personnel, including regular and reserve members of the Armed Forces, civilian employees of the Department, and personnel of the research laboratories of the Department of Defense and the Department of Energy, who have particular expertise in the responsibility to be discharged by the Program. Any personnel assigned to the Program from among personnel of the Department of Energy shall be so assigned with the concurrence of the Secretary of Energy.
						(c)Responsibility
 (1)In generalThe responsibility of the Program shall be to carry out activities (commonly referred to as red-teaming) to continuously assess the information assurance and improve the overall effectiveness of the following of the United States Government:
 (A)Offensive cyber systems. (B)Long-range strike systems.
 (C)Nuclear deterrent systems. (D)National security systems.
 (E)Critical infrastructure of the Department of Defense (as that term is defined in section 1650(f)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–329)).
 (2)Scope of responsibilityIn carrying out its activities, the Program shall carry out appropriate reviews of current systems and infrastructure and acquisition plans for proposed systems and infrastructure. The review of an acquisition plan for any proposed system or infrastructure shall be carried out before Milestone B approval for such system or infrastructure.
 (3)Results of reviewsThe results of each review carried out by the Program pursuant to paragraph (2), including any remedial action recommended by the Program pursuant to such review, shall be made available to any agencies or organizations of the Department involved in the development, procurement, operation, or maintenance of the system or infrastructure concerned.
 (d)ReportsThe Director of the National Security Agency shall submit to the Secretary of Defense and the congressional defense committees on a quarterly basis a report on the activities of the Program during the preceding calendar quarter. Each report shall include the following:
 (1)A description of the activities of the Program during the calendar quarter covered by such report. (2)A description of particular challenges encountered in the course of the activities of the Program during such calendar quarter, and of actions taken to address such challenges.
 (3)A description of the current plans of the Program for additional activities. (e)FundingOf the amount authorized to be appropriated for fiscal year 2018 for operation and maintenance, Defense-wide, by section 301 and available for the Information Systems Security Program as specified in the funding table in section 4301, up to $100,000,000 may be available for the Strategic Cybersecurity Program and its activities in fiscal year 2018.
 (f)Sense of CongressIt is the sense of Congress that the activities conducted under the Program should address the most critical systems of the Department of Defense and should supplement, not supplant, the Cyber Protection Teams of the Department of Defense.
						1626.Evaluation of agile acquisition of cyber tools and applications
 (a)Evaluation requiredThe Commander of the United States Cyber Command shall conduct an evaluation of alternative methods for developing, acquiring, and maintaining software-based cyber tools and applications for the United States Cyber Command, the Army Cyber Command, the Fleet Cyber Command, the Air Forces Cyber Command, and the Marine Corps Cyberspace Command.
 (b)GoalThe goal of the evaluation required by subsection (a) is to identify a set of practices that will— (1)increase the speed of development of cyber capabilities of the Armed Forces;
 (2)provide more effective tools and capabilities for developing, acquiring, and maintaining cyber tools and applications; and
 (3)create a repeatable, disciplined process for developing, acquiring, and maintaining cyber tools and applications whereby progress and success or failure can be continuously measured.
							(c)Consideration of agile software development, agile acquisition, and other best practices
 (1)In generalThe evaluation required by subsection (a) shall include consideration of agile software development, agile acquisition, and such other similar best practices of commercial industry.
 (2)ConsiderationsIn carrying out the evaluation required by subsection (a), the Commander shall assess requirements for implementing the practices described in paragraph (1), consider changes that would be necessary to established acquisition practices, including the following:
 (A)The requirements process. (B)Contracting.
 (C)Testing. (D)User involvement in the development process.
 (E)Program management. (F)Milestone reviews and approvals.
 (G)The definitions of research and development, procurement, and sustainment.
 (H)The constraints of current appropriations account definitions.
 (d)Assessment of training and education requirementsIn carrying out the evaluation required by subsection (a), the Commander shall assess training and education requirements for personnel in all areas and at all levels of management relevant to the successful adoption of new acquisition models and methods for developing, acquiring, and maintaining cyber tools and applications as described in such subsection.
 (e)Services and expertiseIn conducting the evaluation required by subsection (a), the Commander shall— (1)obtain services and expertise from—
 (A)the Defense Digital Service; and (B)federally funded research and development centers, such as the Software Engineering Institute and the MITRE Corporation; and
 (2)consult with such commercial software companies as the Commander considers appropriate to learn about commercial best practices.
							(f)Recommendations
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Commander shall submit to the Secretary of Defense recommendations for experimenting with or adopting new acquisition methods, including all aspects of implementation necessary for the success of the recommended methods.
 (2)Congressional briefingNot later than 14 days after submitting recommendations to the Secretary under paragraph (1), the Commander shall brief the congressional defense committees on the recommendations the Commander submitted under paragraph (1).
 (g)Preservation of existing authorityThe evaluation required under subsection (a) is intended to inform future acquisition approaches. Nothing in this section shall be construed to limit or impede the exercising of the acquisition authority of the Commander of United States Cyber Command under section 807 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note).
 (h)DefinitionsIn this section: (1)The term agile acquisition means acquisition pursuant to a methodology for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback. The incremental development and fielding of capabilities, commonly called spirals, spins, or sprints, can be measured in a few weeks or months, and involve continuous participation and collaboration by users, testers, and requirements authorities.
 (2)The term agile development means development pursuant to a set of software development methodologies based on iterative development, in which requirements and solutions evolve through collaboration between self-organizing cross-functional teams.
							1627.Report on cost implications of terminating dual-hat arrangement for Commander of United States
 Cyber CommandNot later than 90 days after the date of the enactment of this Act, the Commander of the United States Cyber Command shall submit to the congressional defense committees a report that identifies the costs that would be implicated by meeting the conditions set forth in section 1642(b)(2)(C) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
					1628.Modification of Information Assurance Scholarship Program
 (a)Designation of programSection 2200a of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (h)Designation of programA program under which the Secretary provides financial assistance under subsection (a) shall be known as the Department of Defense Cybersecurity Scholarship Program..
 (b)Allocation of fundingSubsection (f) of such section is amended— (1)by inserting (1) before Not less; and
 (2)by adding at the end the following new paragraph:  (2)Not less than five percent of the amount available for financial assistance under this section for a fiscal year shall be available for providing financial assistance for the pursuit of an associate degree..
 (c)Reinvigoration plan requiredNot later than September 30, 2018, the Secretary of Defense shall submit to the congressional defense committees a plan for reinvigorating the Department of Defense Cyber Scholarship Program authorized under section 2200a of such title, as amended by subsections (a) and (b).
						1629.Measuring compliance of components of Department of Defense with cybersecurity requirements for
			 securing industrial control systems
 (a)In generalThe Secretary of Defense shall make such changes to the scorecard as are necessary to ensure that the Secretary measures each component of the Department of Defense in its progress towards securing the industrial control systems of the Department against cyber threats, including supervisory control and data acquisition systems (SCADA), distributed control systems (DCS), programmable logic controllers (PLC), and platform information technology (PIT).
 (b)Scorecard definedIn this section, the term scorecard means the Department of Defense Cyber Scorecard for the measuring of the performance of components of the Department against basic cybersecurity requirements as outlined in the Department of Defense Cybersecurity Discipline Implementation Plan.
						1630.Exercise on assessing cybersecurity support to election systems of States
 (a)Inclusion of cyber vulnerabilities in election systems in Cyber Guard ExercisesThe Secretary of Defense shall incorporate the cybersecurity of elections systems of the States as a component of the Cyber Guard Exercise.
 (b)Report on best practicesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the capabilities, readiness, and best practices of the National Guard to assist the Governors, if called upon, to defend elections systems from cyberattacks.
						1630A.Report on various approaches to cyber deterrence
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on various approaches to cyber deterrence.
 (b)ContentsThe report required by subsection (a) shall include the following: (1)Identification, definition, and explanation of the various theoretical approaches to cyber deterrence.
 (2)An assessment of the relative strengths and weaknesses of each of such approaches relative to the threat and relative to one another.
 (3)A recommendation for a cyber deterrence theory and doctrine for the Armed Forces. (4)An alternative analysis or dissenting view of the recommendation included under paragraph (3) that explains the weaknesses of the recommended theory and doctrine and offers an alternative theory or doctrine.
 (c)ConsultationIn preparing the report required by subsection (a), the Secretary shall consult with experts from the Government, industry, and academia.
						1630B.Prohibition on use of software platforms developed by Kaspersky Lab
 (a)ProhibitionNo department, agency, organization, or other element of the Department of Defense may use, whether directly or through work with or on behalf of another organization or element of the Department or another department or agency of the United States Government, any software platform developed, in whole or in part, by Kaspersky Lab or any entity of which Kaspersky Lab has a majority ownership.
 (b)Severance of network connectionsThe Secretary of Defense shall ensure that any network connection between a department, agency, organization, or other element of the Department of Defense and a department or agency of the United States Government that is using or hosting on its networks a software platform described in subsection (a) is immediately severed.
 (c)Effective dateThis section shall take effect on October 1, 2018. DNuclear Forces 1631.Collection, storage, and sharing of data relating to nuclear security enterprise (a)In generalChapter 24 of title 10, United States Code, as amended by section 1624, is further amended by adding at the end the following new section:
							
								499a.Collection, storage, and sharing of data relating to nuclear security enterprise
 (a)In generalThe Secretary of Defense, acting through the Director of Cost Assessment and Program Evaluation, and the Administrator for Nuclear Security, acting through the Director for Cost Estimating and Program Evaluation, shall jointly collect and store cost, programmatic, and technical data relating to programs and projects of the nuclear security enterprise.
 (b)Sharing of dataIf the Director of Cost Assessment and Program Evaluation or the Director for Cost Estimating and Program Evaluation requests data relating to programs or projects from any element of the Department of Defense or from any element of the nuclear security enterprise of the National Nuclear Security Administration, that element shall provide that data in a timely manner.
									(c)Storage of data
 (1)In generalData collected by the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation under this section shall be—
 (A)stored in the data storage system of the Defense Cost and Resource Center or in a data storage system of the National Nuclear Security Administration that is equivalent to the data storage system of the Defense Cost and Resource Center; and
 (B)made accessible to other Federal agencies as such Directors consider appropriate. (2)Availability of resourcesThe Secretary and the Administrator shall ensure that the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation have sufficient information system support, as determined by such Directors, to facilitate the timely hosting, handling, and sharing of data relating to programs and projects of the nuclear security enterprise under this section at the appropriate level of classification.
 (3)Coordination with Office of Naval ReactorsThe Deputy Administrator for Naval Reactors of the National Nuclear Security Administration shall coordinate with the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation to ensure that data relating to programs and projects of the Office of Naval Reactors are correctly represented in the data storage system of the Defense Cost and Resource Center and the data storage system of the National Nuclear Security Administration described in paragraph (1)(A).
 (d)Contract requirementsThe Secretary and the Administrator shall ensure that any contract relating to a program or project of the nuclear security enterprise that is entered into on or after the date of the enactment of this section includes—
 (1)requirements and standards for data collection; and (2)requirements for reporting on cost, programmatic, and technical data using procedures, standards, and formats approved by the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation.
 (e)Nuclear security enterprise definedIn this section, the term nuclear security enterprise has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).. (b)Clerical amendmentThe table of sections for chapter 24 of such title is amended by inserting after the item relating to section 499, as added by section 1624, the following new item:
							499a. Collection, storage, and sharing of data relating to nuclear security enterprise..
						1632.Establishment of procedures for implementation of Nuclear Enterprise Review
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall issue a final Department of Defense Instruction establishing procedures for the long-term implementation of the recommendations contained in the Independent Review of the Department of Defense Nuclear Enterprise, dated June 2, 2014.
 (b)Submission to CongressThe Secretary shall submit the final instruction required by subsection (a) to the congressional defense committees not later than 30 days after issuing the instruction.
 (c)Review by Government Accountability OfficeNot later than 90 days after the Secretary issues the final instruction required by subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees a report reviewing the instruction for its consistency with the recommendations contained in the report of the Government Accountability Office entitled, Defense Nuclear Enterprise: DOD has Established Processes for Implementing and Tracking Recommendations to Improve Leadership Morale and Operations, dated July 14, 2016 (GAO–16–957R).
						1633.Procurement authority for certain parts of intercontinental ballistic missiles
 (a)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2018 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in section 4101, $6,334,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651).
 (b)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code.
						1634.Execution and programmatic oversight of nuclear command, control, and communications programs
 (a)In generalNot later than one year after the date of the enactment of this Act, the Chief Information Officer of the Department of Defense, as Executive Secretary of the Council on Oversight of the National Leadership Command, Control, and Communications System established under section 171a of title 10, United States Code (or a successor to the Chief Information Officer assigned responsibility for policy, oversight, guidance, and coordination for nuclear command and control systems), shall, in coordination with the Under Secretary of Defense for Acquisition and Sustainment, develop a database relating to the execution of all nuclear command, control, and communications acquisition programs of the Department of Defense with an approved Materiel Development Decision. The database shall be updated not less frequently than annually and upon completion of a major program element of such a program.
 (b)Database elementsThe database required by subsection (a) shall include, at a minimum, the following elements for each program described in that subsection, consistent with Department of Defense Instruction 5000.02:
 (1)Projected dates for Milestones A, B and C, including cost thresholds and objectives for major elements of life cycle cost.
 (2)Projected dates for program design reviews and critical design reviews. (3)Projected dates for developmental and operation tests.
 (4)Projected dates for initial operational capability and final operational capability. (5)An acquisition program baseline.
 (6)Program acquisition unit cost and average procurement unit cost. (7)Contract type.
 (8)Key performance parameters. (9)Key system attributes.
 (10)A risk register. (11)Technology readiness levels.
 (12)Manufacturing readiness levels. (13)Integration readiness levels.
 (14)Any other critical elements that affect the stability of the program. (c)BriefingsThe co-chairs of the Council on Oversight of the National Leadership Command, Control, and Communications System shall brief the congressional defense committees on the status of the database required by subsection (a)—
 (1)not later than 180 days after the date of the enactment of this Act; and (2)upon completion of the database.
							1635.Measures in response to noncompliance of the Russian Federation with its obligations under the INF
			 Treaty
 (a)Statement of United States policyIt is the policy of the United States that, for so long as the Russian Federation remains in noncompliance with the INF Treaty, the United States should take actions to bring the Russian Federation back into compliance, including—
 (1)providing additional funds for the activities and systems identified in section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062); and
 (2)the establishment of a research and development program for a dual-capable road-mobile ground-launched missile system with a maximum range of 5,500 kilometers.
 (b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost and schedule for, and feasibility of, modifying United States missile systems in existence as of such date of enactment for ground launch with a range of between 500 and 5,500 kilometers, including the Tomahawk Cruise Missile, the Standard Missile-3, the Standard Missile-6, the Long-Range Stand-Off Cruise Missile, and the Army Tactical Missile System, as compared with the cost and schedule for, and feasibility of, developing a new ground-launched missile using new technology with the same range.
 (c)Authorization of appropriationsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for a research and development program for a dual-capable road-mobile ground-launched missile system with a maximum range of 5,500 kilometers may be obligated or expended until the report required by subsection (b) is received by the congressional defense committees.
 (d)INF Treaty definedIn this section, the term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988.
						1636.Certification that the Nuclear Posture Review addresses deterrent effect and operation of United
			 States
			 nuclear forces in current and future security environments
 (a)FindingsCongress finds that, between the publication of the Nuclear Posture Review in 2010 and the date of the enactment of this Act—
 (1)North Korea has— (A)conducted at least three nuclear tests;
 (B)tested missiles that may be capable of reaching United States territory in the Pacific Ocean; and (C)continued to develop a missile that could strike targets in the United States homeland;
 (2)the Russian Federation has— (A)not complied with either the spirit or the letter of bilateral treaties with the United States related to nuclear weapons;
 (B)continued to expand and diversify its arsenal of non-strategic nuclear weapons; (C)threatened to add allies of the United States hosting missile defense shields to its list of nuclear targets; and
 (D)demonstrated willful disregard for the sovereign territory of a neighboring country; (3)Iran has—
 (A)according to the International Atomic Energy Agency, exceeded limits on sensitive materials under the Joint Comprehensive Plan of Action, agreed to at Vienna on July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom, and the United States; and
 (B)continued to advance a ballistic missile program that has been condemned by the United Nations;
 (4)the People's Republic of China has— (A)built up military outposts on artificial islands in the South China Sea;
 (B)mass-produced missiles capable of striking United States aircraft carriers and military installations in the Pacific;
 (C)expanded its delivery systems to include ballistic missile submarines, which can hold the United States homeland at risk and potentially can destabilize the strategic stability of Southeast Asia; and
 (D)continued to test anti-satellite weapons, according to the Department of State; and (5)advances in technology and capabilities related to the cyber domain, applications of artificial intelligence, and space have further complicated the delicate balance of deterrence that has been in place since the Cold War.
 (b)Sense of CongressIt is the sense of Congress that— (1)given the developments in the international security environment described in subsection (a), it is critical to the national security of the United States to maintain a nuclear force that is effective for both deterrence of adversaries and assurance of allies of the United States;
 (2)an effective force for deterrence and assurance should be flexible, in order to respond to different contingencies, as well as resilient, to operate as planned under stress; and
 (3)in order to do so, the United States should continue to pursue the timely modernization of all three legs of the nuclear triad, the Long-Range Stand-Off weapon, tactical nuclear capabilities, and nuclear command and control systems, as well as weapons and infrastructure maintained by the National Nuclear Security Administration.
 (c)Certification requiredNot later than 30 days after completing the first Nuclear Posture Review after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a certification that the Nuclear Posture Review accounts for—
 (1)with respect to the nuclear capabilities of the United States as of such date of enactment— (A)the ability of such capabilities to deter adversaries of the United States that possess nuclear weapons or may possess such weapons in the future;
 (B)the ability of the United States to operate in a major regional conflict that involves nuclear weapons;
 (C)the ability and preparedness of forward-deployed members of the Armed Forces to operate in a nuclear environment; and
 (D)weapons, equipment, and training or conduct that would improve the abilities described in subparagraphs (A), (B), and (C);
 (2)with respect to the nuclear capabilities of the United States projected over the 10-year period beginning on such date of enactment—
 (A)the projected ability of such capabilities to deter adversaries of the United States that possess nuclear weapons or may possess such weapons in the future;
 (B)the projected ability of the United States to operate in a major regional conflict that involves nuclear weapons;
 (C)the projected ability and preparedness of forward-deployed members of the Armed Forces to operate in a nuclear environment; and
 (D)weapons, equipment, and training or conduct that would improve the abilities described in subparagraphs (A), (B), and (C); and
 (3)any actions that could be taken by the Secretary of Defense or the Administrator for Nuclear Security in the near and medium terms to decrease the risk posed by possible additional changes to the security environment related to nuclear weapons in the future.
 (d)Form of certificationThe certification required by subsection (c) may be submitted to the congressional defense committees in classified form.
						1637.Plan to manage Integrated Tactical Warning and	Attack Assessment System and multi-domain sensors
 (a)Plan requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Air Force shall develop a plan to manage the Air Force missile warning elements of the Integrated Tactical Warning and Attack Assessment System as a weapon system consistent with Air Force Policy Directive 10-9, entitled Lead Command Designation and Responsibilities for Weapon Systems and dated March 8, 2007.
						(b)Multi-domain sensor management and exploitation
 (1)In generalThe plan required by subsection (a) shall include a long-term plan to manage all available sensors for multi-domain exploitation against modern and emergent threats in order to provide comprehensive support for integrated tactical warning and attack assessment, missile defense, and space situational awareness.
 (2)Coordination with other agenciesIn developing the plan required by paragraph (1), the Secretary shall— (A)coordinate with the Secretary of the Army, the Secretary of the Navy, the Director of the Missile Defense Agency, and the Director of the National Reconnaissance Office; and
 (B)solicit comments on the plan, if any, from the Commander of the United States Strategic Command and the Commander of the United States Northern Command.
 (c)Submission to congressNot later than 14 months after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees—
 (1)the plan required by subsection (a); and (2)the comments from the Commander of the United States Strategic Command and the Commander of the United States Northern Command, if any, on the plan required by subsection (b)(1).
 1638.Certification requirement with respect to strategic radiation hardened trusted foundryNot later than December 31, 2020, the Secretary of Defense shall submit to the congressional defense committees a certification that a strategic radiation hardened trusted foundry, consistent with Department of Defense Instruction 5200.44, is operational and capable of supplying necessary microelectronic components for necessary radiation environments involved with the acquisition of delivery systems for nuclear weapons.
					1639.Requirements for Nuclear Posture Review
 (a)Incorporation of stakeholder viewsIn preparing the Nuclear Posture Review, the Secretary of Defense shall fully incorporate input and views from all relevant stakeholders in the United States Government, including the Secretary of Energy, the Secretary of State, the Administrator for Nuclear Security, and the heads of components of the Department of State, the Department of Energy, and the National Nuclear Security Administration with responsibility for negotiating and verifying compliance with international arms control initiatives.
 (b)AvailabilityThe Secretary of Defense shall ensure that— (1)the Nuclear Posture Review is submitted, in its entirety, to the President and the congressional defense committees; and
 (2)an unclassified version of the Nuclear Posture Review is made available to the public. 1640.Sense of Congress on Nuclear Posture ReviewIt is the sense of Congress that the Nuclear Posture Review should—
 (1)take into account the obligations of the United States under treaties ratified by and with the advice and consent of the Senate; and
 (2)examine the tools required to sustain the stockpile stewardship program under section 4201 of the Atomic Energy Defense Act (50 U.S.C. 2521) in the future to ensure the safety, security, and effectiveness of the nuclear arsenal of the United States.
						EMissile Defense Programs
					1651.Iron Dome short-range rocket defense system and Israeli Cooperative Missile Defense Program
			 co-development and co-production
						(a)Iron Dome Short-range Rocket Defense System
 (1)Availability of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $92,000,000 may be provided to the Government of Israel to procure Tamir interceptors for the Iron Dome short-range rocket defense system through co-production of such interceptors in the United States by industry of the United States.
							(2)Conditions
 (A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors. In negotiations by the Missile Defense Agency and the Missile Defense Organization of the Government of Israel regarding such production, the goal of the United States is to maximize opportunities for co-production of the Tamir interceptors described in paragraph (1) in the United States by industry of the United States.
 (B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition and Sustainment shall jointly submit to the appropriate congressional committees—
 (i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement; and
 (ii)an assessment detailing any risks relating to the implementation of such agreement. (b)Israeli Cooperative Missile Defense Program, David’s Sling Weapon System co-production (1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2018 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $120,000,000 may be provided to the Government of Israel to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry.
 (2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that—
 (A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System;
 (B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and
 (C)the level of co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent.
								(c)Israeli Cooperative Missile Defense Program, Arrow 3 Upper Tier Interceptor Program co-production
 (1)In generalSubject to paragraphs (2) and (3), of the funds authorized to be appropriated for fiscal year 2018 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $120,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry.
 (2)Limitation on fundingNone of the funds authorized to be appropriated in paragraph (1) may be obligated or expended until 30 days after the successful completion of two flight tests at a test range in the United States to validate Arrow Weapon System capabilities and interoperability with ballistic missile system components of the United States.
							(3)Certification
 (A)CriteriaExcept as provided by paragraph (4), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that—
 (i)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreements for the Arrow 3 Upper Tier Development Program;
 (ii)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel);
 (iii)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds—
 (I)in accordance with clause (iv), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production;
 (II)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel;
 (III)technical milestones for co-production of parts and components and procurement; (IV)a joint affordability working group to consider cost reduction initiatives; and
 (V)joint approval processes for third-party sales; and (iv)the level of co-production described in clause (iii)(I) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent.
 (4)WaiverThe Under Secretary may waive the certification required by paragraph (3) if the Under Secretary certifies to the appropriate congressional committees that the Under Secretary has received sufficient data from the Government of Israel to demonstrate—
 (A)the funds specified in paragraph (1) are provided to Israel solely for funding the procurement of long-lead components and critical hardware in accordance with a production plan, including a funding profile detailing Israeli contributions for production, including long-lead production, of the Arrow 3 Upper Tier Interceptor Program;
 (B)such long-lead components have successfully completed knowledge points, technical milestones, and production readiness reviews; and
 (C)the long-lead procurement will be conducted in a manner that maximizes co-production in the United States without incurring nonrecurring engineering activity or cost other than such activity or cost required for suppliers of the United States to start or restart production in the United States.
 (d)NumberIn carrying out paragraph (2) of subsection (b) and paragraph (3) of subsection (c), the Under Secretary may submit—
 (1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or
 (2)separate certifications for each respective system. (e)TimingThe Under Secretary shall submit to the congressional defense committees the certifications under paragraph (2) of subsection (b) and paragraph (3) of subsection (c) by not later than 60 days before the funds specified in paragraph (1) of subsections (b) and (c) for the respective system covered by the certification are provided to the Government of Israel.
 (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees.
 (2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1652.Development of persistent space-based sensor architecture
 (a)In generalUnless otherwise directed or recommended by the Ballistic Missile Defense Review (BMDR), the Director of the Missile Defense Agency shall develop, using sound acquisition practices, a highly reliable and cost-effective persistent space-based sensor architecture capable of supporting the ballistic missile defense system.
 (b)Testing and deploymentThe Director shall ensure that the sensor architecture developed under subsection (a) is rigorously tested before final production decisions or operational deployment.
 (c)FunctionsThe sensor architecture developed under subsection (a) shall include one or more of the following functions:
 (1)Control of increased raid sizes. (2)Precision tracking of threat missiles.
 (3)Fire-control-quality tracks of evolving threat missiles. (4)Enabling of launch-on-remote and engage-on-remote capabilities.
 (5)Discrimination of warheads. (6)Effective kill assessment.
 (7)Enhanced shot doctrine. (8)Integration with the command, control, battle management, and communication program of the ballistic missile defense system.
 (9)Integration with all other elements of the current ballistic missile defense system, including the Terminal High Altitude Area Defense, Aegis Ballistic Missile Defense, Aegis Ashore, and Patriot Air and Missile Defense Systems.
 (10)Such additional functions as determined by the Ballistic Missile Defense Review. (d)Cost estimatesWhenever the Director develops a cost estimate for the sensor architecture required by subsection (a), the Director shall use—
 (1)the cost-estimating and assessment guide of the Government Accountability Office entitled GAO Cost Estimating and Assessment Guide (GAO-09-3SP), or a successor guide; or (2)the most current operating and support cost-estimating guide of the Office of Cost Assessment and Program Evaluation (CAPE).
							1653.Ground-based interceptor capacity and Fort Greely missile field infrastructure
			 requirements
 (a)Sense of the SenateIt is the sense of the Senate that it is the policy of the United States to maintain and improve, with the allies of the United States, an effective, robust layered missile defense system capable of defending the citizens of the United States residing in territories and States of the United States, allies of the United States, and deployed Armed Forces of the United States.
 (b)Increase in capacityThe Secretary of Defense shall, subject to the annual authorization of appropriations and the annual appropriation of funds for National Missile Defense, increase the number of United States ground-based interceptors, unless otherwise directed by the Ballistic Missile Defense Review, by up to 28.
 (c)DeploymentNot later than December 31, 2021, the Secretary of Defense shall— (1)execute any requisite construction to ensure that Missile Field 1 or Missile Field 2 at Fort Greely or alternative missile fields at Fort Greely which may be identified pursuant to subsection (c), are capable of supporting and sustaining additional ground-based interceptors;
 (2)deploy up to 14 additional ground-based interceptors to Missile Field 1 or an alternative missile field at Fort Greely as soon as technically feasible; and
 (3)identify a ground-based interceptor stockpile storage site for up to 14 ground-based interceptors. (d)Report (1)In generalUnless otherwise directed or recommended by the Ballistic Missile Defense Review (BMDR), the Director of the Missile Defense Agency shall submit to the congressional defense committees, not later than 90 days after the date of the enactment of this Act, a report on options to increase the capacity of the ground-based midcourse defense element of the ballistic missile defense system and the infrastructure requirements for increasing the number of ground-based interceptors at Fort Greely, Alaska.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)An identification of potential sites in the United States, whether existing or new on the East Coast or in the Midwest, for the deployment of up to 100 additional ground-based interceptors.
 (B)A cost-benefit analysis of each such site, including tactical, operational, and cost-to-construct considerations.
 (C)A description of any completed and outstanding environmental assessments or impact statements for each such site.
 (D)A description of the existing capacity of the missile fields at Fort Greely and the infrastructure requirements needed to increase the number of ground-based interceptors at Missile Field 1 and Missile Field 2 to 20 ground-based interceptors each.
 (E)A description of the additional infrastructure and components needed to further outfit such missile fields at Fort Greely before emplacing additional ground-based interceptors configured with the redesigned kill vehicle, including with respect to ground excavation, silos, utilities, and support equipment.
 (F)A cost estimate of such infrastructure and components. (G)An estimated schedule for completing such construction as may be required for such infrastructure and components.
 (H)An identification of any environmental assessments or impact studies that would need to be conducted to expand such missile fields at Fort Greely beyond current capacity.
 (I)An operational evaluation and cost analysis of the deployment of transportable ground-based interceptors, including an identification of potential sites, including in the eastern United States and at Vandenberg Air Force Base, and an examination of any environmental, legal, or tactical challenges associated with such deployments, including to any sites identified in subparagraph (A).
 (J)A determination of the appropriate fleet mix of ground-based interceptor kill vehicles and boosters to maximize overall system effectiveness and increase its capacity and capability, including the costs and benefits of continued inclusion of capability enhancement II (CE–II) Block 1 interceptors after the fielding of the redesigned kill vehicle.
 (K)A description of the planned improvements to homeland ballistic missile defense sensor and discrimination capabilities and an assessment of the expected operational benefits of such improvements to homeland ballistic missile defense.
 (L)The benefit of supplementing ground-based midcourse defense elements with other, more distributed, elements, including both Aegis ships and Aegis Ashore installations with Standard Missile-3 Block IIA and other interceptors in Hawaii and at other locations for homeland missile defense.
 (3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							1654.Sense of the Senate on the state of United States missile defense
 It is the sense of the Senate that— (1)the Secretary of Defense should use the Ballistic Missile Defense Review (BMDR) to consider accelerating the development of technologies that will increase the capacity, capability, and reliability of the ground-based midcourse defense element of the ballistic missile defense system;
 (2)upon completion of the Ballistic Missile Defense Review, the Director of the Missile Defense Agency should, to the extent practicable and with sound acquisition practices, accelerate the development, testing, and fielding of such capabilities as they are prioritized in the Ballistic Missile Defense Review, including the redesigned kill vehicle, the multi-object kill vehicle, the C3 booster, a space-based sensor layer, boost phase sensor and kill technologies, and additional ground-based interceptors; and
 (3)in order to achieve these objectives, and to avoid post-production and post-deployment problems, it is essential for the Department of Defense and the Missile Defense Agency to follow a fly before you buy approach to adequately test and assess the elements of the ballistic missile defense system before final production decisions or operational deployment.
						1655. Sense of the Senate and report on ground-based midcourse defense testing
 (a)Sense of the SenateIt is the sense of the Senate that— (1)at a minimum, the Missile Defense Agency should continue to flight test the ground-based midcourse defense element at least once each fiscal year;
 (2)the Department of Defense should allocate increased funding to homeland missile defense testing to ensure that our defenses continue to evolve faster than the threats against which they are postured to defend;
 (3)in order to rapidly innovate, develop, and field new technologies, the Director of the Missile Defense Agency should continue to focus testing campaigns on delivering increased capabilities to the Armed Forces as quickly as possible; and
 (4)the Director of the Missile Defense Agency should seek to establish a more prudent balance between risk mitigation and the more rapid testing pace needed to quickly develop and deliver new capabilities to the Armed Forces.
							(b)Report to Congress
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a revised missile defense testing campaign plan that accelerates the development and deployment of new missile defense technologies.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)A detailed analysis of the acceleration of each of following programs:
 (i)Redesigned kill vehicle. (ii)Multi-object kill vehicle.
 (iii)Configuration-3 Booster. (iv)Lasers mounted on small unmanned aerial vehicles.
 (v)Space-based missile defense sensor architecture. (vi)Such additional technologies as the Director considers appropriate.
 (B)A new deployment timeline for each of the programs in listed in subparagraph (A) or a detailed description of why the current timeline for deployment technologies under those programs is most suitable.
 (C)An identification of any funding or policy restrictions that would slow down the deployment of the technologies under the programs listed in subparagraph (A).
 (D)A risk assessment of the potential cost-overruns and deployment delays that may be encountered in the expedited development process of the capabilities under paragraph (1).
 (c)Report on funding profileThe Director shall include with the budget justification materials submitted to Congress in support of the budget of the Department of Defense for fiscal year 2019 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the funding profile necessary for the new testing campaign plan required by subsection (b)(1).
						BMilitary construction authorizations
 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2018. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
 (1)October 1, 2022; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2023.
 (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
 (1)October 1, 2022; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2023 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
					(c)Extension of authorizations of fiscal year 2016 and fiscal year 2017 projects
 (1)Fiscal year 2016 projectsSection 2002 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1145) is amended—
 (A)in subsection (a)— (i)in paragraph (1), by striking 2018 and inserting 2020; and
 (ii)in paragraph (2), by striking 2019 and inserting 2021; and (B)in subsection (b)—
 (i)in paragraph (1), by striking 2018 and inserting 2020; and (ii)in paragraph (2), by striking 2019 and inserting 2021.
 (2)Fiscal year 2017 projectsSection 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 129 Stat. 1145) is amended—
 (A)in subsection (a)— (i)in paragraph (1), by striking 2019 and inserting 2021; and
 (ii)in paragraph (2), by striking 2020 and inserting 2022; and (B)in subsection (b)—
 (i)in paragraph (1), by striking 2019 and inserting 2021; and (ii)in paragraph (2), by striking 2020 and inserting 2022.
 2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of— (1)October 1, 2017; or
 (2)the date of the enactment of this Act. XXIArmy military construction 2101.Authorized Army construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Army: Inside the United StatesStateInstallationAmountAlabamaFort Rucker$38,000,000ArizonaDavis-Monthan Air Force Base$22,000,000Fort Huachuca$30,000,000CaliforniaFort Irwin$3,000,000ColoradoFort Carson$29,300,000FloridaEglin Air Force Base$18,000,000GeorgiaFort Benning $38,800,000Fort Gordon$51,500,000HawaiiPohakuloa Training Area$25,000,000IndianaCrane Army Ammunition Plant$24,000,000New YorkUnited States Military Academy$22,000,000South CarolinaFort Jackson$60,000,000Shaw Air Force Base$25,000,000TexasCamp Bullis$13,600,000Fort Hood$70,000,000VirginiaJoint Base Langley-Eustis$34,000,000Joint Base Myer-Henderson$20,000,000WashingtonYakima$19,500,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amounts, set forth in the following table:Army: Outside the United StatesCountryInstallationAmountGermanyStuttgart$40,000,000Weisbaden$43,000,000KoreaKunsan Air Base$53,000,000TurkeyVarious Locations$6,400,000
 (c)Certification requirement for certain projectsThe Secretary of the Army may not exercise the authority provided under subsection (a) with respect to the Fort Rucker, Alabama, or the Fort Benning, Georgia, projects set forth in the table under such subsection unless the Secretary of Defense, without delegation, certifies to the congressional defense committees that such project is essential for Army training.
					2102.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:Army: Family HousingState/CountryInstallation or LocationUnitsAmountGeorgiaFort GordonFamily Housing New Construction$6,100,000GermanySouth Camp VilseckFamily Housing New Construction$22,445,000KoreaCamp HumphreysFamily Housing New Construction$34,402,000MassachusettsNatickFamily Housing Replacement Construction$21,000,000
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $33,559,000.
					2103.Authorization of appropriations, Army
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 2104.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 986) for Joint Base Lewis-McChord, Washington, for construction of an airfield operations complex, the Secretary of the Army may construct standby generator capacity of 1,000 kilowatts.
 2105.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3670) for Fort Shafter, Hawaii, for construction of a command and control facility, the Secretary of the Army may construct 15 megawatts of redundant power generation for a total project amount of $370,000,000.
				2106.Extension of authorization of certain fiscal year 2014 project
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (127 Stat. 986), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Army: Extension of 2014 Project AuthorizationsCountry LocationProjectAmountJapanKyoga-MisakiCompany Operations Complex$33,000,000 2107.Extension of authorizations of certain fiscal year 2015 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (128 Stat. 3670), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Army: Extension of 2015 Project AuthorizationsState/CountryInstallation or LocationProjectAmountCaliforniaMilitary Ocean Terminal ConcordAccess Control Point$9,900,000HawaiiFort ShafterCommand and Control Facility (SCIF)$370,000,000JapanKadena Air BaseMissile Magazine$10,600,000TexasFort HoodSimulation Center$46,000,000 XXIINavy military construction 2201.Authorized Navy construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Navy: Inside the United StatesStateInstallation
				or LocationAmountArizonaYuma$36,358,000California Barstow
				$36,539,000Camp Pendleton$61,139,000Coronado$36,000,000Lemoore$60,828,000Miramar$87,174,000San Diego$108,000,000Twentynine Palms$55,099,000FloridaMayport
				$194,818,000GeorgiaAlbany$43,308,000HawaiiKaneohe Bay$45,512,000Joint Base Pearl Harbor-Hickam$73,200,000Wahiawa$65,864,000Maine Kittery$61,692,000North CarolinaCamp Lejeune$168,059,000 Cherry Point Marine Corps Air Station$15,671,000VirginiaDam Neck$29,262,000Joint Expeditionary Base Little Creek-Story$2,596,000Portsmouth$72,990,000Quantico$23,738,000Yorktown$36,358,000WashingtonIndian Island$44,440,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryInstallation
				or LocationAmountDjiboutiCamp Lemonier$13,390,000GreeceSouda Bay$22,045,000GuamJoint Region Marianas$284,679,000JapanIwakuni$21,86,000
					2202.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation or location, in the number of units, and in the amount set forth in the following table:Navy: Family HousingStateInstallation or LocationUnitsAmountBahrain IslandSouthwest AsiaConstruction On-Base General and Flag Officers Quarters$2,138,000
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,418,000.
 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $36,251,000.
				2204.Authorization of appropriations, Navy
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					2205.Extension of authorizations of certain fiscal year 2014 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (127 Stat. 989) and extended by section 2207 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2694), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Navy: Extension of 2014 Project AuthorizationsStateInstallation or LocationProjectAmount IllinoisGreat LakesUnaccompanied Housing$35,851,000NevadaFallonWastewater Treatment Plant$11,334,000VirginiaQuanticoFuller Road Improvements$9,013,000 2206.Extension of authorizations of certain fiscal year 2015 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (128 Stat. 3675), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:
						Navy: Extension of 2015 Project AuthorizationsStateInstallation
				or LocationProjectAmount District of ColumbiaNSA WashingtonElectronics Science and Technology Lab$37,882,000MarylandIndian HeadAdvanced Energetics Research Lab Complex Phase 2$15,346,000
					XXIIIAir Force military construction
				2301.Authorized Air Force construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Air Force: Inside the United StatesStateInstallation
				or LocationAmountAlaskaEielson Air Force Base$168,900,000ArkansasLittle Rock Air Force Base$20,000,000ColoradoBuckley Air Force Base$38,000,000Fort Carson$13,000,000U.S. Air Force Academy$30,000,000FloridaEglin Air Force Base$90,700,000MacDill Air Force Base$8,100,000Tyndall Air Force Base$17,000,000GeorgiaRobins Air Force Base$9,800,000KansasMcConnell Air Force Base$17,500,000MarylandJoint Base Andrews$271,500,000NevadaNellis Air Force Base$61,000,000New MexicoCannon Air Force Base$42,000,000Holloman Air Force Base$4,250,000Kirtland Air Force Base$9,300,000 North DakotaMinot Air Force Base$27,000,000OhioWright-Patterson Air Force Base$6,800,000OklahomaAltus Air Force Base$20,900,000TexasJoint Base San Antonio$156,630,000UtahHill Air Force Base$28,000,000WyomingF.E. Warren Air Force Base$62,000,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryInstallation
				or LocationAmountAustraliaDarwin$76,000,000ItalyAviano Air Base$27,325,000QatarAl Udeid$15,000,000TurkeyIncirlik Air Base$25,997,000United KingdomRAF Fairford$45,650,000RAF Lakenheath$136,992,000Worldwide UnspecifiedUnspecified Worldwide Locations$325,390,000
 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,445,000.
 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $80,617,000.
				2304.Authorization of appropriations, Air Force
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					2305.Modification of authority to carry out certain fiscal year 2017 projects
 (a)Hanscom Air Force BaseIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2696) for Hanscom Air Force Base, Massachusetts, for construction of a gate complex at the installation, the Secretary of the Air Force may construct a visitor control center of 187 square meters, a traffic check house of 294 square meters, and an emergency power generator system and transfer switch consistent with the Air Force’s construction guidelines.
 (b)Mariana IslandsIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2697) for acquiring 142 hectares of land at an unspecified location in the Mariana Islands, the Secretary of the Air Force may purchase 142 hectares of land on Tinian in the Northern Mariana Islands for a cost of $21,900,000.
 (c)Chabelley AirfieldIn the case of the authorization contained in the table in section 2902 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2743) for Chabelley Airfield, Djibouti, for construction of a parking apron and taxiway at that location, the Secretary of the Air Force may construct 20,490 square meters of taxiway and apron, 8,230 square meters of paved shoulders, 10,650 square meters of hangar pads, and 3,900 square meters of cargo apron.
 (d)Scott Air Force BaseThe table in section 4601 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2877) is amended in the item relating to Scott Air Force Base, Illinois, by striking Consolidated Corrosion Facility add/alter in the project title column and inserting Consolidated Communication Facility add/alter.
					2306.Extension of authorizations of certain fiscal year 2015 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2301 of that Act (128 Stat. 3679), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:
						Air Force: Extension of 2015 Project
		AuthorizationsState or CountryInstallation
				or LocationProjectAmountAlaskaClear Air Force StationEmergency Power Plant Fuel Storage$11,500,000OklahomaTinker Air Force BaseKC–46 Two-Bay Maintenance Hangar$63,000,000
					XXIVDefense agencies military construction
				2401.Authorized Defense Agencies construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Defense Agencies: Inside the United StatesStateInstallation or Location AmountCaliforniaCamp Pendleton$43,642,000Coronado$258,735,000ColoradoSchriever Air Force Base$10,200,000
				FloridaEglin Air Force Base$9,100,000Hurlburt Field$46,400,000GeorgiaFort Gordon$10,350,000HawaiiKunia$5,000,000Missouri Fort Leonard Wood$261,941,000St. Louis$381,000,000New MexicoCannon Air Force Base$8,228,000 North CarolinaCamp Lejeune$90,039,000Fort Bragg$57,778,000Seymour Johnson Air Force Base$20,000,000South CarolinaShaw Air Force Base$22,900,000TexasFort Bliss$8,300,000 UtahHill Air Force Base$20,000,000VirginiaJoint Expeditionary Base Little Creek - Story$23,000,000Norfolk$18,500,000Pentagon$50,100,000Portsmouth$22,500,000 Worldwide UnspecifiedUnspecified Worldwide Locations$64,364,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Defense Agencies: Outside the United StatesCountryInstallation or LocationAmountGermanySpangdahlem Air Base$79,141,000Stuttgart$46,609,000GreeceSouda Bay$18,100,000 GuamAndersen Air Force Base$23,900,000ItalySigonella$22,400,000Vicenza$62,406,000JapanIwakuni$30,800,000Kadena Air Base$27,573,000Okinawa$11,900,000Sasebo$45,600,000Torii Commo Station$25,323,000Puerto RicoPunta Borinquen$61,071,000United KingdomMenwith Hill Station$11,000,000
 2402.Authorized energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount set forth in the table.
				2403.Authorization of appropriations, Defense Agencies
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 2404.Modification of authority to carry out certain fiscal year 2017 projectIn the case of the authorization in the table in section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2700) for Kaiserslautern, Germany, for construction of the Sembach Elementary/Middle School Replacement, the Secretary of Defense may construct an elementary school.
				2405.Extension of authorizations of certain fiscal year 2014 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (127 Stat. 995) and extended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2702), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Defense Agencies: Extension of 2014 Project AuthorizationsState/CountryInstallation or LocationProjectAmountUnited KingdomRAF LakenheathLakenheath Middle/High School Replacement$69,638,000VirginiaMarine Corps Base Quantico Quantico Middle/High School Replacement$40,586,000PentagonPFPA Support Operations Center$14,800,000 2406.Extension of authorizations of certain fiscal year 2015 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (128 Stat. 3681), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Defense Agencies: Extension of 2015 Project AuthorizationsState/CountryInstallation or LocationProjectAmountAustraliaGeraldtonCombined Communications Gateway Geraldton$9,600,000BelgiumBrusselsBrussels Elementary/High School Replacement$41,626,000JapanOkinawaKubasaki High School Replacement/Renovation$99,420,000 SaseboE.J. King High School Replacement/Renovation$37,681,000MississippiStennisSOF Land Acquisition Western Maneuver Area$17,224,000New MexicoCannon Air Force BaseSOF Squadron Operations Facility (STS)$23,333,000VirginiaDefense Distribution Depot RichmondReplace Access Control Point$5,700,000Joint Base Langley-EustisHospital Addition/Central Utility Plant Replacement$41,200,000PentagonRedundant Chilled Water Loop$15,100,000 XXVInternational programs ANorth Atlantic Treaty Organization Security Investment Program 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
 2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.
					BHost country in-kind contributions
 2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, and in the amounts, set forth in the following table:Republic of Korea Funded Construction ProjectsCountryComponentInstallation or LocationProjectAmountKoreaArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, Phase 1$76,000,000ArmyCamp HumphreysType I Aircraft Parking Apron$10,000,000Air ForceKunsan Air BaseConstruct Airfield Damage Repair Warehouse$6,500,000Air ForceOsan Air BaseMain Gate Entry Control Facilities$13,000,000
					2512.Modification of authority to carry out certain fiscal year 2017 projects
 (a)Camp HumphreysIn the case of the authorization contained in the table in section 2511 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2704) for Camp Humphreys, Republic of Korea, for construction of the 8th Army Correctional Facility, the Secretary of Defense may construct a level 1 correctional facility of 26,000 square feet and a utility and tool storage building of 400 square feet.
 (b)K–16 air baseIn the case of the authorization contained in the table in section 2511 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2704) for the K–16 Air Base, Republic of Korea, for renovation of the Special Operations Forces (SOF) Operations Facility, B–606, the Secretary of Defense may renovate an operations administration area of 5,500 square meters.
						XXVIGuard and Reserve Forces facilities
				AProject authorizations and authorization of appropriations
 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:Army National GuardStateLocationAmountDelawareNew Castle$36,000,000IdahoMission Training Center Gowen$9,000,000Orchard Training Area$22,000,000IowaCamp Dodge$8,500,000KansasFort Leavenworth$19,000,000MainePresque Isle$17,500,000MarylandSykesville$19,000,000MinnesotaArden Hills$39,000,000MissouriSpringfield$32,000,000New MexicoLas Cruces$8,600,000VirginiaFort Belvoir$15,000,000Fort Pickett$4,550,000WashingtonTumwater$31,000,000
 2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:Army ReserveStateLocationAmountCalifornia
				Fallbrook$36,000,000DelawareNewark$19,500,000OhioWright-Patterson Air Force Base$9,100,000Puerto RicoAguadilla$12,400,000WashingtonJoint Base Lewis-McChord$30,000,000WisconsinFort McCoy$13,000,000
 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:Navy Reserve and Marine Corps ReserveStateLocationAmountCaliforniaLemoore$17,330,000GeorgiaFort Gordon$17,797,000New JerseyJoint Base McGuire-Dix-Lakehurst$11,573,000TexasFort Worth$12,637,000
 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:Air National GuardStateLocationAmountCaliforniaMarch Air Force Base$15,000,000ColoradoPeterson Air Force Base$8,000,000ConnecticutBradley IAP$7,000,000IndianaHulman Regional Airport$8,000,000KentuckyLouisville IAP$9,000,000MississippiJackson International Airport$8,000,000MissouriRosecrans Memorial Airport$10,000,000New YorkHancock Field$6,800,000OhioToledo Express Airport$15,000,000OklahomaTulsa International Airport$8,000,000OregonKlamath Falls IAP$18,500,000South DakotaJoe Foss Field$12,000,000TennesseeMcGhee-Tyson Airport$25,000,000
					2605.Authorized Air Force Reserve construction and land acquisition projects
 (a)Locations inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:Air Force Reserve: Inside the United StatesStateLocationAmount
				FloridaPatrick Air Force Base$25,000,000GeorgiaRobins Air Force Base$32,000,000HawaiiJoint Base Pearl Harbor-Hickam$5,500,000UtahHill Air Force Base$3,100,000MassachusettsWestover Air Reserve Base$61,100,000MinnesotaMinneapolis-St. Paul International Airport$9,000,000North CarolinaSeymour Johnson Air Force Base$6,400,000TexasNaval Air Station Joint Reserve Base Fort Worth$3,100,000
 (b)Locations outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve location outside the United States, and in the amount, set forth in the following table:Air Force Reserve: Outside the United StatesCountryLocationAmount
				GuamJoint Region Marianas$5,200,000
 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.
					BOther Matters
 2611.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3688) for Starkville, Mississippi, for construction of an Army Reserve Center at that location, the Secretary of the Army may acquire approximately fifteen acres (653,400 square feet) of land.
					2612.Extension of authorizations of certain fiscal year 2014 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2602, 2604, and 2605 of that Act (127 Stat. 1001, 1002), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:
							National Guard and Reserve: Extension of 2014 Project AuthorizationsStateInstallation or LocationProjectAmountFloridaHomestead Air Reserve BaseEntry Control Complex$9,800,000MarylandFort Meade175th Network Warfare Squadron Facility$4,000,000New YorkBullvilleArmy Reserve Center$14,500,000
						2613.Extension of authorizations of certain fiscal year 2015 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in sections 2602 and 2604 of that Act (128 Stat. 3688, 3689), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:
							Army Reserve: Extension of 2015 Project AuthorizationsStateLocationProjectAmountMississippiStarkvilleArmy Reserve Center$9,300,000New HampshirePease International Trade PortKC–46A ADAL Airfield Pavements and Hydrant Systems$7,100,000
						XXVIIBase realignment and closure activities
				2701.Authorization of appropriations for base realignment and closure activities funded through
 Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.
 2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round.
				XXVIIIMilitary Construction and General Provisions
				AMilitary Construction Program and Military Family Housing Changes
					2801.
						Authority to use expiring funds for certain military construction projects
 (a)Army authority to purchase property for expansion of cemeteriesSubchapter I of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:
							
 2815.Army authority to use expiring funds to purchase property for expansion of cemeteriesOf funds appropriated after the date of the enactment of this Act for the Army that remain unobligated and are due to expire at the end of the fiscal year, up to $10,000,000 may be available for the Secretary of the Army for the following fiscal year to purchase public or private property for the sole purpose of long-term expansion of cemeteries under the jurisdiction of the Secretary..
 (b)Navy authority to purchase property for enhancing installation securitySubchapter I of chapter 169 of title 10, United States Code, as amended by subsection (a), is further amended by adding at the end the following new section:
							
 2816.Navy authority to use expiring funds to purchase property for enhancing installation securityOf funds appropriated after the date of the enactment of this Act for the Navy that remain unobligated and are due to expire at the end of the fiscal year, up to $10,000,000 may be available for the Secretary of the Navy for the following fiscal year to purchase public or private property that is otherwise in an area surrounded by a military installation under the jurisdiction of the Secretary of the Navy for the purpose of enhancing the security of the installation..
 (c)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2814 the following new items:
							2815. Army authority to use expiring funds to purchase property for expansion of cemeteries.2816. Navy authority to use expiring funds to purchase property for enhancing installation
			 security..
						2802.Extension of temporary, limited authority to use operation and maintenance funds for construction
			 projects in certain areas outside the United States
 (a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804 of the Military Construction Authorization Act for Fiscal Year 2017 (Public Law 114–328), is amended—
 (1)in paragraph (1), by striking December 31, 2017 and inserting December 31, 2018; and (2)in paragraph (2), by striking fiscal year 2018 and inserting fiscal year 2019.
 (b)Limitation on use of authoritySubsection (c)(1) of such section 2808 is amended— (1)by striking October 1, 2016 and inserting October 1, 2017;
 (2)by striking December 31, 2017 and inserting December 31, 2018; and (3)by striking fiscal year 2018 and inserting fiscal year 2019.
							BReal Property and Facilities Administration
					2811.Authority to use energy cost savings for energy resilience, mission assurance, and weather damage
 repair and prevention measuresSection 2912(b)(1) of title 10, United States Code, is amended by striking energy conservation and and inserting energy resilience, mission assurance, weather damage repair and prevention, energy conservation, and.
					2812.Modification of unspecified minor military construction project authority to cover  correction of
 deficiencies that are threats to installation resilienceSection 2805(a)(2) of title 10, United States Code, is amended by striking or safety-threatening and inserting safety-threatening, or a threat to the military mission and installation's resilience. 2813.Land exchange valuation of property with reduced development that limits encroachment on military installations (a)In generalChapter 159 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2698.Land exchange valuation of property with reduced development that limits encroachment on military
 installations For purposes of calculating the fair market value of a parcel of real property to be conveyed to the Department of Defense as part of a land exchange, any reduction in value of the real property due to voluntary actions taken by the public or private owner of such property to limit encroachment on a military installation or otherwise limit development shall not be taken into account..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2697 the following new item:
							2698. Land exchange valuation of property with reduced development that limits encroachment on
			 military installations..
						2814.
 Treatment of storm water collection systems as utility systemsSection 2688(i)(1) of title 10, United States Code, is amended— (1)by redesignating subparagraphs (D), (E), and (F) as subparagraphs (E), (F), and (G), respectively; and
 (2)by inserting after subparagraph (C) the following new subparagraph:  (D)A system for the collection or treatment of storm water..
						2815.
 Access to military installations by transportation network companiesSection 346 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)in the section heading, by inserting and transportation network companies after transportation companies; (2)in subsections (b), (c), and (d), by inserting or transportation network company after transportation company each places it appears;
 (3)in subsection (b)(7), by inserting and transportation network companies after transportation companies; and (4)in subsection (d)—
 (A)by redesignating paragraph (2) as paragraph (3); (B)by striking paragraph (1) and inserting the following new paragraphs:
								
 (1)Transportation companyThe term transportation company means a corporation, partnership, sole proprietorship, or other entity outside of the Department of Defense that provides a commercial transportation service to a rider.
 (2)Transportation network companyThe term transportation network company— (A)means a corporation, partnership, sole proprietorship, or other entity, that uses a digital network to connect riders to covered drivers in order for the driver to transport the rider using a vehicle owned, leased, or otherwise authorized for use by the driver to a point chosen by the rider; and
 (B)does not include a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver.; and
 (C)in subparagraph (A)(i) of paragraph (3), as redesignated by subparagraph (A) of this paragraph, by inserting or transportation network company after transportation company.
							CLand Conveyances
					2821.
						Land conveyance, Natick Soldier Systems Center, Massachusetts
 (a)Conveyance authorizedThe Secretary of the Army may convey all right, title, and interest of the United States in and to parcels of real property, including improvements thereon, consisting of approximately 98 acres located in the vicinity of Hudson, Wayland, and Needham, Massachusetts, that are the sites of military family housing supporting military personnel assigned to the U.S. Army Natick Soldier Systems Center.
 (b)Competitive sale requirementThe Secretary shall use competitive procedures for the conveyance authorized under subsection (a).
						(c)Consideration
 (1)Consideration requiredThe Secretary shall require as consideration for the conveyance under subsection (a), whether by in-kind consideration, or a combination of cash and in-kind consideration, an amount that is not less than the fair market value of the conveyed property, as determined pursuant to an appraisal acceptable to the Secretary.
							(2)In-kind consideration
 (A)In generalAs determined by the Secretary, in-kind consideration under paragraph (1) shall include— (i)demolition of existing military family housing on the U.S. Army Natick Soldier Systems Center (other than housing on property conveyed under subsection (a)) that the Secretary determines necessary to accommodate construction of military family housing or unaccompanied soldier housing to support military personnel assigned to the U.S. Army Natick Soldier Systems Center;
 (ii)construction or renovation of military family housing or unaccompanied soldier housing, other than general officer housing, to support military personnel assigned to the U.S. Army Natick Soldier Systems Center; or
 (iii)construction of ancillary supporting facilities (as that term is defined in section 2871(1) of title 10, United States Code) to support military personnel assigned to the U.S. Army Natick Soldier Systems Center.
 (B)In-kind consideration exceeding $1,000,000If the value of in-kind consideration to be provided under this subsection exceeds $1,000,000, the Secretary may not accept such consideration until 21 days after the date the Secretary notifies the congressional defense committees of the decision of the Secretary to accept in-kind consideration in excess of that amount.
								(3)Cash payments
 (A)Cash payments deposited in a special accountCash payments provided as consideration under this subsection shall be deposited in a special account in the Treasury established for the Secretary.
 (B)Use of funds in special accountThe Secretary is authorized to use funds deposited in the special account established under subparagraph (A) for—
 (i)demolition of existing military family housing; or (ii)construction or renovation of military family housing or unaccompanied soldier housing to support military personnel.
 (C)Cash consideration not used prior to October 1, 2022Cash payments provided as consideration under this subsection that are received by the Secretary and not used by the Secretary for purposes authorized by subparagraph (B) prior to October, 1, 2022, shall be transferred to an account in the Treasury established pursuant to section 2883 of title 10, United States Code.
								(d)Payment of costs of conveyance
 (1)Payment requiredThe Secretary shall require the party to whom property is conveyed under subsection (a) (in this section referred to as the purchaser) to cover all costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under this section, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the purchaser in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the purchaser.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)description of parcelsThe exact acreage and legal description of the parcels to be conveyed under subsection (a) shall be determined by a survey that is satisfactory to the Secretary. The cost of the survey shall be borne by the purchaser.
 (f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interest of the United States.
 (g)Application of other lawsThe conveyance of property under this section shall not be subject to— (1)section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411); and
 (2)subtitle I of title 40, and division C (except section 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, United States Code.
							2822.
						Land conveyance, Army and Air Force Exchange Service property, Dallas, Texas
 (a)Conveyance authorizedThe Secretary of Defense may authorize the Army and Air Force Exchange Service, a nonappropriated fund instrumentality of the United States, to sell and convey all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 7.857 acres located at 8901 Autobahn Drive, Dallas, Texas.
 (b)ConsiderationAs consideration for the conveyance under subsection (a), the purchaser shall pay the United States, in a single lump sum payment, an amount equal to the fair market value of the real property, as determined pursuant to an appraisal acceptable to the Secretary.
 (c)Treatment of considerationSection 574(a) of title 40, United States Code, shall apply to the consideration received under subsection (b).
 (d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the purchaser.
 (e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
 (f)Inapplicability of certain provisions of lawThe conveyance of property under this section shall not be subject to section 2696 of title 10, United States Code.
						2823.
						Land conveyances, certain former peacekeeper ICBM facilities in Wyoming
 (a)Conveyances authorizedThe Secretary of the Air Force may convey, without consideration, to the Wyoming Department of State Parks and Cultural Resources (in this section referred to the as the Department) all right, title and interest of the United States in and to parcels of real property, together with any improvements thereon, consisting of the missile alert facility and launch control center at the Quebec #1 Missile Alert Facility for the Peacekeeper ICBM facilities of the 190 Missile Group at F.E. Warren Air Force Base, Wyoming, for the purpose of establishing a historical site allowing for the preservation, protection, and interpretation of the facilities.
 (b)ConsultationThe Secretary shall consult with the Secretary of State and the Secretary of Defense in order to ensure that the conveyances required in subsection (a) are carried out in accordance with applicable treaties.
 (c)Compliance with treaty and programmatic agreementThe land conveyance under subsection (a) will enable the United States Air Force to comply with the terms of the Programmatic Agreement Between Francis E. Warren Air Force Base, And The Wyoming State Historic Preservation Officer, Regarding The Implementation Of The Strategic Arms Reduction Treaty.
						(d)Payment of costs of conveyance
 (1)Payment requiredThe Secretary of the Air Force shall require the Department to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Department in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Department.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if such fund or account has expired at the time of credit, to an appropriate appropriation, fund, or account currently available to the Secretary for the purposes for which the expenses were paid. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (f)Environmental concernsThe United States Air Force shall retain liability for all environmental closure and reclamation obligations that exist as of the date of the conveyance under subsection (a).
 (g)Additional terms and considerationsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
						2824.Land exchange, Naval Industrial Ordnance Reserve Plant, Sunnyvale, California
 (a)Land exchange authorizedThe Secretary of the Navy (Secretary) may convey to an entity (Exchange Entity) all right, title, and interest of the United States in and to the parcel of real property, including improvements thereon, comprising the Naval Industrial Reserve Ordnance Plant (NIROP) located in Sunnyvale, California in exchange for property interests that meet the readiness requirements of the Department of the Navy, as determined by the Secretary.
 (b)Land exchange agreementExchange of the real property identified in subsection (a) shall be governed by a land exchange agreement that identifies the property interests to be exchanged pursuant to this section, the time period in which the exchange will occur, and the roles and responsibilities of the Secretary and the Exchange Entity in effecting the land exchange.
 (c)Covenants and restrictionsThe conveyance under subsection (a) shall be subject to the condition that the Exchange Entity accepts the NIROP real property with the covenants, restrictions, and other clauses required by section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (d)ValuationThe value of the property interests to be exchanged by the Secretary and the Exchange Entity pursuant to this section shall be determined—
 (1)by an independent appraiser selected by the Secretary; and (2)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
							(e)Cash equalization payment
 (1)Equalization requiredIf the value of the NIROP property is greater than the value of the Exchange Entity property exchanged under subsection (a), the values shall be equalized through a cash equalization payment from the Exchange Entity to the Department of the Navy.
 (2)No equalization requiredIf the value of the Exchange Entity property exchanged under subsection (a) is greater than the value of the NIROP property, the Secretary shall not make a cash equalization payment to equalize the values.
							(f)Payment of costs of conveyance
 (1)Payment requiredThe Secretary shall require the Exchange Entity to pay costs incurred by the Department of the Navy to carry out the exchange of property interests pursuant to this section, including survey costs, costs for environmental documentation, review of replacement facilities design, real estate due diligence, including appraisals, relocation of activities and facilities from Sunnyvale, California to the replacement facilities, and any other administrative costs related to the exchange of property interests. If amounts are collected from the Exchange Entity in advance of the Secretary incurring the actual costs and the amount collected exceeds the costs actually incurred by the Secretary to carry out the exchange of property interests, the Secretary shall refund the excess amount to the Exchange Entity.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) above shall be credited and made available to the Secretary in accordance with section 2695(c) of title 10, United States Code.
 (g)Description of propertyThe exact acreage and legal description of the real property to be exchanged pursuant to this section shall be determined by surveys satisfactory to the Secretary.
 (h)Relation to other military construction requirementsThe acquisition of a facility using the authority provided by this section shall not be treated as a military construction project for which an authorization is required by section 2802 of title 10, United States Code, or for reporting as required by section 2662 of such title.
 (i)Inapplicability of section 2696 of title 10The real property to be exchanged pursuant to this section is exempt from the screening process required by subsection 2696(b) of title 10, United States Code.
 (j)Requirement for assessment of feasibility of transferring certain functionsThe Secretary may not make the conveyance authorized by this section until the Secretary submits to the congressional defense committees an assessment of the feasibility and advisability of transferring, in whole or in part, functions currently performed at the Naval Industrial Reserve Ordnance Plant to real property already in the Navy inventory and involved in supporting the fleet ballistic missile program.
 (k)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the exchange authorized by this section as the Secretary considers appropriate to protect the interests of the United States.
 (l)Sunset provisionThe authority provided in this section shall expire on October 1, 2021. 2825. Land exchange, Naval Air Station Corpus Christi, Texas (a)Land exchange authorizedThe Secretary of the Navy (in this section referred to as the Secretary) may convey to the City of Corpus Christi, Texas (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 44 acres known as the Peary Place Transmitter Site in Nueces County associated with Naval Air Station Corpus Christi, Texas.
 (b)ConsiderationAs consideration for the conveyance under subsection (a), the City shall convey to the Secretary its real property interests either adjacent or proximate, and causing an encroachment concern as determined by the Secretary, to Naval Air Station Corpus Christi, Naval Outlying Landing Field Waldron and Naval Outlying Landing Field Cabaniss.
 (c)Land exchange agreementThe Secretary and the City may enter into a land exchange agreement to implement this section. (d)ValuationThe value of each property interest to be exchanged by the Secretary and the City described in subsections (a) and (b) shall be determined—
 (1)by an independent appraiser selected by the Secretary; and (2)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
							(e)Cash equalization payments
 (1)To the SecretaryIf the value of the property interests described in subsection (a) is greater than the value of the property interests described in subsection (b), the values shall be equalized through a cash equalization payment from the City to the Department of the Navy.
 (2)No equalizationIf the value of the property interests described in subsection (b) is greater than the value of the property interests described in subsection (a), the Secretary shall not make a cash equalization payment to equalize the values.
							(f)Payment of costs of conveyance
 (1)Payment requiredThe Secretary shall require the City to pay costs to be incurred by the Secretary to carry out the exchange of property interests under this section, including those costs related to land survey, environmental documentation, real estate due diligence such as appraisals, and any other administrative costs related to the exchange of property interests to include costs incurred preparing and executing the land exchange agreement authorized under subsection (c). If amounts are collected from the City in advance of the Secretary incurring the actual costs and the amount collected exceeds the costs actually incurred by the Secretary to carry out the exchange of property interests, the Secretary shall refund the excess amount to the City.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) above shall be used in accordance with section 2695(c) of title 10, United States Code.
 (g)Description of propertyThe exact acreage and legal description of the property interests to be exchanged under this section shall be determined by surveys satisfactory to the Secretary.
 (h)Conveyance agreementThe exchange of real property interests under this section shall be accomplished using an appropriate legal instrument and upon terms and conditions mutually satisfactory to the Secretary and the City, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
 (i)Exemption from screening requirements for additional Federal useThe authority under this section is exempt from the screening process required under section 2696(b) of title 10, United States Code.
 (j)Sunset provisionThe authority under this section shall expire on October 1, 2019, unless the Secretary and the City have signed a land exchange agreement described in subsection (c).
						DProject Management and Oversight Reforms
 2831.Notification requirement for certain cost overruns and schedule delaysSection 2853 of title 10, United States Code, is amended— (1)by redesignating subsection (f) as subsection (g);
 (2)by inserting after subsection (e) the following new subsection:  (f)The Secretary of Defense shall notify the congressional defense committees of any military construction project or military family housing project that has a cost overrun or schedule delay of 25 percent or more. The notification shall be cosigned by the Chief of Engineers or the Commander of the Naval Facilities Engineering Command, and shall describe the specific reasons for the cost increase or schedule delay, the specific organizations and individuals responsible, and the actions taken to hold the organizations and individuals accountable. The Comptroller General of the United States shall review the notification and validate or correct as necessary the information provided.; and
 (3)in subsection (g), as redesignated by paragraph (1), by striking subsections (a) through (e) and inserting subsections (a) through (f). 2832. Limited authority for private sector supervision of military construction projects in event of extensive cost overruns or project delaysSection 2851(a) of title 10, United States Code, is amended—
 (1)by striking Each contract and inserting (1) Except as provided under paragraph (2), each contract; and (2)by adding at the end the following new paragraph
							
 (2)The Secretary of Defense may arrange for private sector direction and supervision of contracts otherwise subject to the direction and supervision of the Chief of Engineers or the Commander of the Naval Facilities Engineering Command under paragraph (1) if, during the most recent fiscal year for which data is available, the Chief of Engineers or the Commander of the Naval Facilities Engineering Command had cost overruns or project delays of 5 percent or more on at least 10 percent of the contracts for which it was responsible for directing and supervising..
 2833.Annual report on cost overruns and schedule delaysSection 2851 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (d)Annual report on cost overruns and schedule delaysThe Secretary of Defense shall submit to the congressional defense committees an annual report on military construction projects and military family housing projects that had cost overruns or schedule delays of 5 percent or more..
					2834.
						Report on design errors and omissions related to Fort Bliss hospital replacement project
						(a)Report required
 (1)In generalNot later than December 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report on design errors and omissions related to the hospital replacement project at Fort Bliss, Texas.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)Identification of the design errors and omissions that have been used to explain the $245,000,000, 25 percent cost increase for the replacement project.
 (B)Identification by name of any organization responsible for such design errors or omissions. (C)Identification by name of any individual responsible for such design errors or omissions.
 (D)A description of the actions the Secretary of Defense has taken to hold the organizations and individuals referred to in subparagraphs (B) and (C) accountable for such design errors and omissions.
 (b)LimitationOf the funds appropriated or otherwise made available for the hospital replacement project at Fort Bliss, Texas, $50,000,000 may not be obligated or expended for the project until the Secretary of Defense submits to the congressional defense committees—
 (1)the report required under subsection (a); and (2)a written certification that sufficient steps have been taken by the Department of Defense to prevent massive cost overruns on such project in the future.
							2835.
						Report on cost increase and delay related to USSTRATCOM command and control facility project at
			 Offutt Air Force Base
 (a)In generalNot later than December 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the 16-month schedule delay and 10 percent cost increase related to the United States Strategic Command command and control facility project at Offutt Air Force Base, Nebraska.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)Identification by name of any organization responsible for the delay and cost increase.
 (2)Identification by name of any individual responsible for the delay and cost increase. (3)A description of the actions the Secretary of Defense has taken to hold the organizations and individuals referred to in paragraphs (1) and (2) accountable for the delay and cost increase.
							EOther Matters
					2841.
 Annual Department of Defense energy management reportsSection 2925(a) of title 10, United States Code, is amended— (1)in the subsection heading, by striking resiliency and inserting energy resilience;
 (2)in paragraph (1), by inserting before the period at the end the following: , including progress on energy resilience at military installations according to metrics developed by the Secretary.;
 (3)by amending paragraph (3) to read as follows:  (3)Details of all utility outages impacting energy resilience at military installations (excluding planned outages for maintenance reasons), whether caused by on- or off-installation disruptions, including the total number and location of outage, the duration of the outage, the financial impact of the outage, whether or not the mission was impacted, the mission requirements associated with disruption tolerances based on risk to mission, the responsible authority managing the utility, and measure taken to mitigate the outage by the responsible authority.;
 (4)by redesignating paragraph (4) as paragraph (5); and (5)by inserting after paragraph (3) the following new paragraph:
							
 (4)Details of a military installation’s total energy requirements and critical energy requirements, and the current energy resilience and emergency backup systems servicing critical energy requirements, including, at a minimum—
 (A)energy resilience and emergency backup system power requirements; (B)the critical missions, facility, or facilities serviced;
 (C)system service life; (D)capital, operations, maintenance, and testing costs; and
 (E)other information the Secretary determines necessary.. 2842.Aggregation of energy efficiency and energy resilience projects in life cycle cost analysesThe Secretary of Defense or the Secretary of a military department, when conducting life cycle cost analyses with respect to investments designed to lower costs and reduce energy and water consumption, shall aggregate energy efficiency projects and energy resilience improvements as appropriate.
					2843.
						Authority of the Secretary of the Air Force to accept lessee improvements at Air Force Plant 42
 (a)Acceptance of lessee improvements at Air Force Plant 42A lease of Air Force Plant 42, in whole or part, may permit the lessee, with the approval of the Secretary of the Air Force, to alter, expand, or otherwise improve the plant or facility as necessary for the development or production of military weapons systems, munitions, components, or supplies. Such lease may provide, notwithstanding section 2802 of title 10, United States Code, that such alteration, expansion or other improvement shall, upon completion, become the property of the Federal Government, regardless of whether such alteration, expansion, or other improvement constitutes all or part of the consideration for the lease pursuant to section 2667(b)(5) of such title or represents a reimbursable cost allocable to any contract, cooperative agreement, grant, or other instrument with respect to activity undertaken at Air Force Plant 42.
 (b)Congressional notificationWhen a decision is made to approve a project to which subsection (a) applies costing more than the threshold specified under section 2805(c) of such title, the Secretary of the Air Force shall notify the congressional defense committees in writing of that decision, the justification for the project, and the estimated cost of the project. The Secretary may not carry out the project until the end of the 21-day period beginning on the date the congressional defense committees receive such notification or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of such title.
 2844.Prohibition on use of funds for Kwajalein projectNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2018 may be made available for a project to construct 52 single family homes on Kwajalein Atoll for $1,300,000 each to support 18 active duty military personnel.
					2845.
						Energy resilience
						(a)In general
 Section 2911 of title 10, United States Code, is amended— (1)in the section heading, by striking performance goals and master plan for and inserting policy of;
 (2)by redesignating subsections (a), (b), (c), (d), and (e) as subsections (c), (d), (e), (f), and (g) respectively;
 (3)by inserting before subsection (c), as redesignated by paragraph (2), the following new subsections:
								
 (a)General energy policyThe Secretary of Defense shall ensure the readiness of the armed forces for their military missions by pursuing energy security and energy resilience.
 (b)AuthoritiesIn order to achieve the policy set forth in subsection (a), the Secretary of Defense may— (1)require the Secretary of a military department to establish and maintain an energy resilience master plan for an installation;
 (2)authorize the use of energy security and energy resilience as factors in the cost-benefit analysis for procurement of energy; and
 (3)in selecting facility energy projects that will use renewable energy sources, pursue energy security and energy resilience by giving favorable consideration to projects that provide power directly to a military facility or into the installation electrical distribution network.;
 (4)in subsection (e), as redesignated by paragraph (2)— (A)in paragraph (1), by inserting , the future demand for energy, and the requirement for the use of energy after energy;
 (B)by amending paragraph (2) to read as follows:  (2)Opportunities to enhance energy resilience to ensure the Department of Defense has the ability to prepare for and recover from energy disruptions that impact mission assurance on military installations.; and
 (C)by adding at the end the following new paragraph:  (13)Opportunities to leverage third-party financing to address installation energy needs..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 173 is amended by striking the item relating to section 2911 and inserting the following new item:2911. Energy policy of the Department of Defense.. 
 (c)Conforming amendmentsChapter 173 of title 10, United States Code, is amended— (1)in section 2914, by striking energy resiliency each place it appears and inserting energy resilience;
 (2)in section 2915— (A)by striking subsection (c) each place it appears and inserting subsection (e); and
 (B)in subsection (e)(2)(C), by striking 2911(b)(2) and inserting 2911(d)(2); (3)in section 2916(b)(2), by striking 2911(a) and inserting 2911(c);
 (4)in section 2922b(a), by striking subsection (c) and inserting subsection (e); (5)in section 2922f(a), by striking subsection (c) and inserting subsection (e);
 (6)in section 2924— (A)by striking paragraph (3); and
 (B)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively; and
 (7)in section 2925(a)— (A)by striking resiliency and inserting energy resilience; and
 (B)in paragraph (1), by striking 2911(e) and inserting 2911(g). (d)Definitions for energy resilience and energy securitySection 101(e) of title 10, United States Code, is amended by adding at the end the following new paragraphs:
							
 (6)Energy resilienceThe term energy resilience means the ability to avoid, prepare for, minimize, adapt to, and recover from anticipated and unanticipated energy disruptions in order to ensure energy availability and reliability sufficient to provide for mission assurance and readiness, including task critical assets and other mission essential operations related to readiness, and to execute or rapidly reestablish mission essential requirements.
 (7)Energy securityThe term energy security means having assured access to reliable supplies of energy and the ability to protect and deliver sufficient energy to meet mission essential requirements..
						2846.
						Consideration of energy security and energy resilience in awarding energy and fuel contracts for
 military installationsSection 2922a of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (d)The Secretary concerned shall prioritize energy security and resilience.. 2847. Requirement to address energy resilience in exercising utility system conveyance authoritySection 2688(g) of title 10, United States Code, is amended by adding at the end the following new paragraphs:
						
 (3)The Secretary concerned may require in any contract for the conveyance of a utility system (or part of a utility system) under subsection (a) that the conveyee manage and operate the utility system in a manner consistent with energy resilience requirements and metrics provided to the conveyee to ensure that the reliability of the utility system meets mission requirements.
 (4)The Secretary of Defense, in consultation with the Secretaries of the military departments, shall include in the installation energy report submitted under section 2925(a) of this title a description of progress in meeting energy resilience metrics for all conveyance contracts entered into pursuant to this section..
 2848.In-kind lease payments; prioritization of utility services that promote energy resilienceSection 2667(c)(1)(D) of title 10, United States Code, is amended by inserting , which shall prioritize energy resilience in the event of commercial grid outages after Secretary concerned.
					2849.Disclosure of beneficial ownership by foreign persons of high security space leased by the
			 Department of Defense
 (a)Identification of beneficial ownershipBefore entering into a lease agreement with a covered entity for accommodation of a military department or Defense Agency in a building (or other improvement) that will be used for high-security leased space, the Department of Defense shall require the covered entity to—
 (1)identify each beneficial owner of the covered entity by— (A)name;
 (B)current residential or business street address; and (C)in the case of a United States person, a unique identifying number from a nonexpired passport issued by the United States or a nonexpired drivers license issued by a State; and
 (2)disclose to the Department of Defense any beneficial owner of the covered entity that is a foreign person.
							(b)Required disclosure
 (1)Initial disclosureThe Secretary of Defense shall require a covered entity to provide the information required under subsection (a), when first submitting a proposal in response to a solicitation for offers issued by the Department.
 (2)UpdatesThe Secretary of Defense shall require a covered entity to update a submission of information required under subsection (a) not later than 60 days after the date of any change in—
 (A)the list of beneficial owners of the covered entity; or (B)the information required to be provided relating to each such beneficial owner.
 (c)PrecautionsIf a covered entity discloses a foreign person as a beneficial owner of a building (or other improvement) from which the Department of Defense is leasing high-security leased space, the Department of Defense shall notify the tenant of the space to take appropriate security precautions.
						(d)Definitions
							(1)Beneficial owner
 (A)In generalThe term beneficial owner— (i)means, with respect to a covered entity, each natural person who, directly or indirectly—
 (I)exercises control over the covered entity through ownership interests, voting rights, agreements, or otherwise; or
 (II)has an interest in or receives substantial economic benefits from the assets of the covered entity; and
 (ii)does not include, with respect to a covered entity— (I)a minor child;
 (II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person; (III)a person acting solely as an employee of the covered entity and whose control over or economic benefits from the covered entity derives solely from the employment status of the person;
 (IV)a person whose only interest in the covered entity is through a right of inheritance, unless the person otherwise meets the definition of beneficial owner under this paragraph; and
 (V)a creditor of the covered entity, unless the creditor otherwise meets the requirements of beneficial owner described above. (B)Anti-abuse ruleThe exceptions under subparagraph (A)(ii) shall not apply if used for the purpose of evading, circumventing, or abusing the requirements of this section.
 (2)Covered entityThe term covered entity means a person, copartnership, corporation, or other public or private entity. (3)Foreign personThe term foreign person means an individual who is not a United States person or an alien lawfully admitted for permanent residence into the United States.
 (4)High-security leased spaceThe term high-security leased space means a space leased by the Department of Defense that has a security level of III, IV, or V, as determined by the Interagency Security Committee.
 (5)United States personThe term United States person means a natural person who is a citizen of the United States or who owes permanent allegiance to the United States.
							XXIXOverseas contingency operations military construction
 2901.Authorized Army construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out the military construction projects for the installation outside the United States, and in the amount, set forth in the following table:Army: Outside the United StatesCountryLocationAmountCubaGuantanamo Bay$115,000,000
 2902.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryLocationAmountEstoniaAmari Air Base$13,900,000HungaryKecskemet Air Base$55,400,000IcelandKeflavik$14,400,000JordanAzraq$143,000,000LatviaLielvarde Air Base$3,850,000LuxembourgSanem$67,400,000NorwayRygge$10,300,000RomaniaCampia Turzii$2,950,000SlovakiaMalacky$24,000,000Sliac Airport$22,000,000TurkeyIncirlik Air Base$22,700,000
 2903.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602 and 4603.
				2904.Extension of authorization of certain fiscal year 2015 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 4602 of that Act (128 Stat. 3981), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:Extension of 2015 Air Force OCO Project AuthorizationsCountryInstallationProjectAmountItalyCamp DarbyERI: Improve Weapons Storage Facility$44,500,000PolandLask Air BaseERI: Improve Support Infrastructure$22,400,000CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS ANational Security Programs and Authorizations 3101.National Nuclear Security Administration (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.
 (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:
							Project 18–D–660, Fire Station, Y–12 National Security Complex, Oak Ridge, Tennessee, $20,400,000.Project 18–D–650, Tritium Production Capability, Savannah River Site, Aiken, South Carolina,
			 $9,100,000.Project 18–D–620, Exascale Computing Facility Modernization Project, Lawrence Livermore National
			 Laboratory, Livermore, California, $3,000,000.Project 18–D–670, Exascale Class Computer Cooling Equipment, Los Alamos National Laboratory, Los
			 Alamos, New Mexico, $22,000,000.Project 18–D–922, BL Component Test Complex, Bettis Atomic Power Laboratory, West Mifflin,
			 Pennsylvania,	$3,100,000.Project 18–D–921, KS Overhead Piping, Kesselring Site, West Milton, New York, $10,716,000.Project 18–D–920, KL Fuel Development Laboratory, Knolls Atomic Power Laboratory, Schenectady, New
			 York, $1,100,000.
						3102.Defense environmental cleanup
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.
 (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant projects:Project 18–D–401, Saltstone Disposal Units numbers 8 and 9, Savannah River Site, Aiken, South
			 Carolina, $500,000.Project 18–D–402, Emergency Operations Center Replacement, Savannah River Site, Aiken, South
			 Carolina, $500,000.Project 18–D–404, Modification of Waste Encapsulation and Storage Facility, Hanford Nuclear
			 Reservation, Richland, Washington, $6,500,000.
 3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for other defense activities in carrying out programs as specified in the funding table in section 4701.
 3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for nuclear energy as specified in the funding table in section 4701.
					BProgram Authorizations, Restrictions, and Limitations
					3111.Assessment and development of prototype nuclear weapons of foreign countries
 (a)Stockpile stewardship, management, and responsiveness planSection 4203(d)(1) of the Atomic Energy Defense Act (50 U.S.C. 2523(d)(1)) is amended— (1)in subparagraph (M), by striking ; and and inserting a semicolon;
 (2)in subparagraph (N), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
								
 (O)as required, when assessing and developing prototype nuclear weapons of foreign countries, a report from the directors of the national security laboratories on the need and plan for such assessment and development that includes separate comments on the plan from the Secretary of Energy and the Director of National Intelligence..
 (b)Stockpile responsiveness programSection 4220(c) of the Atomic Energy Defense Act (50 U.S.C. 2538b(c)) is amended by adding at the end the following:
							
 (6)The retention of the ability, in consultation with the Director of National Intelligence, to assess and develop prototype nuclear weapons of foreign countries and, if necessary, to conduct no-yield testing of those prototypes..
						(c)Conforming repeal
 (1)In generalSection 4509 of the Atomic Energy Defense Act (50 U.S.C. 2660) is repealed. (2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the items relating to sections 4508 and 4509.
							3112.Use of funds for construction and project support activities relating to MOX facility
 (a)In generalExcept as provided by subsection (b), the Secretary of Energy shall carry out construction and project support activities relating to the MOX facility using funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the National Nuclear Security Administration for the MOX facility for construction and project support activities.
						(b)Waiver
 (1)In generalThe Secretary may waive the requirement under subsection (a) to carry out construction and project support activities relating to the MOX facility if the Secretary submits to the congressional defense committees—
 (A)the commitment of the Secretary to remove plutonium intended to be disposed of in the MOX facility from South Carolina and ensure a sustainable future for the Savannah River Site;
 (B)a certification that— (i)an alternative option for carrying out the plutonium disposition program for the same amount of plutonium as the amount of plutonium intended to be disposed of in the MOX facility exists, meeting the requirements of the Business Operating Procedure of the National Nuclear Security Administration entitled Analysis of Alternatives and dated March 14, 2016 (BOP–03.07); and
 (ii)the remaining lifecycle cost, determined in a manner consistent with the cost estimating and assessment best practices of the Government Accountability Office, as found in the document of the Government Accountability Office entitled GAO Cost Estimating and Assessment Guide (GAO–09–3SP), for the alternative option would be less than half of the estimated remaining lifecycle cost of the mixed-oxide fuel program; and
 (C)the details of any statutory or regulatory changes necessary to complete the alternative option. (2)EstimatesThe Secretary shall ensure that the estimates used by the Secretary for purposes of the certification under paragraph (1)(B) are of comparable accuracy.
 (c)DefinitionsIn this section: (1)MOX facilityThe term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina.
 (2)Project support activitiesThe term project support activities means activities that support the design, long-lead equipment procurement, and site preparation of the MOX facility.
							3113.Repeal, consolidation, and modification of reporting requirements
						(a)Repeal of annual report on status of nuclear materials protection, control, and accounting program
 (1)In generalSection 4303 of the Atomic Energy Defense Act (50 U.S.C. 2563) is repealed. (2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4303.
 (b)Modification of report on status of security of atomic energy defense facilitiesSection 4506 of the Atomic Energy Defense Act (50 U.S.C. 2657) is amended by striking each year each place it appears and inserting each odd-numbered year. (c)Plan for addressing security risks posed to nuclear weapons complex (1)Consolidation into stockpile stewardship and management planSection 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) is amended—
 (A)in subsection (c)— (i)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
 (ii)by inserting after paragraph (5) the following new paragraph:  (6)A summary of the plan for the research and development, deployment, and lifecycle sustainment of technologies employed within the nuclear security enterprise.; and
 (B)in subsection (d)— (i)by redesignating paragraph (7) as paragraph (8); and
 (ii)by inserting after paragraph (6) the following new paragraph:  (7)A plan, developed in consultation with the Associate Under Secretary for Environment, Health, Safety, and Security of the Department of Energy, for the research and development, deployment, and lifecycle sustainment of the technologies employed within the nuclear security enterprise to address physical and cyber security threats during the five fiscal years following the date of the report, together with—
 (A)for each site in the nuclear security enterprise, a description of the technologies deployed to address the physical and cyber security threats posed to that site; and
 (B)for each site and for the nuclear security enterprise, the methods used by the Administration to establish priorities among investments in physical and cyber security technologies..
 (2)Conforming repealSection 3253(b) of the National Nuclear Security Administration Act (50 U.S.C. 2453(b)) is amended by striking paragraph (5).
 (d)Modification of submission of Selected Acquisition ReportsSection 4217(a) of the Atomic Energy Defense Act (50 U.S.C. 2537(a)) is amended— (1)in paragraph (1)—
 (A)by striking each fiscal-year quarter and inserting the first quarter of each fiscal year; (B)by striking or a major and inserting and each major; and
 (C)by inserting during the preceding fiscal year after 4713(a)(2)); and (2)in paragraph (2)—
 (A)by striking a fiscal-year quarter and inserting a fiscal year; and (B)by striking such fiscal-year quarter and inserting each fiscal-year quarter in that fiscal year.
								(e)Modification of submission of plan for meeting national security requirements for unencumbered
 uraniumSection 4221(a) of the Atomic Energy Defense Act (50 U.S.C. 2538c(a)) is amended by striking Concurrent with and all that follows through 2026 and inserting Not later than December 31 of each even-numbered year through 2026. (f)Modifications to defense nuclear nonproliferation management plan (1)Modification of submissionSection 4309 of the Atomic Energy Defense Act (50 U.S.C. 2575) is amended—
 (A)by striking subsection (c); (B)by redesignating subsection (b) as subsection (c); and
 (C)by striking subsection (a) and inserting the following new subsections:  (a)Plan requiredThe Administrator shall develop and annually update a five-year management plan for activities associated with the defense nuclear nonproliferation programs of the Administration to prevent and counter the proliferation of materials, technology, equipment, and expertise related to nuclear and radiological weapons in order to minimize and address the risk of nuclear terrorism and the proliferation of such weapons.
 (b)Submission to Congress(1)Not later than March 15 of each even-numbered year, the Administrator shall submit to the congressional defense committees a summary of the plan developed under subsection (a).
 (2)Not later than March 15 of each odd-numbered year, the Administrator shall submit to the congressional defense committees a detailed report on the plan developed under subsection (a).
 (3)Each summary submitted under paragraph (1) and each report submitted under paragraph (2) shall be submitted in unclassified form, but may include a classified annex if necessary..
 (2)Elimination of identification of future international contributionsSubsection (c) of such section, as redesignated by paragraph (1)(B), is further amended— (A)by striking paragraph (14); and
 (B)by redesignating paragraphs (15) and (16) as paragraphs (14) and (15), respectively. (3)Conforming amendmentsSubsection (c) of such section, as redesignated by paragraph (1)(B) and amended by paragraph (2), is further amended—
 (A)in paragraph (2), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be;
 (B)in paragraph (6), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be;
 (C)in paragraph (7), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,;
 (D)in paragraph (9), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,; and
 (E)in paragraph (10), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,.
								(g)Modification of submission of cost-benefit analyses for competition of management and operating
 contractsSection 3121 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2175), as most recently amended by section 3135 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1207), is further amended in subsection (a) by striking 30 days and inserting 180 days.
						3114.National Nuclear Security Administration personnel system
 (a)In generalSubtitle C of the National Nuclear Security Administration Act (50 U.S.C. 2441 et seq.) is amended by adding at the end the following new section:
							
								3248.Alternative personnel system
 (a)In generalThe Administrator may adapt the pay banding and performance-based pay adjustment demonstration project carried out by the Administration under the authority provided by section 4703 of title 5, United States Code, into a permanent alternative personnel system for the Administration (to be known as the National Nuclear Security Administration Personnel System) and implement that system with respect to employees of the Administration.
 (b)ModificationsIn adapting the demonstration project described in subsection (a) into a permanent alternative personnel system, the Administrator—
 (1)may, subject to paragraph (2), revise the requirements and limitations of the demonstration project to the extent necessary; and
 (2)shall ensure that the permanent alternative personnel system is carried out in a manner consistent with the final plan for the demonstration project (72 Fed. Reg. 72776).
 (c)Application to Naval Nuclear Propulsion ProgramThe Administrator may apply the alternative personnel system under subsection (a) to all employees of the Naval Nuclear Propulsion Program in the competitive service (as defined in section 2102 of title 5, United States Code)..
 (b)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by inserting after the item relating to section 3247 the following new item:
							Sec. 3248. Alternative personnel system..
						3115.Annual reports on unfunded priorities of National Nuclear Security Administration
 (a)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section:
							
								4715.Unfunded priorities of the National Nuclear Security Administration
 (a)Annual reportNot later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Administrator shall submit to the Secretary of Energy and the congressional defense committees a report on the unfunded priorities of the Administration.
									(b)Elements
 (1)In generalEach report required by subsection (a) shall specify, for each unfunded priority covered by the report, the following:
 (A)A summary description of that priority, including the objectives to be achieved if that priority is funded (whether in whole or in part).
 (B)The additional amount of funds recommended in connection with the objectives under subparagraph (A).
 (C)Account information with respect to that priority. (2)Prioritization of prioritiesEach report required by subsection (a) shall present the unfunded priorities covered by the report in order of urgency of priority.
 (c)Unfunded priority definedIn this section, the term unfunded priority, in the case of a fiscal year, means a program, activity, or mission requirement that— (1)is not funded in the budget of the President for that fiscal year as submitted to Congress pursuant to section 1105(a) of title 31, United States Code;
 (2)is necessary to fulfill a requirement associated with an operational or contingency plan or other validated requirement of the Administration; and
 (3)would have been recommended for funding through the budget referred to in paragraph (1) by the Secretary of Energy—
 (A)if additional resources were available for the budget to fund the program, activity, or mission requirement; or
 (B)in the case of a program, activity, or mission requirement that emerged after the budget was formulated, if the program, activity, or mission requirement had emerged before the budget was formulated..
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4714 the following new item:
							Sec. 4715. Unfunded priorities of the National Nuclear Security Administration..
						XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD
 3201.AuthorizationThere are authorized to be appropriated for fiscal year 2018, $30,600,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).
				XXXVMARITIME ADMINISTRATION
 3501.Maritime AdministrationSection 109 of title 49, United States Code, is amended to read as follows:  109.Maritime Administration (a)Organization and missionThe Maritime Administration is an administration in the Department of Transportation. The mission of the Maritime Administration is to foster, promote, and develop the merchant maritime industry of the United States.
 (b)Maritime AdministratorThe head of the Maritime Administration is the Maritime Administrator, who is appointed by the President by and with the advice and consent of the Senate. The Administrator shall report directly to the Secretary of Transportation and carry out the duties prescribed by the Secretary.
 (c)Deputy Maritime AdministratorThe Maritime Administration shall have a Deputy Maritime Administrator, who is appointed in the competitive service by the Secretary, after consultation with the Administrator. The Deputy Administrator shall carry out the duties prescribed by the Administrator. The Deputy Administrator shall be Acting Administrator during the absence or disability of the Administrator and, unless the Secretary designates another individual, during a vacancy in the office of Administrator.
 (d)Duties and powers vested in SecretaryAll duties and powers of the Maritime Administration are vested in the Secretary. (e)Regional officesThe Maritime Administration shall have regional offices for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have other regional offices as necessary. The Secretary shall appoint a qualified individual as Director of each regional office. The Secretary shall carry out appropriate activities and programs of the Maritime Administration through the regional offices.
 (f)Interagency and industry relationsThe Secretary shall establish and maintain liaison with other agencies, and with representative trade organizations throughout the United States, concerned with the transportation of commodities by water in the export and import foreign commerce of the United States, for the purpose of securing preference to vessels of the United States for the transportation of those commodities.
 (g)Detailing officers from Armed ForcesTo assist the Secretary in carrying out duties and powers relating to the Maritime Administration, not more than five officers of the Armed Forces may be detailed to the Secretary at any one time, in addition to details authorized by any other law. During the period of a detail, the Secretary shall pay the officer an amount that, when added to the officer's pay and allowances as an officer in the Armed Forces, makes the officer's total pay and allowances equal to the amount that would be paid to an individual performing work the Secretary considers to be of similar importance, difficulty, and responsibility as that performed by the officer during the detail.
							(h)Contracts, cooperative agreements, and audits
 (1)Contracts and cooperative agreementsIn the same manner that a private corporation may make a contract within the scope of its authority under its charter, the Secretary may make contracts and cooperative agreements for the United States Government and disburse amounts to—
 (A)carry out the Secretary's duties and powers under this section, subtitle V of title 46, and all other Maritime Administration programs; and
 (B)protect, preserve, and improve collateral held by the Secretary to secure indebtedness. (2)AuditsThe financial transactions of the Secretary under paragraph (1) shall be audited by the Comptroller General. The Comptroller General shall allow credit for an expenditure shown to be necessary because of the nature of the business activities authorized by this section or subtitle V of title 46. At least once a year, the Comptroller General shall report to Congress any departure by the Secretary from this section or subtitle V of title 46.
 (i)Grant administrative expensesExcept as otherwise provided by law, the administrative and related expenses for the administration of any grant programs by the Maritime Administrator may not exceed 3 percent.
							(j)Authorization of appropriations
 (1)In generalExcept as otherwise provided in this subsection, there are authorized to be appropriated such amounts as may be necessary to carry out the duties and powers of the Secretary relating to the Maritime Administration.
 (2)LimitationsOnly those amounts specifically authorized by law may be appropriated for the use of the Maritime Administration for—
 (A)acquisition, construction, or reconstruction of vessels; (B)construction-differential subsidies incident to the construction, reconstruction, or reconditioning of vessels;
 (C)costs of national defense features; (D)payments of obligations incurred for operating-differential subsidies;
 (E)expenses necessary for research and development activities, including reimbursement of the Vessel Operations Revolving Fund for losses resulting from expenses of experimental vessel operations;
 (F)the Vessel Operations Revolving Fund; (G)National Defense Reserve Fleet expenses;
 (H)expenses necessary to carry out part B of subtitle V of title 46; and (I)other operations and training expenses related to the development of waterborne transportation systems, the use of waterborne transportation systems, and general administration..DFunding Tables
			4001.Authorization of amounts in funding tables
 (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
 (b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
 (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
 (2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
 (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.
				
	
		 XLIPROCUREMENT
			4101.PROCUREMENT
				
					
							SEC. 4101. PROCUREMENT (In Thousands of Dollars)
							LineItemFY 2018 RequestSenate Authorized
						
							AIRCRAFT PROCUREMENT, ARMY
							FIXED WING
							2UTILITY F/W AIRCRAFT75,11575,115
							4MQ–1 UAV30,206130,206
							 UFR: ER Improved Gray Eagle Air Vehicles[100,000]
							ROTARY
							5HELICOPTER, LIGHT UTILITY (LUH)108,383108,383
							6AH–64 APACHE BLOCK IIIA REMAN725,976764,976
							 UFR: Procures remanufactured AH64Es[39,000]
							7AH–64 APACHE BLOCK IIIA REMAN (AP)170,910170,910
							8AH–64 APACHE BLOCK IIIB NEW BUILD374,100647,800
							 UFR: Procures AH–64E[273,700]
							9AH–64 APACHE BLOCK IIIB NEW BUILD (AP)71,90071,900
							10UH–60 BLACKHAWK M MODEL (MYP)938,308938,308
							11UH–60 BLACKHAWK M MODEL (MYP) (AP)86,29586,295
							12UH–60 BLACK HAWK A AND L MODELS76,51676,516
							13CH–47 HELICOPTER202,576449,140
							 UFR: New Build MH–47G aircraft[246,564]
							14CH–47 HELICOPTER (AP)17,82017,820
							MODIFICATION OF AIRCRAFT
							15MQ–1 PAYLOAD (MIP)5,91021,910
							 UFR: Procures of Common Sensor Payloads[16,000]
							16UNIVERSAL GROUND CONTROL EQUIPMENT (UAS)15,00015,000
							17GRAY EAGLE MODS274,29174,291
							18MULTI SENSOR ABN RECON (MIP)68,81298,287
							 UFR: Procures of Electronic Intelligence (ELINT) upgrades[29,475]
							19AH–64 MODS238,141238,141
							20CH–47 CARGO HELICOPTER MODS (MYP)20,16620,166
							21GRCS SEMA MODS (MIP)5,5145,514
							22ARL SEMA MODS (MIP)11,65011,650
							23EMARSS SEMA MODS (MIP)15,27915,279
							24UTILITY/CARGO AIRPLANE MODS57,73757,737
							25UTILITY HELICOPTER MODS5,9005,900
							26NETWORK AND MISSION PLAN142,102142,102
							27COMMS, NAV SURVEILLANCE166,050166,050
							28GATM ROLLUP37,40337,403
							29RQ–7 UAV MODS83,160214,160
							 UFR: Procures Shadow V2 BLK III systems[131,000]
							30UAS MODS26,10926,429
							 UFR: Procures OSRVT systems[320]
							GROUND SUPPORT AVIONICS
							31AIRCRAFT SURVIVABILITY EQUIPMENT70,91370,913
							32SURVIVABILITY CM5,8845,884
							33CMWS26,82551,825
							 UFR: Limited Interim Missile Warning System (LIMWS) Quick Reaction Capability[25,000]
							34COMMON INFRARED COUNTERMEASURES (CIRCM)6,33731,337
							 UFR: CIRCM B-Kits[25,000]
							OTHER SUPPORT
							35AVIONICS SUPPORT EQUIPMENT7,0387,038
							36COMMON GROUND EQUIPMENT47,40447,404
							37AIRCREW INTEGRATED SYSTEMS47,06647,066
							38AIR TRAFFIC CONTROL83,79084,905
							 UFR: Airspace Information System shelter and Alternate Workstation[1,115]
							39INDUSTRIAL FACILITIES1,3971,397
							40LAUNCHER, 2.75 ROCKET1,9111,911
							TOTAL AIRCRAFT PROCUREMENT, ARMY4,149,8945,037,068
							
							MISSILE PROCUREMENT, ARMY
							SURFACE-TO-AIR MISSILE SYSTEM
							1LOWER TIER AIR AND MISSILE DEFENSE (AMD)140,826140,826
							2MSE MISSILE459,0401,109,081
							 UFR: Additional MSE missiles[650,041]
							3INDIRECT FIRE PROTECTION CAPABILITY INC 2–I57,74238,742
							 Available prior year funds[–19,000]
							AIR-TO-SURFACE MISSILE SYSTEM
							5HELLFIRE SYS SUMMARY94,790104,860
							 UFR: Procures maximum Hellfire missile[10,070]
							6JOINT AIR-TO-GROUND MSLS (JAGM)178,432133,432
							 Excess due to delays[–45,000]
							ANTI-TANK/ASSAULT MISSILE SYS
							8JAVELIN (AAWS-M) SYSTEM SUMMARY110,123257,488
							 UFR: Procures additional Javelin[147,365]
							9TOW 2 SYSTEM SUMMARY85,85185,851
							10TOW 2 SYSTEM SUMMARY (AP)19,94919,949
							11GUIDED MLRS ROCKET (GMLRS)595,182609,682
							 UFR: Tooling and practice rounds[14,500]
							12MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)28,32134,651
							 UFR: Funds Reduced Range Practice Rockets[6,330]
							MODIFICATIONS
							15PATRIOT MODS329,073496,527
							 UFR: Procures additional ELES[167,454]
							16ATACMS MODS116,040185,440
							 UFR: Additional ATACMS[69,400]
							17GMLRS MOD531531
							18STINGER MODS63,09091,890
							 UFR: Maximizes Stinger[28,800]
							19AVENGER MODS62,93162,931
							20ITAS/TOW MODS3,5003,500
							21MLRS MODS138,235187,117
							 UFR: Procures M270A1 MLRS launchers[48,882]
							22HIMARS MODIFICATIONS9,5669,566
							AIR-TO-SURFACE MISSILE SYSTEM
							27HIMARS0435,728
							 UFR: Procures HIMARS launchers[435,728]
							SPARES AND REPAIR PARTS
							23SPARES AND REPAIR PARTS18,91518,915
							SUPPORT EQUIPMENT & FACILITIES
							24AIR DEFENSE TARGETS5,7285,728
							26PRODUCTION BASE SUPPORT1,1891,189
							TOTAL MISSILE PROCUREMENT, ARMY2,519,0544,033,624
							
							PROCUREMENT OF W&TCV, ARMY
							TRACKED COMBAT VEHICLES
							1BRADLEY PROGRAM0111,000
							 UFR: Recap 1 Infantry Battalion Set of M2A4[111,000]
							2ARMORED MULTI PURPOSE VEHICLE (AMPV)193,715193,715
							MODIFICATION OF TRACKED COMBAT VEHICLES
							4STRYKER (MOD)97,552793,052
							 UFR: Second SBCT set of 30mm[347,500]
							 UFR: Stryker ECP[348,000]
							6BRADLEY PROGRAM (MOD)444,851444,851
							7M109 FOV MODIFICATIONS64,23064,230
							8PALADIN INTEGRATED MANAGEMENT (PIM)646,413646,413
							9IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)72,402194,402
							 UFR: Procures one ABCT set of HERCULES (M88A2)[122,000]
							10ASSAULT BRIDGE (MOD)5,8555,855
							11ASSAULT BREACHER VEHICLE34,22194,221
							 UFR: Procures Assault Breacher Vehicles, Combat Dozer Blades, Full Width Mine Plows[60,000]
							12M88 FOV MODS4,8264,826
							13JOINT ASSAULT BRIDGE128,350128,350
							14M1 ABRAMS TANK (MOD)248,826469,826
							 UFR: Completes the first Brigade set of Trophy (NDI APS) for Abrams w/ ERI OCO (1 APS Set)[221,000]
							15ABRAMS UPGRADE PROGRAM275,000836,000
							 UFR: Recapitalization of 29 Abrams tanks to M1A2SEPv3[561,000]
							WEAPONS & OTHER COMBAT VEHICLES
							18M240 MEDIUM MACHINE GUN (7.62MM)1,9924,342
							 UFR: Procures additional[2,350]
							19MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S6,52026,520
							 UFR: Procures M3E1 light weight Carl Gustaf weapon systems[20,000]
							20MORTAR SYSTEMS21,45234,502
							 UFR: Procures M121 120mm Mortars [13,050]
							21XM320 GRENADE LAUNCHER MODULE (GLM)4,5245,323
							 UFR: Procures M320A1 40mm Grenade Launchers[799]
							23CARBINE43,15057,137
							 UFR: Procures M4A1 carbines[13,987]
							24COMMON REMOTELY OPERATED WEAPONS STATION75010,750
							 UFR: Accelerate CROWS modifications[10,000]
							25HANDGUN8,3268,704
							 UFR: Procures Modular Handgun Systems[378]
							MOD OF WEAPONS AND OTHER COMBAT VEH
							26MK–19 GRENADE MACHINE GUN MODS2,0002,000
							27M777 MODS3,98589,772
							 UFR: Funds M777 lightweight towed howitzers[85,787]
							28M4 CARBINE MODS31,31531,315
							29M2 50 CAL MACHINE GUN MODS47,41452,670
							 UFR: Procures M2A1 .50cal machine[2,350]
							 UFR: Procures Mk93 MG mounts, M2A1 .50cal MGs, M205 tripods[2,906]
							30M249 SAW MACHINE GUN MODS3,3393,339
							31M240 MEDIUM MACHINE GUN MODS4,57711,159
							 UFR: Procures M192 tripods, M240B 7.62mm, M240L 7.62mm, Gun Optics[6,582]
							32SNIPER RIFLES MODIFICATIONS1,4881,488
							33M119 MODIFICATIONS12,67812,678
							34MORTAR MODIFICATION3,9983,998
							35MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)2,2192,219
							SUPPORT EQUIPMENT & FACILITIES
							36ITEMS LESS THAN $5.0M (WOCV-WTCV)5,0757,788
							 UFR: Procures M150 Rifle Combat Optic (RCO); M68 Close Combat Optics (CCO)[2,713]
							37PRODUCTION BASE SUPPORT (WOCV-WTCV)992992
							39SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,5731,573
							TOTAL PROCUREMENT OF W&TCV, ARMY2,423,6084,355,010
							
							PROCUREMENT OF AMMUNITION, ARMY
							SMALL/MEDIUM CAL AMMUNITION
							1CTG, 5.56MM, ALL TYPES39,76746,992
							 UFR: Additional ammunition[7,225]
							2CTG, 7.62MM, ALL TYPES46,80461,704
							 UFR: Additional ammunition[14,900]
							3CTG, HANDGUN, ALL TYPES10,41310,503
							 UFR: Additional ammunition[90]
							4CTG, .50 CAL, ALL TYPES62,83771,727
							 UFR: Additional ammunition[8,890]
							5CTG, 20MM, ALL TYPES8,2088,208
							6CTG, 25MM, ALL TYPES8,64040,502
							 UFR: Additional ammunition[31,862]
							7CTG, 30MM, ALL TYPES76,85079,000
							 UFR: Additional ammunition[2,150]
							8CTG, 40MM, ALL TYPES108,189125,380
							 UFR: Additional ammunition[17,191]
							MORTAR AMMUNITION
							960MM MORTAR, ALL TYPES57,35959,865
							 UFR: Additional ammunition[2,506]
							1081MM MORTAR, ALL TYPES49,47152,580
							 UFR: Additional mortar[3,109]
							11120MM MORTAR, ALL TYPES91,528109,720
							 UFR: Additional 120mm[18,192]
							TANK AMMUNITION
							12CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES133,500173,800
							 UFR: Additional Tank cartridge[40,300]
							ARTILLERY AMMUNITION
							13ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES44,20044,200
							14ARTILLERY PROJECTILE, 155MM, ALL TYPES187,149346,330
							 UFR: Additional ammunition[159,181]
							15PROJ 155MM EXTENDED RANGE M98249,000282,500
							 UFR: Excalibur[233,500]
							16ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL83,046163,768
							 UFR: Additional PGK, prop charges, artillery fuzes[48,601]
							 UFR: Required to execute simultaneous OPLAN[32,121]
							MINES
							17MINES & CLEARING CHARGES, ALL TYPES3,9426,992
							 UFR: Additional ammunition[3,050]
							ROCKETS
							19SHOULDER LAUNCHED MUNITIONS, ALL TYPES5,00066,881
							 UFR: Additional rockets, grenades[61,881]
							20ROCKET, HYDRA 70, ALL TYPES161,155229,242
							 UFR: Additional APKWS[68,087]
							OTHER AMMUNITION
							21CAD/PAD, ALL TYPES7,4417,441
							22DEMOLITION MUNITIONS, ALL TYPES19,34521,606
							 UFR: Additional munitions[2,261]
							23GRENADES, ALL TYPES22,75948,120
							 UFR: Additional ammunition[25,361]
							24SIGNALS, ALL TYPES2,5833,412
							 UFR: Additional signal munitions[829]
							25SIMULATORS, ALL TYPES13,08413,534
							 UFR: Additional signal munitions[450]
							MISCELLANEOUS
							26AMMO COMPONENTS, ALL TYPES12,23712,237
							27NON-LETHAL AMMUNITION, ALL TYPES1,5001,650
							 UFR: Non-Lethal Hand Grenade Munitions[150]
							28ITEMS LESS THAN $5 MILLION (AMMO)10,73014,395
							 UFR: Additional ammunition[3,665]
							29AMMUNITION PECULIAR EQUIPMENT16,42516,425
							30FIRST DESTINATION TRANSPORTATION (AMMO)15,22115,221
							PRODUCTION BASE SUPPORT
							32INDUSTRIAL FACILITIES329,356429,356
							 UFR: Upgrade at GOCO Army ammuntion plants[100,000]
							33CONVENTIONAL MUNITIONS DEMILITARIZATION197,825197,825
							34ARMS INITIATIVE3,7193,719
							TOTAL PROCUREMENT OF AMMUNITION, ARMY1,879,2832,764,835
							
							OTHER PROCUREMENT, ARMY
							TACTICAL VEHICLES
							1TACTICAL TRAILERS/DOLLY SETS9,71610,871
							 UFR: Provides self-haul capability to Engineer Construction Units[1,155]
							2SEMITRAILERS, FLATBED:14,15141,151
							 UFR: Procures 100 % of equipment shortage in Europe for M872[27,000]
							3AMBULANCE, 4 LITTER, 5/4 TON, 4X453,00068,593
							 UFR: Procures HMMWV ambulances[15,000]
							 UFR: Support increased end-strength[593]
							4GROUND MOBILITY VEHICLES (GMV)40,93540,935
							6JOINT LIGHT TACTICAL VEHICLE804,440804,440
							7TRUCK, DUMP, 20T (CCE)967967
							8FAMILY OF MEDIUM TACTICAL VEH (FMTV)78,650263,872
							 UFR: Procures vehicles[185,222]
							9FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP19,40419,404
							10FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)81,65689,099
							 UFR: Procures Forward Repair Systems (FRS)[7,443]
							11PLS ESP7,12959,804
							 UFR: Provides transportion of ammunition and break-bulk cargo[52,675]
							13TACTICAL WHEELED VEHICLE PROTECTION KITS43,04043,040
							14MODIFICATION OF IN SVC EQUIP83,940191,667
							 UFR: Additional Buffalo and MMPV[107,727]
							NON-TACTICAL VEHICLES
							16HEAVY ARMORED SEDAN269269
							17PASSENGER CARRYING VEHICLES1,3201,320
							18NONTACTICAL VEHICLES, OTHER6,9646,964
							COMM—JOINT COMMUNICATIONS
							19WIN-T—GROUND FORCES TACTICAL NETWORK420,4920
							 Early to need[–420,492]
							20SIGNAL MODERNIZATION PROGRAM92,71892,718
							21TACTICAL NETWORK TECHNOLOGY MOD IN SVC150,497150,497
							22JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY6,0656,065
							23JCSE EQUIPMENT (USREDCOM)5,0515,051
							COMM—SATELLITE COMMUNICATIONS
							24DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS161,383161,383
							25TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS62,60062,600
							26SHF TERM11,62211,622
							28SMART-T (SPACE)6,7996,799
							29GLOBAL BRDCST SVC—GBS7,06518,065
							 UFR: Procures Global Broadcast Systems[11,000]
							31ENROUTE MISSION COMMAND (EMC)21,66721,667
							COMM—COMBAT SUPPORT COMM
							33MOD-IN-SERVICE PROFILER7070
							COMM—C3 SYSTEM
							34ARMY GLOBAL CMD & CONTROL SYS (AGCCS)2,6582,658
							COMM—COMBAT COMMUNICATIONS
							36HANDHELD MANPACK SMALL FORM FIT (HMS)355,351355,351
							37MID-TIER NETWORKING VEHICULAR RADIO (MNVR)25,10025,100
							38RADIO TERMINAL SET, MIDS LVT(2)11,16011,160
							40TRACTOR DESK2,0412,041
							41TRACTOR RIDE5,53413,734
							 UFR: Procurement of Offensive Cyber Operations[8,200]
							42SPIDER APLA REMOTE CONTROL UNIT996996
							43SPIDER FAMILY OF NETWORKED MUNITIONS INCR4,5006,858
							 UFR: Procures SPIDER INC 1A systems[2,358]
							45TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM4,4114,411
							46UNIFIED COMMAND SUITE15,27515,275
							47FAMILY OF MED COMM FOR COMBAT CASUALTY CARE15,96415,964
							COMM—INTELLIGENCE COMM
							49CI AUTOMATION ARCHITECTURE9,5609,560
							50DEFENSE MILITARY DECEPTION INITIATIVE4,0304,030
							INFORMATION SECURITY
							54COMMUNICATIONS SECURITY (COMSEC)107,804131,082
							 UFR: Security Data System and End Cyrptographic Units[23,278]
							55DEFENSIVE CYBER OPERATIONS53,43661,436
							 UFR: Funds Deployable DCO Systems for COMPO 2&3 Cyber Protection Teams[8,000]
							56INSIDER THREAT PROGRAM—UNIT ACTIVITY MONITO690690
							57PERSISTENT CYBER TRAINING ENVIRONMENT4,0004,000
							COMM—LONG HAUL COMMUNICATIONS
							58BASE SUPPORT COMMUNICATIONS43,75143,751
							COMM—BASE COMMUNICATIONS
							59INFORMATION SYSTEMS118,101118,101
							60EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,4904,490
							61HOME STATION MISSION COMMAND CENTERS (HSMCC)20,05020,050
							62INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM186,251186,251
							ELECT EQUIP—TACT INT REL ACT (TIARA)
							65JTT/CIBS-M12,15419,754
							 UFR: Procures critical spare parts[7,600]
							68DCGS-A (MIP)274,782124,782
							 Changing tactical requirements[–150,000]
							70TROJAN (MIP)16,05229,212
							 UFR: Procures TROJAN SPIRIT[13,160]
							71MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)51,03451,034
							72CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,8157,891
							 UFR: Provides CI/HUMINT Automated Reporting and Collection System capabilities[76]
							73CLOSE ACCESS TARGET RECONNAISSANCE (CATR)8,0508,050
							74MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M567567
							ELECT EQUIP—ELECTRONIC WARFARE (EW)
							76LIGHTWEIGHT COUNTER MORTAR RADAR20,45920,459
							77EW PLANNING & MANAGEMENT TOOLS (EWPMT)5,8055,805
							78AIR VIGILANCE (AV)5,3485,348
							81COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES469469
							82CI MODERNIZATION285285
							ELECT EQUIP—TACTICAL SURV. (TAC SURV)
							83SENTINEL MODS28,491100,491
							 UFR: Procures additional Sentinal Radars[72,000]
							84NIGHT VISION DEVICES166,493231,498
							 New night vision testing devices[2,500]
							 UFR: Accelerates fielding of the LTLM[15,749]
							 UFR: AN/PVS–14 Night Vision Goggles[5,414]
							 UFR: Enhanced Night Vision Goggles[4,608]
							 UFR: Security Force Assistance Bde[36,734]
							85SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF13,94716,097
							 UFR: Procures Small Tactical Optical Rifle Mounted laser range finder[2,150]
							87INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS21,380598,663
							 UFR: IFPC/Avernger Battalions and Warn Suites[577,283]
							88FAMILY OF WEAPON SIGHTS (FWS)59,10559,105
							89ARTILLERY ACCURACY EQUIP2,1292,129
							91JOINT BATTLE COMMAND—PLATFORM (JBC-P)282,549402,971
							 UFR: Replenishes Joint Battle Command- Platform[120,422]
							92JOINT EFFECTS TARGETING SYSTEM (JETS)48,66448,664
							93MOD OF IN-SVC EQUIP (LLDR)5,1985,198
							94COMPUTER BALLISTICS: LHMBC XM328,1178,117
							95MORTAR FIRE CONTROL SYSTEM31,81352,513
							 UFR: Procures Mortar Fire Control systems (M95, M96)[20,700]
							96COUNTERFIRE RADARS329,057393,257
							 UFR: Procures AN/TPQ–53 Counterfire Target Acquisition Radar System[64,200]
							ELECT EQUIP—TACTICAL C2 SYSTEMS
							97FIRE SUPPORT C2 FAMILY8,70013,458
							 UFR: Additional Advanced Field Artillery Tactical Data System (AFATDS)[4,758]
							98AIR & MSL DEFENSE PLANNING & CONTROL SYS26,635123,613
							 UFR: Supports fielding (AMD) mission command assets to a Army Corps HQ[96,978]
							100LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,9921,992
							101NETWORK MANAGEMENT INITIALIZATION AND SERVICE15,17915,179
							102MANEUVER CONTROL SYSTEM (MCS)132,572137,391
							 UFR: Tactical Mission Command Equipment[4,819]
							103GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)37,20137,201
							104INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP16,14016,140
							105RECONNAISSANCE AND SURVEYING INSTRUMENT SET6,09325,848
							 UFR: Procures Engineer Instrument Set Field Reconnaissance and Survey Kits[19,755]
							106MOD OF IN-SVC EQUIPMENT (ENFIRE)1,1342,593
							 UFR: Support Security Force Assistance Bde[1,459]
							ELECT EQUIP—AUTOMATION
							107ARMY TRAINING MODERNIZATION11,57511,575
							108AUTOMATED DATA PROCESSING EQUIP91,98376,983
							 Accelerate commercial IT solutions[–15,000]
							109GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM4,4654,465
							110HIGH PERF COMPUTING MOD PGM (HPCMP)66,36366,363
							111CONTRACT WRITING SYSTEM1,0011,001
							112RESERVE COMPONENT AUTOMATION SYS (RCAS)26,18326,183
							ELECT EQUIP—AUDIO VISUAL SYS (A/V)
							113TACTICAL DIGITAL MEDIA4,4414,441
							114ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)3,41416,414
							 UFR: Accelerate procurement of Global Positioning System-Survey[3,000]
							 UFR: Procures Automated Integrated Survey Instrument (AISI) systems[10,000]
							ELECT EQUIP—SUPPORT
							115PRODUCTION BASE SUPPORT (C-E)499499
							116BCT EMERGING TECHNOLOGIES25,05025,050
							CLASSIFIED PROGRAMS
							185CLASSIFIED PROGRAMS4,8194,819
							CHEMICAL DEFENSIVE EQUIPMENT
							117PROTECTIVE SYSTEMS1,6131,613
							118FAMILY OF NON-LETHAL EQUIPMENT (FNLE)9,6969,696
							120CBRN DEFENSE11,11011,110
							BRIDGING EQUIPMENT
							121TACTICAL BRIDGING16,61016,610
							122TACTICAL BRIDGE, FLOAT-RIBBON21,76143,761
							 UFR: Procures Bridge Erection Boats[22,000]
							124COMMON BRIDGE TRANSPORTER (CBT) RECAP21,04671,446
							 UFR: Procure Common Bridge Transporters[50,400]
							ENGINEER (NON-CONSTRUCTION) EQUIPMENT
							125HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST5,00010,600
							 UFR: Procures hand held mine detectors[5,600]
							126GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)32,44243,262
							 UFR: Equipment for 15th and 16th ABCT[10,820]
							127AREA MINE DETECTION SYSTEM (AMDS)10,57110,571
							128HUSKY MOUNTED DETECTION SYSTEM (HMDS)21,69524,095
							 UFR: Procures Husky Mounted Detection System[2,400]
							129ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,51619,616
							 UFR: Procures M160s[15,100]
							130EOD ROBOTICS SYSTEMS RECAPITALIZATION10,07321,073
							 UFR: Procures the Talon 5A robot[11,000]
							131ROBOTICS AND APPLIQUE SYSTEMS3,0003,000
							133REMOTE DEMOLITION SYSTEMS5,8477,039
							 UFR: Procures Radio Frequency Remote Activated Munitions[1,192]
							134< $5M, COUNTERMINE EQUIPMENT1,5301,530
							135FAMILY OF BOATS AND MOTORS4,3024,302
							COMBAT SERVICE SUPPORT EQUIPMENT
							136HEATERS AND ECU'S7,40516,461
							 UFR: Procures Improved Environmental Control Units[9,056]
							137SOLDIER ENHANCEMENT1,0951,095
							138PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)5,3905,390
							139GROUND SOLDIER SYSTEM38,21948,027
							 UFR: Procures NETT Warrior[9,808]
							140MOBILE SOLDIER POWER10,45612,018
							 UFR: Procures ISPDS-C systems for a Security Forces Assistance Bde[1,562]
							142FIELD FEEDING EQUIPMENT15,34029,780
							 UFR: BCT support equipment[14,440]
							143CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM30,60730,607
							144FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS10,42620,162
							 UFR: Engineering equipment[9,736]
							PETROLEUM EQUIPMENT
							146QUALITY SURVEILLANCE EQUIPMENT6,9036,903
							147DISTRIBUTION SYSTEMS, PETROLEUM & WATER47,59747,597
							MEDICAL EQUIPMENT
							148COMBAT SUPPORT MEDICAL43,34343,343
							MAINTENANCE EQUIPMENT
							149MOBILE MAINTENANCE EQUIPMENT SYSTEMS33,77455,365
							 UFR: Shop equipment[21,591]
							150ITEMS LESS THAN $5.0M (MAINT EQ)2,7283,682
							 UFR: Additional equipment for growing Army[954]
							CONSTRUCTION EQUIPMENT
							151GRADER, ROAD MTZD, HVY, 6X4 (CCE)98915,719
							 UFR: Procures 48 Graders for the 16th ABCT[14,730]
							152SCRAPERS, EARTHMOVING11,18011,180
							155ALL TERRAIN CRANES8,93511,935
							 UFR: Procures cranes to support bridging assets[3,000]
							157HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)64,33984,899
							 UFR: Procures HMEE for the 16th ABCT[20,560]
							158ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP2,5632,563
							160CONST EQUIP ESP19,03289,711
							 UFR: Procures Engineer Mission Module—Water Distributors and 31 Vibratory Rollers[7,000]
							 UFR: Procures T9 Dozers and Armor Kits [63,679]
							161ITEMS LESS THAN $5.0M (CONST EQUIP)6,89916,911
							 UFR: Procures 2 Vibratory Plate Compactors (VPC) for the 16th ABCT[10,012]
							RAIL FLOAT CONTAINERIZATION EQUIPMENT
							162ARMY WATERCRAFT ESP20,11020,110
							163ITEMS LESS THAN $5.0M (FLOAT/RAIL)2,8772,877
							GENERATORS
							164GENERATORS AND ASSOCIATED EQUIP115,635142,845
							 UFR: Additional equipment for growing Army[27,210]
							165TACTICAL ELECTRIC POWER RECAPITALIZATION7,4367,436
							MATERIAL HANDLING EQUIPMENT
							166FAMILY OF FORKLIFTS9,00010,635
							 UFR: Procures additonal 5K LCRTF[1,635]
							TRAINING EQUIPMENT
							167COMBAT TRAINING CENTERS SUPPORT88,88888,888
							168TRAINING DEVICES, NONSYSTEM285,989285,989
							169CLOSE COMBAT TACTICAL TRAINER45,71845,718
							170AVIATION COMBINED ARMS TACTICAL TRAINER30,56830,568
							171GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING5,4065,406
							TEST MEASURE AND DIG EQUIPMENT (TMD)
							172CALIBRATION SETS EQUIPMENT5,5645,564
							173INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)30,14430,144
							174TEST EQUIPMENT MODERNIZATION (TEMOD)7,7718,296
							 UFR: Test Equipment Modernization systems (TEMOD)[525]
							OTHER SUPPORT EQUIPMENT
							175M25 STABILIZED BINOCULAR3,9563,956
							176RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT5,00010,000
							 UFR: Support 10 initiatives per year[5,000]
							177PHYSICAL SECURITY SYSTEMS (OPA3)60,04760,047
							178BASE LEVEL COMMON EQUIPMENT13,23913,239
							179MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)60,192120,326
							 UFR: Additional support equipment[60,134]
							180PRODUCTION BASE SUPPORT (OTH)2,2712,271
							181SPECIAL EQUIPMENT FOR USER TESTING5,3195,319
							182TRACTOR YARD5,9355,935
							186INTELLIGENT REMOTE IMAGING SPECTOMETER—GROUND SYSTEM08,600
							 UFR: Development of six focal plan arrays[8,600]
							187FORCE PROVIDER EXPEDITIONARY027,700
							 UFR: Procures Force Providers Battle-loss and components for RESET[27,700]
							188HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV0132,250
							 UFR: Procures HEMTTS[132,250]
							189 FIRE PROTECTION TYPE I054
							 UFR: Procures Fire Protection Type 1 sets[54]
							OPA2
							184INITIAL SPARES—C&E38,26914,329
							 Early to need[–23,940]
							TOTAL OTHER PROCUREMENT, ARMY6,469,3317,960,663
							
							JOINT IMPROVISED-THREAT DEFEAT FUND
							NETWORK ATTACK
							1RAPID ACQUISITION AND THREAT RESPONSE14,44214,442
							TOTAL JOINT IMPROVISED-THREAT DEFEAT FUND14,44214,442
							
							AIRCRAFT PROCUREMENT, NAVY
							COMBAT AIRCRAFT
							2F/A–18E/F (FIGHTER) HORNET1,200,1461,939,146
							 UFR: Additional F/A–18 E/F Super Hornets[739,000]
							3F/A–18E/F (FIGHTER) HORNET (AP)52,97152,971
							4JOINT STRIKE FIGHTER CV582,3241,382,324
							 UFR: Additional F–35C[800,000]
							5JOINT STRIKE FIGHTER CV (AP)263,112263,112
							6JSF STOVL2,398,1392,923,739
							 UFR: Additional F–35B[525,600]
							7JSF STOVL (AP)413,450413,450
							8CH–53K (HEAVY LIFT)567,605847,805
							 UFR: Additional CH–53K[280,200]
							9CH–53K (HEAVY LIFT) (AP)147,046147,046
							10V–22 (MEDIUM LIFT)677,4041,239,868
							 Multi-year savings[–10,000]
							 UFR: Additional MV–22/V–22[180,464]
							 UFR: Additional MV–22B[392,000]
							11V–22 (MEDIUM LIFT) (AP)27,42227,422
							12H–1 UPGRADES (UH–1Y/AH–1Z)678,429898,929
							 UFR: Additional AH–1Z[220,500]
							13H–1 UPGRADES (UH–1Y/AH–1Z) (AP)42,08242,082
							16P–8A POSEIDON1,245,2512,256,251
							 UFR: Additional P–8A Poseidon[1,011,000]
							17P–8A POSEIDON (AP)140,333140,333
							18E–2D ADV HAWKEYE733,910733,910
							19E–2D ADV HAWKEYE (AP)102,026102,026
							OTHER AIRCRAFT
							22KC–130J129,577472,277
							 UFR: Additional KC–130J[342,700]
							23KC–130J (AP)25,49725,497
							24MQ–4 TRITON522,126522,126
							25MQ–4 TRITON (AP)57,26657,266
							26MQ–8 UAV49,47249,472
							27OTHER SUPPORT AIRCRAFT059,200
							27STUASL0 UAV880880
							 UFR: Procure additional aircraft[59,200]
							71C–40A AIRCRAFT PROCUREMENT0215,000
							 UFR: Procure additional aircraft[215,000]
							MODIFICATION OF AIRCRAFT
							30AEA SYSTEMS52,96052,960
							31AV–8 SERIES43,55543,555
							32ADVERSARY2,5652,565
							33F–18 SERIES1,043,6611,124,761
							 UFR: ALQ–214 USMC Retrofit[65,100]
							 UFR: ALR–67 Retrofit A-KITS and Partial B-Kits[16,000]
							34H–53 SERIES38,71238,712
							35SH–60 SERIES95,33395,333
							36H–1 SERIES101,886101,886
							37EP–3 SERIES7,2317,231
							38P–3 SERIES700700
							39E–2 SERIES97,56397,563
							40TRAINER A/C SERIES8,1848,184
							41C–2A18,67318,673
							42C–130 SERIES83,54183,541
							43FEWSG630630
							44CARGO/TRANSPORT A/C SERIES10,07510,075
							45E–6 SERIES223,508223,508
							46EXECUTIVE HELICOPTERS SERIES38,78738,787
							47SPECIAL PROJECT AIRCRAFT8,3048,304
							48T–45 SERIES148,071148,071
							49POWER PLANT CHANGES19,82719,827
							50JPATS SERIES27,00727,007
							51COMMON ECM EQUIPMENT146,642146,642
							52COMMON AVIONICS CHANGES123,507123,507
							53COMMON DEFENSIVE WEAPON SYSTEM2,3172,317
							54ID SYSTEMS49,52449,524
							55P–8 SERIES18,66518,665
							56MAGTF EW FOR AVIATION10,11110,111
							57MQ–8 SERIES32,36132,361
							59V–22 (TILT/ROTOR ACFT) OSPREY228,321228,321
							60F–35 STOVL SERIES34,96334,963
							61F–35 CV SERIES31,68931,689
							62QRC24,76624,766
							63MQ–4 SERIES39,99639,996
							AIRCRAFT SPARES AND REPAIR PARTS
							64SPARES AND REPAIR PARTS1,681,9141,981,658
							 UFR: C–40A Spares[12,600]
							 UFR: CH–53K Spares[7,500]
							 UFR: F–35B Spares[91,000]
							 UFR: Fund to max executable[168,000]
							 UFR: KC–130J Spares[12,844]
							 UFR: UC–12W Spares[7,800]
							AIRCRAFT SUPPORT EQUIP & FACILITIES
							65COMMON GROUND EQUIPMENT388,052405,552
							 UFR: F/A–18C/D Training Systems[17,500]
							66AIRCRAFT INDUSTRIAL FACILITIES24,61324,613
							67WAR CONSUMABLES39,61439,614
							68OTHER PRODUCTION CHARGES1,4631,463
							69SPECIAL SUPPORT EQUIPMENT48,50048,500
							70FIRST DESTINATION TRANSPORTATION1,9761,976
							TOTAL AIRCRAFT PROCUREMENT, NAVY15,056,23520,210,243
							
							WEAPONS PROCUREMENT, NAVY
							MODIFICATION OF MISSILES
							1TRIDENT II MODS1,143,5951,143,595
							SUPPORT EQUIPMENT & FACILITIES
							2MISSILE INDUSTRIAL FACILITIES7,0867,086
							STRATEGIC MISSILES
							3TOMAHAWK134,375134,375
							TACTICAL MISSILES
							4AMRAAM197,109209,109
							 UFR: Munitions Wholeness[12,000]
							5SIDEWINDER79,69279,692
							6JSOW5,4875,487
							7STANDARD MISSILE510,875510,875
							8SMALL DIAMETER BOMB II20,96820,968
							9RAM58,587106,587
							 UFR: Additional RAM BLK II[48,000]
							10JOINT AIR GROUND MISSILE (JAGM)3,7893,789
							13STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)3,12212,522
							 UFR: AGM–176A Griffin Missile Qualifications[9,400]
							14AERIAL TARGETS124,757124,757
							15OTHER MISSILE SUPPORT3,4203,420
							16LRASM74,73374,733
							MODIFICATION OF MISSILES
							17ESSM74,52474,524
							19HARPOON MODS17,30017,300
							20HARM MODS183,368183,368
							21STANDARD MISSILES MODS11,72911,729
							SUPPORT EQUIPMENT & FACILITIES
							22WEAPONS INDUSTRIAL FACILITIES4,0214,021
							23FLEET SATELLITE COMM FOLLOW-ON46,35746,357
							ORDNANCE SUPPORT EQUIPMENT
							25ORDNANCE SUPPORT EQUIPMENT47,15947,159
							TORPEDOES AND RELATED EQUIP
							26SSTD5,2405,240
							27MK–48 TORPEDO44,77144,771
							28ASW TARGETS12,39912,399
							MOD OF TORPEDOES AND RELATED EQUIP
							29MK–54 TORPEDO MODS104,044104,044
							30MK–48 TORPEDO ADCAP MODS38,95438,954
							31QUICKSTRIKE MINE10,33710,337
							SUPPORT EQUIPMENT
							32TORPEDO SUPPORT EQUIPMENT70,38370,383
							33ASW RANGE SUPPORT3,8643,864
							DESTINATION TRANSPORTATION
							34FIRST DESTINATION TRANSPORTATION3,9613,961
							GUNS AND GUN MOUNTS
							35SMALL ARMS AND WEAPONS11,33211,332
							MODIFICATION OF GUNS AND GUN MOUNTS
							36CIWS MODS72,69872,698
							37COAST GUARD WEAPONS38,93138,931
							38GUN MOUNT MODS76,02576,025
							39LCS MODULE WEAPONS13,11013,110
							40CRUISER MODERNIZATION WEAPONS34,82534,825
							41AIRBORNE MINE NEUTRALIZATION SYSTEMS16,92516,925
							SPARES AND REPAIR PARTS
							43SPARES AND REPAIR PARTS110,255110,255
							TOTAL WEAPONS PROCUREMENT, NAVY3,420,1073,489,507
							
							PROCUREMENT OF AMMO, NAVY & MC
							NAVY AMMUNITION
							1GENERAL PURPOSE BOMBS34,88234,882
							2JDAM57,34357,343
							3AIRBORNE ROCKETS, ALL TYPES79,31879,318
							4MACHINE GUN AMMUNITION14,11214,112
							5PRACTICE BOMBS47,02747,027
							6CARTRIDGES & CART ACTUATED DEVICES57,71857,718
							7AIR EXPENDABLE COUNTERMEASURES65,90865,908
							8JATOS2,8952,895
							105 INCH/54 GUN AMMUNITION22,11222,112
							11INTERMEDIATE CALIBER GUN AMMUNITION12,80412,804
							12OTHER SHIP GUN AMMUNITION41,59441,594
							13SMALL ARMS & LANDING PARTY AMMO49,40149,401
							14PYROTECHNIC AND DEMOLITION9,4959,495
							16AMMUNITION LESS THAN $5 MILLION3,0803,080
							MARINE CORPS AMMUNITION
							20MORTARS24,11849,618
							 UFR: Additional 60mm Full Range Practice Rounds[11,000]
							 UFR: Additional 81mm Full Range Practice Rounds[14,500]
							23DIRECT SUPPORT MUNITIONS64,04564,045
							24INFANTRY WEAPONS AMMUNITION91,45691,456
							29COMBAT SUPPORT MUNITIONS11,78811,788
							32AMMO MODERNIZATION17,86217,862
							33ARTILLERY MUNITIONS79,42796,427
							 UFR: Additional training rounds[17,000]
							34ITEMS LESS THAN $5 MILLION5,9605,960
							TOTAL PROCUREMENT OF AMMO, NAVY & MC792,345834,845
							
							SHIPBUILDING AND CONVERSION, NAVY
							FLEET BALLISTIC MISSILE SHIPS
							1OHIO REPLACEMENT SUBMARINE (AP)842,853842,853
							OTHER WARSHIPS
							2CARRIER REPLACEMENT PROGRAM4,441,7724,141,772
							 Unjustified cost growth[–300,000]
							4VIRGINIA CLASS SUBMARINE3,305,3153,305,315
							5VIRGINIA CLASS SUBMARINE (AP)1,920,5963,093,596
							 3rd FY20 SSN or SIB expansion[450,000]
							 Additional EOQ funding Blk V MYP[750,000]
							 NSBDF Savings[–27,000]
							6CVN REFUELING OVERHAULS1,604,8901,604,890
							7CVN REFUELING OVERHAULS (AP)75,89775,897
							8DDG 1000223,968173,968
							 Unjustified cost growth[–50,000]
							9DDG–513,499,0795,058,079
							 Available prior year funds[–225,000]
							 Procure 1 additional DDG–51[1,750,000]
							 UFR: SSEE Inc F for DDG[34,000]
							10DDG–51 (AP)90,336390,336
							 EOQ for FY18–22 MYP contract[300,000]
							11LITTORAL COMBAT SHIP636,146596,146
							 Unit price adjustment[–40,000]
							AMPHIBIOUS SHIPS
							12LX(R) OR LPD–3001,000,000
							 Incremental funding for LX(R) or LPD–30[1,000,000]
							15LHA REPLACEMENT1,710,9271,710,927
							AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST
							18TAO FLEET OILER465,988465,988
							19TAO FLEET OILER (AP)75,06875,068
							20TOWING, SALVAGE, AND RESCUE SHIP (ATS)76,20476,204
							23LCU 170031,85031,850
							24OUTFITTING548,703510,503
							 Post-delivery funds early to need[–38,200]
							25SHIP TO SHORE CONNECTOR212,554509,554
							 Quantity unit price adjustment[–15,000]
							 UFR: 5 additional Ship-to-Shore Connector[312,000]
							26SERVICE CRAFT23,99462,994
							 UFR: Berthing barge[39,000]
							29COMPLETION OF PY SHIPBUILDING PROGRAMS117,542117,542
							30ESB0661,000
							 Procure additional ESB[661,000]
							32CABLE SHIP0250,000
							 Procure cable ship[250,000]
							TOTAL SHIPBUILDING AND CONVERSION, NAVY19,903,68224,754,482
							
							OTHER PROCUREMENT, NAVY
							SHIP PROPULSION EQUIPMENT
							3SURFACE POWER EQUIPMENT41,91041,910
							4HYBRID ELECTRIC DRIVE (HED)6,3310
							 Unjustified cost growth[–6,331]
							GENERATORS
							5SURFACE COMBATANT HM&E27,39227,392
							NAVIGATION EQUIPMENT
							6OTHER NAVIGATION EQUIPMENT65,94365,943
							OTHER SHIPBOARD EQUIPMENT
							8SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG151,240180,240
							 UFR: 3 Submarine Warfare Federated Tactical Systems[29,000]
							9DDG MOD603,355603,355
							10FIREFIGHTING EQUIPMENT15,88715,887
							11COMMAND AND CONTROL SWITCHBOARD2,2402,240
							12LHA/LHD MIDLIFE30,28730,287
							14POLLUTION CONTROL EQUIPMENT17,29317,293
							15SUBMARINE SUPPORT EQUIPMENT27,99027,990
							16VIRGINIA CLASS SUPPORT EQUIPMENT46,61046,610
							17LCS CLASS SUPPORT EQUIPMENT47,9555,355
							 Procurement ahead of need[–42,600]
							18SUBMARINE BATTERIES17,59417,594
							19LPD CLASS SUPPORT EQUIPMENT61,90861,908
							21STRATEGIC PLATFORM SUPPORT EQUIP15,81215,812
							22DSSP EQUIPMENT4,1784,178
							23CG MODERNIZATION306,050306,050
							24LCAC5,5075,507
							25UNDERWATER EOD PROGRAMS55,92255,922
							26ITEMS LESS THAN $5 MILLION96,90996,909
							27CHEMICAL WARFARE DETECTORS3,0363,036
							28SUBMARINE LIFE SUPPORT SYSTEM10,36410,364
							REACTOR PLANT EQUIPMENT
							29REACTOR POWER UNITS324,925324,925
							30REACTOR COMPONENTS534,468534,468
							OCEAN ENGINEERING
							31DIVING AND SALVAGE EQUIPMENT10,61910,619
							SMALL BOATS
							32STANDARD BOATS46,09446,094
							PRODUCTION FACILITIES EQUIPMENT
							34OPERATING FORCES IPE191,541191,541
							OTHER SHIP SUPPORT
							36LCS COMMON MISSION MODULES EQUIPMENT34,66634,666
							37LCS MCM MISSION MODULES55,87084,770
							 Procurement ahead of need[–5,100]
							 UFR: Additional MCM USV[34,000]
							39LCS SUW MISSION MODULES52,96052,960
							40LCS IN-SERVICE MODERNIZATION74,426158,426
							 UFR: LCS modernization for increased lethatlity[84,000]
							LOGISTIC SUPPORT
							42LSD MIDLIFE & MODERNIZATION89,53689,536
							SHIP SONARS
							43SPQ–9B RADAR30,08630,086
							44AN/SQQ–89 SURF ASW COMBAT SYSTEM102,222102,222
							46SSN ACOUSTIC EQUIPMENT287,553314,553
							 UFR: 3 Submarine Warfare Federated Tactical Systems[27,000]
							47UNDERSEA WARFARE SUPPORT EQUIPMENT13,65313,653
							ASW ELECTRONIC EQUIPMENT
							49SUBMARINE ACOUSTIC WARFARE SYSTEM21,44921,449
							50SSTD12,86712,867
							51FIXED SURVEILLANCE SYSTEM300,102300,102
							52SURTASS30,18040,180
							 UFR: 1 Additional[10,000]
							ELECTRONIC WARFARE EQUIPMENT
							54AN/SLQ–32240,433240,433
							RECONNAISSANCE EQUIPMENT
							55SHIPBOARD IW EXPLOIT187,007227,007
							 UFR: 3 SSEE Increment F and Paragon/Graywing[40,000]
							56AUTOMATED IDENTIFICATION SYSTEM (AIS)510510
							OTHER SHIP ELECTRONIC EQUIPMENT
							58COOPERATIVE ENGAGEMENT CAPABILITY23,89227,892
							 UFR: CEC IFF Mode 5 Acceleration[4,000]
							60NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)10,74110,741
							61ATDLS38,01638,016
							62NAVY COMMAND AND CONTROL SYSTEM (NCCS)4,5124,512
							63MINESWEEPING SYSTEM REPLACEMENT31,53131,531
							64SHALLOW WATER MCM8,7968,796
							65NAVSTAR GPS RECEIVERS (SPACE)15,92315,923
							66AMERICAN FORCES RADIO AND TV SERVICE2,7302,730
							67STRATEGIC PLATFORM SUPPORT EQUIP6,8896,889
							AVIATION ELECTRONIC EQUIPMENT
							70ASHORE ATC EQUIPMENT71,88271,882
							71AFLOAT ATC EQUIPMENT44,61144,611
							77ID SYSTEMS21,23921,239
							78NAVAL MISSION PLANNING SYSTEMS11,97612,976
							 UFR: Munitions Wholeness[1,000]
							OTHER SHORE ELECTRONIC EQUIPMENT
							80TACTICAL/MOBILE C4I SYSTEMS32,42532,425
							81DCGS-N13,79013,790
							82CANES322,754322,754
							83RADIAC10,71810,718
							84CANES-INTELL48,02848,028
							85GPETE6,8616,861
							86MASF8,0818,081
							87INTEG COMBAT SYSTEM TEST FACILITY5,0195,019
							88EMI CONTROL INSTRUMENTATION4,1884,188
							89ITEMS LESS THAN $5 MILLION105,292105,292
							SHIPBOARD COMMUNICATIONS
							90SHIPBOARD TACTICAL COMMUNICATIONS23,69523,695
							91SHIP COMMUNICATIONS AUTOMATION103,990103,990
							92COMMUNICATIONS ITEMS UNDER $5M18,57718,577
							SUBMARINE COMMUNICATIONS
							93SUBMARINE BROADCAST SUPPORT29,66929,669
							94SUBMARINE COMMUNICATION EQUIPMENT86,20486,204
							SATELLITE COMMUNICATIONS
							95SATELLITE COMMUNICATIONS SYSTEMS14,65414,654
							96NAVY MULTIBAND TERMINAL (NMT)69,76469,764
							SHORE COMMUNICATIONS
							97JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,2564,256
							CRYPTOGRAPHIC EQUIPMENT
							99INFO SYSTEMS SECURITY PROGRAM (ISSP)89,663101,663
							 UFR: Crypto modernization[12,000]
							100MIO INTEL EXPLOITATION TEAM961961
							CRYPTOLOGIC EQUIPMENT
							101CRYPTOLOGIC COMMUNICATIONS EQUIP11,28711,287
							OTHER ELECTRONIC SUPPORT
							110COAST GUARD EQUIPMENT36,58436,584
							SONOBUOYS
							112SONOBUOYS—ALL TYPES173,616173,616
							AIRCRAFT SUPPORT EQUIPMENT
							113WEAPONS RANGE SUPPORT EQUIPMENT72,11072,110
							114AIRCRAFT SUPPORT EQUIPMENT108,482108,482
							115ADVANCED ARRESTING GEAR (AAG)10,90010,900
							116METEOROLOGICAL EQUIPMENT21,13721,137
							117DCRS/DPL660660
							118AIRBORNE MINE COUNTERMEASURES20,60520,605
							119AVIATION SUPPORT EQUIPMENT34,03234,032
							SHIP GUN SYSTEM EQUIPMENT
							120SHIP GUN SYSTEMS EQUIPMENT5,2775,277
							SHIP MISSILE SYSTEMS EQUIPMENT
							121SHIP MISSILE SUPPORT EQUIPMENT272,359272,359
							122TOMAHAWK SUPPORT EQUIPMENT73,18473,184
							FBM SUPPORT EQUIPMENT
							123STRATEGIC MISSILE SYSTEMS EQUIP246,221246,221
							ASW SUPPORT EQUIPMENT
							124SSN COMBAT CONTROL SYSTEMS129,972149,972
							 UFR: 3 Submarine Warfare Federated Tactical Systems[20,000]
							125ASW SUPPORT EQUIPMENT23,20923,209
							OTHER ORDNANCE SUPPORT EQUIPMENT
							126EXPLOSIVE ORDNANCE DISPOSAL EQUIP15,59615,596
							127ITEMS LESS THAN $5 MILLION5,9815,981
							OTHER EXPENDABLE ORDNANCE
							128SUBMARINE TRAINING DEVICE MODS74,55074,550
							130SURFACE TRAINING EQUIPMENT83,02283,022
							CIVIL ENGINEERING SUPPORT EQUIPMENT
							131PASSENGER CARRYING VEHICLES5,2995,299
							132GENERAL PURPOSE TRUCKS2,9462,946
							133CONSTRUCTION & MAINTENANCE EQUIP34,97034,970
							134FIRE FIGHTING EQUIPMENT2,5412,541
							135TACTICAL VEHICLES19,69919,699
							136AMPHIBIOUS EQUIPMENT12,16212,162
							137POLLUTION CONTROL EQUIPMENT2,7482,748
							138ITEMS UNDER $5 MILLION18,08418,084
							139PHYSICAL SECURITY VEHICLES1,1701,170
							SUPPLY SUPPORT EQUIPMENT
							141SUPPLY EQUIPMENT21,79721,797
							143FIRST DESTINATION TRANSPORTATION5,5725,572
							144SPECIAL PURPOSE SUPPLY SYSTEMS482,916482,916
							TRAINING DEVICES
							146TRAINING AND EDUCATION EQUIPMENT25,62425,624
							COMMAND SUPPORT EQUIPMENT
							147COMMAND SUPPORT EQUIPMENT59,07651,176
							 Consolidate requirements Navy Enterprise Resource Planning[–4,200]
							 Consolidate requirements Navy ePS[–3,700]
							149MEDICAL SUPPORT EQUIPMENT4,3834,383
							151NAVAL MIP SUPPORT EQUIPMENT2,0302,030
							152OPERATING FORCES SUPPORT EQUIPMENT7,5007,500
							153C4ISR EQUIPMENT4,0104,010
							154ENVIRONMENTAL SUPPORT EQUIPMENT23,64423,644
							155PHYSICAL SECURITY EQUIPMENT101,982120,982
							 UFR: Port Security Barriers for Ship Repair Facilities[19,000]
							156ENTERPRISE INFORMATION TECHNOLOGY19,78919,789
							OTHER
							160NEXT GENERATION ENTERPRISE SERVICE104,584104,584
							CLASSIFIED PROGRAMS
							162CLASSIFIED PROGRAMS23,7071,023,707
							 Classified Project 0428[1,000,000]
							SPARES AND REPAIR PARTS
							161SPARES AND REPAIR PARTS278,565278,565
							TOTAL OTHER PROCUREMENT, NAVY8,277,7899,495,858
							
							PROCUREMENT, MARINE CORPS
							TRACKED COMBAT VEHICLES
							1AAV7A1 PIP107,665107,665
							2AMPHIBIOUS COMBAT VEHICLE 1.1161,511161,511
							3LAV PIP17,24417,244
							ARTILLERY AND OTHER WEAPONS
							4EXPEDITIONARY FIRE SUPPORT SYSTEM626626
							5155MM LIGHTWEIGHT TOWED HOWITZER20,25920,259
							6HIGH MOBILITY ARTILLERY ROCKET SYSTEM59,94359,943
							7WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION19,61619,616
							OTHER SUPPORT
							8MODIFICATION KITS17,77817,778
							GUIDED MISSILES
							10GROUND BASED AIR DEFENSE9,4329,432
							11JAVELIN41,15941,159
							12FOLLOW ON TO SMAW25,12525,125
							13ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)51,55351,553
							COMMAND AND CONTROL SYSTEMS
							16COMMON AVIATION COMMAND AND CONTROL SYSTEM (C44,92844,928
							REPAIR AND TEST EQUIPMENT
							17REPAIR AND TEST EQUIPMENT33,05633,056
							COMMAND AND CONTROL SYSTEM (NON-TEL)
							20ITEMS UNDER $5 MILLION (COMM & ELEC)17,64437,844
							 UFR: Night Optics for Sniper Rifle[20,200]
							21AIR OPERATIONS C2 SYSTEMS18,39318,393
							RADAR + EQUIPMENT (NON-TEL)
							22RADAR SYSTEMS12,41112,411
							23GROUND/AIR TASK ORIENTED RADAR (G/ATOR)139,167139,167
							24RQ–21 UAS77,84177,841
							INTELL/COMM EQUIPMENT (NON-TEL)
							25GCSS-MC1,9901,990
							26FIRE SUPPORT SYSTEM22,26022,260
							27INTELLIGENCE SUPPORT EQUIPMENT55,75965,879
							 UFR: CI and HUMINT Equipment Program[10,120]
							29UNMANNED AIR SYSTEMS (INTEL)10,15423,654
							 UFR: Long Endurance Small UAS[13,500]
							30DCGS-MC13,46213,462
							31UAS PAYLOADS14,19314,193
							OTHER SUPPORT (NON-TEL)
							35NEXT GENERATION ENTERPRISE NETWORK (NGEN)98,51198,511
							36COMMON COMPUTER RESOURCES66,89473,998
							 UFR: Full Spectrum Cyber Operations DMSS[7,104]
							37COMMAND POST SYSTEMS186,912186,912
							38RADIO SYSTEMS34,36134,361
							39COMM SWITCHING & CONTROL SYSTEMS54,61554,615
							40COMM & ELEC INFRASTRUCTURE SUPPORT44,45544,455
							CLASSIFIED PROGRAMS
							41CLASSIFIED PROGRAMS4,2144,214
							ADMINISTRATIVE VEHICLES
							42COMMERCIAL CARGO VEHICLES66,95166,951
							TACTICAL VEHICLES
							43MOTOR TRANSPORT MODIFICATIONS21,82421,824
							44JOINT LIGHT TACTICAL VEHICLE233,639233,639
							45FAMILY OF TACTICAL TRAILERS1,9381,938
							46TRAILERS10,28210,282
							ENGINEER AND OTHER EQUIPMENT
							48ENVIRONMENTAL CONTROL EQUIP ASSORT1,4051,405
							50TACTICAL FUEL SYSTEMS1,7881,788
							51POWER EQUIPMENT ASSORTED9,9109,910
							52AMPHIBIOUS SUPPORT EQUIPMENT5,8305,830
							53EOD SYSTEMS27,24027,240
							MATERIALS HANDLING EQUIPMENT
							54PHYSICAL SECURITY EQUIPMENT53,47753,477
							GENERAL PROPERTY
							56TRAINING DEVICES76,18585,064
							 UFR: ITESS-II Force on Force Training System[8,879]
							58FAMILY OF CONSTRUCTION EQUIPMENT26,28626,286
							59FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)1,5831,583
							OTHER SUPPORT
							60ITEMS LESS THAN $5 MILLION7,7167,716
							SPARES AND REPAIR PARTS
							62SPARES AND REPAIR PARTS35,64035,640
							TOTAL PROCUREMENT, MARINE CORPS2,064,8252,124,628
							
							AIRCRAFT PROCUREMENT, AIR FORCE
							TACTICAL FORCES
							1F–354,544,6846,304,684
							 UFR: Procure additional F–35As[1,760,000]
							2F–35 (AP)780,300780,300
							2aO/A-X LIGHT ATTACK FIGHTER01,200,000
							 O/A-X Light Attack Fighter[1,200,000]
							TACTICAL AIRLIFT
							3KC–46A TANKER2,545,6742,945,674
							 UFR: Procure KC–46[400,000]
							OTHER AIRLIFT
							4C–130J57,708219,808
							 Technical adjustments[102,000]
							 UFR: C–130J simulators[60,000]
							6HC–130J198,502298,502
							 UFR: Procures HC–130s[100,000]
							8MC–130J379,3731,609,373
							 UFR: Procure MC–130J WST[30,000]
							 UFR: Procures MC–130s[1,200,000]
							9MC–130J (AP)30,00030,000
							MISSION SUPPORT AIRCRAFT
							12CIVIL AIR PATROL A/C2,6952,695
							OTHER AIRCRAFT
							14TARGET DRONES109,841109,841
							17MQ–9117,141117,141
							17aCOMPASS CALL0108,173
							 Technical adjustment[108,173]
							STRATEGIC AIRCRAFT
							18B–2A96,72796,727
							19B–1B155,634121,634
							 Excess funding[–34,000]
							20B–52109,295109,295
							21LARGE AIRCRAFT INFRARED COUNTERMEASURES4,0464,046
							TACTICAL AIRCRAFT
							22A–106,010109,010
							 UFR: A–10 Wings[103,000]
							23F–15417,193417,193
							24F–16203,864203,864
							25F–22A161,630161,630
							26F–22A (AP)15,00015,000
							27F–35 MODIFICATIONS68,27068,270
							28INCREMENT 3.2B105,756105,756
							30KC–46A TANKER6,2136,213
							AIRLIFT AIRCRAFT
							31C–536,59236,592
							32C–5M6,8176,817
							33C–17A125,522125,522
							34C–2113,25313,253
							35C–32A79,44979,449
							36C–37A15,423206,723
							 UFR: Procure C–37B[191,300]
							37C–130J10,7270
							 Technical adjustments[–10,727]
							TRAINER AIRCRAFT
							38GLIDER MODS136136
							39T–635,70635,706
							40T–121,47721,477
							41T–3851,64151,641
							OTHER AIRCRAFT
							42U–2 MODS36,40636,406
							43KC–10A (ATCA)4,2434,243
							44C–125,8465,846
							45VC–25A MOD52,10752,107
							46C–4031,11931,119
							47C–13066,31096,110
							 Propulsion improvement[26,800]
							 UFR: Procures AC–130J AGM–114 Cape[3,000]
							48C–130J MODS171,230181,957
							 Technical adjustments[10,727]
							49C–13569,42869,428
							50OC–135B23,09123,091
							51COMPASS CALL MODS166,541102,968
							 Technical adjustment[–108,173]
							 UFR: Avionics Viability Program (AVP) upgrades[10,000]
							 UFR: Expected disconnect in air vehicle[10,000]
							 UFR: Mission and support equipment[24,600]
							52COMBAT FLIGHT INSPECTION (CFIN)495495
							53RC–135201,559201,559
							54E–3189,772189,772
							55E–430,49330,493
							56E–813,23213,232
							57AIRBORNE WARNING AND CONTROL SYSTEM164,786164,786
							58FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS24,71631,353
							 UFR: Family of Advance Beyond Line of Sight-Terminals[6,637]
							59H–13,73012,230
							 UFR: UH–1N Safety Enhancements[8,500]
							60H–6075,98975,989
							61RQ–4 MODS43,96883,568
							 UFR: Replace RQ–4 TFT Antennas[39,600]
							62HC/MC–130 MODIFICATIONS67,67467,674
							63OTHER AIRCRAFT59,06859,068
							65MQ–9 MODS264,740264,740
							66CV–22 MODS60,99060,990
							AIRCRAFT SPARES AND REPAIR PARTS
							67INITIAL SPARES/REPAIR PARTS1,041,5691,041,569
							COMMON SUPPORT EQUIPMENT
							68AIRCRAFT REPLACEMENT SUPPORT EQUIP75,84675,846
							69OTHER PRODUCTION CHARGES8,5248,524
							71T–53A TRAINER501501
							POST PRODUCTION SUPPORT
							72B–2A447447
							73B–2A38,50938,509
							74B–52199199
							75C–17A12,02812,028
							78RC–13529,70029,700
							79F–1520,00020,000
							80F–152,5242,524
							81F–1618,05118,051
							82F–22A119,566119,566
							83OTHER AIRCRAFT85,00085,000
							85RQ–4 POST PRODUCTION CHARGES86,69586,695
							86CV–22 MODS4,5004,500
							INDUSTRIAL PREPAREDNESS
							87INDUSTRIAL RESPONSIVENESS14,73914,739
							88C–130J102,000–100
							 Technical adjustments[–102,000]
							WAR CONSUMABLES
							89WAR CONSUMABLES37,64737,647
							OTHER PRODUCTION CHARGES
							90OTHER PRODUCTION CHARGES1,339,1601,339,160
							92OTHER AIRCRAFT600600
							CLASSIFIED PROGRAMS
							93CLASSIFIED PROGRAMS53,21253,212
							TOTAL AIRCRAFT PROCUREMENT, AIR FORCE15,430,84920,570,286
							
							MISSILE PROCUREMENT, AIR FORCE
							MISSILE REPLACEMENT EQUIPMENT—BALLISTIC
							1MISSILE REPLACEMENT EQ-BALLISTIC99,098119,098
							 UFR: (NUC) TE Replacement Disconnect[20,000]
							TACTICAL
							2JOINT AIR-SURFACE STANDOFF MISSILE441,367441,367
							3LRASM044,72861,728
							 UFR: Long Range Anti-Ship Missile (LRASM)[17,000]
							4SIDEWINDER (AIM–9X)125,350125,350
							5AMRAAM304,327304,327
							6PREDATOR HELLFIRE MISSILE34,86734,867
							7SMALL DIAMETER BOMB266,030266,030
							INDUSTRIAL FACILITIES
							8INDUSTR'L PREPAREDNS/POL PREVENTION926926
							CLASS IV
							9ICBM FUZE MOD6,3346,334
							10MM III MODIFICATIONS80,10991,109
							 UFR: (NUC) Upgrade Minimum Essential Emergency Communications Network (MEECN) (MMPU)[11,000]
							11AGM–65D MAVERICK289289
							13AIR LAUNCH CRUISE MISSILE (ALCM)36,42536,425
							14SMALL DIAMETER BOMB14,08614,086
							MISSILE SPARES AND REPAIR PARTS
							15INITIAL SPARES/REPAIR PARTS101,153101,153
							SPECIAL PROGRAMS
							20SPECIAL UPDATE PROGRAMS32,91732,917
							CLASSIFIED PROGRAMS
							21CLASSIFIED PROGRAMS708,176708,176
							TOTAL MISSILE PROCUREMENT, AIR FORCE2,296,1822,344,182
							
							SPACE PROCUREMENT, AIR FORCE
							SPACE PROGRAMS
							1ADVANCED EHF56,97456,974
							2AF SATELLITE COMM SYSTEM57,51657,516
							3COUNTERSPACE SYSTEMS28,79828,798
							4FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS146,972159,500
							 UFR: Family of Advance Beyond Line of Sight-Terminals[12,528]
							5WIDEBAND GAPFILLER SATELLITES(SPACE)80,84980,849
							6GPS III SPACE SEGMENT85,89485,894
							7GLOBAL POSTIONING (SPACE)2,1982,198
							8SPACEBORNE EQUIP (COMSEC)25,04825,048
							10MILSATCOM33,03333,033
							11EVOLVED EXPENDABLE LAUNCH CAPABILITY957,420957,420
							12EVOLVED EXPENDABLE LAUNCH VEH(SPACE)606,488606,488
							13SBIR HIGH (SPACE)981,0091,054,809
							 UFR: SBIRS equipment[73,800]
							14SBIR HIGH (SPACE) (AP)132,420132,420
							15NUDET DETECTION SYSTEM6,3706,370
							16SPACE MODS37,20358,203
							 UFR: Fix Enterprise Space Battle Management Command & Control (BMC2)[21,000]
							17SPACELIFT RANGE SYSTEM SPACE113,874113,874
							SPARES
							18INITIAL SPARES/REPAIR PARTS18,70918,709
							TOTAL SPACE PROCUREMENT, AIR FORCE3,370,7753,478,103
							
							PROCUREMENT OF AMMUNITION, AIR FORCE
							ROCKETS
							1ROCKETS147,454147,454
							CARTRIDGES
							2CARTRIDGES161,744161,744
							BOMBS
							3PRACTICE BOMBS28,50928,509
							4GENERAL PURPOSE BOMBS329,501329,501
							5MASSIVE ORDNANCE PENETRATOR (MOP)38,38238,382
							6JOINT DIRECT ATTACK MUNITION319,525319,525
							7B6177,06877,068
							8B61 (AP)11,23911,239
							OTHER ITEMS
							9CAD/PAD53,46953,469
							10EXPLOSIVE ORDNANCE DISPOSAL (EOD)5,9215,921
							11SPARES AND REPAIR PARTS678678
							12MODIFICATIONS1,4091,409
							13ITEMS LESS THAN $5 MILLION5,0475,047
							FLARES
							15FLARES143,983143,983
							FUZES
							16FUZES24,06224,062
							SMALL ARMS
							17SMALL ARMS28,61128,611
							TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,376,6021,376,602
							
							OTHER PROCUREMENT, AIR FORCE
							PASSENGER CARRYING VEHICLES
							1PASSENGER CARRYING VEHICLES15,65116,751
							 UFR: Set the Theater initiative, PACOM[1,100]
							CARGO AND UTILITY VEHICLES
							2MEDIUM TACTICAL VEHICLE54,60754,607
							3CAP VEHICLES1,0111,011
							4CARGO AND UTILITY VEHICLES28,67028,670
							SPECIAL PURPOSE VEHICLES
							5SECURITY AND TACTICAL VEHICLES59,39870,008
							 UFR: Set the Theater initiative, PACOM[10,610]
							6SPECIAL PURPOSE VEHICLES19,78419,784
							FIRE FIGHTING EQUIPMENT
							7FIRE FIGHTING/CRASH RESCUE VEHICLES14,76814,768
							MATERIALS HANDLING EQUIPMENT
							8MATERIALS HANDLING VEHICLES13,56117,761
							 UFR: Set the Theater (StT) PACOM[4,200]
							BASE MAINTENANCE SUPPORT
							9RUNWAY SNOW REMOV & CLEANING EQUIP3,42916,659
							 UFR: Set the Theater (StT) PACOM[13,230]
							10BASE MAINTENANCE SUPPORT VEHICLES60,07560,524
							 UFR: Set the Theater (StT) PACOM[449]
							COMM SECURITY EQUIPMENT(COMSEC)
							11COMSEC EQUIPMENT115,000123,000
							 UFR: Cyber Squadron Initiative[8,000]
							INTELLIGENCE PROGRAMS
							13INTERNATIONAL INTEL TECH & ARCHITECTURES22,33522,335
							14INTELLIGENCE TRAINING EQUIPMENT5,8925,892
							15INTELLIGENCE COMM EQUIPMENT34,07234,072
							ELECTRONICS PROGRAMS
							16AIR TRAFFIC CONTROL & LANDING SYS66,143123,343
							 UFR: Cyber Squadron Initiative (WSCR)[8,000]
							 UFR: Deployable Radar Approach Control[33,000]
							 UFR: D-ILS Procurement[16,200]
							17NATIONAL AIRSPACE SYSTEM12,64112,641
							18BATTLE CONTROL SYSTEM—FIXED6,4157,815
							 UFR: Battle Control System (BCS) Tech Refresh[1,400]
							19THEATER AIR CONTROL SYS IMPROVEMENTS23,23323,233
							20WEATHER OBSERVATION FORECAST40,11670,116
							 UFR: Installation and Notification Warning System (INWS) (ANG)[30,000]
							21STRATEGIC COMMAND AND CONTROL72,81072,810
							22CHEYENNE MOUNTAIN COMPLEX9,8649,864
							23MISSION PLANNING SYSTEMS15,48615,486
							25INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,1879,187
							SPCL COMM-ELECTRONICS PROJECTS
							26GENERAL INFORMATION TECHNOLOGY51,82658,126
							 UFR: AFSPC Cyber Request for CMF Initial Skills Training (IST) Pipeline[6,300]
							27AF GLOBAL COMMAND & CONTROL SYS3,6343,634
							28MOBILITY COMMAND AND CONTROL10,08310,083
							29AIR FORCE PHYSICAL SECURITY SYSTEM201,866201,866
							30COMBAT TRAINING RANGES115,198115,198
							31MINIMUM ESSENTIAL EMERGENCY COMM N292292
							32WIDE AREA SURVEILLANCE (WAS)62,08762,087
							33C3 COUNTERMEASURES37,76437,764
							34GCSS-AF FOS2,8262,826
							35DEFENSE ENTERPRISE ACCOUNTING AND MGMT SYSTEM1,5141,514
							36THEATER BATTLE MGT C2 SYSTEM9,6469,646
							37AIR & SPACE OPERATIONS CTR-WPN SYS25,53325,533
							AIR FORCE COMMUNICATIONS
							40BASE INFORMATION TRANSPT INFRAST (BITI) WIRED28,15928,159
							41AFNET160,820356,420
							 UFR: ARAD Enterprise Software[26,000]
							 UFR: Inst Processing Nodes in FY18[169,600]
							42JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)5,1355,135
							43USCENTCOM18,71918,719
							ORGANIZATION AND BASE
							44TACTICAL C-E EQUIPMENT123,206123,206
							45COMBAT SURVIVOR EVADER LOCATER3,0043,004
							46RADIO EQUIPMENT15,73615,736
							47CCTV/AUDIOVISUAL EQUIPMENT5,4805,480
							48BASE COMM INFRASTRUCTURE130,539130,539
							MODIFICATIONS
							49COMM ELECT MODS70,79870,798
							PERSONAL SAFETY & RESCUE EQUIP
							51ITEMS LESS THAN $5 MILLION52,964137,664
							 UFR: Battlefield Airman Combat Equipment[83,700]
							 UFR: Procure Parachute Phantom Oxygen System[1,000]
							DEPOT PLANT+MTRLS HANDLING EQ
							52MECHANIZED MATERIAL HANDLING EQUIP10,38110,381
							BASE SUPPORT EQUIPMENT
							53BASE PROCURED EQUIPMENT15,03815,038
							54ENGINEERING AND EOD EQUIPMENT26,28726,287
							55MOBILITY EQUIPMENT8,47045,150
							 UFR: Basic Expeditionary Airfield Resources spare requirements in support of the Set the Theater,
			 PACOM[36,680]
							56ITEMS LESS THAN $5 MILLION28,76828,768
							SPECIAL SUPPORT PROJECTS
							58DARP RC13525,98525,985
							59DCGS-AF178,423178,423
							61SPECIAL UPDATE PROGRAM840,980840,980
							CLASSIFIED PROGRAMS
							62CLASSIFIED PROGRAMS16,601,51316,601,513
							SPARES AND REPAIR PARTS
							64SPARES AND REPAIR PARTS26,67529,605
							 UFR: Basic Expeditionary Airfield Resources spare requirements in support of the Set the Theater,
			 PACOM[2,930]
							TOTAL OTHER PROCUREMENT, AIR FORCE19,603,49720,055,896
							
							PROCUREMENT, DEFENSE-WIDE
							MAJOR EQUIPMENT, OSD
							42MAJOR EQUIPMENT, OSD36,99936,999
							MAJOR EQUIPMENT, NSA
							41INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)5,9385,938
							MAJOR EQUIPMENT, WHS
							45MAJOR EQUIPMENT, WHS10,52910,529
							MAJOR EQUIPMENT, DISA
							7INFORMATION SYSTEMS SECURITY24,80524,805
							8TELEPORT PROGRAM46,63846,638
							9ITEMS LESS THAN $5 MILLION15,54115,541
							10NET CENTRIC ENTERPRISE SERVICES (NCES)1,1611,161
							11DEFENSE INFORMATION SYSTEM NETWORK126,345126,345
							12CYBER SECURITY INITIATIVE1,8171,817
							13WHITE HOUSE COMMUNICATION AGENCY45,24345,243
							14SENIOR LEADERSHIP ENTERPRISE294,139294,139
							16JOINT REGIONAL SECURITY STACKS (JRSS)188,483188,483
							17JOINT SERVICE PROVIDER100,783100,783
							MAJOR EQUIPMENT, DLA
							19MAJOR EQUIPMENT2,9512,951
							MAJOR EQUIPMENT, DSS
							23MAJOR EQUIPMENT1,0731,073
							MAJOR EQUIPMENT, DCAA
							1ITEMS LESS THAN $5 MILLION1,4751,475
							MAJOR EQUIPMENT, TJS
							43MAJOR EQUIPMENT, TJS9,3419,341
							44MAJOR EQUIPMENT, TJS—CE2T2903903
							MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY
							27THAAD451,592770,992
							 UFR: Procures additional THAAD Interceptors[319,400]
							28AEGIS BMD425,018425,018
							29AEGIS BMD (AP)38,73838,738
							30BMDS AN/TPY–2 RADARS947947
							33AEGIS ASHORE PHASE III59,73959,739
							34IRON DOME42,00092,000
							 Increase for Co-production of Iron Dome Tamir interceptors[50,000]
							35AEGIS BMD HARDWARE AND SOFTWARE160,330160,330
							78DAVID'S SLING0120,000
							 Increase to DSWS Co-production[120,000]
							79ARROW UPPER TIER0120,000
							 Increase Arrow 3 Co-production[120,000]
							MAJOR EQUIPMENT, DHRA
							3PERSONNEL ADMINISTRATION14,58814,588
							MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY
							25VEHICLES204204
							26OTHER MAJOR EQUIPMENT12,36312,363
							MAJOR EQUIPMENT, DODEA
							21AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,9101,910
							MAJOR EQUIPMENT, DCMA
							2MAJOR EQUIPMENT4,3474,347
							MAJOR EQUIPMENT, DMACT
							20MAJOR EQUIPMENT13,46413,464
							CLASSIFIED PROGRAMS
							46CLASSIFIED PROGRAMS657,759657,759
							AVIATION PROGRAMS
							49ROTARY WING UPGRADES AND SUSTAINMENT158,988145,488
							 SOCOM requested transfer[–13,500]
							50UNMANNED ISR13,29513,295
							51NON-STANDARD AVIATION4,8924,892
							52U–285,76920,569
							 UFR: Aircraft loss replacement[14,800]
							53MH–47 CHINOOK87,34587,345
							55CV–22 MODIFICATION42,17842,178
							57MQ–9 UNMANNED AERIAL VEHICLE21,66021,660
							59PRECISION STRIKE PACKAGE229,728229,728
							60AC/MC–130J179,934179,934
							61C–130 MODIFICATIONS28,05928,059
							SHIPBUILDING
							62UNDERWATER SYSTEMS92,60679,806
							 SOCOM requested transfer[–12,800]
							AMMUNITION PROGRAMS
							63ORDNANCE ITEMS <$5M112,331112,331
							OTHER PROCUREMENT PROGRAMS
							64INTELLIGENCE SYSTEMS82,53882,538
							65DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS11,04211,042
							66OTHER ITEMS <$5M54,59254,592
							67COMBATANT CRAFT SYSTEMS23,27223,272
							68SPECIAL PROGRAMS16,05316,053
							69TACTICAL VEHICLES63,30463,304
							70WARRIOR SYSTEMS <$5M252,070252,070
							71COMBAT MISSION REQUIREMENTS19,57019,570
							72GLOBAL VIDEO SURVEILLANCE ACTIVITIES3,5893,589
							73OPERATIONAL ENHANCEMENTS INTELLIGENCE17,95317,953
							75OPERATIONAL ENHANCEMENTS241,429254,679
							 UFR: Medium Precision Strike munitions[13,250]
							CBDP
							76CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS135,031135,031
							77CB PROTECTION & HAZARD MITIGATION141,027141,027
							TOTAL PROCUREMENT, DEFENSE-WIDE4,835,4185,446,568
							
							JOINT URGENT OPERATIONAL NEEDS FUND
							JOINT URGENT OPERATIONAL NEEDS FUND
							1JOINT URGENT OPERATIONAL NEEDS FUND99,79599,795
							TOTAL JOINT URGENT OPERATIONAL NEEDS FUND99,79599,795
							
							UNDISTRIBUTED
							UNDISTRIBUTED
							1UNDISTRIBUTED01,870,600
							 ERI costs transfer from OCO[1,870,600]
							TOTAL UNDISTRIBUTED01,870,600
							
							TOTAL PROCUREMENT113,983,713140,317,237
			4102.PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
							SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
							LineItemFY 2018 RequestSenate Authorized
						
							AIRCRAFT PROCUREMENT, ARMY
							FIXED WING
							4MQ–1 UAV87,30087,300
							ROTARY
							6AH–64 APACHE BLOCK IIIA REMAN39,04039,040
							MODIFICATION OF AIRCRAFT
							15MQ–1 PAYLOAD (MIP)41,40041,400
							18MULTI SENSOR ABN RECON (MIP)33,47533,475
							23EMARSS SEMA MODS (MIP)36,00036,000
							27COMMS, NAV SURVEILLANCE4,2894,289
							GROUND SUPPORT AVIONICS
							33CMWS139,742139,742
							34COMMON INFRARED COUNTERMEASURES (CIRCM)43,44043,440
							TOTAL AIRCRAFT PROCUREMENT, ARMY424,686424,686
							
							MISSILE PROCUREMENT, ARMY
							AIR-TO-SURFACE MISSILE SYSTEM
							5HELLFIRE SYS SUMMARY278,073278,073
							ANTI-TANK/ASSAULT MISSILE SYS
							8JAVELIN (AAWS-M) SYSTEM SUMMARY8,1128,112
							9TOW 2 SYSTEM SUMMARY3,9073,907
							11GUIDED MLRS ROCKET (GMLRS)191,522191,522
							13HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS41,00041,000
							14LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS8,6698,669
							MODIFICATIONS
							18STINGER MODS28,00028,000
							TOTAL MISSILE PROCUREMENT, ARMY559,283559,283
							
							PROCUREMENT OF W&TCV, ARMY
							TRACKED COMBAT VEHICLES
							1BRADLEY PROGRAM200,000200,000
							2ARMORED MULTI PURPOSE VEHICLE (AMPV)253,903253,903
							MODIFICATION OF TRACKED COMBAT VEHICLES
							6BRADLEY PROGRAM (MOD)30,00030,000
							8PALADIN INTEGRATED MANAGEMENT (PIM)125,736125,736
							14M1 ABRAMS TANK (MOD)138,700138,700
							15ABRAMS UPGRADE PROGRAM442,800442,800
							TOTAL PROCUREMENT OF W&TCV, ARMY1,191,1391,191,139
							
							PROCUREMENT OF AMMUNITION, ARMY
							SMALL/MEDIUM CAL AMMUNITION
							3CTG, HANDGUN, ALL TYPES55
							4CTG, .50 CAL, ALL TYPES121121
							5CTG, 20MM, ALL TYPES1,6051,605
							7CTG, 30MM, ALL TYPES35,00035,000
							ARTILLERY AMMUNITION
							15PROJ 155MM EXTENDED RANGE M98223,23423,234
							16ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL20,02320,023
							MINES
							17MINES & CLEARING CHARGES, ALL TYPES11,61511,615
							ROCKETS
							19SHOULDER LAUNCHED MUNITIONS, ALL TYPES25,00025,000
							20ROCKET, HYDRA 70, ALL TYPES75,82075,820
							OTHER AMMUNITION
							24SIGNALS, ALL TYPES1,0131,013
							TOTAL PROCUREMENT OF AMMUNITION, ARMY193,436193,436
							
							OTHER PROCUREMENT, ARMY
							TACTICAL VEHICLES
							10FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)25,87425,874
							12HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV38,62838,628
							14MODIFICATION OF IN SVC EQUIP64,64764,647
							15MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS17,50817,508
							COMM—JOINT COMMUNICATIONS
							20SIGNAL MODERNIZATION PROGRAM4,9004,900
							COMM—COMBAT COMMUNICATIONS
							41TRACTOR RIDE1,0001,000
							COMM—BASE COMMUNICATIONS
							62INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM2,5002,500
							ELECT EQUIP—TACT INT REL ACT (TIARA)
							68DCGS-A (MIP)39,51539,515
							70TROJAN (MIP)21,31021,310
							71MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)2,3002,300
							72CI HUMINT AUTO REPRTING AND COLL(CHARCS)14,46014,460
							75BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)5,1805,180
							ELECT EQUIP—ELECTRONIC WARFARE (EW)
							80FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE16,93516,935
							81COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES18,87418,874
							ELECT EQUIP—TACTICAL SURV. (TAC SURV)
							84NIGHT VISION DEVICES377377
							85SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF6060
							87INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS57,50057,500
							93MOD OF IN-SVC EQUIP (LLDR)3,9743,974
							95MORTAR FIRE CONTROL SYSTEM2,9472,947
							ELECT EQUIP—TACTICAL C2 SYSTEMS
							98AIR & MSL DEFENSE PLANNING & CONTROL SYS9,1009,100
							CHEMICAL DEFENSIVE EQUIPMENT
							119BASE DEFENSE SYSTEMS (BDS)3,7263,726
							COMBAT SERVICE SUPPORT EQUIPMENT
							136HEATERS AND ECU'S270270
							142FIELD FEEDING EQUIPMENT145145
							143CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM1,9801,980
							MEDICAL EQUIPMENT
							148COMBAT SUPPORT MEDICAL25,69025,690
							MAINTENANCE EQUIPMENT
							149MOBILE MAINTENANCE EQUIPMENT SYSTEMS1,1241,124
							CONSTRUCTION EQUIPMENT
							153HYDRAULIC EXCAVATOR3,8503,850
							157HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)1,9321,932
							GENERATORS
							164GENERATORS AND ASSOCIATED EQUIP569569
							TRAINING EQUIPMENT
							168TRAINING DEVICES, NONSYSTEM2,7002,700
							TEST MEASURE AND DIG EQUIPMENT (TMD)
							173INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)7,5007,500
							OTHER SUPPORT EQUIPMENT
							176RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT8,5008,500
							TOTAL OTHER PROCUREMENT, ARMY405,575405,575
							
							JOINT IMPROVISED-THREAT DEFEAT FUND
							NETWORK ATTACK
							1RAPID ACQUISITION AND THREAT RESPONSE483,058483,058
							TOTAL JOINT IMPROVISED-THREAT DEFEAT FUND483,058483,058
							
							AIRCRAFT PROCUREMENT, NAVY
							OTHER AIRCRAFT
							27STUASL0 UAV3,9003,900
							MODIFICATION OF AIRCRAFT
							34H–53 SERIES950950
							35SH–60 SERIES15,38215,382
							37EP–3 SERIES7,2207,220
							47SPECIAL PROJECT AIRCRAFT19,85519,855
							51COMMON ECM EQUIPMENT75,53075,530
							62QRC15,15015,150
							AIRCRAFT SPARES AND REPAIR PARTS
							64SPARES AND REPAIR PARTS18,85018,850
							AIRCRAFT SUPPORT EQUIP & FACILITIES
							66AIRCRAFT INDUSTRIAL FACILITIES463463
							TOTAL AIRCRAFT PROCUREMENT, NAVY157,300157,300
							
							WEAPONS PROCUREMENT, NAVY
							STRATEGIC MISSILES
							3TOMAHAWK100,086100,086
							TACTICAL MISSILES
							7STANDARD MISSILE35,20835,208
							11HELLFIRE8,7718,771
							12LASER MAVERICK5,0405,040
							MODIFICATION OF MISSILES
							17ESSM1,7681,768
							GUNS AND GUN MOUNTS
							35SMALL ARMS AND WEAPONS1,5001,500
							TOTAL WEAPONS PROCUREMENT, NAVY152,373152,373
							
							PROCUREMENT OF AMMO, NAVY & MC
							NAVY AMMUNITION
							1GENERAL PURPOSE BOMBS74,02174,021
							2JDAM106,941106,941
							3AIRBORNE ROCKETS, ALL TYPES1,1841,184
							7AIR EXPENDABLE COUNTERMEASURES15,70015,700
							8JATOS540540
							12OTHER SHIP GUN AMMUNITION13,78913,789
							13SMALL ARMS & LANDING PARTY AMMO1,9631,963
							14PYROTECHNIC AND DEMOLITION765765
							16AMMUNITION LESS THAN $5 MILLION866866
							MARINE CORPS AMMUNITION
							20MORTARS1,2901,290
							23DIRECT SUPPORT MUNITIONS1,3551,355
							24INFANTRY WEAPONS AMMUNITION1,8541,854
							33ARTILLERY MUNITIONS5,3195,319
							TOTAL PROCUREMENT OF AMMO, NAVY & MC225,587225,587
							
							OTHER PROCUREMENT, NAVY
							OTHER SHIPBOARD EQUIPMENT
							25UNDERWATER EOD PROGRAMS12,34812,348
							SMALL BOATS
							32STANDARD BOATS18,00018,000
							SHIP SONARS
							46SSN ACOUSTIC EQUIPMENT43,50043,500
							AVIATION ELECTRONIC EQUIPMENT
							78NAVAL MISSION PLANNING SYSTEMS2,5502,550
							OTHER SHORE ELECTRONIC EQUIPMENT
							80TACTICAL/MOBILE C4I SYSTEMS7,9007,900
							81DCGS-N6,3926,392
							CRYPTOLOGIC EQUIPMENT
							101CRYPTOLOGIC COMMUNICATIONS EQUIP2,2802,280
							AIRCRAFT SUPPORT EQUIPMENT
							119AVIATION SUPPORT EQUIPMENT29,24529,245
							SHIP MISSILE SYSTEMS EQUIPMENT
							121SHIP MISSILE SUPPORT EQUIPMENT2,4362,436
							OTHER ORDNANCE SUPPORT EQUIPMENT
							126EXPLOSIVE ORDNANCE DISPOSAL EQUIP31,97031,970
							CIVIL ENGINEERING SUPPORT EQUIPMENT
							132GENERAL PURPOSE TRUCKS496496
							134FIRE FIGHTING EQUIPMENT2,3042,304
							135TACTICAL VEHICLES2,3362,336
							SUPPLY SUPPORT EQUIPMENT
							141SUPPLY EQUIPMENT164164
							143FIRST DESTINATION TRANSPORTATION420420
							COMMAND SUPPORT EQUIPMENT
							147COMMAND SUPPORT EQUIPMENT21,65021,650
							152OPERATING FORCES SUPPORT EQUIPMENT15,80015,800
							154ENVIRONMENTAL SUPPORT EQUIPMENT1,0001,000
							155PHYSICAL SECURITY EQUIPMENT15,89015,890
							CLASSIFIED PROGRAMS2,2002,200
							CLASSIFIED PROGRAMS
							SPARES AND REPAIR PARTS
							161SPARES AND REPAIR PARTS1,1781,178
							TOTAL OTHER PROCUREMENT, NAVY220,059220,059
							
							PROCUREMENT, MARINE CORPS
							ARTILLERY AND OTHER WEAPONS
							6HIGH MOBILITY ARTILLERY ROCKET SYSTEM5,3605,360
							GUIDED MISSILES
							11JAVELIN2,8332,833
							12FOLLOW ON TO SMAW4949
							13ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)5,0245,024
							REPAIR AND TEST EQUIPMENT
							17REPAIR AND TEST EQUIPMENT8,2418,241
							OTHER SUPPORT (TEL)
							19MODIFICATION KITS750750
							COMMAND AND CONTROL SYSTEM (NON-TEL)
							20ITEMS UNDER $5 MILLION (COMM & ELEC)200200
							RADAR + EQUIPMENT (NON-TEL)
							24RQ–21 UAS8,4008,400
							INTELL/COMM EQUIPMENT (NON-TEL)
							26FIRE SUPPORT SYSTEM5050
							27INTELLIGENCE SUPPORT EQUIPMENT3,0003,000
							OTHER SUPPORT (NON-TEL)
							37COMMAND POST SYSTEMS5,7775,777
							38RADIO SYSTEMS4,5904,590
							ENGINEER AND OTHER EQUIPMENT
							53EOD SYSTEMS21,00021,000
							TOTAL PROCUREMENT, MARINE CORPS65,27465,274
							
							AIRCRAFT PROCUREMENT, AIR FORCE
							OTHER AIRCRAFT
							17MQ–9271,080271,080
							AIRLIFT AIRCRAFT
							33C–17A26,85026,850
							OTHER AIRCRAFT
							48C–130J MODS8,4008,400
							51COMPASS CALL MODS56,72056,720
							56E–83,0003,000
							62HC/MC–130 MODIFICATIONS153,080153,080
							63OTHER AIRCRAFT10,38110,381
							65MQ–9 MODS56,40056,400
							AIRCRAFT SPARES AND REPAIR PARTS
							67INITIAL SPARES/REPAIR PARTS129,450129,450
							COMMON SUPPORT EQUIPMENT
							68AIRCRAFT REPLACEMENT SUPPORT EQUIP25,41725,417
							TOTAL AIRCRAFT PROCUREMENT, AIR FORCE740,778740,778
							
							MISSILE PROCUREMENT, AIR FORCE
							TACTICAL
							6PREDATOR HELLFIRE MISSILE294,480294,480
							7SMALL DIAMETER BOMB90,92090,920
							CLASS IV
							11AGM–65D MAVERICK10,00010,000
							TOTAL MISSILE PROCUREMENT, AIR FORCE395,400395,400
							
							SPACE PROCUREMENT, AIR FORCE
							SPACE PROGRAMS
							10MILSATCOM2,2562,256
							TOTAL SPACE PROCUREMENT, AIR FORCE2,2562,256
							
							PROCUREMENT OF AMMUNITION, AIR FORCE
							ROCKETS
							1ROCKETS49,05049,050
							CARTRIDGES
							2CARTRIDGES11,38411,384
							BOMBS
							6JOINT DIRECT ATTACK MUNITION390,577390,577
							FLARES
							15FLARES3,4983,498
							FUZES
							16FUZES47,00047,000
							TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE501,509501,509
							
							OTHER PROCUREMENT, AIR FORCE
							PASSENGER CARRYING VEHICLES
							1PASSENGER CARRYING VEHICLES3,8553,855
							CARGO AND UTILITY VEHICLES
							4CARGO AND UTILITY VEHICLES1,8821,882
							SPECIAL PURPOSE VEHICLES
							5SECURITY AND TACTICAL VEHICLES1,1001,100
							6SPECIAL PURPOSE VEHICLES32,47932,479
							FIRE FIGHTING EQUIPMENT
							7FIRE FIGHTING/CRASH RESCUE VEHICLES22,58322,583
							MATERIALS HANDLING EQUIPMENT
							8MATERIALS HANDLING VEHICLES5,3535,353
							BASE MAINTENANCE SUPPORT
							9RUNWAY SNOW REMOV & CLEANING EQUIP11,31511,315
							10BASE MAINTENANCE SUPPORT VEHICLES40,45140,451
							INTELLIGENCE PROGRAMS
							13INTERNATIONAL INTEL TECH & ARCHITECTURES8,8738,873
							15INTELLIGENCE COMM EQUIPMENT2,0002,000
							ELECTRONICS PROGRAMS
							16AIR TRAFFIC CONTROL & LANDING SYS56,50056,500
							19THEATER AIR CONTROL SYS IMPROVEMENTS4,9704,970
							SPCL COMM-ELECTRONICS PROJECTS
							29AIR FORCE PHYSICAL SECURITY SYSTEM3,0003,000
							ORGANIZATION AND BASE
							48BASE COMM INFRASTRUCTURE55,00055,000
							PERSONAL SAFETY & RESCUE EQUIP
							51ITEMS LESS THAN $5 MILLION8,4698,469
							BASE SUPPORT EQUIPMENT
							53BASE PROCURED EQUIPMENT7,5007,500
							54ENGINEERING AND EOD EQUIPMENT80,42780,427
							56ITEMS LESS THAN $5 MILLION110,405110,405
							SPECIAL SUPPORT PROJECTS
							58DARP RC135700700
							59DCGS-AF9,2009,200
							CLASSIFIED PROGRAMS3,542,8253,542,825
							TOTAL OTHER PROCUREMENT, AIR FORCE4,008,8874,008,887
							
							PROCUREMENT, DEFENSE-WIDE
							MAJOR EQUIPMENT, DISA
							8TELEPORT PROGRAM1,9791,979
							18DEFENSE INFORMATION SYSTEMS NETWORK12,00012,000
							CLASSIFIED PROGRAMS43,65343,653
							AVIATION PROGRAMS
							46MANNED ISR15,90015,900
							47MC–1220,00020,000
							50UNMANNED ISR38,93338,933
							51NON-STANDARD AVIATION9,6009,600
							52U–288,1008,100
							53MH–47 CHINOOK10,27010,270
							57MQ–9 UNMANNED AERIAL VEHICLE19,78019,780
							61C–130 MODIFICATIONS3,7503,750
							AMMUNITION PROGRAMS
							63ORDNANCE ITEMS <$5M62,64362,643
							OTHER PROCUREMENT PROGRAMS
							64INTELLIGENCE SYSTEMS12,00012,000
							69TACTICAL VEHICLES38,52738,527
							70WARRIOR SYSTEMS <$5M20,21520,215
							73OPERATIONAL ENHANCEMENTS INTELLIGENCE7,1347,134
							75OPERATIONAL ENHANCEMENTS193,542209,442
							 UFR: Joint Task Force Platform Expansion[15,900]
							TOTAL PROCUREMENT, DEFENSE-WIDE518,026533,926
							
							UNDISTRIBUTED
							1UNDISTRIBUTED–1,870,600
							 ERI costs transfer from OCO to base[–1,870,600]
							TOTAL UNDISTRIBUTED00
							
							TOTAL PROCUREMENT10,244,6268,389,926
			 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION
			4201.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
				
					
							SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)
							LineProgramElementItemFY 2018 RequestSenate Authorized
						
							RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
							BASIC RESEARCH
							10601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH12,01012,010
							20601102ADEFENSE RESEARCH SCIENCES263,590273,590
							 Basic research program increase[10,000]
							30601103AUNIVERSITY RESEARCH INITIATIVES67,02767,027
							40601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS87,39592,395
							 Basic research program increase[5,000]
							235111111UNDISTRIBUTED BASIC RESEARCH010,000
							 Modernizing Army capabilities and Third Offset[10,000]
							SUBTOTAL BASIC RESEARCH430,022455,022
							
							APPLIED RESEARCH
							50602105AMATERIALS TECHNOLOGY29,64039,640
							 Strategic materials[10,000]
							60602120ASENSORS AND ELECTRONIC SURVIVABILITY35,73035,730
							70602122ATRACTOR HIP8,6278,627
							80602211AAVIATION TECHNOLOGY66,08661,086
							 General program reduction[–5,000]
							90602270AELECTRONIC WARFARE TECHNOLOGY27,14427,144
							100602303AMISSILE TECHNOLOGY43,74243,742
							110602307AADVANCED WEAPONS TECHNOLOGY22,78522,785
							120602308AADVANCED CONCEPTS AND SIMULATION28,65028,650
							130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY67,23267,232
							140602618ABALLISTICS TECHNOLOGY85,30985,309
							150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY4,0044,004
							160602623AJOINT SERVICE SMALL ARMS PROGRAM5,6155,615
							170602624AWEAPONS AND MUNITIONS TECHNOLOGY41,45541,455
							180602705AELECTRONICS AND ELECTRONIC DEVICES58,35258,352
							190602709ANIGHT VISION TECHNOLOGY34,72334,723
							200602712ACOUNTERMINE SYSTEMS26,19026,190
							210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY24,12724,127
							220602720AENVIRONMENTAL QUALITY TECHNOLOGY21,67821,678
							230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY33,12338,123
							 Position, navigation, and timing technologies[5,000]
							240602783ACOMPUTER AND SOFTWARE TECHNOLOGY14,04114,041
							250602784AMILITARY ENGINEERING TECHNOLOGY67,72067,720
							260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY20,21620,216
							270602786AWARFIGHTER TECHNOLOGY39,55939,559
							280602787AMEDICAL TECHNOLOGY83,43483,434
							236222222UNDISTRIBUTED APPLIED RESEARCH015,000
							 Modernizing Army capabilities and Third Offset[15,000]
							SUBTOTAL APPLIED RESEARCH889,182914,182
							
							ADVANCED TECHNOLOGY DEVELOPMENT
							290603001AWARFIGHTER ADVANCED TECHNOLOGY44,86344,863
							300603002AMEDICAL ADVANCED TECHNOLOGY67,78067,780
							310603003AAVIATION ADVANCED TECHNOLOGY160,746140,746
							 Platform design & structure systems[–20,000]
							320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY84,07984,079
							330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY125,537125,537
							340603006ASPACE APPLICATION ADVANCED TECHNOLOGY12,23112,231
							350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY6,4666,466
							360603009ATRACTOR HIKE28,55228,552
							370603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS16,43416,434
							390603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT26,90326,903
							400603130ATRACTOR NAIL4,8804,880
							410603131ATRACTOR EGGS4,3264,326
							420603270AELECTRONIC WARFARE TECHNOLOGY31,29631,296
							430603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY62,85062,850
							440603322ATRACTOR CAGE12,32312,323
							450603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM182,331222,331
							 Program increase[40,000]
							460603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY17,94817,948
							470603607AJOINT SERVICE SMALL ARMS PROGRAM5,7965,796
							480603710ANIGHT VISION ADVANCED TECHNOLOGY47,13547,135
							490603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS10,42110,421
							500603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY32,44827,448
							 Combat engineering system[–5,000]
							510603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY52,20652,206
							520603794AC3 ADVANCED TECHNOLOGY33,42633,426
							237333333UNDISTRIBUTED ADVANCED TECHNOLOGY DEVELOPMENT020,000
							 Modernizing Army capabilities and Third Offset[20,000]
							SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,070,9771,105,977
							
							ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
							530603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION9,6349,634
							550603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING33,94933,949
							560603619ALANDMINE WARFARE AND BARRIER—ADV DEV72,90972,909
							570603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS—ADV DEV7,1357,135
							580603639ATANK AND MEDIUM CALIBER AMMUNITION41,45265,902
							 UFR: Munitions and CM development[24,450]
							590603645AARMORED SYSTEM MODERNIZATION—ADV DEV32,739102,739
							 UFR: Supports development of critical ground combat vehicle technologies[70,000]
							600603747ASOLDIER SUPPORT AND SURVIVABILITY10,15710,157
							610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV27,73329,353
							 UFR: Funds of the Advanced Miniaturized Data Acquisition System-Next[1,620]
							620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT12,34712,347
							630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL10,45610,456
							640603790ANATO RESEARCH AND DEVELOPMENT2,5882,588
							650603801AAVIATION—ADV DEV14,05514,055
							660603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV35,33335,333
							670603807AMEDICAL SYSTEMS—ADV DEV33,49133,491
							680603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT20,23920,239
							690604017AROBOTICS DEVELOPMENT39,60844,608
							 UFR: Accelerate armed Robotic Wingman development[5,000]
							700604100AANALYSIS OF ALTERNATIVES9,9219,921
							710604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR76,72876,728
							720604115ATECHNOLOGY MATURATION INITIATIVES115,221115,221
							730604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)20,00020,000
							740604118ATRACTOR BEAM10,40010,400
							750604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)164,967165,093
							 UFR: Fully funds Anti-Jam Antenna development and testing[126]
							760604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING1,6001,600
							770604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)11,30311,303
							780305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT56,49256,492
							791206308AARMY SPACE SYSTEMS INTEGRATION20,43220,432
							SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES890,889992,085
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
							800604201AAIRCRAFT AVIONICS30,15342,153
							 UFR: Funds implementation of Assured Position, Navigation, and Timing (A-PNT)[12,000]
							810604270AELECTRONIC WARFARE DEVELOPMENT71,67171,671
							830604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)10,58910,589
							840604321AALL SOURCE ANALYSIS SYSTEM4,7744,774
							850604328ATRACTOR CAGE17,25230,252
							 UFR: Provides the Army's Cyber Mission Force (CMF) with classified cyber tools[13,000]
							860604601AINFANTRY SUPPORT WEAPONS87,64393,643
							 UFR: Acceleration of qualification of XM914 and XM913[6,000]
							870604604AMEDIUM TACTICAL VEHICLES6,0396,039
							880604611AJAVELIN21,09521,095
							890604622AFAMILY OF HEAVY TACTICAL VEHICLES10,50710,507
							900604633AAIR TRAFFIC CONTROL3,5363,536
							920604642ALIGHT TACTICAL WHEELED VEHICLES7,0007,000
							930604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV36,24236,242
							940604710ANIGHT VISION SYSTEMS—ENG DEV108,504126,004
							 UFR: Develop Thermal Weapon Sights[17,500]
							950604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT3,7023,702
							960604715ANON-SYSTEM TRAINING DEVICES—ENG DEV43,57543,575
							970604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV28,72628,726
							980604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT18,56218,562
							990604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,3448,344
							1000604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV11,27011,270
							1010604768ABRILLIANT ANTI-ARMOR SUBMUNITION (BAT)10,00010,000
							1020604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE18,56618,566
							1030604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION145,360145,360
							1040604802AWEAPONS AND MUNITIONS—ENG DEV145,232161,410
							 UFR: 105mm Anti-Personnel / Wall Breach Ammunition[8,000]
							 UFR: Devops the 40mm Low Velocity M320 Door Breaching cartridge[4,178]
							 UFR: Testing for the Anti-Tank Confined Space Tandem Warhead[4,000]
							1050604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV90,96590,965
							1060604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV9,9109,910
							1070604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV39,23839,238
							1080604808ALANDMINE WARFARE/BARRIER—ENG DEV34,68434,684
							1090604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE164,409164,409
							1100604820ARADAR DEVELOPMENT32,96832,968
							1110604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)49,55449,554
							1120604823AFIREFINDER45,60545,605
							1130604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL16,12716,127
							1140604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD98,600133,600
							 UFR: Expands installation of Active Protection Systems[25,000]
							 UFR: Modular Active Protection System[10,000]
							1150604854AARTILLERY SYSTEMS—EMD1,9723,972
							 UFR: Funds research for 55 cal tube[2,000]
							1160605013AINFORMATION TECHNOLOGY DEVELOPMENT81,77681,776
							1170605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)172,361172,361
							1180605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)199,778199,778
							1190605029AINTEGRATED GROUND SECURITY SURVEILLANCE RESPONSE CAPABILITY (IGSSR-C)4,4184,418
							1200605030AJOINT TACTICAL NETWORK CENTER (JTNC)15,87715,877
							1210605031AJOINT TACTICAL NETWORK (JTN)44,15044,150
							1220605032ATRACTOR TIRE34,670113,570
							 UFR: Develops Offensive Cyber Operations capabilities[78,900]
							1230605033AGROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)5,2075,207
							1240605034ATACTICAL SECURITY SYSTEM (TSS)4,7274,727
							1250605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)105,778105,778
							1260605036ACOMBATING WEAPONS OF MASS DESTRUCTION (CWMD)6,9276,927
							1270605037AEVIDENCE COLLECTION AND DETAINEE PROCESSING214214
							1280605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE16,12516,125
							1290605041ADEFENSIVE CYBER TOOL DEVELOPMENT55,16555,165
							1300605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)20,07620,076
							1310605047ACONTRACT WRITING SYSTEM20,32222
							 Consolidate requirements[–20,300]
							1320605049AMISSILE WARNING SYSTEM MODERNIZATION (MWSM)55,810210,810
							 UFR: Supports Directed Requirement for Limited Interim Missile Warning System to detect Enemy
			 (MANPADS)[155,000]
							1330605051AAIRCRAFT SURVIVABILITY DEVELOPMENT30,87930,879
							1340605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1175,069175,069
							1350605053AGROUND ROBOTICS70,76070,760
							1370605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)8,9658,965
							1380605450AJOINT AIR-TO-GROUND MISSILE (JAGM)34,62634,626
							1400605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)336,420136,420
							 Early to need[–200,000]
							1430605766ANATIONAL CAPABILITIES INTEGRATION (MIP)6,8829,382
							 UFR: Funds development for Remote Ground Terminal[2,500]
							1440605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH23,46723,467
							1450605830AAVIATION GROUND SUPPORT EQUIPMENT6,9306,930
							1460210609APALADIN INTEGRATED MANAGEMENT (PIM)6,1126,112
							1470303032ATROJAN—RH124,4314,431
							1500304270AELECTRONIC WARFARE DEVELOPMENT14,61614,616
							1511205117ATRACTOR BEARS17,92817,928
							SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,012,8403,130,618
							
							RDT&E MANAGEMENT SUPPORT
							1520604256ATHREAT SIMULATOR DEVELOPMENT22,86222,862
							1530604258ATARGET SYSTEMS DEVELOPMENT13,90213,902
							1540604759AMAJOR T&E INVESTMENT102,901102,901
							1550605103ARAND ARROYO CENTER20,14020,140
							1560605301AARMY KWAJALEIN ATOLL246,663251,025
							 UFR: Increases funding for facilities sustainment from 75% to 83%[4,362]
							1570605326ACONCEPTS EXPERIMENTATION PROGRAM29,82029,820
							1590605601AARMY TEST RANGES AND FACILITIES307,588307,588
							1600605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS49,24249,242
							1610605604ASURVIVABILITY/LETHALITY ANALYSIS41,84341,843
							1620605606AAIRCRAFT CERTIFICATION4,8044,804
							1630605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES7,2387,238
							1640605706AMATERIEL SYSTEMS ANALYSIS21,89021,890
							1650605709AEXPLOITATION OF FOREIGN ITEMS12,68412,684
							1660605712ASUPPORT OF OPERATIONAL TESTING51,04051,040
							1670605716AARMY EVALUATION CENTER56,24656,246
							1680605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG1,8291,829
							1690605801APROGRAMWIDE ACTIVITIES55,06055,060
							1700605803ATECHNICAL INFORMATION ACTIVITIES33,93433,934
							1710605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY43,44443,444
							1720605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT5,0875,087
							1730605898AARMY DIRECT REPORT HEADQUARTERS—R&D—MHA54,67954,679
							1740606001AMILITARY GROUND-BASED CREW TECHNOLOGY7,9167,916
							1750606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE61,25461,254
							1760303260ADEFENSE MILITARY DECEPTION INITIATIVE1,7791,779
							SUBTOTAL RDT&E MANAGEMENT SUPPORT1,253,8451,258,207
							
							OPERATIONAL SYSTEMS DEVELOPMENT
							1780603778AMLRS PRODUCT IMPROVEMENT PROGRAM8,9298,929
							1790603813ATRACTOR PULL4,0144,014
							1800605024AANTI-TAMPER TECHNOLOGY SUPPORT4,0944,094
							1810607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS15,73815,738
							1820607133ATRACTOR SMOKE4,5134,513
							1830607134ALONG RANGE PRECISION FIRES (LRPF)102,014144,745
							 UFR: Accelerates LRPF procurement from FY25[42,731]
							1840607135AAPACHE PRODUCT IMPROVEMENT PROGRAM59,97759,977
							1850607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM34,41634,416
							1860607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM194,567194,567
							1870607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM9,9819,981
							1880607139AIMPROVED TURBINE ENGINE PROGRAM204,304204,304
							1890607140AEMERGING TECHNOLOGIES FROM NIE1,0231,023
							1900607141ALOGISTICS AUTOMATION1,5041,504
							1910607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT10,06418,064
							 UFR: Qualifies M282 for use by AH–64 aircraft[8,000]
							1920607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS38,46338,463
							1930607665AFAMILY OF BIOMETRICS6,1596,159
							1940607865APATRIOT PRODUCT IMPROVEMENT90,217180,217
							 UFR: Funds Terminal High Altitude Area Defense (THAAD)/Missile Segment Enhanced (MSE) integration[90,000]
							1950202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE6,7496,749
							1960203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)33,52033,520
							1970203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS343,175351,175
							 Laser warning sensor suite[4,000]
							 UFR: Accelerate the development of the M88A2E1[4,000]
							1980203740AMANEUVER CONTROL SYSTEM6,6396,639
							1990203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS40,78440,784
							2000203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS39,35839,358
							2010203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM145145
							2020203758ADIGITIZATION4,8034,803
							2030203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM2,72328,723
							 UFR: Supports research for the Stinger Product Improvement Program (PIP)[26,000]
							2040203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS5,0005,000
							2050203808ATRACTOR CARD37,88337,883
							2070205410AMATERIALS HANDLING EQUIPMENT1,5821,582
							2080205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV195195
							2090205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM78,92678,926
							2100205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)102,807102,807
							2130303028ASECURITY AND INTELLIGENCE ACTIVITIES13,80735,652
							 UFR: Funds Offensive Cyber capabilities development[21,845]
							2140303140AINFORMATION SYSTEMS SECURITY PROGRAM132,438132,438
							2150303141AGLOBAL COMBAT SUPPORT SYSTEM64,37064,370
							2170303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM10,47510,475
							2200305172ACOMBINED ADVANCED APPLICATIONS1,1001,100
							2220305204ATACTICAL UNMANNED AERIAL VEHICLES9,4339,433
							2230305206AAIRBORNE RECONNAISSANCE SYSTEMS5,0805,080
							2240305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS24,7004,700
							 Change in tactical requirements[–20,000]
							2250305219AMQ–1C GRAY EAGLE UAS9,5749,574
							2260305232ARQ–11 UAV2,1912,191
							2270305233ARQ–7 UAV12,77312,773
							2280307665ABIOMETRICS ENABLED INTELLIGENCE2,5372,537
							2290310349AWIN-T INCREMENT 2—INITIAL NETWORKING4,723723
							 Change in tactical requirements[–4,000]
							2300708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES60,87760,877
							2311203142ASATCOM GROUND ENVIRONMENT (SPACE)11,95911,959
							2321208053AJOINT TACTICAL GROUND SYSTEM10,22810,228
							2349999999999CLASSIFIED PROGRAMS7,1547,154
							SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,877,6852,050,261
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY9,425,4409,906,352
							
							RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
							BASIC RESEARCH
							10601103NUNIVERSITY RESEARCH INITIATIVES118,130123,130
							 Program increase[5,000]
							20601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,43819,438
							30601153NDEFENSE RESEARCH SCIENCES458,333458,333
							SUBTOTAL BASIC RESEARCH595,901600,901
							
							APPLIED RESEARCH
							40602114NPOWER PROJECTION APPLIED RESEARCH13,55313,553
							50602123NFORCE PROTECTION APPLIED RESEARCH125,557125,557
							60602131MMARINE CORPS LANDING FORCE TECHNOLOGY53,93653,936
							70602235NCOMMON PICTURE APPLIED RESEARCH36,45036,450
							80602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH48,64948,649
							90602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH79,59879,598
							100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,41157,411
							 Research vessel refit[15,000]
							110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,4256,425
							120602747NUNDERSEA WARFARE APPLIED RESEARCH56,09481,094
							 Program increase[25,000]
							130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH156,805156,805
							140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,73332,733
							150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH171,146161,146
							 General decrease[–10,000]
							160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES62,72262,722
							SUBTOTAL APPLIED RESEARCH886,079916,079
							
							ADVANCED TECHNOLOGY DEVELOPMENT
							190603123NFORCE PROTECTION ADVANCED TECHNOLOGY26,34226,342
							200603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY9,3609,360
							210603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)154,407149,407
							 Futures directorate[–5,000]
							220603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,44813,448
							230603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT231,772226,772
							 Capable manpower, enterprise and platform enablers[–5,000]
							240603680NMANUFACTURING TECHNOLOGY PROGRAM57,79757,797
							250603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8784,878
							270603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS64,88964,889
							280603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY15,16430,164
							 Maritime intelligence, surveillance, and reconaissance technology[15,000]
							290603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT108,285123,285
							 Underwater unmanned vehicle prototypes[15,000]
							SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT686,342706,342
							
							ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
							300603207NAIR/OCEAN TACTICAL APPLICATIONS48,36548,365
							310603216NAVIATION SURVIVABILITY5,5665,566
							330603251NAIRCRAFT SYSTEMS695695
							340603254NASW SYSTEMS DEVELOPMENT7,6617,661
							350603261NTACTICAL AIRBORNE RECONNAISSANCE3,7073,707
							360603382NADVANCED COMBAT SYSTEMS TECHNOLOGY61,38161,381
							370603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES154,117128,117
							 PLUS experimentation[10,000]
							 Reduce Barracuda[–16,000]
							 Reduce Snakehead[–20,000]
							380603506NSURFACE SHIP TORPEDO DEFENSE14,97414,974
							390603512NCARRIER SYSTEMS DEVELOPMENT9,2969,296
							400603525NPILOT FISH132,083132,083
							410603527NRETRACT LARCH15,40715,407
							420603536NRETRACT JUNIPER122,413122,413
							430603542NRADIOLOGICAL CONTROL745745
							440603553NSURFACE ASW1,1361,136
							450603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT100,955100,955
							460603562NSUBMARINE TACTICAL WARFARE SYSTEMS13,83413,834
							470603563NSHIP CONCEPT ADVANCED DESIGN36,89136,891
							480603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES12,01242,012
							 Aircraft carrier preliminary design[30,000]
							490603570NADVANCED NUCLEAR POWER SYSTEMS329,500329,500
							500603573NADVANCED SURFACE MACHINERY SYSTEMS29,95329,953
							510603576NCHALK EAGLE191,610191,610
							520603581NLITTORAL COMBAT SHIP (LCS)40,99133,991
							 Excess program support[–7,000]
							530603582NCOMBAT SYSTEM INTEGRATION24,67424,674
							540603595NOHIO REPLACEMENT776,158776,158
							550603596NLCS MISSION MODULES116,871116,871
							560603597NAUTOMATED TEST AND ANALYSIS8,0528,052
							570603599NFRIGATE DEVELOPMENT143,450143,450
							580603609NCONVENTIONAL MUNITIONS8,9098,909
							600603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,4281,428
							610603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT53,36753,367
							630603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT8,2128,212
							640603721NENVIRONMENTAL PROTECTION20,21420,214
							650603724NNAVY ENERGY PROGRAM50,62350,623
							660603725NFACILITIES IMPROVEMENT2,8372,837
							670603734NCHALK CORAL245,143245,143
							680603739NNAVY LOGISTIC PRODUCTIVITY2,9952,995
							690603746NRETRACT MAPLE306,101306,101
							700603748NLINK PLUMERIA253,675253,675
							710603751NRETRACT ELM55,69155,691
							720603764NLINK EVERGREEN48,98248,982
							740603790NNATO RESEARCH AND DEVELOPMENT9,0999,099
							750603795NLAND ATTACK TECHNOLOGY33,56833,568
							760603851MJOINT NON-LETHAL WEAPONS TESTING29,87329,873
							770603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL106,391106,391
							780603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS107,310107,310
							790604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)83,93583,935
							810604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)46,84446,844
							830604286MMARINE CORPS ADDITIVE MANUFACTURING TECHNOLOGY DEVELOPMENT6,2006,200
							850604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE7,05517,055
							 Increase rapid acquisition capability for Marine Corps Warfighting Lab[10,000]
							860604454NLX (R)9,5789,578
							870604536NADVANCED UNDERSEA PROTOTYPING66,54313,643
							 Funding early to need[–52,900]
							890604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM31,31531,315
							900604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT42,85142,851
							910604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT160,694160,694
							930303354NASW SYSTEMS DEVELOPMENT—MIP8,2788,278
							940304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM7,9797,979
							950304270NELECTRONIC WARFARE DEVELOPMENT—MIP527527
							SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,218,7144,172,814
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
							960603208NTRAINING SYSTEM AIRCRAFT16,94516,945
							970604212NOTHER HELO DEVELOPMENT26,78626,786
							980604214NAV–8B AIRCRAFT—ENG DEV48,78048,780
							990604215NSTANDARDS DEVELOPMENT2,7222,722
							1000604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT5,3715,371
							1010604218NAIR/OCEAN EQUIPMENT ENGINEERING782782
							1020604221NP–3 MODERNIZATION PROGRAM1,3611,361
							1030604230NWARFARE SUPPORT SYSTEM14,16714,167
							1040604231NTACTICAL COMMAND SYSTEM55,69555,695
							1050604234NADVANCED HAWKEYE292,535292,535
							1060604245NH–1 UPGRADES61,28861,288
							1070604261NACOUSTIC SEARCH SENSORS37,16737,167
							1080604262NV–22A171,386186,386
							 UFR: MV–22 Common Configuration CC-RAM improvements [15,000]
							1090604264NAIR CREW SYSTEMS DEVELOPMENT13,23533,235
							 Physiological Episode prize competition[10,000]
							 Physiological episodes[10,000]
							1100604269NEA–18173,488173,488
							1110604270NELECTRONIC WARFARE DEVELOPMENT54,05557,055
							 UFR: Intrepid Tiger UH–1Y Jettison Capability[3,000]
							1120604273NEXECUTIVE HELO DEVELOPMENT451,938451,938
							1130604274NNEXT GENERATION JAMMER (NGJ)632,936632,936
							1140604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)4,3104,310
							1150604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II66,68666,686
							1160604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING390,238390,238
							1170604311NLPD–17 CLASS SYSTEMS INTEGRATION689689
							1180604329NSMALL DIAMETER BOMB (SDB)112,846112,846
							1190604366NSTANDARD MISSILE IMPROVEMENTS158,578158,578
							1200604373NAIRBORNE MCM15,73415,734
							1220604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING25,44525,445
							1240604501NADVANCED ABOVE WATER SENSORS87,23387,233
							1250604503NSSN–688 AND TRIDENT MODERNIZATION130,981130,981
							1260604504NAIR CONTROL75,18675,186
							1270604512NSHIPBOARD AVIATION SYSTEMS177,926177,926
							1280604518NCOMBAT INFORMATION CENTER CONVERSION8,0628,062
							1290604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM32,09032,090
							1300604558NNEW DESIGN SSN120,087120,087
							1310604562NSUBMARINE TACTICAL WARFARE SYSTEM50,85050,850
							1320604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E67,16667,166
							1330604574NNAVY TACTICAL COMPUTER RESOURCES4,8174,817
							1340604580NVIRGINIA PAYLOAD MODULE (VPM)72,86172,861
							1350604601NMINE DEVELOPMENT25,63525,635
							1360604610NLIGHTWEIGHT TORPEDO DEVELOPMENT28,07628,076
							1370604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT7,5617,561
							1380604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS40,82840,828
							1390604727NJOINT STANDOFF WEAPON SYSTEMS435435
							1400604755NSHIP SELF DEFENSE (DETECT & CONTROL)161,713164,713
							 UFR: Ship C2 Systems for Amphibs [3,000]
							1410604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)212,412212,412
							1420604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)103,391103,391
							1430604761NINTELLIGENCE ENGINEERING34,85534,855
							1440604771NMEDICAL DEVELOPMENT9,3539,353
							1450604777NNAVIGATION/ID SYSTEM92,54692,546
							1460604800MJOINT STRIKE FIGHTER (JSF)—EMD152,934244,134
							 SDD plus up[91,200]
							1470604800NJOINT STRIKE FIGHTER (JSF)—EMD108,931175,631
							 SDD plus up[66,700]
							1480604810MJOINT STRIKE FIGHTER FOLLOW ON MODERNIZATION (FOM)—MARINE CORPS144,958144,958
							1490604810NJOINT STRIKE FIGHTER FOLLOW ON MODERNIZATION (FOM)—NAVY143,855143,855
							1500605013MINFORMATION TECHNOLOGY DEVELOPMENT14,86514,865
							1510605013NINFORMATION TECHNOLOGY DEVELOPMENT152,977117,932
							 Navy ePS consolidate requirements[–11,200]
							 NSIPS consolidate requirements[–23,845]
							1520605024NANTI-TAMPER TECHNOLOGY SUPPORT3,4103,410
							1530605212NCH–53K RDTE340,758340,758
							1540605215NMISSION PLANNING33,43033,430
							1550605217NCOMMON AVIONICS58,16358,163
							1560605220NSHIP TO SHORE CONNECTOR (SSC)22,41022,410
							1570605327NT-AO 205 CLASS1,9611,961
							1580605414NUNMANNED CARRIER AVIATION (UCA)222,208222,208
							1590605450NJOINT AIR-TO-GROUND MISSILE (JAGM)15,47315,473
							1600605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)11,79511,795
							1610605504NMULTI-MISSION MARITIME (MMA) INCREMENT III181,731181,731
							1620605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION178,993178,993
							1630605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION20,71020,710
							1640204202NDDG–1000140,50090,500
							 Unjustified cost growth[–50,000]
							1680304785NTACTICAL CRYPTOLOGIC SYSTEMS28,31128,311
							1700306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT4,5024,502
							SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,362,1026,475,957
							
							MANAGEMENT SUPPORT
							1710604256NTHREAT SIMULATOR DEVELOPMENT91,81991,819
							1720604258NTARGET SYSTEMS DEVELOPMENT23,05323,053
							1730604759NMAJOR T&E INVESTMENT52,63465,634
							 UFR: Critical infrastructure investments for major range and test facilities[13,000]
							1740605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION141141
							1750605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,9173,917
							1760605154NCENTER FOR NAVAL ANALYSES50,43250,432
							1790605804NTECHNICAL INFORMATION SERVICES782782
							1800605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT94,56289,062
							 Unjustified cost growth[–5,500]
							1810605856NSTRATEGIC TECHNICAL SUPPORT4,3134,313
							1820605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT1,1041,104
							1830605863NRDT&E SHIP AND AIRCRAFT SUPPORT105,666105,666
							1840605864NTEST AND EVALUATION SUPPORT373,667373,667
							1850605865NOPERATIONAL TEST AND EVALUATION CAPABILITY20,29820,298
							1860605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT17,34117,341
							1880605873MMARINE CORPS PROGRAM WIDE SUPPORT21,75121,751
							1890605898NMANAGEMENT HQ—R&D44,27944,279
							1900606355NWARFARE INNOVATION MANAGEMENT28,84128,841
							1910902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,7491,749
							1941206867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT9,4089,408
							SUBTOTAL MANAGEMENT SUPPORT945,757953,257
							
							OPERATIONAL SYSTEMS DEVELOPMENT
							1960607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)92,571121,571
							 UFR: Accelerate Tactical Data Distribution Initiative[18,000]
							 UFR: IFF Mode 5 acceleration[11,000]
							1970607700NDEPLOYABLE JOINT COMMAND AND CONTROL3,1373,137
							1980101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT135,219135,219
							1990101224NSSBN SECURITY TECHNOLOGY PROGRAM36,24236,242
							2000101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT12,05312,053
							2010101402NNAVY STRATEGIC COMMUNICATIONS18,22118,221
							2030204136NF/A–18 SQUADRONS224,470224,470
							2040204163NFLEET TELECOMMUNICATIONS (TACTICAL)33,52533,525
							2050204228NSURFACE SUPPORT24,82924,829
							2060204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)133,617133,617
							2070204311NINTEGRATED SURVEILLANCE SYSTEM38,97238,972
							2080204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)3,9403,940
							2090204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)54,64554,645
							2100204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT66,51866,518
							2110204574NCRYPTOLOGIC DIRECT SUPPORT1,1551,155
							2120204575NELECTRONIC WARFARE (EW) READINESS SUPPORT51,04051,040
							2130205601NHARM IMPROVEMENT87,98997,989
							 UFR: Weapons Improvement[10,000]
							2140205604NTACTICAL DATA LINKS89,85289,852
							2150205620NSURFACE ASW COMBAT SYSTEM INTEGRATION29,35129,351
							2160205632NMK–48 ADCAP68,55368,553
							2170205633NAVIATION IMPROVEMENTS119,099119,099
							2180205675NOPERATIONAL NUCLEAR POWER SYSTEMS127,445127,445
							2190206313MMARINE CORPS COMMUNICATIONS SYSTEMS123,825123,825
							2200206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)7,3437,343
							2210206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS66,00966,009
							2220206624MMARINE CORPS COMBAT SERVICES SUPPORT25,25825,258
							2230206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)30,88630,886
							2240206629MAMPHIBIOUS ASSAULT VEHICLE58,72858,728
							2250207161NTACTICAL AIM MISSILES42,88451,884
							 UFR: Weapons Improvement[9,000]
							2260207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)25,36425,364
							2320303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)24,27124,271
							2330303140NINFORMATION SYSTEMS SECURITY PROGRAM50,26950,269
							2360305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,3526,352
							2370305204NTACTICAL UNMANNED AERIAL VEHICLES7,7707,770
							2380305205NUAS INTEGRATION AND INTEROPERABILITY39,73639,736
							2390305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS12,86712,867
							2400305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS46,15046,150
							2410305220NMQ–4C TRITON84,11584,115
							2420305231NMQ–8 UAV62,65662,656
							2430305232MRQ–11 UAV2,0222,022
							2450305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,8354,835
							2460305239MRQ–21A8,8998,899
							2470305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT99,02099,020
							2480305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)18,57818,578
							2490305421NRQ–4 MODERNIZATION229,404229,404
							2500308601NMODELING AND SIMULATION SUPPORT5,2385,238
							2510702207NDEPOT MAINTENANCE (NON-IF)38,22738,227
							2520708730NMARITIME TECHNOLOGY (MARITECH)4,8084,808
							2531203109NSATELLITE COMMUNICATIONS (SPACE)37,83637,836
							2559999999999CLASSIFIED PROGRAMS1,364,3471,564,347
							 Classified project 0428[200,000]
							SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,980,1404,228,140
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY17,675,03518,053,490
							
							RESEARCH, DEVELOPMENT, TEST & EVAL, AF
							BASIC RESEARCH
							10601102FDEFENSE RESEARCH SCIENCES342,919342,919
							20601103FUNIVERSITY RESEARCH INITIATIVES147,923147,923
							30601108FHIGH ENERGY LASER RESEARCH INITIATIVES14,41714,417
							SUBTOTAL BASIC RESEARCH505,259505,259
							
							APPLIED RESEARCH
							40602102FMATERIALS124,264124,264
							50602201FAEROSPACE VEHICLE TECHNOLOGIES124,678129,678
							 Hypersonic wind tunnels[5,000]
							60602202FHUMAN EFFECTIVENESS APPLIED RESEARCH108,784133,784
							 Advanced training environments[25,000]
							70602203FAEROSPACE PROPULSION192,695200,695
							 Program increase[5,500]
							 UFR: S&T TOA to 1.9%[2,500]
							80602204FAEROSPACE SENSORS152,782152,782
							90602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,3538,353
							100602601FSPACE TECHNOLOGY116,503116,503
							110602602FCONVENTIONAL MUNITIONS112,195112,195
							120602605FDIRECTED ENERGY TECHNOLOGY132,993141,293
							 UFR: S&T TOA to 1.9%[8,300]
							130602788FDOMINANT INFORMATION SCIENCES AND METHODS167,818167,818
							140602890FHIGH ENERGY LASER RESEARCH43,04943,049
							SUBTOTAL APPLIED RESEARCH1,284,1141,330,414
							
							ADVANCED TECHNOLOGY DEVELOPMENT
							150603112FADVANCED MATERIALS FOR WEAPON SYSTEMS37,85637,856
							160603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)22,81122,811
							170603203FADVANCED AEROSPACE SENSORS40,97840,978
							180603211FAEROSPACE TECHNOLOGY DEV/DEMO115,966121,666
							 UFR: S&T TOA to 1.9%[5,700]
							190603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY104,499117,999
							 UFR: S&T TOA to 1.9%[13,500]
							200603270FELECTRONIC COMBAT TECHNOLOGY60,55165,551
							 Software engineering capabilities[5,000]
							210603401FADVANCED SPACECRAFT TECHNOLOGY58,91073,910
							 UFR: Commercial SSA consortia/testbed[15,000]
							220603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)10,43310,433
							230603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT33,63533,635
							240603601FCONVENTIONAL WEAPONS TECHNOLOGY167,415167,415
							250603605FADVANCED WEAPONS TECHNOLOGY45,50245,502
							260603680FMANUFACTURING TECHNOLOGY PROGRAM46,45046,450
							270603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION49,01149,011
							SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT794,017833,217
							
							ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
							280603260FINTELLIGENCE ADVANCED DEVELOPMENT5,6525,652
							300603742FCOMBAT IDENTIFICATION TECHNOLOGY24,39724,397
							310603790FNATO RESEARCH AND DEVELOPMENT3,8513,851
							330603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL10,73610,736
							340603859FPOLLUTION PREVENTION—DEM/VAL22
							350604015FLONG RANGE STRIKE—BOMBER2,003,5802,003,580
							360604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT65,458100,858
							 UFR: GPS Receiver Development[35,400]
							370604257FADVANCED TECHNOLOGY AND SENSORS68,71983,419
							 UFR: Hyperspectral Chip Development[14,700]
							380604288FNATIONAL AIRBORNE OPS CENTER (NAOC) RECAP7,8507,850
							390604317FTECHNOLOGY TRANSFER3,2953,295
							400604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM17,36517,365
							410604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS32,25342,453
							 UFR: Cyber Security & Resiliency for Weapon Systems[10,200]
							440604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D26,22226,222
							460604858FTECH TRANSITION PROGRAM840,650935,650
							 UFR: Directed Energy Prototyping[70,000]
							 UFR: Hypersonics Prototyping[10,000]
							 UFR: Long-Endurance Aerial Platform Ahead Prototyping[15,000]
							470605230FGROUND BASED STRATEGIC DETERRENT215,721215,721
							490207110FNEXT GENERATION AIR DOMINANCE294,746441,746
							 UFR: Penetrating Counter air (PCA) Risk Reduction[147,000]
							500207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)10,64510,645
							520305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)41,50941,509
							530306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT226,287226,287
							540306415FENABLED CYBER ACTIVITIES16,68716,687
							550408011FSPECIAL TACTICS / COMBAT CONTROL4,5004,500
							560901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM15,8670
							 Consolidate requirements[–15,867]
							571203164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)253,939352,439
							 UFR: Military GPS User Equipment INC2[98,500]
							581203710FEO/IR WEATHER SYSTEMS10,00010,000
							591206422FWEATHER SYSTEM FOLLOW-ON112,088112,088
							601206425FSPACE SITUATION AWARENESS SYSTEMS34,76434,764
							611206434FMIDTERM POLAR MILSATCOM SYSTEM63,09263,092
							621206438FSPACE CONTROL TECHNOLOGY7,842128,642
							 UFR: Space Defense Force Packaging[113,800]
							 UFR: Space Enterprise Defense Implementation[7,000]
							631206730FSPACE SECURITY AND DEFENSE PROGRAM41,38541,385
							641206760FPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)18,15018,150
							651206761FPROTECTED TACTICAL SERVICE (PTS)24,20124,201
							661206855FPROTECTED SATCOM SERVICES (PSCS)—AGGREGATED16,00016,000
							671206857FOPERATIONALLY RESPONSIVE SPACE87,57787,577
							SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,605,0305,110,763
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
							680604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS5,1005,100
							690604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT101,203101,203
							700604222FNUCLEAR WEAPONS SUPPORT3,0093,009
							710604270FELECTRONIC WARFARE DEVELOPMENT2,2412,241
							720604281FTACTICAL DATA NETWORKS ENTERPRISE38,25038,250
							730604287FPHYSICAL SECURITY EQUIPMENT19,73919,739
							740604329FSMALL DIAMETER BOMB (SDB)—EMD38,97938,979
							780604429FAIRBORNE ELECTRONIC ATTACK7,0917,091
							800604602FARMAMENT/ORDNANCE DEVELOPMENT46,54046,540
							810604604FSUBMUNITIONS2,7052,705
							820604617FAGILE COMBAT SUPPORT31,24031,240
							840604706FLIFE SUPPORT SYSTEMS9,0609,060
							850604735FCOMBAT TRAINING RANGES87,35087,350
							860604800FF–35—EMD292,947464,947
							 SDD plus up[172,000]
							880604932FLONG RANGE STANDOFF WEAPON451,290451,290
							890604933FICBM FUZE MODERNIZATION178,991178,991
							900605030FJOINT TACTICAL NETWORK CENTER (JTNC)12,73612,736
							910605031FJOINT TACTICAL NETWORK (JTN)9,3199,319
							920605213FF–22 MODERNIZATION INCREMENT 3.2B13,60013,600
							940605221FKC–4693,84593,845
							950605223FADVANCED PILOT TRAINING105,999105,999
							960605229FCOMBAT RESCUE HELICOPTER354,485354,485
							1000605458FAIR & SPACE OPS CENTER 10.2 RDT&E119,74514,945
							 Restructure of program[–104,800]
							1010605931FB–2 DEFENSIVE MANAGEMENT SYSTEM194,570194,570
							1020101125FNUCLEAR WEAPONS MODERNIZATION91,23791,237
							1030207171FF–15 EPAWSS209,847209,847
							1040207328FSTAND IN ATTACK WEAPON3,4003,400
							1050207701FFULL COMBAT MISSION TRAINING16,72716,727
							1090307581FJSTARS RECAP417,201417,201
							1100401310FC–32 EXECUTIVE TRANSPORT RECAPITALIZATION6,0176,017
							1110401319FPRESIDENTIAL AIRCRAFT RECAPITALIZATION (PAR)434,069434,069
							1120701212FAUTOMATED TEST SYSTEMS18,52818,528
							1131203176FCOMBAT SURVIVOR EVADER LOCATOR24,96724,967
							1141203940FSPACE SITUATION AWARENESS OPERATIONS10,02910,029
							1151206421FCOUNTERSPACE SYSTEMS66,37066,370
							1161206425FSPACE SITUATION AWARENESS SYSTEMS48,44848,448
							1171206426FSPACE FENCE35,93762,837
							 UFR: Space Fence Site 1 & Ground Based Operational Surveillance System[26,900]
							1181206431FADVANCED EHF MILSATCOM (SPACE)145,610145,610
							1191206432FPOLAR MILSATCOM (SPACE)33,64433,644
							1201206433FWIDEBAND GLOBAL SATCOM (SPACE)14,26351,263
							 UFR: Fix wideband Ka Anti-jam Enhancement (KAJE)[37,000]
							1211206441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD311,844324,644
							 UFR: Fix upgrades Space Based Infrared System[12,800]
							1221206442FEVOLVED SBIRS71,01871,018
							1231206853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD297,572297,572
							SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION4,476,7624,620,662
							
							MANAGEMENT SUPPORT
							1240604256FTHREAT SIMULATOR DEVELOPMENT35,40535,405
							1250604759FMAJOR T&E INVESTMENT82,874102,874
							 Advanced weapons system testing capabilities[15,000]
							 UFR: Weapon System Cyber Resiliency-TE[5,000]
							1260605101FRAND PROJECT AIR FORCE34,34634,346
							1280605712FINITIAL OPERATIONAL TEST & EVALUATION15,52315,523
							1290605807FTEST AND EVALUATION SUPPORT678,289705,689
							 UFR: 4th Gen Mods[23,000]
							 UFR: Weapon System Cyber Resiliency-TE[4,400]
							1300605826FACQ WORKFORCE- GLOBAL POWER219,809219,809
							1310605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS223,179223,179
							1320605828FACQ WORKFORCE- GLOBAL REACH138,556138,556
							1330605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS221,393221,393
							1340605830FACQ WORKFORCE- GLOBAL BATTLE MGMT152,577152,577
							1350605831FACQ WORKFORCE- CAPABILITY INTEGRATION196,561196,561
							1360605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY28,32228,322
							1370605833FACQ WORKFORCE- NUCLEAR SYSTEMS126,611126,611
							1400605898FMANAGEMENT HQ—R&D9,1549,154
							1410605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT135,507135,507
							1420605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT28,72028,720
							1430606017FREQUIREMENTS ANALYSIS AND MATURATION35,453135,453
							 UFR: Modeling and Simulation Joint Simulation Environment[70,000]
							 UFR:AS2030 Planning for Development[30,000]
							1460308602FENTEPRISE INFORMATION SERVICES (EIS)29,04929,049
							1470702806FACQUISITION AND MANAGEMENT SUPPORT14,98014,980
							1480804731FGENERAL SKILL TRAINING1,4341,434
							1501001004FINTERNATIONAL ACTIVITIES4,5694,569
							1511206116FSPACE TEST AND TRAINING RANGE DEVELOPMENT25,77325,773
							1521206392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE169,887169,887
							1531206398FSPACE & MISSILE SYSTEMS CENTER—MHA9,5319,531
							1541206860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)20,97534,275
							 UFR: Rocket System Launch Program (RSLP)[13,300]
							1551206864FSPACE TEST PROGRAM (STP)25,39825,398
							SUBTOTAL MANAGEMENT SUPPORT2,663,8752,824,575
							
							OPERATIONAL SYSTEMS DEVELOPMENT
							1570604222FNUCLEAR WEAPONS SUPPORT27,57927,579
							1580604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING5,7765,776
							1590604445FWIDE AREA SURVEILLANCE16,24716,247
							1610605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)21,9150
							 Consolidate requirements[–21,915]
							1620605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY33,15033,150
							1630605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION66,65366,653
							1640605278FHC/MC–130 RECAP RDT&E38,57938,579
							1650606018FNC3 INTEGRATION12,63612,636
							1660101113FB–52 SQUADRONS111,910111,910
							1670101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)463463
							1680101126FB–1B SQUADRONS62,47162,471
							1690101127FB–2 SQUADRONS193,108193,108
							1700101213FMINUTEMAN SQUADRONS210,845210,845
							 Requested transfer: Ground and Comms Equipment[–20,000]
							 Requested transfer: ICBM Cryptography Upgrade II[20,000]
							1710101313FINTEGRATED STRATEGIC PLANNING AND ANALYSIS NETWORK (ISPAN)—USSTRATCOM25,73625,736
							1730101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS6,27210,272
							 UFR: NC3—Global Assured Communications CBA Execution[4,000]
							1740101324FINTEGRATED STRATEGIC PLANNING & ANALYSIS NETWORK11,03211,032
							1760102110FUH–1N REPLACEMENT PROGRAM108,617108,617
							1770102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM3,3473,347
							1790205219FMQ–9 UAV201,394201,394
							1820207131FA–10 SQUADRONS17,45917,459
							1830207133FF–16 SQUADRONS246,578271,578
							 UFR: F–16 MIDS-JTRS[25,000]
							1840207134FF–15E SQUADRONS320,271320,271
							1850207136FMANNED DESTRUCTIVE SUPPRESSION15,10615,106
							1860207138FF–22A SQUADRONS610,942610,942
							1870207142FF–35 SQUADRONS334,530334,530
							1880207161FTACTICAL AIM MISSILES34,95254,952
							 Pulsed rocket motor technologies[20,000]
							1890207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)61,32261,322
							1910207227FCOMBAT RESCUE—PARARESCUE693693
							1930207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,7141,714
							1940207253FCOMPASS CALL14,04034,240
							 UFR: Baseline 3 (BL3) Advanced Radar Countermeasure System[20,200]
							1950207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM109,243109,243
							1970207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)29,93229,932
							1980207410FAIR & SPACE OPERATIONS CENTER (AOC)26,95626,956
							1990207412FCONTROL AND REPORTING CENTER (CRC)2,4502,450
							2000207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)151,726151,726
							2010207418FTACTICAL AIRBORNE CONTROL SYSTEMS3,6563,656
							2030207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES13,42013,420
							2040207444FTACTICAL AIR CONTROL PARTY-MOD10,62310,623
							2050207448FC2ISR TACTICAL DATA LINK1,7541,754
							2060207452FDCAPES17,38217,382
							2070207573FNATIONAL TECHNICAL NUCLEAR FORENSICS2,3072,307
							2080207590FSEEK EAGLE25,39725,397
							2090207601FUSAF MODELING AND SIMULATION10,17510,175
							2100207605FWARGAMING AND SIMULATION CENTERS12,83912,839
							2110207697FDISTRIBUTED TRAINING AND EXERCISES4,1904,190
							2120208006FMISSION PLANNING SYSTEMS85,53185,531
							2130208007FTACTICAL DECEPTION3,7613,761
							2140208087FAF OFFENSIVE CYBERSPACE OPERATIONS35,69335,693
							2150208088FAF DEFENSIVE CYBERSPACE OPERATIONS20,96420,964
							2180301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)3,5493,549
							2190301112FNUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)4,3714,371
							2270301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS3,7213,721
							2280302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)35,46735,467
							2300303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)48,84148,841
							 Requested transfer: Global ASNT Incr 2 and CVR[–21,100]
							 Requested transfer: Global ASNT Increment 1[21,100]
							2310303140FINFORMATION SYSTEMS SECURITY PROGRAM42,97342,973
							2320303141FGLOBAL COMBAT SUPPORT SYSTEM105105
							2330303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,1472,147
							2360304260FAIRBORNE SIGINT ENTERPRISE121,948121,948
							2370304310FCOMMERCIAL ECONOMIC ANALYSIS3,5443,544
							2400305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,5421,542
							2410305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,4534,453
							2430305111FWEATHER SERVICE26,65426,654
							2440305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)6,3066,306
							2450305116FAERIAL TARGETS21,29521,295
							2480305128FSECURITY AND INVESTIGATIVE ACTIVITIES415415
							2500305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3,8673,867
							2570305202FDRAGON U–234,48634,486
							2590305206FAIRBORNE RECONNAISSANCE SYSTEMS4,4504,450
							2600305207FMANNED RECONNAISSANCE SYSTEMS14,26914,269
							2610305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS27,50127,501
							2620305220FRQ–4 UAV214,849214,849
							2630305221FNETWORK-CENTRIC COLLABORATIVE TARGETING18,84218,842
							2650305238FNATO AGS44,72944,729
							2660305240FSUPPORT TO DCGS ENTERPRISE26,34926,349
							2690305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES3,4913,491
							2710305881FRAPID CYBER ACQUISITION4,8994,899
							2750305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,4452,445
							2760307577FINTELLIGENCE MISSION DATA (IMD)8,6848,684
							2780401115FC–130 AIRLIFT SQUADRON10,21910,219
							2790401119FC–5 AIRLIFT SQUADRONS (IF)22,75822,758
							2800401130FC–17 AIRCRAFT (IF)34,28734,287
							2810401132FC–130J PROGRAM26,82120,421
							 Available prior year funds[–6,400]
							2820401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,2835,283
							2830401218FKC–135S9,9429,942
							2840401219FKC–10S7,9337,933
							2850401314FOPERATIONAL SUPPORT AIRLIFT6,6816,681
							2860401318FCV–2222,51936,519
							 UFR: CV–22 Aircraft Survivability and Availability[7,000]
							 UFR: CV–22 Integrated Modula Avionics[7,000]
							2870401840FAMC COMMAND AND CONTROL SYSTEM3,5103,510
							2880408011FSPECIAL TACTICS / COMBAT CONTROL8,0908,090
							2890702207FDEPOT MAINTENANCE (NON-IF)1,5281,528
							2900708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM31,67731,677
							2910708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)33,34433,344
							2920708611FSUPPORT SYSTEMS DEVELOPMENT9,3629,362
							2930804743FOTHER FLIGHT TRAINING2,0742,074
							2940808716FOTHER PERSONNEL ACTIVITIES107107
							2950901202FJOINT PERSONNEL RECOVERY AGENCY2,0062,006
							2960901218FCIVILIAN COMPENSATION PROGRAM3,7803,780
							2970901220FPERSONNEL ADMINISTRATION7,4727,472
							2980901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,5631,563
							2990901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT91,21191,211
							3001201921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES14,25514,255
							3011202247FAF TENCAP31,91431,914
							3021203001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)32,42632,426
							3031203110FSATELLITE CONTROL NETWORK (SPACE)18,80818,808
							3051203165FNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)10,02910,029
							3061203173FSPACE AND MISSILE TEST AND EVALUATION CENTER25,05165,051
							 UFR: Space Enterprise Defense Implementation[40,000]
							3071203174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT11,39011,390
							3081203179FINTEGRATED BROADCAST SERVICE (IBS)8,7478,747
							3091203182FSPACELIFT RANGE SYSTEM (SPACE)10,54910,549
							3101203265FGPS III SPACE SEGMENT243,435283,735
							 UFR: GPS satellite simulator (GSS)[40,300]
							3111203400FSPACE SUPERIORITY INTELLIGENCE12,69112,691
							3121203614FJSPOC MISSION SYSTEM99,455147,955
							 UFR: Space Enterprise Defense Implementation[48,500]
							3131203620FNATIONAL SPACE DEFENSE CENTER18,05286,052
							 UFR: Fix Enterprise Space BMC2[68,000]
							3141203699FSHARED EARLY WARNING (SEW)1,3731,373
							3151203906FNCMC—TW/AA SYSTEM5,0005,000
							3161203913FNUDET DETECTION SYSTEM (SPACE)31,50831,508
							3171203940FSPACE SITUATION AWARENESS OPERATIONS99,984140,784
							 UFR: Space Fence Site 1 & Ground Based Operational Surveillance System[40,800]
							3181206423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT510,938510,938
							3209999999999CLASSIFIED PROGRAMS14,938,00214,974,002
							 Program increase[36,000]
							SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT20,585,30220,913,787
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF34,914,35936,138,677
							
							RESEARCH, DEVELOPMENT, TEST & EVAL, DW
							BASIC RESEARCH
							10601000BRDTRA BASIC RESEARCH37,20137,201
							20601101EDEFENSE RESEARCH SCIENCES432,347432,347
							30601110D8ZBASIC RESEARCH INITIATIVES40,61240,612
							40601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE43,12643,126
							50601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM74,29899,298
							 Evidence based military child STEM education[5,000]
							 Manufacturing Engineering Education Program[20,000]
							60601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS25,86527,865
							 STEM support for minority women[2,000]
							70601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM43,89843,898
							SUBTOTAL BASIC RESEARCH697,347724,347
							
							APPLIED RESEARCH
							80602000D8ZJOINT MUNITIONS TECHNOLOGY19,11119,111
							90602115EBIOMEDICAL TECHNOLOGY109,360109,360
							110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM49,74849,748
							120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES49,22649,226
							130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY392,784392,784
							140602383EBIOLOGICAL WARFARE DEFENSE13,01413,014
							150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM201,053201,053
							160602668D8ZCYBER SECURITY RESEARCH14,77514,775
							170602702ETACTICAL TECHNOLOGY343,776328,776
							 General decrease[–15,000]
							180602715EMATERIALS AND BIOLOGICAL TECHNOLOGY224,440224,440
							190602716EELECTRONICS TECHNOLOGY295,447285,447
							 Unjustified growth[–10,000]
							200602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH157,908157,908
							210602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH8,9558,955
							221160401BBSOF TECHNOLOGY DEVELOPMENT34,49334,493
							SUBTOTAL APPLIED RESEARCH1,914,0901,889,090
							
							ADVANCED TECHNOLOGY DEVELOPMENT
							230603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,62725,627
							240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT76,23076,230
							250603133D8ZFOREIGN COMPARATIVE TESTING24,19924,199
							260603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT268,607268,607
							270603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT12,99612,996
							290603178CWEAPONS TECHNOLOGY5,4955,495
							310603180CADVANCED RESEARCH20,18420,184
							320603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,66218,662
							350603286EADVANCED AEROSPACE SYSTEMS155,406155,406
							360603287ESPACE PROGRAMS AND TECHNOLOGY247,435247,435
							370603288D8ZANALYTIC ASSESSMENTS13,1548,154
							 General decrease[–5,000]
							380603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS37,67437,674
							390603291D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS—MHA15,00015,000
							400603294CCOMMON KILL VEHICLE TECHNOLOGY252,879252,879
							410603342D8WDEFENSE INNOVATION UNIT EXPERIMENTAL (DIUX)29,59429,594
							420603375D8ZTECHNOLOGY INNOVATION59,86359,863
							430603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT145,359145,359
							440603527D8ZRETRACT LARCH171,120171,120
							450603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY14,38914,389
							460603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS105,871105,871
							470603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES12,66112,661
							480603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM136,159191,159
							 Improve productivity of defense industrial base[20,000]
							 Partnership between MEP centers and Manufacturing USA Institutes[15,000]
							 Manufacturing USA institutes[20,000]
							490603680SMANUFACTURING TECHNOLOGY PROGRAM40,51140,511
							500603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT57,87657,876
							510603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS10,61110,611
							530603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM71,83281,832
							 Readiness increase[10,000]
							540603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT219,803299,803
							 Supply chain assurance[80,000]
							550603727D8ZJOINT WARFIGHTING PROGRAM6,3496,349
							560603739EADVANCED ELECTRONICS TECHNOLOGIES79,17379,173
							570603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS106,787106,787
							580603766ENETWORK-CENTRIC WARFARE TECHNOLOGY439,386439,386
							590603767ESENSOR TECHNOLOGY210,123210,123
							600603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT11,21111,211
							620603781D8ZSOFTWARE ENGINEERING INSTITUTE15,04715,047
							630603826D8ZQUICK REACTION SPECIAL PROJECTS69,20369,203
							640603833D8ZENGINEERING SCIENCE & TECHNOLOGY25,39525,395
							650603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY89,58689,586
							660604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT38,40348,403
							 Readiness increase[10,000]
							670303310D8ZCWMD SYSTEMS33,38233,382
							681160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT72,60572,605
							SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,445,8473,595,847
							
							ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES
							690603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P32,93732,937
							700603600D8ZWALKOFF101,714101,714
							720603821D8ZACQUISITION ENTERPRISE DATA & INFORMATION SERVICES2,1982,198
							730603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM54,58364,583
							 Readiness increase[10,000]
							740603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT230,162230,162
							750603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT828,097850,093
							 UFR: Discrimination[21,996]
							760603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL148,518148,518
							770603884CBALLISTIC MISSILE DEFENSE SENSORS247,345305,207
							 UFR: Discrimination[57,862]
							780603890CBMD ENABLING PROGRAMS449,442478,886
							 UFR: Discrimination[23,342]
							 UFR: High Fidelity Modeling and Simulation[6,102]
							790603891CSPECIAL PROGRAMS—MDA320,190320,190
							800603892CAEGIS BMD852,052852,052
							830603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI430,115430,115
							840603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT48,95448,954
							850603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)53,26553,265
							860603906CREGARDING TRENCH9,1139,113
							870603907CSEA BASED X-BAND RADAR (SBX)130,695130,695
							880603913CISRAELI COOPERATIVE PROGRAMS105,354373,804
							 Arrow[71,460]
							 Arrow Upper Tier flight test[105,000]
							 Arrow-Upper Tier[28,140]
							 David's Sling[63,850]
							890603914CBALLISTIC MISSILE DEFENSE TEST305,791305,791
							900603915CBALLISTIC MISSILE DEFENSE TARGETS410,425410,425
							910603920D8ZHUMANITARIAN DEMINING10,83710,837
							920603923D8ZCOALITION WARFARE10,74010,740
							930604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,83713,837
							 DOD Corrosion Program[10,000]
							940604115CTECHNOLOGY MATURATION INITIATIVES128,406128,406
							950604132D8ZMISSILE DEFEAT PROJECT98,36998,369
							960604181CHYPERSONIC DEFENSE75,30075,300
							970604250D8ZADVANCED INNOVATIVE TECHNOLOGIES1,175,8321,175,832
							980604294D8ZTRUSTED & ASSURED MICROELECTRONICS83,62683,626
							990604331D8ZRAPID PROTOTYPING PROGRAM100,000100,000
							1000604342D8ZDEFENSE TECHNOLOGY OFFSET0200,000
							 Directed energy[200,000]
							1010604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT3,9673,967
							1020604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,8333,833
							1040604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS23,63823,638
							1050604873CLONG RANGE DISCRIMINATION RADAR (LRDR)357,659357,659
							1060604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS465,530545,530
							 UFR: C3 Booster Development[80,000]
							1070604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST36,23936,239
							1080604878CAEGIS BMD TEST134,468160,819
							 UFR: Anti-Air Warfare Capability[26,351]
							1090604879CBALLISTIC MISSILE DEFENSE SENSOR TEST84,23984,239
							1100604880CLAND-BASED SM–3 (LBSM3)30,48697,761
							 UFR: Anti-Air Warfare Capability[67,275]
							1110604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT9,7399,739
							1120604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST76,75776,757
							1130604894CMULTI-OBJECT KILL VEHICLE6,5006,500
							1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,9022,902
							1150305103CCYBER SECURITY INITIATIVE986986
							1161206893CSPACE TRACKING & SURVEILLANCE SYSTEM34,90734,907
							1171206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS16,99444,494
							 UFR: Space Based Sensor[27,500]
							262888888GROUND-LAUNCHED INTERMEDIATE RANGE MISSILE065,000
							 Ground-Launched Intermediate Range Missile[65,000]
							SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES7,736,7418,600,619
							
							SYSTEM DEVELOPMENT AND DEMONSTRATION
							1180604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD12,53612,536
							1190604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT201,749201,749
							1200604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD406,789406,789
							1220604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)15,35815,358
							1230605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT6,2416,241
							1240605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,32212,322
							1250605021SEHOMELAND PERSONNEL SECURITY INITIATIVE4,8934,893
							1260605022D8ZDEFENSE EXPORTABILITY PROGRAM3,1623,162
							1270605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES21,35319,353
							 Find COTS solution[–2,000]
							1280605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION6,2666,266
							1290605075D8ZDCMO POLICY AND INTEGRATION2,8102,810
							1300605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM24,43624,436
							1310605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)13,47513,475
							1330605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES11,8700
							 Consolidate requirements[–11,870]
							1340605294D8ZTRUSTED & ASSURED MICROELECTRONICS61,08461,084
							1350303141KGLOBAL COMBAT SUPPORT SYSTEM2,5762,576
							1360305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,6693,669
							1370305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION8,2308,230
							SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION818,819804,949
							
							MANAGEMENT SUPPORT
							1380604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)6,9416,941
							1390604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT4,8514,851
							1400604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)211,325211,325
							1410604942D8ZASSESSMENTS AND EVALUATIONS30,144130,144
							 Classified assessment[100,000]
							1420605001EMISSION SUPPORT63,76963,769
							1430605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)91,05791,057
							1440605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS22,38622,386
							1450605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)36,58136,581
							1470605142D8ZSYSTEMS ENGINEERING37,62237,622
							1480605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD5,2005,200
							1490605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,2325,232
							1500605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION12,58312,583
							1510605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)31,45131,451
							1520605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM104,348104,348
							1610605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,3722,372
							1620605798D8ZDEFENSE TECHNOLOGY ANALYSIS24,36524,365
							1630605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)54,14554,145
							1640605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION30,35630,356
							1650605804D8ZDEVELOPMENT TEST AND EVALUATION20,57125,571
							 Software testing capabilities[5,000]
							1660605898EMANAGEMENT HQ—R&D14,01714,017
							1670605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)4,1874,187
							1680606100D8ZBUDGET AND PROGRAM ASSESSMENTS3,9923,992
							1690606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS1,0001,000
							1700203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)2,5512,551
							1710204571JJOINT STAFF ANALYTICAL SUPPORT7,7127,712
							1740303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES673673
							1750303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,0061,006
							1770305172KCOMBINED ADVANCED APPLICATIONS16,99816,998
							1800305245D8ZINTELLIGENCE CAPABILITIES AND INNOVATION INVESTMENTS18,99218,992
							1810306310D8ZCWMD SYSTEMS: RDT&E MANAGEMENT SUPPORT1,2311,231
							1830804767JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—MHA44,50044,500
							1840901598CMANAGEMENT HQ—MDA29,94729,947
							1869999999999CLASSIFIED PROGRAMS63,31263,312
							1870903235KJOINT SERVICE PROVIDER (JSP)5,1135,113
							SUBTOTAL MANAGEMENT SUPPORT1,010,5301,115,530
							
							OPERATIONAL SYSTEM DEVELOPMENT
							1880604130VENTERPRISE SECURITY SYSTEM (ESS)4,5654,565
							1890605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,8711,871
							1900605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)298298
							1910607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT10,88210,882
							1920607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT7,2227,222
							1930607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)14,45014,450
							1940607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)45,67745,677
							1950208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0373,037
							1960208045KC4I INTEROPERABILITY59,49059,490
							1980301144KJOINT/ALLIED COALITION INFORMATION SHARING6,1046,104
							2020302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT1,8631,863
							2030302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION21,56421,564
							2040303126KLONG-HAUL COMMUNICATIONS—DCS15,42815,428
							2050303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)15,85515,855
							2060303135GPUBLIC KEY INFRASTRUCTURE (PKI)4,8114,811
							2070303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)33,74633,746
							2080303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM9,4159,415
							2090303140GINFORMATION SYSTEMS SECURITY PROGRAM227,652227,652
							2100303150KGLOBAL COMMAND AND CONTROL SYSTEM42,68742,687
							2110303153KDEFENSE SPECTRUM ORGANIZATION8,7508,750
							2140303228KJOINT INFORMATION ENVIRONMENT (JIE)4,6894,689
							2160303430KFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY50,00050,000
							2220305103KCYBER SECURITY INITIATIVE1,6861,686
							2270305186D8ZPOLICY R&D PROGRAMS6,5266,526
							2280305199D8ZNET CENTRICITY18,45518,455
							2300305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,4965,496
							2330305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,0493,049
							2360305327VINSIDER THREAT5,3655,365
							2370305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,0712,071
							2430307577D8ZINTELLIGENCE MISSION DATA (IMD)13,11113,111
							2450708012SPACIFIC DISASTER CENTERS1,7701,770
							2460708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM2,9242,924
							2481105219BBMQ–9 UAV37,86350,863
							 MQ–9 Capability Enhancement[13,000]
							2511160403BBAVIATION SYSTEMS259,886273,386
							 SOCOM requested transfer[13,500]
							2521160405BBINTELLIGENCE SYSTEMS DEVELOPMENT8,2458,245
							2531160408BBOPERATIONAL ENHANCEMENTS79,45595,455
							 UFR: Enhanced Precision Strike[16,000]
							2541160431BBWARRIOR SYSTEMS45,93545,935
							2551160432BBSPECIAL PROGRAMS1,9781,978
							2561160434BBUNMANNED ISR31,76631,766
							2571160480BBSOF TACTICAL VEHICLES2,5782,578
							2581160483BBMARITIME SYSTEMS42,31560,415
							 SOCOM requested transfer[12,800]
							 UFR: Develop Dry Combat Submersible[5,300]
							2591160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES4,6614,661
							2601160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE12,04912,049
							2611203610KTELEPORT PROGRAM642642
							2629999999999CLASSIFIED PROGRAMS3,689,6463,689,646
							SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,867,5284,928,128
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW20,490,90221,658,510
							
							OPERATIONAL TEST & EVAL, DEFENSE
							MANAGEMENT SUPPORT
							10605118OTEOPERATIONAL TEST AND EVALUATION83,50383,503
							20605131OTELIVE FIRE TEST AND EVALUATION59,50059,500
							30605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES67,89767,897
							SUBTOTAL MANAGEMENT SUPPORT210,900210,900
							
							TOTAL OPERATIONAL TEST & EVAL, DEFENSE210,900210,900
							
							UNDISTRIBUTED
							UNDISTRIBUTED
							999999999UNDISTRIBUTED064,100
							 ERI costs transfer from OCO to base[64,100]
							SUBTOTAL UNDISTRIBUTED064,100
							
							TOTAL UNDISTRIBUTED064,100
							
							TOTAL RDT&E82,716,63686,032,029
			4202.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
							SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
							LineProgramElementItemFY 2018 RequestSenate Authorized
						
							RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
							ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
							550603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING15,00015,000
							600603747ASOLDIER SUPPORT AND SURVIVABILITY3,0003,000
							SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES18,00018,000
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
							1220605032ATRACTOR TIRE5,0005,000
							1250605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)21,54021,540
							1330605051AAIRCRAFT SURVIVABILITY DEVELOPMENT30,10030,100
							1470303032ATROJAN—RH121,2001,200
							SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION57,84057,840
							
							OPERATIONAL SYSTEMS DEVELOPMENT
							2030203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM15,00015,000
							2220305204ATACTICAL UNMANNED AERIAL VEHICLES7,4927,492
							2230305206AAIRBORNE RECONNAISSANCE SYSTEMS15,00015,000
							2280307665ABIOMETRICS ENABLED INTELLIGENCE6,0366,036
							SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT43,52843,528
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY119,368119,368
							
							RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
							ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
							410603527NRETRACT LARCH22,00022,000
							810604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)5,7105,710
							SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES27,71027,710
							
							9999999999CLASSIFIED PROGRAMS89,85589,855
							OPERATIONAL SYSTEMS DEVELOPMENT
							2070204311NINTEGRATED SURVEILLANCE SYSTEM11,60011,600
							2110204574NCRYPTOLOGIC DIRECT SUPPORT1,2001,200
							SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT102,655102,655
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY130,365130,365
							
							RESEARCH, DEVELOPMENT, TEST & EVAL, AF
							ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
							290603438FSPACE CONTROL TECHNOLOGY7,8007,800
							530306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT5,4005,400
							SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES13,20013,200
							
							9999999999CLASSIFIED PROGRAMS112,408112,408
							OPERATIONAL SYSTEMS DEVELOPMENT
							1960207277FISR INNOVATIONS5,7505,750
							2140208087FAF OFFENSIVE CYBERSPACE OPERATIONS4,0004,000
							SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT122,158122,158
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF135,358135,358
							
							RESEARCH, DEVELOPMENT, TEST & EVAL, DW
							ADVANCED TECHNOLOGY DEVELOPMENT
							240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT25,00025,000
							SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT25,00025,000
							
							9999999999CLASSIFIED PROGRAMS196,176196,176
							OPERATIONAL SYSTEM DEVELOPMENT
							2531160408BBOPERATIONAL ENHANCEMENTS1,9201,920
							2561160434BBUNMANNED ISR3,0003,000
							SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT201,096201,096
							
							TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW226,096226,096
							
							UNDISTRIBUTED
							UNDISTRIBUTED
							999999999UNDISTRIBUTED–64,100
							 ERI costs transfer from OCO to base[–64,100]
							SUBTOTAL UNDISTRIBUTED–64,100
							
							TOTAL UNDISTRIBUTED–64,100
							
							TOTAL RDT&E611,187547,087
			 XLIIIOPERATION AND MAINTENANCE
			4301.OPERATION AND MAINTENANCE
				
					
							SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)
							LineItemFY 2018 RequestSenate Authorized
						
							OPERATION & MAINTENANCE, ARMY
							OPERATING FORCES
							010MANEUVER UNITS1,455,3661,567,545
							 UFR: Convert IBCT to ABCT[27,000]
							 UFR: Readiness to execute NMS[44,179]
							 UFR: Stryker Vehicle training[20,000]
							 UFR: Support 16th ABCT[21,000]
							020MODULAR SUPPORT BRIGADES105,147118,020
							 UFR: Readiness to execute NMS[12,873]
							030ECHELONS ABOVE BRIGADE604,117751,335
							 UFR: NETCOM HQ[13]
							 UFR: Readiness to execute NMS[147,205]
							040THEATER LEVEL ASSETS793,217836,222
							 UFR: 3% increase to Decisive Action training[5,244]
							 UFR: Readiness to execute NMS[28,327]
							 UFR: Support Equipment[9,434]
							050LAND FORCES OPERATIONS SUPPORT1,169,4781,169,478
							060AVIATION ASSETS1,496,5031,496,503
							070FORCE READINESS OPERATIONS SUPPORT3,675,9013,725,401
							 UFR: Funding to support 6k additional endstrength[680]
							 UFR: Organizational Clothing & Indiv. Equipment maintenance[44,215]
							 UFR: Support Equipment[4,605]
							080LAND FORCES SYSTEMS READINESS466,720471,592
							 UFR: Medical equipment[4,872]
							090LAND FORCES DEPOT MAINTENANCE1,443,5161,521,185
							 UFR: Depot Maintenance[77,669]
							100BASE OPERATIONS SUPPORT8,080,3578,171,076
							 UFR: Engineering Services[36,949]
							 UFR: IT Services NEC C4IM[22,000]
							 UFR: Support 6k additional endstrength[31,770]
							110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,401,1554,002,972
							 UFR: Address facility restoration backlog[70,427]
							 UFR: FSRM increases[481,210]
							 UFR: Support 6k additional endstrength[50,180]
							120MANAGEMENT AND OPERATIONAL HEADQUARTERS443,790443,790
							180US AFRICA COMMAND225,382225,382
							190US EUROPEAN COMMAND141,352141,352
							200US SOUTHERN COMMAND190,811190,811
							210US FORCES KOREA59,57859,578
							SUBTOTAL OPERATING FORCES23,752,39024,892,242
							
							MOBILIZATION
							220STRATEGIC MOBILITY346,667347,791
							 UFR: Readiness increase[1,124]
							230ARMY PREPOSITIONED STOCKS422,108427,346
							 UFR: Readiness increase[5,238]
							240INDUSTRIAL PREPAREDNESS7,7507,750
							SUBTOTAL MOBILIZATION776,525782,887
							
							TRAINING AND RECRUITING
							250OFFICER ACQUISITION137,556137,556
							260RECRUIT TRAINING58,87260,264
							 UFR: Recruit training[1,392]
							270ONE STATION UNIT TRAINING58,03559,921
							 UFR: One Station Unit Training[1,886]
							280SENIOR RESERVE OFFICERS TRAINING CORPS505,089505,762
							 UFR: Supports commissions for increase end strength[673]
							290SPECIALIZED SKILL TRAINING1,015,5411,030,834
							 UFR: Supports increased capacity[15,293]
							300FLIGHT TRAINING1,124,1151,124,115
							310PROFESSIONAL DEVELOPMENT EDUCATION220,688220,688
							320TRAINING SUPPORT618,164621,690
							 UFR: Supports increased capacity[1,526]
							 UFR: Supports Initial Entry Training[2,000]
							330RECRUITING AND ADVERTISING613,586624,259
							 UFR: Supports increased capacity[10,673]
							340EXAMINING171,223171,223
							350OFF-DUTY AND VOLUNTARY EDUCATION214,738215,088
							 UFR: Supports increased capacity[350]
							360CIVILIAN EDUCATION AND TRAINING195,099195,099
							370JUNIOR RESERVE OFFICER TRAINING CORPS176,116176,116
							SUBTOTAL TRAINING AND RECRUITING5,108,8225,142,615
							
							ADMIN & SRVWIDE ACTIVITIES
							390SERVICEWIDE TRANSPORTATION555,502652,065
							 UFR: Supports transportation equipment[96,563]
							400CENTRAL SUPPLY ACTIVITIES894,208894,208
							410LOGISTIC SUPPORT ACTIVITIES715,462715,462
							420AMMUNITION MANAGEMENT446,931446,931
							430ADMINISTRATION493,616493,616
							440SERVICEWIDE COMMUNICATIONS2,084,9222,094,922
							 UFR: Army Regional Cyber Centers capabilities[10,000]
							450MANPOWER MANAGEMENT259,588259,588
							460OTHER PERSONNEL SUPPORT326,387326,387
							470OTHER SERVICE SUPPORT1,087,6021,046,202
							 UFR: Funds DFAS increases[3,600]
							 Under execution[–45,000]
							480ARMY CLAIMS ACTIVITIES210,514214,014
							 UFR: Supports JAG increase needs[3,500]
							490REAL ESTATE MANAGEMENT243,584256,737
							 UFR: Supports engineering services[13,153]
							500FINANCIAL MANAGEMENT AND AUDIT READINESS284,592284,592
							510INTERNATIONAL MILITARY HEADQUARTERS415,694415,694
							520MISC. SUPPORT OF OTHER NATIONS46,85646,856
							9999CLASSIFIED PROGRAMS1,242,2221,242,222
							SUBTOTAL ADMIN & SRVWIDE ACTIVITIES9,307,6809,389,496
							
							TOTAL OPERATION & MAINTENANCE, ARMY38,945,41740,207,240
							
							OPERATION & MAINTENANCE, ARMY RES
							OPERATING FORCES
							010MODULAR SUPPORT BRIGADES11,46111,747
							 UFR: ARNG Operational Demand Model to 82%[286]
							020ECHELONS ABOVE BRIGADE577,410593,053
							 UFR: ARNG Operational Demand Model to 82%[15,643]
							030THEATER LEVEL ASSETS117,298122,016
							 UFR: Operational Demand Model to 82%[4,718]
							040LAND FORCES OPERATIONS SUPPORT552,016564,934
							 UFR: Operational Demand Model to 82%[12,918]
							050AVIATION ASSETS80,30281,461
							 UFR: Increases aviation contract support[845]
							 UFR: Operational Demand Model to 82%[314]
							060FORCE READINESS OPERATIONS SUPPORT399,035403,635
							 UFR: Support additional capacity[4,600]
							070LAND FORCES SYSTEMS READINESS102,687102,687
							080LAND FORCES DEPOT MAINTENANCE56,01656,016
							090BASE OPERATIONS SUPPORT599,947600,497
							 UFR: Support 6k additional endstrength[550]
							100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION273,940304,690
							 UFR: Address facility restoration backlog[4,465]
							 UFR: Increased facilities sustainment[26,285]
							110MANAGEMENT AND OPERATIONAL HEADQUARTERS22,90922,909
							SUBTOTAL OPERATING FORCES2,793,0212,863,645
							
							ADMIN & SRVWD ACTIVITIES
							120SERVICEWIDE TRANSPORTATION11,11611,116
							130ADMINISTRATION17,96217,962
							140SERVICEWIDE COMMUNICATIONS18,55020,950
							 UFR: Equipment support[2,400]
							150MANPOWER MANAGEMENT6,1666,166
							160RECRUITING AND ADVERTISING60,02760,027
							SUBTOTAL ADMIN & SRVWD ACTIVITIES113,821116,221
							
							TOTAL OPERATION & MAINTENANCE, ARMY RES2,906,8422,979,866
							
							OPERATION & MAINTENANCE, ARNG
							OPERATING FORCES
							010MANEUVER UNITS777,883794,862
							 UFR: Readiness increase[16,979]
							020MODULAR SUPPORT BRIGADES190,639190,639
							030ECHELONS ABOVE BRIGADE807,557820,656
							 UFR: Operational Demand Model to 82%[13,099]
							040THEATER LEVEL ASSETS85,47698,569
							 UFR: Operational Demand Model to 82%[13,093]
							050LAND FORCES OPERATIONS SUPPORT36,67238,897
							 UFR: Increased aviation readiness[2,225]
							060AVIATION ASSETS956,381986,379
							 UFR: Aviation readiness for AH64[24,828]
							 UFR: Aviation readiness for TAB[2,040]
							 UFR: Aviation readinss for ECAB[3,130]
							070FORCE READINESS OPERATIONS SUPPORT777,756777,856
							 UFR: Supports increased capacity[100]
							080LAND FORCES SYSTEMS READINESS51,50651,506
							090LAND FORCES DEPOT MAINTENANCE244,942244,942
							100BASE OPERATIONS SUPPORT1,144,7261,148,576
							 UFR: Support increase end-strength[3,850]
							110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION781,895876,734
							 UFR: Address facility restoration backlog[20,108]
							 UFR: Facilities Sustainment improvement[74,731]
							120MANAGEMENT AND OPERATIONAL HEADQUARTERS999,052999,292
							 UFR: Support increase end-strength[240]
							SUBTOTAL OPERATING FORCES6,854,4857,028,908
							
							ADMIN & SRVWD ACTIVITIES
							130SERVICEWIDE TRANSPORTATION7,7037,703
							140ADMINISTRATION79,23679,236
							150SERVICEWIDE COMMUNICATIONS85,16085,160
							160MANPOWER MANAGEMENT8,6548,654
							170OTHER PERSONNEL SUPPORT268,839277,339
							 UFR: Behavior Health Specialists[8,500]
							180REAL ESTATE MANAGEMENT3,0933,093
							SUBTOTAL ADMIN & SRVWD ACTIVITIES452,685461,185
							
							TOTAL OPERATION & MAINTENANCE, ARNG7,307,1707,490,093
							
							OPERATION & MAINTENANCE, NAVY
							OPERATING FORCES
							010MISSION AND OTHER FLIGHT OPERATIONS5,544,1655,544,165
							020FLEET AIR TRAINING2,075,0002,075,000
							030AVIATION TECHNICAL DATA & ENGINEERING SERVICES46,80146,801
							040AIR OPERATIONS AND SAFETY SUPPORT119,624119,624
							050AIR SYSTEMS SUPPORT552,536594,536
							 UFR: Fund to Max Executable[42,000]
							060AIRCRAFT DEPOT MAINTENANCE1,088,4821,088,482
							070AIRCRAFT DEPOT OPERATIONS SUPPORT40,58440,584
							080AVIATION LOGISTICS723,786843,786
							 UFR: Fund to Max Executable[120,000]
							090MISSION AND OTHER SHIP OPERATIONS4,067,3344,089,334
							 UFR: Combat Logistics Maintenance Funding TAO–187[22,000]
							100SHIP OPERATIONS SUPPORT & TRAINING977,701977,701
							110SHIP DEPOT MAINTENANCE7,165,8587,165,858
							120SHIP DEPOT OPERATIONS SUPPORT2,193,8512,193,851
							130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,288,0941,288,094
							150SPACE SYSTEMS AND SURVEILLANCE206,678206,678
							160WARFARE TACTICS621,581622,581
							 UFR: Operational range Clearance and Environmental Compliance [1,000]
							170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY370,681370,681
							180COMBAT SUPPORT FORCES1,437,9661,437,966
							190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT162,705162,705
							210COMBATANT COMMANDERS CORE OPERATIONS65,10865,108
							220COMBATANT COMMANDERS DIRECT MISSION SUPPORT86,89286,892
							230MILITARY INFORMATION SUPPORT OPERATIONS8,4278,427
							240CYBERSPACE ACTIVITIES385,212385,212
							260FLEET BALLISTIC MISSILE1,278,4561,278,456
							280WEAPONS MAINTENANCE745,680750,680
							 UFR: Munitions wholeness[5,000]
							290OTHER WEAPON SYSTEMS SUPPORT380,016380,016
							300ENTERPRISE INFORMATION914,428882,428
							 Under execution[–32,000]
							310SUSTAINMENT, RESTORATION AND MODERNIZATION1,905,6792,447,860
							 NHHC Reduction[–29,000]
							 UFR: 88% of Facility Sustainment requirements[293,181]
							 UFR: FSRM Increases[218,000]
							 UFR: MPT&E Management System IT Modernization[60,000]
							320BASE OPERATING SUPPORT4,333,6884,384,688
							 UFR: FSRM Increases[28,000]
							 UFR: Operational range Clearance and Environmental Compliance [11,000]
							 UFR: Port Operations Service Craft Maintenance[12,000]
							SUBTOTAL OPERATING FORCES38,787,01339,538,194
							
							MOBILIZATION
							330SHIP PREPOSITIONING AND SURGE417,450427,450
							 UFR: Strategic Sealift[10,000]
							360SHIP ACTIVATIONS/INACTIVATIONS198,341198,341
							370EXPEDITIONARY HEALTH SERVICES SYSTEMS66,84966,849
							390COAST GUARD SUPPORT21,87021,870
							SUBTOTAL MOBILIZATION704,510714,510
							
							TRAINING AND RECRUITING
							400OFFICER ACQUISITION143,924143,924
							410RECRUIT TRAINING8,9758,975
							420RESERVE OFFICERS TRAINING CORPS144,708144,708
							430SPECIALIZED SKILL TRAINING812,708812,708
							450PROFESSIONAL DEVELOPMENT EDUCATION180,448180,448
							460TRAINING SUPPORT234,596234,596
							470RECRUITING AND ADVERTISING177,517177,517
							480OFF-DUTY AND VOLUNTARY EDUCATION103,154103,154
							490CIVILIAN EDUCATION AND TRAINING72,21672,216
							500JUNIOR ROTC53,26253,262
							SUBTOTAL TRAINING AND RECRUITING1,931,5081,931,508
							
							ADMIN & SRVWD ACTIVITIES
							510ADMINISTRATION1,135,4291,135,429
							530CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT149,365149,365
							540MILITARY MANPOWER AND PERSONNEL MANAGEMENT386,749386,749
							590SERVICEWIDE TRANSPORTATION165,301165,301
							610PLANNING, ENGINEERING, AND PROGRAM SUPPORT311,616311,616
							620ACQUISITION, LOGISTICS, AND OVERSIGHT665,580665,580
							660INVESTIGATIVE AND SECURITY SERVICES659,143659,143
							9999CLASSIFIED PROGRAMS543,193543,193
							SUBTOTAL ADMIN & SRVWD ACTIVITIES4,016,3764,016,376
							
							TOTAL OPERATION & MAINTENANCE, NAVY45,439,40746,200,588
							
							OPERATION & MAINTENANCE, MARINE CORPS
							OPERATING FORCES
							010OPERATIONAL FORCES967,949967,949
							020FIELD LOGISTICS1,065,0901,068,190
							 UFR: Long Endurance Small UAS[3,100]
							030DEPOT MAINTENANCE286,635286,635
							040MARITIME PREPOSITIONING85,57785,577
							050CYBERSPACE ACTIVITIES181,518181,518
							060SUSTAINMENT, RESTORATION & MODERNIZATION785,264829,055
							 UFR: Facilities Sustainment to 80%[43,791]
							070BASE OPERATING SUPPORT2,196,2522,196,252
							SUBTOTAL OPERATING FORCES5,568,2855,615,176
							
							TRAINING AND RECRUITING
							080RECRUIT TRAINING16,16316,163
							090OFFICER ACQUISITION1,1541,154
							100SPECIALIZED SKILL TRAINING100,398100,398
							110PROFESSIONAL DEVELOPMENT EDUCATION46,47446,474
							120TRAINING SUPPORT405,039405,039
							130RECRUITING AND ADVERTISING201,601201,601
							140OFF-DUTY AND VOLUNTARY EDUCATION32,04532,045
							150JUNIOR ROTC24,39424,394
							SUBTOTAL TRAINING AND RECRUITING827,268827,268
							
							ADMIN & SRVWD ACTIVITIES
							160SERVICEWIDE TRANSPORTATION28,82728,827
							170ADMINISTRATION378,683378,683
							190ACQUISITION AND PROGRAM MANAGEMENT77,68477,684
							9999CLASSIFIED PROGRAMS52,66152,661
							SUBTOTAL ADMIN & SRVWD ACTIVITIES537,855537,855
							
							TOTAL OPERATION & MAINTENANCE, MARINE CORPS6,933,4086,980,299
							
							OPERATION & MAINTENANCE, NAVY RES
							OPERATING FORCES
							010MISSION AND OTHER FLIGHT OPERATIONS596,876596,876
							020INTERMEDIATE MAINTENANCE5,9025,902
							030AIRCRAFT DEPOT MAINTENANCE94,86194,861
							040AIRCRAFT DEPOT OPERATIONS SUPPORT381381
							050AVIATION LOGISTICS13,82213,822
							060SHIP OPERATIONS SUPPORT & TRAINING571571
							070COMBAT COMMUNICATIONS16,71816,718
							080COMBAT SUPPORT FORCES118,079118,079
							090CYBERSPACE ACTIVITIES308308
							100ENTERPRISE INFORMATION28,65028,650
							110SUSTAINMENT, RESTORATION AND MODERNIZATION86,35486,354
							120BASE OPERATING SUPPORT103,596103,596
							SUBTOTAL OPERATING FORCES1,066,1181,066,118
							
							ADMIN & SRVWD ACTIVITIES
							130ADMINISTRATION1,3711,371
							140MILITARY MANPOWER AND PERSONNEL MANAGEMENT13,28913,289
							160ACQUISITION AND PROGRAM MANAGEMENT3,2293,229
							SUBTOTAL ADMIN & SRVWD ACTIVITIES17,88917,889
							
							TOTAL OPERATION & MAINTENANCE, NAVY RES1,084,0071,084,007
							
							OPERATION & MAINTENANCE, MC RESERVE
							OPERATING FORCES
							010OPERATING FORCES103,468103,468
							020DEPOT MAINTENANCE18,79418,794
							030SUSTAINMENT, RESTORATION AND MODERNIZATION32,77733,854
							 UFR: Facilities Sustainment to 80%[1,077]
							040BASE OPERATING SUPPORT111,213111,213
							SUBTOTAL OPERATING FORCES266,252267,329
							
							ADMIN & SRVWD ACTIVITIES
							060ADMINISTRATION12,58512,585
							SUBTOTAL ADMIN & SRVWD ACTIVITIES12,58512,585
							
							TOTAL OPERATION & MAINTENANCE, MC RESERVE278,837279,914
							
							OPERATION & MAINTENANCE, AIR FORCE
							OPERATING FORCES
							010PRIMARY COMBAT FORCES694,702707,902
							 UFR: NC3 & Other Nuclear Requirements[9,000]
							 UFR: PACAF Contingency Response Group[4,200]
							020COMBAT ENHANCEMENT FORCES1,392,3261,576,426
							 Air and Space Operations Center[104,800]
							 UFR: Airmen Readiness Training[8,900]
							 UFR: Cyber Requirements[70,400]
							030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,128,6401,272,940
							 UFR: Airmen Readiness Training[93,100]
							 UFR: Contract Adversary Air[51,200]
							040DEPOT PURCHASE EQUIPMENT MAINTENANCE2,755,3672,915,967
							 UFR: Airmen Readiness Training[7,100]
							 UFR: WSS funded at 89%[153,500]
							050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,292,5533,292,553
							060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT6,555,1866,883,686
							 UFR: E–4B Maintenance personnel[1,000]
							 UFR: EC–130H Compass Call[20,000]
							 UFR: Sustain 3 additional C–37B[11,300]
							 UFR: Weapon Systems Sustainment[296,200]
							070FLYING HOUR PROGRAM4,135,3304,135,330
							080BASE SUPPORT5,985,2326,984,715
							 UFR: Cyber Requirements[152,600]
							 UFR: Facility Restoration Modernization[493,883]
							 UFR: Funds mission readiness at installations[146,000]
							 UFR: Funds Operational Communications and JIE conversion[190,000]
							 UFR: PACAF Contingency Response Group[6,700]
							 UFR: Transient Alert Contracts[10,300]
							090GLOBAL C3I AND EARLY WARNING847,516932,216
							 UFR: Cyber Requirements[10,700]
							 UFR: NC3 & Other Nuclear Requirements[66,000]
							 UFR: SBIRS Requirements[8,000]
							100OTHER COMBAT OPS SPT PROGRAMS1,131,8171,173,017
							 UFR: Cyber Requirements[18,300]
							 UFR: Eagle Vision sustainment[6,100]
							 UFR: PACAF Contingency Response Group[16,800]
							120LAUNCH FACILITIES175,457175,457
							130SPACE CONTROL SYSTEMS353,458353,458
							160US NORTHCOM/NORAD189,891189,891
							170US STRATCOM534,236534,236
							180US CYBERCOM357,830357,830
							190US CENTCOM168,208168,208
							200US SOCOM2,2802,280
							210US TRANSCOM533533
							9999CLASSIFIED PROGRAMS1,091,6551,091,655
							SUBTOTAL OPERATING FORCES30,792,21732,748,300
							
							MOBILIZATION
							220AIRLIFT OPERATIONS1,570,6971,572,497
							 UFR: sustain 3 additional C–37B[1,800]
							230MOBILIZATION PREPAREDNESS130,241176,691
							 UFR: PACAF Contingency Response Group[16,900]
							 UFR: Set the Theater (StT) PACOM[29,550]
							SUBTOTAL MOBILIZATION1,700,9381,749,188
							
							TRAINING AND RECRUITING
							270OFFICER ACQUISITION113,722113,722
							280RECRUIT TRAINING24,80424,804
							290RESERVE OFFICERS TRAINING CORPS (ROTC)95,73395,733
							320SPECIALIZED SKILL TRAINING395,476395,476
							330FLIGHT TRAINING501,599501,599
							340PROFESSIONAL DEVELOPMENT EDUCATION287,500287,500
							350TRAINING SUPPORT91,38491,384
							370RECRUITING AND ADVERTISING166,795166,795
							380EXAMINING4,1344,134
							390OFF-DUTY AND VOLUNTARY EDUCATION222,691222,691
							400CIVILIAN EDUCATION AND TRAINING171,974171,974
							410JUNIOR ROTC60,07060,070
							SUBTOTAL TRAINING AND RECRUITING2,135,8822,135,882
							
							ADMIN & SRVWD ACTIVITIES
							420LOGISTICS OPERATIONS805,453805,453
							430TECHNICAL SUPPORT ACTIVITIES127,379127,379
							470ADMINISTRATION911,283911,283
							480SERVICEWIDE COMMUNICATIONS432,172432,172
							490OTHER SERVICEWIDE ACTIVITIES1,175,6581,175,658
							500CIVIL AIR PATROL26,71926,719
							530INTERNATIONAL SUPPORT76,87876,878
							540AIR FORCE WIDE UNDISTRIBUTED0129,100
							 UFR: C&Y Tech Sustainment[6,000]
							 UFR: Child and Youth Compliance[35,000]
							 UFR: Food Service Capabilities[43,200]
							 UFR: MWR Resiliency Capabilities[40,000]
							 UFR: Violence Prevention Program[4,900]
							9999CLASSIFIED PROGRAMS1,244,6531,244,653
							SUBTOTAL ADMIN & SRVWD ACTIVITIES4,800,1954,929,295
							
							TOTAL OPERATION & MAINTENANCE, AIR FORCE39,429,23241,562,665
							
							OPERATION & MAINTENANCE, AF RESERVE
							OPERATING FORCES
							010PRIMARY COMBAT FORCES1,801,0071,801,007
							020MISSION SUPPORT OPERATIONS210,642210,642
							030DEPOT PURCHASE EQUIPMENT MAINTENANCE403,867403,867
							040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION124,951124,951
							050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT240,835266,635
							 UFR: Weapon Systems Sustainment[25,800]
							060BASE SUPPORT371,878405,878
							 UFR: Restore maintenance and repair[34,000]
							SUBTOTAL OPERATING FORCES3,153,1803,212,980
							
							ADMINISTRATION AND SERVICEWIDE ACTIVITIES
							070ADMINISTRATION74,15374,153
							080RECRUITING AND ADVERTISING19,52219,522
							090MILITARY MANPOWER AND PERS MGMT (ARPC)12,76512,765
							100OTHER PERS SUPPORT (DISABILITY COMP)7,4957,495
							110AUDIOVISUAL392392
							SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES114,327114,327
							
							TOTAL OPERATION & MAINTENANCE, AF RESERVE3,267,5073,327,307
							
							OPERATION & MAINTENANCE, ANG
							OPERATING FORCES
							010AIRCRAFT OPERATIONS3,175,0553,175,055
							020MISSION SUPPORT OPERATIONS746,082812,082
							 UFR: Facility and Communication Infrastructure[66,000]
							030DEPOT PURCHASE EQUIPMENT MAINTENANCE867,063867,063
							040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION325,090381,090
							 UFR: Sustainment, Restoration, Modernization (SRM)[56,000]
							050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,100,8291,159,529
							 UFR: Increase Weapons System Sustainment[58,700]
							060BASE SUPPORT583,664651,664
							 UFR: Facility Restoration Modernization[68,000]
							SUBTOTAL OPERATING FORCES6,797,7837,046,483
							
							ADMINISTRATION AND SERVICE-WIDE ACTIVITIES
							070ADMINISTRATION44,95544,955
							080RECRUITING AND ADVERTISING97,23052,230
							 Advertising Reduction[–45,000]
							SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES142,18597,185
							
							TOTAL OPERATION & MAINTENANCE, ANG6,939,9687,143,668
							
							OPERATION AND MAINTENANCE, DEFENSE-WIDE
							OPERATING FORCES
							010JOINT CHIEFS OF STAFF440,853440,853
							020JOINT CHIEFS OF STAFF—CE2T2551,511551,511
							040SPECIAL OPERATIONS COMMAND/OPERATING FORCES5,008,2745,008,274
							SUBTOTAL OPERATING FORCES6,000,6386,000,638
							
							TRAINING AND RECRUITING
							050DEFENSE ACQUISITION UNIVERSITY144,970149,970
							 Increase for curriculum development[5,000]
							060JOINT CHIEFS OF STAFF84,40284,402
							080SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING379,462379,462
							SUBTOTAL TRAINING AND RECRUITING608,834613,834
							
							ADMIN & SRVWIDE ACTIVITIES
							090CIVIL MILITARY PROGRAMS183,000208,000
							 Starbase[25,000]
							110DEFENSE CONTRACT AUDIT AGENCY597,836597,836
							120DEFENSE CONTRACT MANAGEMENT AGENCY1,439,0101,439,010
							130DEFENSE HUMAN RESOURCES ACTIVITY807,754807,754
							140DEFENSE INFORMATION SYSTEMS AGENCY2,009,7022,009,702
							160DEFENSE LEGAL SERVICES AGENCY24,20724,207
							170DEFENSE LOGISTICS AGENCY400,422400,422
							180DEFENSE MEDIA ACTIVITY217,585217,585
							190DEFENSE PERSONNEL ACCOUNTING AGENCY131,268131,268
							200DEFENSE SECURITY COOPERATION AGENCY722,496722,496
							210DEFENSE SECURITY SERVICE683,665683,665
							230DEFENSE TECHNOLOGY SECURITY ADMINISTRATION34,71234,712
							240DEFENSE THREAT REDUCTION AGENCY542,604542,604
							260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,794,3892,829,389
							 Impact aid for children with severe disabilities[10,000]
							 Impact aid for schools with military dependent students[25,000]
							270MISSILE DEFENSE AGENCY504,058504,058
							290OFFICE OF ECONOMIC ADJUSTMENT57,84057,840
							300OFFICE OF THE SECRETARY OF DEFENSE1,612,2441,621,244
							 CDC Study[7,000]
							 Readiness increase[1,000]
							 Study on Air Force aircraft capacity and capabilities[1,000]
							310SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES94,27394,273
							320WASHINGTON HEADQUARTERS SERVICES436,776436,776
							9999CLASSIFIED PROGRAMS14,806,40414,806,404
							SUBTOTAL ADMIN & SRVWIDE ACTIVITIES28,100,24528,169,245
							
							TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE34,709,71734,783,717
							
							MISCELLANEOUS APPROPRIATIONS
							US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE
							010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,53814,538
							SUBTOTAL US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,53814,538
							
							OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID
							010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID104,900104,900
							SUBTOTAL OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID104,900104,900
							
							FORMER SOVIET UNION (FSU) THREAT REDUCTION
							010FORMER SOVIET UNION (FSU) THREAT REDUCTION324,600324,600
							SUBTOTAL FORMER SOVIET UNION (FSU) THREAT REDUCTION324,600324,600
							
							ENVIRONMENTAL RESTORATION, ARMY
							050ENVIRONMENTAL RESTORATION, ARMY215,809215,809
							SUBTOTAL ENVIRONMENTAL RESTORATION, ARMY215,809215,809
							
							ENVIRONMENTAL RESTORATION, NAVY
							070ENVIRONMENTAL RESTORATION, NAVY281,415281,415
							SUBTOTAL ENVIRONMENTAL RESTORATION, NAVY281,415281,415
							
							ENVIRONMENTAL RESTORATION, AIR FORCE
							090ENVIRONMENTAL RESTORATION, AIR FORCE293,749293,749
							SUBTOTAL ENVIRONMENTAL RESTORATION, AIR FORCE293,749293,749
							
							ENVIRONMENTAL RESTORATION, DEFENSE
							110ENVIRONMENTAL RESTORATION, DEFENSE9,0029,002
							SUBTOTAL ENVIRONMENTAL RESTORATION, DEFENSE9,0029,002
							
							ENVIRONMENTAL RESTORATION FORMERLY USED SITES
							130ENVIRONMENTAL RESTORATION FORMERLY USED SITES208,673208,673
							SUBTOTAL ENVIRONMENTAL RESTORATION FORMERLY USED SITES208,673208,673
							
							TOTAL MISCELLANEOUS APPROPRIATIONS1,452,6861,452,686
							
							UNDISTRIBUTED
							UNDISTRIBUTED
							999UNDISTRIBUTED01,411,595
							 ERI costs transferred to base (except Ukraine assistance)[2,121,300]
							 Foreign Currency Fluctuations[–313,315]
							 Fuel Savings[–396,390]
							SUBTOTAL UNDISTRIBUTED01,411,595
							
							TOTAL UNDISTRIBUTED01,411,595
							
							TOTAL OPERATION & MAINTENANCE188,694,198194,903,645
			4302.OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
							SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
							LineItemFY 2018 RequestSenate Authorized
						
							OPERATION & MAINTENANCE, ARMY
							OPERATING FORCES
							010MANEUVER UNITS828,225828,225
							030ECHELONS ABOVE BRIGADE25,47425,474
							040THEATER LEVEL ASSETS1,778,6441,778,644
							050LAND FORCES OPERATIONS SUPPORT260,575260,575
							060AVIATION ASSETS284,422284,422
							070FORCE READINESS OPERATIONS SUPPORT2,784,5252,784,525
							080LAND FORCES SYSTEMS READINESS502,330502,330
							090LAND FORCES DEPOT MAINTENANCE104,149104,149
							100BASE OPERATIONS SUPPORT80,24980,249
							110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION32,00032,000
							140ADDITIONAL ACTIVITIES6,151,3786,151,378
							150COMMANDERS EMERGENCY RESPONSE PROGRAM5,0005,000
							160RESET864,926864,926
							180US AFRICA COMMAND186,567186,567
							190US EUROPEAN COMMAND44,25044,250
							SUBTOTAL OPERATING FORCES13,932,71413,932,714
							
							MOBILIZATION
							230ARMY PREPOSITIONED STOCKS56,50056,500
							SUBTOTAL MOBILIZATION56,50056,500
							
							ADMIN & SRVWIDE ACTIVITIES
							390SERVICEWIDE TRANSPORTATION755,029755,029
							400CENTRAL SUPPLY ACTIVITIES16,56716,567
							410LOGISTIC SUPPORT ACTIVITIES6,0006,000
							420AMMUNITION MANAGEMENT5,2075,207
							460OTHER PERSONNEL SUPPORT107,091107,091
							490REAL ESTATE MANAGEMENT165,280165,280
							9999CLASSIFIED PROGRAMS1,082,0151,082,015
							SUBTOTAL ADMIN & SRVWIDE ACTIVITIES2,137,1892,137,189
							
							TOTAL OPERATION & MAINTENANCE, ARMY16,126,40316,126,403
							
							OPERATION & MAINTENANCE, ARMY RES
							OPERATING FORCES
							020ECHELONS ABOVE BRIGADE4,1794,179
							040LAND FORCES OPERATIONS SUPPORT2,1322,132
							060FORCE READINESS OPERATIONS SUPPORT779779
							090BASE OPERATIONS SUPPORT17,60917,609
							SUBTOTAL OPERATING FORCES24,69924,699
							
							TOTAL OPERATION & MAINTENANCE, ARMY RES24,69924,699
							
							OPERATION & MAINTENANCE, ARNG
							OPERATING FORCES
							010MANEUVER UNITS41,73141,731
							020MODULAR SUPPORT BRIGADES762762
							030ECHELONS ABOVE BRIGADE11,85511,855
							040THEATER LEVEL ASSETS204204
							060AVIATION ASSETS27,58327,583
							070FORCE READINESS OPERATIONS SUPPORT5,7925,792
							100BASE OPERATIONS SUPPORT18,50718,507
							120MANAGEMENT AND OPERATIONAL HEADQUARTERS937937
							SUBTOTAL OPERATING FORCES107,371107,371
							
							ADMIN & SRVWD ACTIVITIES
							150SERVICEWIDE COMMUNICATIONS740740
							SUBTOTAL ADMIN & SRVWD ACTIVITIES740740
							
							TOTAL OPERATION & MAINTENANCE, ARNG108,111108,111
							
							AFGHANISTAN SECURITY FORCES FUND
							MINISTRY OF DEFENSE
							010SUSTAINMENT2,660,8552,660,855
							020INFRASTRUCTURE21,00021,000
							030EQUIPMENT AND TRANSPORTATION684,786684,786
							040TRAINING AND OPERATIONS405,117405,117
							SUBTOTAL MINISTRY OF DEFENSE3,771,7583,771,758
							
							MINISTRY OF INTERIOR
							050SUSTAINMENT955,574955,574
							060INFRASTRUCTURE39,59539,595
							070EQUIPMENT AND TRANSPORTATION75,97675,976
							080TRAINING AND OPERATIONS94,61294,612
							SUBTOTAL MINISTRY OF INTERIOR1,165,7571,165,757
							
							TOTAL AFGHANISTAN SECURITY FORCES FUND4,937,5154,937,515
							
							OPERATION & MAINTENANCE, NAVY
							OPERATING FORCES
							010MISSION AND OTHER FLIGHT OPERATIONS412,710412,710
							030AVIATION TECHNICAL DATA & ENGINEERING SERVICES1,7501,750
							040AIR OPERATIONS AND SAFETY SUPPORT2,9892,989
							050AIR SYSTEMS SUPPORT144,030144,030
							060AIRCRAFT DEPOT MAINTENANCE211,196211,196
							070AIRCRAFT DEPOT OPERATIONS SUPPORT1,9211,921
							080AVIATION LOGISTICS102,834102,834
							090MISSION AND OTHER SHIP OPERATIONS855,453855,453
							100SHIP OPERATIONS SUPPORT & TRAINING19,62719,627
							110SHIP DEPOT MAINTENANCE2,483,1792,483,179
							130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE58,88658,886
							150SPACE SYSTEMS AND SURVEILLANCE4,4004,400
							160WARFARE TACTICS21,55021,550
							170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY21,10421,104
							180COMBAT SUPPORT FORCES605,936605,936
							190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT11,43311,433
							280WEAPONS MAINTENANCE325,011325,011
							290OTHER WEAPON SYSTEMS SUPPORT9,5989,598
							310SUSTAINMENT, RESTORATION AND MODERNIZATION31,89831,898
							320BASE OPERATING SUPPORT228,246228,246
							SUBTOTAL OPERATING FORCES5,553,7515,553,751
							
							MOBILIZATION
							360SHIP ACTIVATIONS/INACTIVATIONS1,8691,869
							370EXPEDITIONARY HEALTH SERVICES SYSTEMS11,90511,905
							390COAST GUARD SUPPORT161,885161,885
							SUBTOTAL MOBILIZATION175,659175,659
							
							TRAINING AND RECRUITING
							430SPECIALIZED SKILL TRAINING43,36943,369
							SUBTOTAL TRAINING AND RECRUITING43,36943,369
							
							ADMIN & SRVWD ACTIVITIES
							510ADMINISTRATION3,2173,217
							540MILITARY MANPOWER AND PERSONNEL MANAGEMENT7,3567,356
							590SERVICEWIDE TRANSPORTATION67,93867,938
							620ACQUISITION, LOGISTICS, AND OVERSIGHT9,4469,446
							660INVESTIGATIVE AND SECURITY SERVICES1,5281,528
							9999CLASSIFIED PROGRAMS12,75112,751
							SUBTOTAL ADMIN & SRVWD ACTIVITIES102,236102,236
							
							TOTAL OPERATION & MAINTENANCE, NAVY5,875,0155,875,015
							
							OPERATION & MAINTENANCE, MARINE CORPS
							OPERATING FORCES
							010OPERATIONAL FORCES710,790710,790
							020FIELD LOGISTICS242,150242,150
							030DEPOT MAINTENANCE52,00052,000
							070BASE OPERATING SUPPORT17,52917,529
							SUBTOTAL OPERATING FORCES1,022,4691,022,469
							
							TRAINING AND RECRUITING
							120TRAINING SUPPORT29,42129,421
							SUBTOTAL TRAINING AND RECRUITING29,42129,421
							
							ADMIN & SRVWD ACTIVITIES
							160SERVICEWIDE TRANSPORTATION61,60061,600
							9999CLASSIFIED PROGRAMS3,1503,150
							SUBTOTAL ADMIN & SRVWD ACTIVITIES64,75064,750
							
							TOTAL OPERATION & MAINTENANCE, MARINE CORPS1,116,6401,116,640
							
							OPERATION & MAINTENANCE, NAVY RES
							OPERATING FORCES
							030AIRCRAFT DEPOT MAINTENANCE14,96414,964
							080COMBAT SUPPORT FORCES9,0169,016
							SUBTOTAL OPERATING FORCES23,98023,980
							
							TOTAL OPERATION & MAINTENANCE, NAVY RES23,98023,980
							
							OPERATION & MAINTENANCE, MC RESERVE
							OPERATING FORCES
							010OPERATING FORCES2,5482,548
							040BASE OPERATING SUPPORT819819
							SUBTOTAL OPERATING FORCES3,3673,367
							
							TOTAL OPERATION & MAINTENANCE, MC RESERVE3,3673,367
							
							OPERATION & MAINTENANCE, AIR FORCE
							OPERATING FORCES
							010PRIMARY COMBAT FORCES248,235248,235
							020COMBAT ENHANCEMENT FORCES1,394,9621,394,962
							030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)5,4505,450
							040DEPOT PURCHASE EQUIPMENT MAINTENANCE699,860699,860
							050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION113,131113,131
							060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT2,039,5512,039,551
							070FLYING HOUR PROGRAM2,059,3632,059,363
							080BASE SUPPORT1,088,9461,088,946
							090GLOBAL C3I AND EARLY WARNING15,27415,274
							100OTHER COMBAT OPS SPT PROGRAMS198,090198,090
							120LAUNCH FACILITIES385385
							130SPACE CONTROL SYSTEMS22,02022,020
							160US NORTHCOM/NORAD381381
							170US STRATCOM698698
							180US CYBERCOM35,23935,239
							190US CENTCOM159,520159,520
							200US SOCOM19,00019,000
							9999CLASSIFIED PROGRAMS58,09858,098
							SUBTOTAL OPERATING FORCES8,158,2038,158,203
							
							MOBILIZATION
							220AIRLIFT OPERATIONS1,430,3161,430,316
							230MOBILIZATION PREPAREDNESS213,827213,827
							SUBTOTAL MOBILIZATION1,644,1431,644,143
							
							TRAINING AND RECRUITING
							270OFFICER ACQUISITION300300
							280RECRUIT TRAINING298298
							290RESERVE OFFICERS TRAINING CORPS (ROTC)9090
							320SPECIALIZED SKILL TRAINING25,67525,675
							330FLIGHT TRAINING879879
							340PROFESSIONAL DEVELOPMENT EDUCATION1,1141,114
							350TRAINING SUPPORT1,4261,426
							SUBTOTAL TRAINING AND RECRUITING29,78229,782
							
							ADMIN & SRVWD ACTIVITIES
							420LOGISTICS OPERATIONS151,847151,847
							430TECHNICAL SUPPORT ACTIVITIES8,7448,744
							470ADMINISTRATION6,5836,583
							480SERVICEWIDE COMMUNICATIONS129,508129,508
							490OTHER SERVICEWIDE ACTIVITIES84,11084,110
							530INTERNATIONAL SUPPORT120120
							9999CLASSIFIED PROGRAMS53,25553,255
							SUBTOTAL ADMIN & SRVWD ACTIVITIES434,167434,167
							
							TOTAL OPERATION & MAINTENANCE, AIR FORCE10,266,29510,266,295
							
							OPERATION & MAINTENANCE, AF RESERVE
							OPERATING FORCES
							030DEPOT PURCHASE EQUIPMENT MAINTENANCE52,32352,323
							060BASE SUPPORT6,2006,200
							SUBTOTAL OPERATING FORCES58,52358,523
							
							TOTAL OPERATION & MAINTENANCE, AF RESERVE58,52358,523
							
							OPERATION & MAINTENANCE, ANG
							OPERATING FORCES
							020MISSION SUPPORT OPERATIONS3,4683,468
							060BASE SUPPORT11,93211,932
							SUBTOTAL OPERATING FORCES15,40015,400
							
							TOTAL OPERATION & MAINTENANCE, ANG15,40015,400
							
							OPERATION AND MAINTENANCE, DEFENSE-WIDE
							OPERATING FORCES
							010JOINT CHIEFS OF STAFF4,8414,841
							040SPECIAL OPERATIONS COMMAND/OPERATING FORCES3,305,2343,311,534
							 UFR: Joint Task Force Platform Expansion[6,300]
							SUBTOTAL OPERATING FORCES3,310,0753,316,375
							
							ADMIN & SRVWIDE ACTIVITIES
							110DEFENSE CONTRACT AUDIT AGENCY9,8539,853
							120DEFENSE CONTRACT MANAGEMENT AGENCY21,31721,317
							140DEFENSE INFORMATION SYSTEMS AGENCY64,13764,137
							160DEFENSE LEGAL SERVICES AGENCY115,000115,000
							180DEFENSE MEDIA ACTIVITY13,25513,255
							200DEFENSE SECURITY COOPERATION AGENCY2,312,0002,562,000
							 Reduction to Coalition Support Funds[–100,000]
							 Ukraine Security Assistance Initiative[350,000]
							260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY31,00031,000
							300OFFICE OF THE SECRETARY OF DEFENSE34,71534,715
							320WASHINGTON HEADQUARTERS SERVICES3,1793,179
							9999CLASSIFIED PROGRAMS1,797,5491,797,549
							SUBTOTAL ADMIN & SRVWIDE ACTIVITIES4,402,0054,652,005
							
							TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE7,712,0807,968,380
							
							UNDISTRIBUTED
							UNDISTRIBUTED
							999UNDISTRIBUTED0–2,121,300
							 ERI costs transferred from OCO to base (except Ukraine assistance)[–2,121,300]
							SUBTOTAL UNDISTRIBUTED0–2,121,300
							
							TOTAL UNDISTRIBUTED0–2,121,300
							
							TOTAL OPERATION & MAINTENANCE46,268,02844,403,028
			 XLIVMILITARY PERSONNEL
			4401.MILITARY PERSONNEL
				
					
							SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)
							ItemFY 2018 RequestSenate Authorized
						
							MILITARY PERSONNEL
							MILITARY PERSONNEL APPROPRIATIONS
							MILITARY PERSONNEL APPROPRIATIONS133,881,636133,726,723
							 Defense Innovation Board software review1,000
							 ERI costs transferred to base214,300
							 Marine Corps endstrength increase (1k)100,000
							 Public-Private partnership on military spousal employment1,000
							 UFR: ANG funds training man days170,800
							 UFR: Army endtrength increase (6k)321,000
							 UFR: Army readiness requirements107,987
							 UFR: ATFP Enhancement—2nd Pier Sentry (Mahan Report)12,000
							 Unobligated Balances[–1,083,000]
							SUBTOTAL MILITARY PERSONNEL APPROPRIATIONS133,881,636133,726,723
							
							MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS
							MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS7,804,4277,820,427
							 UFR: Army endtrength increase (6k)16,000
							SUBTOTAL MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS7,804,4277,820,427
							
							TOTAL MILITARY PERSONNEL141,686,063141,547,150
			4402.MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
							SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
							ItemFY 2018 RequestSenate Authorized
						
							MILITARY PERSONNEL
							MILITARY PERSONNEL APPROPRIATIONS
							MILITARY PERSONNEL APPROPRIATIONS4,276,2764,061,976
							 ERI costs transferred to base budget[–214,300]
							SUBTOTAL MILITARY PERSONNEL APPROPRIATIONS4,276,2764,061,976
							
							TOTAL MILITARY PERSONNEL4,276,2764,061,976
			 XLVOTHER AUTHORIZATIONS
			4501.OTHER AUTHORIZATIONS
				
					
							SEC. 4501. OTHER AUTHORIZATIONS (In Thousands of Dollars)
							LineItemFY 2018 RequestSenate Authorized
						
							WORKING CAPITAL FUND
							WORKING CAPITAL FUND, ARMY
							010Industrial Operations43,14043,140
							020Supply Management—Army40,63690,736
							 ERI costs transfer from OCO to base[50,100]
							SUBTOTAL WORKING CAPITAL FUND, ARMY83,776133,876
							
							WORKING CAPITAL FUND, AIR FORCE
							010Supplies and Materials66,46266,462
							SUBTOTAL WORKING CAPITAL FUND, AIR FORCE66,46266,462
							
							WORKING CAPITAL FUND, DEFENSE-WIDE
							020Supply Chain Management—Def47,01847,018
							SUBTOTAL WORKING CAPITAL FUND, DEFENSE-WIDE47,01847,018
							
							WORKING CAPITAL FUND, DECA
							010Working Capital Fund, DECA1,389,3401,389,340
							SUBTOTAL WORKING CAPITAL FUND, DECA1,389,3401,389,340
							
							TOTAL WORKING CAPITAL FUND1,586,5961,636,696
							
							CHEM AGENTS & MUNITIONS DESTRUCTION
							OPERATION AND MAINTENANCE
							1Chem Demilitarization—O&M104,237104,237
							SUBTOTAL OPERATION AND MAINTENANCE104,237104,237
							
							RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
							2Chem Demilitarization—RDT&E839,414839,414
							SUBTOTAL RESEARCH, DEVELOPMENT, TEST, AND EVALUATION839,414839,414
							
							PROCUREMENT
							3Chem Demilitarization—Proc18,08118,081
							SUBTOTAL PROCUREMENT18,08118,081
							
							TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION961,732961,732
							
							DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
							DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES
							010Drug Interdiction and Counter-Drug Activities, Defense674,001674,001
							SUBTOTAL DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES674,001674,001
							
							DRUG DEMAND REDUCTION PROGRAM
							020Drug Demand Reduction Program116,813116,813
							SUBTOTAL DRUG DEMAND REDUCTION PROGRAM116,813116,813
							
							TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF790,814790,814
							
							OFFICE OF THE INSPECTOR GENERAL
							OPERATION AND MAINTENANCE
							010Operation And Maintenance334,087334,087
							SUBTOTAL OPERATION AND MAINTENANCE334,087334,087
							
							RDT&E
							020RDT&E2,8002,800
							SUBTOTAL RDT&E2,8002,800
							
							TOTAL OFFICE OF THE INSPECTOR GENERAL336,887336,887
							
							DEFENSE HEALTH PROGRAM
							OPERATION & MAINTENANCE
							010In-House Care9,457,7689,457,768
							020Private Sector Care15,317,73215,317,732
							030Consolidated Health Support2,193,0452,193,045
							040Information Management1,803,7331,803,733
							050Management Activities330,752330,752
							060Education and Training737,730737,730
							070Base Operations/Communications2,255,1632,255,163
							SUBTOTAL OPERATION & MAINTENANCE32,095,92332,095,923
							
							RDT&E
							080R&D Research9,7969,796
							090R&D Exploratry Development64,88164,881
							100R&D Advanced Development246,268246,268
							110R&D Demonstration/Validation99,03999,039
							120R&D Engineering Development170,602170,602
							130R&D Management and Support69,19169,191
							140R&D Capabilities Enhancement13,43813,438
							SUBTOTAL RDT&E673,215673,215
							
							PROCUREMENT
							150PROC Initial Outfitting26,97826,978
							160PROC Replacement & Modernization360,831360,831
							180PROC Joint Operational Medicine Information System8,3268,326
							190PROC DoD Healthcare Management System Modernization499,193499,193
							SUBTOTAL PROCUREMENT895,328895,328
							
							TOTAL DEFENSE HEALTH PROGRAM33,664,46633,664,466
							
							NATIONAL DEFENSE SEALIFT FUND
							OPERATIONS, MAINTENANCE AND LEASE
							050LG Med Spd Ro/Ro Maintenance135,800135,800
							060DoD Mobilization Alterations11,19711,197
							070TAH Maintenance54,45354,453
							SUBTOTAL OPERATIONS, MAINTENANCE AND LEASE201,450201,450
							
							RESEARCH AND DEVELOPMENT
							080Research And Development18,62218,622
							SUBTOTAL RESEARCH AND DEVELOPMENT18,62218,622
							
							READY RESERVE FORCES
							090Ready Reserve Force289,255296,255
							 UFR: Strategic Sealift service life extension[7,000]
							SUBTOTAL READY RESERVE FORCES289,255296,255
							
							TOTAL NATIONAL DEFENSE SEALIFT FUND509,327516,327
							
							TOTAL OTHER AUTHORIZATIONS37,849,82237,906,922
			4502.OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
							SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
							LineItemFY 2018 RequestSenate Authorized
						
							WORKING CAPITAL FUND
							WORKING CAPITAL FUND, ARMY
							020Supply Management—Army50,1110
							 ERI costs transfer from OCO to base[–50,111]
							SUBTOTAL WORKING CAPITAL FUND, ARMY50,1110
							
							WORKING CAPITAL FUND, DEFENSE-WIDE
							010Energy Management—Def70,00070,000
							020Supply Chain Management—Def28,84528,845
							SUBTOTAL WORKING CAPITAL FUND, DEFENSE-WIDE98,84598,845
							
							TOTAL WORKING CAPITAL FUND148,95698,845
							
							DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
							DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES
							010Drug Interdiction and Counter-Drug Activities, Defense196,300196,300
							SUBTOTAL DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES196,300196,300
							
							TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF196,300196,300
							
							OFFICE OF THE INSPECTOR GENERAL
							OPERATION AND MAINTENANCE
							010Operation And Maintenance24,69224,692
							SUBTOTAL OPERATION AND MAINTENANCE24,69224,692
							
							TOTAL OFFICE OF THE INSPECTOR GENERAL24,69224,692
							
							DEFENSE HEALTH PROGRAM
							OPERATION & MAINTENANCE
							010In-House Care61,85761,857
							020Private Sector Care331,968331,968
							030Consolidated Health Support1,9801,980
							SUBTOTAL OPERATION & MAINTENANCE395,805395,805
							
							TOTAL DEFENSE HEALTH PROGRAM395,805395,805
							
							COUNTER-ISLAMIC ISIS TRAIN & EQUIP FUND
							COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF)
							010Iraq1,269,0001,269,000
							020Syria500,000500,000
							SUBTOTAL COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF)1,769,0001,769,000
							
							TOTAL COUNTER-ISLAMIC ISIS TRAIN & EQUIP FUND1,769,0001,769,000
							
							TOTAL OTHER AUTHORIZATIONS2,534,7532,484,642
			 XLVIMILITARY CONSTRUCTION
			4601.MILITARY CONSTRUCTION
				
					
							SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)
							AccountState/Country and InstallationProject TitleBudget RequestSenate Authorized
						
							MILITARY CONSTRUCTION
							MILCON, ARMY
							Alabama
							MILCON, ARMYFort RuckerTraining Support Facility38,00038,000
							Arizona
							MILCON, ARMYDavis-Monthan AFBGeneral Instruction Building22,00022,000
							MILCON, ARMYFort HuachucaGround Transport Equipment Building30,00030,000
							California
							MILCON, ARMYFort IrwinLand Acquisition3,0003,000
							Colorado
							MILCON, ARMYFort Carson, ColoradoAmmunition Supply Point21,00021,000
							MILCON, ARMYFort Carson, ColoradoBattlefield Weather Facility8,3008,300
							Florida
							MILCON, ARMYEglin AFBMultipurpose Range Complex18,00018,000
							Georgia
							MILCON, ARMYFort BenningAir Traffic Control Tower (ATCT)010,800
							MILCON, ARMYFort BenningTraining Support Facility28,00028,000
							MILCON, ARMYFort GordonAccess Control Point33,00033,000
							MILCON, ARMYFort GordonAutomation-Aided Instructional Building18,50018,500
							Germany
							MILCON, ARMYStuttgartCommissary40,00040,000
							MILCON, ARMYWeisbadenAdministrative Building43,00043,000
							Hawaii
							MILCON, ARMYFort ShafterCommand and Control Facility, Incr 390,00090,000
							MILCON, ARMYPohakuloa Training AreaOperational Readiness Training Complex (Barracks)025,000
							Indiana
							MILCON, ARMYCrane Army Ammunition PlantShipping and Receiving Building24,00024,000
							Korea
							MILCON, ARMYKunsan ABUnmanned Aerial Vehicle Hangar53,00053,000
							New York
							MILCON, ARMYU.S. Military AcademyCemetery22,00022,000
							South Carolina
							MILCON, ARMYFort JacksonReception Barracks Complex, Ph160,00060,000
							MILCON, ARMYShaw AFBMission Training Complex25,00025,000
							Texas
							MILCON, ARMYCamp BullisVehicle Maintenance Shop13,60013,600
							MILCON, ARMYFort HoodVehicle Maintenance Shop033,000
							MILCON, ARMYFort Hood, TexasBattalion Headquarters Complex37,00037,000
							Turkey
							MILCON, ARMYTurkey VariousForward Operating Site6,4006,400
							Virginia
							MILCON, ARMYFort BelvoirSecure Admin/Operations Facility, Incr 314,12414,124
							MILCON, ARMYJoint Base Langley-EustisAircraft Maintenance Instructional Bldg34,00034,000
							MILCON, ARMYJoint Base Myer-HendersonSecurity Fence20,00020,000
							Washington
							MILCON, ARMYJoint Base Lewis-McchordConfinement Facility66,0000
							MILCON, ARMYYakimaFire Station19,50019,500
							Worldwide Unspecified
							MILCON, ARMYUnspecified Worldwide LocationsPlanning and Design72,77072,770
							MILCON, ARMYUnspecified Worldwide LocationsHost Nation Support28,70028,700
							MILCON, ARMYUnspecified Worldwide LocationsUnspecified Minor Construction31,50031,500
							MILCON, ARMYUnspecified Worldwide LocationsERI: Planning and Design015,700
							
							SUBTOTAL MILCON, ARMY920,394938,894
							
							MIL CON, NAVY
							Arizona
							MIL CON, NAVYYumaEnlisted Dining Facility & Community Bldgs36,35836,358
							California
							MIL CON, NAVYBarstowCombat Vehicle Repair Facility36,53936,539
							MIL CON, NAVYCamp Pendleton, CaliforniaAmmunition Supply Point Upgrade61,13961,139
							MIL CON, NAVYCoronadoP988 Undersea Rescue Command (URC) Operations Building036,000
							MIL CON, NAVYLemooreF/A 18 Avionics Repair Facility Replacement60,82860,828
							MIL CON, NAVYMarine Corps Air Station MiramarF–35 Simulator Facility047,574
							MIL CON, NAVYMiramarAircraft Maintenance Hangar (INC 2)39,60039,600
							MIL CON, NAVYSan DiegoP440 Pier 8 Replacement0108,000
							MIL CON, NAVYTwentynine Palms, CaliforniaPotable Water Treatment/Blending Facility55,09955,099
							District of Columbia
							MIL CON, NAVYNSA WashingtonWashington Navy Yard AT/FP Land Acquisition60,0000
							MIL CON, NAVYNSA WashingtonElectronics Science and Technology Laboratory37,88237,882
							Djibouti
							MIL CON, NAVYCamp Lemonier, DjiboutiAircraft Parking Apron Expansion13,39013,390
							Florida
							MIL CON, NAVYMayportP426 Littoral Combat Ship (LCS) Support Facility (LSF)081,000
							MIL CON, NAVYMayportP427 Littoral Combat Ship (LCS) Training Facility (LTF)029,000
							MIL CON, NAVYMayportMissile Magazines9,8249,824
							MIL CON, NAVYMayportAdvanced Wastewater Treatment Plant (AWWTP)74,99474,994
							Georgia
							MIL CON, NAVYMarine Corps Logistics Base AlbanyCombat Vehicle Warehouse043,308
							Greece
							MIL CON, NAVYSouda BayStrategic Aircraft Parking Apron Expansion22,04522,045
							Guam
							MIL CON, NAVYJoint Region MarianasWater Well Field56,08856,088
							MIL CON, NAVYJoint Region MarianasMALS Facilities49,43149,431
							MIL CON, NAVYJoint Region MarianasCorrosion Control Hangar66,74766,747
							MIL CON, NAVYJoint Region MarianasAircraft Maintenance Hangar #275,23375,233
							MIL CON, NAVYJoint Region MarianasNavy-Commercial Tie-in Hardening37,18037,180
							Hawaii
							MIL CON, NAVYJoint Base Pearl Harbor-HickamSewer Lift Station & Relief Sewer Line73,20073,200
							MIL CON, NAVYKaneohe BayLHD Pad Conversions MV–22 Landing Pads19,01219,012
							MIL CON, NAVYMarine Corps Base Kaneohe BayMokapu Gate Entry Control AT/FP Compliance026,492
							MIL CON, NAVYWahiawaCommunications/Crypto Facility65,86465,864
							Japan
							MIL CON, NAVYIwakuniKC130J Enlisted Aircrew Trainer Facility21,86021,860
							Maine
							MIL CON, NAVYKitteryPaint, Blast, and Rubber Facility61,69261,692
							North Carolina
							MIL CON, NAVYCamp Lejeune, North CarolinaWater Treatment Plant Replacement Hadnot Pt65,78465,784
							MIL CON, NAVYCamp Lejeune, North CarolinaBachelor Enlisted Quarters37,98337,983
							MIL CON, NAVYCherry Point Marine Corps Air StationF–35B Vertical Lift Fan Test Facility15,67115,671
							MIL CON, NAVYMarine Corps Base LejeuneRadio BN Complex, Phase 2064,292
							Virginia
							MIL CON, NAVYDam NeckISR Operations Facility Expansion29,26229,262
							MIL CON, NAVYJoint Expeditionary Base Little Creek—StoryACU–4 Electrical Upgrades2,5962,596
							MIL CON, NAVYMarine Corps Base QuanticoTBS Fire Station Building 533 Replacement023,738
							MIL CON, NAVYNorfolkChambers Field Magazine Recap Ph 134,66534,665
							MIL CON, NAVYPortsmouthShip Repair Training Facility72,99072,990
							MIL CON, NAVYYorktownBachelor Enlisted Quarters36,35836,358
							Washington
							MIL CON, NAVYIndian IslandMissile Magazines44,44044,440
							Worldwide Unspecified
							MIL CON, NAVYUnspecified Worldwide LocationsUnspecified Minor Construction23,84223,842
							MIL CON, NAVYUnspecified Worldwide LocationsERI: Planning and Design018,500
							MIL CON, NAVYUnspecified Worldwide LocationsPlanning and Design219,069228,069
							
							SUBTOTAL MIL CON, NAVY1,616,6652,043,569
							
							MILCON, AIR FORCE
							Alaska
							MILCON, AIR FORCEEielson AFBRepair Central Heat/Power Plant Boiler PH 441,00041,000
							MILCON, AIR FORCEEielson AFBF–35A OSS/Weapons/Intel Facility11,80011,800
							MILCON, AIR FORCEEielson AFBF–35A AGE Facility / Fillstand21,00021,000
							MILCON, AIR FORCEEielson AFBF–35A R–11 Fuel Truck Shelter9,6009,600
							MILCON, AIR FORCEEielson AFBF–35A Satellite Dining Facility8,0008,000
							MILCON, AIR FORCEEielson AFBF–35A Consolidated Munitions Admin Facility27,00027,000
							MILCON, AIR FORCEEielson AFBF–35A ADAL Conventional Munitions Facility2,5002,500
							MILCON, AIR FORCEEielson AFBF–35A Extend Utiliduct to South Loop48,00048,000
							Arkansas
							MILCON, AIR FORCELittle Rock AFBDormitory ‐ 168 PN020,000
							Australia
							MILCON, AIR FORCEDarwinAPR—Bulk Fuel Storage Tanks76,00076,000
							Colorado
							MILCON, AIR FORCEBuckley Air Force BaseSBIRS Operations Facility38,00038,000
							MILCON, AIR FORCEFort Carson, Colorado13 ASOS Expansion13,00013,000
							MILCON, AIR FORCEU.S. Air Force AcademyAir Force CyberWorx30,00030,000
							Estonia
							MILCON, AIR FORCEAmari Air BaseERI: POL Capacity Phase II04,700
							MILCON, AIR FORCEAmari Air BaseERI: Tactical Fighter Aircraft Parking Apron09,200
							Florida
							MILCON, AIR FORCEEglin AFBDormitories (288 RM)044,000
							MILCON, AIR FORCEEglin AFBF–35A Armament Research Fac Addition (B614)8,7008,700
							MILCON, AIR FORCEEglin AFBLong-Range Stand-Off Acquisition Fac38,00038,000
							MILCON, AIR FORCEMacdill AFBKC–135 Beddown OG/MXG HQ8,1008,100
							MILCON, AIR FORCETyndall AFBFire/Crash Rescue Station017,000
							Georgia
							MILCON, AIR FORCERobins AFBCommercial Vehicle Visitor Control Facility9,8009,800
							Hungary
							MILCON, AIR FORCEKecskemet ABERI: Increase POL Storage Capacity012,500
							MILCON, AIR FORCEKecskemet ABERI: Construct Parallel Taxiway030,000
							MILCON, AIR FORCEKecskemet ABERI: Airfield Upgrades012,900
							Iceland
							MILCON, AIR FORCEKeflavikERI: Airfield Upgrades014,400
							Italy
							MILCON, AIR FORCEAviano ABGuardian Angel Operations Facility27,32527,325
							Kansas
							MILCON, AIR FORCEMcconnell AFBCombat Arms Facility17,50017,500
							Latvia
							MILCON, AIR FORCELielvarde Air BaseERI: Expand Strategic Ramp Parking03,850
							Luxembourg
							MILCON, AIR FORCESanemERI: ECAOS Deployable Airbase System Storage067,400
							Mariana Islands
							MILCON, AIR FORCETinianAPR Land Acquisition12,90012,900
							Maryland
							MILCON, AIR FORCEJoint Base AndrewsPAR Land Acquisition17,50017,500
							MILCON, AIR FORCEJoint Base AndrewsPresidential Aircraft Recap Complex254,00058,000
							Massachusetts
							MILCON, AIR FORCEHanscom AFBVandenberg Gate Complex11,40011,400
							Nevada
							MILCON, AIR FORCENellis AFBRed Flag 5th Gen Facility Addition23,00023,000
							MILCON, AIR FORCENellis AFBVirtual Warfare Center Operations Facility38,00038,000
							New Mexico
							MILCON, AIR FORCECannon AFBDangerous Cargo Pad Relocate CATM42,00042,000
							MILCON, AIR FORCEHolloman AFBRPA Fixed Ground Control Station Facility4,2504,250
							MILCON, AIR FORCEKirtland AFBReplace Fire Station 309,300
							North Dakota
							MILCON, AIR FORCEMinot AFBIndoor Firing Range27,00027,000
							Norway
							MILCON, AIR FORCERyggeERI: Replace/Expand Quick Reaction Alert Pad010,300
							Ohio
							MILCON, AIR FORCEWright-Patterson AFBFire/Crash Rescue Station06,800
							Oklahoma
							MILCON, AIR FORCEAltus AFBFire Rescue Center016,000
							MILCON, AIR FORCEAltus AFBKC–46A FTU Fuselage Trainer Phase 24,9004,900
							Qatar
							MILCON, AIR FORCEAl Udeid, QatarConsolidated Squadron Operations Facility15,00015,000
							Romania
							MILCON, AIR FORCECampia TurziiERI: Upgrade Utilities Infrastructure02,950
							Slovakia
							MILCON, AIR FORCEMalackyERI: Increase POL Storage Capacity020,000
							MILCON, AIR FORCEMalackyERI: Airfield Upgrades04,000
							MILCON, AIR FORCESliac AirportERI: Airfield Upgrades022,000
							Texas
							MILCON, AIR FORCEJoint Base San AntonioCamp Bullis Dining Facility18,50018,500
							MILCON, AIR FORCEJoint Base San AntonioAir Traffic Control Tower10,00010,000
							MILCON, AIR FORCEJoint Base San AntonioBMT Recruit Dormitory 790,13090,130
							MILCON, AIR FORCEJoint Base San AntonioBMT Classrooms/Dining Facility 438,00038,000
							Turkey
							MILCON, AIR FORCEIncirlik ABDormitory—216 PN25,99725,997
							United Kingdom
							MILCON, AIR FORCERoyal Air Force FairfordEIC RC–135 Intel and Squad Ops Facility38,00038,000
							MILCON, AIR FORCERoyal Air Force FairfordEIC RC–135 Runway Overrun Reconfiguration5,5005,500
							MILCON, AIR FORCERoyal Air Force FairfordEIC RC–135 Infrastructure2,1502,150
							MILCON, AIR FORCERoyal Air Force LakenheathConsolidated Corrosion Control Facility20,00020,000
							MILCON, AIR FORCERoyal Air Force LakenheathF–35A F–15 Parking10,80010,800
							MILCON, AIR FORCERoyal Air Force LakenheathF–35A Flight Simulator Facility22,00022,000
							MILCON, AIR FORCERoyal Air Force LakenheathF–35A Field Training Detachment Facility12,49212,492
							MILCON, AIR FORCERoyal Air Force LakenheathF–35A Infrastructure6,7006,700
							MILCON, AIR FORCERoyal Air Force LakenheathF–35A 6–Bay Hangar24,00024,000
							MILCON, AIR FORCERoyal Air Force LakenheathF–35A Squadron Operations and AMU41,00041,000
							Utah
							MILCON, AIR FORCEHill AFBUTTR Consolidated Mission Control Center28,00028,000
							Worldwide Unspecified
							MILCON, AIR FORCEUnspecified Worldwide LocationsKC–46A Main Operating Base 4269,000253,000
							MILCON, AIR FORCEUnspecified Worldwide LocationsPlanning and Design056,400
							MILCON, AIR FORCEUnspecified Worldwide LocationsPlanning and Design97,85297,852
							MILCON, AIR FORCEUnspecified Worldwide LocationsERI: Planning and Design056,630
							MILCON, AIR FORCEVarious Worldwide LocationsUnspecified Minor Construction31,40031,400
							Wyoming
							MILCON, AIR FORCEF. E. Warren AFBConsolidated Helo/TRF Ops/AMU and Alert Fac62,00062,000
							
							SUBTOTAL MILCON, AIR FORCE1,738,7961,967,126
							
							MIL CON, DEF-WIDE
							California
							MIL CON, DEF-WIDECamp Pendleton, CaliforniaSOF Marine Battalion Company/Team Facilities9,9589,958
							MIL CON, DEF-WIDECamp Pendleton, CaliforniaSOF Motor Transport Facility Expansion7,2847,284
							MIL CON, DEF-WIDECamp Pendleton, CaliforniaAmbulatory Care Center Replacement26,40026,400
							MIL CON, DEF-WIDECoronadoSOF Basic Training Command96,07796,077
							MIL CON, DEF-WIDECoronadoSOF SEAL Team Ops Facility66,21866,218
							MIL CON, DEF-WIDECoronadoSOF Logistics Support Unit One Ops Fac. #346,17546,175
							MIL CON, DEF-WIDECoronadoSOF SEAL Team Ops Facility50,26550,265
							Colorado
							MIL CON, DEF-WIDESchriever AFBAmbulatory Care Center/Dental Add./Alt.10,20010,200
							Conus Classified
							MIL CON, DEF-WIDEClassified LocationBattalion Complex, PH 164,36464,364
							Florida
							MIL CON, DEF-WIDEEglin AFBSOF Simulator Facility5,0005,000
							MIL CON, DEF-WIDEEglin AFBUpgrade Open Storage Yard4,1004,100
							MIL CON, DEF-WIDEHurlburt FieldSOF Simulator & Fuselage Trainer Facility11,70011,700
							MIL CON, DEF-WIDEHurlburt FieldSOF Combat Aircraft Parking Apron34,70034,700
							Georgia
							MIL CON, DEF-WIDEFort GordonBlood Donor Center Replacement10,35010,350
							Germany
							MIL CON, DEF-WIDERhine Ordnance BarracksMedical Center Replacement Incr 7106,700106,700
							MIL CON, DEF-WIDESpangdahlem ABSpangdahlem Elementary School Replacement79,14179,141
							MIL CON, DEF-WIDEStuttgartRobinson Barracks Elem. School Replacement46,60946,609
							Greece
							MIL CON, DEF-WIDESouda BayConstruct Hydrant System18,10018,100
							Guam
							MIL CON, DEF-WIDEAndersen AFBConstruct Truck Load & Unload Facility23,90023,900
							Hawaii
							MIL CON, DEF-WIDEKuniaNSAH Kunia Tunnel Entrance5,0005,000
							Italy
							MIL CON, DEF-WIDESigonellaConstruct Hydrant System22,40022,400
							MIL CON, DEF-WIDEVicenzaVicenza High School Replacement62,40662,406
							Japan
							MIL CON, DEF-WIDEIwakuniConstruct Bulk Storage Tanks PH 130,80030,800
							MIL CON, DEF-WIDEKadena ABSOF Special Tactics Operations Facility27,57327,573
							MIL CON, DEF-WIDEKadena ABSOF Maintenance Hangar3,9723,972
							MIL CON, DEF-WIDEOkinawaReplace Mooring System11,90011,900
							MIL CON, DEF-WIDESaseboUpgrade Fuel Wharf45,60045,600
							MIL CON, DEF-WIDETorii Commo StationSOF Tactical Equipment Maintenance Fac25,32325,323
							MIL CON, DEF-WIDEYokota ABHangar/Aircraft Maintenance Unit12,03412,034
							MIL CON, DEF-WIDEYokota ABOperations and Warehouse Facilities8,5908,590
							MIL CON, DEF-WIDEYokota ABSimulator Facility2,1892,189
							MIL CON, DEF-WIDEYokota ABAirfield Apron10,80010,800
							Maryland
							MIL CON, DEF-WIDEBethesda Naval HospitalMedical Center Addition/Alteration Incr 2123,800123,800
							MIL CON, DEF-WIDEFort MeadeNSAW Recapitalize Building #2 Incr 3313,968313,968
							Missouri
							MIL CON, DEF-WIDEFort Leonard WoodHospital Replacement Ph 1250,00050,000
							MIL CON, DEF-WIDEFort Leonard WoodBlood Processing Center Repalcement11,94111,941
							MIL CON, DEF-WIDESt LouisNext NGA West (N2W) Complex Ph1381,00050,000
							New Mexico
							MIL CON, DEF-WIDECannon AFBSOF C–130 Age Facility8,2288,228
							North Carolina
							MIL CON, DEF-WIDECamp Lejeune, North CarolinaSOF Human Performance Training Center10,80010,800
							MIL CON, DEF-WIDECamp Lejeune, North CarolinaSOF Motor Transport Maintenance Expansion20,53920,539
							MIL CON, DEF-WIDECamp Lejeune, North CarolinaAmbulatory Care Center Addition/Alteration15,30015,300
							MIL CON, DEF-WIDECamp Lejeune, North CarolinaAmbulatory Care Center/Dental Clinic21,40021,400
							MIL CON, DEF-WIDECamp Lejeune, North CarolinaAmbulatory Care Center/Dental Clinic22,00022,000
							MIL CON, DEF-WIDEFort BraggSOF Support Battalion Admin Facility13,51813,518
							MIL CON, DEF-WIDEFort BraggSOF Human Performance Training Ctr20,26020,260
							MIL CON, DEF-WIDEFort BraggSOF Tactical Equipment Maintenance Facility20,00020,000
							MIL CON, DEF-WIDEFort BraggSOF Telecomm Reliability Improvements4,0004,000
							MIL CON, DEF-WIDESeymour Johnson AFBConstruct Tanker Truck Delivery System20,00020,000
							Puerto Rico
							MIL CON, DEF-WIDEPunta BorinquenRamey Unit School Replacement61,07161,071
							South Carolina
							MIL CON, DEF-WIDEShaw AFBConsolidate Fuel Facilities22,90022,900
							Texas
							MIL CON, DEF-WIDEFort BlissBlood Processing Center8,3008,300
							MIL CON, DEF-WIDEFort BlissHospital Replacement Incr 8251,330251,330
							United Kingdom
							MIL CON, DEF-WIDEMenwith Hill StationRAFMH Main Gate Rehabilitation11,00011,000
							Utah
							MIL CON, DEF-WIDEHill AFBReplace POL Facilities20,00020,000
							Virginia
							MIL CON, DEF-WIDEJoint Expeditionary Base Little Creek—StorySOF SATEC Range Expansion23,00023,000
							MIL CON, DEF-WIDENorfolkReplace Hazardous Materials Warehouse18,50018,500
							MIL CON, DEF-WIDEPentagonSecurity Updates13,26013,260
							MIL CON, DEF-WIDEPentagonPentagon Corr 8 Pedestrian Access Control Pt8,1408,140
							MIL CON, DEF-WIDEPentagonS.E. Safety Traffic and Parking Improvements28,70028,700
							MIL CON, DEF-WIDEPortsmouthReplace Harardous Materials Warehouse22,50022,500
							Worldwide Unspecified
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction8,0008,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design26,14726,147
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design39,74639,746
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction7,3847,384
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsERI: Planning and Design01,900
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design1,1501,150
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning & Design23,01223,012
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction2,0392,039
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsEnergy Resilience and Conserv. Invest. Prog.150,000176,500
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsContingency Construction10,00010,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design13,50013,500
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsERCIP Design10,00010,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design20,00020,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design40,22040,220
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction10,00010,000
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsExercise Related Minor Construction11,49011,490
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design01,150
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design1,9421,942
							
							SUBTOTAL MIL CON, DEF-WIDE3,114,9132,613,463
							
							MILCON, ARNG
							Delaware
							MILCON, ARNGNew CastleCombined Support Maintenance Shop36,00036,000
							Idaho
							MILCON, ARNGMission Training Center GowenEnlisted Barracks, Transient Training09,000
							MILCON, ARNGOrchard Trainig AreaDigital Air/Ground Integration Range22,00022,000
							Iowa
							MILCON, ARNGCamp DodgeVehicle Maintenance Instructional Facility08,500
							Kansas
							MILCON, ARNGFort LeavenworthEnlisted Barracks, Transient Training019,000
							Maine
							MILCON, ARNGPresque IsleNational Guard Readiness Center17,50017,500
							Maryland
							MILCON, ARNGSykesvilleNational Guard Readiness Center19,00019,000
							Minnesota
							MILCON, ARNGArden HillsNational Guard Readiness Center39,00039,000
							Missouri
							MILCON, ARNGSpringfieldAircraft Maintenance Hangar (Addition)032,000
							New Mexico
							MILCON, ARNGLas CrucesNational Guard Readiness Center Addition8,6008,600
							Virginia
							MILCON, ARNGFort BelvoirNational Guard Readiness Center015,000
							MILCON, ARNGFort PickettTraining Aids Center4,5504,550
							Washington
							MILCON, ARNGTumwaterNational Guard Readiness Center31,00031,000
							Worldwide Unspecified
							MILCON, ARNGUnspecified Worldwide LocationsUnspecified Minor Construction16,73116,731
							MILCON, ARNGUnspecified Worldwide LocationsPlanning and Design16,27116,271
							
							SUBTOTAL MILCON, ARNG210,652294,152
							
							MILCON, ANG
							California
							MILCON, ANGMarch AFBTFI Construct RPA Flight Training Unit15,00015,000
							Colorado
							MILCON, ANGPeterson AFBSpace Control Facility8,0008,000
							Connecticut
							MILCON, ANGBradley IAPConstruct Base Entry Complex7,0007,000
							Indiana
							MILCON, ANGHulman Regional AirportConstruct Small Arms Range08,000
							Kentucky
							MILCON, ANGLouisville IAPAdd/Alter Response Forces Facility9,0009,000
							Mississippi
							MILCON, ANGJackson International AirportConstruct Small Arms Range08,000
							Missouri
							MILCON, ANGRosecrans Memorial AirportReplace Communications Facility10,00010,000
							New York
							MILCON, ANGHancock FieldAdd to Flight Training Unit, Building 6416,8006,800
							Ohio
							MILCON, ANGToledo Express AirportNORTHCOM—Construct Alert Hangar15,00015,000
							Oklahoma
							MILCON, ANGTulsa International AirportConstruct Small Arms Range08,000
							Oregon
							MILCON, ANGKlamath Falls IAPConstruct Corrosion Control Hangar10,50010,500
							MILCON, ANGKlamath Falls IAPConstruct Indoor Range8,0008,000
							South Dakota
							MILCON, ANGJoe Foss FieldAircraft Maintenance Shops12,00012,000
							Tennessee
							MILCON, ANGMcGhee-Tyson AirportReplace KC–135 Maintenance Hangar and Shops25,00025,000
							Worldwide Unspecified
							MILCON, ANGUnspecified Worldwide LocationsPlanning and Design02,000
							MILCON, ANGUnspecified Worldwide LocationsPlanning and Design18,00018,000
							MILCON, ANGUnspecified Worldwide LocationsUnspecified Minor Construction17,19117,191
							
							SUBTOTAL MILCON, ANG161,491187,491
							
							MILCON, ARMY R
							California
							MILCON, ARMY RFallbrookArmy Reserve Center36,00036,000
							Delaware
							MILCON, ARMY RNewarkArmy Reserve Center019,500
							Ohio
							MILCON, ARMY RWright-Patterson AFBArea Maintenance Support Activity09,100
							Puerto Rico
							MILCON, ARMY RAguadillaArmy Reserve Center12,40012,400
							Washington
							MILCON, ARMY RJoint Base Lewis-McChordArmy Reserve Center030,000
							Wisconsin
							MILCON, ARMY RFort McCoyAT/MOB Dining Facility–1428 PN13,00013,000
							Worldwide Unspecified
							MILCON, ARMY RUnspecified Worldwide LocationsPlanning and Design6,8876,887
							MILCON, ARMY RUnspecified Worldwide LocationsUnspecified Minor Construction5,4255,425
							
							SUBTOTAL MILCON, ARMY R73,712132,312
							
							MIL CON, NAVY RES
							California
							MIL CON, NAVY RESLemooreNaval Operational Support Center Lemoore17,33017,330
							Georgia
							MIL CON, NAVY RESFort GordonNaval Operational Support Center Fort Gordon17,79717,797
							New Jersey
							MIL CON, NAVY RESJoint Base Mcguire-Dix-LakehurstAircraft Apron, Taxiway & Support Facilities11,57311,573
							Texas
							MIL CON, NAVY RESFort WorthKC130-J Eacts Facility12,63712,637
							Worldwide Unspecified
							MIL CON, NAVY RESUnspecified Worldwide LocationsUnspecified Minor Construction1,5041,504
							MIL CON, NAVY RESUnspecified Worldwide LocationsPlanning & Design4,4304,430
							
							SUBTOTAL MIL CON, NAVY RES65,27165,271
							
							MILCON, AF RES
							Florida
							MILCON, AF RESPatrick AFBGuardian Angel Facility25,00025,000
							Georgia
							MILCON, AF RESRobins AFBConsolidated Mission Complex Phase 2032,000
							Guam
							MILCON, AF RESJoint Region MarianasReserve Medical Training Facility5,2005,200
							Hawaii
							MILCON, AF RESJoint Base Pearl Harbor-HickamConsolidated Training Facility5,5005,500
							Massachusetts
							MILCON, AF RESWestover ARBIndoor Small Arms Range10,00010,000
							MILCON, AF RESWestover ARBMaintenance Facility Shops051,100
							Minnesota
							MILCON, AF RESMinneapolis-St Paul IAPIndoor Small Arms Range09,000
							North Carolina
							MILCON, AF RESSeymour Johnson AFBKC–46A ADAL for Alt Mission Storage6,4006,400
							Texas
							MILCON, AF RESNAS JRB Fort WorthMunitions Training/Admin Facility03,100
							Utah
							MILCON, AF RESHill AFBAdd/Alter Life Support Facility3,1003,100
							Worldwide Unspecified
							MILCON, AF RESUnspecified Worldwide LocationsPlanning & Design013,500
							MILCON, AF RESUnspecified Worldwide LocationsPlanning & Design4,7254,725
							MILCON, AF RESUnspecified Worldwide LocationsUnspecified Minor Construction3,6103,610
							
							SUBTOTAL MILCON, AF RES63,535172,235
							
							NATO SEC INV PRGM
							Worldwide Unspecified
							NATO SEC INV PRGMNato Security Investment ProgramNato Security Investment Program154,000154,000
							
							SUBTOTAL NATO SEC INV PRGM154,000154,000
							
							TOTAL MILITARY CONSTRUCTION8,119,4298,568,513
							
							FAMILY HOUSING
							FAM HSG CON, ARMY
							Georgia
							FAM HSG CON, ARMYFort GordonFamily Housing New Construction6,1006,100
							Germany
							FAM HSG CON, ARMYBaumholderConstruction Improvements34,15634,156
							FAM HSG CON, ARMYSouth Camp VilseckFamily Housing New Construction (36 Units)22,44522,445
							Korea
							FAM HSG CON, ARMYCamp HumphreysFamily Housing New Construction Incr 234,40234,402
							Kwajalein
							FAM HSG CON, ARMYKwajalein AtollFamily Housing Replacement Construction31,0000
							Massachusetts
							FAM HSG CON, ARMYNatickFamily Housing Replacement Construction21,00021,000
							Worldwide Unspecified
							FAM HSG CON, ARMYUnspecified Worldwide LocationsPlanning & Design33,55933,559
							
							SUBTOTAL FAM HSG CON, ARMY182,662151,662
							
							FAM HSG O&M, ARMY
							Worldwide Unspecified
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsManagement37,08937,089
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsServices8,9308,930
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsFurnishings12,81612,816
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsMiscellaneous400400
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsMaintenance57,70857,708
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsUtilities60,25160,251
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsLeasing148,538148,538
							FAM HSG O&M, ARMYUnspecified Worldwide LocationsHousing Privitization Support20,89320,893
							
							SUBTOTAL FAM HSG O&M, ARMY346,625346,625
							
							FAM HSG CON, N/MC
							Bahrain Island
							FAM HSG CON, N/MCSW AsiaConstruct On-Base GFOQ2,1382,138
							Mariana Islands
							FAM HSG CON, N/MCGuamReplace Andersen Housing PH II40,8750
							Worldwide Unspecified
							FAM HSG CON, N/MCUnspecified Worldwide LocationsConstruction Improvements36,25136,251
							FAM HSG CON, N/MCUnspecified Worldwide LocationsPlanning & Design4,4184,418
							
							SUBTOTAL FAM HSG CON, N/MC83,68242,807
							
							FAM HSG O&M, N/MC
							Worldwide Unspecified
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsUtilities62,16762,167
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsFurnishings14,52914,529
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsManagement50,98950,989
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsMiscellaneous336336
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsServices15,64915,649
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsLeasing61,92161,921
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsMaintenance95,10495,104
							FAM HSG O&M, N/MCUnspecified Worldwide LocationsHousing Privatization Support27,58727,587
							
							SUBTOTAL FAM HSG O&M, N/MC328,282328,282
							
							FAM HSG CON, AF
							Worldwide Unspecified
							FAM HSG CON, AFUnspecified Worldwide LocationsConstruction Improvements80,61780,617
							FAM HSG CON, AFUnspecified Worldwide LocationsPlanning & Design4,4454,445
							
							SUBTOTAL FAM HSG CON, AF85,06285,062
							
							FAM HSG O&M, AF
							Worldwide Unspecified
							FAM HSG O&M, AFUnspecified Worldwide LocationsHousing Privatization21,56921,569
							FAM HSG O&M, AFUnspecified Worldwide LocationsUtilities47,50447,504
							FAM HSG O&M, AFUnspecified Worldwide LocationsManagement53,46453,464
							FAM HSG O&M, AFUnspecified Worldwide LocationsServices13,51713,517
							FAM HSG O&M, AFUnspecified Worldwide LocationsFurnishings29,42429,424
							FAM HSG O&M, AFUnspecified Worldwide LocationsMiscellaneous1,8391,839
							FAM HSG O&M, AFUnspecified Worldwide LocationsLeasing16,81816,818
							FAM HSG O&M, AFUnspecified Worldwide LocationsMaintenance134,189134,189
							
							SUBTOTAL FAM HSG O&M, AF318,324318,324
							
							FAM HSG O&M, DW
							Worldwide Unspecified
							FAM HSG O&M, DWUnspecified Worldwide LocationsUtilities4,1004,100
							FAM HSG O&M, DWUnspecified Worldwide LocationsFurnishings407407
							FAM HSG O&M, DWUnspecified Worldwide LocationsUtilities268268
							FAM HSG O&M, DWUnspecified Worldwide LocationsLeasing12,39012,390
							FAM HSG O&M, DWUnspecified Worldwide LocationsMaintenance655655
							FAM HSG O&M, DWUnspecified Worldwide LocationsFurnishings641641
							FAM HSG O&M, DWUnspecified Worldwide LocationsLeasing39,71639,716
							FAM HSG O&M, DWUnspecified Worldwide LocationsFurnishings66
							FAM HSG O&M, DWUnspecified Worldwide LocationsServices1414
							FAM HSG O&M, DWUnspecified Worldwide LocationsUtilities8686
							FAM HSG O&M, DWUnspecified Worldwide LocationsMaintenance567567
							FAM HSG O&M, DWUnspecified Worldwide LocationsManagement319319
							
							SUBTOTAL FAM HSG O&M, DW59,16959,169
							
							FAM HSG IMPROVE FUND
							Worldwide Unspecified
							FAM HSG IMPROVE FUNDUnspecified Worldwide LocationsAdministrative Expenses—Fhif2,7262,726
							
							SUBTOTAL FAM HSG IMPROVE FUND2,7262,726
							
							TOTAL FAMILY HOUSING1,406,5321,334,657
							
							DEFENSE BASE REALIGNMENT AND CLOSURE
							DOD BRAC—ARMY
							Worldwide Unspecified
							DOD BRAC—ARMYBase Realignment & Closure, ArmyBase Realignment and Closure58,00058,000
							
							SUBTOTAL DOD BRAC—ARMY58,00058,000
							
							DOD BRAC—NAVY
							Worldwide Unspecified
							DOD BRAC—NAVYBase Realignment & Closure, NavyBase Realignment & Closure93,47493,474
							DOD BRAC—NAVYUnspecified Worldwide LocationsDON–172: NWS Seal Beach, Concord, CA5,3555,355
							DOD BRAC—NAVYUnspecified Worldwide LocationsDON–138: NAS Brunswick, ME647647
							DOD BRAC—NAVYUnspecified Worldwide LocationsDON–157: MCSA Kansas City, MO4040
							DOD BRAC—NAVYUnspecified Worldwide LocationsDON–84: JRB Willow Grove & Cambria Reg AP4,7374,737
							DOD BRAC—NAVYUnspecified Worldwide LocationsUndistributed7,2107,210
							DOD BRAC—NAVYUnspecified Worldwide LocationsDON–100: Planing, Design and Management8,4288,428
							DOD BRAC—NAVYUnspecified Worldwide LocationsDON–101: Various Locations23,75323,753
							
							SUBTOTAL DOD BRAC—NAVY143,644143,644
							
							DOD BRAC—AIR FORCE
							Worldwide Unspecified
							DOD BRAC—AIR FORCEUnspecified Worldwide LocationsDoD BRAC Activities—Air Force54,22354,223
							
							SUBTOTAL DOD BRAC—AIR FORCE54,22354,223
							
							TOTAL DEFENSE BASE REALIGNMENT AND CLOSURE255,867255,867
							
							UNACCMP HSG IMPRV FUND
							UNACCMP HSG IMPRV FUND
							Worldwide Unspecified
							UNACCMP HSG IMPRV FUNDUnaccompanied Housing Improvement FundAdministrative Expenses—UHIF623623
							
							SUBTOTAL UNACCMP HSG IMPRV FUND623623
							
							TOTAL UNACCMP HSG IMPRV FUND623623
							
							TOTAL MILITARY CONSTRUCTION, FAMILY HOUSING, AND BRAC9,782,45110,159,660
			4602.MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
							SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
							AccountState or Country and InstallationProject TitleBudget RequestSenate Authorized
						
							MILITARY CONSTRUCTION
							MILCON, ARMY
							Guantanamo Bay, Cuba
							MILCON, ARMYGuantanamo BayOCO: Barracks115,000115,000
							Worldwide Unspecified
							MILCON, ARMYUnspecified Worldwide LocationsERI: Planning and Design15,7000
							MILCON, ARMYUnspecified Worldwide LocationsOCO: Planning and Design9,0009,000
							
							SUBTOTAL MILCON, ARMY139,700124,000
							
							MIL CON, NAVY
							Worldwide Unspecified
							MIL CON, NAVYUnspecified Worldwide LocationsERI: Planning and Design18,5000
							
							SUBTOTAL MIL CON, NAVY18,5000
							
							MILCON, AIR FORCE
							Estonia
							MILCON, AIR FORCEAmari Air BaseERI: POL Capacity Phase II4,7000
							MILCON, AIR FORCEAmari Air BaseERI: Tactical Fighter Aircraft Parking Apron9,2000
							Hungary
							MILCON, AIR FORCEKecskemet ABERI: Increase POL Storage Capacity12,5000
							MILCON, AIR FORCEKecskemet ABERI: Construct Parallel Taxiway30,0000
							MILCON, AIR FORCEKecskemet ABERI: Airfield Upgrades12,9000
							Iceland
							MILCON, AIR FORCEKeflavikERI: Airfield Upgrades14,4000
							Jordan
							MILCON, AIR FORCEAzraqOCO: MSAB Development143,000143,000
							Latvia
							MILCON, AIR FORCELielvarde Air BaseERI: Expand Strategic Ramp Parking3,8500
							Luxembourg
							MILCON, AIR FORCESanemERI: ECAOS Deployable Airbase System Storage67,4000
							Norway
							MILCON, AIR FORCERyggeERI: Replace/Expand Quick Reaction Alert Pad10,3000
							Romania
							MILCON, AIR FORCECampia TurziiERI: Upgrade Utilities Infrastructure2,9500
							Slovakia
							MILCON, AIR FORCEMalackyERI: Increase POL Storage Capacity20,0000
							MILCON, AIR FORCEMalackyERI: Airfield Upgrades4,0000
							MILCON, AIR FORCESliac AirportERI: Airfield Upgrades22,0000
							Turkey
							MILCON, AIR FORCEIncirlik ABOCO: Replace Perimeter Fence8,1008,100
							MILCON, AIR FORCEIncirlik ABOCO: Relocate Base Main Access Control Point14,60014,600
							Worldwide Unspecified
							MILCON, AIR FORCEUnspecified Worldwide LocationsERI: Planning and Design56,6300
							MILCON, AIR FORCEUnspecified Worldwide LocationsOCO—Planning and Design41,50041,500
							
							SUBTOTAL MILCON, AIR FORCE478,030207,200
							
							MIL CON, DEF-WIDE
							Worldwide Unspecified
							MIL CON, DEF-WIDEUnspecified Worldwide LocationsERI: Planning and Design1,9000
							
							SUBTOTAL MIL CON, DEF-WIDE1,9000
							
							TOTAL MILITARY CONSTRUCTION638,130331,200
							
							TOTAL MILITARY CONSTRUCTION, FAMILY HOUSING, AND BRAC638,130331,200
			 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
			4701.DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				
					
							SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
							ProgramFY 2018 RequestSenate Authorized
						
							Discretionary Summary by Appropriation
							Energy and Water Development and Related Agencies
							Appropriation Summary:
							Energy Programs
							Nuclear energy133,000133,000
							
							Atomic Energy Defense Activities
							National nuclear security administration:
							Weapons activities10,239,34410,512,944
							Defense nuclear nonproliferation1,793,3102,043,607
							Naval reactors1,479,7511,517,751
							Federal Salaries and Expenses418,595418,595
							Total, National nuclear security administration13,931,00014,492,897
							
							Environmental and other defense activities:
							Other defense activities815,512815,512
							Defense nuclear waste disposal30,00030,000
							Total, Environmental & other defense activities845,512845,512
							Total, Atomic Energy Defense Activities14,776,51215,338,409
							Subtotal, Energy And Water Development and Related Agencies14,909,51215,471,409
							
							Defense EM funded5,537,1865,537,186
							Uranium enrichment D&D fund contribution00
							Total, Discretionary Funding20,446,69821,008,595
							
							Nuclear Energy
							Idaho sitewide safeguards and security133,000133,000
							Total, Nuclear Energy133,000133,000
							Defense (050) function.....................(non-add)( 133,000)–133,000
							
							
							Weapons Activities
							Directed stockpile work
							Life extension programs and major alterations
							B61 Life extension program788,572788,572
							W76 Life extension program224,134224,134
							W88 Alt 37000
							W88 Alteration program332,292332,292
							W80–4 Life extension program399,090399,090
							Total, Life extension programs and major alterations1,744,0881,744,088
							
							Stockpile systems
							B61 Stockpile systems59,72959,729
							W76 Stockpile systems51,40051,400
							W78 Stockpile systems60,10060,100
							W80 Stockpile systems80,08780,087
							B83 Stockpile systems35,76235,762
							W87 Stockpile systems83,20083,200
							W88 Stockpile systems131,576131,576
							Total, Stockpile systems501,854501,854
							
							Weapons dismantlement and disposition
							Operations and maintenance52,00052,000
							
							Stockpile services
							Production support470,400470,400
							Research and development support31,15031,150
							R&D certification and safety196,840217,740
							Program increase for technology maturation[20,900]
							Management, technology, and production285,400285,400
							Total, Stockpile services983,7901,004,690
							
							Strategic materials
							Uranium sustainment20,57920,579
							Plutonium sustainment210,367210,367
							Tritium sustainment198,152198,152
							Domestic uranium enrichment60,00060,000
							Strategic materials sustainment206,196206,196
							Total, Strategic materials695,294695,294
							Total, Directed stockpile work3,977,0263,997,926
							
							Research, development, test evaluation (RDT&E)
							Science
							Advanced certification57,71057,710
							Primary assessment technologies89,31389,313
							Dynamic materials properties122,347122,347
							Advanced radiography37,60037,600
							Secondary assessment technologies76,83376,833
							Academic alliances and partnerships52,96352,963
							Enhanced Capabilities for Subcritical Experiments50,75565,755
							Radiography project completion[15,000]
							Total, Science487,521502,521
							
							Engineering
							Enhanced surety39,71752,017
							Program increase for technology maturation[12,300]
							Weapon systems engineering assessment technology23,02923,029
							Nuclear survivability45,23045,230
							Enhanced surveillance45,14745,147
							Stockpile Responsiveness40,00050,000
							Program increase[10,000]
							Total, Engineering193,123215,423
							
							Inertial confinement fusion ignition and high yield
							Ignition79,57579,575
							Support of other stockpile programs23,56523,565
							Diagnostics, cryogenics and experimental support77,91577,915
							Pulsed power inertial confinement fusion7,5967,596
							Joint program in high energy density laboratory plasmas9,4929,492
							Facility operations and target production334,791346,791
							Support increased shot rates[12,000]
							Total, Inertial confinement fusion and high yield532,934544,934
							
							Advanced simulation and computing
							Advanced simulation and computing709,244709,244
							Construction:
							18–D–670, Exascale Class Computer Cooling Equipment, LNL22,00022,000
							18–D–620, Exascale Computing Facility Modernization Project3,0003,000
							Total, Construction25,00025,000
							Total, Advanced simulation and computing734,244734,244
							
							Advanced manufacturing development
							Additive manufacturing12,00024,000
							Program increase for research and infrastructure[12,000]
							Component manufacturing development38,64475,044
							Improve production efficiency[36,400]
							Process technology development29,89629,896
							Total, Advanced manufacturing development80,540128,940
							Total, RDT&E2,028,3622,126,062
							
							Infrastructure and operations
							Operating
							Operations of facilities
							Operations of facilities868,000868,000
							Kansas City National Security Campus00
							Lawrence Livermore National Laboratory00
							Los Alamos National Laboratory00
							Nevada National Security Site00
							Pantex00
							Sandia National Laboratories00
							Savannah River Site00
							Y–12 National security complex00
							Total, Operations of facilities868,000868,000
							
							Safety and environmental operations116,000116,000
							Maintenance and repair of facilities360,000410,000
							Reduce deferred maintenance backlog[50,000]
							Recapitalization427,342527,342
							Reduce deferred maintenance backlog[100,000]
							Construction:
							18–D–660, Fire Station, Y–1228,00028,000
							18–D–650, Tritium Production Capability, SRS6,8006,800
							17–D–640, U1a Complex Enhancements Project, NNSS22,10022,100
							17–D–630, Expand Electrical Distribution System, LLNL6,0006,000
							17–D–126, PF–4 reconfiguration project, LANL00
							17–D–125, RLOUB reconfiguration project, LANL00
							16–D–621 TA–3 substation replacement, LANL00
							16–D–515 Albuquerque complex project98,00098,000
							15–D–613 Emergency Operations Center, Y–127,0007,000
							15–D–302, TA–55 Reinvestment project, Phase 3, LANL00
							11–D–801 TA–55 Reinvestment project Phase 2, LANL00
							07–D–220 Radioactive liquid waste treatment facility upgrade project, LANL2,1002,100
							07–D–220-04 Transuranic liquid waste facility, LANL17,89517,895
							06–D–141 Uranium processing facility Y–12, Oak Ridge, TN663,000663,000
							Chemistry and metallurgy replacement (CMRR)
							04–D–125 Chemistry and metallurgy research facility replacement project, LANL180,900180,900
							04–D–125—04 RLUOB equipment installation00
							04–D–125—05 PF –4 equipment installation00
							Total, Chemistry and metallurgy replacement (CMRR)180,900180,900
							Total, Construction1,031,7951,031,795
							Total, Infrastructure and operations2,803,1372,953,137
							Secure transportation asset
							Operations and equipment219,464219,464
							Program direction105,600105,600
							Total, Secure transportation asset325,064325,064
							
							Defense nuclear security
							Operations and maintenance686,977691,977
							Reduce deferred maintenance backlog[5,000]
							Security improvements program00
							
							Construction:
							17–D–710 West end protected area reduction project, Y–1200
							14–D–710 Device assembly facility argus installation project, NNSS, NV00
							Total, Defense nuclear security686,977691,977
							
							Information technology and cybersecurity186,728186,728
							Legacy contractor pensions232,050232,050
							Subtotal, Weapons activities10,239,34410,512,944
							
							Adjustments
							Use of prior year balances00
							Subtotal, Weapons activities10,239,34410,512,944
							
							Rescission
							Rescission of prior year balances00
							Total, Weapons Activities10,239,34410,512,944
							
							
							Defense Nuclear Nonproliferation
							Defense Nuclear Nonproliferation Programs
							Global material security
							International nuclear security46,33966,339
							Enhanced nuclear security[20,000]
							Radiological security146,340166,340
							Protection and safe disposal of radioactive sources[20,000]
							Domestic radiologic security00
							International radiologic security00
							Nuclear smuggling detection144,429204,429
							Radiation detection[60,000]
							Total, Global material security337,108437,108
							
							Material management and minimization
							HEU reactor conversion125,500125,500
							Nuclear material removal32,92532,925
							Material disposition173,669173,669
							Total, Material management & minimization332,094332,094
							
							Nonproliferation and arms control129,703200,000
							Verification[70,297]
							Defense nuclear nonproliferation R&D446,095446,095
							
							Nonproliferation construction
							U. S. Construction:
							18–D–150 Surplus Plutonium Disposition Project9,0009,000
							99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS270,000350,000
							Increase to continue construction of MOX[80,000]
							Total, Nonproliferation construction279,000359,000
							Total, Defense Nuclear Nonproliferation Programs1,524,0001,774,297
							
							Legacy contractor pensions40,95040,950
							Nuclear counterterrorism and incident response program277,360277,360
							Subtotal, Defense Nuclear Nonproliferation1,842,3102,092,607
							Adjustments
							Use of prior year balances00
							Subtotal, Defense Nuclear Nonproliferation1,842,3102,092,607
							Rescission0
							Rescission of prior year balances–49,000–49,000
							Total, Defense Nuclear Nonproliferation1,793,3102,043,607
							
							
							Naval Reactors
							Naval reactors development473,267473,267
							Ohio replacement reactor systems development00
							Columbia-Class reactor systems development156,700156,700
							S8G Prototype refueling190,000190,000
							Naval reactors operations and infrastructure466,884504,884
							Reduce deferred maintenance backlog[38,000]
							Construction:0
							17–D–911, BL Fire System Upgrade00
							15–D–904 NRF Overpack Storage Expansion 313,70013,700
							15–D–903 KL Fire System Upgrade15,00015,000
							15–D–902 KS Engineroom team trainer facility00
							14–D–902 KL Materials characterization laboratory expansion, KAPL00
							14–D–901 Spent fuel handling recapitalization project, NRF116,000116,000
							10-D–903, Security upgrades, KS00
							Total, Construction144,700144,700
							Program direction48,20048,200
							Subtotal, Naval Reactors1,479,7511,517,751
							
							Rescission
							Rescission of prior year balances00
							Total, Naval Reactors1,479,7511,517,751
							
							
							Federal Salaries and Expenses
							Program direction418,595418,595
							 Rescission00
							Total, Federal Salaries and Expenses418,595418,595
							
							
							Defense Environmental Cleanup
							Closure sites:
							Closure sites administration4,8894,889
							
							Hanford site:
							River corridor and other cleanup operations:
							River corridor and other cleanup operations58,69258,692
							
							Central plateau remediation:
							Central plateau remediation637,879637,879
							
							Richland community and regulatory support5,1215,121
							Construction
							18–D–404 WESF Modifications and Capsule Storage6,5006,500
							15–D–401 Containerized sludge removal annex, RL8,0008,000
							Total, Construction14,50014,500
							Total, Hanford site716,192716,192
							
							Idaho National Laboratory:
							SNF stabilization and disposition—201219,97519,975
							Solid waste stabilization and disposition170,101170,101
							Radioactive liquid tank waste stabilization and disposition111,352111,352
							Soil and water remediation—203544,72744,727
							Idaho community and regulatory support4,0714,071
							Total, Idaho National Laboratory350,226350,226
							
							NNSA sites and Nevada off-sites
							Lawrence Livermore National Laboratory1,1751,175
							Nuclear facility D&D Separations Process Research Unit1,8001,800
							Nevada60,13660,136
							Sandia National Laboratories2,6002,600
							Los Alamos National Laboratory191,629191,629
							Total, NNSA sites and Nevada off-sites257,340257,340
							Oak Ridge Reservation:
							OR Nuclear facility D & D
							OR-0041—D&D - Y–1229,36929,369
							OR-0042—D&D -ORNL48,11048,110
							Construction
							17–D–401 On-site waste disposal facility5,0005,000
							14–D–403 Outfall 200 Mercury Treatment Facility17,10017,100
							Total, OR Nuclear facility D & D99,57999,579
							
							U233 Disposition Program33,78433,784
							OR cleanup and disposition
							OR cleanup and disposition66,63266,632
							
							OR community & regulatory support4,6054,605
							
							Solid waste stabilization and disposition
							Oak Ridge technology development3,0003,000
							Total, Oak Ridge Reservation207,600207,600
							
							Office of River Protection:
							Waste treatment and immobilization plant
							 Construction:
							 01–D–416 A-D WTP Subprojects A-D655,000655,000
							 01–D–416 E—Pretreatment Facility35,00035,000
							 Total, 01–D–416 Construction690,000690,000
							
							 WTP Commissioning8,0008,000
							Total, Waste treatment & immobilization plant698,000698,000
							
							Tank farm activities
							Rad liquid tank waste stabilization and disposition713,311713,311
							Construction:
							15–D–409 Low activity waste pretreatment system, ORP93,00093,000
							Total, Tank farm activities806,311806,311
							Total, Office of River protection1,504,3111,504,311
							
							Savannah River Sites:
							Savannah River risk management operations:
							Nuclear material stabilization and disposition00
							SNF stabilization and disposition00
							Soil and water remediation–203500
							Solid waste stabilization and disposition00
							Total, Savannah River risk management operations00
							
							Nuclear Material Management
							Nuclear Material Management323,482323,482
							
							Environmental Cleanup
							 Environmental Cleanup159,478159,478
							Construction:
							08–D–402, Emergency Operations Center500500
							Total, Environmental Cleanup159,978159,978
							
							SR community and regulatory support11,24911,249
							
							Radioactive liquid tank waste:
							Radioactive liquid tank waste stabilization and disposition597,258597,258
							Construction:
							18–D–401, SDU #8/9500500
							17–D–402—Saltstone Disposal Unit #740,00040,000
							15–D–402—Saltstone Disposal Unit #6, SRS00
							05–D–405 Salt waste processing facility, Savannah River Site150,000150,000
							Total, Savannah River Site1,282,4671,282,467
							
							Waste Isolation Pilot Plant
							Operations and maintenance206,617206,617
							Recovery activities00
							Central characterization project22,50022,500
							Transportation21,85421,854
							Construction:
							15–D–411 Safety significant confinement ventilation system, WIPP46,00046,000
							15–D–412 Exhaust shaft, WIPP19,60019,600
							Total, Construction65,60065,600
							Total, Waste Isolation Pilot Plant316,571316,571
							
							Program direction300,000300,000
							Program support6,9796,979
							WCF Mission Related Activities22,10922,109
							Minority Serving Institution Partnership6,0006,000
							
							Safeguards and Security:
							Oak Ridge Reservation16,50016,500
							Paducah14,04914,049
							Portsmouth12,71312,713
							Richland/Hanford Site75,60075,600
							Savannah River Site142,314142,314
							Waste Isolation Pilot Project5,2005,200
							West Valley2,7842,784
							Total, Safeguards and Security269,160269,160
							
							Cyber Security43,34243,342
							Technology development25,00025,000
							HQEF-0040—Excess Facilities225,000225,000
							CB-0101 Economic assistance to the state of NM00
							Subtotal, Defense environmental cleanup5,537,1865,537,186
							
							Rescission:
							Rescission of prior year balances0
							Total, Defense Environmental Cleanup5,537,1865,537,186
							
							
							Other Defense Activities
							Environment, health, safety and security
							Environment, health, safety and security130,693130,693
							Program direction68,76568,765
							Total, Environment, Health, safety and security199,458199,458
							
							Independent enterprise assessments
							Independent enterprise assessments24,06824,068
							Program direction50,86350,863
							Total, Independent enterprise assessments74,93174,931
							
							Specialized security activities237,912237,912
							
							Office of Legacy Management
							Legacy management137,674137,674
							Program direction16,93216,932
							Total, Office of Legacy Management154,606154,606
							
							Defense related administrative support
							Chief financial officer48,48448,484
							Chief information officer91,44391,443
							Management00
							Project management oversight and Assessments3,0733,073
							Total, Defense related administrative support143,000143,000
							
							Office of hearings and appeals5,6055,605
							Subtotal, Other defense activities815,512815,512
							Rescission:
							Rescission of prior year balances (LM)00
							Rescission of prior year balances (EHS&S)00
							Rescission of prior year balances (OHA)00
							Rescission of prior year balances (SSA)00
							Rescission of prior year balances (EA)00
							Rescission of prior year balances (ESA)00
							Total, Rescission00
							Total, Other Defense Activities815,512815,512
							
							
							Defense Nuclear Waste Disposal
							Yucca mountain and interim storage30,00030,000
							
							Uranium Enrichment D&D Fund
							Uranium Enrichment D&D Fund Contribution00
			July 10, 2017Read twice and placed on the calendar